X9ZOR DONIZININ AZORBAYCAN SEKTORUNDA
OSROFI - DAN ULDUZU - AYPARA SAHOSININ KOSFIYYATI,
iSLONMoSi Vo
HASILATIN PAY BOLGUSU HAQQINDA

AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SIRKOTI

iLa
STATOIL AZORBAYCAN OSROFIi DAN ULDUZU AYPARA BV
va

SOCAR-IN ORTAQ NEFT SiRKOTI

ARASINDA

SAZIS

AGREEMENT

ON THE EXPLORATION, DEVELOPMENT AND
PRODUCTION SHARING FOR THE ASHRAFI-DAN ULDUZU-
AYPARA AREA IN THE
AZERBAIJAN SECTOR OF THE CASPIAN SEA

BETWEEN

THE STATE OIL COMPANY OF
THE REPUBLIC OF AZERBAIJAN

AND
STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU AYPARA BV
AND

SOCAR OIL AFFILIATE
MUNDORICAT

MADDO 1
iSTIRAK PAYLARI

MADDod 2

HUQUQLARIN VERILMOSi VO SAZiISIN QHATO DAIROSI

MADDo 3
TOROFLORIN TOMINATLARI, UMUMi
HUQUQLARI VO OHDOLIKLORI

MADDo 4
ILKIN KOSFIYYAT DOVRU,

9

10

OSAS KOSFIYYAT DOVRU (DOVRLORI), ODLAVO KOSFIYYAT

DOVRU (DOVRLORi),
ISLONMO9 VO HASILAT DOVRU (DOVRLORI)

MADD 5
LAYiHONI IDARO EDON ROHBOR KOMITO
VO ILLIK is PROQRAMLARI

MADD 6
OMOLIYYAT SiRKOTI, iSGi HEYOTI VO PESO TOLIMi

MADDo 7
HESABAT VO NEFT-QAZ OMOLIYYATLARININ
YOXLANMASI HUQUQU

MADDO 8
TORPAQDAN V9 DONIZDIBi SAHOLORDON ISTIFADO

MADDo 9
OBYEKTLORDON ISTIFADO

MADDo 10
XAM NEFTIN ERKON HASILATI

17

31

39

45

50

50

61

TABLE OF CONTENTS

ARTICLE 1
PARTICIPATING INTERESTS

ARTICLE 2
GRANT OF RIGHTS AND SCOPE

ARTICLE 3
WARRANTIES AND GENERAL RIGHTS
AND OBLIGATIONS OF THE PARTIES

ARTICLE 4

INITIAL EXPLORATION PERIOD,

MAIN EXPLORATION PERIOD(S), ADDITIONAL
EXPLORATION PERIOD(S) AND
DEVELOPMENT AND PRODUCTION PERIOD(S)

ARTICLE 5
STEERING COMMITTEE FOR PROJECT
MANAGEMENT AND ANNUAL WORK PROGRAMMES

ARTICLE 6
OPERATING COMPANY, PERSONNEL AND TRAINING

ARTICLE 7
REPORTS AND ACCESS TO
PETROLEUM OPERATIONS

ARTICLE 8
USE OF LAND AND SEA BEDS

ARTICLE 9
USE OF FACILITIES

ARTICLE 10
EARLY CRUDE OIL PRODUCTION

31

39

45

50

50

61
MADD@ 11

PODRATGININ NEFT-QAZ OMOLIYYATLARI
MOSROFLORININ OVOZININ ODONILMOSI
VO HASILATIN BOLUSDURULM@Si

MADDo 12
VERGi TUTULMASI

MADDo 13
XAM NEFTIN QiYMOTLONDIRILMOSI

MADDo 14
OMLAKA SAHIBLIK, ONUN iSTIFADOSi
V9 LOGV EDILMOSI

MADDo 15
TOBIi QAZ

MADDO 16
SORBOST DONORLi VALYUTA

MADDo 17
MUHASiBAT UCOTUNUN APARILMASI QAYDASI

MADDo 18
MUQAVILOLOR, TOCHIZAT, YERLi TOCHIZATGCILAR,
IDXAL VO iXRAC

MADDo 19
HASILATIN SORONCAMA KECMOSi

MADDo 20
SIGORTA, MOSULIYYOT VO MOSULIYYOTIN
ODONMOSi TOMINATLARI

MADDod 21
FORS-MAJOR HALLARI

62

68

106

113

129

131

133

134

145

150

159

ARTICLE 11

CONTRACTOR’S RECOVERY OF
PETROLEUM COSTS AND
PRODUCTION SHARING

ARTICLE 12
TAXATION

ARTICLE 13
VALUATION OF CRUDE OIL

ARTICLE 14
OWNERSHIP, USE AND
ABANDONMENT OF ASSETS

ARTICLE 15
NATURAL GAS

ARTICLE 16
FOREIGN EXCHANGE

ARTICLE 17
ACCOUNTING METHOD

ARTICLE 18
CONTRACTS, PROCUREMENT, LOCAL SUPPLIERS,
IMPORT AND EXPORT

ARTICLE 19
DISPOSAL OF PRODUCTION

ARTICLE 20
INSURANCE, LIABILITIES AND.
INDEMNITIES

ARTICLE 21
FORCE MAJEURE

62

68

106

113

129

131

133

134

145

150

159
MADDo 22
ETIBARLILIQ, HUQUQ VO OHDOLIKLORIN
VERILMOSi VO TOMINATLAR

MADDo 23
TOTBIQ EDILON HUQUQ,
IQTISADi SABITLOSMO VO ARBITRAJ

MADDo 24
BiLDiRISLOR

MADDO 25__ _
QUVVOYOMINMO TARIXi

MADDO 26
OTRAF MUHITIN MUHAFIZOSIi VO TOHLUKOSIZLIK

MADDo 27
KONFIDENSIALLIQ

MADDO 28
AKRHESABI HAQQ

MADDo 29
SAZISIN QUVVOSINO XITAM VERILMOSi

MADDo 30
DIGOR MOSOLOLOR
OLAVOLOR

OLAVO 1
TORIFLOR

OLAVO 2
KONTRAKT SAHOSi VO XORITO

163

169

173

175

177

182

186

187

193

qd)

(15)

ARTICLE 22
VALIDITY, ASSIGNMENT AND.
GUARANTEES

ARTICLE 23
APPLICABLE LAW, ECONOMIC
STABILISATION AND ARBITRATION

ARTICLE 24
NOTICES

ARTICLE 25
EFFECTIVE DATE

ARTICLE 26
ENVIRONMENTAL PROTECTION AND SAFETY

ARTICLE 27
CONFIDENTIALITY

ARTICLE 28
ACREAGE FEE

ARTICLE 29
TERMINATION

ARTICLE 30
MISCELLANEOUS
APPENDICES

APPENDIX 1
DEFINITIONS

APPENDIX 2
CONTRACT AREA AND MAP

163

169

173

175

177

182

186

187

193

(1)

a5)
OLAVO 3
MUHASiBAT UCOTUNUN APARILMASI QAYDASI

OLAVO 4
PODRATGCI TOROFIN OSAS ANA SiRKOTININ
TOMINATININ NUMUNOSi

OLAVO 5
AZORBAYCAN RESPUBLIKASI HOKUMOTININ
TOMINATI VO OHDOLIKLORI

OLAVO 6
ARBITRAJ QAYDASI

OLAVO 7
XAM NEFT HOCMLORININ OLGULMOSI VO
KEYFIYYOTININ MUOYYON EDILMOSi QAYDASI

OLAVO 8
LAYiHO STANDARTLARI VO TEXNiKi SORTLOR

OLAVO 9
OTRAF MUHITIN MUHAFIZOSi STANDARTLARI
VO METODLARI

OLAVO 10
KOSFIYYAT iSLORi PROQRAMI

OLAVO 11
PAY HESABLAMASI

OLAVO 12
EKSPERT QORARININ VERILMOSI QAYDASI

SOCAR-IN ORTAQ NEFT SiIRKOTININ
YARADILMASINA DAiR
QOSMA

(18)

(34)

(36)

(44)

(47)

(49)

(51)

(58)

(61)

(68)

APPENDIX 3
ACCOUNTING PROCEDURE

APPENDIX 4
FORM OF CONTRACTOR PARTY’S

ULTIMATE PARENT COMPANY GUARANTEE

APPENDIX 5
GUARANTEE AND UNDERTAKING OF

(18)

THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN (36)

APPENDIX 6
ARBITRATION PROCEDURE

APPENDIX 7
CRUDE OIL MEASUREMENT
AND EVALUATION PROCEDURE

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS

APPENDIX 9
ENVIRONMENTAL STANDARDS
AND PRACTICES

APPENDIX 10
EXPLORATION WORK PROGRAMME

APPENDIX 11
ENTITLEMENT CALCULATION

APPENDIX 12
EXPERT DETERMINATION PROCEDURE

ADDENDUM
RELATING TO THE FORMATION OF
SOCAR OIL AFFILIATE

(44)

(47)

(49)

G1)

(58)

(61)

(68)
X9ZOR DONIZININ AZORBAYCAN SEKTORUNDA
OSROFI-DAN ULDUZU- AYPARA SAHOSININ KOSFIYYATI,
iSLONMoSi Vo
HASILATIN PAY BOLGUSU HAQQINDA
SAZiS

BU SAZi§ 30 may 2018-ci il tarixinds Azorbaycan Respublikasmin Baki
sohorinda,

bir torafden Hokumot taskilati olan AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SiRKOTI (“SOCAR”),

digor tarafden isa Niderland Kralliginin qanunlarina uygun olaraq qeydiyyata
alinmis STATOIL AZORBAYCAN OSROFI DAN ULDUZU AYPARA
BV sirkati (“Statoyl”), vo

SOCAR teroafindan yaradilacaq va onun tam nezarotinda olaraq ona biitiinliikla
moxsus olacaq SOCAR-in ORTAQ NEFT SiRKOTI (“ONS”)

arasinda tartib edilmis va baglanmisdir. SOCAR, Statoyl vo ONS bundan
sonra birlikdo “Tareafler”, ayri-ayriliqda iso “Taraf” adlanacaqlar. Miivafiq
qeydiyyat sanadlari ila tasdiq edildiyi kimi, Taraflarin hamisi qeyde alindiqlari
6lkalarin qanunvericiliyina asason hiiquqi sexsdirlor.

NOZORO ALARAQ Ki,

Azoarbaycan Respublikasinin Konstitusiyasina va “Yerin toki haqqinda” 13
fevral 1998-ci il tarixli Azorbaycan Respublikas: Qanununa uygun olaraq,
Azoarbaycan Respublikasinda quruda vo su altinda yerin tokinda tabii halda
méveud olan biitiin Karbohidrogenlar iizorinda miilkiyyat hiiququ Azorbaycan
Respublikasina moxsusdur va asagida géstorilon rasmi sonadlara asasan bu
Karbohidrogenlori idara etmak va onlara nozarat etmoak solahiyyotlori
SOCAR-a hovala edilmisdir; vo

“Azorbaycan Respublikas1 Dévlat Neft Sirkotinin yaradilmasi haqqinda”
Azoarbaycan Respublikasi Prezidentinin 13 sentyabr 1992-ci il tarixli 200

AGREEMENT
ON THE EXPLORATION, DEVELOPMENT AND
PRODUCTION SHARING FOR THE ASHRAFI-DAN ULDUZU-
AYPARA AREA
IN THE
AZERBAIJAN SECTOR OF THE CASPIAN SEA

THIS AGREEMENT, made and entered into in Baku, the Republic of
Azerbaijan, this 30" day of May 2018 by and between:

THE STATE OIL COMPANY OF THE REPUBLIC OF AZERBAIJ AN
(“SOCAR”), a Government body, on the one hand; and

STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU AYPARA BV
(“Statoil”), a company incorporated under the laws of Netherlands; and

SOCAR OIL AFFILIATE (“SOA”), a company to be duly formed and
wholly owned and controlled by SOCAR; on the other hand.

SOCAR, Statoil and SOA are collectively referred to herein as the “Parties”
and individually referred to as a “Party”. All the Parties are legal persons in
accordance with the legislation of the countries of their registration as
confirmed by appropriate documentation thereof,

WITNESSETH:

WHEREAS, in accordance with the Constitution of the Republic of Azerbaijan
and the Law on Subsurface of the Republic of Azerbaijan dated 13 February
1998, ownership of all Petroleum existing in its natural state in underground or
subsurface strata in the Republic of Azerbaijan is vested in the Republic of
Azerbaijan, and based upon the below referenced authorisations the authority
to control and manage said Petroleum has been vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No. 200 concerning the creation of
the State Oil Company of the Republic of Azerbaijan dated 13 September 1992,
némrali Farmanina, “Azarbaycan Respublikas: Dévlot Neft Sirkotinin
strukturunun —takmillasdirilmasi haqqinda” Azarbaycan  Respublikasi
Prezidentinin 24 yanvar 2003-cii il tarixli 844 némrali Farmanina va SOCAR-
in Nizamnamasina asason SOCAR hasil edilmis biitiin Karbohidrogenlora
sahibliyi hoyata  kecirir va Azarbaycan  Respublikasinda _ biitiin
Karbohidrogenlorin kasfiyyati vo islnmasi sahasinda biitiin solahiyyatlor ona
hovalo edilmisdir, habelo Xozor donizinin Azorbaycan sektorunda “Osrofi-
Dan ulduzu-Aypara_ sahasinin kasfiyyati, islonmoasi vo hasilatin pay
bélgiisii haqqinda” Azarbaycan Respublikasi Prezidentinin 5 mart 2018-ci il
tarixli, 3751 némrali Sarancami ila SOCAR-a bu Sazisi hazirlamaq va onu
Azoarbaycan Respublikasinin adindan imzalamaq, homginin Sazisin qiivvada
oldugu biitiin miiddat arzinda Saziso aid olan biitiin masolalar tizra Sazisin
torafi kimi Azarbaycan Respublikasini tomsil etmak salahiyyati verilmisdir;
va

SOCAR Kontrakt sahasi ilo bagli miisyyan islor gérmiisdiir, Kontrakt
sahasinda vo ya onun altinda tabii halda mévcud olan Karbohidrogenlorin
kasfiyyatin1, sonraki islonmasini vo hasilatin dastaklamok arzusundadir; va

SOCAR vo Statoyl “Xezer donizinin Azorbaycan sektorunun Abseron
yarimadasi otrafinda Osrafi-Dan Ulduzu-Aypara  sahasinin kasfiyyati,
islanmasi vo hasilatin pay bélgiisii haqqinda” sazisin osas kommersiya
prinsiplori va miiddeaalari haqqinda raziliq aldo etmislor, va hamin prinsiplor
va miiddoalar bu Sazisin asasini taskil etmisdir; va

Podratg¢1 Kontrakt sahasinda Karbohidrogen ehtiyatlarinin samorali islonmasi
vo hasilati tigiin texniki biliklara va tacriibaya, inzibatgilig vo idaraetmo tizra
ekspert biliklorina vo maliyya ehtiyatlarina malikdir va bu maqsadla SOCAR
ilo miiqavila miinasibatlorina girmak arzusundadir,

BUNUNLA T9SDIQ EDILIR Ki, yuxanida gsorh edilonlerin va asagida
géstorilocak garsiliqh Shdoliklorin miiqabil suratda yerina yetirilmasi tigiin
Toroflor asagidakilar barasinda raziliga galmislor:

Presidential Edict No. 844 concerning restructuring of the State Oil Company
of the Republic of Azerbaijan dated 24 January 2003, and SOCAR’s Charter,
SOCAR owns all Petroleum produced and is vested with the authority to carry
out the exploration and development of all Petroleum in the Republic of
Azerbaijan, and pursuant to Presidential Decree No. 3751 On the Exploration,
Development, and Production Sharing on the Ashrafi - Dan Ulduzu - Aypara
Area in the Azerbaijan Sector of the Caspian Sea dated 5 March 2018, SOCAR
is authorised to prepare and execute this Agreement on behalf of the Republic
of Azerbaijan, and to represent the Republic of Azerbaijan as the Party to the
Agreement on all matters related to the Agreement throughout the entire term
thereof; and

WHEREAS, SOCAR has carried out certain work related to the Contract Area
and now wishes to promote the exploration for, and subsequent development
and production of Petroleum existing in its natural state in, on or under the
Contract Area; and

WHEREAS, SOCAR and Statoil have agreed the basic commercial principles
and provisions of an exploration, development and production sharing
agreement for the Ashrafi - Dan Ulduzu - Aypara Area around the Absheron
Peninsula in the Azerbaijan sector of the Caspian Sea, and such principles and
provisions have constituted the framework of this Agreement; and

WHEREAS, Contractor has the technical knowledge and experience, the
administrative and managerial expertise, and financial resources to efficiently
develop and produce the Petroleum resources of the Contract Area, and desires
to contract with SOCAR for that purpose.

NOW THEREFORE, for and in consideration of the premises and mutual
covenants set forth hereinafter, the Parties agree as follows:
MADD9O 1
isTIRAK PAYLARI
Hor Podratgi tarafin bu Sazis iizra hiiquqlar1 va dhdoliklori bu

Sazisin imzalanma tar in istirak paylarinin asagida géstorilmis
miivafiq faizlorinda (“Istirak paylar1”) tasbit edilir:

Podratg: taroflar Pay faizlori

Statoyl alli (50) faiz
ONS alli (50) faiz
comi yiiz (100) faiz

Toroflor razilagirlar ki, Istirak paylarmin miisyyonlosdirilmis
faizlori, Kontrakt sahosi barasinda bir tarafden Podratg: toroflorin
va ya onlarin Ortaq sirkotlorinin har hans biri ila, digar tarafden isa
hor hans1 Hékumet organi va ya SOCAR arasinda hor hans avvalki
sazislardon va ya miiqavilolordon irali gala bilon biitiin hiiquq va
Ghdoliklari avez edir. Tarafler homginin razilasirlar ki, imzalanma
tarixinden baslayaraq bu Sazis Kontrakt sahasi barasinda SOCAR
ilo Podratg1 taraflor arasinda vahid vo tam razilasmadir.

ARTICLE 1

PARTICIPATING INTERESTS

The rights and obligations under this Agreement of each of the
Contractor Parties shall be held in the following respective
percentage participating interests (the “Participating Interest”)
as of the Execution Date:

Contractor Parties Percentage

Statoil fifty (50) percent
SOA fifty (50) percent
TOTAL one hundred (100) percent

The Parties agree that the percentage Participating Interest shares
replace any rights and obligations which may exist regarding the
Contract Area by virtue of any prior agreement or contract
between any of the Contractor Parties or their Affiliates on the
one hand, and any Governmental Authority or SOCAR on the
other hand. The Parties agree that, from the Execution Date, this
Agreement constitutes the sole and complete understanding
between SOCAR and the Contractor Parties regarding the
Contract Area.
2.1

22

MADDO 2

UQLARIN VERILMOSi Vd SAZISIN DHATO DAIROSI

Miistasna hiiqug verilmasi

Bu Sazisla SOCAR Podratg1ya bu Sazisin sortlorina uygun olaraq
va onun qiivvada oldugu miiddet orzinda Kontrakt sahasinin
hiidudlari daxilinda vo homin saho ila bagli Neft-qaz omoliyyatlar
aparmaq iigiin miistasna hiiquq verir. Burada xiisusi géstorilen
hiiquqlar istisna olmaqla, bu Sazis danizin sathi va dibi, yerin taki,
habelo har hans digar tabii ehtiyatlar va ya su ehtiyatlar: barasinda
Neft-qaz omoliyyatlarindan basqa her hans: foaliyyat névii ile
masgul olmag iigiin hiiquqlar nozarda tutmur.

Podratcinin masraflarin Ovazinin 6danilmasi hiiququndan
istisna

Bu Sazisin basqa hissolorinda xiisusi nozerda tutulmus hallar istisna
olmaqla, bu Sazisin qiivvade oldugu miiddet, o ciimladen 4-cii
Maddado nazardo tutulan uzadilmis miiddatlorin hamisi qurtardiqda
hor hans1 islonmo sahasinds sonaye hasilati basa catdiqdan sonra
Neft-qaz omoliyyatlari naticasinde alda edilen hasilatin hocmi bu
Sazisin sortlorina uygun olaraq Podratginin homin islonmo sahasino
miinasibotda gakilmis Osasli mosraflerinin vo Omoliyyat
masroflorinin tam ddonilmasi iigiin kifayat etmirsa, Podratg1 avazi
6donilmamis moesroflerinin Gdonilmasi vo ya kompensasiya
olunmasi hiiququna malik deyildir.

21

2.2

ARTICLE 2

GRANT OF RIGHTS AND SCOPE

Grant of Exclusive Right

SOCAR hereby grants to Contractor the sole and exclusive right
to conduct Petroleum Operations within and with respect to the
Contract Area in accordance with the terms of this Agreement and
during the term hereof. Except for the rights expressly provided
for herein, this Agreement shall not include rights for any activity
other than Petroleum Operations with respect to surface areas and
sea beds, sub-soil or to any other natural resource or aquatic
resources.

Exception from Contractor’s Right to Cost Recovery

Except as expressly provided elsewhere herein, in the event
production resulting from Petroleum Operations, upon
completion of commercial production from any Development
Area at the end of the term of this Agreement, inclusive of all
extensions provided in Article 4, is insufficient for full recovery
of Contractor’s Capital Costs and Operating Costs incurred in
relation to such Development Area as provided hereunder, then
Contractor shall not be entitled to any reimbursement or
compensation for any of its costs not recovered.
3.1

3.2

MADD9d 3

TOROFLORIN TOMINATLARI,

UMUMi HUQUQLARI VO OHDOLIKLORI

SOCAR-1n taminatlari

SOCAR bildirir va taminat verir ki:

(a)

(b)

o, 6z Nizamnamesinin sortlerina uygun olaraq lazimi
qaydada taskil edilmisdir va mévcudlugu qanunidir; va

0, bu Sazisi baglamaq va icra etmak, bu Sazisin sortlarina
asason Podratgiya hiiquqlar vo monafelor vermak va bu
Sazis tizra 6z Ghdoliklorini yerina yetirmak  iigiin
Azarbaycan Respublikasinin qanunvericiliyinds nozerda
tutulmus biitiin salahiyyatlora malikdir.

SOCAR-1n iimumi éhdalikleri

(a)

Neft-qaz omoliyyatlarmin hoyata  kecirilmasi _ iigiin
Podratginin miiraciatina osason SOCAR 6z
solahiyyotlorinin tam hacmi daxilinds Podratginin

asagidakilari almasi iigiin Podratgiya k6mak etmakdon étrii
Ho6kumot organlarma miinasibatda qanun cargivasinda
miimkiin olan biitiin soylari géstorir:

(i) Neft-qaz  omoliyyatlarmin  samorali —_hayata
kegirilmasi tigiin Hékumot organlarinin _ biitiin
zoruri icazolorini, o ciimlodon, lakin bunlarla
mohdudlasmadan, gémriik sonadlorini, vizalari,
yasayis icazolorini, rabita vasitolorindan istifado
iigiin icazolari, torpaq saholorinden vo ya sudan
istifada iigiin icazolori, idxal va ixrac lisen-
ziyalarim, bank hesablarinin agilmasim, ofis
saholori va iscilor iigiin monzillor aldo edilmasini;
habela

3.1

3.2

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS
AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR

SOCAR represents and warrants that:

(a)

(b)

it is duly organised and validly existing in accordance
with the terms of its Charter; and

it has full authority under the laws of the Republic of
Azerbaijan to execute and perform this Agreement, to
grant the rights and interests to Contractor as provided
under this Agreement and to fulfil its obligations under
this Agreement.

General Obligations of SOCAR

(a)

Upon the request of Contractor for the implementation of
Petroleum Operations, SOCAR within the full limits of
its authority shall use its best lawful endeavours with
respect to Governmental Authorities to assist Contractor
to obtain the following:

(i) any necessary Governmental Authority
approvals, including but not limited to customs
clearances, visas, residence permits, access to
communication facilities, licenses to enter land
or water, import and export licenses, the opening
of bank accounts, the acquisition of office space
and employee accommodation, as may be
necessary for efficient implementation of
Petroleum Operations; and
(b)

(©)

(d)

(ii) Kontrakt sahosino aid olan, lakin SOCAR-in
ixtiyarinda va ya onun noezaroti altinda olmayan
biitiin geoloji, geofiziki, geokimyavi va texniki
molumatlar1 (o ciimleden quyular haqqinda
molumatlari va sair informasiyant).

SOCAR  Neft-qaz omoliyyatlarmin samorali hayata
kegirilmasi tigiin zoruri oldugu hallarda biitiin basqa
miivafiq masalalarda Podratgiya kémok etmakdon dtrii 6z
salahiyyotlorinin tam hacmi daxilinde qanun gargivasinda
miimkiin olan biitiin saylori géstarir.

Podratg1 yuxarida géstarilonlarin temin edilmasi ile
alaqgadar + SOCAR-in_ gokdiyi biitiin qanunauygun,
aglabatan, faktiki va birbasa masroflori édayir, bu sartla ki,
bunlar miivafiq sonadlarla tasdiq edilmis olsun.

Podratginin miiraciatina asason SOCAR 6ziinda va ya onun
Ortaq sirkotlerinds, yaxud onun va ya onlarin nozaroti
altinda olan va Kontrakt sahasina aid olan biitiin geoloji,
geofiziki, geokimyevi va texniki molumatlari vo
informasiyam1, o ciimladon quyulara dair hor ciir molumati
Podratgiya taqdim edir. Podratgi bu Sazisin icrasi ilo
alaqodar bu malumatlarin vo ya informasiyanin toplanmasi,
qaydaya salinmasi va Podratgiya gatdirilmasinda SOCAR-
in cokdiyi faktiki birbasa masroflori édayir; SOCAR bu
masroflora géra Podratgiya na monfaat gétiirmak, no do
zarera diismak prinsipi asasinda hesab taqdim edir. Oger
SOCAR-in toqdim etdiyi hesabdaki her hansi bandlor
Podratginin néqteyi-nazarinca gésterilen talabi tamin
etmirso, Podratc: bunu SOCAR-a bildirir, bundan sonra
SOCAR vo Podratgi iroli siiriilmiis etirazlari_ birlikdo
nizama salmaq iigiin biitiin lazimi tadbirlori gériirlor.
SOCAR bu Ghdoliyin yerino yetirilmasi ilo alaqedar hor
hans malumatin va ya informasiyanin diizgiinliiyiina vo ya
dolgunluguna he¢ bir taminat vermir.

(b)

(©)

(d)

(ii) all geological, geophysical, geochemical and
technical data (including well data and any other
information) of relevance to the Contract Area
not in SOCAR’s possession or under its control.

SOCAR within the full limits of its authority shall also
use its best lawful endeavours to assist Contractor in all
other relevant matters as may be necessary for the
efficient implementation of Petroleum Operations.

Contractor shall reimburse SOCAR for any lawful
reasonable actual direct costs incurred with respect to the
provision of the foregoing, provided such costs are
supported by appropriate documentary evidence.

Upon request of Contractor, SOCAR shall provide to
Contractor all geological, geophysical, geochemical and
technical data and information in the possession or
control of SOCAR or its Affiliates of relevance to the
Contract Area including all kinds of well data. Contractor
shall pay the actual direct costs incurred by SOCAR in
the implementation of this Agreement in gathering
together, handling and delivering any such data or
information to Contractor, which costs will be invoiced
to Contractor by SOCAR on the basis that SOCAR is to
suffer no loss and obtain no gain. If Contractor does not
accept that any items as invoiced by SOCAR satisfy this
requirement, Contractor shall notify SOCAR of any such
objections and SOCAR and Contractor shall take all
necessary steps to mutually resolve all objections raised
by Contractor. SOCAR makes no warranties as to the
accuracy or completeness of any such data or information
in connection with the performance of such obligation.
33 Podratg taraflarin taminatlari va hiiquqlari

(a)

(b)

Podratgi toroflorin hor biri bildirir ki, 0, 6z_ tasis
sonadlorinin gartlarina uygun olaraq lazimi qaydada taskil
edilmisdir, mévcudlugu qanunidir va miivafiq hékumat
icazolorinin alinmasi gortila bu Sazisin miiddoalarina
miivafiq surotda Neft-qaz omoliyyatlarinin aparilmasi tigiin
Azarbaycan Respublikasinda va basqa yerlarda lazimi
filiallar va ofislor agmaga vo saxlamaga solahiyyati vardir.

Hoar Podratgi tarafe, onun Ortaq sirkotlarino, habela
Podratginin Subpodratgilarina salahiyyat verilir ki, bu
Sazisin qiivvada oldugu biitiin dévr arzinda Azarbaycan
Respublikasinda _ tasarriifat_ foaliyyati va Neft-qaz
emoliyyatlart aparmag iigiin va ya bunlarda istirak etmok
iigiin, o ciimladen Neft-qaz omoliyyatlart iigiin talob olunan
hor hansi omlaki satin almaq, icaraya gétiirmak vo ya alda
etmok ticiin Azorbaycan Respublikasinda 6z filiallarim,
daimi idarolorini, daimi niimayandoliklorini va tasorriifat
foaliyyatinin digar formalarimi tasis etsinlor, bu sartlo ki,
bela niimayondolikler va tasorriifat foaliyyotinin digor
formalar: Azorbaycan Respublikasinin qanunvericiliyinda
nazarda tutulmus rasmiyyotlora va qaydalara zidd olmasin.

3.4 Podratgi taraflarin iimumi Ghdalikleari

(a)

(b)

3.5 bondinin miiddaalarim noazera almaq sortile, Podratgi
toraflor bu Sazisda miiayyon olunmus sertlara uygun olaraq
Neft-qaz omoliyyatlarmin aparilmasi iigiin maliyya
vosaitini tamin edirlor.

Podratg Neft-qaz omoliyyatlarini lazimi sayla, tahliikesiz
va samerali suratds, bu Sazisin gsortlarina va Neft-qaz
sonayesinda qabul edilmis beynalxaq! miisbat tacriibaya
uygun olaraq aparmagi Ghdesina gotiiriir. Texnoloji
obyektlor va avadanliq iigiin layiho standartlari va texniki
sortlor Layiho standartlarma uygun olmalidir. Bu Sazisin
bu miiddsa ile ziddiyyat toskil eden her hansi gortina

3.3 Warranties and Rights of Contractor Parties

(a)

(b)

Each Contractor Party represents that it is duly organised
and validly existing in accordance with the terms of its
foundation documents and is authorised, subject to
governmental authorisations, to establish and maintain
such branches and offices in the Republic of Azerbaijan
and elsewhere as may be necessary to conduct Petroleum
Operations in accordance with the terms and conditions
of this Agreement.

Each Contractor Party, its Affiliates, and Contractor’s
Sub-contractors are hereby authorised throughout the
term of this Agreement to establish such branches,
permanent establishments, permanent representation and
other forms of business in the Republic of Azerbaijan as
may be necessary or appropriate to qualify to do business
in the Republic of Azerbaijan and to conduct or
participate in Petroleum Operations, including the
purchase, lease or acquisition of any property required for
Petroleum Operations, provided such establishments and
other forms of businesses comply with the formalities
and procedures of laws of the Republic of Azerbaijan in
respect thereof.

3.4 General Obligations of Contractor Parties

(a)

(b)

Subject to Article 3.5, the Contractor Parties shall
provide the necessary funds to conduct Petroleum
Operations in accordance with the terms and conditions
set forth in this Agreement.

Contractor shall conduct Petroleum Operations in a
diligent, safe and efficient manner and in accordance with
Good International Petroleum Industry Practice and the
terms of this Agreement. As regards design standards and
specifications for facilities and equipment the Design
Standards shall apply. No Contractor Party shall be
required to act or refrain from acting if to do so would
baxmayaraq, ager har hansi Podratgi terafin vo ya onun
Osas ana sirkotinin hor hansi foaliyyoti, yaxud
foaliyyatsizliyi homin Podratg1 tarefin va ya onun Osas ana
sirkotinin totbiq edilon yurisdiksiyanin qanunlarina asasoan
cazalandirilmasina — gatirib gixara_bilersa,  Podratgi
taraflarden heg biri bela faaliyyate va ya faaliyyotsizliya
macbur edilo bilmoz.

3.5 Taraflarin harakatlari

(a)

(b)

(c)

Bu Sazig ila bagli olaraq, her bir Taraf ona va onun Ortaq
sirkotlorina samil olunan biitiin qanunlara riayat edir.

Har bir Tarof dziiniin va Ortaq sirkotlorinin Korrupsiyaya
gars1_ miibariza haqqinda qanunlara uygun  sakilda
foaliyyatlorini yerina yetirmok iigiin nozorda tutulmus
qaydalar, prosedurlar va noazarat sistemlari qabul etdiyina
dair zomanot verir.

Bu Sazis ilo bagli olaraq, hor bir Taraf zomanot verir ki, no
© va no do onun Ortaq sirkot(lor)i har hans1 ddanislorin,
borclarin, yaxud hadiyyolorin va ya bu kimi vadlarin, yaxud
bunlar1 vermaye taklifin Korrupsiyaya qarsi miibariza
haqqinda qanunlar1 pozacagimi bildiyi vo ya bilmali oldugu
vo ya ehtimal etmaya asasi oldugu hallarda birbasa yaxud
dolayi sakilda istonilan Hékumot orqaninin va ya SOCAR-
in hor hans vazifali soxsina, yaxud omokdasina va ya har
hans siyasi partiyaya, vazifali soxse, yaxud namizada va ya
hor hansi digar soxsa va ya onlarin istifadasino, yaxud
xeyrino her hansi bu ciir 6donislari, borclan, hadiyyalari
taklif etmayib, yaxud taklif etmoyacak va ya vermoyib
yaxud vermoyacak va ya vad etmayib, yaxud vad
etmayacak.

make such Contractor Party or its Ultimate Parent
Company liable to penalization under the laws of any
jurisdiction applicable to such Contractor Party or its
Ultimate Parent Company notwithstanding anything to
the contrary in this Agreement.

3.5__ Conduct of the Parties

(a)

(b)

(©)

In connection with this Agreement, each Party shall
comply with all laws applicable to it and its Affiliates.

Each Party warrants that it and its Affiliates have adopted
policies, procedures and control systems aimed at
conducting activities in compliance with Anti-Bribery
Laws.

With respect to this Agreement, each Party warrants that it
and its Affiliate(s) has/have not offered or made and will
not offer or make, any payments, loans, gifts, or any
promises of any payments, loans or gifts, directly or
indirectly to or for the use or benefit of any official or
employee of any Governmental Authority or SOCAR or
to or for the use of any political party, official, or candidate
or to any other person if such Party knows or should have
known or has/had reason to suspect that such payment,
loan, or gift or promise or offer, would violate the Anti-
Bribery Laws.
nin istirak payin maliyyalasdirilmasina dair xiisusi

miiddaa

(a)

Diger Podratgi terefler Qiivvayeminmea _ tarixindon
baslayaraq hor miivafiq Perspektiv sahasino dair islonmo
programinin tasdiq edilmosi tarixinodak ONS-nin istirak
payina diison Neft-qaz omoliyyatlar1 mosroflorinin yiiz
(100) faizini, onlarn hor birinin istirak payimin biitiin
istirak paylarmin camino nisbotinds maliyyalosdirmoyi
Ghdolorina __gétiiriirlar + (“Maliyyalasdirma”). Bela
Maliyyolasdirmonin avezi Digar Podratgi taraflara 3.6(c)
bandinda gésterilen gqaydalara miivafiq olaraq va 3.6(b)
bandi ilo nozerda tutulmus faizlorden basqa heg bir digar
faizlor totbiq olunmadan Sazis iizro ONS-nin Istirak payina
diigon Xam neftin hesabina édonilocok.

3.6

Special Provision for Carrying SOA’s Participating Interest

(a)

The Other Contractor Parties shall have the obligation to
carry, in the proportion that each of their Participating
Interests bears to the aggregate of their Participating
Interests, one hundred (100) percent of Petroleum Costs
attributable to SOA’s Participating Interest from the
Effective Date until the date of approval of the
Development Programme for each relevant Prospective
Area (the “Carry”). Such Carry shall be reimbursed to
the Other Contractor Parties by SOA out of Crude Oil
allocated to SOA’s Participating Interest share under this
Agreement in accordance with the procedures set forth in
Article 3.6(c) without any interest accrued other than as
provided for in Article 3.6(b).
(b)

(©)

3.6(c)(iii) bandinin miiddaalarin: nazera almaq_ sortilo,
ayrica olaraq hor miivafiq islonmo sahosino miinasibotds
Digor Podratgi taroflorin bela Maliyyalasdirmo ilo alaqadar
xorclar gakmis oldugu tarixdon baslayaraq Diger Podratg1
taroflera Maliyyalasdirmonin ovazinin tam édonilmasi
tarixina qader Maliyyalasdirmonin Gdonilmomis balansina
(“Odoanilmomis balans”) hor Toqvim riibii LIBOR iistagal
iki (2) faiz dorecasi ila illik faiz hesablanir. Odonilmamis
balans, Digor Podratg: toraflorin ONS-nin istirak payim
3.6(a) bandina asason maliyyolasdirmok iigiin ayirdigi
biitiin vasaitlordan (onlara bu 3.6(b) bandina uygun suratda
hesablanmis faizlorlo birlikda), 3.6(c) bandina miivafiq
qaydada  ONS-nin  istirak payina_— diigon_~—va
Maliyyolesdirmonin ovazinin édonilmasi tigiin Digar
Podratgi taraflera taqdim edilan Xam neftin dayarina
ekvivalent mabloglori g¢:xmaqla miisyyan edilir.

Hor miivafiq islonmo sahosinds Sonaye _hasilatinin
baslanma tarixindon etibaron ONS hamin islonma sahasino
dair gakilmis Neft-qaz masroaflarinin, o ciimladan siibhaya
yol vermomok iigiin Osas kasfiyyat dévriinda va Slava
kasfiyyat dévriinda miivafiq Perspektiv sahaya dair
gokilmis masroflarin Maliyyalasdirmasinin avazini Digar
Podratg1 toroflora onlarm hor birinin istirak payinin biitiin
istirak paylarmnm camino olan nisbotds asagidaki qaydada
Gdayacak:

(i) Maliyyalasdirmonin avezi va ona hesablanmis faizlor
ONS-nin Istirak payma diigon vo homin islonmo
sahosindon hasil edilmig Mosroflorin ovezinin
6donilmasi iigiin Karbohidrogenloarin yiiz (100) faizi
hesabina édonilacak;

(ii) 3.6(c)(i) bandina asasen Maliyyolesdirmonin
evazinin va ona hesablanmis faizlorin 6donilmosi

(b)

(©)

Subject to Article 3.6(c)(iii) and separately for each
respective Development Area, from the date costs related
to such Carry are incurred by the Other Contractor Parties
until the date of reimbursement to the Other Contractor
Parties of the Carry in full, an annual interest rate equal
to LIBOR plus two (2) percent shall be applied to the
unrecovered balance of the Carry (the “Unrecovered
Balance”) on a Calendar Quarter basis. The Unrecovered
Balance means all funds allocated by the Other
Contractor Parties to carry SOA’s Participating Interest
share of Petroleum Costs under Article 3.6(a), together
with interest accumulated thereon as calculated pursuant
to this Article 3.6(b), less the amounts in equivalent value
of SOA’s share of Crude Oil provided to the Other
Contractor Parties as compensation therefor in the
manner described in Article 3.6(c).

From the Commencement Date of Commercial
Production in relation to each respective Development
Area, the Carry relating to Petroleum Costs incurred with
respect to such Development Area, including for the
avoidance of doubt costs incurred with respect to the
corresponding Prospective Area during the Main
Exploration Period and Additional Exploration Period,
shall be reimbursed by SOA to the Other Contractor
Parties in the proportion that each of their Participating
Interests bears to the aggregate of their Participating
Interests as follows:

(i) Carry and accumulated interest thereon shall be
reimbursed only out of one hundred (100)
percent of the Cost Recovery Petroleum
attributable to SOA’s Participating Interest
produced from such Development Area;

(ii) the transfer of title to the Other Contractor
Parties of volumes of Crude Oil to reimburse the
(d)

(e)

iigiin nozardo tutulan Xam neftin hacmino miilkiyyat
hiiququ Diger Podratgi teraflera Catdirilma
montaqasinda kecir. Xam_ neftin  séziigedon
hocmlorinin doyeri 13.1 bandinin miiddoalarina
uygun olaraq hesablamir;

(iii) Qiivvayominme tarixindon etibaran [lkin kosfiyyat
dévriiniin sonuna qador biitiin Kontrakt sahasina
miinasibatda gakilmig Neft-qaz omoliyyatlari
mesreflorinin Maliyyalasdirmasi, habelo Kontrakt
sahosinin 4.6(d) bondins asasan imtina edilmis hor
hansi_ hissasino dair Neft-qaz  omoliyyatlari
mesreflorinin Maliyyolosdirmasi Digar Podratg1
toroflare 6donilmir.

Bu Sazisin 3.6(c) bondinin miiddoalan ila ziddiyyote
baxmayaraq, ONS Odonilmomis balansin — oavozini
biitévliiklo va ya qismon vaxtindan avval Dollarla édaya
bilor.

ONS 6z istirak payii biitévliikls va ya qismon Uciincii
tarefa, Podratgi tarafa va ya onun Ortaq sirkatina giizast
etdikdo, Digar Podratg: taraflorin bu Sazisin 3.6(a) bandi ila
nozordo tutulan Ghdoliklori istirak payin giizost edilon
hissasino proporsional olaraq azalir. igtirak payin ONS-don
alan torof Maliyyalosdirmo dhdoliyini onun istirak payinm
biitiin Digor Podratg1 toroflorin istirak paylarimn camino
olan nisbatda qabul edir. ONS va/va ya ONS-nin hiiquqi
varisi giizost tarixino Odonilmomis balansin avezini 3.6(b)
bandina uygun olaraq (ona hesablanmis faizla birlikdo)
Dollarla kégiirmo yolu ilo giizast edilmis istirak payina
proporsional moablagda Digar Podratg: taraflara 6demeya
borcludur, va bela Gdamoa giizast tarixinds hayata
kegirilmolidir. Yuxanda  géstarilon déhdoliyin ONS
vo/yaxud ONS-nin hiiquqi varisi torafinden qabul edilmasi
bela giizastin macburi sartidir.

(d)

(e)

Carry and accumulated interest thereon, as
defined in Article 3.6(c)(i), shall be made at the
Delivery Point. The value of the said volumes of
Crude Oil shall be calculated in accordance with
the provisions of Article 13.1;

(iii) the Carry relating to Petroleum Costs incurred
from the Effective Date until the end of the Initial
Exploration Period with respect to the entire
Contract Area, as well as the Carry relating to
Petroleum Costs incurred in relation to any part
of the Contract Area relinquished in accordance
with Article 4.6(d), shall not be reimbursed to the
Other Contractor Parties.

Notwithstanding Article 3.6(c) of this Agreement to the
contrary, SOA shall have the right to reimburse in
advance in Dollars all or part of the Unrecovered
Balance.

If SOA assigns all or a part of its Participating Interest to
any Third Party, a Contractor Party or its Affiliate, the
obligations of the Other Contractor Parties provided for
in Article 3.6(a) of this Agreement shall be reduced to the
extent of the Participating Interest assigned. The assignee
of a Participating Interest from SOA shall thereupon
assume the Carry obligation in the proportion that its
Participating Interest share bears to the aggregate of the
Participating Interest shares of all of the Other Contractor
Parties. SOA and/or SOA’s assignee shall reimburse by
means of a Dollar transfer to the Other Contractor Parties
the portion of the Unrecovered Balance corresponding to
the Participating Interest assigned which has not been
recovered as at the date of assignment, together with
interest accrued thereon in accordance with Article
3.6(b), with such reimbursement to occur at the date of
the assignment. The acceptance by SOA and/or SOA’s
assignee of the said obligation for reimbursement shall be
a binding condition of such assignment.
(f)

(g)

Digor Podratg1 taroflerden har hanst biri 6z istirak payim
biitdvliiklo vo ya qismon Uciincii tarafa, Podratg: tarafa vo
ya onun Ortaq sirkotina giizast etdikda, bela Podratg1 tarafin
bu Sazisin 3.6(a) bondi ilo nozordo tutulan dhdoliklori
istirak paymin giizost edilon hissosino proporsional olaraq
azalir. Belo Podratg: tarafin hiiquqi varisi Maliyyalasdirma
Ohdoliyini onun Istirak payin biitiin Digor Podratg1
toroflorin istirak paylarimin camino olan nisbotde qabul edir.
Yuxanda géstarilon dhdoliyin belo Uciincii toraf, Podratg1
taref va ya Ortaq sirkoti tarefindan qabul edilmasi bela
giizastin mocburi sortidir.

ONS-nin bu Sazis iizro Istirak payin artmast heg bir halda
Diger Podratg: toeraflerin 3.6(a) bandina miivafiq olaraq
ONS-nin  istirak payin maliyyolosdirilmosi _iizra
6hdoliklorinin artmasina sabab ola bilmaz.

0)

(g)

If one of the Other Contractor Parties assigns all or a part
of its Participating Interest to a Third Party, a Contractor
Party or its Affiliate, the obligations of such Other
Contractor Party under Article 3.6(a) of this Agreement
shall be reduced to the extent of the Participating Interest
assigned. The assignee of such Other Contractor Party
shall thereupon assume the Carry obligation in the
proportion that its Participating Interest share bears to the
aggregate of the Participating Interest shares of all of the
Other Contractor Parties. The acceptance by such Third
Party, Contractor Party or Affiliate of the said obligation
shall be a binding condition of such assignment.

In no event shall an increase by SOA of its Participating
Interest under this Agreement create an obligation of the
Other Contractor Parties to carry such increase in SOA’s
Participating Interest under Article 3.6(a).
41

42

MADDo 4

ILKIN KOSFIYYAT DOVRU,
OSAS KOSFIYYAT DOVRU (DOVRLORI), DLAVO
KOSFIYYAT DOVRU (DOVRLORI),
iSLONMOD VO HASILAT DOVRU (DOVRLORI)

ikin kasfiyyat dévrit

ilkin kosfiyyat dévrii Qiivvayominme tarixinds baslayir vo (i)
homin tarixdon etibaron iyirmi dérd (24) ay ke¢diyi tarixdon, yaxud
(ii) sonuncu Perspektiv sahaya aid Perspektivlik haqqinda bildirisin
verildiyi tarixden (bu tarixlorden hansi daha tez bas verarsa)
bilavasita sonraki tarixda bitir.

ilkin kasfiyyat dévrii arzinda is 6hdoliklori

(a) Podrate1 flkin kosfiyyat dévrii orzinda bu dévro aid olan vo
asagida geyd olunan islarden ibarat Minimum kasfiyyat is
proqramint hoyata kecirir:

(i) Kontrakt sahasinda on azi bes yiiz (500) kvadrat
kilometr sahasindo tigdlgiilii seysmik tadqiqat, vo
on azi sokkiz yiiz (800) xatti kilometr hacminda
ikidlgiilii seysmik tedqiqat aparir, tedqiqatin
noticolorini tohlil va tofsir edir;

(ii) Otraf miihitin§ miihafizosi normalarm va
Azarbaycan qanunvericiliyinda nozarda tutulan,
otraf miihita tesirin miivafiq qiymotlondirilmesini
aparir;

(iii) Seysmik tadqiqat va biitiin diger isler basa
gatdiqea, 4.2(a) (i)Hii) boendlerinda nazerda
tutulmus isloar barasinds tam molumati, cari vo
yekun hesabatlar1 SOCAR-a taqdim edir.

ARTICLE 4

INITIAL EXPLORATION PERIOD,

MAIN EXPLORATION PERIOD(S), ADDITIONAL EXPLORATION

4.1

42

PERIOD(S), AND
DEVELOPMENT AND PRODUCTION PERIOD(S)

Initial Exploration Period

The Initial Exploration Period shall commence on the Effective Date
and shall expire on the date immediately following (i) a period of
twenty-four (24) months from the Effective Date, or (ii) the date of
the Notice of Prospectivity for the last Prospective Area, whichever
is earlier.

Work Obligations During the Initial Exploration Period

(a) During the Initial Exploration Period Contractor shall carry
out the Minimum Exploration Work Programme pertaining
thereto and consisting of the following work:

(i) Shoot, process and interpret a minimum of five
hundred (500) square kilometres of three-dimensional
seismic and eight hundred (800) line kilometres
additional two-dimensional seismic in the Contract
Area;

(ii) Conduct the relevant environmental impact
assessment study, as referred to in Environmental
Standards and Azerbaijan legislation ;

(iii) Provide SOCAR with all information on operations
specified in Articles 4.2(a) (i)(ii), both routine and
final, after completion of seismic and all other work.
43

(b)

4.2(a) (i)}-(ii) bondlorinds nozords tutulan islorin névlori,
metodlar1 va hacmi Kasfiyyat islori proqraminda tasvir
olunur.

Podratginin Asagida 4.3 (a) bandina tasbit olunan Osas
kosfiyyat dévriina aid olan [kin kesfiyyat dévriiniin sonuna
qedor irali siiriilmiis © Perspektiv saha(saholor) iizra
Minimum kasfiyyat ig program: ilo bagli isa baslamaq
hiiququ var. Bu islor Osas kasfiyyat dévriiniin Minimum
kasfiyyat ig programina daxil edilir va bununla bagli olan
masroflar Osas kasfiyyat dévriinda icra olunmus hesab
edildiyi tigiin Ovazi Gdonilon masroflar hesab edilir.

Osas kasfiyyat dévrii (dévrlari)

(a)

Podratgi tarafindon flkin kasfiyyat dévrii orzinda MKIP
iizra Ghdoliklorinin tam vo vaxtinda yerina yetirilmasi
sortilo, Podratg: flkin kasfiyyat dév bitmasindon
avval SOCAR-a  Podratginin —_néqteyi-nozerinden
Karbohidrogen yataginin mévcudlugu potensiali olan
saha(lar) haqqinda (hor biri “Perspektiv saha” adlanacaq)
molumat vera va homin Perspektiv saha(lor) barasinda
yazili bildiris taqdim eda bilar; hamin bildirisda hor
Perspektiv sahoya dair miivafiq malumatlarin, o ciimladon,
lakin bununla mohdudlasmadan, asagidaki molumatlarin
xtilasasi géstorilir:hor Perspektiv sahanin xoritasi va
cografi koordinatlari, geoloji xoritalor va tofsirlar, seysmik
vo digar geofiziki molumatlar, habela Neft-qaz
sonayesinda qabul edilmis beynalxalq miisbat tacriibaya
uygun olaraq digor molumatlar (“Perspektivlik haqqinda
bildiris”).

Bu_ Sazisin basqa miiddoalan ila zidd olmasina
baxmayaraq ilkin kosfiyyat dévriiniin bitmosinden ovval
istanilon vaxt Podratginin bir (1) va ya bir nega Perspektiv
sahalorla bagli Perspektivlik haqqinda bildiris taqdim

(b)

Types, methods and scope of work as defined in Articles
4.2(a) (i)(ii) are described in the Exploration Work
Programme.

Contractor shall have the right to commence work related to
the Minimum Exploration Work Programme relevant to the
Main Exploration Period for the Prospective Area(s)
nominated before the end of Initial Exploration Period as
provided in Article 4.3(a) below. Such work shall be credited
against the Minimum Exploration Work Programme for the
Main Exploration Period and the cost related thereto shall be
Cost Recoverable as if it was performed during the Main
Exploration Period.

43 Main Exploration Period(s

(a)

Subject to complete and timely performance by Contractor
of its obligations under MEWP during the Initial Exploration
Period, Contractor shall be entitled, before the end of the
Initial Exploration Period, to notify SOCAR in writing of
any area(s) identified by Contractor as having a potential for
holding an accumulation of Petroleum (each a “Prospective
Area”) by submitting to SOCAR a written notice of
prospectivity, summarising relevant information relating to
each Prospective Area, including but not limited to the
following: map and geographic coordinates of each
Prospective Area, geological maps and _ interpretations,
seismic and other geophysical data, and other information
consistent with Good International Petroleum Industry
Practice (“Notice of Prospectivity”).

Notwithstanding any provision herein to the contrary, any
time before the end of the Initial Exploration Period,
Contractor shall have the right to submit the Notice of
Prospectivity for one (1) or more Prospective Area(s) and
enter into the Main Exploration Period for such Prospective
Area(s). For the avoidance of doubt, such right shall not
(b)

(©)

etmoklo bu Perspektiv saha (sahaloar) tizra Osas kasfiyyat
dévriina kegmak hiiququ vardir. Siibhalara yol vermamak
tigiin, bu hiiquq Podratgim ilkin kasfiyyat dévrii orzinds bu
Sazisin 4.2 (a) (i) (ii) bondi iizra yerino yetirilmoli oldugu
Minimum kasfiyyat is program: ilo bagli Ghdoliklorindon
azad etmir.

Podratg1 alava kasfiyyat islori aparmag iigiin tiga (3) qador
Pespektiv saho seca bilar va Perspektivlik haqqinda
bildirisda miisyyan edilmis Perspektiv sahaya (saholora)
miinasibatda Osas kesfiyyat dévriina kegmok hiiququna
malikdir. SOCAR, yalniz potensial Karbohidrogen
kollektorunun —hiidudlarmm —razilasdirmaq — magqsoadilo,
secilmis  Perspektiv sahanin (saholorin) —cografi
koordinatlarim Perspektivlik haqqinda bildirisin verildiyi
tarixdon etibaran otuz (30) giin miiddatinda tasdiq etmok
hiiququna malikdir (bu tasdiqin verilmasindan asassiz
olaraq imtina edilmamolidir). SOCAR 6z qerarin: homin
otuz (30) giinliik miiddot orzinda bildirmadiyi taqdirdo,
secilmis Perspektiv sahonin (sahalorin) Podratgi tarafinden
toklif edilmis cografi koordinatlar1 SOCAR tearafinden
tasdiq edilmis hesab edilir. SOCAR Perspektiv sahanin
(sahalorin) cografi koordinatlarina har hansi doyisikliklor
edilmasi ticiin miiraciot etdikda, 4.8(e) (i)(ii) bondlorinin
miiddoalari mutatis mutandis prinsipina asasan tatbig edilir,
vo bu halda homin bondlerds “islonme programi”na olan
biitiin istinadlar Perspektivlik haqqinda bildirigo, “islonmo
sahasi (saholori)’na olan biitiin istinadlar iso Perspektiv
sahaya (saholora) olan istinadlar hesab edilir.

Har bir Perspektiv saha iizra Osas kasfiyyat dévrii miivafiq
Perspektivlik haqqinda bildirisin verildiyi tarixdon darhal
sonraki tarixdon etibaran tig (3) il taskil edir, bu sortla ki,
Osas kasfiyyat dévrii avtomatik olaraq Perspektiv sahonin
(sahalarin) cografi koordinatlarm1 SOCAR _ ilo
razilasdirmaq tigiin lazim olan miiddota, lakin bu miiddat
otuz (30) giindon artiq olmamaqla uzadilir.

(b)

(©)

exempt Contractor from its Minimum Exploration Work
Programme obligations to be carried under the Article
4.2(a)(i)-(ii) of this Agreement during the Initial Exploration
Period.

Contractor shall be entitled to select up to three (3)
Prospective Areas to be further explored and shall have the
right to proceed to the Main Exploration Period in relation to
the Prospective Area(s) identified in the Notice of
Prospectivity. SOCAR shall be entitled to approve, within
thirty (30) days from the date of the Notice of Prospectivity
(which approval shall not be unreasonably withheld), the
geographic coordinates of the selected Prospective Area(s)
with the sole purpose of agreeing the extent of a potential
Petroleum reservoir. If SOCAR has not given its decision
within such thirty (30) day period, Contractor’s proposed
geographic coordinates of the Prospective Area(s) shall be
deemed approved by SOCAR. In the event SOCAR requests
any changes to Contractor’s proposed geographic
coordinates of the Prospective Area(s), Articles 4.8(e)(i)(ii)
shall apply mutatis mutandis, and in such case all references
therein to “Development Programme” shall be deemed
references to the Notice of Prospecitivity, and all references
to “Development Area(s)” shall be deemed references to the
Prospective Area(s).

The Main Exploration Period for each Prospective Area shall
be three (3) years from the date immediately following the
date of the respective Notice of Prospectivity, except that the
Main Exploration Period shall be automatically extended by
such period as it may take to agree the geographic
coordinates of the Prospective Area(s) with SOCAR, but in
no case such period shall exceed thirty (30) days.
(d)

(e)

0)

ilkin kosfiyyat dévriiniin sonunda va ya ondan ovvol
Podratgi potensial Perspektiv sahalar miioyyanlasdirdiyi
halda Podratg1 Kontrakt sahasinin 4.3 (a) va (b) bondlorina
uygun olaraq Pespektiv saha(lor) kimi segilmayan biitiin
hissolarindon imtina etmolidir.

Ogor ilkin kosfiyyat dévriinds aparilmis islorin noticolori
potensial yatagin (yataqlarin) va/yaxud Perspektiv sahonin
(saholorin) tabii soerhodlorinin Kontrakt  sahesinin
hiidudlarindan kanara ¢ixdigini géstorirsas, SOCAR hamin
alava saholori Podratgiya vermok hiiququna malikdir
(lakin borclu deyildir) va onlar verildiyi halda, hamin
alava sahalor bu Sazisin predmeti olur.

Oger Podratg: ilkin kesfiyyat dévriinun sonunadok
Perspektivlik haqqinda bildiris taqdim etmirsa, SOCAR
bu Saziso xitam vermoak hiiququna malikdir. SOCAR bu
Saziso xitam vermok gorarina galsa, Podratgimin xitam
tarixina gakdiyi biitiin masroflerinin Ovezi Gdanilmir vo
Toroflar bu Sazisa asasan iizorlarina gétiirdiiklori hor hansi
Ohdoliklordon azad olur.

44 Qsas kasfiyyat dévrii arzinda is 6hdaliklari

(a)

Podratgi Osas kasfiyyat dévrii arzinda bu dévra aid olan va
asagida qeyd olunan islardan ibarat Minimum koasfiyyat is
proqramini hoyata kegirir:

(i) Qazma iigiin tahliikesiz vo ekoloji cahatdan yararli
yer(lar) segmak magqsadila Perspektiv sahonin
(sahalarinin) miihandis-geoloji tadqiqatim aparir;

(ii) Otraf miihitin§ miihafizosi normalarina va
Azarbaycan Respublikasinm qanunvericiliyino
istinad edoarok, otraf miihita tasirin miivafiq
qiymotlondirilmasini aparir;

(iii) Hor Perspektiv sahado on azi bir (1) kasfiyyat
quyusu gazir;

44

(d) To the extent Contractor has identified potential Prospective
Areas at or before the end of the Initial Exploration Period,
Contractor shall relinquish all parts of the Contract Area
which have not been selected as Prospective Area(s) in
accordance with Articles 4.3(a)-(b).

(e) In the event the results of the work carried out during the
Initial Exploration Period indicate that the natural boundary
of a potential pool(s) and/or a Prospective Area(s) extends to
areas outside the Contract Area, SOCAR shall be entitled
(but not obligated) to grant the additional areas to Contractor,
and if granted such additional areas shall become the subject
of this Agreement.

(f) In the event Contractor does not submit a Notice of
Prospectivity before the end of the Initial Exploration Period,
SOCAR shall have the right to terminate this Agreement. In
the event SOCAR elects to terminate this Agreement, all costs
incurred by Contractor at the date of such termination shall not
be Cost Recoverable, and the Parties shall be relieved of any
obligations assumed hereunder.

Work Obligations During the Main Exploration Period

(a) During the Main Exploration Period Contractor shall carry
out the Minimum Exploration Work Programme pertaining
thereto and consisting of the following work:

(i) Carry out an upper section site survey in the
Prospective Area(s) to select a safe and
environmentally sound site(s) for drilling;

(ii) Conduct the relevant environmental impact

assessment study, as referred to in Environmental
Standards and Azerbaijan legislation;

(iii) Drill in each Prospective Area at least one (1)
exploration well;

20
(b)

(iv) Har kasfiyyat quyusunun qazilmasi va digor islor
basa gatdiqca, 4.4(a) (i)-(iii) bandlarinda nazerda
tutulmus isloar barasinds tam molumati, cari vo
yekun hesabatlar1 SOCAR-a taqdim edir.

4A4(a) (i)Hiii) bondlarinds géstarilmis islerin névlori,
metodlar1 va hacmi, kasfiyyat quyularmin qazilmasi vo
tamamlanmasi1 _ prosesinda siixur —_niimunolorinin
gtiiriilmasi daxil olmaqla, tadqiqat islorinin metodlari va
siyahisi, hameinin gésterilan isler haqqinda Podratginin
SOCAR-a_ verdiyi informasiyanin névii, hocmi vo
miiddotlari Kasfiyyat islori proqraminda tasvir edilir.

Podratginin ilkin kasfiyyat dévrii orzinds 4.2(a) (i)-(ii)
bandlarinda géstarilmis Ghdaliklorinin heg birini vo ya bir
hissasini, va ya Osas kasfiyyat dévrii (Podratg: Osas
kasfiyyat dévriina kegarsa) va (va ya) Olava kasfiyyat
dévrii (Podratg: Olava kesfiyyat dévriina daxil olarsa)
arzinda 4.4(a) (i)(iii) bondlarinde géstarilmis islari yerina
yetirmomesi Podratgimn bu Sazis tizra 6hdoliklorinin
KO6klii pozuntusu hesab olunur, bu sartlo ki, Perspektiv saha
(sahalar) 4.3(b) bandina miivafiq qaydada tasdiq edilana
(va ya tasdiq edilmis hesab edilana) qader Podratg1 Osas
kasfiyyat dévriina aid olan islorin heg bir hissasini yerina
yetirmaya borclu deyildir. Bu halda SOCAR-in 6z
miilahizosina géra bu Saziso 29.1 bandina asason xitam
vermok hiiququ vardir va Podratginin Qiivvayeaminma
tarixindon baslayaraq {lkin kasfiyyat dévrii, Osas kesfiyyat
dévrii va Olava kasfiyyat dévrii orzinds cokdiyi biitiin
mesroflorinin Ovezi édonilmir. Bu 4.4(c) bondi iizra bu
Saziso SOCAR torofinden xitam verilmosi bu 4.4(c)
bandina asason KO6klii pozuntuya géra SOCAR-in
Podratgiya qarsi yegano va miistasna hiiquq miidafia
vasitosidir. Bela xitam verma istar SOCAR-1n, istarsa do
Podratginin xitam vermadan avvel meydana ¢ixa bilan
iddialarina heg bir xalal gatirmir.

(b)

21

(iv) Provide SOCAR with all information on operations
specified in Articles 4.4(a) (i)(iii), both routine and
final, after completion of drilling of each exploration
well and all other work.

Types, methods and scope of work as defined in Articles
4 A(a) (i)-(iii), methods and list of analyses including core
samplings in the process of drilling and completion of the
exploration wells and also types, volumes and deadlines for
provision of information on such work by Contractor to
SOCAR are described in the Exploration Work Programme.

Provided that, Contractor shall not be obligated to carry out
any part of the work pertaining to the Main Exploration
Period until such time as the Prospective Area(s) have been
approved (or deemed approved) in accordance with Article
4.3(b), Contractor’s failure to perform all or a portion of its
obligations as set out in Articles 4.2(a) (i)-(ii) during the
Initial Exploration Period, or the work set out in Articles
4 A(a) (i)-(iii) during the Main Exploration Period (if
Contractor proceeds to the Main Exploration Period) and/or
the Additional Exploration Period (if Contractor proceeds to
the Additional Exploration Period), shall constitute a
Material Breach by Contractor of its obligations under this
Agreement. In this case SOCAR shall have the right at its
sole discretion to terminate this Agreement pursuant to
Article 29.1, and all costs incurred by Contractor from the
Effective Date during the Initial Exploration Period and the
Main Exploration Period and the Additional Exploration
Period shall not be Cost Recoverable. Termination of this
Agreement by SOCAR pursuant to this Article 4.4(c) shall
be SOCAR’s sole and exclusive remedy against Contractor
for Material Breach under this Article 4.4(c). Such
termination shall be without prejudice to any claims either
SOCAR or Contractor may have which arose prior to such
termination.
(d)

(e)

Har hansi gazma qurgusunun, avadanligin, infrastrukturun
olmamasi va/yaxud_—onlarin~—algatmazligi —_hhabela
infrastruktur talablerini Azerbaycan Respublikasinda
foaliyyat gésteran neft-qaz operatorlarinin is programlari
ilo alaqalondirmok zaruratinden irali galon har hansi basqa
soraitin mévcudlugu Podratgiya ilkin kesfiyyat dévriinds
va ya Osas kasfiyyat dévriinds (dévrlerinda), va ya Olava
kasfiyyat dévriinds (dévrlarinda) yaxud onlarin uzadilmasi
miiddotlarinda gériilacok har hansi islori modifikasiya
etmaya va dayisdirmays asas vermir; lakin bu gsartla ki,
soraitdon asili olaraq har Osas kasfiyyat dévrii va ya Olava
kasfiyyat dévrii qazima qurgusundan istifado etmok imkani
ilo olaqedar olaraq Toroflorin raziliga galdiyi miiddote
uzadila bilor.

4.2(a) (i)-(ii) bondlerinds géstorilmis Ghdoliklorin ilkin
kasfiyyat dévrii yaxud onun uzadilmis miiddati arzinda va
ya 4.A4(a) (i)iii) bandlerinda gésterilmis islorin Osas
kasfiyyat dévrii (dévrleri) yaxud onun uzadilmis miiddoti
arzinda va (va ya) Olava kasfiyyat dévrii (dévrlori)
(Podratg1 Olava kasfiyyat dévriina daxil olarsa) arzinda
yerino yetirilmamasina yegano iizrlii sobab Fors-major
halinin bas vermasi ola bilar.

(d)

(e)

22

Lack and/or unavailability of any rigs, facilities,
infrastructure and any other circumstances caused by the
need to co-ordinate infrastructural requirements with the
work programmes of Petroleum operators in the Republic of
Azerbaijan shall not constitute a basis for Contractor to
modify and change any work during the Initial Exploration
Period or the Main Exploration Period(s) or the Additional
Exploration Period(s) or their extensions; provided,
however, that each Main Exploration Period or the
Additional Exploration Period, as the case may be, may be
extended for a period agreed by the Parties as necessary for
access to a drilling rig.

The sole excuse for the failure to carry out the obligations set
out in Articles 4.2(a) (i)-(ii) during the Initial Exploration
Period or its extensions or the work set out in Articles
4 A(a) (i)-(iii) during the Main Exploration Period(s) or its
extensions and/or Additional Exploration Period(s) (if
Contractor proceeds to the Additional Exploration Period)
shall be the occurrence of Force Majeure circumstances.
46

4.5 Qlava kasfiyyat dévrii

Podratg1 torofindon Osas kosfiyyat dévrii orzinds MKIP iizro
Ohdoliklorinin tam vo vaxtinda yerino yetirilmasi sartilo, bela Osas
kosfiyyat dévriinun sonuna qader doxsan (90) giin miiddatinds
SOCAR-a olava kasfiyyat isinin yerino yetirilmasi ile bagh niyyotini
bildirmolidir vo bununla bagli islorin névii vo darasi barada siyahini
tomin etmoklo bu ciir alava kasfiyyat isini asaslandirmalidir. Oger
Toroflor alava kasfiyyat isinin yerina yetirilmasi barada razilasarsa
voSOCAR geyd olunan doxsan (90) giin miiddatinds alava kasfiyyat
isinin icrasimin tasdiq olunmasim elan edarsa, Podratginin Slava
kasfiyyat dévriina (dévrlarina) kegmak hiiququ yaranir va hor bir bu
ciir Olavo kasfiyyat dévrii iki (2) ilden artiq olmamaq sarti ilo
Podratginin an azi bir (1) kasfiyyat va ya qiymotlondirma quyusu
qazmasi ila sortlondirilir. Har hansi Olava kasfiyyat dévrii arzinda
razilasdirilmis olave kasfiyyat islori ilo bagli nozerda tutulmus
Ohdoliklorinin hamisinin va ya bir hissasinin yerina yetirmomasi
Podratg1 tarofinden Shdoliklorinin K6klii pozuntusu hesab edilir.
Belo halda, SOCAR 6z miilahizasina asason homin islanma sahasi
iizra_razilasdinlmig alava kasfiyyat isina dair 6hdoliklorinin
hamisinin va ya bir hissasinin Podratg1 torafinden yerino
yetirilmamasina géra bu Sazisa xitam vermok hiiququna malikdir vo
bu halda, Podratgi tarefinden Qiivvayaminme tarixindon etibaran
Osas kasfiyyat dévrii va Olava kasfiyyat dévrii orzinda homin
islonmo sahosi iizra cakilmis hor hansi mosroflorin Ovezi édonilmir.
Bu ciir xitam verma bela K6klii pozuntuya géra SOCAR-in
Podratgiya qarsi yegano vo miistesna hiiquq miidafia vasitasidir.

Kasf

(a) Osas kasfiyyat dévriiniin sonuna qader va ya Podratgi
Slave kasfiyyat dévriina daxil olarsa va bela Slava
kasfiyyat dévrii basa ¢atmamisdan avval Podratginin bir va
ya bir nega Perspektiv sahada Kasf va onun kommersiya
dayeri haqqinda SOCAR-a yazili bildiris(ler) taqdim
etmokla, molumatlandirmaq hiiququ = var; hamin

45

46

Additional Exploration Period

Subject to complete and timely performance by Contractor of its
obligations under the MEWP during any Main Exploration Period,
Contractor may, within ninety (90) days prior to the end of such Main
Exploration Period, notify SOCAR in writing of its desire to carry
out additional exploration work and provide a list of types and scope
of work and justification of such additional exploration work. If the
Parties agree to carry out additional exploration work and SOCAR
declares in writing its approval to the performance of additional
exploration work within the said ninety (90) days, Contractor shall
have the right to proceed to the Additional Exploration Period(s), and
each such Additional Exploration Period shall be no longer than two
(2) years in which Contractor shall drill at least one (1) exploration
or appraisal well. Contractor’s failure to perform all or a part of the
agreed additional exploration work within any Additional
Exploration Period shall constitute a Material Breach by Contractor
of its obligations. In such case, SOCAR shall have the right at its sole
discretion to terminate this Agreement in relation to that Prospective
Area where Contractor did not perform all or a part of the agreed
additional exploration work, and any costs incurred by Contractor
from the Effective Date during the Main Exploration Period and the
Additional Exploration Period in relation to such Prospective Area
shall not be Cost Recoverable. Such termination shall be SOCAR’s
sole and exclusive remedy against Contractor for such Material
Breach.

Discovery

(a) Before the end of any Main Exploration Period, or if
Contractor enters the Additional Exploration Period then
before the end of such Additional Exploration Period,
Contractor shall be entitled to notify SOCAR in writing of
Discovery in one or more Prospective Areas by submitting
to SOCAR a written notice(s) of Discovery and _ its

23
(b)

(©)

bildiris(lor)da ~Kosfa dair miivafiq molumatlarin, o
ciimleden, lakin bununla mohdudlasmadan, asagidaki
molumatlarin (méveud oldugu hacmdg) xiilasasi géstarilir:
Koasfin yerlagma plam, geoloji xoritoler vo  tofsirlor,
seysmik va diger geofiziki malumatlar, qazma haqqinda
hesabatlar, quyularin karotaj diaqramlan, _ siixur
niimunolori, litoloji xeritalear vo laylarin tesviri, lay
sinayicisi ilo laylarmn sinaq niimunolori, tamamlama islori
haqqinda hesabatlar, hasilat sinagina dair molumatlar, o
ciimlodan gixarilmig mayenin miqdar1, tezyiqin artirimasi
vo azaldilmasi iisulu ila quyularin tadqiqi, tezyiqin tahlili,
neft, qaz va su niimunolorinin tahlili, habela va Neft-qaz
sonayesinda qabul edilmis beynalxalq miisbat tacriibaya
uygun olaraq diger molumatlar (“Kasf va onun
kommersiya deayeri haqqinda bildiris”). 4.64.9
bandlarinin miiddaalar1 bu Saziso asason hor Perspektiv
sahado edilmis har hansi Kasfa tatbiq edilir.

Podratgi Osas kasfiyyat dévriiniin va ya Olava kasfiyyat
dévriiniin sonunadok (hansinin daha uygun olmasindan
asili olaraq) biitiin Perspektiv sahalora miinasibatda Kasf va
onun kommersiya dayori haqqinda bildiris taqdim etmoadiyi
taqdirda, SOCAR bu Sazisa miivafiq Perspektiv sahaya
miinasibotda xitam vermok va ya Podratgi ila Osas
kasfiyyat dévriinii va ya Olava kasfiyyat dévriinii Kosf vo
onun kommersiya dayari haqqinda bildirisin taqdim
edilmasi iigiin talab olan miiddata uzatmaq barada
razilagma alda etmak hiiququna malikdir. SOCAR bu
Saziso xitam vermok gorarina galorsa, Podratginin bu ciir
xitam tarixina miivafiq Perspektiv saho iizra gakdiyi biitiin
masroflorinin Ovezi édonilmir.

Oger méveud yatagin (yataqlarin) voa/yaxud Koasfin
qiymotlondirilmasi mévcud yatagin (yataqlarin) va/yaxud
Kosfin tabii — sarhadlorinin = Kontrakt —_sahasinin
hiidudlarindan konara gixdigimi gésterirsa, SOCAR hamin
lava sahalori Podratgrya vermak hiiququna malikdir (lakin
borclu deyildir) va bu, homin alava sahaler bu Sazisin
predmeti olur.

(b)

(©)

24

commerciality, summarising relevant information relating to
said Discovery, including but not limited to the following, to
the extent same are available: location plan, geological maps
and interpretations, seismic and other geophysical data,
drilling reports, well logs, core samplings, lithologic maps
and description of formations, drill stem tests, completion
reports, production tests including quantities of fluids
produced, build-up/draw down tests and pressure analysis,
and analyses of oil, gas and water samples and other
information consistent with Good International Petroleum
Industry Practice (“Notice of Discovery and _ its
Commerciality”). The provisions of Articles 4.6—4.9 shall
apply to any Discovery made in each Prospective Area under
this Agreement.

In the event Contractor does not submit a Notice of
Discovery and its Commerciality before the end of the Main
Exploration Period, or the Additional Exploration Period,
whichever is appropriate, in relation to all Prospective Areas,
SOCAR shall have the right to terminate this Agreement in
relation to the relevant Prospective Area or agree with
Contractor to extend the Main Exploration Period or the
Additional Exploration Period, whichever is appropriate, for
the time required to submit any Notice of Discovery and its
Commerciality. In the event SOCAR elects to terminate this
Agreement, all costs incurred by Contractor in relation to
such Prospective Area at the date of such termination shall
not be Cost Recoverable.

In the event the appraisal of existing pool(s) and/or a
Discovery indicates that the natural boundary of the existing
pool(s) and/or a Discovery extends to areas outside the
Contract Area, SOCAR shall be entitled (but not obligated)
to grant the additional areas to Contractor and if granted such
additional areas shall become the subject of this Agreement.
47

48

(d) Har hans1 Osas kasfiyyat dévriiniin sonunda va ya ondan
avval va ya sonraki Olava kasfiyyat dévriinds (hansinin
daha uygun olmasindan sili olaraq) Podratgi, barasinda
Koasf va onun kommersiya dayari haqqinda bildiris taqdim
etmodiyi_ biitiin Pespektiv saholordon imtina etmolidir.

(e) Sorbast tabii qaz Kasf edildikda, 15.2 bondinin miiddaalar
tatbiq edilir.

islanma va hasilat dévrii

Hor islonme sahasina miinasibotda iglonmo va hasilat dévrii hamin
islonmo sahosina dair islonma proqraminm SOCAR torofindon
tasdiq edildiyi tarixdon baslanir va homin tarixdon etibaran iyirmi
bes (25) il miiddatinds davam edir. Har islonma vo hasilat dévrii
Podratginin xahisi ilo miivafiq islonmo sahosinden Xam neftin
kommersiya cahoetindan samerali hasilatmin va lagvetma
omoliyyatlarmin basa gatdirilmasi iigiin zoruri olan miiddote uzadila
bilar. Bela uzadilma va onun miiddati SOCAR terafinden tasdiq
edilmolidir.

Islanma program

(a) Ogor Podratg: SOCAR-a Kasf va onun kommersiya dayari
haqqinda bildirisi taqdim edirsa, Podratgi Kasf va onun
kommersiya dayari haqqinda bildirisin taqdim edildiyi
tarixden on iki (12) aydan gec olmayaraq SOCAR-in
tasdiqino homin Koasfin islonmasi iicgiin Neft-qaz
emoliyyatlar’ programm (“islanma programy”) taqdim
edir, bu sortlo ki, Islanmo proqraminda Podratginin Xam
neftin hasilatina baslamaq Ghdoliyi va sortleri nozerda
tutulsun. Podratg: SOCAR torofinden miivafiq islonmo
proqraminin yazili tasdiqinden sonra otuz alti (36) aydan
gec olmayaraq Sonaye hasilatimin baslanma tarixina nail
olmagq iigiin lazim olan biitiin moqsedemiivafiq addimlari
atmalidir. SOCAR terofindan Perspektiv sahoya dair
islonmo program: tasdiq edildikdon sonra homin Perspektiv
saho “islonma sahasi” hesab olunur. Podratc: islonmo

47

48

(d) At or before the end of any Main Exploration Period or
subsequent Additional Exploration Period, whichever is
appropriate, Contractor shall relinquish all Prospective
Areas in respect of which Contractor has not submitted a
Notice of Discovery and its Commerciality.

(e) In the event of a Non-associated Natural Gas Discovery, the
provisions of Article 15.2 shall apply.

Development and Production Period

The Development and Production Period in respect of each
Development Area shall begin from the date of SOCAR’s approval
of the Development Programme for such Development Area and
shall continue for twenty-five (25) years after such date. Each
Development and Production Period may be extended upon
Contractor’s request for the period sufficient to complete
commercially reasonable production of Crude Oil in the relevant
Development Area and abandonment operations. Such extension and
its duration shall be subject to SOCAR’s approval.

Development Programme

(a) In the event Contractor submits to SOCAR a Notice of
Discovery and its Commerciality, Contractor shall no later
than twelve (12) months after the date of such Notice of
Discovery and its Commerciality submit to SOCAR for its
approval a programme of Petroleum Operations for the
development of such Discovery (“Development
Programme”), provided that the Development Programme
shall include Contractor’s commitment and terms to start
production of Crude Oil. Contractor undertakes to perform
all reasonable steps to achieve the Commencement Date of
Commercial Production no later than thirty-six (36) months
from the date of SOCAR’s written approval of the relevant
Development Programme. Upon SOCAR’s approval of the
Development Programme in respect of a Prospective Area,
such Prospective Area shall become a “Development

25
(b)

(©)

proqramint SOCAR-a taqdim etmazdon Gnca iki (2) va ya
daha cox Kosfin islonmesini vahid islonmo programi
asasinda hayata kecirmayi taklif eda bilar, va taklif SOCAR
torafinden qabul edilarsa, miivafiq Perspektiv saholor
birlosdirilorok vahid islonma sahasi taskil edacakdir.
Podratgi torafinden texniki vo iqtisadi cahotden
magsodouygun hesab edildiyi taqdirdo, —_islanmo
proqramina Xam neftin erkon hasilati iigiin variant(lar)
daxil edilir. SOCAR-in islonma proqramin tesdiq
etmokdon asassiz olaraq imtina etmok hiiququ yoxdur.

Ogor Podratg: yuxarida 4.8(a) bandinda géstarilen on iki
(12) ay orzindo heg bir islonma program: toqdim etmaso,
SOCAR hoamin on iki (12) ayliq miiddot qurtardiqdan
sonra otuz (30) giin orzinda Podratgiya yazili bildiris
géndorerak bu Saziso xitam vera biler va Podratginin
cekdiyi va bu ciir xitam tarixina ovezi Gdonilmomis
moasroflorinin Ovazi Sdonilmir. Podratg: yuxarida 4.8(a)
bandinde géstarilon on iki (12) aylig miiddat orzinds hor
hans Perspektiv saho barado islonmo program: taqdim
etmasa, hamin on iki (12) ayliq miiddotin bitmasindon
sonra otuz (30) giin orzinda hamin Perspektiv sahadon
imtina edilir va homin Perspektiv sahodon imtina
tarixinodok Podratgi tarafinden gakilmig va ovezi
6doanilmomis masroflorin Ovezi Sdonilmir.

Hor islonmo program: Neft-qaz sonayesindo qabul edilmis
beynolxalq miisbot tocriiboyo uyZun surotda islonmo
sahosinda (saholorinds) Xam neftin somorali sakilda vo
siiratla islonib gixarilmasina dair uzunmiiddotli plandir vo
asagidakilari shate edir, amma bunlarla mahdudlasmur:

(i) hor név quyularin  yerlasma _ sabakasina,
qazilmasina vo tamamlanmasina dair tokliflor;

(b)

(©)

26

Area”. Prior to Contractor’s submission to SOCAR of the
Development Programme, Contractor may propose to
SOCAR to develop two (2) or more Discoveries under a
single Development Programme and, if such proposal is
accepted by SOCAR, the respective Prospective Areas shall
be joined and become a single Development Area. The
Development Programme shall contain option(s) to achieve
early Crude Oil production provided it is technically and
economically feasible in the view of Contractor. SOCAR
shall not unreasonably withhold its approval of the
Development Programme.

In the event Contractor does not submit any Development
Programme within the twelve (12) months period referred to
in Article 4.8(a) above, SOCAR shall have the right to
terminate this Agreement by giving written notice to
Contractor within thirty (30) days following expiry of the
said twelve (12) months period , and any unrecovered costs
incurred by Contractor at the date of such termination shall
not be Cost Recoverable. In the event Contractor does not
submit the Development Programme relating to a
Prospective Area within the twelve (12) months period
referred to in Article 4.8(a) above, such Prospective Area
shall be relinquished within thirty (30) days following expiry
of the said twelve (12) months period, and any unrecovered
costs incurred by Contractor at the date of relinquishment of
such Prospective Area shall not be Cost Recoverable.

Each Development Programme shall be a long range plan for
the efficient and prompt development and production of
Crude Oil from the Development Area(s) in accordance with
Good International Petroleum Industry Practice and shall
include but not be limited to the following:

(i) proposals relating to the spacing, drilling and
completion of all types of wells; and
(d)

(e)

(ii) Xam neftin ¢ixarilmasi, saxlanmasi va naqli iigiin
lazim olan madon hasilat va saxlama obyektlorina,
naqletme va ¢atdirilma vasitalorina dair tokliflor;

(iii) 18.1(a) bandina uygun olaraq infrastruktura zoruri
investisiya qoyulusuna vo Azarbaycan
materiallarindan, mohsullarindan va
xidmotlarindon istifadoyo dair takliflor;

(iv) miivafiq investisiyalarm va mesraflerin smeta
dayori ilo yanasi, ayri-ayri quyular iizra alinmis
proqnozlar asasinda her kollektor iizra lay
mayelarinin hasilat hocmlorinin proqnozu;

(v) otraf miihito va insanlarm sohhotina  tesirin,
omoliyyatlarin tahliikasizliyinin
qiymotlondirilmasi, otraf miihitin girklonmasinin
vo ekoloji qazalarin garsisinin alinmasina, elaca da
bela qgazalarin noticalarinin aradan qaldirilmasina
dair tadbirlar plam; vo

(vi) igslonma = programmin her morholosini basa
gatdirmaq iigiin’ =lazim olan miiddotlorin
miiayyonlasdirilmasi.

islonma programm: aldiqdan sonra otuz (30) giin
miiddotinds SOCAR Podratgidan islonma programinin
qiymotlondirilmasi iigiin SOCAR-a hagiqaten lazim ola
bilan vo Podratginin asanliqla aldo etmasi miimkiin olan
alava informasiya talab eda bilor.

Ogor SOCAR islonmo programim: aldiqdan sonra doxsan
(90) giin orzinda homin proqramda hor hans dayisikliklor
edilmasi iigiin Podratgiya yazili suratde miiraciat etmirsa,
islonmo program: SOCAR torofindon tasdiq olunmus hesab
edilir.

(d)

(e)

27

(ii) proposals relating to the production and storage
installations, and transportation and delivery
facilities required for the production, storage and
transportation of Crude Oil; and

(iii) proposals relating to necessary infrastructure
investments and use of Azerbaijan materials,
products and services in accordance with Article
18.1(a); and

(iv) production forecasts for formation fluids by
reservoir derived from individual well forecasts and
estimates of the investments and expenses involved;
and

(v) an environmental impact and health and safety
assessment and a plan for preventing environmental
pollution and any environmental accident, and for
steps to clean-up any pollution related to such
accident; and

(vi) estimates of the time required to complete phases of
the Development Programme.

Within thirty (30) days of receipt of the Development
Programme SOCAR may request Contractor to provide such
further information as is readily available to Contractor and
as SOCAR may reasonably need to evaluate the
Development Programme.

Unless SOCAR requests in writing to Contractor any
changes to the Development Programme within ninety (90)
days of receipt thereof, the Development Programme shall
be deemed approved by SOCAR.
@

(ii)

SOCAR  islonmo  programinda hor __hansi
dayisikliklar edilmasi ticiin miiraciot etdikdo,
Torofler taklif olunan dayisiklikler barada
SOCAR-in yazili bildirisini Podratginin aldigi
tarixdon on bes (15) giin miiddatinds gériisiir vo
homin miiracioti miizakiro edirlor. Razilasdirilmig
biitiin doyisikliklor iglonma programina daxil edilir
va belo doyisilmis islonmo program: SOCAR
torafinden tasdiq olunmus sayilir.

Torofler SOCAR  torafinden  toklif edilon
doyisikliklaro  dair ~— miivafiq. —_—smiizakironin
baslanmasindan sonra altmis (60) giin orzinda va
ya Toroflorin garsiliqh yazili raziligi ilo miiayyon
edilmis lava miiddat orzinda raziliga golo
bilmirlorsa, istanilon Taraf névbati qirx (40) giin
arzinda SOCAR-in islonmo proqramin tasdiq
etmokden imtinasim asassiz olub-olmamasim
miisyyon etmak magqsadila Arbitraj qaydasina
uygun olaraq arbitraj arasdirmasina baslaya bilar.

Oger arbitrler SOCAR-in islonma programm
tasdiq etmokdon imtinasinin asassiz oldugu bareda
qerar qobul edoerlorss, Podratginm —islonmo
proqramint SOCAR toerafinden tasdiq olunmus
hesab edarak homin programa uygun suratda
emoliyyatlara baslamaq hiiququ vardir. Oger
Podratg: arbitraj qorari verildikdan sonra bir (1) il
arzinds miivafiq Illik ig programma va Biidcoya
uygun olaraq omoliyyatlara baslamirsa, SOCAR
yuxarida géstorilon bir (1) illik miiddot basa
gatdiqdan sonra altmis (60) giin arzinda Podratg1ya
yazili_ bildirig géndorarak bu Saziso miivafiq
islonma sahasina miinasibatde xitam vere biler vo
bu halda, Podratginin gakdiyi va hor hansi
6donilmomis masroflorinin Ovazi 6danilmir.

Ogor arbitrlor Podratginin taqdim etdiyi islonmo
proqraminin tasdiqindsn SOCAR-in imtinasinin

28

@

(ii)

In the event that SOCAR requests any changes to the
Development Programme then the Parties shall meet
within fifteen (15) days of receipt by Contractor of
SOCAR’s written notification of requested changes
and shall discuss such request. Any agreed revision
to the Development Programme shall be
incorporated into the Development Programme, and
such revised Development Programme shall be
deemed approved by SOCAR.

In the event that the Parties do not agree on changes
requested by SOCAR within sixty (60) days of the
commencement of such discussion, or any extended
period mutually agreed by the Parties in writing,
either Party may within a further forty (40) days
commence arbitration under the Arbitration
Procedure on the question as to whether or not
SOCAR’s approval of the Development Programme
has been unreasonably withheld.

If the decision of the arbitrators is that approval was
withheld by SOCAR unreasonably, Contractor shall
be entitled to commence operations in accordance
with the Development Programme in all respects as if
the Development Programme had been approved by
SOCAR. If Contractor fails to commence operations
within one (1) year of the date of the arbitrators’
decision in accordance with the corresponding
Annual Work Programme and Budget SOCAR shall
have the right to terminate this Agreement in relation
to the relevant Development Area by giving
Contractor notice in writing within sixty (60) days
after expiry of the said period of one (1) year and any
unrecovered costs incurred by Contractor shall not be
Cost Recoverable.

If the arbitrators’ decision is that SOCAR reasonably
withheld approval of the Development Programme
()

(g)

asasli oldugu barada gerar qabul edarlarsa, onda
Podratginin hiiququ var ki, ya yazili sakilda (i)
islonmo program: ilo bagli SOCAR-1n talob etdiyi
dayisikliklari qabul etsin va bela dayisilmis
islonma programina_ miivafiq olaraq, homin
islonma programim1 SOCAR torofindon tesdiq
olunmus hesab edarak amoliyyatlara baslasin, bu
sortlo ki, belo doyisilmis islonmo proqrammdan
Podratginin taqdim etdiyi islnmo proqraminda
olan farqli elementlarla bagli Podratgi tarefindan
arbitrlarin qorarmdan avvel goakdiyi xerclorin
evazinin Gdonilmasi SOCAR-1n tasdiqindon asili
olacaq, ya da (ii) arbitrlarin garan gixarildigi
tarixden altmis (60) giin orzinda bu Sazisin
qiivvasina miivafiq islonmo sahasina miinasibatdo
xitam versin, lakin bu halda Podratginin gakdiyi va
hor hansi d6donilmomigs mosroflorin Ovozi
6donilmir.

Podratgi Neft-qaz omoliyyatlarim Illik is programlarinin vo
Biidcolorin icrasi vasitasi ilo hayata kecirir.

Podratg1 istanilon vaxt, o ciimloden miivafiq islonmo
sahasinda alava Kasflar olduqda va Podratg¢1 bela Kasflorin
islonmosino dair qorar qobul etdikdo, hor hansi islonmo
proqraminin doyisdirilmasina dair Rohber komitaya
takliflar vera bilar, bu sartla ki, bela qarar miivafiq islonma
vo hasilat dévriiniin uzadilmasina asas olmamalidir (bela
uzatmanin SOCAR terafinden tasdiq edilmasi hallar
istisna olmaqla). Homin tokliflor Neft-qaz sonayesinda
qabul edilmis beynalxalq miisbat tacriiboya uygun olaraq
miivafiq islonmo sahosinds Xam neftin somorali va optimal
suratda islonib ¢ixarilmasi prinsiplorina uygun galmali va
Rohbor komita tarafinden tasdiq olunmalidir; bu tasdiqdon
Rohbor komitanin sasverma hiiququ olan istanilen iizvii
torafinden asassiz olaraq imtina edila bilmaz.

0)

(g)

29

submitted by Contractor, Contractor shall have the
right in writing either (i) to accept the changes to the
Development Programme requested by SOCAR and
to commence Petroleum Operations in accordance
with such amended Development Programme in all
respects as if the Development Programme had been
approved by SOCAR, provided that recovery of costs
incurred by Contractor before the date of the
arbitrators’ decision with respect to elements of
Contractor’s Development Programme differing
from such amended Development Programme shall
depend on SOCAR’s approval, or (ii) to terminate
this Agreement in relation to the relevant
Development Area within sixty (60) days after the
date of the decision of the arbitrators and any
unrecovered costs incurred by Contractor up to such
date shall not be Cost Recoverable.

Implementation of Petroleum Operations by Contractor shall
be through Annual Work Programmes and Budgets.

Contractor may at any time submit to the Steering
Committee proposals to revise any Development
Programme, including in the event of further Discoveries
made in the relevant Development Area and Contractor’s
decision to develop such Discoveries, provided that such
decision shall not constitute a basis to extend the relevant
Development and Production Period unless such extension
is approved by SOCAR. These proposals shall be consistent
with the principles of efficient and optimum development
and production of Crude Oil from the relevant Development
Area in accordance with Good International Petroleum
Industry Practice and shall be subject to the approval of the
Steering Committee, such approval not to be unreasonably
withheld by any member to the Steering Committee having
a voting right.
49

4.8(a) bandinin miiddoalari nazera alinmaqla, agar SOCAR-in
islonmo programini tasdiq etdiyi tarixdon sonra otuz alt: (36) ay
arzinda Podratgi hemin programa uygun olaraq islonmayo
baslamamisdirsa, bu, Podratginin bu Sazis iizra Ghdoliklorinin
K6klii pozuntusu hesab olunur va bu halda SOCAR-in 6z
miilahizosino asason Podratgiya yazili bildiris vermaklo bu Sazisin
qiivvasina 29.1 bandina osason miivafiq islonmo  sahosino
miinasibotda xitam vermak hiiququ yaranir, va homin bildirisin
verildiyi tarixedok Podratginin homin islonmo sahasi iizra cokdiyi
va hor hansi 6donilmomigs mosroflorinin Ovazi Sdonilmir. Bu 4.9
bandina uygun olaraq bu Sazisa SOCAR terafindon xitam verilmasi
bu 4.9 bandina asason K6klii pozuntuya géra SOCAR-1n Podratgiya
qarsi yegano hiiquq miidafis vasitasidir. Saziso bu qaydada xitam
verilmosi istor SOCAR-1n, istorso do Podratginin xitam vermodon
avval meydana ¢1xa bilan iddialarina heg bir xalal gatirmir.

49

Subject to Article 4.8(a), if within thirty-six (36) months of the date
of approval by SOCAR of a Development Programme development
pursuant to such Development Programme has not been commenced
by Contractor, then such failure shall constitute a Material Breach by
Contractor of its obligation under this Agreement, and SOCAR shall
be entitled at its sole discretion by giving written notice to terminate
this Agreement pursuant to Article 29.1 in relation to the relevant
Development Area and any unrecovered costs incurred by Contractor
to the date of such notice with respect to that Development Area shall
not be Cost Recoverable. Termination of this Agreement by SOCAR
pursuant to this Article 4.9 shall be SOCAR’s sole and exclusive
remedy against Contractor for Material Breach under this Article 4.9.
Such termination shall be without prejudice to any claims either
SOCAR or Contractor may have which arose prior to such
termination.

30
5.1

MADDO5

LAYIHONi iDARO EDON ROHBOR KOMIT9

Va ILLik is PROQRAMLARI

Layihani idara edan Rahbar komita

ilk islonmo vo hasilat dévriiniin baslandigi tarixden otuz (30)
giinden gec olmayarag SOCAR va Podratgi Rahber komita
yaradirlar.

Rohber komitonin funksiyalar1 agagidakilardan ibarotdir, lakin
bunlarla mahdudlasmir:

(a)
(b)

(©)

(d)

(e)

()

(g)

Neft-qaz omoliyyatlarina nozarot;

Podratginin illik ig programlarina vo Biidcolorina, goxillik
program va biidcalara, va bu Sazisa asason Podratgi
torafinden Rahber komitaya teqdim edilmasi talab olunan
biitiin digar sonodlara baxilmasi, onlarin dayisdirilmasi va
tasdiqi;

Mithasibat ugotunun aparilmasi gaydasina uygun olaraq
masroflorin va xerclarin ugotuna nazarat;

zaruri olduqda, Rehbar komitanin yardimg: komitalorinin
taskili vo onlarin igino nozarat;

4.8(g) bondino uygun olaraq islonmo proqrammnin
(proqramlarinin) dayisdirilmasi;

14.2(g) bandina uygun olaraq legvetma planinin vo
Lagetma islarinin xore smetasimin nazerdon kegirilmasi va
tasdiqi;

bu Sazisa aid olan har hansi masalaya dair SOCAR-in va
Podratg1 taraflerin mévgelarinin miizakirasi va Neft-qaz

5.1

ARTICLE 5

STEERING COMMITTEE FOR PROJECT MANAGEMENT
AND ANNUAL WORK PROGRAMMES

Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30) days from the
commencement of the first Development and Production Period,
establish the Steering Committee.

The functions of the Steering Committee shall include but not be

limited to:

(a) overseeing Petroleum Operations;

(b) reviewing, revising and approving of Contractor’s Annual
Work Programmes and Budgets, multi-year programmes and
budgets, and all other documents required by this Agreement
for submittal to the Steering Committee by Contractor;

(c) supervising the accounting of costs and expenses in
accordance with the Accounting Procedure;

(d) in case of necessity, establishing sub-committees of the
Steering Committee and reviewing the work of such sub-
committees;

(e) revising the Development Programme(s) pursuant to Article
4.8(g);

(f) reviewing and approving of the abandonment plan and
Estimated Cost of Abandonment pursuant to Article 14.2(g);

(g) discussing SOCAR and Contractor Parties’ positions on any

31

issue related to this Agreement and discussing issues
5.2

emoliyyatlarmin va bu Sazisin sortlerina miivafiq olaraq
foaliyyatin icrasina ohomiyyotli doraceda tasir edan
masololarin (asagidakilar daxil olmaqla, lakin onlarla
mohdudlagmadan) miizakirasi:

(i) bu Saziso hor hans1 dayisiklik edilmasina va ya ona
xitam verilmosino dair tokliflor;

(ii) kadrlarin peso hazirligi programlarina baxilmasi,
onlarin dayisdirilmasi va tasdiqi; va

(iii) Neft-qaz omoliyyatlarina aid olan va bu Sazisda
Rohber komita terofinden baxilmasi vo barasinda
qerar ¢ixarilmasi nozerade tutulan hor hansi digor
masaloleara baxilmasi va barasinda —_qarar
gixarilmas1.

Rahber komitanin is qaydasi

Rohbor
aparilir:

(a)

komitonin isi va iclaslar1 asagida géstorilon qaydalarla

Rohber komita SOCAR-in va Podratginin barabar sayda
niimayondolorindan ibaratdir. Baslangic morhalasinda
Rohbor komitonin  tarkibing SOCAR-in_ iki (2)
niimayondasi va Podratginin iki (2) niimayandasi teyin
edilir (hor Podratg: toraf bir (1) niimayanda teqdim edir).
Eyni saxs ham SOCAR-1n, hom da ONS-nin niimayendasi
ola bilmoz. istanilon vaxt Podrat1 toraflorin say1 artdiqda
va ya azaldiqda SOCAR-in va Podratginin Rohbor
komitaya tayin edilon niimayandoalorinin sayi saraitdon asili
olaraq artirilib va ya azaldilib Podratg: taraflarin sayi ila
baraborlasdirilir, bu sartla ki, SOCAR-in va Podratgimin
tayin etdiklori niimayondolorin say1 heg vaxt iki (2)
nofarden az olmasin. SOCAR-1n va Podratgimin ixtiyari var
ki, 6z niimayondolorina avezci teyin etsinlor; avezgilor
tayin edilmis niimayandolorin yerino iclaslarda istirak
etmok hiiququna malikdirlor va Rohbar komitenin hamin
iclaslarmda tam  solahiyyatli niimayondolor  sayilirlar.

5.2

materially affecting the implementation of Petroleum
Operations and activities in compliance with the terms of this
Agreement, including, without limitation:

(i) any proposed variation or termination of this
Agreement;

(ii) reviewing, revising and
programmes; and

approving — training

(iii) the consideration and determination of any other
matters related to Petroleum Operations which are
otherwise set out in this Agreement as involving
consideration or determination by the Steering
Committee.

Steering Committee Procedure

The following rules shall apply with respect to the Steering
Committee and meetings thereof:

(a)

32

The Steering Committee shall be comprised of an equal
number of members from SOCAR and Contractor. Initially
the Steering Committee shall consist of two (2)
representatives appointed by SOCAR and two (2)
representatives appointed by Contractor (one (1)
representative from each Contractor Party). A person cannot
represent both SOCAR and SOA. If at any time the number of
Contractor Parties increases or decreases the number of
representatives to be appointed by each of SOCAR and
Contractor shall be increased or reduced, as the case may be,
to equal the number of Contractor Parties, provided, however,
that the number of representatives to be appointed by each of
SOCAR and Contractor shall never be less than two (2).
SOCAR and Contractor shall each be entitled to appoint an
alternate for each of their representatives, who shall be entitled
to attend in place of the designated representatives, such
alternate to be considered a representative for all purposes at
(b)

(d)

SOCAR vo Podratg: 6z niimayandolarinin vo onlarin
evozcilorinin adlarm ilk islonma vo hasilat dévrii
baslandiqdan sonra iyirmi (20) giin arzinda bir-birina
bildirirlar. SOCAR va Podratg1 géstarilan niimayandolari va
onlarin oavezgilorini digar terafa miivafiq suratds yazili
bildiris verdikdon sonra dayisdira bilorlar.

Rohber komitanin tasdiqina gixarilmis her hansi masala
iizra ister SOCAR-1n, istersa da Podratginin bir (1) sasi
vardir. Bu maqsadla ham SOCAR, ham da Podratg1 bir-
birina yazili bildirig géndorib onlarm adindan sas vermaya
salahiyyot verilmis niimayandonin (istasaler, ham da onun
evazgisinin) adim géstorirler. Tayin edilmis bu soxslor,
seraitden asili olaraq, SOCAR-in vo ya Podratginin
miivafiq yazili bildirigina asason vaxtasiri dayisdirilo bilor.
Yalniz tayin edilmis salahiyyotli niimayondolarin (yaxud
onlar olmadiqda avez¢ilorinin) saslori SOCAR-in va ya
Podratginin rasmi sasi kimi hesaba alinir, har hansi basqa
niimayonde tarefinden verilmis va ya verildiyi giiman
edilon heg¢ bir basqa sas hesaba alinmir.

Rohber komitonin sodrini SOCAR éziiniin Rohbor
komitaya tayin etdiyi niimayondolor sirasindan tayin edir;
sadr Rohber komitanin iclaslarimi aparir.

Rohbor komitonin katibini Podratgi 6ziiniin Rohbor
komitaya tayin etdiyi niimayondolor sirasindan tayin edir;
katibin funksiyasina asagidakilar daxildir:

(i) har iclasdan svval SOCAR ila Podratgi arasinda
razilasdirilan giindaliyi tartib etmak; va

(ii) har iclasdan sonra SOCAR-in va Podratginin
Rohber komitanin iclaslarmda sas vermoya
salahiyyot verilmis niimayondolori —arasinda

(b)

(d)

33

such Steering Committee meetings. SOCAR and Contractor
shall each advise the other of the names of its representatives
and their alternates within twenty (20) days following
commencement of the first Development and Production
Period. Such representatives and their alternates may be
replaced by SOCAR and Contractor, respectively, upon
written notice to the other.

SOCAR and Contractor shall each have one (1) vote to cast
on any matter submitted for approval by the Steering
Committee. For this purpose, each of SOCAR and
Contractor shall give written notice to the other specifying
the identity of the individual representative (and, if desired,
his alternate), who shall be authorised to cast such vote on
its behalf. Such designated individuals may be changed from
time to time upon written notice by SOCAR or Contractor,
as the case may be. No vote cast or purported to be cast by
any representative other than said designated individuals (or,
in the absence of either, his designated alternate) shall be
considered as the official vote of either SOCAR or
Contractor, as the case may be.

The chairman of the Steering Committee shall be appointed
by SOCAR from one of its appointed representatives to the
Steering Committee and shall preside over meetings of the
Steering Committee.

The secretary to the Steering Committee shall be appointed
by Contractor from one of its appointed representatives to
the Steering Committee and shall be responsible for:

(i) the production of an agenda before each meeting,
such agenda to be agreed between SOCAR and
Contractor; and

(ii) the production and circulation of minutes following
each meeting, which minutes shall be agreed
between the representatives of SOCAR and
(e)

()

(g)

(h)

razilasdirilan iclas protokolunu tartib etmak va
yaymaq.

Rohber komitanin qararlar1 yalniz 0 vaxt qobul edilmis
sayilir ki, hom SOCAR, ham da Podratg1 onlarin lehina sas
versin.

SOCAR-in va Podratginm 6z maslohotgilarini vo
ekspertlorini Rohbor komitanin iclaslarima goéndermak
hiiququ vardir. iclaslarda istirak edon maslohotciler vo
ekspertlor iigiin gakilen xerclar Rahbar komitenin raziliq
verdiyi hallar istisna olmaqla, Ovazi Gdanilon masroflora
aid edilmir.

Ham SOCAR-in, ham da Podratginin niimayandolorindan
ibarat olacaq Rohber komita SOCAR-in miivafiq olaraq
sasverma ticiin tayin va salahiyyat verdiklori on azi iki (2)
soaxs va Podratgiin miivafiq olaraq sasverme iigiin tayin vo
solahiyyot verdiklori an azi_ iki (2) soxs (va ya onlarin
evazcilori) istirak etdikda Rohbar komitonin iclasi
yetorsayli hesab edilir.

Rohbor komita Taqvim ilinda iki (2) defaden az olmayaraq
toplanir. Basqa razilasma olmadiqda iclaslar Bakida
kegirilir. Hom SOCAR-in, ham doa Podratginin raziligi
olduqda Rohbar komitanin§ gorarlan  fiziki _ iclas
kegirilmadon qabul edilo bilar, bu sortla ki, telekonfrans va
ya videokonfrans gedisinda 5.2(g) bandinin miiddaalarina
asason miiayyonlasdirilmis zoruri yetorsaya riayat edilsin;
iclas moktublar va ya fakslar miibadilasi yolu ila
kegirildikda iso hoamin moktublarin va ya fakslarin surotlari
biitiin Toraflora géndorilmolidir. Sonra qerarlar darhal
yazili gakilda qeydo alimir va SOCAR-in va Podratginin
miivafiq olaragq SOCAR vo Podratgi adindan sas vermaya
salahiyyot verilmis niimayondolori tarafindon tasdiq edilir.
iclasm Toaroflorin fiziki istiraki ila va ya_telekonfrans,
moktublarin, fakslarm miibadilosi vasitasila va ya digor
qaydada kegirilmasindon asili olmayaraq, hor bir Taroefin
qerarin qabul edilmasi prosesinda istirakim1 tamin etmak

(e)

0)

(g)

(h)

34

Contractor who are the representatives authorised to
cast the votes in the Steering Committee.

Decisions of the Steering Committee shall require the
affirmative vote of both SOCAR and Contractor.

SOCAR and Contractor shall each be entitled to send
advisers and experts to meetings of the Steering Committee.
Unless the Steering Committee agrees, the cost of such
advisors and experts in attending the meetings shall not be
Cost Recoverable.

A quorum of the Steering Committee shall consist of
representatives from each of SOCAR and Contractor, at
least two (2) individuals who have been designated by
SOCAR and at least two (2) individuals who have been
designated by Contractor, respectively, (or their alternates).

The Steering Committee will meet at least two (2) times ina
Calendar Year. Meetings shall be held in Baku, unless
otherwise agreed. In the event that SOCAR and Contractor
agree, the Steering Committee can take decisions without
holding an actual meeting; provided that in the event of a
teleconference or video conference the quorum requirements.
set forth in Article 5.2(g) have been complied with and in the
event of a meeting via exchange of letters or faxes, such
letters and faxes are copied to all Parties. Such decisions
shall be recorded in writing promptly thereafter and signed
by the representatives of SOCAR and Contractor who are
authorised to cast the respective votes of SOCAR and
Contractor. Except in an emergency, all Parties shall be
given not less than fifteen (15) days advance notice of each
meeting, regardless of whether the meeting is in person, by
teleconference, by letter, by fax or otherwise, so that each
iigiin Toaroflorin hamisina her bir iclas barada bildiris,
févgalada hadisaler istisna olmaqla, on bes (15) giin
qabaqcadan verilmolidir.

SOCAR voa Podratgi on bes (15) giin avvalden bir-birina
yazili_ bildiris géndarmakla Rohbear komitanin alava
iclaslarm gagirmaq hiiququna malikdirlor.

5.3 inlik is programlart va Biidcalar

(a)

Rohbor komitanin taskil edildiyi tarixdon an goxu otuz (30)
giin keconadok vo bundan sonra Miivafiq islonmo vo
Hasilat dévrii orzinda her névbeti Taqvim  ilinin
baslanmasina on azz tig (3) ay qalmis, miivafiq iglonmo vo
hasilat dévrii arzinda Podratg: hamin Taqvim ili iigiin hor
miivafiq islonmo sahosino dair planlasdirdigi Neft-qaz
omoliyyatlarm nozordo tutan fllik ig program vo ona
miivafiq Biidca hazirlayir va Rahber komitanin tasdigina
verir, yaxud hazirlanib tasdiga verilmasini tamin edir. [lik
ig program va Biidca taqdim edildikdan sonra otuz (30)
giin orzinda bu sanadlara, hameinin onlarla bagli taklif
olunan doyisikliklora baxmagq, habelo fllik is programinin
vo Biidconin son variantini tasdiq etmak maqsedila Rahber
komitonin iclasi gagirilir. SOCAR va Podratg: raziliga
galmislor ki, isin gedisindo va ya miiayyon hallarla alaqodar
olaraq alinan har hansi informasiya illik is programmda vo
Biidcada diizolis etmak iiciin asas ola bilor; beloliklo,
Podratg: illik ig proqrammnda vo Biidcodo diizolis
edilmasini Rohber komitaya istonilan vaxt toklif eda bilor.
Bu 5.3 bandinds va 5.4 bondinds nozerda tutulmus
miiddoalar istisna olmaqla, Podratginm miivafiq fllik is
proqramindan va Biidcadon xeyli deracada kanara ¢ixan
hor hansi omoliyyatlari Rohber komitenin § raziligini
almadan hoyata kecirmoyo ixtiyar. yoxdur. {lik is
proqraminin yerina yetirilmasi iigiin zoruri hallarda
Podratginin miivafiq Taqvim ili orzinds homin il iigiin
Biidcadsa nazardo tutulan xorclori artirmasina icazo verilir,
bu sortla ki, xorclorin timumi mobloegininin miivafiq
qaydada Biidcanin bes (5) faizindan ¢ox va ya Biidcenin

Party may have the opportunity to contribute to the decision-
making process.

SOCAR and Contractor shall each have the right to call
additional meetings of the Steering Committee upon fifteen
(15) days prior written notice to each other.

5.3 Annual Work Programmes and Budgets

(a)

35

Not more than thirty (30) days following the formation of the
Steering Committee and thereafter at least three (3) months
before the beginning of each Calendar Year during the
applicable Development and Production Period, Contractor
shall prepare and submit, or cause to be prepared and
submitted, to the Steering Committee for approval an Annual
Work Programme together with the related Budget in respect
of the Petroleum Operations Contractor proposes to be carried
out in such Calendar Year with respect to each Development
Area. The Steering Committee shall meet within thirty (30)
days of receipt of the Annual Work Programme and Budget
to consider same and any revisions thereto and to approve the
Annual Work Programme and the Budget in its final form. It
is agreed by SOCAR and Contractor that knowledge acquired
as the work proceeds or from certain events may justify
changes to the details of the Annual Work Programme and
Budget; thus Contractor may at any time propose to the
Steering Committee an amendment to the Annual Work
Programme and Budget. Except as provided in this Article 5.3
and in Article 5.4, Contractor shall not conduct any operations
which deviate materially from the applicable Annual Work
Programme and Budget without the prior consent of the
Steering Committee. If necessary to carry out an Annual Work
Programme, Contractor is authorised to make expenditures
during the relevant Calendar Year that are in excess of the
Budget adopted therefor so long as the aggregate of such
excess expenditures does not exceed (i) five (5) percent of the
Budget with respect to the relevant Development Area or (ii)
in relation to expenditure on any line item category of the
(b)

hor hansi maddoa kateqoriyasinin on (10) faizindan gox
artirmaq barasinda Rohber komitenin gerarinimn oldugu
hallar istisna edilmaklo (belo qararin qabul edilmasindan
asassiz olaraq imtina oluna bilmoz), xorclorin iimumi
mablogi (i) miivafiq islonmo sahosina dair qabul edilmis
Biidcanin bes (5) faizindon ¢ox va ya (ii) miivafiq islonmo
sahasina dair qobul edilmis Biidconin har hansi maddo
kateqoriyasi tizra masroflera miinasibotde, homin madda
kateqoriyasi ilo nozorda tutulmus masref mableginin on
(10) faizindon ¢ox olmasin.

Rohbor komitanin taskil edildiyi tarixdon sonra altmis (60)
giin orzindo Rahbor komits birinci [lik is programim vo
Biidcani, hor névboti {lik is programlarmin vo Biidcalorin
aid oldugu Taqvim ilinin birinci giiniinadeak hamin
proqramlari va biidcalari tasdiq etmayibse, Podratginin
ixtiyar var (lakin borclu deyildir) ki, fllik ig program vo
Biidca Rahbar komita terafinden tasdiq edilonadak va ya
illik ig program: vo Biidca ila bagli hor hansi miibahiso,
Arbitraj qaydasinin miiddoalarinda nazardo tutuldugu kimi,
arbitraj yolu ilo hall edilonodok éziiniin toklif etdiyi fllik is
proqramina va Biidcaya tam va ya qismon amal etmokla
Neft-qaz omoliyyatlari aparsin. Podratgi bela faaliyyatlori
tamamlayir va belo Neft-qaz omoliyyatlarini aparir ki,

(i) onlar (A) tosdiq edilmis fllik ig programma vo
Biidcaya uygun olaraq Podratginm davam eden
Ohdoliklorinin, vo (B) Podratgi tarefindon taklif
olunmus illik is program: va Biidcoyo uygun olaraq
baglanmis miigavilolorin icrasi iigiin zoruridir;

(ii) Neft-qaz sonayesinda qabul edilmis beynoalxalq
miisbat tacriibaya uygun olaraq_ kollektoru,
avadanligi va madon obyektlarini qgorumaq iigiin
aglabatan doracade zoruridir; va

(b)

36

Budget with respect to the relevant Development Area, ten
(10) percent of the expenditure on such line item category,
unless such expenditures exceeding five (5) percent of the
Budget, or ten (10) percent are approved by the Steering
Committee.

In the event the Annual Work Programme and Budget has
not been approved by the Steering Committee in the case of
the first Annual Work Programme and Budget within sixty
(60) days of the formation of the Steering Committee and in
the case of each subsequent Annual Work Programme and
Budget by the first day of the Calendar Year to which it
relates, Contractor shall be entitled (but not obligated) to
carry out Petroleum Operations in accordance with some or
all of its proposed Annual Work Programme and Budget
until such time as the Annual Work Programme and Budget
is agreed by the Steering Committee or any dispute relating
to the Annual Work Programme and Budget has been
resolved by reference to arbitration in accordance with the
Arbitration Procedure. Contractor shall complete such
activities and carry out such Petroleum Operations:

(i) as are necessary to fulfil: (A) ongoing commitments
of Contractor under approved Annual Work
Programmes and Budgets; and (B) contracts entered
into in accordance with Contractor’s proposed
Annual Work Programme and Budget;

(ii) as are reasonably necessary for the protection of the
reservoir and equipment and facilities in accordance
with Good International Petroleum Industry
Practice; and
(©)

(iii) Neft-qaz sonayesinda qabul edilmis beynalxalq
miisbat tacriiboya uygun olaraq otraf miihitin,
saglamligin va omoyin miihafizasini tamin etmak
iigiin aglabatan doracado zoruridir.

Rohbor komita llik is proqramim va Biidconi razilasdiran
kimi va ya arbitraj qgorari elan olunan kimi Podratgi qabul
edilmis razilasmaya va ya qoerara uygun olaraq cari
va/yaxud névbati Illik ig programim vo miivafiq Biidconi
(soraita géra) tashih edir, bu sartlo ki, Podratg1 gérdiiyii
islari lagv etmaya macbur olmasin, baslanmis islari zaruri
hesab etdiyi hocmds axira catdira bilsin, toklif edilon fllik
ig program: va Biidca iizra Neft-qaz omoliyyatlan
apararkon Podratginin ¢akdiyi biitiin moasrafler Neft-qaz
emoliyyatlart masrofleri sayilsin va bu Sazisda nozerda
tutulmus miiddoalara miivafiq suratda Ovazi ddonilen
masroflor hesab edilsin. Yuxarida deyilonlora baxmayaraq,
illik ig programinin vo Biidconin hor hanst hissosinin yerina
yetirilmasi gedisinda Podratginm gakdiyi va Rohbor
komitanin bu illik ig programma vo Biidcoyo baxilan
iclasmin protokolunda géstorilmis, lakin Roahber komita
torafinden tasdiq edilmamis va sonra arbitraj gorari ilo
SOCAR-in  nofina verilmigs — masrafler  Podratg1ya
Mosroflorin ovezinin ddonilmosi mexanizmi  iizra
kompensasiya edila bilmaz; biitiin hallarda iso Podratgi
asagidaki maddoler iizra 6z mesroaflorinin Ovazinin
6donilmesi hiiququna malikdir:

(i) Podratginin davam edon Ghdoliklori, o ciimladon
arbitraj baxisi baslananadok baglanmis
miigavilolor tizra;

(ii) Podratginin kollektoru, avadanligi va medan
obyektlorini qorumaq iigiin zoruri saydigi islor
tizro;

(iii) Podratginin otraf miihitin, saglamligin va omoyin
miihafizasini tamin etmok iigiin zoruri saydigi islor
tizra.

(©)

37

(iii) as are reasonably necessary for the protection of the
environment, health and safety in accordance with
Good International Petroleum Industry Practice.

As soon as agreement on an Annual Work Programme and
Budget is reached by the Steering Committee or the decision
of the arbitrators is rendered, Contractor shall amend the then
current and/or next following Annual Work Programme and
Budget, as appropriate, to conform with such agreement or
decision; provided that Contractor shall not be obligated to
undo work already performed, may complete any work in
progress to the extent Contractor deems necessary and that
all costs incurred by Contractor in performing Petroleum
Operations under its proposed Annual Work Programme and
Budget shall be deemed to be Petroleum Costs subject to
Cost Recovery under this Agreement.The foregoing
notwithstanding, Contractor shall not be entitled to Cost
Recovery of any costs incurred under any portions of the
proposed Annual Work Programme and Budget as identified
in the written minutes of the Steering Committee meeting at
which the proposed Annual Work Programme and Budget
was considered and which were not approved by the Steering
Committee and for which the arbitration award is issued in
favour of SOCAR; except that in all cases Contractor shall
be entitled to Cost Recovery of the following items:

(i) ongoing commitments of Contractor, including
contracts entered into prior to the initiation of any
such arbitration; and

(ii) work Contractor considers necessary for the
protection of the reservoir and equipment and
facilities; and

(iii) work Contractor considers necessary for the
protection of the environment, health and safety.
5.4

Qaza tadbirlari

Bu Sazisin hor hansi miiddoasina zidd olsa bela Podratg1 badbaxt
hadiso bas verdikda va ya digar qaza vaziyyati yarandiqda (va ya
qaza vaziyyati gézlonildikda) Neft-qaz sonayesinds qabul edilmis
beynalxalq miisbat tacriiboaya uygun olaraq insanlarin hayatinin,
saglamliginin, otraf miihitin va omlakin miihafizasi tigiin zoruri
hesab edilan osaslandirilmis biitiin aglabatan tadbirlari gériir.
Podratgi qaza vaziyyatinin (va ya gézlonilon qoza voziyyotinin) tam
olaraq aradan qaldirilmasinadok bela qaza voziyyatinin (va ya
gézlonilon qaza vaziyyotinin) tofarriiatlan va icrasi planlasdirilan
va ya icra edilon tadbirler barada SOCAR-a dorhal va davamli
olaraq malumat verir. Belo tadbirlorin gériilmasina cakilen xorclor
tasdiq edilmis alava xorclar kimi avtomatik suratda homin dévr
iigiin qiivvada olan Biidcaya daxil edilir; bu ciir bodbaxt hadisanin,
qeza voziyyatinin (va ya gézlonilon qaza voziyyatinin) Podratginin
Qerazli xotasi naticasinda amola galdiyi hallar istisna olmaqla, bu
xarclar Neft-qaz omoliyyatlar: masroflori kimi qiymotlondirilir va
onlarin bu Saziso asason Ovezi ddanilir. Qaza vaziyyatinin (va ya
gézlonilon qaza voziyyatinin) idara edilmasi ila bagli tacili olaraq
har hans: miigavilonin baglanmasi zorurati yarandiqda, bii ciir
foaliyyat 18.1 bandina uygun olaraq aparilir.

54

Emergency Measures

Notwithstanding any provision of this Agreement to the contrary, in
the case of an accident or other emergency (or anticipated
emergency), Contractor shall take all measures reasonably
considered necessary by Contractor in accordance with Good
International Petroleum Industry Practice for the protection of life,
health, the environment and property. Contractor shall promptly and
on an ongoing basis until full resolution of the emergency (or
anticipated emergency) notify SOCAR of the details of such
emergency (or anticipated emergency) and the measures being taken
and planned to be taken. The costs of taking such measures shall be
included automatically as an approved addition to the then current
Budget and shall be deemed to be Petroleum Costs subject to Cost
Recovery under this Agreement, unless such accident or other
emergency (or anticipated emergency) was the result of Contractor’s
Wilful Misconduct. In the event of an award of any contract on an
urgent basis to deal with an emergency (or anticipated emergency),
such award shall be in accordance with Article 18.1.

38
6.1

MADDO 6

OMOALIYYAT SIRKOTI, iSCi HEYOTI VO PESO TALIMi

Omoliyyat sirkati

ilkin kosfiyyat dévriinds va Osas kosfiyyat dévriinds vo Olava
Koasfiyyat dévriinda (hansinin daha uygun olmasindan asili olaraq)
va ilk Islonma program: SOCAR torafindon tasdiq edilono qodor
Statoyl va ya Statoylun Ortaq sirkoti Omoliyyat sirkoti gisminda
foaliyyat géstaracak va Qiivvayaminme tarixindon sonra bu Sazisin
miiddsalarina uygun olaraq omoliyyatlara baslamaga_ hazir
olacaqdir.

ilk islonmo vo hasilat dévrii baslayandan sonra , lakin miivafiq
Osas kasfiyyat va ya Olavo kasfiyyat dévriiniin (hansimin daha
uygun olmasindan asili olaraq) basa ¢atmasindan tez olmayaraq,
Statoyl va ONS (va ya onlarin istonilon Ortaq sirkotlori) onlara
barabar paylarda moxsus olacaq qeyri-kommersiya _ birga
Omoliyyat sirketi yaradirlar.

Omoliyyat sirkotinin Podratg: taraflerden ezam olunan, Azarbaycan
votondaslarindan vo xarici amakdaslardan ibarat olan, Omoliyyat
sirkotinin rahborliyi altmmda vahid struktur kimi ¢galigan isgi heyoti
olacaqdir.

Omoliyyat sirketi Azarbaycan Respublikasindan kanarda tasis edila
vo ya yaradila bilor, lakin Azorbaycan Respublikasinda tasorriifat
foaliyyati ila masgul olmaq iigiin Azarbaycan Respublikasinin
qanunvericiliyina uygun olaraq qeydiyyata alinmalidir.

Podratgi) SOCAR-in  avvalcadan alinmis  raziligi ila va
Qiivvayominmea tarixinden dorhal sonra Podratgi _ taroflorin
baglayacagi birga omoliyyat sazisindo (“Birga amoliyyat sazisi”)
nazerdea tutulan qaydada vo hallarda, yazili sakilda digar Omaliyyat
sirkoti tayin etmoklo Omoliyyat sirkotini (0 ciimladen birga
Omoliyyat sirkotini) vaxtasir1 dayisdirmok hiiququna malikdir, bu
sartlo ki, avez eden Omoliyyat sirkoti Podratgi taraflerdon birinin

6.1

ARTICLE 6

OPERATING COMPANY, PERSONNEL AND TRAINING

Operating Company

Statoil or an Affiliate of Statoil shall act as the Operating Company
during the Initial Exploration Period and the Main Exploration
Period and the Additional Exploration Period, whichever is
appropriate and before SOCAR’s approval of the first Development
Programme, and shall be ready to commence operations in
accordance with the terms of this Agreement after the Effective Date.

From the commencement of the first Development and Production
Period, but not before the completion of the respective Main
Exploration Period, or the Additional Exploration Period, whichever
is appropriate, Statoil and SOA shall establish a non profit joint
Operating Company equally owned by Statoil and SOA (or any of
their Affiliates).

The Operating Company shall employ personnel seconded from the
Contractor Parties, expatriate personnel and Azerbaijani citizens who
shall work as an integrated team under the management of the
Operating Company.

The Operating Company may be incorporated or created outside of
the Republic of Azerbaijan but shall be registered to do business in
the Republic of Azerbaijan in accordance with Azerbaijan law.

Contractor, upon the prior agreement of SOCAR, shall have the right,
in the manner and in the cases defined in the joint operating
agreement which the Contractor Parties must enter into promptly
after the Effective Date (“Joint Operating Agreement”), from time
to time to substitute the Operating Company (including the joint
Operating Company) by appointing in writing another Operating
Company, provided that such substitute Operating Company shall be

39
6.2

63

64

Ortaq sirkoti olsun. Her hansi bela oavezetma iigiin cakilen
masroflorin Ovezi Sdonilmir. Podratgi tarafler avvalki Omaliyyat
sirkotinin vozifalorinin lazimi qaydada vo miitasokkil suratde yeni
Omoliyyat sirketina verilmasini tamin edirlor.

Omoliyyat sirkatinin masuliyyat dairasi

Omoliyyat sirketi Podratginin adindan Neft-qaz omoliyyatlarmin
giindolik  idara olunmasina, —alaqaloandirilmasina, — hayata
kegirilmasina va aparilmasina, habela Podratginin  vaxtasiri
tapsirdigi ilo basqa funksiyalarin yerino yetirilmasina cavabdehdir.

Omoliyyat sirkoti Podratginm verdiyi salahiyyatlor gorgivasinds illik
ig programlarim hayata kegirmok iigiin zaruri olan hor hansi giindalik
islora dair subpodrat miiqavilasi baglamaq hiiququna malikdir.

Omoliyyat sirkotinin tayin edilmasi Podratgim onun bu Sazis iizra
masuliyyat va ya Ghdoliklorindon azad etmir va Podratg1 bu Sazisa
asason vo ona uygun olaraq biitiin Neft-qaz omoliyyatlarmin hayata
kegirilmasi iigiin 6z masuliyyotini dagimaqda davam edir.

Taskilati struktur

Omoliyyat gsirkotinin isgi heyotinin timumi say: miimkiin qoder
minimum saviyyade saxlanilir va Podratg1 adindan giindolik Neft-
qaz omoliyyatlarmin aparilmasi tigiin zoruri olan idaraetma, texniki,
omoliyyat, istismar va inzibati heyatdon ibaratdir.

Qararlar

Neft-qaz omoliyyatlarinm aparilmasina aid gorarlari Podratginin
idaraetma komitasinda kegirilon sasvermada istirak eden Podratg1
torafler, dzlarinin Birga omoliyyat sazigsinda razilasdirdiqlari
sasvermo mexanizmina miivafiq suratde qobul edirlar, bu sartlo ki,
Podratgi tarofler bu Sazisin 3.6 bandina asasen yalniz Digar
Podratgi toraflarin maliyyalasdirdiyi islorinin gériilmosina aid

6.2

63

64

an Affiliate of one of the Contractor Parties. The costs relating to any
such substitution shall not be Cost Recoverable. Contractor Parties
shall ensure the proper and orderly handover of responsibilities from
an outgoing Operating Company to an incoming Operating
Company.

Responsibilities of Operating Compan

The responsibilities of the Operating Company shall be the
management, co-ordination, implementation and conduct on behalf
of Contractor of the day to day Petroleum Operations, and such other
functions, as may be delegated to it from time to time by Contractor.

The Operating Company shall have, to the extent authorised by
Contractor, the right to subcontract any day to day work required to
implement any Annual Work Programme.

The appointment of the Operating Company shall not relieve
Contractor of any of its obligations or liabilities under this
Agreement and Contractor shall remain liable for the conduct of all
Petroleum Operations under and in accordance with this Agreement.

Organisation

The Operating Company personnel shall be kept to the minimum
practicable size, and shall include management personnel, technical
professionals, operating and maintenance personnel and
administrative personnel required to carry out the day to day
Petroleum Operations on behalf of Contractor.

Decisions

Decisions regarding the conduct of Petroleum Operations shall be
made by the Contractor Parties participating in voting at the
Contractor’s management committee in accordance with the voting
mechanism agreed among them in the Joint Operating Agreement,
provided that the Contractor Parties shall develop special provisions
for decisions to be taken on the matters regarding the implementation

40
65

6.6

6.7

masololera dair gorarlarin qabul edilmasi iigiin xiisusi qaydalar
islayib hazirlasinlar.

Js qaydasi

Omoliyyat sirkotinin Neft-qaz sonayesinda qabul  edilmis
beynalxalq miisbat tacriibaya va bu Saziso uygun olaraq Neft-qaz
emoliyyatlarmin aparilmasi tigiin zoruri saydigi siyasat, qayda vo
prosedurlari tatbiq etmakda sorbastdir.

Omoliyyat sirkatinin statusu

Omoliyyat sirkati bu Sazisda her bir Podratgi taraf iigiin nozerda
tutulmus biitiin imtiyazlardan, giizostlerden, azad olmalardan
istifada etmok, kompensasiyalar almaq hiiququna malikdir.
Omoliyyat sirkotinin omlaki va ya avadanligi yoxdur (horgand
Podratgi tarofler adindan Neft-qaz omoliyyatlar’ apararkon
Podratgiya moaxsus va ya onlarin istifadasinda olan amlakdan va ya
avadanliqdan Podratginin adindan sorbast istifada etmak hiiququ
vardir); Omoliyyat sirkoti bu Saziso asason Podratginin adindan
Podratginin talimatlarim va géstorislorini yerino yetirir; 0, hasil
edilon Karbohidrogenlorda har hansi paya sahib olmaq hiiququna
malik deyildir, monfaatsiz va zorarsiz isloyir. Podratginin _biitiin
maliyya axinlari va bu Saziso uygun olaraq digar omoliyyatlar
Omoliyyat sirketi bir kommersiya taskilat: olaraq mévcud deyilmis
kimi, miihasibat ugotu kitablarinda va hesablarinda miivafiq
Podratgi toraflarin adina yazilir vo Omoliyyat sirkotinin biitiin
magsodlor iigiin Vergi tutulan monfoaoti sifira (0) borabardir.

isci heyati

(a) Podratgi va onun Subpodrateilari, habelo Omoliyyat sirkati
va onun Subpodratgilar1 Neft-qaz omoliyyatlarinin
aparilmasi iigiin 6zlorinin miilahizalorina osason zeruri
hesab etdiklori igi heyatini isa gétiirmakde sorbastdirlor.

(b) Podratg1 Omoliyyat sirkatindan talab edir ki (bela talabin
emoliyyatlarm somoeroliliyino uygun galmasi  soartilo),

65

6.6

6.7

of the work to be financed by the Other Contractor Parties only under
Article 3.6 of this Agreement.

Procedures

The Operating Company, acting in accordance with Good
International Petroleum Industry Practice shall be free to adopt such
policies, practices and procedures as it deems necessary for the
conduct of Petroleum Operations in accordance with this Agreement.

Status of Operating Company

The Operating Company shall be entitled to all of the benefits,
waivers, indemnities and exemptions accorded to the Contractor
under this Agreement. The Operating Company shall own no assets
or equipment (though it shall have the right to freely use assets or
equipment owned or used by the Contractor Parties in conducting
Petroleum Operations on behalf of the Contractor); shall act on
behalf of the Contractor hereunder upon Contractor’s instructions
and directions; shall not be entitled to any share of Petroleum
produced and shall neither make a profit nor incur a loss. The
Operating Company shall record all financial flows or other
transactions of the Contractor as passing through to the Contractor in
accordance with this Agreement as though the Operating Company
did not exist as a commercial entity, and for all purposes the amount
of its Taxable Profit shall be zero (0).

Personnel

(a) Contractor and its Sub-contractors and Operating Company and
its Sub-contractors shall be free to employ such personnel as in
Contractor’s and its Sub-contractors’ and Operating
Company’s and its Sub-contractors’ respective opinions are
required for the purpose of carrying out Petroleum Operations.

(b) Contractor shall require Operating Company to give
preference, as far as is consistent with efficient operations,

41
Omoliyyat sirketi Neft-qaz omoliyyatlarmin aparilmasi
iigiin praktiki cohotden miimkiin olan sakilda Azarbaycan
Respublikasi vatendaslarinin iso gotiiriilmasina iistiinliik
versin, bu sartla ki, homin vatendaslar Omoliyyat sirkatinin
taloblarina cavab veren lazimi biliya, ixtisaslara vo
tacriibaya malik olsunlar. Bu vatendaslarin 6.8 bandina
uygun olaraq peso tolimi kegmok hiiququ  vardir.
Azarbaycan Respublikasi vatondaslarinin isa gétiiriilmasi
ilo bagli Podratg1 asagidakilara raziliq verir:

(i) Omoliyyat sirkoti vaxtasir1 va on azi tig ayda bir
dafa olaraq SOCAR-a onun planlasdirdigina géra
Azarbaycan Respublikasi votendaslari talab olunan
ig yerlorinin say va pesalar géstarmoakla siyahi
taqdim edir. Bundan olave, Omoliyyat sirkati 6z
Subpodratgilarmdan vaxtasiri va on azi tig ayda bir
olaraq SOCAR-a onlarin planlasdirdiqlarina géra
Azarbaycan Respublikasi votendaslari talab olunan
ig yerlorinin say va pesalar géstarmoakla siyahi
taqdim etmolorini talab edir;

(ii) SOCAR bu siyahini aldiqdan sonra otuz (30) giin
miiddotinds Gziiniin tévsiya etdiyi namizadlorin
siyahisim Omoliyyat  sirketina vo homin
Subpodratgilara toqdim edir;

(iii) 6.7 (a) bendina uygun olarag, SOCAR-in tagdim
etdiyi siyahida géstorilmis va Omoliyyat sirkotinin
va ya Subpodratgilarin toloblarina uygun galon
namizadlara_ Azarbaycan Respublikasinin digor
vatondaslarina miinasibatds Omoliyyat sirkatina va
homin  Subpodratgilarm —taskilatlarina isa
gtiiriilmakda iistiinliik verilir;

(iv) Omoliyyat girkotinin va ya Subpodratgilarin
taskilatlarinda bog is yerlori qalirsa, SOCAR bos
yerlor siyahisint aldiqdan sonra iki (2) hofte
arzinda Omoliyyat  sirkotina vo ya bu
Subpodratgilara tévsiya etdiyi namizodlorin alava

42

to employing citizens of the Republic of Azerbaijan in the
performance of Petroleum Operations, to the extent
reasonably practicable, provided that such citizens have the
required knowledge, qualifications and experience to meet
the requirements of the Operating Company. Such citizens
shall be eligible for training in accordance with Article 6.8.
With respect to the employment of citizens of the Republic
of Azerbaijan, Contractor agrees as follows:

(i) the Operating Company shall provide SOCAR from
time to time and at least quarterly, with a list
showing the numbers and job specifications for
citizens of the Republic of Azerbaijan which it
estimates that it may require. In addition, the
Operating Company shall require its Sub-
contractors to provide SOCAR from time to time
and at least quarterly, with a list showing the
numbers and job specifications for employees that
they estimate they may require;

(ii) SOCAR shall, within thirty (30) days of receipt of
such list, provide the Operating Company and such
Sub-contractors with a list of candidates
recommended by SOCAR;

(iii) subject to Article 6.7 (a) persons from the list
provided by SOCAR shall enjoy a_ priority
consideration pertaining to any other citizen of the
Republic of Azerbaijan for employment by the
Operating Company and the Sub-contractors if they
meet the requirements of the Operating Company or
such Sub-contractors;

(iv) in the event that vacant positions remain in the
Operating © Company or Sub-contractors’
organisations, SOCAR shall within two (2) weeks of
receipt of vacant positions provide Operating
Company or such Sub-contractors an additional list
(vy)

(vi)

siyahisini taqdim edir; bundan sonra yeno da bos is
yerlori qalirsa, bu yerlora Omoliyyat sirkotinin va
ya Subpodratgilarin miilahizesi ilo Azorbaycan
Respublikasi votondaslari arasindan isg¢i gotiiriile
bilor;

eger Omoliyyat sirkotinin vo ya homin
Subpodratgilarm miistaqil secdiklori namizadlor
SOCAR-in omokdaslaridirsa, bu  namizodlor
SOCAR ilo = maslahatlasdikdon sonra isa
otiiriiliirlor;

hor islonma sahasina miinasibotda Neft-qaz
emoliyyatlarmin aparilmasi ila olaqadar is
yerlorinin Azorbaycan Respublikasi votondaslari
ilo komplektlosdirilmasina dair iimumi hodof
regomlori asagida gostarilir:

Azarbaycan Respublikasinin

vatondaslari
Sanaye hasilatinin
baslanma tarixinadak
Miihondis-texniki isgilor 10%
Fohla heyati 90%
Sanaye hasilatinin
baslanma tarixinda
Miihondis-texniki isgilor 90%
Fohla heyati 95%

Podratginin, Omoliyyat sirketinin va Subpodratgilarin iso
gtiirdiiklori biitiin Azorbaycan Respublikasi vatandaslari
igo yazili amok miiqavilolorina asason gabul edilirlor.
Miigaviloda isginin ig vaxtinin miiddoti, amok haqqinin va

43

vy)

(vi)

of candidates recommended by SOCAR and if
vacant positions still remain the Operating Company
or such Sub-contractors shall be entitled to fill these
vacant positions with such citizens of the Republic
of Azerbaijan as the Operating Company or such
Sub-contractors choose;

in the event that the candidates selected
independently by the Operating Company and such
Sub-contractors include SOCAR employees, then
such persons shall be hired by the Operating
Company or such Sub-contractors after consultation
with SOCAR;

overall target manning levels of citizen employees
of the Republic of Azerbaijan pertaining to
Petroleum Operations in relation to each
Development Area shall be as follows:

Citizens of the
Republic of Azerbaijan

Prior to Commencement Date of
Commercial Production

Professionals 10%
Non-professionals 90%

Upon Commencement Date of
Commercial Production

Professionals 90%
Non-professionals 95%

All citizens of the Republic of Azerbaijan hired by
Contractor, the Operating Company and any Sub-contractors
shall be hired pursuant to written employment contracts,
which shall specify the hours of work required of the
68

miiavinotlorin mablagi, isagétiiran tarafinden taqdim edilan
giizostlor, habela omoak soraitinin biitiin digar sortlori
miisyyanlosdirilir. igo qobul olunan  isgilor, onlarla
baqlanmis yazili amok miigavilolorina miivafiq suratda
Neft-qaz omoliyyatlarinin aparilmasi ilo bagli Podratginin,
Omoliyyat sirkotinin va ya Subpodratgilarm miilahizasina
géra- miisyyonlasdirilon ig  yerlorina  géndarilirlor.
Podratginin, Omoliyyat sirketinin va Subpodratgilarin
ixtiyari var ki, beynalxalq neft-qaz sonayesinda ononevi
olan va Podratginm, Omoliyyat — sirkotinin vo
Subpodratginin tacriibasina va miilahizasina asason isin on
ytiksok someroliliyini va heyatin iso maraq géstermesini
tamin edon isagétiirma ve isdangixarma, isin vo isgilorin
qiymotlondirilmasi, habela maddi _havaslandirma
proqramlar1 va metodlarim (ister acnabi, istersa do
Azarbaycan Respublikasi votendaslari olan isgiler iigiin)
miistoqil miiayyon edib tatbiq etsinlor.

Pesa talimi

Podratg1 Azarbaycan Respublikasinin votendaslari olan kadrlara
Neft-qaz omoliyyatlari ila bagli peso talimini (0 ciimleden tokrar
peso tolimini) tamin edir. Podratginin bu 6.8 bandina uygun olaraq
nozordo tutulan xorclori miivafiq fllik is program: va Biidcays va
Neft-qaz omoliyyatlar1 masroflorina daxil edilir; lakin séziigedon
xarclar il orzinda iki yiiz min (200.000) Dollardan az olduqda
onlarm Ovoezi Sdonilmir. [1 orzindo iki yiiz min (200.000) Dollardan
artiq olan xarclor Neft-qaz amoaliyyatlari masroflorina daxil edilir va
onlarin Ovozi édonilir. Bu iki yiiz min (200.000) Dollarlig hiidud
mablogi hor il UDM deflyatoru indeksinin artmasina uygun olaraq
artinhir.

6.8

employee, the compensation and benefits to be paid or
furnished by the employer and all other terms of
employment. Such employees may be located wherever
Contractor, the Operating Company or Sub-contractors
deem appropriate in connection with the Petroleum
Operations in accordance with such written employment
contracts entered into with them. Contractor, the Operating
Company and Sub-contractors shall be free to implement
recruitment, dismissal, performance review and incentive
compensation programmes and practices (both with respect
to foreign expatriate employees and citizens of the Republic
of Azerbaijan) that are customary in international Petroleum
operations and in Contractor’s, the Operating Company’s
and Sub-contractor’s experience and judgement are best able
to promote an efficient and motivated workforce.

Training

Contractor shall provide training (including retraining) for citizens of
the Republic of Azerbaijan with respect to the Petroleum Operations.
Expenditures by Contractor pursuant to this Article 6.8 shall be part
of the relevant Annual Work Programme and Budget and shall be
included as Petroleum Costs; however, the aforesaid expenditures
less than two hundred thousand (200,000) Dollars in any year shall
not be Cost Recoverable. Expenditures in excess of two hundred
thousand (200,000) Dollars in any year shall be included as
Petroleum Costs and shall be Cost Recoverable. The threshold value
of two hundred thousand (200,000) Dollars shall be escalated
annually in line with increases in the GDP Deflator Index.

44
7A

MADDO7

HESABAT Vd NEFT-QAZ OMOLIYYATLARININ

YOXLANMASI HUQUQU

Hesabatlar va sanadlar

Podratgi Neft-qaz omoliyyatlarina dair hesabatlar1 va sonodlori
asagidaki qaydada tartib va toqdim edir:

(a)

(b)

Podratg1 Kontrakt sahasinda Neft-qaz omoliyyatlarimin
aparilmasi gedisinda aldo etdiyi va Kontrakt sahasina aid
olan biitiin geoloji vo geofiziki informasiyan: va malumati
orijinalda va ya keyfiyyatls kégiiriilmiis sokildo, yaxud
miinasib yerlarda lenta va ya digar dasryicilara qeydo alir va
bu ciir informasiyani va malumati aldo etdikdon sonra omoli
cahatdon on qisa miiddotlarda onlarin suratlarini, o ciimladen
tofsirlorini, qazma jurnallarm vo quyularm  karotaj
diaqramlarim, habela Podratgi torafinden aldo edilen va
Neft-qaz sanayesinda qabul edilmis beynalxalq miisbat
tacriiba ila nazerda tutulan her hans diger informasiyani
SOCAR-a verir.

Podratgi Neft-qaz sanayesinda gabul edilmis beynalxalq
miisbot tocriiboya uygun olaraq asagidaki molumati daxil
etmokla qazma jurnallari tortib edir vo quyularin qazilmasi,
doarinlosdirilmasi, tamponaji va ya lagvi haqqinda geydlor
aparir:

(i) quyunun qazildigi horizontlar haqqinda;

(ii) qoruyucu borular, qazma va nasos-kompressor
borulari, quyu avadanligi va quyuya endirilon
alotlar, habela onlarin modifikasiyalari vo
evazedicilari haqqinda;

(iii) askar edilmis Karbohidrogenlar, su va faydali
qazintilar haqqinda;

7A

ARTICLE 7

REPORTS AND ACCESS TO
PETROLEUM OPERATIONS

Reports and Records

Contractor shall keep and submit reports and records of Petroleum
Operations as follows:

(a)

(b)

45

Contractor shall record, in an original or reproducible form
of good quality and on tape or other media where relevant,
all geological and geophysical information and data relating
to the Contract Area obtained by Contractor in the course of
conducting Petroleum Operations thereon and shall deliver a
copy of all such information and data, including the
interpretation thereof and logs and records of wells, and any
other information obtained by Contractor consistent with
Good International Petroleum Industry Practice, to SOCAR
as soon as practicable after the same has come into the
possession of Contractor.

Contractor shall keep logs and records of the drilling,
deepening, plugging or abandonment of wells consistent
with Good International Petroleum Industry Practice and
containing particulars of:

(i) the strata through which the well was drilled;
(ii) the casing, drill pipe, tubing and down-hole

equipment run in the well and modifications and
alterations thereof;

(iii) Petroleum, water and valuable mineral resources
encountered;
(d)

(e)

habela Neft-qaz sonayesinda qabul edilmis beynalxalq
miisbot tacriiba ila nozarda tutulan digor informasiyant.

Yuxaridaki 7.1(b) bendina miivafiq suratds taleb olunan
informasiya SOCAR-a konkret quyunun qazilib basa
gatdirilmasindan sonra doxsan (90) giin miiddotinda
quyularin qazilib basa gatdirilmasina dair hesabatlar
soklinda taqdim edilir.

Zarurat olduqda laboratoriya tadgiqatt va ya analizi
magsodile Podratginin ixtiyari var ki, Kontrakt sahasindon
gotiiriilmiis petroloji niimunolori (o ciimleden siixur va
slam niimunolorini) va Karbohidrogen niimunolorini,
habela quyuda askar edilmis formasiyalarin vo ya suyun
xarakterik niimunolarini vo lent, yaxud diger dasiyicilarda
olan seysmik molumati Azorbaycan Respublikasindan
aparsin; SOCAR-1n miivafiq sorgusu ila Podratgi géstorilen
niimunoloari ona taqdim edir.

Podratg1 SOCAR-a asagidak: hesabatlar taqdim edir:

(i) daxil olduqca qazma islori haqqinda giindolik
hesabatlari va madon-geofiziki  tadqiqatlar
haqqinda hoftalik hesabatlar1;

(ii) har Taqvim riibii basa gatdiqdan sonra on bes (15)
giin orzinds — ovvalki Taqvim riibiinda aparilmis
Neft-qaz omoliyyatlarimmn  gedisi haqqinda
asagidakilardan ibarat hesabati:

qd) yerino yetirilmis Neft-qaz omoliyyatlarinin
tasviri vo aldo edilmis faktik informasiya,
o ciimlodon, iimumilikds Kontrakt sahosi
iizra, habelo ayriliqda hor quyu iizra
Karbohidrogenlar —_hasilatinn =~ hacmi
haqqinda moalumat; va

(d)

(e)

46

and any other information consistent with Good
International Petroleum Industry Practice.

The information required by Article 7.1(b) above shall be
submitted to SOCAR in the form of well completion reports
within ninety (90) days from completion of the well in
question.

Contractor may if necessary remove from the Republic of
Azerbaijan, for the purpose of laboratory examination or
analysis, petrological specimens (including cores and
cuttings) or samples of Petroleum found in the Contract Area
and characteristic samples of the strata or water encountered
in a well and seismic data on tape or other media. Upon
request, Contractor will provide such specimens and samples
to SOCAR.

Contractor shall supply to SOCAR:

(i) daily reports on drilling operations and weekly
reports on field geophysical surveys as soon as they
are available;

(ii) within fifteen (15) days after the end of each
Calendar Quarter, a report on the progress of
Petroleum Operations during the preceding
Calendar Quarter covering:

() description of the Petroleum Operations
carried out and the factual information
obtained, including Petroleum production
data from the Contract Area overall and on
a well by well basis; and
(iii)

(iv)

(vy)

(2) Podratginin omoliyyatlar apardigi sahonin
tasviri; vo

(3) biitiin quyularin yerini va digar Neft-qaz
omoliyyatlarmin hoyata kegirildiyi yerlori
géstoran xorita;

har Taqvim ili qurtardiqdan sonra tig (3) ay arzinda
yuxaridaki (ii) bandinda gésterilmis masololori
evvalki Toaqvim ili iigiin timumilasdiren illik
hesabati;

Neft-qaz omoliyyatlarmm osas_ elementlorinin
goriilliib basa atdirilmasi haqqinda va ya
g6zlonilmaz hadisaler haqqinda hesabatlari, habelo
Rohber komitenin sorgusu ila digar hesabatlari.
Bundan olave, Podratg1 Xam neft kasfindon savay1
biitiin digor kasflar, masalon, geyri-karbohidrogen
tabii ehtiyatlarinin kasfleri barasinda SOCAR-a
molumat verir;

emoli cahatden miimkiin olan an qisa miiddatda,
biitiin hesabatlari (0 ciimlodon, lakin bunlarla
mohdudlasmadan, seysmik omoliyyatlara dair hor
hans shomiyyotli inkisaf barada hesabatlarin vo ya
hor hans hiiquqi ve ya miihondis hesabatlari va ya
roylorinin) suratlari va Omoliyyat sirkotina moxsus
va onun sahibliyinda olan, o ciimladan Omoliyyat
sirkoti terafindon, onun iigiin va ya onun adindan
hazirlanmis, miivafiq Neft-qaz omoliyyatlarina va
ya Islonmo sahosino dair hor hans1 molumatlar (0
ciimlodon, lakin bunlarla mahdudlasmadan, hor
hansi shomiyyoatli texniki, geoloji va ya geofiziki
molumatlar), bu gortlo ki, homin hesabatlarin,
sonadlerin vo/yaxud = moalumatin —hazirlanmasi,
tartib edilmasi va/yaxud aldo edilmasina cakilmis
xarclar Neft-qaz omoliyyatlari hesabina daxil
edilmis olsun. Bu 7.1(e)(v) bondino miivafig olaraq
talob olunan hesabatlarm siyahis1 va hamin

47

(iii)

(iv)

vy)

(2) a description of the area in which Contractor
has operated; and

(3) amap indicating the location of all wells and
other Petroleum Operations;

within three (3) months of the end of each Calendar
Year, an annual report summarising the matters
specified in paragraph (ii) above for the preceding
Calendar Year;

reports on completion of major elements of
Petroleum Operations or unforeseen events and
other reports requested by the Steering Committee.
Additionally, Contractor will inform SOCAR of all
discoveries other than of Crude Oil, such as
discoveries of non-Petroleum natural resources;

as soon as reasonably practicable, copies of all
reports (including, without limitation, any material
progress reports on seismic operations and any legal
or engineering reports or opinions) and any data
(including, without limitation, any material
technical, geological or geophysical data) relating to
the relevant Petroleum Operations or the
Development Area (provided that the costs incurred
in preparing, commissioning and/or obtaining such
reports, records and/or information were charged to
the Petroleum Operations Account), and which is
owned and in the possession of the Operating
Company including all such material data or reports
prepared by, for or on behalf of the Operating
Company. The list of reports required pursuant to
this Article 7.1(e)(v) and the time for delivery of
such reports shall be agreed by the Parties and as
such this list may be amended from time to time.
()

(g)

hesabatlarin taqdim olunma tarixi Taroflar arasinda
razilasdinlir va belo siyahi vaxtagir1 olaraq
dayisdirila bilor.

7.1(e)(i), 7.1(e)(ii) va 7.1(e)(v) bandlerina uygun olaraq
SOCAR-a taqdim edilmali olan miivafiq giindalik vo
hoftalik cari hesabatlar tortib edildiyi dildo taqdim olunur;
7.1 bandina uygun olaraq SOCAR-a taqdim edilmali olan
biitiin qalan hesabatlar vo sonadlor ingilis va Azarbaycan
dillorinds teqdim edilir. 7.1(e)(ii) bandina asasen talab
olunan hesabat Azarbaycan dilinda omoli cahatden
miimkiin olan on qisa miiddotda, lakin har Taqvim riibii
basa gatdiqdan sonra qirx bes (45) giindan gec olmayaraq
taqdim edilir.

SOCAR bu 7.1 bandina miivafiq olaraq SOCAR-a taqdim
edilmasi tolob olunan biitiin belo hesabat, molumat va
sonodlorin alinmasini homin hesabat, molumat va sonodlori
aldigi tarixdon etibaran on bes (15) giin arzinda tasdiq edir.
SOCAR bu 7.1 bandina miivafiq olaraq SOCAR-a taqdim
edilmasi talab olunan her hansi hesabat, malumat va ya
sonadlori almazsa, 0, homin hesabatin, malumatin va ya
sonadin SOCAR terafinden alinmasi iigiin miiayyan
olunmus tarixden otuz (30) giin miiddotinda Podratgrya
yazili malumat verir. Podratgi, bela yazili bildirisi SOCAR-
dan aldiqdan sonra otuz (30) giin miiddotinda, har hansi
gatigsmayan hesabatlar1, malumati va ya sonadlari taqdim
edir.

24-cii Maddonin miiddealarina baxmayaragq, bu 7.1 bandina
asason taqdim edilmasi talob olunan hor hansi informasiya,
hesabat, malumat va sonodlor Podratg1 torafindan SOCAR-
a elektron pogt vasitasila (SOCAR tarafinden Podratg1ya
vaxtagiri yazili suratda bildirilon elektron pogt tinvanina va
ya iinvanlarina) g6ndorilmakla va ya homin informasiya,
hesabat, molumat va sonodlorin elektron molumatlarin
paylasilmasi iigiin nazarda tutulan xiisusi saytlarda
yerlasdirilmasi yolu ila taqdim oluna biler. Podratgi bela

0)

(g)

48

The daily and weekly reports required to be submitted to
SOCAR pursuant to Articles 7.1(e)(i), 7.1(e)(ii) and
7.1(e)(v) respectively shall be submitted in the original
language of the reports and all other reports and records
required to be submitted to SOCAR pursuant to this Article
7.1 shall be submitted to SOCAR in the English and
Azerbaijani languages. The report required pursuant to
Article 7.1(e)(ii) shall be provided in the Azerbaijani
language as soon as reasonably practicable but no later than
within forty-five (45) days after the end of each Calendar
Quarter.

SOCAR shall acknowledge the receipt of all such reports,
data and records required to be submitted to SOCAR
pursuant to this Article 7.1 within fifteen (15) days of their
receipt. In the event that SOCAR does not receive any
reports, data or records required to be submitted to SOCAR.
pursuant to this Article 7.1, it shall notify Contractor in
writing within the period of thirty (30) days after the date on
which SOCAR should have received such report, data or
records. Contractor shall, within the period of thirty (30)
days after the date of its receipt of such written notification
from SOCAR, provide any such missing reports, data or
records.

Notwithstanding Article 24, any information, reports, data
and records to be provided pursuant to this Article 7.1 may
be provided by Contractor to SOCAR by email (to the email
address or addresses which are notified by SOCAR to
Contractor in writing from time to time), or by sharing such
information, reports, data and records on dedicated
electronic data sharing sites. Contractor shall notify SOCAR
of the availability of such information, reports, data and
records on such dedicated electronic data sharing site by
72

informasiya, hesabat, malumat va sonedlerin elektron
molumatlarin paylasilmasi iigiin nozerda tutulan bela
xtisusi saytda olmasi barada bu 7.1(g) bandinda géstarildiyi
kimi elektron pogt vasitasila SOCAR-a molumat verir.
Elektron poct vasitasila va ya elektron molumatlarin
paylasilmasi iigiin nazarda tutulan xiisusi saytlarda
yerlasdirmo yolu ila taqdim olunan informasiya, hesabat,
molumat va sonadiler miivafig elektron moktub géndorildiyi
tarixdon sonra birinci is giiniindo ¢atdirilmis hesab olunur.
SOCAR Podratginin ona elektron pot vasitasila va ya
elektron malumatlarin paylasilmasi tigiin nazerda tutulan
xtisusi saytda yerlosdirma yolu ila teqdim olunmus hor
hans1 informasiya, hesabat, malumat, sonad va bildirislari
homginin kagiz iizarinda taqdim edilmasini Podratgidan
istaya biler, va bu halda Podratgi homin informasiya,
hesabat, moalumat, sanad vo ya bildirislori 24-cii Maddaya
uygun olaraq SOCAR-a taqdim edir.

Neft-gaz amaliyyatlarinin yoxlanmasi

SOCAR-1n lazimi qaydada salahiyyot verilmis niimayondolori on
azi tig (3) giin avvalcadon yazili bildiris taqdim etmakla sartila Neft-
qaz omoliyyatlarina aid islori, obyektlori, avadanligi va materiallari
asaslandirilmis miintezomlikle va aglabatan miiddotlarda yoxlaya
bilar, bir sortlo ki, belo yoxlama Neft-qaz omoaliyyatlarina asassiz
mane olmasin va ya bunlari langitmasin.

72

email as specified in this Article 7.1(g). Information, reports,
data, records and notices provided by email or by sharing on
a dedicated electronic data sharing site shall be deemed to be
received on the first working day following the date on
which the relevant email was sent. SOCAR may request that
Contractor provides a hard copy of any information, reports,
data, records and notices provided to it by Contractor by
email or by sharing on a dedicated electronic data sharing
site, in which case Contractor shall provide such
information, reports, data, records or notices to SOCAR in
accordance with Article 24.

Access to Petroleum Operations

Duly authorised representatives of SOCAR may on not less than
three (3) days notice in writing inspect at justified intervals, and at
reasonable times work, facilities, equipment and materials relating to
the Petroleum Operations, provided that such inspection shall not
unreasonably interfere with or delay the conduct of Petroleum
Operations.

49
MADDO 8
TORPAQDAN Vd DONIZDIBi SAHOLORDON ISTIFADO

SOCAR bu Sazisin qiivvada oldugu biitiin miiddot orzinda Neft-qaz
emoliyyatlarmin aparilmasi iigiin zoruri olan, 6z miilkiyyatinda va ya
nozarati altinda olan torpaq saholorini va danizdibi sahalori pulsuz istifado
tigiin Podratginin istifadasina verir (bu sartla ki, Podratgmin hamin istifadasi
SOCAR-in va onun Ortaq sirkotlerinin bunlardan istifada etmasi iigiin
asassiz maneslor tératmasin), va SOCAR 6z salahiyyatlerinin tam hacmi
daxilinds qanun gargivasinds miimkiin olan biitiin soylari géstarir ki, Neft-
qaz omoliyyatlar1 aparmaq moqsadile zoruri hallarda dévlat miilkiyyatinds
olan va SOCAR-1n sahibliyinda va ya_tatbiq edlan qanunvericiliya uygun
olaraq onun nezaratinda olar _ biitiin digar torpaq sahalorini va danizdibi
saholori pulsuz olaraq Podratginin istifadosino verilsin (belo xorclorin
SOCAR-in nazaratindon kanarda ola bilacayini nazera almaqla). Podratg1
Neft-qaz Omoliyyatlarmin aparilmasi ii¢iin zoruri olan obyektlori homin
torpaq sahalarinin vo donizdibi saholorin iistiinds va altinda insa etmok va
onlarin istismar va texniki xidmotini hoyata kecirmok hiiququna malik olur.
Torpaq saholorinin ayrilmasi va Podratgimi homin saholorda tikdiyi
obyektlorin yerlasdirilmasi torpaqdan istifada sahosinds mahdudiyyatlora
dair Azarbaycan Respublikasi qanunvericiliyina miivafiq suratda hoyata
kegirilir, bu sartla ki, Podratgi bu ciir torpagin istifadoya verilmasindo
SOCAR-in gakdiyi sonodlasdirilmis faktiki birbasa xoarclori va masroflari
(ager varsa), o ciimladon bu ciir torpagin istifadoya verilmasi ila bagli har
hans Vergilori SOCAR-a geri édayir (SOCAR-a birbasa va ya dolayi
sokildo hor hansi monfaat yaratmadan).

ARTICLE 8
USE OF LAND AND SEA BEDS.

SOCAR shall make available to Contractor, at no cost to Contractor, the use
of any land and sea beds that it possesses or otherwise controls as necessary
to carry out Petroleum Operations throughout the term of this Agreement
(provided that such use by Contractor does not interfere with SOCAR’s or its
Affiliates’ use thereof,) and SOCAR within the full limits of its authority
shall use its best lawful endeavours to make available, at no cost to Contractor
(recognising that any such costs may be outside of SOCAR’s control), all
other land owned by the State and located beyond the land which SOCAR
possesses or otherwise controls in accordance with applicable law and all sea
beds necessary to carry out Petroleum Operations. Contractor shall have the
right to construct and maintain, above and below any such lands and sea beds,
the facilities necessary to carry out Petroleum Operations. Land allocation
and location of facilities constructed by Contractor on such land shall be in
accordance with legislation of Republic of Azerbaijan regarding land use
restrictions, provided that Contractor shall reimburse SOCAR for the
documented actual direct costs or expenses incurred by SOCAR (if any) in
making such land available, including any Taxes associated with making
such land available, without creating any profit directly or indirectly for
SOCAR.

50
9.1

9.2

MADD0d 9

OBYEKTLORDON iSTIFADO

SOCAR-a maxsus obyektlar

Podratginin Kontrakt sahasinds Qiivvayeminma _ tarixinadok
qazilmis, Podratginin fikrinca, Neft-qaz omoliyyatlari aparmaq
iigiin zoruri olan quyulardan pulsuz istifada etmok hiiququ var.
Podratg1 SOCAR-in birbasa va ya dolayi sahibliyinde, yaxud
nozarati altinda olan obyektlori, o ciimladan, bunlarla yanasi,
Kontrakt sahasinin igarisinda vo ya ondan kenarda olan
infrastrukturu, gomilori, qazma qurgularim, naqletma vasitalorini,
tachizat bazalarim, anbarlari, liman qurgularim asashi temir,
rekonstruksiya etdikdo va ya modernlasdirdikda, SOCAR hamin
obyektlorden Neft-qaz omoliyyatlarmin yerino yetirilmasi iigiin
zaruri olan daracada istifada edilmasinda Podratgiya iistiinliik
hiiququnun verilmasini tamin edir.

SOCAR-1n yardimi

(a) SOCAR Hokumot organlan vo Uciincii taraflor qarsisinda
solahiyyatlorinin tam hacmi daxilinds qanun ¢argivasinda
miimkiin olan lazimi saylari géstarir ki, Podratg1 Azarbaycan
Respublikasinda yanacagin noql edilmasi, hazirlanmasi va
dasinmasi vasitalorindon, habelo infrastrukturun hor hansi
digar real istifadagisino kommersiya asasinda verilan va ya
razilasdirilan gortlardon az sarfali olmayan gsortlorla 6z Xam
neft pay iigiin biitiin belo vasitalarden, habela
infrastrukturdan istifade etmak imkanima malik olsun.

(b) SOCAR Hokumot organlar vo Uciincii taraflor qargisinda
salahiyyotlorinin tam hacmi daxilinde qanun gargivasinda
miimkiin olan lazimi saylori géstorir ki, Azorbaycan
Respublikasmin —_hiidudlarindan— kanarda__miivafiq
hakimiyyet orgqanlarmdan vo __ yurisdiksiyalardan
Podratginin Neft-qaz omoliyyatlari itigiin aglabatan
daracada zaruri saydigi va/yaxud géstorilon hakimiyyat

9.1

9.2

ARTICLE 9

USE OF FACILITIES

SOCAR Eacilities

Contractor shall have the right to use, at no cost to Contractor, pre-
drilled wells in the Contract Area at the Effective Date if deemed by
Contractor to be necessary for the conduct of Petroleum Operations.
In the event that Contractor materially refurbishes, upgrades or
improves any facilities that are under SOCAR’s direct or indirect
ownership or control, including but not limited to infrastructure,
, tigs, means of transportation, supply bases, warehouses, port
ies whether inside or outside of the Contract Area, then
SOCAR shall ensure that Contractor has priority right to use such
facilities as may be necessary for the purpose of carrying out
Petroleum Operations.

SOCAR Assistance

(a) SOCAR shall within the full limits of its authority use its best
lawful endeavours with respect to Governmental Authorities
and Third Parties to provide Contractor access for its share
of Crude Oil to all necessary transportation, treatment and
export facilities and infrastructure in the Republic of
Azerbaijan on terms no less favourable to Contractor than
those granted to, or agreed with, any other bona fide arm’s
length user of such facilities and infrastructure.

(b) SOCAR shall within the full limits of its authority use its best
lawful endeavours, with respect to Governmental
Authorities and Third Parties, to assist Contractor in
obtaining such rights, privileges, authorisations, approvals
and other agreements from authorities and jurisdictions,
outside the territory of the Republic of Azerbaijan as
Contractor shall reasonably deem necessary for Petroleum

51
(c)

organlarmin vo yurisdiksiyalarin talab eda bilacayi
hiiquqlari, imtiyazlari, solahiyyotlori, icazolori va basqa
razilasmalar1 almaqda Podratgrya kémok etsin, lakin
SOCAR bu hiiquqlarin, imtiyazlarin, salahiyyotlorin vo
icazalorin alinmadigi taqdirda masuliyyat dasimir. Bela
razilasmalarin sirasina digar masolalerla yanasi, ixrac boru
komorinin gokilmasi tigiin sahaler ayrilmasi, istismar
hiiquqlarinin verilmasi, Kontrakt sahasinda hasil edilmis va
saxlanmis Xam _ neftin, Azorbaycan Respublikasina
géndorilon va ya onun orazisinden aparilan materiallarin,
avadanligin vo sair maddi-texniki tachizat predmetlorinin
yiiklonib yola salinmasina, anbara vurulmasina va ya
bosaldilib yiiklonmasina dair icazalar va Shdoliklar, habela
dévlat vergilorinden, yerli va digar vergilardan, dasima
tariflorindon, yerina yetirilon Neft-qaz omoliyyatlar: tigiin
basqa yurisdiksiyalarda géstorilmis digar tariflerden vo
alavalordon azad edilmo masololari daxildir.

SOCAR Hokumot organlani vo Uciincii tarafler qarsisida
salahiyyotlorinin tam hacmi daxilinda qanun gargivasinda
miimkiin olan biitiin lazimi  saylori gésteracak, istirak
payina, nozarat va idara etmak va ya_foaliyyoti
istiqamoatlondirmak hiiququna malik oldugu 6z Ortaq
sitkatlori, birga miiassisalari, yaxud taskilatlar1 barasinda
iso tominat yaradacaq ki, Podratg: Azarbaycan
Respublikasinda basqa obyektlorla yanasi, sahil qurgulari
obyektlerinden, zavodlardan, doniz _infrastrukturu
obyektlorinden, tachizat bazalarindan va gamilardan,
anbarlardan, mallardan, xidmatlerden va naqliyyat
vasitalorindan istifada etsin, bu gsartla ki, bu obyektlar,
bazalar vo sair ilo alaqadar SOCAR-in Ueiincii toraflor
qgarsisinda he¢ bir mévecud Ghdoliyi yoxdur va Podratginin
bunlardan istifadesi SOCAR-1n vo/yaxud Uciincii taroflorin
cari omoliyyatlarina ongal tératmir. Burada “nozarat”
sohmdarlarin timumi yigincaqlarinda sas hiiququ veran
sohmlorin alli (50) faizinden goxuna sahiblik, yaxud
sohmdarlarin iimumi yigincaginda va ya _ sirkotin,
miiassisonin, ya da taskilatin icra va ya rahber orqaninin hor
hansi iclasinda goerarlar qabul etmak, yaxud qabul

(©)

52

Operations and/or as may be required by such authorities and
jurisdictions, but shall not be responsible if such rights,
privileges, authorisations and approvals are not obtained.
Such agreements may include, but need not be limited to,
such matters as export pipeline rights of way and operation
rights, permits and undertakings with respect to the
transhipment, storage or staging of Crude Oil produced and
saved from the Contract Area, materials, equipment and
other supplies destined to or from the territory of the
Republic of Azerbaijan, and exemptions from national, local
and other taxes, transit fees, and other fees and charges on
Petroleum Operations being conducted in such other
jurisdictions.

SOCAR shall within the full limits of its authority use all
best lawful endeavours with respect to Governmental
Authorities and Third Parties, and shall be obligated with
respect to its Affiliates, joint ventures or enterprises in which
it has an interest and the right to control, manage or direct
the action of such companies, ventures or enterprises, to
ensure that Contractor has access to inter alia onshore
construction and fabrication facilities, offshore
infrastructures, supply bases and vessels, warehousing,
goods, services and means of transportation in the Republic
of Azerbaijan provided that those items are not subject to
prior and/or existing obligations to Third Parties and that
Contractor’s use thereof does not interfere with the existing
operations of SOCAR and/or any Third Party. As used
herein, “control” shall mean the ownership of more than fifty
percent (50%) of the shares authorised to vote at a general
meeting of shareholders, or the ability to pass or procure the
passing of a decision (whether by casting of votes or
otherwise) at a general meeting of shareholders, or at any
meeting of the executive or management body, of the
company, venture or enterprise. Such access shall be:
93

olunmasini (sasverme yolu ila va ya basqa ciir) tamin etmak
demokdir. Bela istifada asagidakilar barasinda tamin edilir:

@

(ii)

Uciincii taraflorin obyektlori va xidmotlori
barasinds bu obyektlorin va xidmotlorin har hansi
digar real istifadagisi ilo kommersiya asasinda
razilasdirilmig sortlardon Podratg: iigiin az sorfali
olmayan gortlorlo; va

SOCAR-in va hansi Ortaq sirkotlerds, birga
miiassisalarda va ya taskilatlarda SOCAR istirak
payina, nozarat va idara etmok, yaxud foaliyyati
istiqamoatlondirmak hiiququna malikdirss, onlarin
obyektlori va xidmotlori barasinda — bu obyektlarin
va xidmotlorin keyfiyyatina va someroliliyino
uygun daracalar iizra; 6zii da bu daracalar SOCAR-
da vo/yaxud homin Ortaq sirkatlerds, birga
miiassisalorda va ya tagskilatlarda tatbiq edilon
daracalara baraber olmali, basqa sartler isa
Podratg1 iigiin SOCAR-a va/yaxud hamin Ortaq
sirkotlara, birga miiassisalera va ya taskilatlara
verilon, yaxud onlarla razilasdirilan gortlerdan az
sorfoli olmamalidir.

Podratginin obyektlari

93

@

(ii)

with respect to facilities and services of Third
Parties, on terms which are no less favourable to
Contractor than those granted or agreed with any
other bona fide arm’s length user of such facilities
and services; and

with respect to facilities and services of SOCAR and
such Affiliates, joint ventures or enterprises in
which SOCAR has an interest and the right to
control, manage or direct the action thereof, at rates
commensurate with the quality and efficiency of
such facilities and services, which rates shall be the
same as are available to SOCAR and/or such
Affiliates, joint ventures or enterprises and as regard
other terms no less favourable to Contractor than
those granted to or agreed with SOCAR and/or such
Affiliates, joint ventures or enterprises.

Contractor Facilities

53
(a)

(b)

Podratgi Neft-qaz Omoliyyatlar ilo bagli olaraq
Podratg torafindon nozarat edilon va istismar
olunan  biitiin = obyektlorin. = (“Podratgimin
obyektlari”) texniki xidmotina vo temirina
cavabdehdir. Bu 9.3 bandinin digar miiddaalarina
baxmayaraq, Podratginin hor zaman Neft-qaz
Omoliyyatlar1 maqsedleri  iigiin Podratgimin
obyektlorinden istifada etmasinda _ iistiinliik
hiiququ var.

Oger Podratg: 9.3(d) bandina uygun olaraq
Podratginin obyektlorinda Neft-qaz
amoliyyatlarmin yerina —_—yetirilmasi _iigiin
Podratgiya talab olunandan artiq istehsal giiciiniin
méveud oldugunu miisyyonlasdirarsa (“Artig
istehsal giicii”), 0 zaman bu Sazisin sortlorino
asason vo homin Artiq istehsal  giiciiniin
méveudlugunun davam etmasindon asili olaraq,
SOCAR @ziiniin vo/ va ya Ortaq sirkotlorinin
(yaxud 9.3(f) bondina uygun olaraq her hansi
diger maraqli terafin) adindan bu 9.3 bandinin
miiddaalarina uygun olaraq homin Artiq istehsal
giiciindon miistasna istifade hiiququna malik olur,
o gartla ki, bu ctir istifada Neft-qaz
amoliyyatlarina mane olmasin va ya monfi tasir
gostarmasin.

(c) 9.3(e)(vii) bondina asasan Podratgiya kompensasiya

(d)

vermoali oldugu hallar istisna olmaqla SOCAR bu
ciir Artiq istehsal giiciindon pulsuz istifado edir.
SOCAR torefindan 6donilen har hansi mablagler
Neft-qaz omoliyyatlari hesabina daxil edilir

illik olaraq, illik ig proqrammin vo olaqodar
Biidconin tasdiq edilmasinden sonra va ya
SOCAR-in Podratgiya miiraciat edarak konkret
Podratginin obyektlorinds Arti istehsal giiciiniin
olub-olmadigina va ya ola bilma ehtimalina dair
sorgu taqdim etmasindon etibaran altmis (60) giin

(a)

(b)

(c)

(d)

Contractor shall be responsible for the maintenance
and repair of all facilities controlled and operated by
Contractor in connection with the Petroleum
Operations (“Contractor Facilities”).
Notwithstanding the other provisions of this Article
9.3, Contractor shall at all times have priority use of
the Contractor Facilities for the purposes of Petroleum
Operations.

If pursuant to Article 9.3(d) Contractor identifies
capacity in the Contractor Facilities in excess of that
required by Contractor for the performance of
Petroleum Operations (“Excess Capacity”) then,
subject to the terms of this Agreement and the
continued availability of such Excess Capacity,
SOCAR for and on behalf of itself and/or its Affiliates
(or any other interested party, in accordance with
Article 9.3(f)) shall have the exclusive right to use
such Excess Capacity, in accordance with the
provisions of this Article 9.3, provided such use does
not interfere with or adversely affect Petroleum
Operations.

SOCAR's use of Excess Capacity shall be free of charge

54

to SOCAR, except that SOCAR shall compensate
Contractor as provided in Article 9.3(e)(vii). Any
amounts paid by SOCAR shall be credited to the
Petroleum Operations Account.

Annually, upon approval of the Annual Work
Programme and related Budget, or within sixty (60)
days of a SOCAR request to Contractor as to whether
(e)

arzinds, dratc1 SOCAR-a névbati tig (3)
Taqvim ili tigiin méveud olacagi gézlonilan Artiq
istehsal giicii barada proqnozlari aks etdiran vo
heg bir macburi hiiqugi Ghdolik yaratmayan
hesabat taqdim edir va har dafa bu hesabatda
asagidakilar1 miioyyonlasdirir: (i) Podratgimin
obyektlarinda Artiq istehsal giicii kimi mévcud
olan istehsal giiciiniin xarakteri, 0 ciimladon
(miivafiq olduqda) Karbohidrogenlar _ iigiin
gozlonilon hoacm va dolmamis hacmin névii; va
(ii) Artiq istehsal giiciiniin méveud ola bilacayi
miiddotlor (hor bir halda baslanma vo basa gatma
vaxtlar1 va miiddat miisyyonlasdirilmakla va ya
proqnoz edilmokla).

SOCAR Podratginin obyektlarindaki Artiq istehsal
giiciindon istifado etmok istadikda (9.3(d) bandina
uygun olaraq Podratg1 tarofindon
miiayyonlasdirilmis qaydada):

(i) SOCAR Podratginin obyektlarindaki Artiq
istehsal giiciindon istifado etmok niyyatinda
oldugunu Podratgiya bildirir va bu ciir
bildirisda Podratgimin nazare almali oldugu
miivafiq toforriiatlar, oO ciimlodon
asagidakilar miisyyonlasdirilir: (A)
SOCAR iigiin talob olunan Podratginin
obyektlorindaki Artiq istehsal giiciiniin
xarakteri, o ciimladon (miivafiq olduqda)
Karbohidrogenlarin néviina va gézlonilen
hacmino dair tofarriiatlar; (B) SOCAR iigiin
bu ciir Artiq istehsal giiciiniin  talab
olundugu§ miiddotlar (hor bir halda
baslanma vo basa gatma vaxtlari va miiddat
miiayyonlasdirilmakla); va (C) bu ciir Artiq
istehsal giiciinden _istifadaya _sarait
yaratmaq iigiin gériilmoli islorin ilkin
konsepsiyast va vaxt qrafiki bareda

(e)

(i)

55

particular Contractor Facilities do or may have Excess
Capacity, Contractor shall provide SOCAR with a
report setting out on a non-binding, forecast basis for
the next three (3) Calendar Years, the Excess Capacity
Contractor expects to be available, in each case
specifying: (i) the nature of the capacity in the
Contractor Facilities available as Excess Capacity
including, if applicable, the expected volume and type
of ullage for Petroleum; and (ii) the periods of time for
which Excess Capacity may be available (specifying,
or estimating, in each case the times of
commencement and cessation, and the duration).

In the event that SOCAR wishes to use Excess Capacity

in Contractor Facilities (as identified by Contractor
pursuant to Article 9.3(d)):

SOCAR shall give Contractor notice of its
intention to use Excess Capacity in Contractor
Facilities, and such notification shall specify
relevant details for Contractor’s consideration,
including: (A) the nature of the Excess
Capacity in the Contractor Facilities SOCAR
requires including, if applicable, specification
of the type and expected volume of Petroleum;
(B) the periods of time for which SOCAR
requires such Excess Capacity (specifying in
each case the times of commencement and
cessation, and the duration); and (C) details of
the initial concept and timetable for
development to facilitate such use of Excess
Capacity and any other relevant information.
(ii)

(iii)

molumatlar va her hansi diger miivafiq
informasiya.

Praktiki cahotden miimkiin qadar tez bir
zamanda va istonilon halda Podratgi
SOCAR-in 9.3(e)(i) bandina uygun olaraq
yazili bildirisini aldiqdan sonra altmis (60)
giin orzinda SOCAR vo Podratgi hamin
bildirisi, 0 ciimladon Podratgi torafindon
istonilo bilocok hor hansi alave malumatlart
miizakira etmak iigiin gériisiir va Podratgi
istifadeya taqdim oluna bilacak potensial
Artiq istehsal giiciina (ager varsa) dair
mévgeyini va onun toqdim olunmasi ilo
bagli risklori tasdiqleyir (bu ciir tasdiq
asassiz olaraq radd edilmomoli, yaxud
gecikdirilmomolidir). Podratg1
miiayyonlasdirarsa ki, Podratginin
obyektlorinda Artiq istehsal giicii mévcud
deyil, Podratg) SOCAR-a bununla bagli
miivafiq qaydada toforriiatli izahat taqdim
etmolidir.

Podratginin obyektlarinds potensial Artiq
istehsal giicii mévcud olarsa va SOCAR
9.3(e)(ii) bendina uygun olaraq kecirilmis
gériis(lor)don sonra hamin Artiq istehsal
giiciindon istifada etmok  niyyatinda
oldugunu yazili suratda _ tasdiqlayarsa,
Podratg1 praktiki cahatden miimkiin gador
tez bir zamanda vo istanilon halda bu ciir
tasdiq verildikden sonra doxsan (90) giin
arzinda texniki tadqiqat iigiin miivafiq vo
miitonasib olan (séziigeden Artiq istehsal
giiciiniin temin  olunmasinda _ istifado
edilocok Podratginin konkret Obyektlorinin
xarakteri ila bagli) is hacmini (0 ciimladen
xere va risklari azaltma tadbirlorini)
SOCAR-a toqdim edir va hamin is

(i)

(iii)

56

As soon as reasonably practicable and in any
event within sixty (60) days of Contractor’s
receipt of SOCAR’s written notification
pursuant to Article 9.3(e)(i), SOCAR and
Contractor shall meet to discuss such
notification including any further details as
requested by Contractor, and Contractor shall
confirm (such confirmation not to be
unreasonably withheld or delayed) _ its
determination of the potential Excess Capacity
(if any) that could be made available and the
risks to such availability. In the event that
Contractor determines that there is no available
Excess Capacity in Contractor Facilities,
Contractor shall provide SOCAR with an
appropriately detailed explanation of its
determination.

In the event that potential Excess Capacity in
Contractor Facilities is available and SOCAR
confirms in writing its intention to use such
Excess Capacity following the meeting(s) held
pursuant to Article 9.3(e)(ii), Contractor shall,
as soon as reasonably practicable and in any
event within ninety (90) days of such
confirmation, provide SOCAR with a scope for
a technical study (including costs and risk
mitigations) that is appropriate and
proportionate (with regard to the nature of the
specific Contractor Facilities to be utilised in
the provision of the Excess Capacity in
question) and which shall outline the work
required for SOCAR to access such Excess
Capacity in Contractor Facilities (“Technical
(iv)

(vy)

(vi)

hacminda SOCAR-in Podratginin
obyektlorindaki Artiq istehsal giiciindon
istifada etmoasi iigiin talab olunan islor
(“Texniki tadqiqat isi”), habelo Texniki
todqiqat isi iigiin biidca géstorilir.

SOCAR Texniki todqiqat isinin toklif
olunan hacmini aldiqdan sonra altmis (60)
giin orzinda Podratgiya yazil1 moalumat
vermokla Texniki tadqiqat isini davam
etdirib-etdirmomok barade qorarim bildirir.
SOCAR bu islorin aparilmasim qearara
alarsa, Texniki todqiqat isi Podratgi
torafinden va ya Podratginin adindan yerina
yetirilir vo SOCAR hamin Texniki tadqiqat
isinin yerino yetirilmasi va ya tomin
olunmasi zaman Podratgimin  gakdiyi
faktiki birbasa xorclori tam gakildo
maliyyalasdirir. Podratg1 va SOCAR
Texniki tadqiqat isinin yerina yetirilmasi
iigiin lazim ola _ bilacak —_miiqavilo
razilasmalari baglayir.

Texniki tadqiqat isi yerina yetirilen zaman
SOCAR vo Podratgi Texniki tadqiqat isi ilo
bagli har hansi texniki masololari nozardon
kegirmok, davam etdirmak va miizakira
etmak iigiin miintezom kecirilan gériislorda
6z miivafiq texniki, miihondis va digor
zoruri miitaxassislorinin lazimi saviyyedo
istirakimi tamin edir.

SOCAR istonilon vaxt Texniki tadqiqat
igino xitam vermak (va ya xitam verilmasini
temin etmak) iigiin Podratgiya bildiris vera
bilor va bu ciir bildirisi aldiqdan sonra
Podratgi Texniki tadgiqat isini dayandirir
va ya, vaziyyetden asili olaraq, Texniki
todqiqat isinin dayandirilmasim tamin edir.

(iv)

vy)

(vi)

57

Study Work”), together with a budget for the
Technical Study Work.

SOCAR shall notify Contractor in writing
within sixty (60) days of receipt of the
proposed scope of the Technical Study Work
whether it elects to proceed with the Technical
Study Work. If SOCAR elects to proceed, the
Technical Study Work shall be performed by
or on behalf of Contractor and SOCAR shall
fully fund the actual direct costs incurred by
Contractor in performing or procuring such
Technical Study Work. SOCAR and
Contractor shall enter into such contractual
arrangements as may be necessary for the
execution of the Technical Study Work.

During the execution of the Technical Study
Work SOCAR and Contractor shall ensure that
their relevant technical, engineering and other
needed specialists participate to the extent
necessary in regular meetings to review,
progress and discuss any technical issues
relating to the Technical Study Work.

SOCAR may at any time notify Contractor to
terminate (or procure the termination of) the
Technical Study Work and on receipt of such
notification Contractor shall stop the Technical
Study Work or shall procure that the Technical
Study Work is stopped, as the case may be. The
actual direct costs accrued by Contractor in
(vii)

Xitam tarixino Texniki tadqigat isinin
yerino yetirilmasinda ve ya icrasinin tamin
olunmasinda Podratginin gokdiyi faktiki
birbaga xorclor (vo homin xitam noticasinda
vo ya homin xitamla bagli meydana ¢ixan
sonodlosdirilmis faktiki birbasa xerclor va
ya mesraflar) SOCAR tarefindan édanilir.

Texniki todqigat isinin aparilmasi ilo
yanasi, SOCAR-a Podratginin
obyektlorindaki Artiq istehsal giiciindon
istifado etmasina imkan = yaratmaq
magsodila talab olunan her hansi olava
qurgularin tikintisi tizra_va/ve ya SOCAR-
in hamin Artiq istehsal giiciindan istifado
etmasi ila bagli texniki omoliyyatlar vo
kommersiya aspektlori tizra SOCAR va
Podratgi miivafiq olduqda bir yaxud daha
¢ox sazislorin (séziigeden Artiq istehsal
giiciiniin temin edilmasinda _ istifado
olunacaq Podratginin konkret obyektlorinin
xarakterind miinasibatda =miivafiq vo
miitonasib olmagqla) baglamilmasina dair
danisiqlar aparir va bu_ sazislar (A)
kompensasiya mexanizmini 6éziinda oks
etdirir vo soraita uygun va _ miivafiq
doracada olmaqla xarclora, dayor itkisina va
riska asaslanan masuliyyetden azad olunma
bareda miiddoalar1 shato edir; va (B)
Podratginin obyektlorinin istehsal giiciiniin
hor hansi vaxtda mohdudlasdirildigi bu ciir
sazislora (“Artiq istehsal giicii ila bagh
tikinti va istismara dair sazislor”) daxil
edilmis homin Podratginin obyektlorinin, o
ciimladen bu ciir Artiq istehsal giiciiniin
istifadosinds hor zaman  Podratginin
iistiinliiya malik olmasi prinsipini oks
etdirir. Bu ciir Artiq istehsal giiciiniin
yaradilmasina va istismarina dair sazislor

(vii)

58

performing or procuring the Technical Study
Work as at the date of termination (and such
documented actual direct costs or expenses that
arise as a result of or in connection with such
termination) shall be payable by SOCAR.

Concurrent with the execution of the Technical
Study Work, SOCAR and Contractor shall
negotiate, as applicable, one or more
agreements (as appropriate and proportionate
with regard to the nature of the specific
Contractor Facilities to be utilised in the
provision of the Excess Capacity in question)
for the construction of any additional facilities
required to enable SOCAR to have access to
the Excess Capacity in Contractor Facilities
and/or for the technical operations and
commercial aspects relating to SOCAR’s use
of such Excess Capacity, which agreement(s)
shall reflect (A) a compensation mechanism
and include appropriate indemnity provisions
based on cost, loss of value and risk to the
extent relevant and appropriate in the
circumstances and (B) the principle that the
Contractor shall at all times have priority use
of the Contractor Facilities to which such
agreement(s) relate, including any Excess
Capacity, where capacity of such Contractor
Facilities is constrained at any time (“Excess
Capacity Construction and Operation
Agreements”). Such Excess Capacity
Construction and Operation Agreements shall
be consistent with the principles contained in
this Article 9.3 and Articles 14.1 (b) and (c).
bu 9.3 bandinda va 14.1(b) va (c)
bandlorinda verilmis prinsiplera uygun
olur.

(viii) Texniki tadqiqat isi basa gatdiqdan sonra vo
SOCAR vo Podratgi zoruri Artiq istehsal
giicii ilo bagli Tikinti va istismara dair
Sazislor bagladiqdan va imzalandiqdan
sonra (9.3(e)(vii) bendinds nazarda
tutuldugu kimi), SOCAR Artiq istehsal
giiciindon istifadaya baslamaq qorarina gala
bilor va miivafiq olduqda Podratg1 bu halda
Artiq istehsal giicii ile bagh tikinti va
istismara dair sazislora uygun olaraq vo
orada verilmis vaxt qrafikini va digor
parametrlori lazimi qaydada nazora almaqla
SOCAR-1n Artiq istehsal giiciindon istifada
etmasino sarait yaratmag iiciin talob olunan
islorin icrasina dorhal baslayir.

(f) Ogor Podratc: hor hansi Ugiincii tarafden va ya
Podratg1 tarafin, ONS-den basqa her hans Ortaq
sirkotinden her hansi Artiq itehsal giiciindon
istifado olunmasina dair maragi ifada edon
bayanati alarsa, Podratgi: (i) derhal SOCAR-a
bildirig verir; vo (ii) Podratgmin hor hansi
Miistorak obyektlori ila bagli hallar istisna
olmaqla, bu ciir maraqli tarefi SOCAR-a
yonlondirir. Podratginin Miistarak obyektlari ilo
bagli olaraq, Podratg1 SOCAR-in  tasdiqini
almadan (bu ciir tasdiq asassiz olaraq radd
edilmamoali yaxud gecikdirilmomolidir) homin
Podratginin obyektlarindaki Artiq — istehsal
giiciindon istifadsya dair her hans: toklif ilo
razilagsmur.

(g) Bu Sazigin bu miiddea ila ziddiyyot taskil eden har
hans1 sartina baxmayaraq, Podratginin, kohnalmis

(f)

(g)

(viii) Following the conclusion of the Technical

59

Study Work and after SOCAR and Contractor
have concluded and entered into the necessary
Excess Capacity Construction and Operation
Agreements (as provided for in Article
9.3(e)(vii)), SOCAR may elect to proceed to
use the Excess Capacity and, if applicable,
Contractor shall then proceed promptly to
execute the work required to enable SOCAR’s
use of the Excess Capacity in accordance with
the Excess Capacity Construction and
Operation Agreements taking due account of
the timetable and other parameters provided
therein.

If Contractor has received an expression of interest
from any Third Party, or any Affiliate of a Contractor
Party other than SOA, to use any Excess Capacity,
Contractor shall: (i) notify SOCAR promptly; and (ii)
other than in respect of any Contractor Shared
Facilities, refer such interested party to SOCAR. In
relation to Contractor Shared Facilities, Contractor
shall not agree to any proposal for the use of Excess
Capacity in such Contractor Facilities without the
approval of SOCAR, such approval not to be
unreasonably withheld or delayed.

Notwithstanding anything to the contrary in this
Agreement, Contractor shall have the right to dispose
vo ya yararliligi tiikonmis avadanlig va obyektlori
6zgoninkilasdirmak hiiququ var. Podratgi bela
avadanligi1 va obyektleri (14.2(d) bandinin
miiddaalarinm gsamil edildiyi Osas obyektlor
istisna olmaqla) 6zgoninkilasdirmok niyyoti
barasinda SOCAR-a molumat verir. Bundan
basqa, hor bir Taqvim Ili basladiqdan sonra altmis
(60) giin orzinda Podratgi artiq oldugunu va ya
Neft-qaz Omoliyyatlar: iigiin daha lazim
olmadigini hesab etdiyi biitiin avadanliqlarin vo/
vo ya obyektlorin siyahism1 SOCAR-a taqdim
edir. Biitiin yuxarida geyd edilmis (k6hnolmis vo
ya yararliligi tiikenmis va yaxud hor hansi
sababden Podratginin Neft-qaz Omoliyyatlari
tigiin lazimsiz saydigi va ya digar qaydada artiq
oldugunu hesab etdiyi) avadanliq va/ va ya
obyektler ilo bagli hallarda, yuxarida qeyd
edildiyi kimi Podratgidan miivafiq bildiris daxil
olduqdan sonra altmis (60) giin arzinda SOCAR
homin avadanliq va obyektlar iigiin masuliyyati 6z
tizorino gétiirmayi vo onlari 6z balansina qabul
etmoyi qorara almirsa, Podratginin onlari taklif
edilon on sorfali bazar qiymoti ilo
6zdoninkilosdirmok hiiququ var. Bu_ ciir
satislardan aldo edilon vasait islonma sahosino
miinasibatda Sifir balansi aldo edilonadak hamin
islonmo sahosino aid Neft-qaz omoliyyatlari
hesabina, Sifir balansi aldo edildikdon sonra iso
SOCAR-in taklif edilmis hesabina daxil edilir. Bu
sonodin har hansi miiddoalarma zidd olsa da
Kontrakt sahasinda ¢ixariimis Xam neftin noql
olunmasinda Podratginin obyektlorindan istifado
edilorkon SOCAR bu Sazisa asasan proporsional
sokilda Xam neft gotiirmakds Podratg: ila barabar
listiinliik hiiququna malikdir.

60

of equipment and facilities, which are either obsolete
or are nearing the end of their useful economic life.
Contractor shall notify SOCAR of its intention to
dispose of any such equipment and facilities (except
in the case of Major facilities to which the provisions
of Article 14.2(d) shall apply). Further, within sixty
(60) days following the beginning of each Calendar
Year, Contractor shall provide to SOCAR a list of all
equipment and/or facilities which Contractor
considers to be surplus or otherwise no longer needed
for Petroleum Operations. In the case of all the
aforementioned equipment and facilities (that are
considered by Contractor to be surplus or otherwise no
longer needed for Petroleum Operations for any
reason), unless SOCAR elects, within sixty (60) days
following the respective notice from Contractor as
provided for above to assume responsibility for and
take delivery thereof, Contractor shall be free to
dispose of any such equipment and facilities at the best
market price obtainable. Funds from such sales prior
to the achievement of Zero Balance with respect to a
Development Area will be credited to the Petroleum
Operations Account relating to such Development
Area and after Zero Balance will be credited to the
nominated SOCAR’s account. Notwithstanding any
provision herein to the contrary, SOCAR and
Contractor shall have equal priority to capacity in
Contractor Facilities to transport Crude Oil produced
from the Contract Area in proportion to their rights to
take Crude Oil under this Agreement.
MADDa 10
XAM NEFTIN ERKON HASILATI

Ogor Podratgi har hansi Osas kasfiyyat dévrii basa gatmamisdan
avvel SOCAR-a hor hansi Perspektiv sahaya aid Kasf va onun
kommersiya dayari haqqinda yazili bildiris taqdim edib Xam neftin
erkon hasilatina baslamaq arzusunda oldugunu bildirarse, Podratg1
hamin Pespektiv sahadon Xam neftin erkon hasilati tigiin islonma
taklifini SOCAR-in tasdiqina verir. SOCAR bela taklifi aldigi
tarixdon sonra altmis (60) giin orzinda Podratg1ya islonme taklifinin
tasdiq olunmasi va ya olunmamasi haqqinda molumat_ verir.
Podratginm Xam neftin erkon hasilatina dair iglonmo toklifi ilo
alaqadar SOCAR-in qabul etdiyi qorardan asili olmayaraq, Podratg1
miivafiq Kasfo dair islonme programim1 SOCAR-a taqdim etmak va
4.7 bandinda nazarda tutulan biitiin digar islori gsrmok Shdoliyinden
azad olunmur. Xam neftin erkon hasilati iigiin islonmo taklifinin tasdiq
olunmasi va onun hayata kegirilmasina baslanmasi Podratgin1 Osas
kasfiyyat dévrii (dévrlari) orzinda digar Perspektiv sahalora dair 6z
Ohdoliklarini yerino yetirmokdon va onlarmn tamamile vo ya gismon
hayata kegirilmameasi iiziinden yaranan miivafiq noticalarden azad
etmir.

ARTICLE 10
EARLY CRUDE OIL PRODUCTION

If before the end of any Main Exploration Period Contractor submits a
written Notice of Discovery and its Commerciality in respect of a
Prospective Area and Contractor wishes to proceed to early Crude Oil
production, Contractor shall submit a development proposal for early
Crude Oil production in such Prospective Area for SOCAR’s approval.
Within sixty (60) days of receipt of such proposal, SOCAR shall notify
Contractor of its approval or disapproval of the development proposal.
Irrespective of SOCAR’s decision relating to Contractor’s development
proposal for early Crude Oil production, Contractor shall not be free
from its obligation to submit to SOCAR the Development Programme
in relation to the relevant Discovery and perform all other procedures
provided for in Article 4.7. Approval of the development proposal for
early Crude Oil production and its commencement shall not free
Contractor from its obligations during the Main Exploration Period(s)
in relation to the other Prospective Areas and corresponding
consequences of a partial or full failure to fulfil them.

61
11.2

MADDO 11.

PODRATGININ NEFT-QAZ OMOLIYYATLARI
MOSROFLORININ
OVAZININ ODANILMOSi VO HASILATIN
BOLUSDURULMoasi

Umumi miiddaa

Mesroflorin avazinin édanilmasi iigiin Karbohidrogenlarda va
Monfoot karbohidrogenlorinds Podratcinin pay: hor islonmo
sahasino dair aparilan Neft-qaz omoliyyatlarina miinasibotda
ayrica miioyyon edilir. Bununla alaqadar, Umumi_ hasilat
hacmi, Karbohidrogenlar, Xam neft dedikda, Umumi hasilat
hacminin, Karbohidrogenlorin, Xam neftin her miivafiq
islonmo sahosindon alinan hissosi nozordo tutulur. Neft-qaz
amoliyyatlar masroflori, Omoliyyat masrofleri va Osaslhi
mosroflor dedikdo, hor miivafiq islonmo sahosino dair aparilan
Neft-qaz omoliyyatlari ilo olaqadar gakilon Neft-qaz
amoliyyatlart masroflori, Omoliyyat masrofleri va Osasli
masroflor nozarda tutulur.

Neft-gaz amaliyyatlarinda Karbohidrogenlardan istifada
edilmasi

Podratg1 Kontrakt sahasindo ¢ixarilan Karbohidrogenlordon
Neft-qaz sonayesinda qabul edilmis beynalxalq miisbat
tacriibaya uygun olaraq Neft-qaz omoliyyatlarinda yanacaq
kimi, qazlift omoaliyyatlarinda, boru komorlerinin doldurulmasi
tigiin (Catdirilma mantagasine qodor), isanmo sahosi (saholori)
hiidudlari daxilinda Karbohidrogen yataqlarinda lay tazyiqini
saxlamaq maqsadila laya yenidan vurmag iigiin pulsuz istifada
etmoak hiiququna malikdir. Podratg: Neft-qaz omoliyyatlarimn
istehsal ehtiyaclar: tigiin Karbohidrogenlar islodilmasini
minimuma endirmaya say géstermolidir. Planlasdirmaq
mogqsodilo, Podratc: {lik ig proqraminda Neft-qaz
omoliyyatlarmin optimal qaydada hoyata kecirilmasi zamani
istifada edilmasi nazerda tutulan Karbohidrogenlorin smeta

ARTICLE 11

CONTRACTOR’S RECOVERY OF PETROLEUM COSTS

11.2

AND PRODUCTION SHARING

General Provision

Contractor’s Cost Recovery Petroleum and Profit Petroleum
shares shall be determined separately for Petroleum Operations
performed in and related to each Development Area. In this
regard, any reference to Total Production, Petroleum, Crude
Oil means the part of Total Production, Petroleum, Crude Oil
lifted from each Development Area respectively. Any
reference to Petroleum Costs, Operating Costs and Capital
Costs means such Petroleum Costs, Operating Costs and
Capital Costs which have been incurred in connection with
Petroleum Operations performed in and related to each
Development Area respectively.

Use of Petroleum for Petroleum Operations

Contractor shall have the right to use free of charge Petroleum
produced from the Contract Area for Petroleum Operations in
accordance with Good International Petroleum Industry
Practice including for fuel, artificial lift, pipeline fill and
pack (up to the Delivery Point), and reinjection to preserve the
pressure of Petroleum reservoirs in the Development Area(s).
Contractor shall endeavour to minimise use of Petroleum for
Petroleum Operations. For planning purposes Contractor shall
provide in the Annual Work Programme an estimate of the
amount of Petroleum it anticipates will be used for the optimum
implementation of Petroleum Operations. If during the
implementation of the Annual Work Programme Contractor
estimates that it will use more than ten (10) percent over and

62
11.3

hacmini géstorir. Ogor illik is proqraminin hoyata kecirilmosi
gedisinda Podratgi smetada razilasdirilmig hocmi on (10)
faizdon ¢ox artirmaq istayirso, dayisdirilmis smetaya dair
tokliflorini Rohbor komitanin darhal miizakirasine va tasdiqina
verir (bela baxilma va tasdiq asassiz olaraq redd edilmamoli
yaxud gecikdirilmamolidir).

Masraflarin avazinin édanilmasi

(a) 11.3(c) bendinin miiddaalarim nozera almaq sartile,
Podratginin Neft-qaz omoliyyatlari masroaflarinin
evozini Umumi hasilat hocmindon asagidaki qaydada
almagq hiiququ var:

(i) Birinci névbada __biitiin = Omaliyyat
mosroflorin avazi Gdonilir;
(ii) ikinci ndvbada biitiin Osash mesroflorin

avazi miivafiq islonme sahosindan istonilon
Taqvim riibiinds Podratgimin Omoliyyat
masroflorinin Gdanilmasi iicgiin teleob olunan
Xam neft hacmi ¢gixildiqdan sonra qalan va
homin islonme sahasinden ¢rxarilan Umumi
hasilatin yetmis (70%) faizindon cox

olmayan hacminden ddonilir (“Osash
masraflarin avazinin dédoanilmasi itigiin
Karbohidrogenlar”):

vo yuxarida (i) va (ii) bandlerina asasen avazi
6donilmig Neft-qaz omoliyyatlari masroaflarina
ekvivalent dayarda olan Xam _ neft hocmlori
“Masroaflarin avazinin 6danilmasi iigiin
Karbohidrogenlar” hesab edilir; va

Gii) bu 113
Mosroflorin

bondinin
ovezinin

magsodlori
6donilmasi _ iigiin

11.3

above the amount estimated, Contractor shall submit its
proposals for the revised estimate to the Steering Committee
for its prompt review and approval (not to be unreasonably
withheld or delayed).

Cost Recovery

(a) Subject to Article 11.3(c), Contractor shall be entitled
to the recovery of Petroleum Costs from Total
Production as follows:

(i) All Operating Costs shall first be recovered;

(ii) All Capital Costs shall then be recovered from
a maximum seventy percent (70%) of such
quantity of Crude Oil produced from the
relevant Development Area in any Calendar
Quarter remaining out of Total Production
from such Development Area after deduction
of the quantity of Crude Oil required to
recover Contractor’s Operating Costs
(“Capital Cost Recovery Petroleum”),

the quantities of Crude Oil of equivalent value to
Petroleum Costs recovered in accordance with (i) and
(ii) above being “Cost Recovery Petroleum”; and

(iii) for the purposes of this Article 11.3 the value
of Cost Recovery Petroleum shall be
calculated in accordance with Article 13.

63
(b)

(©)

Karbohidrogenlarin dayari 13-cii Maddaya
asason miisyyon edilir.

11.3(a) bandina uygun olaraq avezi ddonilon Neft-
qaz omoliyyatlari mosraflerinin ugotu Miihasibat
ugotunun aparilmasi qaydasina uygun  suratda
aparilir.

istonilon xiisusi_islonmo sahasino aid olan Neft-qaz
emoliyyatlari masroaflari, o ciimladan, siibhalara yol
vermomok iigiin, miivafiq Perspektiv sahayo
(sahalara) dair Osas kasfiyyat dévriinds cakilmis
Neft-qaz omoliyyatlar1 masroflari, va ya 4.3 (a)
bandina uygun olaraq Osas kasfiyyat dévriina aid
olan MKIP-nin bir hiss olan ilkin kosfiyyat
dévriinda gakilmis Neft-qaz moasroflori homin
islonma sahasinden ¢ixarilan Umumi _ hasilat
hacminden édonilir. Bir nego Perspektiv sahaya vo
(va ya) islonmo sahosino aid olan Neft-qaz
omoliyyatlar1 masraflari, Podratginin miiayyon etdiyi
metodlara uygun olaraq miivafiq islonme saholorina
aid edilir vo homin islonme saholorinden ¢rxarilan
hasilat hocmindon édonilir. 4.3 (a) bandinds nozerda
tutulmus istisnalara xolal gotirmodon,
Qiivvayominme tarixindon flkin kesfiyyat dévriiniin
sonuna goeder olan miiddatda, habelo Kontrakt
sahosinin 4.6(d) va 4.8 (b) bondlorina asason imtina
edilmis har hansi hissasino dair gakilmis Neft-qaz
omoliyyatlar masraflarinin Ovezi Gdenilmir.

11.4 — Riibliik hesabat

(a)

(b)

Mesroflarin avezinin 6donilmasi hesabi Taqvim riibii
asasinda aparilir.

Podratginin Neft-qaz omoliyyatlarina ¢gakdiyi vo
evazi édonilmoli olan, lakin avvalki Taqvim riibiinda
evezi Gdonilmamis kumulyativ moasroflori sonraki
Taqvim riibiina kecirmak hiiququ daim tamin edilir.

(b)

(c)

Accounting of Petroleum Costs to be recovered in
accordance with Article 11.3(a) shall be in a manner
consistent with the Accounting Procedure.

Petroleum Costs attributable to a specific
Development Area, including for the avoidance of
doubt Petroleum Costs incurred with respect to the
corresponding Prospective Area(s) during the Main
Exploration Period, or Petroleum Costs incurred
during the Initial Exploration Period as part of MEWP.
considered for the Main Exploration Period in
accordance with Article 4.3(d), shall be recovered
from Total Production attributable to _ that
Development Area. Petroleum Costs attributable to
more than one (1) Prospective Area and/or
Development Area shall be allocated to, and Cost
Recovered out of production from, the relevant
Development Areas based on allocation methods
determined by Contractor. Without prejudice to the
exceptions as provided in Article 4.3(a), Petroleum
Costs incurred from the Effective Date until the end of
the Initial Exploration Period, as well as Petroleum
Costs incurred in relation to any part of the Contract
Area relinquished in accordance with Article 4.6(d)
and 4.8(b) shall not be Cost Recoverable.

11.4 Quarterly Accounting

(a)

(b)

64

Cost Recovery shall be calculated on a Calendar
Quarter basis.

Contractor shall have the continuing right to carry over
to subsequent Calendar Quarters accumulated
Petroleum Costs which are recoverable but which have
not been recovered in previous Calendar Quarters.
(c) Oger har hansi Taqvim riibiinda gakilen va ya bu
Taqvim riibiino kegirilon ovazi ddonilmomis
kumulyativ Osasli masroflerin va Omoliyyat
moasroflorinin mablegi gésterilon Taqvim  riibii
dévriinds Masroflarin avazinin ddonilmasi in
ayrilmis Osasli masroaflarin avezinin 6danilmasi tigii
Karbohidrogenlarin dayarinden az olursa, hamin
Osasli masroflarin avezinin Gdanilmasi ticiin istifada
edilmomis Karbohidrogenloara alava = Manfoat
Karbohidrogenlari kimi baxilir.

(c) To the extent that the unrecovered accumulated Capital
Costs and Operating Costs incurred or carried forward
in any Calendar Quarter are less than the value of the
Capital Cost Recovery Petroleum available for Cost
Recovery purposes during such Calendar Quarter, then
the unused Capital Cost Recovery Petroleum shall be
treated as additional Profit Petroleum.

11.5 | Manfaat Karbohidrogenlari 11.5 Profit Petroleum
Omoliyyat masroflorinin va Osasli mesraflarin yuxaridaki The balance of Total Production remaining after deducting the
11.3 va 11.4 bondlerinds nazerda tutuldugu kimi ovezinin quantities of Crude Oil necessary to enable recovery of
6donilmesi iigiin lazim olan Xam neftin hacmloeri ¢ixilandan Operating Costs and Capital Costs (as provided in Articles 11.3
sonra qalan Umumi hasilat hocminin saldosu (“Manfaat and 11.4 above) (“Profit Petroleum”) shall be calculated with
Karbohidrogenlari”) hor Taqvim riibiinds hor islonmo respect to each individual Development Area on a Calendar
sahosina miinasibatdo ayrica hesablamir va 19.4 bondinin Quarter basis and, subject to the provisions of Article 19.4,
miiddoalari nozera alinmaqla SOCAR ila Podratgi arasinda shall be shared between SOCAR and Contractor according to
asagidaki diistur vo “R-faktor” mexanizmi asasinda the R Factor model as follows.
bGliisdiiriiliir.
Moanfaeat Karbohidrogenlarinin bélgiisii cadvali Profit Petroleum Sharing Table
R Factor Podratginin pay, % SOCAR-1n pay, % R Factor Band Contractor Share, % _| SOCAR Share, %
Band R<15 P=50% 100% - P
R<15 P=50% 100% - P
° i 1,5<R<2,5 P= 20% + [(2,5- 100% -P
1,5<R< P= 20% + [(2,5 - 100% - P R)(2,5 - 1,5)*(50% -
25 R)/(2,5 - 1,5)*(50% 20%)]
- 20%)|
R>25 P= 20% 100% - P
R525 P= 20% 100% - P

R-faktor, Podratginin ovezi Gdonilmig kumulyativ Osasli
masroflorinin iistegal Podratgimin kumulyativ monfootinin,

R Factor is determined as Contractor’s cumulative Capital
Costs recovered, plus cumulative Contractor’s profit, divided
by cumulative Capital Costs.

65

11.6

kumulyativ Osasli masroflora béliinmasi yolu ila miiayyan
edilir.

Qiivvayoeminme tarixinden baslayaraq (n+1) Taqvim riibii
iigiin R-faktorun qiymoti (n) Taqvim riibiiniin axirinda
asagida géstorilon qaydada miiayyonlasdirilir:

= CCRn + =PPLn
R-faktor =CCSn
(n+l) =
burada:

CCRn (n) Toqvim riibiiniin sonuna Podratginin ovazi
6donilmis Osasli masroflori;

CCSn (n) Toaqvim riibiiniin sonuna Podratginin gakdiyi
Osasli masroflori;

PPLn (n) Taqvim riibiiniin sonuna alinmis Monfoat
Karbohidrogenlarinds Podratginin payinin dayari;

n miivafiq Taqvim riibiiniin sira némrasi;

x (n) Taqvim riibiinadak va (n) Taqvim riibii do daxil
olmaqla = isarasinden sagda yerlason hedlorin
kumulyativ odedi cami demokdir.

Paylar va miilkiyyat hiiququnun kegmasi

Podratc1 SOCAR-in va Podratginin Umumi hasilat hocmindo
paylarim Pay hesablamasina miivafiq olaraq hesablayir. Bu
Saziso asason miivafiq islonme sahasina aid olan Masroflorin
evazinin Gdonilmasi tigiin Karbohidrogenlora va Podratginin
Monfaat Karbohidrogenlorinda payi iizorinda sahiblik vo

11.6

Beginning at the Effective Date the value of the R Factor in
respect of Calendar Quarter (n+1) shall be determined at the
end of Calendar Quarter (n) compounded, and accumulated in
accordance with the procedure below:

R XCCRn + ZPPLn
Factor =xCCSn
(n+1)

where:

CCRn means Contractor’s Capital Costs recovered as of the
end of the nth Calendar Quarter;

CCSn means Contractor’s Capital Costs incurred as of the
end of the nth Calendar Quarter;

PPLn means the value of Contractor’s share of Profit
Petroleum lifted as of the end of the nth Calendar
Quarter;

n means the index number of the relevant Calendar
Quarter;

x means the cumulative arithmetic sum of the items to
the right of the X symbol up to and including Calendar
Quarter (n).

Entitlement and Transfer of Title

Contractor shall calculate SOCAR’s and Contractor’s
entitlement shares of Total Production in accordance with the
Entitlement Calculation. Title to and possession of Cost
Recovery Petroleum and Contractor’s share of Profit
Petroleum attributable to the relevant Development Area under

66
miilkiyyot hiiququ SOCAR torafinden Podratgiya Catdirilma this Agreement shall be transferred from SOCAR to
mantaqasinda (montaqelorinda) kecir. Contractor at the Delivery Point(s).

67
12.1

MADDoO 12

VERGi TUTULMASI

Umumi gaydalar

(a)

(b)

(©)

Bu Sazis iizra hor bir Podratg: tarafin Ghdoliklorinin
sorti beladir ki, bu 12-ci Maddada  gésterilen
Ohdoliklor istisna edilmoklo, Podratci  toroflor
Karbohidrogen faaliyyati ila alagadar meydana ¢ixan
va ya ona bilavasita, yaxud dolayisi ilo aid olan hor
hans1 xarakterli heg bir Vergiya calb olunmurlar.

Bununla tasdiq edilir ki, bu maddo ilo ikiqat
vergitutmanin aradan = qaldirilmasi1 — haqqinda
miigqaviloler Vergiler iizra — giizastlerin _tatbiq
edilmasini tamin edir.

Bu 12-ci Maddonin magqsadlori baximindan asagida
géstorilon terminlarin monasi beladir:

(i) “ikiqat vergitutmanin aradan
qaldirilmas: haqqinda_ miiqavile” —
Azarbaycan Respublikasinin har hans1 digar
dévlotls goalirlara vo omlaka géra vergilora
miinasibetda ikiqat vergitutmanin aradan
qaldirilmasi haqqinda bagladigi beynalxalq
sazis;

(ii) “Osas fondlar” — Podratci tarofin vergi
balansinda adaton “asas” va ya “qeyri-asas”
fondlar basligi altinda nozerda tutulan, hor
birinin timumi dayari miisyyon edilmis son
haddon artiq olan va nezerda tutulan istifade
miiddoti bir (1) ili 6ton  biitiin fondlar
demakdir. Bu Sazisin baglandigi Taqvim ili
iigiin homin miisyyon edilmis son hadd bes

ARTICLE 12

TAXATION

General Provisions

(a)

(b)

(c)

68

It is a condition to the obligations of each Contractor
Party under this Agreement that, except for the
obligations described in this Article 12, the Contractor
Parties shall not be subject to any Taxes of any nature
whatsoever arising from or related, directly or
indirectly, to Hydrocarbon Activities.

It is hereby acknowledged that Double Tax Treaties
shall have effect to give relief from Taxes.

For the purposes of this Article 12 the following
expressions shall have the meanings ascribed to them
below:

(i) “Double Tax Treaty” means an international
agreement between the Republic of
Azerbaijan and any other state for the
avoidance of double taxation in connection
with taxes on income and property;

(ii) “Fixed Assets” shall include all assets which it
is usual to include in the Contractor Party's tax
balance sheet under the heading of tangible or
intangible asset, the total value of each of which
exceeds a limit and has an anticipated useful
life of more than one (1) year. This limit for the
Calendar Year in which this Agreement is
executed shall be five thousand (5,000) Dollars.
(iii)

(iv)

(vy)

(vi)

min (5000) Dollardir. Hor sonraki Taqvim ili
iigiin, homin miisyyan edilmis son hadd, xatti
metoda uygun olaraq dérd (4) faiz olava
olunmaqla artirilir;

“Saxtakarliq” — Podratgi torofin Vergilari
6domakden yayinmaq niyyoti ilo Vergilora
dair molumatlari gizlotmak va ya taqdim
edilmasinin qarsisin1 almaq va onlarin
toplanmasi ilo bagli qasden, qabaqcadan
diisiiniilmiis vo siiurlu etinasizliq faktlari ilo
ifada edilon va takrar yol verilmis hor hansi
asassiz foaliyyati va ya foaaliyyotsizliyi
demokdir;

“Karbohidrogen faaliyyati” — bu Sazis
carcivasinda Podratg1 torafin bilavasita va ya
Omoliyyat sirkoti vasitesila apardigi Neft-
qaz emoliyyatlarinin Azarbaycan
Respublikasinin hiidudlar: daxilinds va ya
onun —hiidudlarmdan = kanarda _hayata
kegirilmasindan sili olmayaraq _ biitiin
foaliyyat névlori demokdir. Her Podratgi
torof yuxarida miisyyon edilon
Karbohidrogen faaliyyati iizra — ayrica
ugotunu vo hesabatlarim aparir;

“Monfaat vergisi daracasi” — bu Sazis
imzalanan vaxt Azarbaycan Respublikasinda
tatbiq olunan va bu Sazis qiivvade oldugu
biitiin miiddet orzinda deyismadan_ tatbiq
edilocak iyirmi (20) faiz Monfaot vergisi
doracosi demokdir;

“Dévlat biidcasi” — Vergilorin yigilmasi
magsedi ila Azarbaycan Respublikasinin
tatbiq olunan qanununa osason Hékumat
organi tarafinden yaradila bilon spublika vo

69

(iii)

(iv)

(vy)

(vi)

For each subsequent Calendar Year, the limit
shall be increased by four (4) percent over the
limit which applied in the previous Calendar
Year according to the straight line method;

“Fraud” means any illegitimate and repeated
action or omission of the Contractor Party
expressed in deliberate, intended and
premeditated cases of failures for the purpose
of evasion from Taxes by means of concealing
information on Taxes or prevention of
submission or collection thereof;

“Hydrocarbon Activities” means all
Petroleum Operations carried out in
connection with this Agreement by Contractor
Party, directly or through the Operating
Company, whether such activities are
performed in the Republic of Azerbaijan or
elsewhere. Each Contractor Party shall
maintain separate books and accounts for the
above Hydrocarbon Activities;

“Profit Tax Rate” is a rate of twenty (20)
percent which is the applied Profit Tax Rate
existing in the Republic of Azerbaijan on the
day of execution of this Agreement and which
shall remain fixed for the entire term of this
Agreement;

“State Budget” means consolidated national
and local treasuries or such treasuries as may be
created by Governmental Authority pursuant to
the applicable law of the Republic of Azerbaijan
for the purposes of collection of Taxes;
yerli xozinolori, va yaxud digor bela
xozinolorin comi demokdir;

(vii) “Vergi orqam” — (i) Azarbaycan
Respublikas1 Vergilor Nazirliyi va ya (ii)
Azarbaycan Respublikas1 Vergilor
Nazirliyinin istonilen varisi va ya (iii)
Azarbaycan Respublikas1 Vergilor
Nazirliyinin adindan icazo asasinda harakat
edon onun miivafiq qanun asasinda teyin
edilmis har bir agenti va ya varisi demokdir;

(viii) “Vergi Macollasi? — Qiivvayaminma

tarixind Azorbaycan _ Respublikasinda

méveud va qiivveda olan Azarbaycan

Respublikasinin Vergi Macollasi demakdir.

12.2 Manfaat vergisi

(a)

(b)

Hor bir Podratg: teraf bu Sazis imzalanan vaxt
Azarbaycan Respublikasinda iimumiyyotla tatbiq
olunan va qiivvede olan qanunvericiliya miivafiq
olaraq, hamg¢inin bu Sazisin miiddoalarmdan iroli
golon — dayisiklikleri nozora almaqla, 6z
Karbohidrogen foaliyyatina géra Manfoot vergisi
iigiin ayrica mosuliyyot dasiyir. Azarbaycan
Respublikasinin daxili qanunvericiliyi ila bu Sazisin
miiddoalari arasinda hor hans ziddiyyot yarandiqda,
Sazisin miiddoalari iistiin tutulur. Hor bir Podratc1
toref  dziiniin. = Azarbaycan —_—Respublikasinda
Karbohidrogen faaliyyatina aid olmayan tosorriifat
foaliyyatina gora Azorbaycan Respublikasinda tatbiq
edilon qanunlara va normativ aktlara uygun sokilda
Monfoat vergisi Gdemok iigiin masuliyyat dasiyir.

Bununla konkret olaraq geyd edilir ki, bu Sazisin 12-
ci Maddasinin miiddaalari fordi qaydada hor bir
Podratgi tarafa aid edilir va hor bir Podratgi torafin
Monfoat vergisi iizra fardi masuliyyatini tanzimlayir.

12.2

(vii) “Tax Authority” means (i) the Ministry of
Taxes of the Republic of Azerbaijan or (ii) any
successor to the Ministry of Taxes of the
Republic of Azerbaijan or (iii) any agent
authorised to act on behalf of the Ministry of
Taxes of the Republic of Azerbaijan or any
such successor, in each case appointed in
accordance with applicable laws;

“Tax Code” means the Tax Code of the
Republic of Azerbaijan, effective and existing
in the Republic of Azerbaijan on the Effective
Date.

(viii)

Profit Tax

(a)

(b)

70

Each Contractor Party shall be severally liable for
Profit Tax in respect of its Hydrocarbon Activities in
accordance with the legislation which is generally
applicable and existing in the Republic of Azerbaijan
on the day of execution of this Agreement and as
amended by the provisions of this Agreement. In the
event of any conflict between the provisions of such
internal legislation of the Republic of Azerbaijan and
those of this Agreement, the provisions of this
Agreement shall govern. Each Contractor Party shall
be liable for payment of the Profit Tax in connection
with its business activities in the Republic of
Azerbaijan that are not related to Hydrocarbon
Activities, under the applicable laws and normative
acts of the Republic of Azerbaijan.

By this, it is specifically acknowledged that the
provisions of Article 12 of this Agreement shall apply
individually to each Contractor Party and regulate
individual liability of every Contractor Party for the
(©)

Karbohidrogen foaliyyati iizra Monfaat vergisi,
ayrica miihasibat ugotu va hesabatlarinda Satislardan
daxil olan galir, Digar golirlor va Cixilmalar tizra
hamin Podratg1 tarefin ayrica payina asaslanir.

SOCAR her Taqvim ili in her Podratgi tarof
adindan Dévlat biidcasina Dollarla | Monfoot
vergisini, 0 ciimleden qabaqcadan hesablanmis
Monfoeat vergisini vo onlara aid olan, hamin Monfoat
vergisinin va ya qabaqcadan hesablanmis Monfoat
vergisinin vaxtinda dédonilmomasi _ naticasinda
hesablanan faizlori va carimolori (Podratg1 tarofin
lazimi bayannamoni vaxtinda hazirlamaq iqtidarinda
olmamasi noticasinds hesablanan faizlor istisna
edilmokla) 6z vasaitlerinden édoyir. Bununla
SOCAR Podratgi teraflera zamanot verir ki, hor
Podratgi tarefin Monfaat vergisini, o ciimlodon,
yuxarida gostorildiyi kimi, ona aid faizlori,va
corimolori Dévlat biidcasina bu Sazis iizra SOCAR-a
¢atacaq Karbohidrogenlarin satigindan aldo edilon
varidatdan birinci névbeda édayacokdir. SOCAR
12.3(f) bandinda nazarda tutuldugu kimi, bela 6danis
iigiin Vergi orqaninin miivafiq Podratg: tarafa rasmi
qabzlor vermasini tamin edir. Podratg: taraflardon hor
hans1 birinin sorgusu alindiqdan sonra on (10) giin
arzinda homin Podratgi tarafa SOCAR-in ovvolki
ciimlalerda adi gakilon Ghdoliklorina uygun olaraq
Dévlat biidcasina vasaitin haqgiqaten kecirildiyini
tasdiqlayon soned (Podratg: taraflerin hamusi tigiin
magbul formada) taqdim edir. SOCAR-1n golirlarina
va ya monfoaatina aid SOCAR bu 12.2(c) bandina
uygun olaraq Podratg: taraflorden hor birinin avazina
vo onlarin adindan 6domis oldugu Moanfoat vergisini
hesaba almamalidir. SOCAR, Manfoat vergisindon
qaytarilan moabloglori (her hans Podratgi tarofin
6dodiyi Monfaat vergisi va carimalerden qaytarilan
mablogler istisna edilmokla) her Podratgi tarofin
adindan vo onun avazine almaq va éziinda saxlamaq

(c)

71

Profit Tax. Profit Tax in respect of Hydrocarbon
Activities shall be based on such Contractor Party's
separate share of the items of Sales Income, Other
Income and in accordance with provisions related to
Deductions, as written in separate books and accounts.

SOCAR shall in respect of each Calendar Year pay out
of its funds on behalf and in the name of each
Contractor Party such Contractor Party's Profit Tax to
the State Budget in Dollars including estimated Profit
Tax, and any interest, fines or penalties with respect
thereto which is attributable to the failure to pay any
such Profit Tax or estimated Profit Tax when it is due
(except interest resulting from a Contractor Party's
failure to prepare a required return by the due date
thereof). SOCAR hereby guarantees to Contractor
Parties that payment of each Contractor Party's Profit
Tax to the State Budget including any interest, fines or
penalties as aforesaid, shall have first priority upon the
proceeds of sale of Petroleum to which SOCAR is
entitled under this Agreement. SOCAR shall cause the
Tax Authority to issue to each Contractor Party official
receipts as provided for in Article 12.3(f). Upon
request of any Contractor Party, SOCAR shall provide
to such Contractor Party within ten (10) days of such
request a document (in a form acceptable to all
Contractor Parties) confirming actual transfer of funds
to the State Budget in satisfaction of SOCAR's
obligation as described in the preceding sentences. For
purposes of computing the liability of SOCAR for
Taxes assessed on SOCAR's income or profits,
SOCAR shall not be entitled to credit against its tax
liability the Profit Tax paid by SOCAR on behalf and
in the name of each of the Contractor Parties pursuant
to this Article 12.2(c). SOCAR shall be entitled to
receive and retain any Profit Tax refunds (other than
refunds of Profit Tax and penalty sanctions paid by a
Contractor Party) on behalf and in the name of each of
the Contractor Parties and shall provide to the
(d)

ixtiyarina malikdir; SOCAR qaytarilan bu mablagloari

almagi

haqqinda miivafiq  Podratgi _ taroflera

tasdiqedici sanad verir.

@

(ii)

Yazili bildiris azi otuz (30) giin qabaqcadan
verildikdo har Podratgi tarafin istanilon vaxt
ixtiyar1 var ki, har hans Taqvim ilinda
SOCAR-in = Monfaat —_karbohidrogenlori
payindan vo aldo olunan vasaitden homin
Podratgi tarefin Monfast vergisina dair

SOCAR-in Ghdoliklorinin neca — yerina
yetirilmasini Podratci tarofin — segdiyi
beynolxalq —niifuza_ = malik ~—_—smiistaqil

auditorlara taftis etdirsin. Belo Podratg: tarof
bu auditin xorclorini gokir vo bu xarclor
Ovozi Sdonilan masrafler sayilmir. Bela bir
audit Sazisin 12.3(d) bondinin miiddoalarina
uygun olaraq son va qati sakilda miiayyan
olunan Taqvim ilina samil oluna bilmaz. Bu
ciir audit elo kecirilmolidir ki, SOCAR-in
igina asassiz ongal tératmasin. SOCAR
auditora miimkiin olan doracada  sorait
yaradir ki, auditor SOCAR-in Manfoat

Karbohidrogenlari payindan alinan
vasaitdon, har hansi Taqvim ili tigiin Podratg1
torofin Monfaat vergisinin tamamilo

6donildiyini tasdiq etmokdan étrii lazim ola
bilocak biitiin malumatlari aldo edo bilsin.

Xiisusi qeyd edilir ki, bu Sazisin 11.5
bandinda géstorilon Monfoat
Karbohidrogenlarinin bdliisdiiriilmasi ela
miisyyon edilir ki, Podratginm Monfoat
vergisi SOCAR-in Monfoat
Karbohidrogenlari payina daxil edilsin —
12.2(c) bendina uygun olarag SOCAR
Podratginin Monfaat  vergisini Dévlat
biidcasina bu paydan édomolidir. Buna géra

(d)

72

appropriate Contractor Parties a statement showing
that any such refund has been received.

@

(ii)

On not less than thirty (30) days prior written
notice each Contractor Party shall have the
right at any time to have the performance by
SOCAR of obligations on payment by
SOCAR of that Contractor Party's Profit Tax
liability from funds generated by SOCAR's
share of Profit Petroleum for any Calendar
Year audited by a firm of internationally
recognised independent accountants selected
by such Contractor Party. Such Contractor
Party shall incur expenses in respect of such
audit and such expenses shall not be Cost
Recoverable. Such audit may not relate to a
Calendar Year, which has been finally and
conclusively determined in accordance with
the procedure set out in Article 12.3(d) of this
Agreement. Such audit shall be conducted in
such a fashion that it does not cause
unreasonable inconvenience to SOCAR.
SOCAR shall accord to the auditor reasonable
access to such evidence as the auditor may
require to satisfy the auditor as to full payment
of Contractor Party's Profit Tax for any
Calendar Year from funds generated by
SOCAR's share of Profit Petroleum.

It is specifically acknowledged that Profit
Petroleum sharing as set out in Article 11.5 of
this Agreement shall be so determined to
include Contractor Party's Profit Tax in
SOCAR's share of Profit Petroleum from
which SOCAR must pay such Contractor
Profit Tax to the State Budget as provided in
Article 12.2(c). Therefore, the payment of the
Profit Tax by SOCAR on behalf and in the
(iii)

Sazisin 12.2(c) bandina miivafiq olaraq
SOCAR-in Podratg1 adindan Monfoot
vergisini 6damasini SOCAR vo Vergi organi
bu verginin Podratgi torafinden ddanildiyi
kimi qabul edir va Podratg: onun Sazisin
12.2(a) va 12.2(b) bandlorina miivafig olaraq
Karbohidrogen _faaliyyatindan = Manfoat
vergisini 6domok vazifasini tamamila yerina
yetirmis va azad edilmis hesab olunur.
Podratginin = Monfast vergisi 6domak
Ohdaliyina baxmayaraq, Podratg1 Sazisin
12.2(d)(iii) bendinin miiddaalarma uygun
olaraq Monfoet vergisi ddonislorini hayata
kegirmak haqqinda gerar qabul etdiyi hallar
istisna olmaqla, Vergi orqam Podratginin
Monfoaat vergisinin Gdonilmasi masoloasini
yalniz SOCAR ilo hall edir.

Buna baxmayaraq, ager SOCAR Sazisin
12.2(c) bandinda géstorildiyi kimi, Podratg1
toraflorin adindan Monfoot — vergisinin
6donislorinin vaxtinda Dévlot biidcasina
6domaye qadir deyilsa va ya miivaqqati qadir
olmursa, onda har bir Podratg: torafin hiiququ
var ki, Manfaot vergisini, o ciimledon
qabaqcadan hesablanmis Monfoot vergisini,
onunla bagli faizlori, miiamilolori va ya
corimoleri tokbasina_bilavasita Dévloat
biidcasina G6damak gorarina galsin. Bu halda,
Podratgi torofin Monfoat
Karbohidrogenlarini gétiirmok iigiin galocak
salahiyyoti artir va SOCAR-in pay nozerda
tutulan Monfoat vergisi da daxil olmaqla,
Podratg1 tarefindan édanilon Monfoot
vergisinin hacmina baraber olan hacmda
miivafiq sokilda azalir. SOCAR tarofindon
Podratgi torafin Monfaat vergisinin, o
ciimladan qabaqcadan hesablanmis Monfoat
vergisinin Gdonilmomasi, ddanis _ tigiin

73

(iii)

name of the Contractor Party under Article
12.2(c) of this Agreement shall be treated by
SOCAR and the Tax Authority as having been
paid by the Contractor and as a complete
satisfaction and release of the Contractor's
obligation to pay Profit Tax related to its
Hydrocarbon Activities as set forth in Articles
12.2(a) and 12.2(b) of this Agreement.
Notwithstanding Contractor's obligation to
pay Profit Tax, the Tax Authority shall look
solely to SOCAR for the payment of the
Contractor's Profit Tax, unless Contractor
elects to make any Profit Tax payments
according to the provisions of Article
12.2(d)(iii) of this Agreement.

Nevertheless, if SOCAR fails to make timely
payments of the Profit Tax, including estimated
Profit Tax, on behalf of the Contractor Parties
to the State Budget as provided for in Article
12.2(c) of this Agreement or becomes so unable
from time to time, each Contractor Party shall
have the right to decide to pay the Profit Tax,
including estimated Profit Tax, any interest,
fines or penalties with respect thereto,
individually directly to the State Budget. In
such case, the Contractor Party's future
entitlement to lift Profit Petroleum shall be
increased, and SOCAR's entitlement shall be
correspondingly diminished, by a volume of
equivalent value to such amount of Profit Tax,
including estimated Profit Tax, any interest,
fines or penalties with respect thereto, paid by
the Contractor Party. In the event that the non-
payment by SOCAR of a Contractor Party's
Profit Tax, including estimated Profit Tax,
continues for a period exceeding thirty (30)
(e)

()

(g)

(hy

nozerda tutulan vaxtdan baslayaraq otuz (30)
giindon ¢ox bir miiddatda davam edorsa,
Podratgi torof 6ziinii nozordo tutulmus
Monfoat vergisi da daxil olmaqla, biitiin
golocak Monfast vergisinin édanisi
miikollofiyyotinden azad eda biler va bu
Sazigsin sortlorina asasan Toroaflor arasindaki
ilkin iqtisadi balansin yenidon qurulmasi
iigiin xiisusi sazisi razilagdirir va sonra
SOCARvo homin Podratg: tarof Sazisin
12.2(c) bendina uygun olaraq Monfoat
vergisi Gdonilmasi iizra Ghdoliklorin hamin
Podratgi tarafa kegmasinin gsortlori barada
Vergi orqanina malumat verirlor.

Taqvim ili iigiin Podratg: terofin Vergi tutulan
monfoeti va ya zorari, Podratgi tarafin bu Taqvim ili
arzinda Satislardan daxil olan golirinin, Digor
golirlorinin vo Monfoot vergisinin Umumi tashihinin
cami ila Cixilmalar arasindaki farga barabardir.

Vergi tutulan zoror sonraki Taqvim ilina kegirilir va
hamin Taqvim ilinds mévcud Vergi tutulan monfoat
hesabina édonilir va Vergi tutulan zorar miivafiq
mablogde azaldilir. Homin Taqvim ilinda bu yolla
6donilmomis Vergi tutulan zararin har hansi galigi
Vergi tutulan monfaotin hesabina  tamamilo
6donilonedak moahdudiyyetsiz sonraki Taqvim
illarina kegirilir.

Kegirilmis Vergi tutulan zororin azaltdigi Vergi
tutulan monfaatden Monfoast vergisi daracasi ila
Monfoat vergisi tutulur.

Satislardan daxil olan galir Taqvim ili orzinda Podratgi
torafin Karbohidrogen foaliyyatinin hayata kecirildiyi
zaman ¢ixarilan Karbohidrogenlarin satigindan olda
edilmis — galirlarin hacmi demokdir. Bu

(e)

()

(g)

(h)

74

days from the due date for payment, the
Contractor Party shall have the option of
discharging its liability for all future payments
of Profit Tax, including estimated Profit Tax,
and there shall be made a special agreement for
the reestablishment of the initial economic
equilibrium between the Parties, and,
thereupon, SOCAR and such Contractor Party
shall notify the Tax Authority of the terms of a
transfer to such Contractor Party of the liability
to pay the Profit Tax as provided for in Article
12.2(c) of this Agreement.

Taxable Profit or Taxable Loss of a Contractor Party
for a Calendar Year shall be equal to the sum of the
Sales Income, the Other Income received by the
Contractor Party during the Calendar Year and Profit
Tax Gross Up, less Deductions.

Taxable Losses shall be carried forward to the next
Calendar Year and set off against any available
Taxable Profit in that Calendar Year and Taxable
Losses shall be reduced accordingly. Any balance of
Taxable Losses not so set off in that Calendar Year
shall be carried forward without limitation to future
Calendar Years until fully set off against Taxable
Profit.

Taxable Profit as reduced by Taxable Losses brought
forward shall be subject to Profit Tax at the Profit Tax
Rate.

Sales Income shall be defined as the amount of income
derived during the Calendar Year by the Contractor
Party from sales of Petroleum produced in the conduct
of Hydrocarbon Activities. In the event such
@

Karbohidrogenlar miibadila va ya svop omoliyyatlart
naticasinda alda_ edilmissa, Karbohidrogenlorin
Satislarmdan daxil olan galir hamin Podratgi terefin
Taqvim ili arzinda miibadile va ya dayisma yolu ila
aldo edilan Karbohidrogenlorin satigindan gétiirdiiyii
golirin hacmi demokdir. Bu 12.2(h) bandinin
magqsodleri baximindan Satislardan daxil olan golir
asagidakilari tatbiq etmok yolu ila miiayyanlasdirilir:
kommersiya cahatden miistaqil satisda (13.1(d)(iv)
bandinds tarif olunmus) homin Podratg: tarafin satdigi
mohsulun faktiki qiymoati; kommersiya cohatdon asili
satisda iso kommersiya cahatdan bu ciir asili satislar
iigiin dayarin miisyyen edilmosinin Sazisin
13.1(a)(iii)(B) bandinda géstarilen prinsiplari totbiq
etmok yolu ila miiayyonlasdirilir.

Digor galirlor Karbohidrogen faaliyyatinin gedisinda
Podratg1 tarafin alda etdiyi nagd vasaitlorin har hansi
mablogi kimi miiayyan olunur, va bu mablagler bu
Sazisin 6.6 bondinda miisyyan olundugu kimi,
Omoliyyat sirkotinin aldo etdiyi va Podratginin
hesabina aid edilmis biitiin Digar golirlori, o
ciimlodon, akin bunlarla mohdudlasmadan,
asagidakilari ohato edir:

(i) sigorta varidati;
(ii) valyuta omoliyyatlarindan ldo edilan
golirlor;

(iii) Sazisin 14.2(d) va 14.2(e)  bandlorinin
miiddoalarina uygun olaraq Lagvetmo
fondundan alinan mabloglor;

(iv) Sazisin 14.2(h) bondinin miiddoalarmna
uygun olaraq Logvetma fondundaki izafi
vasaitlorin bdliisdiiriilmosinden aldo edilon
mabloglor;

@

75

Petroleum is exchanged or swapped, then Sales
Income shall be defined as the amount of income
derived during the Calendar Year by such Contractor
Party from sales of the Petroleum received in the
exchange or swap. For purposes of this Article 12.2(h),
Sales Income shall be determined by applying, in the
case of arm's length sales (as defined in Article
13.1(d)(iv)), the actual price realised by such
Contractor Party, and, in the case of non-arm's length
sales, the principles of valuation as set out in Article
13.1(a)(iii)(B) of this Agreement for such non arm's
length sales.

Other Income shall be defined as any amounts of cash
received by a Contractor Party in the carrying on of
Hydrocarbon Activities and such amounts shall
include all Other Income received by the Operating
Company and allocated to the Contractor Party under
Article 6.6, including but not limited to the following:

(i) insurance proceeds;

(ii) realised exchange gains;

(iii) amounts received under Articles 14.2(d) and
14.2(e) of this Agreement from the
Abandonment Fund;

(iv) amounts received under Article 14.2(h) of this
Agreement for distribution of excess funds in
the Abandonment Fund;
(vy)
(vi)

(vii)

(viii)

faiz golirlori;

malgéndaronlerden, avadanliq _istehsal
edonlordan va ya onlarin agentlorindon
qiisurlu materiallara va ya avadanliga géra
alinan mabloglor;

obyektlordon vo ya intellektual miilkiyyatdon
istifadaya gére, xidmot haqqi kimi alinan,
materiallarin satigsindan va ya garter haqqi
saklinda aldo edilon mabloglor:

avvalcaden SOCAR torafinden ddenilon va
Podratgiya qaytarilan va bu Podratgi
torafinden SOCAR-a avezi ddanilmayacayi
taqdirda Monfoat vergisinin geri
qaytarilmasi. SOCAR 6z vergi tutulan
monfosetini hesablayan zaman Moanfoat
vergisinden homin maeblogi — tutmaq
solahiyyotina malikdir.

Bu sartla ki, Podratgi tarafin alda etdiyi asagidaki
mabloglor Digor galirlora salinmasin:

(A)

(B)

(©)

(D)

Karbohidrogenlarin satigsindan aldo edilon
mabloglor;

Sazisin 12.2(n) va 12.2(0) bandlarinda basqa
ciir nozordo tutulanlar istisna edilmakla, Osas
fondlarin satisindan aldo edilan mabloglor;

kredit saklinda alinan moblogler va ya
Podratg1 tarafa verilon pul vasaitlari;

bu Sazisin sortlori alttnda meydana ¢ixan hor
hansi bir Podratgi tarefin hiiquq va
Ohdoliklorinin satigmdan_alda_~—olunan
mabloglor;

16

(vy)
(vi)

(vii)

(viii)

interest income;

amounts received from suppliers of goods,
manufacturers or their agents in connection
with defective materials and equipment;

amounts received for the use of facilities or
intellectual property, compensation for
services, sales of materials or charter hire;

refunds of Profit Tax originally paid by
SOCAR, and refunded to a Contractor Party,
in the event SOCAR is not compensated by
such Contractor Party. When calculating
SOCAR’s taxable profit, SOCAR has the right
to deduct such amount from SOCAR’s Profit
Tax.

Provided, however, Other Income shall not include the
following amounts received by a Contractor Party:

(A)

(B)

(©)

(D)

amounts received from sales of Petroleum;

except as otherwise provided in Articles
12.2(n) and 12.2(0) of this Agreement,
amounts received from sales of Fixed Assets;

amounts received as loans, or funds
contributed, to the Contractor Party;

amounts received from sales of any of the
Contractor Party's rights and obligations
arising under this Agreement;
@

(E) Vergilorin qaytarilmasindan alda_ edilan
mabloglor (yuxarida 12.2(i)(viii) bandinda
géstarilonlor istisna olmaqla) va ya Podratg1
torofin 6z Ortaq  sirkotinden  aldigi
dividendlor;

(F) Podratg1 tarafin (va ya onun Ortaq sirkotinin)
gakdiyi xerclarla bagli kompensasiya
soklinda va ya basqa soakilda alinmis
mabloglor — Podratgi terafin Vergi tutulan
monfssti va ya Vergi tutulan  zorari
hesablamaq magsodlori iigiin Crxilmalar
kimi baxdigi belo xerclorin mabloglorindan
artiq mabloglar (belo halda Podratg: taraf bu
ciir izafi mabloglera daha homin maqsedler
iigiin Cixilmalar kimi baxmir vo Sazisin
12.2(m) bandinda géstarilen saldo miivafiq
sokildo tashih edilmolidir);

(G) aldo edilmis, Podratgi terofin tam
sorancaminda olmayan va homin Podratgi
torafin sarvatini artirmayan mablaglor;

(H) avvollar Monfoat vergisi tutulmus golirlor.

Monfoot vergisinin Umumi tashihi yuxaridaki 12.2(c)
bandina uygun olaraq SOCAR-in homin Podratgi
toraf adindan ddadiyi Podratgi torafin Taqvim ili tigiin
Monfoat vergisi dhdoliyinin timumi mablogina
barabar mablag kimi miisyyon edilir; bu ciir Manfaat
vergisinin Ghdaliyi hamin Taqvim ili tigiin Podratgi
torafin Vergi tutulan monfoatinin Monfoat vergisi
daracasina vurmaqla miisyyan edilon mablaga
barabardir. Bu 12.2(j) bandi SOCAR-1n Podratg1 tarof
adindan 6domoali oldugu vergini hesablamaq iigiin
istifada olunur. Oger SOCAR bela Manfoot vergisini
6domirsa va bela Monfaat vergisini SOCAR-in

@

71

(E) amounts received as refunds of Taxes (except
as provided in Article 12.2(i)(viii) above) or as
dividends received by a Contractor Party from
an Affiliate of such Contractor Party;

(F) amounts received in reimbursement of or
otherwise in connection with expenditures
incurred by a Contractor Party (or an Affiliate
thereof) in excess of the amounts of such
expenditures that have been treated as
Deductions by the Contractor Party for
purposes of computing Taxable Profit or
Taxable Loss (in which case the amounts of
any such excess shall not thereafter be treated
as Deductions by the Contractor Party for such
purposes and the adjusted balance indicated in
Article 12.2(m) shall be grossed up
accordingly);

(G) amounts received which are not freely at the
disposal of and do not increase the wealth of
the Contractor Party; and

(H) income which was before subject to Profit
Tax.

Profit Tax Gross Up shall be defined as an amount
equal to the total amount of a Contractor Party's Profit
Tax liability for a Calendar Year which is payable on
behalf of the Contractor Party by SOCAR pursuant to
Article 12.2(c) above; such Profit Tax liability is equal
to the value of the Profit Tax Rate multiplied by
Contractor Party's Taxable Profit for such Calendar
Year. This Article 12.2(j) shall be used to calculate the
tax SOCAR shall pay on behalf of the Contractor
Party. If SOCAR fails to pay such Profit Tax and the
Contractor Party pays such Profit Tax instead of
(k)

avazina Podratg: taraf Gdayirsa, Monfaot vergisinin
Umumi tashihi sifira (0) borabor olur.

Monfoot vergisinin Umumi tashihi asagidak: diisturla
miiayyon edilon hacma barabardir:

c= (bxz)/(1-2)

burada:
c = Moanfoot vergisinin Umumi tashihi;
b = Monfoot vergisinin Umumi toshihi daxil

edilonadok Vergi tutulan monfoat;
z= Manfoat vergisi doracasi.

Taqvim ili arzinda Podratgi terofin Vergi tutulan
monfaatinin vo ya Vergi tutulan zorarinin mablagini
miiayyon etmak magsadlari baximindan Crxilmalara
Karbohidrogen faaliyyati ila alaqgadar olaraq Podratg1
torafin faktiki olaraq gakdiyi va kassa metodu asasinda
tanidigi biitiin xorcler daxildir va bu mablaglora
Omoliyyat sirkotinin Azorbaycan Respublikasinda va
onun hiidudlarmdan konarda gakdiyi va 6.6 bandina
asason Podratg1 tarafin hesabina yazilmis Cixilmalar,
va o ciimleden, lakin bunlarla mohdudlasmadan
asagidaki xorclor daxildir:

(i) Podratgi torofin omokdaslarina va onlarin
ailolorina monzil, yemok  verilmasi,
kommunal xidmotlor géstorilmasi,

usaqlarmin tahsil almalar ile bagli biitiin
xarclarin, habela yasadiqlar1 dlkadan
galmolori va geriya qayitmalart ticgiin gakilen
yol xarclarinin 6donilmasi ila birlikda biitiin
emokdaslara hesablanmig amok haqlarinin,
maaslarin tam mabloglori va digar mablaglar;

(k)

8

SOCAR, then Profit Tax Gross Up shall equal to zero
(0).

Profit Tax Gross Up shall be determined using the
formula below:

c= (bxz)/(1-2z)
where:
c = Profit Tax Gross Up;

b = Taxable Profit exclusive of Profit Tax Gross Up;

z= Profit Tax Rate.

For purposes of determining the amount of the Taxable
Profit or Taxable Loss of a Contractor Party for a
Calendar Year, Deductions shall include all costs
incurred by the Contractor Party and recognised on the
basis of the cash method in connection with the
conduct of Hydrocarbon Activities and such amount
shall include all Deductions incurred by the Operating
Company and allocated to the Contractor Party under
Article 6.6, whether incurred in the Republic of
Azerbaijan or elsewhere, including but not limited to
the following:

(i) the full amount of gross wages, salaries, and
other amounts charged to all employees of the
Contractor Party together with all costs
incurred in connection with the provision of
accommodation, food, public utilities,
children's education, and travel to and from
home country for employee and family; and
(ii)

(iii)

(iv)

(vy)

(vi)

(vii)

(viii)

(ix)

Azarbaycan Respublikasinda dévlat sosial
sigortasina_gakilon bitin xerclar, o
ciimlodon, lakin bunlarla mahdudlasmadan
taqaiid fonduna, sosial sigorta fonduna va
tibbi sigorta. fonduna ayirmalar vo
emokdaslar iigiin biitiin digor — sosial
6donislor;

Kontrakt sahesi ilo bagli kasfiyyat vo
qiymotlondirma islorina gakilen masraflor;

Kontrakt sahasi ila bagli quyularin qazilmasi
ilo bagli masrafler (beynalxalq neft-qaz
sonayesinin hamiliqla qabul — edilmis
iisullarimauygun olaraq adotan utilizasiya
edilon har hansi avadanliq va ya asas fond
vahidino —gakilmigs = masrofler _istisna
olunmaqla);

Satis montaqasinadak Karbohidrogenlorin
noql edilmasi va realizasi iigiin gakilen
mosroflar, o ciimlodon, lakin bununla
mohdudlagsmadan, boru komori _ tariflori,
komisyon va broker haqlar1;

cari icara ili tigiin icara miiqavilolori iizra
6donislor;

sigorta tizra xarclar;
isgilarin peso hazirligina gakilon xorclor;

Kontrakt sahasi ilo bagli her bir Podratgi
torafin ofislarinin va ya tasorriifat faaliyyati
géstordiyi digar yerlorin foaliyyoti ilo bagli
gakilon xerclar, o ciimladan idara xarclori,
tadqiqatlara va elmi arasdirmalara ¢okilon
xorclor va timumi inzibati xorclor;

719

(ii)

(iii)

(iv)

(vy)

(vi)

(vii)

(viii)

(ix)

all costs of social insurance in the Republic of
Azerbaijan, together with and not limited to
contributions to the pension fund, social
insurance fund and medical insurance fund and
all the other social payments for the employees;
and

exploration and appraisal costs related to the
Contract Area; and

costs associated with drilling wells (excluding the
costs of any item of equipment or capital asset
which is usually salvaged in accordance with
generally accepted international Petroleum
industry practices); and

costs of transportation of Petroleum to the
Point of Sale and of marketing, including
without limitation pipeline tariffs,
commissions and brokerages; and

payments made under a lease agreement for
the current year of the lease; and

insurance costs; and
personnel training costs; and

costs connected with the activities of the
offices or other places of business of each
Contractor Party including management,
research and development, and general
administration expenses related to the
Contract Area; and
&

(xi)

(xii)

9sas fondlar olmayan har hans1 avadanliq vo
ya amlak vahidino gakilon xorclor;

Karbohidrogen foaliyyatinin hoyata
kegirilmasi noticasinda amala galmis hor
hans borea vo bu borclarm hor hansi tokrar
maliyyalasdirilmasina gora 6danilon
faizlorin, haqlarim va olavolorin _ biitiin
mabloaglori; bu gartla ki, asagidakilar istisna
edilsin: (1) Ortaq sirketin borcu olduqda bu
ciir vaziyyotlarda _miistaqil _taraflerin
razilasdira bilacaklori faiz deracasinden artiq
faizlor va (2) borcun  qaytarilmasinin
gecikdirilmasi iiziindon 6donilmoli olan
faizlor;

Podratg: tarafin Azarbaycan Respublikasinin
hiidudlarindan  konarda  yerlasan Ortaq
sirkotlori tarefindan va ya ONS va onun
Ortaq sirkotlori terafinden teqdim edilon
(Miihasibat ugotunun aparilmasi qaydasinin
3.14 bandina miivafig olaraq) vo onlarin Kar-
bohidrogen faaliyyatina dolayisi ila fayda
veron iimumi inzibati dastok iizra xerclorinin
6donilmasi iigiin ayrilan hisso. Belo dastak
foaliyyatina inzibati, hiiquqi, maliyya, vergi
vo kadrlarla is, ekspert biliklorinin taqdim
edilmasi iizra xidmotlori, habelo konkret
layihalera aid edilmasi miimkiin olmayan
diger qeyri-texniki funksiyalar1 yerino
yetiron is¢i heyatinin xidmotlari va alaqodar
ofis xarclori daxildir. Bu Sazisa géra Taqvim
ilindos homin xerclorin hor bir Podratg: tarof
iigiin ayrilan hissasi asagidaki diisturla
miiayyon edilon hacma barabardir:

a= (b/c)d

burada:

80

&

(xi)

the cost of any item of equipment or asset
which is not a Fixed Asset; and

amounts of interest, fees and charges paid in
respect of any debt incurred in carrying out the
Hydrocarbon Activities and any refinancing of
such debts, excluding (1) in the case of
Affiliate debt, interest in excess of a rate which
would have been agreed upon between
independent parties in similar circumstances,
and (2) interest which becomes payable
because the debt is repaid after its due date for

repayment; and

(xii)

a

an allocable portion covering costs of general
administrative support provided by a
Contractor Party's Affiliates operating outside
of the Republic of Azerbaijan or by SOA and
its Affiliates (in accordance with paragraph
3.14 of the Accounting Procedure) which
results in an indirect benefit to Hydrocarbon
Activities. Such support will include the
services and related office costs of personnel
performing administrative, legal, treasury, tax
and employee relations services, provision of
expertise and other non-technical functions
which cannot be specifically attributed to
particular projects. The allocable portion of
such costs with respect to this Agreement for
each Contractor Party for the Calendar Year
shall be equal to the amount determined using
the following formula:

(b/c) d

where:
a= Toagqvim ilinds Podratgi tarof iigiin
ayrilan hisso;

b = Toaqvim ilinin axim iigiin homin
Podratg1 torafin Istirak payin faizi;

ec = Toaqvim ilinin axin iigiin Podratgi
toraflorin Istirak paylart faizlorinin
cami; vo

d = Tagvim ilinds Podratg: taraflorin alava

iimumi vo inzibati xorclorinin cami.

Taqvim ilinda Podratgi toroflarin alava
iimumi vo inzibati xorclorinin cami asagidaki
diisturla miisyyan edilon mablaga barabardir:

d= wt+x+y+z
burada:
d = Tagvim ilinds Podratg: taraflarin alava

iimumi vo inzibati xorclorinin comi;

w= Taqvim ilinda Podratgi taroflorin
Osasli_ masraflari on bes milyon
(15.000.000) Dollara qader olsa,
mablogin tig (3) faizi;

x = Toaqvim ilinda Podratgi taroflorin
Osasli_ masraflari on bes milyon
(15.000.000) Dollardan otuz milyon

81

a = the allocable portion for a Contractor
Party for the Calendar Year;

b = the percentage Participating Interest of
that Contractor Party at the end of the
Calendar Year;

c = the sum of the percentage Participating
Interests of the Contractor Parties at the
end of the Calendar Year; and

d= the sum of the general and
administrative overhead of the
Contractor Parties for the Calendar
Year.

The sum of the general and administrative

overhead of the Contractor Parties for the

Calendar Year shall be the amount determined

using the following formula:

d= w+x+y+z
where:
d= the sum of the general and

administrative overhead of the
Contractor Parties for the Calendar
‘Year;

w= three (3) percent of the sum of the
Contractor Parties' Capital Costs for the
Calendar Year, if any, up to fifteen
million (15,000,000) Dollars;

x = two (2) percent of the sum of the
Contractor Parties' Capital Costs for the
Calendar Year from fifteen million
(xiii)

(xiv)

(xv)

(xvi)

(xvii)

(xviii)

(xix)

(30.000.000) Dollara qader olsa,
mablogin iki (2) faizi;

y = Toaqvim ilinda Podratgi taraflorin
Osasli masrofleri otuz milyon
(30.000.000) Dollardan gox  olsa,
mablogin bir (1) faizi;

z= Toaqvim ilinda Podratgi taraflorin
Omoliyyat masrofleri mablaginin bir
tam onda bes (1,5) faizi;

Lagvetma fonduna 6damalor;

tolof edilmesi va ya zarer vurulmasi
naticosinda material vo ya omlak itkilori;
Taqvim ili arzinda lagv edilon va ya imtina
olunan omlak, iimidsiz borclar vo itkilora
gora Uciincii__toraflora ~ kompensasiya
hesabina édonislor;

diger itkilor, o ciimladan —valyuta
miibadilasinden doyen  itkiler va ya
Karbohidrogen foaaliyyati ilo bilavasita bagli
olan riisumlar;

Karbohidrogen foaliyyatini hoyata
kegirarkon Podratg1 torafin gakdiyi digor
mosroflor;

28.1 bandina asasan édanilon mabloglar;

Karbohidrogen foaaliyyoti ilo slaqadar olaraq
torpaq saholorinin alinmasi va ya onlardan
istifada edilmosi tigiin gakilen olaqodar
tosadiifi xorclor;

Podratgi tarofin igtirak pay: faizindon irali
golon 6hdoliklear va onlarla —_ bagli

(xiii)

(xiv)

(xv)

(xvi)

(xvii)

(xviii)

(xix)

(15,000,000) Dollars to _ thirty
(30,000,000) million Dollars, if any;

y = one (1) percent of the sum of the
Contractor Parties' Capital Costs for the
Calendar Year in excess of thirty
million (30,000,000) Dollars, if any;
and

Z = one point five (1.5) percent of the sum
of the Contractor Parties' Operating
Costs for the Calendar Year; and

payments into the Abandonment Fund; and

losses of materials or assets resulting from
destruction or damage, assets which are
renounced or abandoned during the Calendar
Year, bad debts and payments made to Third
Parties as compensation for damage; and

losses, or charges directly related
Hydrocarbon Activities; and

other expenditures which the Contractor Party
incurs in carrying out Hydrocarbon Activities;
and

amounts stipulated in Article 28.1; and
incidental costs incurred for the acquisition or

occupation of land in connection with
Hydrocarbon Activities; and

any other losses, including realised exchange

to

liabilities and related costs charged to the

Contractor Party which are in excess of such
0)

(xx)

@

masroflerden basqa Podratgi terafin iizarina
qoyulan vo yalniz bu Podratgi tarofin
miihasibat kitablarina vo hesablarina salinan
Ohdaliklear va onlarla bagli xerclar (va bu
zaman bela maliyya éhdoliklorinin va onunla
bagl mosroflorin aid oldugu istirak payina
sahib olan Podratgi toraf eyni mablage
Cralmalart daxil etmok hiiququna malik
deyil);

Sazisin 12.2(l) bandinds géstarilen tisulla
hesablanan amortizasiya ayirmalari.

Amortizasiya ayirmalari asagidaki qaydada
hesablamr:

(A) Asagidaki Taqvim ili iigiin

(B)bondin qaliq dayarinin
do ohato iyirmi bes (25)
edilmayon faizi

Osas

fondlar

(B) _ inzibati Taqvim ili iigiin

binalar, ilkin doyorin iki
anbarlar vo tam onda bes (2,5)
bu ciir faizi

qurgular

(“Binalar)

Osas fondlara masroflar iizra amortizasiya
mablagi Azorbaycan Respublikasinda alinan
mallara ODV istisna olmaqla, Osas fondlarin
qiymotina géra hesablanir. Sazisin 12.2(k)
bandino asason Cixilma kimi baxilan hor
hanst moblog 12.2(1) bendina asasan
amortizasiya edilmir.

Oo)

83

(xx)

@

Contractor Party's Participating Interest share
of such liabilities and related costs and which
shall only be entered in the books and
accounts of such Contractor Party (provided
that in such case, a Contractor Party holding
the Participating Interest associated with such
financial liabilities and related costs shall not
be entitled to include Deductions into the

same amount); and

amortisation calculated as _ hereinafter
provided in Article 12.2(1) of this Agreement.

Amortisation Deductions shall be calculated
as follows:

(A) _ Fixed Assets
which are not
described in (B)

twenty five (25)
percent per
Calendar Year

below declining
balance basis

(B) Office two point five
buildings, (2.5) percent per
warehouses and Calendar Year
similar straight line
constructions basis
(“Buildings”)

The amount of amortisation for expenditure on
a Fixed Asset shall be computed on the cost of
the Fixed Asset exclusive of VAT on goods
purchased in the Republic of Azerbaijan. Any
item which is treated as Deduction under
Article 12.2(k) of this Agreement shall not be
amortised under Article 12.2(1).
(ii)

Sazisin 12.2(1)(i)(A) bandinda tasvir edilon
Osas fondlar iizra Taqvim ili arzinda gakilen
biitiin masroflor iyulun birinda (1-da) gakilen.
masrofler sayilir ki, bunun da naticasinda
xarclarin alli (50) faizi ovvalki Taqvim
ilindon kegirilon amortizasiya olunmamis
mablaglorin saldosuna alava edilir. Sonra
Osas fondlarm satisindan aldo olunan hor
hans1 mablagler hamin saldodan ¢gixilir ki, bu
da tashih edilmig saldo omola  gotirir
(“Tashih edilmis saldo”) va 0, sonradan
asagidaki qaydada amortizasiya edilir:

Ovvalki Taqvim ilindon kegirilmis saldo x

Ustagal Taqvim ili orzindo Osas fondlar
iizra gakilon masroflarin alli (50) faizi x

Cnalsin Taqvim ili arzinda Osas fondlarin
satigindan alinan faktiki varidatin tam
mablogi (x)

Tashih edilmis saldo x
Cnalsin amortizasiya ¢rxalmalari:

Tashih edilmis saldonun iyirmi begs (25)
faizi(x)

Ustagal Taqvim ili orzindo Osas fondlar
iizra_gakilon masraflardon gixilmis alli (50)

faiz saldo x

Sonraki Taqvim ilino kegirilon saldo x

84

(ii)

All expenditures on Fixed Assets described in
Article 12.2(1)(i)(A) of this Agreement
incurred during the Calendar Year shall be
deemed to have been incurred on first (1st)
July with the result that fifty (50) percent of
the expenditure shall be added to the balance
of the unamortised amounts brought forward
from the preceding Calendar Year. The
balance shall then be reduced by any amounts
received from the disposal of Fixed Assets to
give an adjusted balance (“Adjusted
Balance”), which will then be amortised as
follows:

Balance brought forward from
preceding Calendar Year x

Add fifty (50) percent of the expenditure
incurred on Fixed Assets during Calendar
Year x

Less the full amount of the actual proceeds
from

sales of Fixed Assets during Calendar
Year(x)

AdjustedBalance x

Less amortisation:
twenty five (25) percent of the Adjusted
Balance(x)

Add excluded fifty (50) percent balance of
expenditure incurred on Fixed Assets during
the Calendar Year x

Balance to carry forward to following
CalendarYear x
(iii)

(iv)

Oger Azorbaycan Respublikasinda olan, bu
Sazisin mogqsadleri iigiin Karbohidrogen
foaliyyatinda istifada olunan Osas fondlar
hor hansi Taqvim ilinda 6zgoninkilasdirilarsa
(o citimlodon, lakin bununla
mohdudlasmadan, Sazisin 14-cii Maddasino
miivafiq olaraq Otiiriilorsa), onda:

(A) ager Tashih edilmis saldo iistagal
"Toqvim ili orzinda Osas fondlar
iizra gakilon masraflordan ¢ixilmig
alli (50) faiz saldo" miisbotdirso,
onun tam mablagina bu Taqvim
ilinds Crxalma kimi baxilir, yaxud

(B) ager Tashih edilmis saldo iistagal
"Toqvim ili orzinda Osas fondlar
iizra gokilon masroaflordon ¢1xilmig
alli (50) faiz saldo" monfidirso, onun
tam mablegina bu Taqvim ilinda
Digor golirlor kimi baxilir.

Taqvim ili arzindo Binanin satilmasi, taqdim
edilmasi vo ya verilmasi
(“Ozganinkilesdirma”) naticasinda
Podratg1 tarafin razilasdigi monfaatinin va ya
zarorlorinin comi Digar golirlear va ya
Crulmalar hesab edilir va asagidaki qaydada
hesablamr:

Binanin Ozgoninkilasdirilmasindon galon
varidat (agar belasi varsa)x

Cnxalsin Binanin Tashih edilmis dayari

&

Binanin Ozgoninkilosdirilmosindon
monfoot/(zorar) x

(iii)

(iv)

If in any Calendar Year, all Fixed Assets in the
Republic of Azerbaijan used in Hydrocarbon
Activities for the purposes of this Agreement
are disposed of (including but not limited to a
transfer pursuant to Article 14 of this
Agreement) then:

(A) if the Adjusted Balance plus the
“excluded fifty (50) percent balance of
expenditure incurred on Fixed Assets
during the Calendar Year" is positive,
the full amount shall be treated as a
Deduction in that Calendar Year; or

(B) if the Adjusted Balance plus the
“excluded fifty (50) percent balance of
the expenditure incurred on Fixed Assets
during the Calendar Year" is negative,
the full amount shall be treated as Other
Income in that Calendar Year.

There shall be treated as Other Income or
Deductions the amount of gains or losses
recognised by a Contractor Party during the
Calendar Year from the sale, realisation or
transfer (“Disposition”) of a Building

computed as follows:

Proceeds (if any) from Building Disposition x

Less Adjusted Basis of Building (x)

Gain/(Loss) on Building Disposition x
(m)

(n)

(0)

Binanin Tashih edilmis dayari asagidaki
qaydada hesablanir:

Binanin ilkin dayari x
Ustagol osasli tokmillosdirmolorin doyari x

Cnulsin yigilmis amortizasiya
C1xilmalari(x)

Binanin Tashih edilmis dayari x

Podratg1 torafin Vergi tutulan monfeatini va ya Vergi
tutulan zorarini hesablamaq moqsadlari iigiin hamin
Podratg1 tarafin Karbohidrogen faaliyyati ile alaqadar
olaraq Qiivvoyeminme tarixinadek ¢gakdiyi_ biitiin
mesrofler (0 — ciimladen, lakin —_ bunlarla
mohdudlasdirlmadan Azorbaycan Respublikasinda
va ya digar yerlorda texniki isla bagli gakilon birbasa,
yaxud dolayi: moasrofler, habelo Podratg1 tarofin
Azarbaycan — Respublikasindaki _niimayandolik
ofislorinin measrofleri) hamin  tarixda cakilen
masrofler hesab edilir. Yuxarida  deyilonlora
baxmayaraq bu Sazis barasinda danisiqlara va tibbi,
modoni va xeyriyyacilik faaliyyetina ¢akilen
miistoqgim va ya dolay1 masraflar homin Podratg1
torafin Vergi tutulan monfaoti va ya Vergi tutulan
zorari hesablanarkan nozera alinmuir.

Podratg1 toraf 6z tina moxsus hor hans Osas fondu bu
ciir Osas fondun qaliq dayarindon asili olmayaraq
bazar qiymotlori ila satmaq va ya basqasina vermok
hiiququna malikdir.

Hor hansi Podratg1 taraf dziiniin Sazisdo Istirak payim
tamamila va ya qismon basqasina verdiyi halda onun
miivokkili Istirak pay: verilon Taqvim ili tigtin Podratg1
torafin Vergi tutulan zarorinin agar belasi varsa, hoamin
zorarin hamisim, vo ya istirak pay: qismon verildikdo,

(0)

(m)

(@)

86

The Adjusted Basis of such Building shall be
calculated as follows:

Original cost of the Building x
Add cost of capitalised improvements x

Less accumulated amortisation Deductions(x)

Adjusted Basis of Building x

In order to calculate the Taxable Profit and Taxable
Loss of a Contractor Party, all expenses incurred by
the Contractor Party as part of Hydrocarbon Activities
prior to the Effective Date (including but not limited
to the direct and indirect costs associated with the
technical activities carried out in the Republic of
Azerbaijan or elsewhere, as well as the expenses
incurred by representative offices of the Contractor
Party in the Republic of Azerbaijan) shall be
considered as expenses incurred on the Effective Date.
Notwithstanding the foregoing, the direct or indirect
expenses incurred on the negotiations pertaining to
this Agreement, as well as medical, cultural and
charity activities, shall not be taken into consideration
during the calculation of the Contractor Party’s
Taxable Profit or Taxable Loss.

A Contractor Party has the right to sell or transfer any
Fixed Assets which it owns at market prices without
regard to book value of the Fixed Assets.

Should any Contractor Party assign all or any part of
its Participating Interest in the Agreement, the
assigning Contractor Party shall have the option to
elect to have the assignee treat as Deductions for the
Calendar Year in which the assignment occurs all, or a
Vergi tutulan zorarinin proporsional hissasini homin

Taqvim ili

tin Cixilmalar kimi qiymotlondirilmoli

oldugunu istirak payin veran Podratg: tarafin segmak
ixtiyari var.

12.3

Manfoat vergisi boyannamoalori va ucotu

(a) Hor Podratgi toraf:

@

(ii)

(iii)

(iv)

(vy)

Vergilorin ugotu jurnalim’ va qeydlori,
homginin Vergi tutulan monfaatin va Vergi

tutulan zorarin hesablanmasim1 — ancaq
Dollarla aparir;

Satislardan daxil olan golirlari, Digar
golirlori va C1xilmalar1 kassa metodu

asasinda taniyir (golir Gdonisin faktiki olaraq
alindigi, faktiki xorclor isa onlarin 6danildiyi
zaman taninmalidir);

Monfoat vergisi haqqinda bayannamolari
ancaq Dollarla tortib edir va homin
bayannamolori Taqvim ili iigiin
Karbohidrogen foaaliyyatini aks etdiracak
sakilda talab olunan biitiin qosmalarla birga
taqdim edir;

hor Taqvim ili iigiin Monfoat vergisi
haqqinda bayannamolorinin Podratg: tarefin
tayin etdiyi va Azorbaycan Respublikasinda
toftisloer aparmaqdan Otrii miivafiq icazalori
(lisenziyalar1) olan auditor tarofindan toftis
olunmasini tomin edir;

har Taqvim ili iigiin Monfoat vergisi haqqinda
bayannamoloari auditorun miivafiq arayisi ila
birlikda sonraki Taqvim ilinin on bes (15)
aprel tarixinden gec olmayaraq Vergi
organina taqdim edir. Manfaat vergisi iizra
ilkin bayannama taqdim edildiyi halda,

12.3

proportional part if only part is assigned, of the
Taxable Loss, if any, of the assignor Contractor Party
for such Calendar Year.

Profit Tax Accounting and Returns

(a)

87

Each Contractor Party shall:

@

(ii)

(iii)

(iv)

vy)

maintain its tax books and records, and
compute its Taxable Profit and Taxable Loss,
exclusively in Dollars;

recognise items of Sales Income, Other
Income and Deductions in accordance with the
cash method (income shall be recognised at
the time it is received and expenses at the time
they are incurred);

draw up Profit Tax returns in Dollars and
submit such Profit Tax returns together with
all required appendices reflecting its
Hydrocarbon Activities for the Calendar Year;

have its Profit Tax return for each Calendar
Year audited by an auditor appointed by the
Contractor Party and who has relevant permits
(licenses) to carry out such audits in the
Republic of Azerbaijan;

submit Profit Tax returns for each Calendar
Year, together with an appropriate opinion
from the auditor, to the Tax Authority no later
than the fifteenth (15th) April of the following
Calendar Year. In the case of preliminary
Profit Tax return filing, Contractor Party shall
(b)

Podratg1 toraf cari ilin otuz (30) iyun
tarixinodak Monfost vergisi iizra yekun
bayannamoni auditorun miivafiq arayisi ilo
birlikda taqdim etmoak hiiququna malikdir;

(vi) Podratg1 tarefin 6z miilahizasina géra, Vergi
tutulan monfaet olde edacayi birinci Taqvim
ilinden baslayaraq hor Taqvim riibii tigiin
Vergi tutulan monfoatin qabaqcadan
hesablanmis mablogina asason homin Taqvim,
riibiiniin, elaca do homin Taqvim ilinda
evvalki Taqvim  riiblerinin qabaqcadan
hesablanmis Monfoet vergisini G6demak iigiin
masuliyyat dasiyir. Qabaqcadan hesablanmis
Monfoat vergisi Sazisin 12.2(c) yaxud
12.2(d)(iii) bendina uygun olmaqla, Dévlot
biidcasina miivafiq Taqvim riibii qurtarandan
sonra iyirmi bes (25) giinden gec olmayaraq
6donilir. Oks halda Sazisin 12.3(d)(iv)(C)
bandina uygun olaraq faiz 6donilacakdir.
Odonislo birlikda razilasdiriimis forma iizra
hazirlannug hesablamalar Vergi orqanina
toqdim edilir. Taqvim riibii tigiin qabaqcadan
qoyulan Monfoaat vergisi hesablanarken her
Podrate1 taraf fllik ig proqrammdan vo soxsi
reyinca, her hansi digar informasiyadan
istifado eda bilor.

Taqvim ili iigiin Monfoot vergisina dair qati
bayanname taqdim edilandan sonra homin Taqvim ili
arzinds Taqvim riiblari hesabina 6donilan qabaqcadan
hesablanmig Monfoaot vergilori mablagleri Monfaat
vergisina dair qati bayannameda hesablandigi kimi
qeti Monfaat vergisi moablagina daxil edilir. Artiq
6danmis har hans: mablagi Dévlat biidcasi Podratg1
torafa o, Monfast vergisina dair qgati bayannamoni
taqdim edanden sonra qirx bes (45) giin miiddatinda
qaytarir (ya da, Podratgi torafin segimi ila homin
Taqvim riibii va ya névbati Taqvim riibii (riiblori) iigiin

(b)

88

have the right to file the final Profit Tax return
no later than thirtieth (30th) June of the current
year together with a relevant statement of the
auditor; and

(vi) beginning in the first Calendar Year in which
it estimates it will earn a Taxable Profit, be
liable based upon its estimate of its Taxable
Profit for estimated Profit Tax for such
Calendar Quarter, as well as for estimated
Profit Tax for previous Calendar Quarters in
that Calendar Year. Estimated Profit Tax shall
be paid in accordance with Article 12.2(c) or
Article 12.2(d)(iii) of this Agreement to the
State Budget not later than within twenty five
(25) days following the end of the relevant
Calendar Quarter. If not paid, interest will be
applied as envisaged by Article 12.3(d)(iv)(C)
of this Agreement. Along with the payment,
computations prepared in accordance with the
agreed form shall be submitted to the Tax
Authority. In calculating the estimated Profit
Tax for a Calendar Quarter, each Contractor
Party may utilise the Annual Work
Programme and any other information which
it deems appropriate.

Upon filing the final Profit Tax return for a Calendar
Year, estimated Profit Tax paid with respect to the
Calendar Quarters during such Calendar Year shall be
credited against the final Profit Tax as calculated on
the final Profit Tax return. Any overpayment shall be
refunded by the State Budget within forty-five (45)
days following the date the Contractor Party's final
Profit Tax return is submitted (or, upon election of the
Contractor Party, shall be offset against any advance
payment amounts of the Profit Tax for such Calendar
Quarter or for the following Calendar Quarter(s)). Any
(©)

(d)

Monfoeat vergisinin har bir qabaqcadan édanmis
mablagin avazini veracak). Oskik 6donmis her hansi
mableg Sazisin 12.2(c) va ya 12.2(d)(iii) bendina
uygun suratda Monfoot vergisinin gati bayannamesi
teqdim edilonden sonra on (10) giin miiddatinda
SOCAR torafinden Dévlot biidcasina Sdanilir. Biitiin
hallarda Toqvim ili tigiin Monfoot vergisinin qoti
mablegi Monfast vergisina dair bayannameda
hesablandigi moblagde, sonraki Taqvim ilinin iyirmi
bes (25) aprelindan gec olmayaraq édanilir.

ilkin vo qoti hesablanmis Monfoot vergisi (habelo
artiq 6donilmis moablagin qaytarilmasi) — iizra,
homginin ona hor hans: faizler, corima sanksiyalart
iizra biitiin Gdonisler asagidaki 12.3(d) bandinda
géstorildiyi kimi, Dollarla hayata kegirilir.

(i) Taqvim ili iigiin Monfoot vergisino dair
bayannama taqdim edilmasi va Manfoat
vergisinin miivafiq sakilds édanilmasi hamin
Taqvim ili iigiin Monfaat vergisi haqqinda
bayannamonin verildiyi tarixden otuz alti
(36) ay kegandan sonra hemin Taqvim ili
iigiin Monfoot vergisina dair _ biitiin
Ohdoaliklerin tam va qati nizama salinmasi
hesab edilir.

(ii) Vergi organi her bir Podratg tarofin hor
Taqvim ili iigiin Monfoot vergisino dair
bayannamolarini yoxlamaq — salahiyyatina
malikdir. Yoxlama qurtarandan sonra Vergi
organ toklif olunan her hansi diizalisi
Podratgi taref ilo miizakira edir vo lazim
golorsa, Monfaat vergisi gargivesinds alava
6donilasi mableg haqqinda bildiris maktubu
va ya artiq d6donilmis mabloglorin
qaytarilmasi haqqinda bildiris moktubu verir.
Monfoot vergisinin razilasdirilmig qaydada
hor hansi artiq va ya askik édonilon

(d)

(©)

89

(ii)

underpayment shall be paid by SOCAR to the State
Budget in accordance with Article 12.2(c) or Article
12.2(d)(iii) of this Agreement within ten (10) days
following the date such final Profit Tax return is
submitted. In any event, the final Profit Tax for a
Calendar Year as calculated in the Profit Tax return
shall be payable no later than twenty-fifth (25th) April
of the following Calendar Year.

All estimated and final payments (and refunds of
overpayments) of Profit Tax and any interest and
penalty sanctions thereon as described in Article
12.3(d) below shall be made in Dollars.

The filing of the Profit Tax returns and
payment of Profit Tax thereunder for a
Calendar Year shall be deemed to be a final
and conclusive settlement of all Profit Tax
liabilities for that Calendar Year upon the date
thirty-six (36) months from the date the Profit
Tax return for such Calendar Year was filed.

The Tax Authority shall have the authority to
conduct an audit of each Contractor Party's
Profit Tax return for each Calendar Year.
Upon completing such audit, the Tax
Authority shall discuss any proposed
adjustments with the Contractor Party and,
where appropriate, issue a notice of additional
Profit Tax due or a notice of refund. Any
agreed underpayments or overpayments of
Profit Tax shall be paid following receipt by
the Contractor Party of the appropriate notice
in accordance with Article 12.2(c) or, as the
(iii)

(iv)

mabloglori Podratgi taraf miivafiq bildiris
moktubunu alandan sonra, voziyyatdan asili
olaraq, Sazisin 12.2(c) va ya 12.2(d)(iii)
bandina uygun olaraq édanilir. Oger Podratgi
toraf va Vergi organi Monfoet vergisinin
askik va ya artig Gdonilmis mablagini, yaxud
bununla bagli hor hansi mablaglori
razilasdira_ bilmasolor, homin mesolonin
tanzimlonmesi bu Sazisin 23.3 bandino
uygun olaraq arbitraj qaydasi ila hayata
kegirilir.

Podratg: tarofin Taqvim ili iigiin qoti
bayannamasinds gostarilon Monfoat
vergisinin askik vo ya artiq Gdonilmesi tam
miisyyon olunandan sonra, vaziyyotdon asili
olaraq, Sazisin 12.2(c) bandina uygun olaraq
SOCAR va ya 12.2(d)(iii) bandina uygun
olaraq Podratgi taraf Dévlat biidcasina askik
va ya artiq Gdonilmis mablega gira,
6donisdon bir giin avval tistiinliik taskil eden
LIBOR doracasi tistagal dérd (4) faiz hesabi
ilo faizlor Gdeyir va ya alir. Homin faizlor
Monfosat vergisina dair gati boyannamenin
taqdim olundugu Taqvim ilinin iyirmi bes
(25) aprel tarixinden baslayaraq Monfoat
vergisinin Gdonildiyi va ya qaytarildigi
tarixedok hesablamir.

Yuxaridaki 12.3(d)(iii) bondina uygun olaraq
6donilen faizlorden alava olaraq Vergilora
aid yalniz asagida_ géstarilen carima
sanksiyalari tatbiq edila bilor:

(A) _ ager Podratgi taraf Monfaat vergisina
dair bayannamoni Sazisin 12.3
bandinds miisyyen olunmus son
miiddata taqdim etmirsa va ya gec
taqdim edirss, onda Podratgi torafa

90

(iv)

(iii)

case may be, Article 12.2(d)(iii) of this
Agreement. If the Contractor Party and the
Tax Authority are unable to agree upon the
amount of Profit Tax underpaid or overpaid,
the issue shall be submitted to arbitration
applying the principles contained in Article
23.3.

Upon a final determination that there has been
either an underpayment or overpayment of
Profit Tax on the Contractor Party's final
Profit Tax return for a Calendar Year, SOCAR
as provided in Article 12.2(c) or the
Contractor Party as provided in Article
12.2(d)(iii) shall pay to or receive from the
State Budget interest on the amount of the
underpayment or overpayment at the rate of
LIBOR prevailing on the day before payment
plus four (4) percent. Such interest shall be
computed from twenty-fifth (25th) April in the
Calendar Year the final Profit Tax return was
filed until the date the Profit Tax is paid or
refunded.

In addition to interest payable as computed
under Article 12.3(d)(iii), only the following
penalty sanctions may apply with respect to
Taxes:

(A)

if a Contractor Party fails to file a final
Profit Tax return on dates defined in
Article 12.3 of this Agreement or delays
filing thereof, it shall be liable for a
(B)

(©)

(D)

100 (yiiz) Dollar hacminda nominal
carime tatbiq edilir;

agar Toqvim ili tigiin Podratg: tarofin
va ya Omoliyyat sirkotinin Moanfoot
vergisino vo digar Vergilorina dair qati
bayannamada oks etdirilon 6donilmali
Monfoat vergisinin va digar Vergilorin
mablogi Saxtakarliq noticasinda az
gostorilmisdirsa, belo — azaldilmis
mablogin iki yiiz (200) faizi hacminda
carimo tatbiq edilir;

Vergilor miiayyan edilmis miiddatda
6donilmadikds, 6dama miiddotindon
sonraki hor bir 6tmiis giin tigiin
Podratg1 torafdon, Omoliyyat
sirkotindan va ya Subpodratgidan
6donilmomis  Vergi = mablaginin
LIBOR dorocasi iistagal dérd (4) faiz
hesab1 ila faiz tutulur. Bu faiz soyyar
vergi yoxlamasi noticasinda askar
edilmis vaxtinda ddonilmomis Vergi
mabloglorina homin Vergi
mabloglorinin hesablandigi giinden
tatbiq edilir;

bu Sazisin 12.3(d)(iv)(B) bandinin
sortlorini mohdudlasdirmadan,
Subpodratg1 tarofindon bu Sazisin 12.4
vo 12.6 bandlarinda miiayyon olunmus
Vergi hesabatda géstorilmali olan
mablaga nisbatan azaldilmisdirsa,
habela Dévlat biidcasina gatasi Vergi
mablogi hesabat taqdim etmamoklo
yayindirilmisdirsa, azaldilmigs va ya
yayindirlmig Vergi mabloginin alli
(50)  faizi miqdarmda  maliyya
sanksiyas1 tatbiq edilir;

91

(B)

(©)

(D)

nominal penalty in amount of one
hundred (100) Dollars;

if the amount of Profit Tax and other Taxes
due as shown on the final Profit Tax and
other returns of the Contractor Party or
Operating Company for a Calendar Year
was understated due to Fraud, it shall be
liable for a penalty of two hundred (200)
percent of the amount of the understatement;

if Taxes are not paid in the established
time, interest shall be payable by a
Contractor Party, the Operating
Company or a Sub-contractor at a rate
of LIBOR plus four (4) percent for each
day of the delay. Such interest shall
apply to overdue Tax amounts found as
a result of field tax audit from the day
such Tax amounts are calculated;

if a Sub-contractor deliberately reduces
the amount of Tax relative to the
amount to be stated in the Tax return as
provided in Articles 12.4 and 12.6 and
if the Tax amount payable into the State
Budget is evaded by failing to compile
a Tax return, a financial sanction in the
amount of fifty (50) percent of the
reduced or evaded Tax shall be applied
without limiting the conditions of
Article 12.3(d)(iv)(B) of __ this
Agreement;
12.4

(e)

()

(g)

(E)  Podratgi taref, Omoliyyat sirkoti vo
Xarici subpodratgi onlara _ tatbiq
edilmis maliyya sanksiyas1_ va
carimolorla bagli sikayat edo bilor.
Lazim galdikds, yalniz Podratg: tarof
ilo bagli har hansi masala 23.3 bandina
miivafiq olaraq arbitraj yolu ilo hall
edilo bilor.

Har bir Podratgi taraf 6z Monfaat vergisi haqqinda
bayannamolorini Vergi organina teqdim  edir.
Monfoat vergisinin qabaqcadan hesablanmis va goti
6donis mablaglari Dévlet biidcasina her Podratgi
terafin adindan vo avezinds SOCAR  torofindon
6donilir.

Vergi organi 6danisin hayata kegirilmasindan sonra
on (10) giin miiddotinds har bir Podratgi tarafa
Monfoat vergisinin qabaqcadan hesablanmigs va ya
qati mablaginin ddonildiyini tasdiq edan rasmi vergi
qabzlori taqdim edir. Bu vergi qabzlarinda édonisin
tarixi, moblogi, hansi valyuta ila édonildiyi vo
Azarbaycan Respublikasinda moxsus olan digar
xtisusiyyotlor géstorilir.

Miisyyon edilmis Vergi mablogindon artig édonilmis
vo ya diizgiin tutulmamis Vergi moblogi vergi
6doyicisinin miiracistina asason qirx bes (45) giin
miiddotinda geri qaytarilmalidir vo ya goalacok
6donislorin hesabina aid edila_ bilar. Vergi
6doyicisinin orizasinin verildiyi tarixden homin
mabloglor geri qaytarilanadok gecikdirilon har bir
giin tigiin vergi Gdayicisina miivafiq moabloglorin
LIBOR doroacasi iistagal dérd (4) faizi mabloginda
faiz 6donilir.

Xarici subpodratcilara vergi qoyulmasi

124

(e)

0)

(g)

(E) a Contractor Party, the Operating
Company and a Foreign Sub-contractor
shall be entitled to raise objection to the
application of penalties. If necessary
any dispute relating to the Contractor
Party only shall be settled by arbitration
in accordance with the principles of
Article 23.3.

Each Contractor Party shall submit its Profit Tax
returns to the Tax Authority. Estimated and final
Profit Tax payments shall be made to the State
Budget by SOCAR, for and on behalf of each
Contractor Party.

The Tax Authority will issue to each Contractor Party
official tax receipts evidencing the payment of
estimated or final Profit Tax within ten (10) days of
any such payment. Such tax receipts shall state the date
and amount of such payment, the currency in which
such payment was made and any other particulars
customary in the Republic of Azerbaijan for such
receipts.

The amounts paid in excess of the calculated Tax or
the amounts of Tax that have not been withheld
correctly shall be refunded within forty-five (45) days
from the taxpayer’s application or credited against
future payments. The taxpayer shall be paid interest at
arate of LIBOR plus four (4) percent for each day of
the delay calculated from the date of the taxpayer’s
application until the complete reimbursement of the
amounts.

Taxation of Foreign Sub-contractors

92
(a) Xarici subpodratg1 asagidaki qaydalara uygun olaraq
vergiya calb olunur:

@

(ii)

(iii)

Xarici subpodratg1 Azarbaycan
Respublikasinda miivafiq qaydada_ vergi
ucotuna alinmadiqda (Vergi Odoyicisinin
Eynilosdirma Noémrasi almadiqda), bela
Xarici  subpodratgilara_ = Karbohidrogen
foaliyyati ila alaqadar olaraq Azorbaycan
Respublikasinda gérdiiklari is va xidmatlora
gore Gdanislari hayata kegiran her hansi saxs
hamin édanislarden on (10) faiz daracasi ile
Vergi tutur va 6danmo tarixindan sonra otuz
(30) giin miiddotinds homin Vergini Dévlat
biidcasina kegirir;

Azarbaycan Respublikasinda Karbohidrogen
foaliyyatini hoyata keciren va miivafiq
qaydada vergi ugotuna alinmis (Vergi
Odoyicisinin Eynilosdirma Némrosi almis)
Xarici subpodratg: her Taqvim ili tigiin
Azarbaycan Respublikasinda alda edilmis
biitiin golir (Karbohidrogen foaliyyoti ile
bagli aldo edilan golir daxil olmaqla, lakin
bununla mohdudlasmadan) va homin golirin
aldo edilmasi ila bagli gakilmis xorclor
géstorilmakla qiivveda olan Azarbaycan
Respublikasinin Vergi Macoallasina va digor
qanunvericiliya uygun olaraq Manfoat
vergisina dair bayannama taqdim etmak vo
Dévlat biidcasina Monfoeat vergisini vo digar
Vergilori 6domok iigiin masuliyyot dasry1r;

Har bir bela Xarici subpodratgi, Azarbaycan
Respublikasmin Vergi Macollasi va digor
qanunvericilik aktlarma uygun olaraq (amlak
vergisi haqqinda, yol vergisi haqqinda, soxsi
golir vergisinin tutulmasi haqqinda, ODV

(a)

93

A Foreign Sub-contractor shall be taxed as follows:

@

(ii)

(iii)

If the Foreign Sub-contractor is not registered
for tax purposes in the Republic of Azerbaijan
(did not obtain the Tax Identification
Number), then every person making a
payment to such Foreign Sub-contractor for
the work and services performed in the
Republic of Azerbaijan in connection with the
Hydrocarbon Activities shall withhold Tax at
a rate of ten (10) percent from such payments
and shall pay such withheld Taxes to the State
Budget within thirty (30) days from the date of
payment to such Foreign Sub-contractor;

Each Foreign Sub-contractor engaged in
Hydrocarbon Activities in the Republic of
Azerbaijan and registered for tax purposes
(having obtained the Tax Identification
Number) shall have an obligation to submit a
Profit Tax return for each Calendar Year
reflecting all income earned in the Republic of
Azerbaijan (including but not limited to the
income derived from Hydrocarbon Activities)
and expenses incurred in respect of such
income in accordance with the Tax Code and
other legislation of the Republic of
Azerbaijan, and to pay Profit Tax and other
Taxes into the State Budget;

Each Foreign Sub-contractor shall submit all
other declarations and returns in accordance
with the Tax Code and other regulatory acts of
the Republic of Azerbaijan (including but not
limited to the returns on the property tax, road
(b)

haqqinda vo sosial fondlara 6donilon haqlarla
bagli boyannamoler daxil olmaqla, lakin
onlarla mohdudlasmadan) _ biitiin digar
bayannamolori va  hesabatlar1 taqdim
etmolidir;

(iv) Her hansi Xarici subpodratgimin hor hansi
Vergi boyannamasini va ya hesabati taqdim
etmomesi Vergi tutan va ya ddonis edon
torafa gars hor hansi faiz, carima yaxud digar
caza_ néviorinin tatbiq edilmasi ila
noticalonmir;

(v) Podratg toraf va ya Omoliyyat sirkoti 6z
Subpodratgilarmm her hansi  Vergini
tutmamasi1 va ya édamamasi iiciin, habelo
Azarbaycan Respublikasinin vergi
qanunlarmi her hans  sakilda yerina
yetirmadiklori iigiin heg bir Ghdoliya malik
deyil va heg bir masuliyyat dasimur.

Fiziki saxs olan, Azorbaycan Respublikasinin deyil,
digar bir dlkenin votendasi olan va ya vatandasligi
olmayan vo xarici amakdas olmayan Subpodratg1

(“Fiziki saxs — Xarici subpodratg1”) Karbohidrogen
foaliyyati ila olaqedar olaraq Azarbaycan
Respublikasmda — gériilan —isdon ~—(gstorilan

xidmotlardon) va mal satigindan aldigi 6danislardon
Azarbaycan golir vergisi 6dayir:

(i) Azarbaycan Respublikasinda vergi ugotunda
olan Fiziki sexs — Xarici subpodratgi
Azarbaycan galir vergisini hiiquqi soxs
yaratmadan sahibkarliq foaliyyati ila masgul
olan fiziki goxsler iigiin +Azorbaycan
Respublikasinda tatbiq olunan
qanunvericiliya uygun olaraq miisyyan

(b)

94

(iv)

vy)

tax, personal income tax, VAT and
declarations on the fees paid into social funds);

Failure of a Foreign Sub-contractor to submit
tax declarations or returns shall not result in
any interest, fine or other sanctions against the
Tax withholding or paying party; and

A Contractor Party or the Operating Company
shall not have any obligation or liability for
their Sub-contractors’ failure to withhold or
pay Taxes or to comply with the tax laws of the
Republic of Azerbaijan.

Physical persons that are not the citizens of the
Republic of Azerbaijan, citizens of another country or
stateless persons and Sub-contractors that are not
foreign employees (“Physical Person — Foreign Sub-
contractor”) shall pay the Azerbaijan income tax
from the payments they receive for the work done
(services provided) and the sale of goods associated
with Hydrocarbon Activities carried out in the
Republic of Azerbaijan:

(i) A Physical Person — Foreign Sub-contractor
registered for tax purposes in the Republic of
Azerbaijan has a liability to pay the
Azerbaijan income tax to the State Budget at a
rate established in accordance with legislation
of the Republic of Azerbaijan for the physical
persons engaged in entrepreneurial activities
without establishing a legal entity; and

(©)

edilmis vergi doracasi ila Dévlot biidcasina
6domaya géra masuliyyot dasrytr;

(ii) Azarbaycan Respublikasinda vergi ugotunda
olmayan Fiziki s9xs — Xarici subpodratgilara
6donislor eden har hansi gaxs Azarbaycan
golir vergisini Azarbaycan Respublikasinda
tatbiq olunan qanunvericiliya uygun olaraq
miiayyoen edilmis vergi daracalari ils 6dama
monbayinds tutmaga va Dévlat biidcasina
6domaya géra masuliyyot dasryir.

Bu Sazisdoa ziddiyyat taskil edan har hansi miiddaaya
baxmayaraq:

(i) Sazisin 12.5(b) bondi bu Sazisin_ biitiin
sartlorina tatbiq edilir;

(ii) hor bir Subpodratg1 Azarbaycan
Respublikasinin tatbiq edilon qanunlarina vo
qaydalarina miivafiq olaraq, Azorbaycan
Respublikas1 daxilinda | Karbohidrogen
foaliyyati ilo bagli olmayan _ tasorriifat
foaliyyati ilo olaqadar Vergilarin édonilmasi
vo hesabatlarm toqdim olunmasi _ iigiin
masuliyyot dastyir.

12.5 Xarici subyektlara édanislardan vergi tutulmasi

(a)

Sazisin 12.4(a) bondinda nozarda tutulanlar istisna
edilmoklo, har bir Podratgi terafin Karbohidrogen
foaliyyati ilo alaqadar Azorbaycan Respublikasinin
hiidudlarindan konarda taskil olunmus hor hansi
subyekta verdiyi Gdonislara Vergi qoyulmur vo ya
onlardan Vergi tutulmur. Yuxarida sorh edilanlora
baxmayaraq, Azarbaycan Respublikasinin
qanunlarma va normativ aktlarma osason asagida
12.5(a)(i) va (ii) bandlarinds géstarilen édanislardan
bes (5) faiz daracasi ila Vergi tutula bilor va bela

(©)

(ii) any person making payments to a Physical
Person — Foreign Sub-contractor not
registered for tax purposes in the Republic of
Azerbaijan has a liability to withhold at the
source of payment and pay the Azerbaijan
income tax to the State Budget at a rate
established in accordance with legislation of
the Republic of Azerbaijan.

Notwithstanding any other provisions of _ this
Agreement to the contrary:

(i) Article 12.5(b) of this Agreement shall apply
to all terms of this Agreement;

(ii) every Sub-contractor shall have a liability to
pay Taxes and submit reports in accordance
with applicable laws and regulations of the
Republic of Azerbaijan in respect of its
economic activities within the Republic of
Azerbaijan that are not related to Hydrocarbon
Activities.

12.5 Taxation of Payments to Foreign Entities

(a)

95

Except as expressly provided in Article 12.4(a) of this
Agreement, no Taxes shall be imposed or withheld
from the payments by each Contractor Party related to
Hydrocarbon Activities in favour of any entities
established outside the boundaries of the Republic of
Azerbaijan. Notwithstanding the above, according to
the laws and regulatory acts of the Republic of
Azerbaijan, Tax at a rate of five (5) percent may be
deducted from the payments referred to in Articles
12.5(a)(i) and (ii) below and such taxation shall fully
(b)

vergitutma homin  hiiquqi gexsin —-Vergi
Ohdoaliklorinin, hesabat Ghdoliklorinin va Vergilora
dair biitiin masuliyyotinin yerino yetirilmasini tamin
edir:

(i) Azarbaycan Respublikasi hiidudlarindan
konarda yaradilmis bank va ya digar maliyya
tasisati tarafinden Karbohidrogen foaliyyati
ilo bagl her bir Podratgi terafa verilmis
kredit tizra Podratgi terafin ddadiyi
faizlordon;

(ii) Karbohidrogen faaliyyati ila alaqadar
Azarbaycan Respublikasinin hiidudlarindan
konarda_ olan _ gaxslorin —_asorlarindon,
ixtiralarmdan va  diger —qeyri-maddi
miilkiyyotlorindon istifado iigiin (lakin belo
nasrlor, ixtiralar va geyri-maddi miilkiyyatlo
bagli Karbohidrogen foaaliyyatinda istifada
edildiyi mallara, avadanliqlara va mohsullara
géra yox) Podratg: terafin Gdadiyi miiallif
haqlarindan.

ikiqat vergitutmanin aradan qaldiriimasi haqqinda
miiqavilada azadolma va ya asagi vergi doracolori
nozerda tutuldugu halda, Azarbaycan Respublikasi
hiidudlarindan konarda olan hiiquqi va fiziki soxslor
bu miigavilolorin iistiinliiklorindan avvalcadan
azadolma qaydasinda faydalana bilorlor.

12.6 Omakdaslarin vergiya calb olunmasi

(a)

Biitiin Vergiya calb olunan rezidentlar, har Podratg1
torafin, Omoliyyat  girkotinin, onlarm  Ortaq
sirkotlorinin, Xarici subpodratgilarmmin omoakdaslari
bilavasita Azarbaycan Respublikasindaki omoak
foaliyyati noaticasinda qazandiqlari _ golirlerdan
Azarbaycanda fiziki soxsin golir vergisini 6demaya
borcludurlar. Vergiya calb olunan  rezidentlor

12.6

(b)

cover all Tax and reporting liabilities as well as all Tax
related responsibilities of such foreign entities:

(i) interest paid by each Contractor Party on the
loans provided to such Contractor Party for
Hydrocarbon Activities by a bank or another
financial institution established outside the
boundaries of the Republic of Azerbaijan; and

(ii) copyright royalties paid by each Contractor
Party for the use of publications, inventions or
other intangible assets for Hydrocarbon
Activities to persons outside the boundariesof
the Republic of Azerbaijan (but not for the
goods, equipment and products used in
Hydrocarbon Activities in respect of the said
publications, inventions or intangible assets).

If a Double Tax Treaty envisages any exemptions or
lower tax rates, legal entities and physical persons
outside the boundaries of the Republic of Azerbaijan
may benefit from any abatements provided by such
Double Tax Treaties on an advanced exemption basis.

Taxation of Employees

(a)

96

All Tax Residents, employees of each Contractor
Party, the Operating Company, their Affiliates and
Foreign Sub-contractors shall be liable to pay
Azerbaijan personal income tax only on their income
earned as a direct result of their employment in the
Republic of Azerbaijan. Employees who are not Tax
Resident shall not be liable to pay Azerbaijan personal
olmayan amokdaslar iso Azarbaycanda fiziki saxsin
golir vergisini 6domok iigiin masuliyyot dasimurlar.
Bu Sazisin 12.6 bondi baximindan va tatbiq edila
bilon hor hanst ikiqat vergitutmanm aradan
qaldirilmasi haqqinda miiqavilaya amal olunmagla va
ayri-seckiliya yol vermadan “Vergiya calb olunan
rezident” konkret dévr orzinda asagidaki sartlardon
hor hansi birind amel edon hor hansi fiziki soxs
demokdir:

(i) otuz (30) va ya daha ¢ox ardicil giin orzinda
Azarbaycanda ezamiyyoatds olan her hansi
fiziki soxs; belo halda homin goxs otuz (30)
ardicil giinden cox olan hor hansi miiddat
arzinda Azarbaycanda_ gésterdiyi amok
foaliyyati noticasinda qazandigi saxsi
golirden Azarbaycan golir Vergisi 6damak
ticgiin mosuliyyat dasryacaqdir. Hor hans
Taqvim ilinda Azorbaycan Respublikasinda
otuz (30) va ya daha ¢ox ardicil giindon artiq
miiddat erzinds olmayan, lakin bu Toqvim
ilinds timumen doxsan (90) giindan artig va
daha Gox miiddatda Azarbaycan
Respublikasinda —qalan fiziki SOXxs
Azarbaycan Respublikasinda oldugu
doxsaninc1 (90) giinden sonra Azorbaycan
Respublikasinda bilavasita amok foaliyyoti
naticasinda qazandigi golirden Azorbaycan
golir Vergisi Gdomok iiciin masuliyyot
dasiyir;

(ii) hor hansi Taqvim ilinda asas is yeri kimi
foaliyyat géstermak iiciin (ager bu ciir
foaliyyat Azorbaycan  Respublikasindan
konarda asas is yerina nisbaton ikinci deracoali
deyilsa) planlasdirilan cadval iizra vaxtasiri
olaraq timumon doxsan (90) giinden gox
Azarbaycan Respublikasinda olan fiziki soxs,
homeinin vaxta cadvoli iizra vaxtada olan

97

income tax. For purposes of this Article 12.6, and
subject to any applicable Double Tax Treaty and of a
non-discriminatory nature, “Tax Resident” shall be
defined as any physical person who satisfies either of
the following requirements for a specific period:

(i) any person who stays in the Republic of
Azerbaijan on a business trip for a period which
shall exceed thirty (30) consecutive days,
provided that such person shall be liable for
Azerbaijan personal income Tax only on his or
her income earned as a result of his or her
employment in the Republic of Azerbaijan for
any period which shall exceed thirty (30)
consecutive days. A person whose presence in
the Republic of Azerbaijan shall not exceed
thirty (30) consecutive days in any Calendar
Year, but whose presence in the Republic of
Azerbaijan shall cumulatively exceed ninety
(90) days in such Calendar Year shall be liable
for Azerbaijan personal income Tax only on his
or her taxable income earned after the ninetieth
(90th) day of the presence in the Republic of
Azerbaijan as a direct result of employment in
the Republic of Azerbaijan; or

(ii) any person who is present in the Republic of
Azerbaijan on a routine basis for periods
cumulatively exceeding ninety (90) days in any
Calendar Year for regularly scheduled periodic
employment as his or her primary place of
employment (and which employment is not
incidental to the exercise of that primary
employment outside of the Republic of
(b)

(©)

soxslor. Bela goxs Taqvim ili orzinda
Azarbaycan Respublikasindaki _ bilavasita
foaliyyati noticasinds gazandigi _ biitiin
galirlordon, o ciimladen bu sexs Vergiya calb
olunan rezident olanadak Azarbaycan
Respublikasinda isladiyi hamin doxsan (90)
gin arzinda = qazandigi_—_—galirlardan
Azarbaycan galir Vergisi Gdamok iigiin
masuliyyat dasiyir.

Har Podratg1 toraf, Omoliyyat sirkoti, onlarin Ortaq
sirkotlori, Subpodratgilar, 0 ciimleden Xarici
subpodrat¢: kimi foaliyyat gésteren fiziki soxslor
Azarbaycan Respublikasinin Dévlat Sosial Miidafia
Fonduna haqq édayir va hamin haqlar (0 ciimledon,
lakin bunlarla mohdudlasdirilmadan, sosial miidafia
fonduna, moasgulluq fonduna va digar macburi
haqlar) ancaq = Azorbaycan — Respublikasinin
vatondaslar1 olan daimi omokdaslara aiddir.

Hoar bir Podratgi taref, onun Ortaq  sirkatlori,
Omoliyyat gsirkoti va Subpodratgilar Azorbaycan
Respublikasinin votendasi olan va bela Toarafla isgi
kimi daimi amok miinasibotlorina malik olmayan
fiziki goxslora ddoanilon ddonislerdan Azorbaycan
Respublikasinda tatbiq edilon galir vergisini tutur.

12.7 Vergidan azad edilma

(a)

Hor bir Podratgi toraf, Omoliyyat sirkoti va onun
Subpodratgilar1 Karbohidrogen foaliyyatlori ila bagli
(sifir (0) faiz vergi daracasi ile) Olava doyar
vergisindon azaddir. Bu asagidakilara tatbiq edilir:

(i) onlara tachiz edilon va ya onlarin tachiz
etdiklori mal, ig va xidmotlor;

(b)

(©)

Azerbaijan), including those persons being on
rotation in accordance with the schedule of
rotation. Such a person shall be liable for
Azerbaijan personal income Tax on all income
earned as a direct result of his or her
employment in the Republic of Azerbaijan
during the Calendar Year, including income
earned during the ninety (90) days of
employment in the Republic of Azerbaijan
before such person has become Tax Resident.

Each Contractor Party, the Operating Company, their
Affiliates, Sub-contractors, including any physical
person acting as a Foreign Sub-contractor shall make
contributions to the State Social Protection Fund of the
Republic of Azerbaijan and similar payments
(including but not limited to contributions to the social
protection fund, the employment fund and other
obligatory fees) only with respect to employees who
are citizens of the Republic of Azerbaijan.

Each Contractor Party, its Affiliates, the Operating
Company and Sub-contractors shall withhold from
payments to persons who are citizens of the Republic
of Azerbaijan and do not have permanent employment
relationships with such Party personal income tax of
the Republic of Azerbaijan.

12.7. Tax Exemptions

(a)

98

Each Contractor Party, the Operating Company and
their Sub-contractors shall be exempt with credit (zero
(0) percent rate) from VAT in connection with
Hydrocarbon Activities. This will apply to the
following:

(i) goods, works and services supplied to or by it;
(b)

(©)

(d)

(ii) Karbohidrogenlar vo bu
Karbohidrogenlardan emal olunan_ biitiin
mohsullarin ixract;

(iii) mal (tiitiin, arzaqdan vo alkogollu ickilardan
savayl), ig va xidmotlorin alda edilmasi va
idxali.

Slave olaraq, Karbohidrogen foaaliyyoti ile bagh hor
bir Podratgi torafi va ya Omoliyyat sirkotini vo
onlarin birbasa Subpodratgilarim mal, is va
xidmotlorlo tachiz eden hor bir tachizatci bu mal, is
vo xidmotlori (sifir (0) faiz ile) Slava doyer
vergisindon azad hesab edir.

Yuxarida gésterilmis 12.7(a) boendinin gortlorina
asason mal, is va xidmotlorla tachiz olunan zaman
sifir (0) faiz daraca ila Olava dayar vergisini 6damoli
olan soxs, alinan mal, is va xidmatlara gére sifir (0)
faiz doracasindon artiq tutulan Olava dayor vergisini
6dodiyi hallarda, homin saxs mablagi geri almaq va
ya onun torofinden édonilmoli hor hansi basqa
Vergilorin (hamin soxs 6z omokdaslarina vo ya
Subpodratgilarina Gdonis zamani tutulan Vergilor do
daxil olmaqla) mablaglori ile qargiliqh avazlosdirmak
solahiyyotina malikdir.

Bu Sazisin 12.4 va 12.5 bandlorinin sortlori istisna
olmaqla, her bir Podratgi taref va ya onun daimi
niimayondoliklori, habelo Xarici — subpodratg1
torafinden Azarbaycan Respublikasindan kenarda
yaradilmis hiiquqi sexsa va ya taskilata bu Sazis
garcivasinda ddanilon mablegdon Vergi tutulmur vo
bu moblog vergiya calb olunmur.

Bu Sazisin 12.7(a) bandinda nazarda tutuldugu kimi
Vergi organi va ya diger miivafiq vergi yaxud
gomriik orgqam hor Podratgi terafo, Omoliyyat
sirkotind vo onlarin birbasa Subpodratgilarina hor

(b)

(©)

(d)

99

(ii) exports of Petroleum and all products
processed or refined from such Petroleum; and

(iii) imports and acquisitions of goods (excluding
tobacco, foodstuff and alcohol), works and
services.

In addition, every supplier of goods, works and
services to each Contractor Party or the Operating
Company and their direct Sub-contractors in
connection with Hydrocarbon Activities shall treat
those supplies for the VAT purposes as being exempt
with credit (zero (0) percent rate);

Where in accordance with Article 12.7(a) above a
person should pay the VAT at a zero (0) percent rate
and is charged and pays input VAT at a rate more than
zero (0) percent on the supply to that person of goods,
works or services, that person shall be entitled to
receive a refund or offset against the amount of any
other Taxes payable by that person (including Taxes
withheld by that person on payments to its employees
or Sub-contractors).

Except as provided by Articles 12.4 and 12.5, no Taxes
shall be withheld or imposed on payments made by
each Contractor Party or its permanent establishments,
as well as a Foreign Sub-contractor in connection with
this Agreement, to any legal entity or organisation
incorporated outside the Republic of Azerbaijan.

The Tax Authority or other appropriate Tax or customs
body shall provide each Contractor Party, Operating
Company and their direct Sub-contractors with
certificates confirming the exemptions and/or VAT
hansi vergidon azadolunma vo/yaxud ODV-nin sifir
(0) faizi rejimini tasdiq edon etibarli sshadotnamolori
Podratgi torafin, Omoliyyat sirkotinin, vo ya
Subpodratginin bu ciir sertifikat verilmasi haqqindaki
sorgusundan sonra otuz (30) giin miiddatinda taqdim
edir.

12.8 Digar masalalar

(a)

(b)

(©)

Hoar bir Podratgi taref, onun Ortaq  sirkatlori,
Omoliyyat sirkati va Subpodratgilar geydiyyata géra
riisumlar va ya hor hansi Hékumat organi terofinden
tayin olunan bu kimi haqlar édayirler, bu gartlo ki,
riisumlar nominal, qanunvericilikda nazarda tutulmus
olsun va onlar ayri-segkiliya yol verilmaden teyin
edilsin.

Omoliyyat sirkoti Sazisin 6-c1 Maddosino uygun
olaraq yaradildigi iigiin homiso sifir (0) daracada
Vergi tutulan monfoata malikdir; bela Omoliyyat
sirkoti Monfoat vergisi Gdayen hiiquqi sexs hesab
edilmir va belalikla Monfast vergisi haqqinda
bayannama va hesabat taqdim etmokdon azad edilir.
Hor bir Omoliyyat sirkoti miivafiq qanunvericiliya
uygun olaraq biitiin basqa Vergilor iizra (galir vergisi
haqqinda hesabatlar, ODV haqqinda hesabatlar vo
sosial miidafio fondlarina dédanisler haqqinda
hesabatlar daxil olmaqla, lakin onlarla
mohdudlasmadan) bayannamealer va hesabatlar
taqdim edilmasi iigiin masuliyyat dasiyir.

Har bir Podratgi torafin Ortaq sirkotlori beynalxalq
Neft-qaz sonayesinin hamiliqla qabul edilmis
tacriibasina vo 6z is ononolorina uygun olaraq (va
belo islara Vergi Gdamokden boyun qagirmaga
yénolon isler daxil edilmamolidir) na manfaot/na
zarer prinsipi osasinda mal tachizati, islorin
gériilmasi yaxud xidmotlorin géstorilmasi ila masgul
olur. Oger yuxarida adi gakilon no monfeet/ne zarer

12.8

Other

(b)

(©)

100

zero (0) percent rate as provided in Article 12.7(a)
within thirty (30) days of the Contractor Party,
Operating Company or their Sub-contractors
requesting such certificate.

Every Contractor Party, its Affiliates, Operating
Company and Sub-contractors shall pay registration
duties or similar fees imposed by a Governmental
Authority to the extent they are lawful, nominal and of
anon-discriminatory nature.

Due to the establishment of the Operating Company in
accordance with Article 6 of this Agreement, it always
has its Taxable Profit at the level of zero (0); such
Operating Company shall not be treated as a legal
entity subject to the Profit Tax and therefore, shall be
exempt from the submission of Profit Tax returns,
reports and financial statements. In accordance with
the applicable laws every Operating Company shall
remain liable for the submission of returns and reports
on all other Taxes (including, but not limited to
personal income Tax reports, VAT reports and reports
on contributions to the social protection fund).

Each Contractor Party’s Affiliates shall engage in the
supply of goods, performance of work and provision
of services on a no gain/no loss basis in accordance
with generally accepted international Petroleum
industry practice and its own best practices (provided
that this does not include Tax evasion activities). If the
no gain/no loss principle is observed, the activities of
such Affiliates in the Republic of Azerbaijan will not
(d)

(e)

prinsipind omel olunarsa, bela Ortaq sirkotlorin
foaliyyatina Azoarbaycan Respublikasinda manfoat
aldo etmasi kimi baxilmur va buna géra da bela Ortaq
sirkotlordon heg bir Vergi tutulmamalidir.

Vergi organ qarsiliql asili olan soxslorin
omoliyyatlarma asagidaki hor bir ayrica halda
golirlori va gakilmis xorclori miisyyanlasdirmok iigiin
transfer qiymati tatbiq eda bilar:

(i) Podratgi tarefin Ortaq sirkotleri Sazisin
12.8(c) bandinda nezerda tutulan no manfaat
/ no zarer prinsipina amal etmadikdo;

(ii) Podratgi taraf, Omoliyyat sirketi va ya
Subpodratga ilo giizastli vergi tutulan dlkolor
kimi qabul edilon dlkalerda qeydiyyatdan
kegmis soxslar arasinda iqtisadi noticolora
bilavasita tosir gdstera bilon omoliyyat
aparildiqda.

Transfer qiymotinin miisyyanlasdirilmasi zamani
OECD-nin “Coxmilli miiassisaler va vergi
administrasiyalari tigiin transfer qiymotlondirilmasi
iizro Tolimat’1 vo bu talimatin tatbiq edilmasi
sahasinda diinya praktikasinda gqabul edilmis
prinsiplor asas gotiiriiliir.

Qiivvayominms tarixinden sonra Podratg: ila
danisiqlar aparmaq ii¢iin yaradilmis komissiya bu
Sazisin Vergiyo dair miiddoalarinin — heyata
kegirilmasi va gserh edilmasi tigiin lazim olan
qaydalar1 miiayyen edoan Protokollari imzalayacaq.
Bela Protokollar bu Sazisin biitiin sortlori ila uygun
golir va bu Sazis tizro vergi mosololorinin sorh
edilmosinda Hékumot organlari tarofindon verilan va
ya dere edilon har hansi digar sarancam va ya
talimatlara barabor hesab edilir.

(d)

(e)

101

be viewed as profit making and no Tax shall be
imposed or withheld on such Contractor Party’s
Affiliates.

The Tax Authority may determine taxable income and
expenses based on transfer pricing with regard to
transactions between mutually dependent parties in the
following cases:

(i) if the Contractor Party’s Affiliates fail to
follow the no gain/no loss principle as
provided in Article 12.8(c) of this Agreement;
and

(ii) if operations capable of having a direct impact
on economic performance are carried out
between a Contractor Party, Operating
Company or Subcontractor and _ entities
incorporated in countries which are generally
accepted as tax havens.

The OECD Transfer Pricing Guidelines for
Multinational Enterprises and Tax Administrations
and internationally accepted principles of application
of such Guidelines shall be considered as the basis for
determining of transfer pricing.

A commission shall be established for the purpose of
conducting negotiations with Contractor upon the
Effective Date and signing Protocols for the
determination of the rules required for the
administration and interpretation of Tax related
provisions of this Agreement. Such Protocols shall
correspond to all provisions of this Agreement and
shall have the force equivalent to the force of any other
decisions or instructions being issued or published by
the Governmental Authorities in connection with
12.9

istirak payinin 6tiiriilmasindan Manfeat ver gisi

Hor hansi Podratg1 toraf 6z Istirak payim tamamilo vo ya
qismon Uciincii tarafa vo ya hor hans1 Podratg1 tarafa Satis va
yaxud Daimi otiiriilmasi naticasinds alda etdiyi Xalis galirdan
agagidaki qaydada Monfoat vergisi Gdoyir:

(a) Bu 12.9 bandinin maqsadleri baximindan asagidaki
terminlora bela monalar verilir:

(i) «Umumi galir” — 6z hiiquqlarim basqasina
veran Podratg1 tarafin bu Saziso uygun olaraq
istirak paymm hor hansi bir hissosinin
basqasina_ verilmasi miiqabilinda aldigi
iimumi haqq demakdir;

(ii) “Qaliq dayar” — bu Sazisa asason Masroflari
6donilmeyen her hansi — sarmayonin
(kumulyativ masroflerin) — amortizasiya

edilmomis balansi demokdir;

(iii) “Satis va ya Daimi 6tiirma” — asagidakilar
istisna olmaqla, Podratg: torofin  Istirak
payina miilkiyyat hiiququnun tamamila va ya
qismon verilmasi vo ya otiiriilmasi demokdir:

(A) bu Sazislo bagli gétiiriilmiis kredit
naticasinda bas veren hiiquq vo
Ohdoliklorin verilmasi; yaxud

(B) Azarbaycan Respublikasinda
monfoet aldo olunmayan layiholorda
istirak paylarinin miibadilasi; yaxud

12.9

interpretation of the Tax related provisions of this
Agreement.

Profit Tax on Transfer of Participating Interest

Each Contractor Party shall pay Profit Tax from the Net
income derived from the Sale or Permanent Transfer of its
Participating Interest in full or in part to a Third Party or any
other Contractor Party in accordance with the procedure
described below:

(a) For the purposes of this Article 12.9, the following
expressions shall have the meanings ascribed to them
below:

(i) “General Income” means a total fee received
by a Contractor Party in exchange for the
transfer of any part of such Contractor Party’s
Participating Interest in accordance with this
Agreement;

(ii) “Written-Down Value” means a_non-
depreciated balance of any investment
(cumulative costs) not subject to Cost
Recovery under this Agreement;

(iii) “Sale or Permanent Transfer” means a
transfer of ownership rights over a Contractor
Party’s Participating Interest in full or in part
with the exception of the following:

(A) _ transfer resulting from any loans taken

under this Agreement; or

(B) exchange of participating interests in
non-profit generating projects in the
Republic of Azerbaijan; or

102
(b)

(©)

(C) islorin g6riilmasini taskil edan
Ohdoliklorin ovezinds her hansi
hiiquq vo Ghdoliklorin verilmasi;
yaxud

(D) hiiquq vo Ghdoliklorin her hansi
macburi verilmasi.

(iv) “Xalis  galir’? — Umumi golir va
asagidakilardan ibarat olan  tutulmalarin
(vergi gixilmalarmin) iimumi  mablogi
arasindaki farq demakdir:

(A) hiiquq va 6hdoliklorin otiiriilmasinin
qiivveya mindiyi tarixa ¢akilmis
kumulyativ Neft-qaz omoliyyatlari
masroflorinds Podratg1 tarafin pay;

(B) hiiquq vo Ghdoliklorini basqasina
veran bela Podratgi tarafin hayata
kegirdiyi va bu Sazisa asason Neft-
qaz omoliyyatlari masroaflorina aid
olmayan sarmayolerin (kumulyativ
masroflorin) Qaliq dayari;

(C) hiiquq va Ghdoliklorin bu ciir
verilmasi ila olaqadar ¢akilon
masroflor.

Hiiquq va Ghdoliklorin Satisindan va ya Daimi
6tiiriilmasinden aldo olunan Xalis galira Sazisin
12.1(c)(v) bandinda miiayyon olunan Monfoot vergisi
doracesi totbiq edilir. Umumi golir aldo edilorkon
hiiquq vo Ghdoliklori veran Podratg1 taraf Xalis goliri
hesablayir va yuxarida géstarilon Monfaot vergisi
daracasini ona tatbiq edir.

Sazisin 12.9(a)(iv)(A) bondinds géstarilon mablagler
Omoliyyat sirkotinin auditoru terefindan tasdiq edilir,

(b)

(©)

103

(C) _ transfer in exchange for an obligation to
perform certain work; or

(D) any involuntary transfer.

(iv) “Net Income” means the difference between
the General Income and the total amount of
the following deductions (tax deductions):

(A) Contractor Party’s share in the
cumulative Petroleum Costs as at the
effective date of the transfer;

(B) Written-Down Value of the investment
(cumulative costs) made by the
transferring Contractor Party and not
charged as Petroleum Costs under this
Agreement; and

(C) costs incurred in connection with such
transfer.

The Net Income derived from the Sale or Permanent
Transfer shall be subject to the Profit Tax Rate as
provided in Article 12.1(c)(v) of this Agreement.
Upon receipt of the General Income, the transferring
Contractor Party shall calculate its Net Income and
apply the Profit Tax Rate to it.

The amounts provided in Article 12.9(a)(iv)(A) of this
Agreement shall be approved by the auditor of the
12.10

(d)

(e)

()

12.9(a)(iv)(B) bandinda gésterilen mablagler isa
masroflori gaken Podratgi tarofin va ya Podratgi
torafin Ortaq sirkotinin auditoru torafinden tasdiq
edilir.

Hiiquq vo Ghdolikleri veron Podratg: torof Umumi
golir alindigi tarixdon doxsan (90) taqvim giintindon
gec olmayaraq Istirak payin  étiiriilmosindon
Monfoat vergisi haqqinda bayanname taqdim edir.

Hiiquq vo Ghdoliklori veron Podratc: torof istirak
payinin Gtiirtilmosinden Monfaat vergisini bu vergi
iizra_yuxarida 12.9(d) bandinda nazarda tutulmus
bayannamonin taqdimi tarixinden otuz (30) taqvim
giiniindon gec olmayaraq Azorbaycan Respublikasi
Dévlot biidcasins Sdoyir. Umumi golirin hisso-hisso
alindigi taqdirda tutulacaq timumi Monfoat vergisi do
hisso-hissa ddonilir. Umumi golirin hissolori_ tam
Umumi golir nisbatinds béliindiiyii kimi, Monfaot
vergisi da tutulacaq iimumi Monfoast vergisina
nazoron béliinmolidir.

istirak payim alan toraf Taqvim ili tizra 12.3(a)
bandinda nazerda tutulmus Monfaot  vergisi
boyannamosinds istirak paymm her hansi_ bir
hissasinin alimmasi miiqabilinds édadiyi timumi
haqqi miivafiq kategoriyalar iizra Cixilmalara aid
edir. Umumi haqq_hisss-hisso édondiyi halda
Cnalmalara da miivafiq 6donis dévrlarinds aid edilir.

Qiivvada galma

Bu Sazisdo zidd olan miiddoalara baxmayaraq, bu Saziso
xitam verildikdon sonra bu 12-ci Maddanin (habelo bu 12-ci

(d)

(e)

0)

Operating Company, while the amounts provided in
Article 12.9(a)(iv)(B) shall be approved by the auditor
of the Contractor Party or the Contractor Party’s
Affiliate incurring the expenses.

The transferring Contractor Party shall file the Profit
Tax return on the Sale or Permanent Transfer of
Participating Interest not later than ninety (90)
calendar days after the receipt of the General Income.

The transferring Contractor Party shall pay to the State
Budget Profit Tax on the Sale or Permanent Transfer
of Participating Interest no later than thirty (30)
calendar days after the filing of the Profit Tax return
envisaged by Article 12.9(d). If the General Income is
received in parts, the Profit Tax shall also be paid in
parts. As parts of the General Income are divided in
proportion to the total General Income, so shall parts
of such Profit Tax be divided in proportion to such
total Profit Tax.

The party acquiring a Participating Interest shall
reflect the consideration paid for the acquisition of any
part of the Participating Interest as an appropriate
category of Deductions in a Profit Tax return for the
Calendar Year prescribed in Article 12.3(a). If
consideration is paid partly in various periods, then
Deductions shall also be reflected in the appropriate
periods.

12.10 Survival

Notwithstanding any other provisions of this Agreement to the
contrary, the provisions of this Article 12 (and any other

104
Maddonin izahz ticiin talab olunan hor hansi digar Maddonin) Article required for the interpretation of this Article 12) shall

miiddoalari hor bir Podratg: tarofin Vergilar iizra survive the termination of this Agreement until such time as all
Ohdoaliklorina aid biitiin moasaloler qati hall edilonodok matters pertaining to each Contractor Party’s liabilities for
qiivvada qalir. Taxes are finally and conclusively determined.

105
13.1

MADDo 13

XAM NEFTIN QiIYMOTLONDIRILMOSiI

Xam neftin dayari

(a)

Moasroflorin ovezinin 6donilmasi, Monfoot
Karbohidrogenlarinin béliisdiiriilmasi va bu Sazisdo
xtisusi nozerda tutulan digar maqsodloer tigiin Xam
neftin dayari her hansi Taqvim riibiinda asagidaki
qaydada miiayyon edilir:

(i) Catdirilma montagesinds ¢atdinlan Xam
neftin doyarinin (“Xalis ixrac dayari") tayin
etmaok iigiin qarigdirma noticasinda bas veran
keyfiyyat va/va ya kamiyyat itkilori va Osas
ixrac qurgu vo ya har hans: Razilasdirilmis
alave ixrac qurgusu vasitesila Xam_neftin
noqli edilmasi iigiin xerclonan masroflori
nazar alinmaqla miivafiq satis tarixida (yiik
qaimosinin tarixina géra) “Platts Oylqram”da
dere edilmig (va ya “Platts Oylqram”in
nasrina son qoyulmusdursa, onu avez edan
hor hansi alternativ nasrda va ya Taroflorin
razilasdirdigi digor nagrda) FOB qiymati ila
qiymotlondirilmis Osas ixrac qurgusu vo ya
hor hansi Razilasdirilmis alava ixrac qurgusu
iizra Xam neftin bir vahidi iigiin orta xiisusi
satis qiymati gotiiriiliir.

(ii)
13.1 (a) (i) bandino asason Osas ixrac qurgusu
vo ya hor hansi Razilasdirilmis lava ixrac
qurgusu iigiin qiymot taklifi © mévcud
deyildirsa, belo Osas ixrac qurgu vo ya hor
hansi Razilasdirilmis olava ixrac qurgusu
iizra Taqvim riibii orzinda (yiik qaimasinin
tarixind géra) her hansi Toraf Kontrakt

13.1

ARTICLE 13

VALUATION OF CRUDE OIL

Value of Crude Oil

(a)

106

The valuation of Crude Oil for purposes of Cost
Recovery, sharing of Profit Petroleum and as
otherwise specifically provided in this Agreement in
any Calendar Quarter shall be the net back value
calculated as follows:

(i) the weighted average per unit price of Crude
Oil valued by FOB price quoted for the
relevant date of sale (as per bill of lading date),
as published in Platts Oilgram (or, where
Platts Oilgram ceases to be published, any
successor publication or other alternative
publication that the Parties may agree), for
Main Export Facility and/or any Agreed
Additional Export Facility, adjusted for costs
of transporting the Crude Oil through Main
Export Facility or any Agreed Additional
Export Facility and quality and/or quantity
losses by blending, to arrive at a value of the
Crude Oil at the Delivery Point (“Net Back
Value”);

(ii)
if no quotation is available for Main Export
Facility and/or any Agreed Additional Export
Facility as per Article 13.1 (a)(i), then for
such Main Export Facility and/or any Agreed
Additional Export Facility where there have
been export sales of Crude Oil from the
Contract Area (or such other Crude Oil
sahasinden gixarilan Xam nefti (va ya
Kontrakt sahosindon gixarilan Xam_neft
avazino miibadila vo ya neftin “svop” sazislori
naticasinda alda edilmis digar Xam nefti)
Satis montagasinda kommersiya cahotden
miistaqil oqdlara asason satirsa, bu ciir
satislarm hamusinda tatbiq olunan orta xtisusi
satis qiymati tizra (komisyon vo broker haqqi
gixildiqdan sonra), Xam neftin Xalis ixrac
dayarinin tayin etmak iigiin Xam neftin Satis
montegasina noaql olunmasina  Toroflorin
cakdiyi xarclari, o ciimladan, lakin bunlarla
mohdudlasmayaraq, boru koemori tariflorini,
tranzit riisumlarm, sigortalar, naqliyyat
vasitalorinin gecikma haqlarim, qarisdirma
naticasinda bas veren keyfiyyat va/va ya
komiyyat itkilori, terminallardan  istifada
haqqim, tankerlorin icara edilmasini va boru
komari iigiin vergilori nozera almaqla; bu
sortla ki, biitiin Taroflorin Osas ixrac qurgu vo
ya hor hansi Razilasdirilmig olava ixrac
qurgusu gargivesinds aparilmis kommersiya
cahatden miistaqil satislarimin timumi hacmi
Taqvim riibii orzinda biitiin Taroflerin Osas
ixrac qurgusu va ya har hansi Razilasdirilmis
alava ixrac qurgusu gercivasinds aparilmis
satislarmin timumi hacminin otuz tig tam iigda
bir (33 1/3) faizindon gox olsun; vo ya

107

obtained through exchanges or swap
agreements which is exchanged or swapped
for Crude Oil from the Contract Area) by any
Party in arm’s length transactions during the
Calendar Quarter (as per bill of lading date),
the weighted average per unit price realised i
all such sales (after deducting commis
and brokerages), at the Point of Sale, adjusted
for costs incurred by the Parties of
transporting the Crude Oil to the Point of Sale,
including but not limited to pipeline tariffs,
transit fees, insurances, demurrages, quality
and/or quantity losses by blending, terminal
fees, tanker costs and pipeline taxes to arrive
at a Net Back Value of the Crude Oil; provided
that the total volume of arm’s length sales
conducted through Main Export Facility
and/or any Additional Agreed Export Facility
by all Parties exceeds thirty-three and one-
third (33 1/3) percent of the total volume of all
sales conducted through Main Export Facility
and any Additional Agreed Export Facility by
all Parties during the Calendar Quarter; or

(iii)

(iv)

kommersiya cahotden miistaqil satislarin
iimumi hocmi yuxaridaki 13.1(a)(ii) bandinda
géstorilmis faizdon artiq deyildirsa — (A)
kommersiya cahatden miistaqil aqdler
(yuxaridaki 13.1(a)(ii) bandina ~— asasan
miiayyon edilmis aqdlor) daxilinds satilmis
Xam neftin orta xiisusi qiymati tizra va (B)
kommersiya cahatden qeyri-miisteqil aqdlor
asasinda satilmis ortalama olaraq Xam neftin
Baki-Tiblisi-Ceyhan iigiin Taqvim riibiinda
“Platts Oylqram’da dare edilmis i
“FOB” qiymatlarinin orta kamiyyati goti
( va ya Toarofler arasinda razilasdirilmis hor
hans1 diger giymet); yuxaridaki (ii) bandinda
géstorildiyi kimi, Xam neftin Xalis ixrac
doyarini tayin etmok tigiin Xam_ neftin
keyfiyyatini, néviinii, hacmini, Satis
montagasina noql edilmasina gakilan xarclori
nozera almaqla. Oger bu 13.1(a)(ii) bendina
asason arayis iigiin zoruri oldugu dévrdo
“Platts Oylqram”in nagsrina son
qoyulmusdursa va ya bu nasrin darci on bes
(15) giinliiya  dayandirilmisdirsa, —lazimi
ragomler Neft-qaz sonayesinda beynalxalq
niifuzu olan miinasib alternativ nosrdon
gotiiriiliir. Oger Torafler har hans alternativ
nasrlar barasinda raziliga gale bilmasolor,
asagidaki 13.1(b) bandinin miiddoalarina
asason qati gorart beynalxalq niifuza malik
olan ekspert qabul edir;

ager Taqvim riibii orzinda ¢gixarilan Xam
neftin satislar1 bir nega ixrac marsrutu ilo
hayata kegirilarso, hamin Taqvim riibii iigiin
Xam neftin dayari Osas ixrac qurgu va ya
biitiin Razilasdiriimis olave ixrac qurgusu
iizra Xalis ixrac doyorinin orta xiisusi qiymoti
kimi miiayyon edilmolidir (agar varsa).

108

(iii)

(iv)

where the total volume of arm’s length sales
does not exceed the percentage of sales
referred to in Article 13.1(a)(ii) above, the
weighted average per unit price of: (A) Crude
Oil sold in arm’s length sales (determined as
provided in Article 13.1(a)(ii) above) and (B)
Crude Oil sold in non-arm’s length sales at the
average of per unit Baku-Tbilisi-Ceyhan FOB
price quotation (or any other quotation agreed
between the Parties), as published in Platts
Oilgram in the Calendar Quarter, adjusted for
quality, grade, quantity, costs of transporting
the Crude Oil to the Point of Sale as provided
in (ii) above, to arrive at a Net Back Value of
the Crude Oil. In the event that Platts Oilgram
ceases to be published or is not published for
fifteen (15) days in the period required for its
use in this Article 13.1(a)(ii) then the required
data shall be taken from an available
alternative publication internationally
recognised by the Petroleum industry. If the
Parties fail to agree on any alternative
publication the matter shall be referred for
final decision to an internationally recognised
expert in accordance with the provisions of
Article 13.1(b) below;

where sales of Crude Oil during any Calendar
Quarter are conducted through several export
routes, the value of Crude Oil for such
Calendar Quarter shall be determined as
weighted average of Net Back Values for
Main Export Facility and all Additional
Agreed Export Facilities (if any).
(b)

Miivafiq Taqvim riibii qurtardiqdan sonra otuz (30)
giindon gec olmayaraq biitiin Toraflor Xam neftin
miivafiq Taqvim riibiinda kommersiya cohotden
miistoqil satislarmm hamusi iigiin satis hocmlorini,
tarixlorini, (qiymot tokliflari va ager qiymot tokliflori
méveud deyilso) qiymotlorini va Satis montaqasini
Podratgrya bildirirlar va Podratg: hoamin Taqvim riibii
bitdikdon sonra altmis (60) giin miiddotinds yuxaridaki
13.1(a) bandinda géstarilmis miiddoalara mal edilmasi
mogqsodila Xam neftin dayarinin miisyyon edildiyi
haqqinda SOCAR-a molumat taqdim edir; hamin
bildirisda kommersiya cahatden miistaqil olan biitiin
aqdlor iigiin satis hacmlori, tarixlori, (qiymat takliflori
vo ager qiymot takliflori mévcud deyilsa) giymotlori
vo Satis montagesi géstorilir. Oger SOCAR 13.1(a)
bandina asason Podratg: tarafinden elan edilon dayor
ilo razilasmirsa SOCAR otuz (30) giin miiddotinds
alternativ Xalis ixrac dayarinin (detallari bu séziigedan
bildirisa daxil edilir) tayin edilmasi haqqinda bildiris
Podratgrya taqdim edir. Xam neftin dayarinin miiayyon
edilmasi haqqinda SOCAR-in Podratgidan malumat
aldigi tarixdon altmis (60) giin keganadak SOCAR ilo
Podratg1 Xam neftin dayori barasinda raziliga golo
bilmirlorso, SOCAR homin dayerin Ekpert qorarmin
verilmasi qaydalarinin 1-ci hissasina asason tayin
olunan, beynalxalq miqyasda taninmis — ekspert
torafindon miisyyon edilmasini xahis eda bilar. SOCAR
ilo Podratg1 yuxarida qeyd edilon altmis (60) giinliik
miiddat orzinda Xam neftin dayari barasinda raziliga
golorlarsa, va ya hamin dayerin Ekspert qorarmin
verilmasi qaydasinin I-ci hissasino uygun olaraq
ekspert torafindan miisyyen edilmasinden sonra,
Podratg1 bela raziligin va ya ekspert qorarmin
tarixindon otuz (30) giin arzinda miivafiq Taqvim riibii
iigiin Xalis ixrac dayorinds talab olunan diizalis edir.

va 6donislar aparmaq magqsodila cari
igiin Xam neftin Xalis ixrac doyarini
miisyyon etmazdan ovvel miivaqgati olaraq, yoni

(b)

109

Within thirty (30) days after the end of the relevant
Calendar Quarter, all Parties shall notify Contractor of
the volumes, dates, quotations and if no quotation is
available, prices and Point of Sale for all arm’s length
sales of Crude Oil during such Calendar Quarter, and
within sixty (60) days after the end of such Calendar
Quarter Contractor shall submit to SOCAR the
valuations of Crude Oil for the purposes of Article
13.1(a) above, which notice shall specify volumes,
dates, quotations and if no quotation is available,
prices, and Points of Sale for all arm’s length sales. If
SOCAR does not approve any valuation notified by
Contractor pursuant to Article 13.1(a) SOCAR shall
within thirty (30) days submit to Contractor notice of
alternative determination of Net Back Value (details of
which shall be included in said notice).If SOCAR and
Contractor cannot reach agreement on the value of
Crude Oil within sixty (60) days of receipt of notice
from SOCAR Contractor may request that , such
determination shall be made by an internationally
recognised expert appointed in accordance with Part |
of the Expert Determination Procedure. If SOCAR and
Contractor reach agreement on the value of Crude Oil
within the period of sixty (60) days mentioned above
or following the determination of such value by an
expert pursuant to Part 1 of the Expert Determination
Procedure, Contractor shall make any adjustment to
such applicable Net Back Value for the relevant
Calendar Quarter within thirty (30) days after the date
of such agreement or determination.

Pending the agreement or expert’s determination of the
Net Back Value of Crude Oil for a given Calendar
Quarter, the Net Back Value of Crude Oil determined
(©)

(d)

hamin dévrda tatbiq edilo bilon Xalis ixrac dayori
barada raziliq alda edilanadak va ya ekpert qorari
verilonodoak, Xam neftin homin Taqvim riibii tigiin
SOCAR  tarafinden miiayyen edilan Xalis ixrac
dayorindan istifada edilir. Miivaqqoati hesablasmalarda
va ddonislorda diizalislor etmak lazim galdikda, belo
diizolislor tatbiq oluna bilan belo Xalis ixrac dayori
razilasdirildiqdan, yaxud bu 13.1(b) bandina va ya
Ekspert gerarimm verilmasi qaydasina asason
miisyyon edildikdon sonra otuz (30) giin orzindo
hayata kegirilacak.

Naqletma itkilori (Podratginin tamin etdiyi har hansi
sigorta hesabina Podratgiya vezi ddanilmis
itkilardon vo Podratginin boru kamori sahiblorindon
va ya operatorlarmdan kompensasiyasim aldigi
itkilordon basqa) Umumi hasilat hocmindon ¢ixthr.
Podratginin Nagletma itkilerindan  sigortalanmaq
iigiin verdiyi sigorta xorclori Ovazi ddanilon
masroflor deyildir. Belo itkilora géra verilan sigorta
kompensasiyalarinin heg biri Moasroflerin ovezinin
6donilmosi hesabina daxil edilmir. Podratgi
Naqletmo itkilorinin 20.1 bandina asasan sigorta
edilmasi iigiin cavabdehdir.

13.1(a) va (b) bondlarina asason Xam neftin tatbiq
oluna bilon Xalis ixrac dayeri miiayyon olunarken
asagidakilar tatbiq edilir:

(i) bu 13.1 bondinin “satislara” aid miiddoalari
ayrica bir satigsa da eyni daraceda aiddir va
miivafiq suratda tofsir olunur; va

(ii) “Satis montagasi” ela bir cografi néqta va ya
néqtolordir ki, satigin hans1 gartlarla — FOB,
CIF, CFR sortlari ilo, yaxud beynalxalq neft
sonayesinda hamiliqla qabul edilmis hor

(©)

(d)

110

by SOCAR for that Calendar Quarter shall be
provisionally applied to make calculation and payment
until the applicable Net Back Value for that period is
finally determined. Any adjustment to such provisional
calculation and payment, if necessary, will be made
within thirty (30) days after such applicable Net Back
Value is agreed or finally determined pursuant to this
Article 13.1(b) or the Expert Determination Procedure.

Transit Losses (other than losses for which Contractor
has been reimbursed from any insurances taken out by
Contractor and losses for which Contractor has been
reimbursed from pipeline owners or operators) shall be
deducted from Total Production. Insurance premiums
paid by Contractor for insurance taken out by
Contractor covering Transit Losses shall not be Cost
Recoverable. Any insurance reimbursements for such
losses shall not be credited to Cost Recovery.
Contractor shall be responsible for the insurance of
Transit Losses, pursuant to Article 20.1.

In determining the applicable Net Back Value of
Crude Oil pursuant to Articles 13.1(a) and (b) the
following shall apply:

(i) provisions in this Article 13.1 dealing with
“sales” shall equally apply to a single sale and
shall be interpreted accordingly; and

(ii) “Point of Sale” shall mean the geographical
location or locations where title to Crude Oil
passes from a seller to a buyer, whether such
sale is FOB, CIF, CFR or any other manner
(iii)

(iv)

hansi basga soertlorla aparilmasindan asili
olmayaraq, orada Xam _ neft  iizarinda
miilkiyyot hiiququ saticidan aliciya kegir.
Miimkiin satis montagolorinin niimunolori
sirasinaixrac neft = =kemorinin son
montaqasindoki terminalin gixis flansinda
qoyulmus buraxiligs saygaci, neftayirma
zavodundaki giris saygaci va ya tankerdoki
giris flansi daxildir; va

“Noagqletma itkileri” dedikdo, Catdirilma
montaqasindan ixrac noqletma sistemlarinin
son moentaqasina Xam neftin vurulmasi
gedisindo omala galen va boru kemorlarinda
beynalxalq tacriibada qabul edilmis normal
itki hadlorindan, yoni sifir tam onda bir (0,1)
faizdon artiq olan itkilor nozordo tutulur; va

“kommersiya cahatden miistaqil satis” — aqd
baglamaq isteyon miistoqil alici va satici
arasinda Sarbast dénorli valyuta miigabilinda
beynalxalq bazarda Karbohidrogenlar satisi
va ya miibadilasi demakdir, hom da bu zaman
barter oqdlorini nozerda tutan _ satislar,
hékumotlorarasi satislar, habela beynalxalq
bazarda Karbohidrogenlor satisinda qiivveda
olan adi iqtisadi stimullarla deyil, tamamilo
va ya  qismon  diger _miilahizolorla
sortlondirilon basqa oaqdler istisna edilir.
Siihbalora yol vermomok iigiin 13.1(a) (i)
bondi iizra = qiymotlondirilmis __ satislar
kommersiya cahoatden miistaqil satislar kimi
baxilsin.

Hacmlarin élciilmasi

Podratginin hasil etdiyi Karbohidrogenlorin hacmi va
keyfiyyati Neft-qaz sonayesinda qabul edilmis
beynalxalq miisbat tacriibaya uygun  iisullar vo

(iii)

(iv)

Measurement

generally recognised by the international
Petroleum industry. Examples of possible
Points of Sale include the sales meter at the
outlet of the terminal at the terminus of the
export pipeline, the inlet meter at a refinery, or
the inlet flange to a tanker; and

“Transit Losses” shall mean losses incurred
during the pipeline transport of Crude Oil
from the Delivery Point to the terminus of the
export transportation systems in excess of the
normal international pipeline loss allowance
of one-tenth of one (0.1) percent; and

an “arm’s length sale” is a sale or exchange of
Petroleum between a willing and non-
affiliated buyer and seller on the international
market in exchange for payment in Foreign
Exchange, excluding a sale involving barter,
sales from government to government and
other transactions motivated in whole or in
part by considerations other than the usual
economic incentives involved in Petroleum
sales on the international market. For the
avoidance of doubt, all sales valued under
Article 13.1 (a) (i) shall be treated as arm’s
length sales.

The volume and quality of Petroleum produced by
Contractor shall be measured by methods and
appliances in accordance with Good International
(b)

(©)

(d)

cihazlar ilo dlgiiliir va Olgma qaydasina uygun olaraq
Toroflorin nozaroti altinda saxlanilir.

Podratg1 Olgmo qaydasinm miiddoalarina uygun
olaraq Karbohidrogenlerin hacmini élgmeak vo
keyfiyyotini miiayyon etmok iiciin istifada olunan
cihazlari yoxladigi vo kalibrladiyi haqda SOCAR-a
qabaqcadan yazili_ moalumat verir. SOCAR-in
yoxlamada va kalibrlamada miisahide aparmag iigiin
6z xarci va 6z riski hesabina 6z miitoxassislorini
géndormoyo ixtiyari vardir.

Olcma metodu va ya dl¢eme iigiin istifads edilmis
cihazlar hasilati artiq va ya askik géstardikda, ogor
basqa hal siibut olunmursa, bela hesab edilir ki, 6lgma
cihazlarinm son doafa yoxlandigi vaxtdan etibaran
sahy méveud olmusdur; (Taraflar arasinda xiisusi
olaraq basqa ciir razilagma olmadigi taqdirds) bu
halda sahva yol verilan dévr iigiin orta dayar tizra
zaruri diizalislor edilir va ya miivafig miiddat arzinda
mohsulun lazimi hocminda natura gaklinda
gatdirilmasini nizamlamaq iigiin tadbirlor gériiliir.

Kontrakt sahasindon gixarilan va Podratginin 11.2
bandino uygun olaraq —_istifada —etmadiyi
Karbohidrogenlar Catdirilma moantagasinda dlciiliir.

(b)

(©)

(d)

112

Petroleum Industry Practice, and shall be monitored by
the Parties in accordance with the Measurement
Procedure.

Contractor shall give prior written notice to SOCAR
of any testing and calibration by Contractor of the
appliances used in the measurement and determination
of quality of Petroleum pursuant to the Measurement
Procedure. SOCAR, at its cost and risk, shall be
entitled to have witnesses participate at such testing
and calibration.

Where the method of measurement, or the appliances
used therefor, have caused an overstatement or
understatement of production, the error shall (unless
otherwise agreed by the Parties) be presumed to have
existed since the date of the last calibration of the
measurement devices, unless otherwise proved, and an
appropriate adjustment shall be made to the average
value for the period of the error, or by an adjustment
in deliveries in kind over an equivalent period.

Petroleum produced from the Contract Area and not
used by Contractor pursuant to Article 11.2 shall be
measured at the Delivery Point.
14.1

MADDo 14

OMLAKA SAHIBLIiK, ONUN iSTIFADOSI
Vo LOGV EDILMasi

OQmlaka sahiblik va ondan istifada

Neft-qaz omoliyyatlarinm aparilmasi tigiin nozerda tutulan
Qsas fondlarin va dasinar emlakin asagidaki kateqoriyalarina
miilkiyyot hiiququ SOCAR- a asagida géstorilon qaydada
kegir:

(a) Torpaq saholorinin satin alinmasina qanunla icazo
verilocayi toqdirda Podratg¢min Azarbaycan
Respublikasmda Neft-qaz omoliyyatlar: iigiin satin
aldigi, o ciimloden SOCAR-in taminati ila alinan
torpaq saholori alindigi andan SOCAR-1n miilkiyyati
olur;

(b) islonma sahosindo (saholorinds) Neft-qaz
omoliyyatlarinda Podratginin istifada etdiyi va dayari
Neft-qaz omoliyyatlar1 masroflarina aid edilon Osas
fondlar vo dasinar omlak iizorinda miilkiyyat hiiququ
SOCAR-a asagida géstorilon tarixler igarisinda on
erkon tarixdo kegir: (i) homin islonmo sahosino
miinasibatdo Sifir balansina nail olunandan sonra
golon Taqvim riibiiniin sonunda vo ya (ii) bu Sazisin
qiivvasino xitam verilonden sonra. Axirinci halda
Podratginin 23.3(b) bandinda va 29-cu Maddoda
nozerda tutulan hiiquqlar1 mahdudlasdirmadan, Osas
fondlar iizorinda miilkiyyot hiiququ bu Sazis iizra
onlara aid edilon masraflorin Ovozinin 6donilib-
6donilmamasindon asili olmayaraq SOCAR-a kegir.
Sifir balansina nail olunandan sonra miilkiyyot
hiiququ SOCAR-a verilon Osas fondlar va dasinar
emlak, yalniz iqtisadi resurs qaligi mahdud olan
emlak vahidlorinden basqa, istismara yararli olmali
vo asinmasi nozera alinmaqla, Neft-qaz sonayesinda

14.1

ARTICLE 14

OWNERSHIP, USE AND
ABANDONMENT OF ASSETS

Ownership and Use

Title to the following categories of fixed and moveable assets
for use in Petroleum Operations shall pass to SOCAR in
accordance with the following:

(a)

(b)

113

When legally permissible to purchase land, any land
purchased in the Republic of Azerbaijan by Contractor
for Petroleum Operations, including the land
purchased by Contractor under SOCAR’s guarantee,
shall become the property of SOCAR, as soon as it is
purchased.

Title to fixed and moveable assets employed by
Contractor in the performance of Petroleum
Operations within a Development Area(s) and the cost
of which is claimed as Petroleum Costs shall be
transferred to SOCAR upon the earlier to occur of (i)
the end of the Calendar Quarter following the
achievement of Zero Balance with respect to such
Development Area or (ii) the termination of this
Agreement. In this latter case, without prejudice to
Contractor’s rights under Articles 23.3(b) and 29, title
to fixed assets will pass to SOCAR irrespective of
whether the costs thereof have been Cost Recovered.
Except in respect of items which have limited residual
economic life, fixed and moveable assets the title to
which is transferred to SOCAR following the
achievement of Zero Balance shall be in reasonable
working order and shall comply with Good
International Petroleum Industry Practice, subject to
wear and tear.
(©)

(d)

(e)

qabul edilmis beynalxalq miisbat tacriiboyo uygun
golmolidir.

Podratginin ixtiyari var ki, amlak iizarinda miilkiyyat
hiiququnun bu 14.1 bandina asasan SOCAR- a kegib-
kegmomosinden _asili olmayaraq —_ Neft-qaz
omoliyyatlarmi aparmaq magqsadila alinmis in
torpaq saholorindon, biitiin Osas fondlardan vo
dasinar omlakdan heg bir alava xere qoymadan bu
Sazisin qiivvada olacagi biitiin miiddat orzinda tam va
miistasna hiiquqla istifado etsin.

Konktrakt sahosinin bir hissasindon 29.5 bandina
uygun suratda imtina edilmasindan sonra Podratg1
imtina edilon sahodoki har hansi osas fondu tork
etdiyini, ondan istifada etmak va ya onu Neft-qaz
amoliyyatlart ila alaqadar olaraq har hans1 basqa yera
kégiirmok niyyotinda olmadigim bildirir. 14.1(f)
bandinin miiddoalarina smal edilmasi sartila SOCAR
bu bildirigin alindigi andan etibaron altmis (60) giin
arzinda hamin asas fondlar tizorinda miilkiyyat
hiiququnu, sahibliyi va nozarati 6z dhdasina
gétiirmoyo qorara ala bilor.

Bu Sazisin qgiivvada oldugu miiddet arzinda Neft-qaz
omoliyyatlarmin hayata  kegirilmasi _ prosesinda
Podratginin topladigi vo hazirladigi molumatin vo
basqa informasiyanin birga sahibi SOCAR va
Podratgidir. Bu Sazisin qiivvasina xitam verildikdon
sonra homin moalumatin va informasiyanin hamisinin
iizorinda miilkiyyat hiiququ SOCAR-a kegir. Hor bir
Podratgi taref — gdstorilon = moalumatdan va
informasiyadan Azarbaycan Respublikasinda
Karbohidrogenlorla bagli digar faaliyyat névlori ila
alaqadar olaraq sonralar da istifada etmak hiiququna
malikdir. Bu Sazisin qiivvada qalacagi miiddat orzinda
Podratgi bu Sazisin 27.2 bandinda  géstarilmis
prinsiplora uygun suratda homin molumati va
informasiyam miibadilo etmak hiiququna malikdir.

(©)

(d)

(e)

114

Contractor is entitled, at no additional cost, to the full
and exclusive use and enjoyment of all land and fixed
and moveable assets acquired for the purpose of
Petroleum Operations throughout the term of this
Agreement irrespective of whether title to such asset
has passed to SOCAR in accordance with this Article
14.1.

With respect to any fixed asset Contractor shall, upon
partial relinquishment pursuant to Article 29.5, give
notice of abandonment of such assets in the area to be
relinquished which Contractor does not intend to use
or relocate elsewhere in connection with Petroleum
Operations. Subject to Article 14.1(f), SOCAR may,
within sixty (60) days of receipt of such notice, elect
to assume ownership, possession and custody of such
fixed assets.

Data and other information collected and generated by
Contractor in the course of Petroleum Operations
shall, during the term of this Agreement, be jointly
owned by SOCAR and Contractor. Following the
termination of this Agreement ownership of all such
data and information shall revert to SOCAR.
Thereafter, each Contractor Party shall be entitled to
continue to use such data and information in relation
to its other Petroleum related activities in the Republic
of Azerbaijan. Contractor shall be entitled to trade
such data and information in accordance with the
principles set out in Article 27.2 of this Agreement
during the term of this Agreement.
()

icarayo gotiiriilmiig avadanliq iizorinds miilkiyyot
hiiququ, bu Sazisin 14.3 bandinda ayrica géstarilmis
hallar istisna olmaqla, Sazisin qiivvasino xitam
verildikdon sonra SOCAR-a kegmir va bela halda
Podratg: adi gakilon avadanligi ixrac etmak hiiququna
malikdir.

14.2. Omlakin lagv edilmasi

(a)

Osas obyektlorin logv edilmasi (bu 14.2 bandinda
istifada edildiyi kimi: (i) “Osas obyektlar” dedikda
Neft-qaz Omoliyyatlarinim aparilmasi iigiin miihiim
olan va xerclari Neft-qaz omaliyyatlar1 Hesabina aid
edilon iri konstruksiyalar vo qurgular, o ciimladon
platformalar, yigim vasitalori, quyular, boru
komorlori, dayaq bloklari, nasos stansiyalari vo
terminallar nozordo tutulur; (ii) “lagvetma” - hor
hansi Osas obyektlarin va ya onlarm hor hansi
hissasinin istismardan  ¢ixarilmasi,  demontaji,
s6kiilmasi, ¢ixarilmasi va/ va ya barasinda sorancam
verilmasi, 0 ciimladen yuxaridakilarla bagli olaraq vo
ya onlari nazera alaraq hayata kegirilen hor hansi
emoliyyatlar (o ciimloden istismardan ¢ixarma
emoliyyatlarmin baslanmasim gézleyarken uzun
miiddota tachiz olunan mallarm planlasdirilmasi,
alinmasi va Osas obyektlorin texniki xidmoti) va
bunlarla yanasi bu Sazis gargivesinda taleb oluna
bilacok sahanin zaruri borpasi islari demakdir; va
“lagv etmak” sézii va ya bundan térayan her hansi
sézlor miivafiq qaydada tofsir olunur) Toroflor
torafinden Neft-qaz sonayesinda qabul edilmis
beynalxalq miisbat tacriibaya uygun olaraq va 14.2
bandinde nozerda tutulmus qaydada yerina yetirilir va
hayata kegirilir.

0)

Except as otherwise provided in Article 14.3 of this
Agreement, ownership of leased equipment shall not
transfer to SOCAR at the end of this Agreement, and
Contractor shall at such time be free to export such
equipment.

14.2 Abandonment

(a)

115

Abandonment of Major Facilities (as used in this
Article 14.2) (i) “Major Facilities” refer to large
structures and facilities essential to the conduct of
Petroleum Operations and the costs of which are
charged to the Petroleum Operations Account,
including platforms, gathering facilities, wells,
pipelines, jackets, pumping stations and terminals; and
(ii) “abandonment” shall mean the decommissioning,
dismantling, demolition, removal and/or disposal of
any Major Facilities or any part of them including any
operations carried out in connection with or in
contemplation of the foregoing (including planning,
acquiring long-lead items and maintenance of the
Major Facilities pending commencement of
decommissioning operations) together with any
necessary site reinstatement all as may be required
under this Agreement, and the word “abandon” and
any derivative thereof shall be construed accordingly)
shall be performed and conducted by the Parties in
accordance with Good International Petroleum
Industry Practice and as provided in this Article 14.2.

In order to finance abandonment of all Major Facilities
employed by Contractor, the Parties shall open in
(b)

Podratginin istismar etdiyi biitiin Osas obyektlorin
logy edilmasini maliyyalosdirmak magqsadi ila
Toraflor hor islonmo sahasino miinasibotds yiiksok
beynoalxalq niifuza malik olan, SOCAR ila Podratgi
arasinda razilagdirilmig bankda Dollarla olan birga
magsodli hesab agirlar, o sortla ki, bu ciir banklar
minimum maliyya meyarlarina cavab versin, yoni
“Standard & Poor’s Corporation” tarofindan
miiayyonlasdirilmis “AA-” saviyyali va ya “Moody’s
Investor Services Inc.” tarafindan miiayyen edilmis
“Aa3” saviyyali uzunmiiddatli kredit reytingino
malik olsun. Hor islonma sahosine miinasibatde, bu
hesab homin Islanmo sahosi tigiin “Lagvetma fondu”
adlanacaq va SOCAR va Podratgi tarofinden
razilasdirilmig qaydalar asason fondun asas
vasaitinin vo deyarinin qorunmas1 maksimum fayda
gotiiriilmasini nozarda tutmaqla birga agilacaqdir va
idara edilocokdir. Maqsodli hesabin strukturu vo
Lagvetma fondunun vasaitinin idara edilmasinin
sortlori SOCAR ilo Podratgi arasinda Kommersiya
hasilatinin baslanmasindan sonra otuz alti (36) ay
miiddotinds razilasdinlir, o ciimladen Lagvetma
fondu ilo bagh hor hansi sévdalasma va ya
emoliyyatlar iigiin tolob olunan SOCAR va
Podratginin lazim1 solahiyyot verilmis
niimayondolorinin birga imzasi toleb  olunur.
Lagvetma fonduna (fondlarma) (va ya vaziyyatden
asili olaraq Podratginin lagvetma isleri hesabr)
qoyulmus biitiin pul vosaitinin ovezi Omoliyyat
mosroflori kimi édonilmolidir. istanilon Logvetmo
fondu (va ya vaziyyatden asili olaraq Podratginin
logvetmo islori hesabina) miivafiq islonme sahasino
aid biitiin Osasli masroflarin on (10) faizindon artiq
ola bilmoz.

Hansinin daha tez bas vermasindan asili olaraq, (i)
miivafiq islonmo sahasino aid Islonmo va hasilat
d niin baslanmasinn on besinci_—_(15-ci)
ild6niimiina tasadiif eden Taqvim riibiinden, yaxud

(b)

116

respect of each Development Area a joint escrow
account denominated in Dollars at a bank of good
international repute to be agreed between SOCAR and
Contractor , provided that such banks meet the
minimum financial criteria of having a long term credit
rating of at least “AA-”, as determined by Standard &
Poor’s Corporation or at least “Aa3”, as determined by
Moody’s Investor Services Inc. In relation to each
Development Area, this account shall be known as the
“Abandonment Fund” for that Development Area
and shall be opened and administered jointly under
agreed rules by SOCAR and Contractor for the
protection of principal value. The structure of the
escrow account and the terms for the administration of
the Abandonment Fund monies shall be mutually
agreed between SOCAR and Contractor, within thirty
six (36) months following Commencement Date of
Commercial Production, including the requirement of
joint signature of the duly authorized SOCAR and
Contractor representatives (one from each side) to be
required for any transaction or operation on the
Abandonment Fund. All monies allocated to the
Abandonment Fund(s) (or the Contractor
Abandonment Account, as the case may be) shall be
recoverable as Operating Costs. In no event shall any
Abandonment Fund (or the Contractor Abandonment
Account, as the case may be) exceed ten (10) percent
of all Capital Costs attributable to the relevant
Development Area.

Contractor shall commence making contributions to
the relevant Abandonment Fund in the first Calendar
Quarter following the earlier of: (i) the fifteenth (15th)
anniversary of the beginning of the Development and
(©)

(ii) miivafiq islonmo sahasino dair hazirki iglonmo
proqraminda miiayyon edilmis Xam __ neftin
ehtiyatlarimin gixarilmasinin yetmis (70) faizo
gatacagi Taqvim riibiinden sonra golon_ birinci
Taqvim riibiinds Podratg: miivafiq Logvetma
fonduna vesait kégiirmayo _baslayir (“Logvetma
islarinin maliyyalasdirilmasi tarixi”).

Podratg: har Taqvim riibiinds miivafiq Logvetma
fonduna asagidaki diistura uygun sokilda voasait
kéciiriir:

QAT = ((COA/ARES) x PARES) — CAF
burada:

QAT miivafiq Taqvim riibii iigiin Logvetma
fonduna  kégiiriilmali olan —_vasaitin
moblogidir;

COA  miivafiq islonmo sahasi iizra Logvetmo
islorinin’ on son razilasdirilmig = Xoare
smetasidir 14.2(g) bondina uygun olaraq
miiayyon edilon va 14.2(a) bandinda gésta-
rilmis haddon yiiksok olmayan  smeta
dayoridir;

ARES Lagvetma islorinin maliyyalasdirilmasi
tarixindon baslayaraq_ miivafiq islanme vo
hasilat dévriiniin sonundak ¢ixarilmali olan
Xam neftin —ehtiyatlarimim —Podratg1
torafinden on son hesablanmis_ qaliq
ehtiyatlaridir;

PARES (a) Lagvetma islarinin maliyyalasdirilmasi
tarixinden§ ovvalki Taqvim _ riibiiniin
sonunadek miivafiq islonmo sahosindon
gixarilan Xam neftin mocmu hasilatinin vo
(b) cari fllik ig program: va Biidcs osasinda

(©)

117

Production Period for the applicable Development
Area, or (ii) the Calendar Quarter when seventy (70)
percent of Crude Oil reserves identified in the current
Development Programme in respect of such
Development Area have been recovered (the
“Abandonment Funding Date”).

Contractor shall transfer funds on a Calendar Quarter
basis to the relevant Abandonment Fund according to
the following formula:

QAT = ((COA/ARES) x PARES) — CAF
where:

QAT is the amount of funds to be transferred to the
Abandonment Fund in respect of the relevant
Calendar Quarter;

COA _ isthe most recently agreed Estimated Cost of
Abandonment in respect of the relevant
Development Area (established pursuant to
Article 14.2(g), up to the limit established in
Article 14.2(a));

ARES _ is Contractor’s most recent estimate of
Crude Oil reserves remaining to be
recovered from the Abandonment Funding
Date until the end of the relevant
Development and Production Period;

PARES is the sum of (a) the cumulative production
of Crude Oil from the relevant Development
Area from the Abandonment Funding Date
up to the end of the previous Calendar
Quarter and (b) the estimated production of
(d)

cari Taqvim riibii iizra hesablanan miivafiq
Islonmo sahasindon Xam neft hasilatrnin
comidir.

CAF (a) ovvalki Toqvim Riibiiniin sonunda
Lagvetmo islorifondunun balansi ila (b)
evvalki Taqvim  riibiiniin sonunadok
miivafiq islonmo sahosino dair logvetmo
omoliyyatlarma xoerclanmis faktiki cami
mablagin macmusudur.

Ogor hor hansi Taqvim riibiinda bu 14.2(c) bandi tizra
hesablanan QAT monfi adeda borabar olarsa, onda
hamin Taqvim Riibii tigiin QAT-1n sifira (0) barabar
oldugu hesab edilacakdir.

Bu 14.2 bondindo gistorildiyi kimi miivafiq islonmo
sahosi iizro Logvetmo isloriFonduna (va ya
vaziyyatdon asili olaraq, Podratginin Lagvetma islari
hesabina) talab olunan hor hansi ddonislorin
edilmomosi bu Sazisin Podratg: terafinden K6klii
pozuntu hali hesab edilir va bu halda 29.1(b) bondi
tatbiq olunur. 29.1 bandina uygun olaraq SOCAR
toerofindan bu Sazisa xitam verilmasi Podratgin
miivafiq qaydada 14.2(j) va ya 14.2(k) bondlorina
uygun olaraq bu Sazis gorgivasinds talab olundugu
kimi Lagvetma fonduna va ya Podratginin lagvetma
islori hesabina Gdonis etmok Ghdoliyindon azad etmir.

Oger her hansi bir anda Podratgi Osas obyektlori bu
Sazis qiivvaden diisonadok logv olunmasin tévsiya
edirsa, asagidaki miiddoalar tatbiq olunur;

0) SOCAR Podratginin tévsiyyasi alindiqdan
sonra altmis (60) giin arzinda hamin Osas

(d)

118

Crude Oil from the relevant Development
Area for the current Calendar Quarter under
the then-current Annual Work Programme
and Budget ;

CAF is the sum of (a) the Abandonment Fund
balance at the end of the previous Calendar
Quarter and (b) the aggregate of the actual
amount spent on abandonment operations
with respect to the relevant Development
Area up to the end of the previous Calendar
Quarter.

If in any Calendar Quarter the calculation set out in
this Article 14.2(c) produces a value of QAT that is
negative, then for that Calendar Quarter the value of
QAT shall be deemed to be zero (0).

A failure to make any required contribution to the
Abandonment Fund (or the Contractor Abandonment
Account, as the case may be) in respect of a
Development Area as provided in this Article 14.2
shall be deemed to constitute Material Breach by
Contractor, whereupon Article 29.1(b) shall apply.
Termination of this Agrement by SOCAR pursuant to
Article 29.1 shall not relieve Contractor from making
the contribution to the relevant Abandonment Fund or
the Contractor Abandonment Account as required
under this Agreement in accordance with Articles
14.2(j) or 14.2(k) respectively.

If, at any time, Contractor recommends abandonment
of a Major Facility prior to the termination of this
Agreement, the following provisions shall apply:

(i) SOCAR may elect, within sixty (60) days of
receipt of Contractor’s recommendation, to
obyektin istismarin davam etdirmayi qarara
almaq hiiququna malikdir vo bu halda
SOCAR 6zii iigiin miinasib vaxtda homin
Osas_ obyektin lagv edilmasina géra
cavabdeh olur. Ogar SOCAR Osas obyektin
istismarim davam etdirmoyi gorara almursa,
homin Osas_ obyektin lagv — olunub-
olunmamasina dair qorar Rohbar komita
torofinden verilir, o gortla ki, ogor
Podratginin tévsiyyasinin giindoliys ilk dafa
salindigi iclasda Rahber komita homin Osas
obyektin logv olunmasina dair raziliga gala
bilmirso, belo hesab edilir ki, Toroflor
arasinda__xiisusi_ olaraq_ = basqa_—ciir
razilasdirilmadigi taqdirda, SOCAR hamin
Osas obyektin istismarm davam etdirmoyi
qerara almisdir va Podratgi homin Osas
obyekt ilo bagli heg bir masuliyyat dagimir.
Oger Rohber komita Osas obyekti logv
etmoyi gorara alirsa, bu qorarin verildiyi
tarixden altmis (60) giin orzinda SOCAR
Podratgiya homin Osas_ obyektin lagv
olunmasina géra Podratginin yoxsa SOCAR-
in masuliyyat dasidigi barada moalumat verir.
SOCAR altmis (60) giin arzinda Podratgiya
bu barodo malumat vermoadikdo, hesab edilir
ki, SOCAR homin Osas obyektin Podratgi
tarefindan lagv olunmasim qorara almisdir.
SOCAR  toarafindan Osas  obyektin
istismarinn davam etdirilmasi va ya hor
hansi lagvetma omoliyyatlari Neft-qaz
sonayesinda qebul edilmis beynalxalq
miisbat tacriibaya uygun suratda vo
Podratginin apardigi va ya taklif etdiyi Neft-
qaz omoliyyatlarina mane olmayacaq, yaxud
monfi tasir géstarmayacak gsakilda heyata
kegirilir;

119

continue using such Major Facility, in which
event SOCAR shall be responsible for
abandoning such Major Facility as and when
it decides. If SOCAR fails to elect to continue
using such Major Facility the Steering
Committee shall determine whether to
abandon such Major Facility provided that if
the Steering Committee fails to reach
agreement on the abandonment of such Major
Facility at the meeting at which Contractor’s
recommendation first appears on the agenda
then, unless otherwise agreed by the Parties,
SOCAR shall be deemed to have elected to
continue using such Major Facility and
Contractor shall have no further liability of
any kind with respect to such Major Facility.
If the Steering Committee decides to abandon
such Major Facility, within sixty (60) days of
such decision SOCAR shall notify Contractor
whether Contractor or SOCAR shall be
responsible for abandoning such Major
Facility. If SOCAR fails to notify Contractor
within such sixty (60) day time period,
SOCAR shall be deemed to have decided that
Contractor is to abandon such Major Facility.
Any abandonment operations, or continued
use by SOCAR, shall be conducted in
accordance with Good _ International
Petroleum Industry Practice and in such a
manner that does not interfere with or
adversely affect Petroleum Operations
conducted or proposed to be conducted by
Contractor.
(ii)

(iii)

Miivafiq islonma sahasino aid Logvetmo
fondu yaradildiqdan sonra 14.2(d)(i) bandina
uygun olaraq Osas obyektin lagv edilmasi
qgerara alindiqda, Logvetma fondunun homin
Osas obyekt ila bagli hacma uygun galen va
hamin Osas obyekta aid olan hissasi;

(A) ager SOCAR bu ciir Osas obyektin lagv
edilmasino cavabdehlik —_dasimaq
qerarina galersa va ya homin Osas
obyektin istismarim davam etdirmoyi
qerara alarsa va ya onun bu ciir Osas
obyekti istismar etmoyi davam
etdirmak qoararmna galdiyi ~~ hesab
olunarsa, SOCAR-a_ kégiiriilacak; bu
qeyd edilonlordon ikincisi bas verdikdo,
Logvetmo islori Fondunun homin
miivafiq _hissasinin _kégiiriilmasi
SOCAR-in hamin Osas obyektin lagv
edilmasina basladigi vaxtda va ya bu
Saziso xitam verildiyinda (hansi daha
tez bas verarsa) hayata kecirilir.

(B) SOCAR  Podratgimmn homin Osas
obyektin lagv edilmasina cavabdeh
oldugunu qorara alarsa va ya qorara
almis hesab_ edilarsa, Podratgrya
kégiiriiliir; vo

Miivafiq islonmo sahosi tigiin Logvetmo
fondu yaradilmazdan ovval  14.2(d)(i)
bandina uygun olaraq Osas obyektin logv
edilmasi qorara alinarsa va ya_ miivafiq
vaxtda zoruri lagvetme islorinin xorclorini
qarsilamaq iiciin Logvetmo islori Fondunda
kifayat qader vasait olmazsa vo SOCAR
Podratginm hamin Osas_ obyektin logv
edilmasina cavabdeh oldugunu goerara alarsa

120

(ii)

(iii)

where the decision to abandon a Major Facility
is taken in accordance with Article 14.2(d)(i)
after the establishment of the Abandonment
Fund for the relevant Development Area, the
appropriate portion of the Abandonment Fund
commensurate with and attributable to such
Major Facility shall:

(A) _ be transferred to SOCAR if it has
decided to be responsible for
abandoning such Major Facility or
where it has elected or shall be deemed
to have elected to continue to use such
Major Facility, in which latter case, the
transfer of such appropriate portion of
the Abandonment Fund shall take place
at the time SOCAR commences
abandonment of such Major Facility or
termination of this Agreement,
whichever is earlier; or

(B) be transferred to Contractor where
SOCAR has decided or shall be deemed
to have decided that Contractor shall be
responsible for abandoning such Major
Facility; and

where the decision to abandon a Major Facility
is taken in accordance with Article 14.2(d)(i)
before the establishment of the Abandonment
Fund for the relevant Development Area, or
where at the relevant time there are insufficient
funds in the Abandonment Fund to cover the
cost of the necessary abandonment activities,
and SOCAR has decided or shall be deemed to
have decided that Contractor shall be
(e)

va ya qarara almis hesab edilarsa, Podratgi
miivafiq Lagvetma fonduna édanis edir (va
ager homin maqamda Lagvetme islori fondu
yaradilmayibsa, Toaroflear bu — Sazisin
miiddoalarina = uygun olaraq = onun
yaradilmasina_ baslayir), bu goertla ki,
Podratg: bu ciir édonislari etmaya va hamin
Osas obyekt ilo bagli har hansi lagvetma
islorini hayata kegirmoya yalniz o hadda
Ohdalik dasiyir ki, lagvetma _ islarinin
miivafiq xerclori (lagvetma islorinin hor
hansi ovvalki gakilmis xorclari ile birlikde)
Podratgi terafinden miisyyonlasdirilmis vo
Rohber komita terafinden  tasdiqlonmis
qaydada Qiivvayominma tarixinden
baslayaraq miivafiq Gdonisin edilmasi
giiman edilon Taqvim ilinin son giiniinadok
xorclonon miivafiq islonmo sahosino aid olan
biitiin Osasli mosroflorin on faizindon (10%)
¢ox olmasin.

Bu Sazis qiivvaden diisdiikda (14.2 (j) va 14.2 (k)
bandlorina uygun olaraq) Podratg: Kontrakt sahasinin
hiidudlar1 = daxilinda = Neft-qaz_—_ amaliyyatlarinda
istismar olunan Osas obyektlardon hansilarini logy
etmok niyyatindadirse, onlarm hamuisi barasinda
SOCAR-a molumat verir. SOCAR Podratginin
molumatim aldiqdan altmis (60) giin miiddatinda
Podratgrya SOCAR-in Osas obyektlardon hansilarimin
istismarm: davam etdirmoyi goerara aldigim bildirir,
habelo Podratgiya malumat verir ki, SOCAR yerda
qalan  biitiin Osas obyektleri dzii logy etmok
niyyotindadir, yoxsa homin Osas obyektlorin logv
edilmasi iigiin masuliyyati Podratginin tizorina qoyur.
Miivafiq Lagvetmo fondunun va ya vaziyyetdon asili
olaraq, Podratginm Lagvetma islari hesabinin amlakin
logy edilmasi ilo bagli islorin hacmina uygun galon va

(e)

121

responsible for abandoning such Major
Facility, Contractor shall make payment to the
relevant Abandonment Fund (and if the
Abandonment Fund has not been established at
this point, the Parties shall proceed to establish
it in accordance with the provisions of this
Agreement) provided at all times that
Contractor shall only have the obligation to
make such payments and to carry out any
abandonment activities with respect to such
Major Facility to the extent that the relevant
costs of abandonment (together with any
previously incurred costs of abandonment
activities), as determined by Contractor and
approved by the Steering Committee, would
not exceed ten (10) percent of all Capital Costs
attributable to the relevant Development Area
which would be expended from the Effective
Date to the last day of the Calendar Year in
which the relevant payment is supposed to be
made.

Upon termination of this Agreement (and subject also
to Articles 14.2(j) and 14.2(k)), Contractor shall notify
SOCAR of all Major Facilities employed in Petroleum
Operations which the Contractor intends to abandon.
SOCAR shall, within sixty (60) days of receipt of
Contractor’s notice, notify Contractor of such Major
Facilities which SOCAR elects to continue to use, as
well as whether SOCAR elects to abandon all other
Major Facilities or have Contractor abandon such
other Major Facilities. A portion of the relevant
Abandonment Fund (or the Contractor Abandonment
Account, as the case may be) commensurate with and
attributable to any Major Facilities shall be transferred
to Contractor or to SOCAR, (as the case may be)
whichever is responsible for abandoning such Major
Facilities. If SOCAR elects to continue to use or to
()

homin omlaka aid olan hissasi adi gakilon Osas
obyektlarin logy edilmasi iigiin kimin masuliyyat
dasgimasindan asili olaraq ya Podratginm, ya da
SOCAR-in hesabina kéciiriiliir. SOCAR hor hansi
Osas obyektdan istifadoni davam etdirmayi va ya onu
logy etm jrara aldiqda, SOCAR bu Osas
obyektlori igiin miinasib olan bir vaxtda va tarzda
logy etmak hiiququna malikdir. Osas obyektlor Neft-
qaz sonayesinda gabul edilmis beynalxalq miisbat
tacriibaya uygun sakilda lagv olunur, bu sartla ki, logv
edilmasi iigiin masuliyyat dasidigi amlaki Podratgmin.
tamamiloa logy eda bilmasinden étrii_ miivafiq
Lagvetma fondunda kifayat qader pul  vasaiti
olmayanda (va ya vaziyyatden asili olaraq
Podratginin Lagvetma islori hesabina) Podratgi 14.2
bandina uygun olaragq, (i) Lagvetma fondunda (va ya
vaziyyatdon asili olaraq Podratginin Lagvetma islori
hesabina) olan biitiin nagd vasaiti va (ii) Lagvetma
fonduna (va ya vaziyyatdon asili olaraq Podratginin
Lagvetme islori hesabina) ddonilmasi tolob olunan
vasaiti legvetma tadbirlorinin hayata kecirilmasina
xerclayir va bundan sonra her hansi legvetma
omoliyyatlarm: dayandirir; bu andan etibaran o,
qalmaqda olan hamin Osas obyektlorin legv edilmasi
ilo bagl he¢ bir moasuliyyat dasimir va ya Ghdolik
gétiirmiir. Logv edilmayon her hansi Osas obyektlar ,
Neft-qaz sonayesinda qabul edilmis beynalxalq
miisbot tacriibaya uygun olaraq tahliikasiz vaziyyatda
saxlanmalidir ki, bu da lagvetma _ tadbirlori
cargivasinda temin olunur.

SOCAR hor hansi Osas obyektlari lagv etmayi qarara
aldiqda va ya 14.2(d) va ya 14.2 (e) bandlorinda
nozorda tutuldugu kimi, hor hansi bu ciir Osas
obyektlorden istifadoni davam etdirmayi qarara
aldiqda, (Taroafler arasinda xiisusi olaraq basqa ciir
razilasdirilmamusdirsa) hamin Osas obyektlera va
onlarin lagv edilmasina aid olan her ciir masuliyyat va
Ohdolik, habelo miivafiq Lagvetma fondunda (va ya

0)

122

abandon any Major Facilities, SOCAR may abandon
such Major Facilities as and when it decides.
Abandonment of any Major Facilities shall be in
accordance with Good International Petroleum
Industry Practice; provided, however, in the event
there are insufficient funds in the relevant
Abandonment Fund (or the Contractor Abandonment
Account, as the case may be) to enable Contractor to
complete abandonment operations for which
Contractor is responsible, Contractor shall expend all
amounts (i) available in the Abandonment Fund (or the
Contractor Abandonment Account, as the case may
be) and (ii) required to have been paid into the
Abandonment Fund (or the Contractor Abandonment
Account, as the case may be) in accordance with
Article 14.2 in the performance of its abandonment
operations and shall thereupon cease any further
abandonment operations and have no further liability
or obligation to abandon such remaining Major
Facilities. Any unabandoned Major Facilities shall as
part of the abandonment operations be left in a safe
condition in accordance with Good International
Petroleum Industry Practice.

Upon SOCAR electing to abandon any Major
Facilities electing pursuant to Articles 14.2(d) or
14.2(e) above to continue using any such Major
Facilities, then unless otherwise agreed by the Parties,
Contractor shall be released from all responsibility and
liability of every kind pertaining to such Major
Facilities and abandonment thereof as well as payment
of any further funds should there be insufficient funds
(g)

voziyyotdon asili olaraq Podratginin Logvetma islori
hesabinda) kifayat qader mablag olmadiqda hor hansi
vasait 6damok mosuliyyati va Shdoliyi Podratgmin
iizorindon tamamilo gotiiriiliir. SOCAR 6zii tarafinden
homin Osas obyektlarin davam edan istismari va qoti
logvi naticasinds, habelo SOCAR-1n hor hans1 bu ciir
Osas obyektlori_laziminca lagv etmamasi naticasinda
bags veron hor hans1 itkiler va ziyan iigiin masuliyyoti
6z iizorina gétiiracayina va hor hans1 itkiya, zarara va
ya mesuliyyata, elaca da hor hansi fiziki va ya hiiquqi
goxsin, ) ciimlodon, lakin bununla
mohdudlasdiriimadan har hansi Hékumet qurumunun
Podratgi vo ya har hansi Podratgi tarof oleyhina
qaldirdigi hor hansi iddiaya, mahkema isi va ya
mohkeme tadgiqatina géra masuliyyati 6z tizorina
gotiiracayina vo Podratgiya — kompensasiya
6dayacayina tominat verir.

ilk Taqvim riibiinden gec olmayaraq hansmin daha
tez bas vermasindan asili olaraq, (i) tatbiq olunan
islonma sahasino aid islonme va hasilat dévriiniin
baslanmasinin on dérdiincii (14-ci) ildéniimiina
tasadiif edan Taqvim riibiindan, va ya (ii) miivafiq
islonmo sahosino dair islanmo proqraminda miisyyan
edilmis Xam neft ehtiyatlarmin yetmis (70) faizinin
gixarimasinin planlasdirildigi Taqvim ilindon azi bir
(1) il ovval, 5.1(f) bandina uygun olaraq Rohber
komita torafinden tasdiqlanmasi iigiin Podratgi
logvetma _islarinin =planim = va _lagvetma
omoliyyatlarmin xarc smetasini hazirlayir (Lagvetma
fondunun (va ya Podratcinin Lagvetma _ islori
hesabinin (vaziyyotden sili olaraq)) miivafiq
hissasinin logy edilon har bir Osas obyekta aid edila
bilmasino imkan yaratmaq iigiin kifayat qodor
toforriiatlar vermoklo va hor bir bu ciir Osas obyekt
iigtin nozorda tutulmus legvetma omoliyyatlari iizra
xerclorin _miifassal __—béilgiisiinii_ ~—_ gdstarmakla)
(“Lagvetma islarinin xerc smetasr”). Homin
Lagvetma islorinin xorc smetasina _ istanilon

(g)

123

in the relevant Abandonment Fund (or the Contractor
Abandonment Account, as the case may be). SOCAR.
shall indemnify Contractor from and against any loss,
damage and liability of any nature whatsoever, as well
as any claim, action or proceeding instituted against
Contractor, or any Contractor Parties, by any person or
entity, including, any Governmental Authority,
arising from, or in any way connected with, SOCAR’s
continued use of such Major Facilities and their
ultimate abandonment, as well as any failure by
SOCAR to properly abandon any such Major
Facilities.

Not later than the first Calendar Quarter following the
earlier of: (i) the fourteenth (14th) anniversary of the
beginning of the Development and Production Period
for the applicable Development Area, or (ii) one (1)
year prior to the Calendar Year in which seventy (70)
percent of the Crude Oil reserves identified in the
Development Programme for the appropriate
Development Area are expected to be recovered,
Contractor shall prepare an abandonment plan and an
estimate of the cost of abandonment operations (in
sufficient detail as to allow attribution of the relevant
portion of the Abandonment Fund (or the Contractor
Abandonment Account, as the case may be) to each
Major Facility to be abandoned thereunder, and with
detailed costs breakdown for the abandonment
operations contemplated for each such Major Facility)
for approval by the Steering Committee pursuant to
Article 5.1(f) (the “Estimated Cost of
Abandonment”). Such Estimated Cost of
Abandonment shall include the actual costs of any
abandonment activities, as approved from time to time
logvetma islorinin Rohber Komita _ terofinden
vaxtagir1 tasdiq olunan faktiki xorclori daxil edilir, bu
sortlo ki, onlar planin hazirlanmasi tarixindon ovval
tamamlanmis olsun. Bundan sonra, illik olaraq
Podratgi lagvetme omoliyyatlarinin smeta xorclorini
nozerden kecirir va miivafiq olduqda sonraki
Kosflorin nozara alinmasi iigiin zoruri olan diizolislor
da daxil olmaqla, Logvetma islorinin xerc smetasina
diizolislor edir va onu Rohbar komitanin tasdiqina
taqdim edir. SOCAR-1n 6z xarci va masrafi hesabina
ixtiyar1 var ki, Podratg1 tarofindan Rohber komitaya
taqdim edilmis bu ciir Lagvetma islorinin xoarc
smetasinin (va 14.2(g) bandinda nazarda tutulmus hor
hanst illik diizalislarin) miistaqil qiymotlondirmasini
istasin vo aparsin. SOCAR har hans bu ciir miistaqil
qiymotlondirmani Podratgiya taqdim edir va ya
taqdim olunmasini tamin edir. SOCAR va Podratgi
Podratginin Lagvetma islarinin xerc smetasi (va ya
onlarin diizalis edilmis versiyasi) ile SOCAR-in
hamin Lagvetmo islarinin xarc smetasi tizo apardigi
miistoqil giymotlondirmonin noticasi arasinda hor
hans1 shomiyyotli uygunsuzluqlari aradan qaldirmaq
iigiin aglabatan  sayler géstorir. Bu ciir
uygunsuzluqlar Podratg1ya miistaqil
qiymotlondirmanin taqdim edilmasinden etibaran
doxsan (90) giin arzinda hall edilo bilmazsa, SOCAR
va ya Podratg1 biri digorina bildiris taqdim etmaklo
Ekspert qararimin verilmasi qaydasinin = 3-cii
Hissasino uygun olaraq bu ciir uygunsuzluqlarin halli
iigiin ekspert toyin edilmasini istaya biler. 14.2(g)
bandina asasan SOCAR va ya Podratginin bildiris
taqdim etmasi vo/ va ya SOCAR vo ya Podrat¢inin bu
ciir uygunsuzluqlara dair qorar verilmasi_ iigiin
eksperta miiraciat etmasi, bu 14.2(g) bandina asasan
Podratgi tarefinden taqdim edilmis Loagvetma
islorinin xorc smetasina vo ona edilmis hor hans
diizolislora asason Podratginin 14.2-ci bande uygun
olaraq Lagvetma fonduna (va ya Podratgmin
Lagvetmea islari hesabina (vaziyyatden asili olaraq))

124

by the Steering Committee, to the extent that they have
been completed prior to the date of preparation of the
plan. Annually thereafter Contractor shall examine the
estimated costs of abandonment operations and, if
appropriate, revise the Estimated Cost of
Abandonment including such revision as may be
necessary to take into account subsequent Discoveries,
for Steering Committee approval. SOCAR shall be
entitled, at its sole cost and expense, to request and
conduct an independent evaluation of such Estimated
Cost of Abandonment submitted by Contractor to the
Steering Committee and of any annual revisions of
same as provided in this Article 14.2(g). SOCAR shall
provide or procure the provision of any such
independent evaluation to the Contractor. SOCAR and
Contractor shall use their reasonable efforts to resolve
any material discrepancies between Contractor’s
Estimated Cost of Abandonment or revision thereof
and SOCAR’s independent evaluation thereof. In the
event such discrepancies cannot be resolved within
ninety (90) days of the provision of the independent
evaluation to Contractor, either SOCAR or Contractor
may by the service of notice upon the other request that
such discrepancies be resolved by an expert appointed
in accordance with Part 3 of the Expert Determination
Procedure. The service by either SOCAR or
Contractor of a notice under this Article 14.2(g),
and/or the referral by either SOCAR or Contractor of
such discrepancies to an expert for determination, shall
be without prejudice to the obligation of Contractor to
transfer funds to the relevant Abandonment Fund (or
the Contractor Abandonment Account, as the case may
be) promptly in accordance with this Article 14.2
based on the Estimated Cost of Abandonment and any
revisions thereof submitted by Contractor as set out in
this Article 14.2(g), provided that all such funds
transferred by Contractor to the Abandonment Fund
(or the Contractor Abandonment Account, as the case
may be) in the period of any expert determination
(h)

@

dorhal -vasaitlari kégiirmak = dhdoliyino —_xalal
gotirmomolidir, bu sortla ki, 14.2(g) bandina vo
Ekspert qorarimin verilmasi qaydasinin 3-cii Hissasina
uygun olaraq hor hansi ekspert qorarmin verilmasi
miiddoti orzinds Podratg: tarafindon Logvetmo Islori
Fonduna (va ya Podratginin Lagvi islori hesabina
(vaziyyatden asili olaraq)) ké miig vasaitlor
ekspertin yekun qerarim gézlomoakla sorti olaraq
kégiiriilmiis vasaitlor hesab edilir. Torafler Lagvetma
fonduna (va ya Podratginin Lagvetmoa islori hesabina
(vaziyyatden asili olaraq) daxil edilon mablaglorin
Ekspert qorarimin verilmasi qaydasinin 3-cii Hissasina
uygun olaraq verilmis ekspert qorarma miivafiq
olmasin’ tamin etmok iigiin bu ciir ddonislori
Lagvetma fonduna (va ya Podratginm Lagvetme islori
hesabina (vaziyyatden asili olaraq)) madaxil va ya
Logvetmo Islori Fondundan (va ya Podratginin
Lagvetma islori hesabindan (vaziyyotdan asili olaraq))
moxaric edilon 6donislorin miivafiq qaydada hoyata
kecirilmasini tomin edir.

Lagvetma fondunda (fondlarinda) (va ya vaziyyatdon
asili olaraq Podratginin Lagvetme islari hesabina)
izafi vasait varsa, biitiin lagvetmo tedbirlari basa
gatdiqdan sonra bu vasait Podratgimin va SOCAR-in
yerino yetirdiyi lagvetma omoliyyatlarmin dayarina
miitonasib suratda SOCAR vo Podratgi arasinda
bdliisdiiriiliir, lakin heg bir halda Podratgimin pay
11.5 bandinin miiddaalarina uygun olaraq bu Sazisin
qiivvasina xitam verilmazdon ovvalki on (10) il
arzinda Monfaat karbohidrogenlarinin SOCAR ila
Podratgi arasinda béliinon hocmlorinin hesablanmis
orta hacmina miitanasib suratda béliindiiyii teqdirda
Podratginin ala bilocayi izafi vasaitin moblagindon
gox olmamalidir.

Lagvetma fonduna (fondlarma) (va ya vaziyyatden
asili olaraq Podratginin Lagvetme islari hesabina)
6donilon, bu fonda daxil olan va ya onun gazandigi,

(h)

@

125

pursuant to this Article 14.2(g) and Part 3 of the Expert
Determination Procedure shall be deemed to have
been so transferred on a provisional basis pending the
final determination of the expert. The Parties shall
cause such payments to be made to or from the
relevant Abandonment Fund (or the Contractor
Abandonment Account, as the case may be) as are
necessary to ensure that the amounts standing to the
credit of the Abandonment Fund (or the Contractor
Abandonment Account, as the case may be) are
consistent with the expert’s determination rendered in
accordance with Part 3 of the Expert Determination
Procedure.

In the event that there are excess funds in the
Abandonment Fund(s) (or the Contractor
Abandonment Account, as the case may be) following
completion of all abandonment operations, then such
excess shall be distributed between SOCAR and
Contractor in proportion to the cost of abandonment
operations undertaken by Contractor and SOCAR, but
in no event shall Contractor’s share exceed an amount
it would have received had the excess funds been
distributed in the ratio of the weighted average of the
last ten (10) years Profit Petroleum distribution
between SOCAR and Contractor under the provisions
of Article 11.5 prior to termination of this Agreement.

No Taxes shall be imposed on any amounts paid into,
received or earned by or held in the Abandonment
@

yaxud onda saxlanilan mablaglerden heg bir Vergi
tutulmur.

Podratgi miivafiq qaydada 29.3(a) va ya 29.3(b)
bandlarina uygun olaraq bu Saziso xitam verilmasi vo
ya biitiin Kontrakt sahasindon imtina edilmasi tigii
SOCAR-a bildiris taqdim edarsa va ya 29.1 bandina
uygun olaraq Podratginm K6klii pozuntusu
sababindan va ya 29.2-ci bandda  verilmis
sabablordon hor hansi biri asasinda bu Saziso xitam
verilorsa va bu ciir bildiris verildiyi yaxud Sazisin
xitam edildiyi tarixda Podratg1 tarefinden Lagvetma
fonduna (vo ya Podratginin Lagvetma islari hesabina
(vaziyyatdon asili olaraq)) edilon Gdonislorin cami
(ager varsa) asagidakilardan daha ki¢gik olanina, yoni
(i) homin vaxtda 14.2(g) bandina asasan hazirlanmis
va tasdiqlonmis/ yenilonmis Logvetma islarinin xorc
smetasina va (ii) bu ciir bildiris verildiyi yaxud
Sazisin xitam edildiyi tarixda miivafiq islonmo
sahosino (saholorind) aid olan biitiin Osasli
moasroflerin on faizina (10%) (Qiivvayaminma
tarixinden hesablanmis) baraber deyilsa, o zaman
Podratgi qiivvaya minon xitamdan yaxud imtinadan
avval vo ilkin sort kimi, bu ciir bildiris tarixindo
Podratgi tarofindan Lagvetma fonduna (va ya
Podratginin Lagvetma islari hesabina (vaziyyatdon
asili olaraq)) edilmis 6donislarin cami ila (x) 14.2(g)
bandina asason  hazirlanmig_ —-va_tasdiqlan-
mis/yenilonmis Lagvetmo islorinin xarc smetasi va ya
(y) bu ciir bildiris tarixinds biitiin miivafiq islonmo
sahosino aid olan Osasli mosroflorin on (10) faizi
(hansinm daha kigik olmasindan asili_ olaraq)
arasindaki farqs barabar mablagda Gdonis edir (bu ciir
6donis “Lagvetma islari iizra qaliq Gdanis” hesab
edilir). Logvetmo islori tizra qaliq Gdonis 14.2(k)
bandina uygun hoyata kegirilir.

@

126

Fund(s) (or the Contractor Abandonment Account, as
the case may be).

In the event that Contractor gives notice to SOCAR to
terminate this Agreement or relinquish all of the
Contract Area pursuant to Articles 29.3(a) or 29.3(b)
respectively or in the event that this Agreement
terminates for Contractor's Material Breach pursuant
to Article 29.1 or for any of the reasons stated in
Article 29.2 and at the date of such notice or
termination of this Agreement the aggregate
contributions made by Contractor to the Abandonment
Fund(s) (or the Contractor Abandonment Account, as
the case may be), if any, are not equal to the lesser of
(i) the then Estimated Cost of Abandonment as
prepared and approved/updated under Article 14.2(g)
and (ii) ten (10) percent of all Capital Costs
attributable to the relevant Development Area(s) (as
calculated from the Effective Date) as at the date of
such notice or termination of the Agreement,
Contractor shall, prior and as a pre-condition to the
termination or relinquishment taking effect, contribute
an amount equal to the difference between the
aggregate contributions made by Contractor to the
Abandonment Fund(s) (or the Contractor
Abandonment Account, as the case may be), if any, at
the date of its notice and the lesser of (x) the then
Estimated Cost of Abandonment prepared and
approved/updated under Article 14.2(g) and (y) ten
(10) percent of all Capital Costs attributable to the
relevant Development Area(s) (as calculated from the
Effective Date) as at the date of such notice (such
contribution being the “Outstanding Abandonment
Contribution”). The Outstanding Abandonment
Contribution shall be made in accordance with Article
14.2(k).
(k)

Miivafiq qaydada 29.3(a) va ya 29.3(b) bandlarina
uygun olaraq bu Saziso xitam verilmasi va ya biitiin
Kontrakt sahosindon imtina  edilmasi barada
Podratginin bildiris taqdim etdiyi tarixda va ya 29.1
bandina uygun olaraq Podratginin k6klii pozuntuya
yol vermasi sababindan va ya 29.2-ci bandda verilmis
sabablordon hor hansi biri asasinda bu Saziso xitam
verildiyi tarixda Lagvetma fondu(lar) yaradilarsa,
Podratg1 Lagvetma i tizra qaliq ddonisi Logvetma
fonduna(lar) édayir. Oger Lagvetma fondu(lar) bu
ciir tarixda yaradilmayibsa, (i) Podratginin bu Saziso
xitam verilmosi vo ya biitiin Kontrakt sahasindon
imtina edilmasi barada bildiris taqdim etdiyi vo ya (ii)
Podratginin kéklii pozuntuya yol vermasi sababindan
Saziso xitam verildiyi (vaziyyatden asili olaraq)
tarixdon etibaran altmis (60) giin orzinda SOCAR va
Podratg: 14.2(a) bandina uygun olaraq Logvetma
fondunun yaradilmasi iigiin biitiin aglabatan saylori
géstorir.Oger altmis (60) giin orzinda Lagvetma
fondu yaradilmayibsa, Podratgi qiivvaya minan
xitamdan yaxud imtinadan avvel 14.2(a) bandinda
miisyyonlasdirilmis kredit meyarlarma cavab veran
yaxsi niifuza malik beynalxalq bankda magsodli
hesab yaradir (bu hesabin yegano maqsadi Lagvetma
islori_ iizro Qahq Odonisi qobul etmok vo
saxlamaqdir) (“Podratgmm lagvetma __ islari
hesabr”) vo Logvetma islori iizra qaliq ddanisi
Podratginin Logvetma islori hesabina édoyir. Xitam
vo ya imtina qiivveya mindikdan sonra, Podratginin
Lagvetma islori hesabi Lagvetma fondu hesab edilir
vo dorhal SOCAR-a Stiiriiliir va SOCAR torofindon
tokbagina idara edilir va nazarat olunur. Lagvetma
fondundak: (0 ciimladan Lagvetma islari iizra qaliq
6donis) vo ya Podratgimin Loagvetma _ islori
hesabindaki vasaitlar (miivafiq qaydada) 14.2(e)
bandinin miiddoalarindan asili olaraq va homin
miiddoalara uygun sakildo idara edilir.

(k)

127

In the event that the Abandonment Fund(s) has been
established at the date that Contractor gives written
notice to terminate this Agreement or relinquish all of
the Contract Area pursuant to Articles 29.3(a) or
29.3(b) respectively or in the event that this
Agreement terminates for Contractor's Material
Breach pursuant to Article 29.1 or for any of the
reasons stated in Article 29.2, Contractor shall pay the
Outstanding Abandonment Contribution into the
Abandonment Fund(s). If the Abandonment Fund(s)
has not been established at such date, SOCAR and
Contractor shall use their reasonable efforts to
establish the Abandonment Fund(s) in accordance
with Article 14.2(a) within sixty (60) days of the date
of (i) Contractor's notice to terminate this Agreement
or relinquish all of the Contract Area or (ii) this
Agreement's termination for Contractor's Material
Breach, as the case may be. If the Abandonment
Fund(s) has not been established within such sixty (60)
day period Contractor may, prior to the termination or
relinquishment taking effect, establish an escrow
account at an international bank of good repute that
satisfies the credit criteria set out in Article 14.2(a)
(which account shall be solely for the purpose of
receiving payment of and holding the Outstanding
Abandonment Contribution) (“Contractor
Abandonment Account”) and shall pay the
Outstanding Abandonment Contribution into the
Contractor Abandonment Account. Once the
termination or relinquishment becomes effective, the
Contractor Abandonment Account shall be regarded
as the Abandonment Fund(s) and promptly shall be
transferred to and thereafter managed and controlled
by SOCAR alone. The funds in the Abandonment
Fund(s) (including the Outstanding Abandonment
Contribution) or the Contractor Abandonment
Account, as applicable, shall be dealt with subject to
and in accordance with the provisions of Article
14.2(e).
14.3

Avadanhgin icarasi

Neft-qaz omoliyyatlan gedisinda biitiin Podratgi toraflar 6z
Ortaq sirkotlorindon vo ya Uciincii teraflerden icaraya
gotiiriilmiig avadanliqdan istifada etmok —_hiiququna
malikdirlor. Podratgimin uzunmiiddotli icara (bu 14-cii
Maddonin mogsoadleri baximindan, on (10) ilden artiq
miiddota icara demakdir) asasinda istifada etdiyi avadanliga
galinca, Podratg: Neft-qaz omoliyyatlarinda bu avadanliqdan
bir daha istifada etmok niyyatinda deyilss, Podratgi
avadanligi onun sahiblori olan Ortaq sirkotlorden icaraya
gotiirmiisso, homin icaronin SOCAR -a verilmasini tamin
edacok, avadanligi Uciincii taroflordan icarayo gétiirmiisso,
homin icaranin SOCAR-a verilmosi imkani yaradilmasini
tomin etmok iigiin 6z salahiyyati daxilinds biitiin aglabatan
saylori gésteracak, habela galisacaqdir ki, icara sazisinda
SOCAR-in bu avadanligi aldo etmak hiiququ nozorda
tutulsun.

14.3

Leases of Equipment

Each Contractor Party shall have the right to use equipment
leased from its Affiliates or Third Parties in the course of
Petroleum Operations. In the case of any equipment, which is
on long-term lease (which for the purposes of this Article 14
shall mean a lease in excess of ten (10) years) to Contractor,
Contractor shall, with respect to such leases from such
Affiliates of equipment owned by such Affiliates, ensure, and
with respect to such leases from Third Parties, use best lawful
endeavours to procure, that any such lease is transferable to
SOCAR when Contractor no longer wishes to use such
equipment for Petroleum Operations and that such lease
includes an option to purchase exercisable by SOCAR.

128
15.2

MADDo 15

TOBIi QAZ

Tabii samt gaz

istonilon Xam neft Kosfindon hasil edilon Tabii somt qazinin
emal iiciin istifado edilmayan hissasi (Podratginin 11.2 vo
15.3 bondlarinds nazardo tutulmus hiiquqlarina amal edilmasi
sortila) SOCAR-a Catdirilma montagasinds pulsuz tahvil
verilir. Bu ciir Catdirilma montoqasi miivafiq islonme sahosi
tigiin nozordo tutulmus {slonme programina uygun olmalidir.
Siibhololora yol vermamok iigiin Catdirilma mantagasina kimi
biitiin xorclar Neft-qaz omoliyyatlar1 moasrofleri hesab
edilacokdir.

Podratgiya Kontrakt sahosinda kesf olunmus maye
karbohidrogenlari gixarmaq vo onlarla birlikda ¢gixan Tabii
samt qazini satis ugun maye karbohidrogenlordon ayirmaq
magsodilo emal etmok hiiququ vardir, bu sartla ki, belo emal
Podratg1 iigiin iqtisadi cahatdon alverisli metodlarla aparilsin.
Tabii samt qazindan ayrilan va satilan mayelor Xam neft
sayilir.

Sarbast tabii qaz

Podratgi Kasf olunmus Sarbast tabii qazin igsLanmasi barada
qerara goalorsa, Podratg: har hansi Osas kasfiyyat dévrii vo
Slava kasfiyyat dévriiniin (va ya onlarin hor hansi uzadilma
miiddot(lor)inin) sonuna qgadar SOCAR-a bu barada bildiris
vera bilor. Podratg¢1 SOCAR-a bu ciir bildiris taqdim edorsa,
SOCAR ila Podratg: hamin Serbast tabii qazin igsLanmasi vo
hasilatinin§ gortlorini razilasdirmaq_ iiciin homin_bildiris
tarixinden on iki (12) ay miiddatinda miistesna danisiqlar
aparacaqlar. Bu ciir sortler Podratgi tarafler iigiin maqbul
golirli naticoni tamin etmolidir.

15.1

15.2

ARTICLE 15

NATURAL GAS

Associated Natural Gas

Associated Natural Gas produced from any Discovery and not
used for processing (subject to Contractor’s rights pursuant to
Article 11.2 and Article 15.3) shall be made avalabile to
SOCAR free of charge at the Delivery Point. Such Delivery
Point shall be defined in accordance with the Development
Programme for the respective Development Area. For the
avoidance of doubt; all the costs incurred by Contractor up to
the Delivery Point shall be considered Petroleum Costs.

Contractor shall have the right to produce hydrocarbon liquids
found within the Contract Area and to process Associated
Natural Gas produced with any such liquids in order to extract
such liquids for sale, provided that such processing can be
conducted in a manner that is economically justified for
Contractor. Liquids saved and sold shall be treated as Crude
Oil.

Non-associated Natural Gas

In the event Contractor decides to develop a Non-associated
Natural Gas Discovery, Contractor shall be entitled to submit
to SOCAR a notice thereof before the end of any Main
Exploration Period and Additional Exploration Period (or any
of their extension(s)). If Contractor submits to SOCAR such a
notice, SOCAR and Contractor shall conduct exclusive
negotiations for the duration of twelve (12) months from the
date of such notice to agree the terms of development and
production of such Non-Associated Natural Gas. Such terms
shall ensure an acceptable profitable outcome for the
Contractor Parties.

129
15.3. Tabii_qazm__magsalda_yandirilmasi_va_ya_havaya
buraxilmas

Qeza voziyyotlorinds, avadanliq nasaz olduqda, hor hansi
obyektlorin, 0 ciimlodon ¢atdirilma sistemlorin tamir edildiyi
va ya onlara planli texniki xidmot géstorildiyi hallarda, yaxud
SOCAR 15.1 bandinin miiddoalarma uygun — suratda
Podratginin verdiyi Tabii samt qazim qabul etmadiyi halda,
Podratg1 Tabii samt qazinin miivafiq hacmini magalda
yandirmaq ve ya havaya buraxmaq hiiququna malikdir.

15.3

Elaring or Venting of Natural Gas

Contractor shall have the right to flare or vent the applicable
amount of Associated Natural Gas in the event of emergencies,
equipment malfunctions, repairs or maintenance of any
facilities, including delivery systems, or SOCAR’s failure to
take delivery of Associated Natural Gas to be delivered to it by
Contractor as provided in Article 15.1.

130
MADDO 16

SORBOST DONORLI VALYUTA

Podratgiya vo har Podratg1 tarafa, habelo onlarin Ortaq sirkotlorina va
Subpodratgilarma bu Sazisin qiivvada olacagi dvr arzinda va bu
Sazislo alaqadar olaraq asagidak islori gsrmaya salahiyyat verilir:

(a)

(b)

(c)

(d)

Ham Azarbaycan Respublikasinda, ham da onun
hiidudlarindan kenarda Sarbast dénerli valyuta ilo bank
hesablari, habela Azarbaycan Respublikasinda yerli valyuta
ilo bank hesablar1 agmaq, aparmaq va onlardan istifado
etmak;

Neft-qaz omoliyyatlari tigiin Azorbaycan Respublikasina
Sorbast dénorli valyuta ile zoruri vasait gatirmok;

Bu Sazis tizra Neft-qaz omoliyyatlarini hayata kegirmakdon
vo Podratginin digar Shdoliklorini yerina yetirmakdon Gtrii,
lazim galdikca, qanunla yol verilon on alverisli miibadilo
mozonnasi (va hor ctir saraitda Azorbaycan Respublikasi
Morkozi Bankinin digor xarici investorlar tigiin tatbiq etdiyi
miibadila mazannasindon az alverisli olmayan mazonna) ila,
adi va hamiliqla qabul olunmus bank komissiya haqlarmndan
basqa he¢ bir mablag ¢ixilmadan vo ya haqq 6donilmoden
Sorbast dénorli valyutaya yerli valyuta almaq;

Neft-qaz omoliyyatlarinda istifado etmoak iigiin nagd sakilda
méveud olan va ya hamin omoliyyatlarla bagh qazanilmis,
cari yerli tolobatdan artiq olan yerli valyutam qanunla yol
verilon on alverisli miibadilo mazannasi (va hor ciir soraitdo,
Azarbaycan Respublikas1 Morkezi Bankinin digar xarici
investorlar tigiin tatbiq etdiyi mozonneden az alverisli
olmayan miibadilo mozannasi) ile, adi va hamuiliqla qobul
edilmis bank komissiya haqlarindan basqa heg¢ bir mablog
tutulmadan vo ya haqq dédonilmaden Sarbast dénorli
valyutaya gevirmok;

ARTICLE 16

FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and Sub-
contractors, are authorised throughout the duration of this Agreement
and in connection with this Agreement to:

(a)

(b)

(©)

(d)

Open, maintain and operate Foreign Exchange bank accounts
both inside and outside the Republic of Azerbaijan and local
currency bank accounts inside the Republic of Azerbaijan;

Import into the Republic of Azerbaijan funds required for
Petroleum Operations in Foreign Exchange;

Purchase local currency with Foreign Exchange at the most
favourable exchange rate legally available to it (and in any
event at a rate of exchange no less favourable than that granted
by the Central Bank of the Republic of Azerbaijan to other
foreign investors), without deductions or fees other than usual
and customary banking charges, as may be necessary for
conduct of the Petroleum Operations and performance of other
obligations of Contractor hereunder;

Convert local currency available for use in, or earned in
connection with, Petroleum Operations exceeding their
immediate local requirements into Foreign Exchange at the
most favourable exchange rate legally available to it (and in
any event at a rate of exchange no less favourable than that
granted by the Central Bank of the Republic of Azerbaijan to
other foreign investors), without deductions or fees other than
usual and customary banking charges;

131
(e)

()

(g)

(h)

@

Bu Saziso uygun olaraq aldo edilmis biitiin varidati, o
ciimladen Karbohidrogenlorin Podratgi tareflera gatan
payinin ixracindan golon biitiin varidati heg bir mahdudiyyat
olmadan Azorbaycan Respublikasinin hiidudlarmdan konara
aparmaq, orada saxlamaq, yaxud onlarin barasinds sarancam
vermok;

Ozlorinin yerli tolobatindan artiq olan hor hansi Sorbost
dénorli valyutan1 Azarbaycan Respublikasindan konara
kégiirmok;

Sorbast dénorli valyutan: yerli vo ya her hansi basqa
valyutaya gevirmok barasinds qanunda nozorda tutulan va ya
macburi talablerin hamisindan azad olmaq;

Xarici votendaslar olan va Neft-qaz omoliyyatlarn
garcivasinds Azerbaycan Respublikasinda islayan 6z
emokdaslarina xaricda amok haqqim, miiavinotleri vo digor
giizostli Gdonislori qisman va ya tamamila Sarbast dénorli
valyuta ila vermok;

Neft-qaz omoliyyatlarmda galigan 6z Xarici
Subpodratgilarina — Gdanisleri_—bilavasita = Azarbaycan
Respublikasindan kanarda Sarbast dénorli valyuta ila vermok.

Podratgiya lazim olarsa, SOCAR yuxarida géstarilmis icazalordon hor
hansi_ birinin alinmasinda Podratgrya kémak etmoak iigiin 6z
solahiyyotlorinin tam hacmi daxilinds har hansi Hékumat organlarinin
qarsisinda qanun ¢argivesinds miimkiin olan biitiin soylori géstorir.

(e)

0)

(g)

(h)

@

Export, hold and retain outside the Republic of Azerbaijan, or
dispose of, all proceeds obtained under this Agreement,
including without limitation all payments received from export
sales of Contractor Parties’ share of Petroleum;

Transfer outside the Republic of Azerbaijan any Foreign
Exchange in excess of their local requirements;

Be exempt from all legally required or mandatory conversions
of Foreign Exchange into local or other currency;

Pay in Foreign Exchange partly or wholly abroad the salaries,
allowances and other benefits received by their expatriate
employees working in the Republic of Azerbaijan on
Petroleum Operations; and

Pay directly outside the Republic of Azerbaijan in Foreign
Exchange their Foreign Sub-contractors working on Petroleum
Operations.

SOCAR shall within the full limits of authority use all best lawful
endeavours with any Governmental Authorities, in order for Contractor
to obtain any of the above authorisations in the event that Contractor
requests it to do so.

132
MADDoO 17 ARTICLE 17

MUHASIBAT UCGOTUNUN APARILMASI QAYDASI ACCOUNTING METHOD
Podratgi Neft-qaz omoliyyatlarmin miihasibat sonadlorini vo ugotunu Contractor shall maintain books and accounts of Petroleum Operations
Mithasibat ugotunun aparilmasi qaydasina uygun suratde aparir. in accordance with the Accounting Procedure.

133
MADDO 18

MUQAVILOLOR, TOCHIZAT, YERLI TOCHIZATCILAR,

18.1

iDXAL Vd ixRAC

idxal va ixrac hiiquqlari

(a)

Podratgi, Omoliyyat sirkati, onlarin Ortaq sirkatlori,
agentlori va Subpodratgilari heg bir Vergi tutulmadan
vo heg bir mahdudiyyet qoyulmadan asagidakilari 6z
adlarindan Azorbaycan Respublikasina idxal vo
yenidon ixrac etmak hiiququna malikdirlor: har ciir
avadanliq, materiallar, dozgahlar va alatlar, noqliyyat
vasitoalori, ehtiyat hissolori, Podratginin
asaslandirilmis reyino gora, Neft-qaz
emoliyyatlarmin laziminca aparilmasi vo yerina
yetirilmasi tigiin zoruri olan mallar va basqa asyalar
(qida mohsullari, spirtli igkilor va tiitiin momulati
istisna olmaqla); bu sortlo ki, bunlarla alaqadar olaraq
Azarbaycan Tachizatgilarma iistiinliik verilsin, agar
hamin Azoerbaycan Tachizatgilar digar monbaloarla
miiqayisedo biitiin miihiim aspektlerda qiymot,
gatdirilma, texniki tahliikosizlik va diger miihiim
miiqavila sortlori baximindan raqabat eda bilacak va
keyfiyyat néqteyi-nozerinden maqbul
saviyyodadirlorsa (Neft-qaz sanayesinda qabul
edilmis beynalxalq miisbat tacriiboya uygun olaraq
Neft-qaz Omoliyyatlari kontekstinds  miivafiq
qaydada), o  ciimloden —hiiquqi _—_ekspertiza
proseslorinda riigvatxorluga va korrupsiyaya qarsi
miibariza talablorini adalatli va obyektiv sokilda
yerino yetirirlarsa va agar Azarbaycan tachizatgisinin
miiqavila qiymoti potensial qalib gale bilon xarici
tachizatciin taklif etdiyi miiqayiso olunan miigavila
qiymotindon on (10) faizdon artiq deyilso. Bundan
alave razilasdinilir ki, beynalxalq bazara deyil, asasan
vo ya yalniz yerli bazara tachizat géstermasi fakti
asas gétiiriilmokle he¢ bir Azarbaycan tachizatgisi

18.1

ARTICLE 18

CONTRACTS, PROCUREMENT, LOCAL SUPPLIERS

IMPORT AND EXPORT

Import and Export Rights

(a)

134

Contractor, Operating Company, their Affiliates,
agents and Sub-contractors, shall have the right to
import into, and re-export from the Republic of
Azerbaijan free of any Taxes and restrictions in their
own name the following: all equipment, materials,
machinery and tools, vehicles, spare parts, goods and
supplies (excluding foodstuff, alcohol and tobacco
products) necessary in Contractor’s reasonable
opinion for the proper conduct and achievement of
Petroleum Operations, provided, however, that with
respect to the purchase thereof Contractor shall give
preference to Azerbaijani Suppliers in those cases in
which such Azerbaijani Suppliers are in all material
respects competitive in price, delivery, safety and
other principal contract terms and acceptable in quality
(as relevant in the context of the Petroleum Operations
in accordance with Good International Petroleum
Industry Practice) with those available from other
sources including compliance with fairly and
objectively performed anti-bribery and anti-corruption
due diligence processes, even if the contract price of
such an Azerbaijani Supplier of goods, works and/or
services is higher by not more than ten (10) percent
than the proposed comparable contract price of the
potential winning Foreign Sub-contractor. It is further
agreed that no Azerbaijani Supplier shall be
disqualified on the sole fact of history of supplying
primarily or exclusively the local market rather than
the international market. For purposes of this Article
18.1, “Azerbaijani Suppliers” shall mean legal
entities incorporated and registered in the Republic of
(b)

miiqavila prosesindon konarlasdirila bilmaz. Bu 18.1
bandinin mogsedleri baximindan, “Azerbaycan
tachizatgilari” Azorbaycan Respublikasinda_tasis
edilmis vo qeydiyyata alinmis (homeinin xarici
investorlarin istiraki ilo tasis edilmis) va Azarbaycan
Respublikasmda qanuni  asaslarla — sahibkarliq
foaliyyati gésteran vo vergilori birbasa Azorbaycan
Respublikasinin dévlat biidcasina kégiiran, sahiblik
vo/va ya istifada hiiquqlari ila miivafiq torpaq
saholori, infrastruktur obyektlori, texniki vasaitlori,
aparici texnologiyalari, isgi qiivvesi, texniki vo
kommersiya biliklori, yerli idaragilik qabiliyyati va
tacriibasi, maliyya vasaitleri va Azarbaycan
Respublikasinda foaliyyat géstarmaya asas veran
lisenziyalart vo digar hiiquqlari olan hiiquqi soxslor
demoakdir. Har hansi siibhalara yol vermomok
magsodilo bildirilir ki, SOCAR-in Ortaq sirkatlori vo
SOCAR-in  istirak pay1 olan va Azarbaycan
Respublikasimin hiidudlari daxilinda tasis edilon
digar sirkotler, miiassisalor va ya _ taskilatlar
Azarbaycan tachizatgilar1 hesab edilir.

Yuxarida deyilonlora baxmayaraq, Podratg1 Neft-qaz
emoliyyatlari iigiin alinmig vo masroflari Neft-qaz
emoliyyatlari hesabina daxil edilmis har hansi maddi
sorvatlari Azarbaycan Respublikasindan yenidon
ixrac etmok hiiququna malik deyildir (temir vo ya
texniki xidmotlo bagli zaruri hallar istisna edilmoklo,
lakin bu sortla ki, hamin temir vo ya texniki xidmat
basa gatdirildiqdan sonra asaslandirilmis miiddat
arzinda bu maddi _— sarvetlar + Azarbaycan
Respublikasina yenidon idxal edilsin).

Har Podratg1 toraf, Omoliyyat sirketi, onlarin Ortaq
sirkotlori, agentlari va Subpodratgilari, onlarin biitiin
emokdaslari va onlarin aila iizvlori Vergi tutulmadan
va moahdudiyyet qoyulmadan  istonilon  vaxt
Azarbaycan Respublikasina mebel, paltar, moisat
texnikasi, noqliyyat vasitalori, ehtiyat hissalori vo

(b)

135

Azerbaijan (including with the participation of foreign
investors), legally engaging in business activity in the
Republic of Azerbaijan and remitting taxes directly to
the state budget of the Republic of Azerbaijan and
possessing and/or having access to certain land areas,
infrastructure, technical facilities, advanced
technology, manpower, technical and commercial
knowledge, local management skills and experience,
financial resources, licences and other rights for
activity in the Republic of Azerbaijan. For the
avoidance of doubt, SOCAR Affiliates and other
companies, ventures or enterprises in which SOCAR.
has an interest and which are incorporated in the
Republic of Azerbaijan shall be considered as
Azerbaijani Suppliers.

Notwithstanding the foregoing, (except when
necessary for repair or maintenance provided that,
within a reasonable time after completion of the repair
or maintenance, such items shall be re-imported into
the Republic of Azerbaijan), Contractor shall not have
the right to export from the Republic of Azerbaijan any
items purchased for Petroleum Operations, the costs of
which have been included in the Petroleum Operations
Account.

Each Contractor Party, Operating Company, their
Affiliates, agents and Sub-contractors, and all of their
employees and family members, shall have the right to
import into and re-export from the Republic of
Azerbaijan, free of Taxes and restrictions and at any
time, furniture, clothing, household appliances,
Azarbaycan Respublikasina is iigiin ezam olunan,
yaxud safer edan acnabi amakdaslarin vo onlarin aila
iizvlarinin soxsi istifadosindon 6trii har hansi soxsi
emlak (qida mohsullari, spirtli igkilor vo tiitiin
momulati istisna olmaqla) idxal va yenidon ixrac
etmok hiiququna malikdirlar. Podratg1 va/yaxud onun
Subpodratgilar1 va ya onlarin =Azarbaycan
Respublikasinda ¢galigan omakdaslari tarofindon idxal
edilmis mallarm her hans: Ugiincii tarafa soxsi
satislar1 zaman Azarbaycan Respublikasinin
qanunvericiliyina uygun olaraq (12-ci maddonin
miiddoalarina amol edilmasi sarti ilo) vergi tutulur.

Torofler tachizat faaliyyotlorini asagidaki prinsiplorin
asasinda hayata kecirmaya razilasirlar:

(i) 6.2 va 6.5 bandlarina uygun  olaraq,
Omoliyyat sirkoti Neft-qaz
omoliyyatlarinin aparilmasi iigiin
mallarin, islarin va xidmotlorin tachizati iizra
foaliyyatlori hayata kegirmak ticgiin basqa
diizalisliklori va hor hansi — yeniliklori
hazirlayib Toaroaflarin tasdigine taqdim etmak
magqsadila bagli zaruri saydigi qabul edilmis
prosedurlardan istifada etmokla cavabdeh
olur (bu tasdiqdan asassiz olaraq imtina edila
bilmoz). Omoliyyat sirketinin —_ tachizat
qaydalari vo prosedurlar1 va amaliyyat
praktikalar1 tomin etmolidir ki, _ biitiin
tender/miisabiqa asasinda (0 ciimladen vahid
tachizat¢l vo bir monbodoen _ tochizat
hallarinda) miigavilalorin baglanmas1
vo tachizatin yerina yetirilmasi
proseslori soffaf va obyektiv  sakilda
hayata kegirilsin. Omoliyyat sirkotina lazim

ola bilocok mallar, islor va xidmotlorin
tachizati tizra —_ tender/miisabiqa
proseslorinda Azarbaycanli

tachizatgilarin istirakim maksimuma

(©)

136

vehicles, spare parts and all personal effects
(excluding foodstuffs, alcohol and tobacco products)
for personal use by the foreign employees and their
families assigned to work in, or travel to, the Republic
of Azerbaijan. Private sales of imported goods by
Contractor and/or its Sub-contractors and_ their
employees in the Republic of Azerbaijan to any Third
Party will be taxable in accordance with Azerbaijan
legislation (subject to Article 12).

The Parties agree to follow the below principles in
performing the procurement activity:

(i) In accordance with Articles 6.2 and 6.5, the
Operating Company shall be responsible for
carrying out activities for the procurement of
goods, works and services for the conduct of
Petroleum Operations using the procedures it
develops and submits to the Parties for
approval as well as any updates and other
revisions thereof such approval is not to be
unreasonably withheld. Operating Company’s
procurement policies and procedures and
operational practices shall provide that all
contracting and procurement processes for all
tendering/bidding, as well as in sole-source
and single-source supply contexts, shall be
conducted in a transparent and objective
manner.The Operating Company and SOCAR
shall cooperate to develop publication
mechanisms through which — suppliers
(including Azerbaijani Suppliers) will be
informed of the areas in which the Operating
Company has or may have a need for goods,
works and services with a view to maximising
the participation of Azerbaijani Suppliers in

(ii)

gatdirmaq magsodilo Omoliyyat sirkoti
vo SOCAR omokdasliq edorak ictimai
molumatlandirma mexanizmlori
hazirlamalidirlar ki, bu  mexanizmlor
vasitasila tachizatcilar (0 ciimlodon
Azarbaycanli _ tachizatgilar) Omoliyyat
Sirkotina hans1 saholorda mallarin,
islorin va xidmotlorin lazim oldugu vo ya
lazim ola bilocayi barada
molumatlandinilsinlar.

Podratgi va SOCAR ayri-ayriliqda hor biri
diger taraf qarsisinda Ghdolik gétiiriir ki,
Sazisa dair miiqavila va techizat foaliyyati ilo
alaqadar aldo etdiyi hor hansi malumatlart (i)
voziyyatden asili olaraq 6ziiniin, Podratg1
torofin hor hansi Ortaq_ sirkotinin vo ya
Azarbaycan Respublikasina moxsus
(birbasa va ya dolay1) her hans hiiquqi
soxsin Azarbaycan Respublikasinin
arazisinda vo ya hor hansi digar yerda hayata
kegira bilacayi, yaxud istirak eda bilacayi
hor hansi digar omoliyyatlar tigiin digarina
miinasibotda iistiinliik olda etmok
magqsadila va ya (ii) bu Saziso, yaxud hor
hans1 tatbiq olunan miivafiq qanuna maneo
téraden va ya onunla ziddiyyat taskil eden
hor hansi digar_tarzda istifade etmayacok.

(d) SOCAR-1n Niimayondalari

i)

Hor hansi mallarin, islorin va xidmotlorin
satin —_alinmasi miisabigali tender ssasinda
(18.1(e) bandina uygun olaraq, yalniz bir
tachizatcinin méveud oldugu va ya miigavila
iigiin satin alinan mallarin qiymat siyahisinda
yiiz alli min (150.000) dollara qadar olanda
vo ya qoza hallar olanda istisna taskil edir)

(ii)

(d)

137

tendering/bidding for the supply of such
goods, works and services.

Contractor and SOCAR each undertake to the
other that they shall not use any information
received in relation to a contracts and
procurement activities under this Agreement
(i) to gain an advantage over each other for
any other operations which it, any Affiliate of
a Contractor Party or any entity owned by the
Republic of Azerbaijan (directly — or
indirectly), as the case may be, may be
conducting or participating in, whether in the
Republic of Azerbaijan or elsewhere, or (ii) in
any other manner that would contravene or be
in conflict with this Agreement or any
applicable law.

SOCAR Representative.

(i)

Any purchase of goods, works and services
shall be made on a competitive tender basis
(except for contracts on purchase of list price
products up to one hundred and fifty thousand
(150 000) Dollars or when only one supplier
is available or in case of emergency always in
accordance with Article 18.1(e)). SOCAR
(ii)

hoyata kecirilir. SOCAR tender prosesinin
hor morholasinda istirak edir 0 ciimladan yiiz
alli min (150.000) Dollar artiq olan
miiqavilon ilkin  strategiyanin islonmasi,
tenderlorin qiymotlondirilmasi vo
miigavilonin icrasinm monitoringinin heyata
kegirilmasi. Bu maqsadla, SOCAR
Omoliyyat sirkotino SOCAR-in
Niimayondolorini géndorir va hamin
niimayondolorin vazifasi ilkin secim
morholasi iigiin siyahilarin

hazirlanmasindan = miiqavilolorin — yekun
segimi va icrasi prosesinadak olan biitiin
morhalalarda miigavila va tachizat prosesina
nozarat etmok olur. SOCAR-in hamin
Niimayoandolori askar _etdiklori faktlari
SOCAR-a va = Omaliyyat __sirkotina
bildirmaya vo hor miiqavilo
imzalanmasindan avval miivafiq mosololor
barada SOCAR-in mévgeyini Omoliyyat

sitkotina hor miigavilonin
baglanmasindan avval catdirmaga
cavabdehlik dastyirlar. SOCAR-in

Niimayoandolori hor hans tender takliflori,

Omoliyyat sirkotinin miigavilonin
baglanmasina dair qorarlar vo/ va ya sonraki
icra prosesi ila bagli dzlarinin vo SOCAR-in
reyini bildira biler va Podratg1 toraflor
névbati addimina dair hor hansi qorar
vermozden avval bela rayi miivafiq qaydada
nozardon kegiracak va nazera alacaqdir.

SOCAR-in Niimayondolori Neft-qaz
omoliyyatlarmin aparilmasindan tril
mallarin, islorin va xidmotlorin satin alinmasi
(miisabigoali tender, vahid tachizatg1 vo
bir monbadon tachizat _hallarinda) iigiin
Omoliyyat sirkotinin miigavilolorin idara
edilmasi surasinda (va ya eyni, yaxud oxsar

138

(ii)

shall participate at every bid stage including
initial strategy development, bid evaluation
and monitoring the implementation of the
contract where the value of the contract
exceeds one hundred and fifty thousand
(150.000) Dollars. In that regard SOCAR
shall send to the Operating Company SOCAR
Representatives whose responsibility shall
include monitoring the contracting and
procurement process from initial preparation
of pre-qualification lists to the ultimate
selection of contracts, and through to
implementation. These SOCAR
Representatives shall have responsibility to
report to SOCAR and the Operating Company
their findings and to give timely input to the
Operating Company as to SOCAR’s position
on relevant matters prior to each contract
award. SOCAR Representatives may express
their opinion and that of SOCAR with regard
to any bids, awards, and/or subsequent
implementation for the Operating Company to
duly consider and take account of before any
decision is taken by the Contractor Paties on
the way forward.

SOCAR Representatives shall be entitled to
participate in the Operating Company’s
contracts governance board (or other contracts
review board or committee that performs the
same or similar functions) for the procurement
of goods, works and services for the conduct
of Petroleum Operations (in competitive
(iii)

funksiyalari yerino yetiron digor
miigavilalorin nazardon kegirilmasi
surasinda vo ya komitasinda), hamin
miigavilalorin idara olunmasi  surasinin,
yaxud diger nozaret surasinin, yaxud
komitasinin hayata kegirdiyi
foaliyyatlorin hor bir —marhalasinda,
miiqavilolorin baglanilmasi  strategiyasina
dair __ kegirilon miizakiralorin ilkin
morholasinds, miiqavilonin tendera
gixarilmasina (va ya vahid tachizatgrya
verilmasina yaxud bir monbadan_ tachiz
edilmasina) zaruretin miioy-
yonlasdirilmasinda, tachizatgilarm son
seciminds vo miiqavilanin icrasi prosesinda
istirak etmok hiiququna malik olur.

SOCAR-in = Niimayandasi —_miiqavilonin
baglanmasi/tachizat prosesinin her hansi
hissasinin o ciimladen, siibhaya —_-yol
vermomok iigiin, alinmis hor — hansi
miisabigo, — yaxud tender _ taklifinin
qiymotlondirilmasi va ya  miigavilonin
miisabigo, yaxud vahid tachizatg1, yaxud bir
monbadan tachizat asasinda baglanilmasina
dair verilon tévsiyanin obyektivliyi ilo
bagli asashi siibhasi oldugunu __bildirdiyi
hallarda bu ciir miiqavila va tachizat
prosesi orzinda SOCAR-in Niimayoendasi
Omoliyyat sirkotindon bu ciir
qiymotlondirma prosesinin tatbiq
edilon miivafiq qaydalara va prosedurlara
uygun gakilda va adalatli va obyektiv
qaydada hayata kecgirildiyini tasdiqlayon
sonadli siibutlar istayo bilor va bu ciir siibutlar
SOCAR-a kifayat qader avvalcaden  taqdim
edilmolidir ki, SOCAR  séziigedon
miiqavilonin baglanmasindan ovvel bu ciir
qerarm —diizgiinliiyiinti lazimi ~qaydada

139

iii

tender, sole-source and single-source supply
contexts), at every stage of such contracts
governance board’s or other review board or
committee’s activities in the initial stage of
contracting strategy discussions,
determination of the need to bid out a contract
(or sole or single-source it) through to the
ultimate selection of suppliers and
implementation of the contract.

In the event that a SOCAR Representative
expresses a reasonable doubt with regard to
the objectivity of any part of the
contracting/procurement process including
for the avoidance of doubt the evaluation of
any bid or tender received or recommendation
for contract award on a bid or sole-source or
single-source basis, during such contracting
and procurement process, he may request the
Operating Company to provide documented
evidence that such evaluation process has
been conducted in compliance with the
applicable policies and procedures and in a
fair and objective manner, such evidence to be
provided in good time so as to allow SOCAR
to duly consider and express its views before
the contract award in question as to the
propriety of such award, and the Operating
Company shall in good faith duly consider and
(iv)

(vy)

nazarden kegira va bu barada 6z rayini bildira
bilsin va Omoliyyat sirkati SOCAR-in bu ciir
hallara dair rayini qorezsiz sakilda nozerden
kegirir va miivafiq qaydada nazore alir.

Toroflor raziliga golirlar ki, miiqavilonin ilkin
dayarinin on faizinden (10%) artiq hacmda
vo iki yiiz alli min ($250.000) Dollardan
(UDM_ Deflyatorunun indeksindoki
artimlara uygun olaraq_ illik asasda
artirilmaqla) artiq§ dayerda her  hansi
miiqaviloya dayisiklik edilmasi barada
sifarislorin imzalanmasi ila bagli
faktlara vo hallara dair Podratgiya molum
olan biitiin zoruri malumatlar == SOCAR-in
Niimayandoalarina vaxtinda bildirilacak; va
hor hans1 bu ciir diizalig Podratg: ilo miizakira
edilmoli vo Podratgi torofindon
asaslandinitmalidir vo bu barada yekun
qgerar verilmazdon avval Podratg¢1 SOCAR-in
Niimayandasinin rayini lazimi —gakilda
nozaro alir.

Tachizat foaliyyotlori hayata  kecirildiyi
miiddatda Omoliyyat sirkoti, niifuzlu
Subpodratgilardan. tender takliflori
istonilmosini toklif edersa (va ya
Birga Omoliyyat Sazisino uygun olaraq
vahid tachizatgi qisminds, yaxud bir
manbadan tachizat kimi niifuzlu
Subpodratgilar ilo miiqavilolor
baglanilmasini), vaziyyotden asili olaraq,
SOCAR-in Niimayondolorina da
avvelcaden kifayat qader vaxt — vermaklo

imkan  yaradilmalidir ki, onlar_~—s da
Omoliyyat Sirkotinin toklif etdiyi tender
istirakgilarmin (va ya vaziyyotden asili
olaraq, vahid moanbo kimi toklif olunan
Subpodratgilarin) siyahisina alava

140

(iv)

take into account SOCAR’s view in such
cases.

The Parties agree that the SOCAR
Representatives shall be apprised in a timely
manner of all the necessary information
available to Contractor on the facts and
circumstances related to the award of any
contract variation orders which are in excess
of ten percent (10%) of the original contract
value and greater than two hundred and fifty
thousand Dollars ($250,000) (escalated
annually in line with increases in the GDP
Deflator Index); and any such variation will be
discussed and must be substantiated by
Contractor and due consideration shall be
given to SOCAR Representative’s opinion by
Contractor before a final decision is taken on
it.

Where in the course of carrying out
procurement activities the Operating
Company proposes to solicit bids from
reputable Sub-contractors (or to award
contracts to reputable Sub-contractors on a
single-source or sole-source basis in
accordance with the Joint Operating
Agreement), as the case may be, SOCAR
Representatives shall be given the opportunity
in good time to supplement the Operating
Company’s list of proposed bidders (or
proposed single-source Sub-contractors, as
the case may be) with their proposed list of
(e)

olaraq niifuzlu Azarbaycan
Tachizatgilarmin (0 ciimleden Azarbaycan
Respublikasinin hiidudlart xaricinda yerlagan
diger potensial tachizatgilarm) siyahisim
toklif etsin.

(vi) Omoliyyat gsirkoti tachizat masololarini vo
bununla bagl askar edilmis hor hansi
bosluqlari va__tévsiyalari, o ciimladon yerli
resurslardan istifado géstoaricilorini,
planlasdinlan hadof — géstaricileri_ va
onlarin icra vaziyyatini nezorden kecirmok
ligiin on azi riibdo bir dofa SOCAR-in
Niimayondolari ilo gériis kegirmoyi Ghdasina
gotiiriir. SOCAR-in Niimayondalori SOCAR
torafinden miivafiq hesab — edildiyinda
Toroflor arasinda icra vo tatbiqls bagli har
hansi masololari alava miizakiraya ¢gixara
bilor. Omoliyyat — sirketi © SOCAR-in
Niimayondolorinin har hansi bu ciir
sorhlorini va  tévsiyolorini —_ galacak
tachizat proseslorinda xog moramla lazimi
qaydada nozerden kegiracak va nozora
alacaq.

Qaza hallari

Bu Sazigsin hor hans digar miiddoalarina, o ciimladen
bu 18.1 bandinin hor hansi miiddoasina baxmayaraq
Omoliyyat sirkati qoza halinin (va ya gdzlonilon qoza
halinin) aradan galdirilmasi iigiin —_ toxirasalinmaz
sokilda zoruri oldugunu asash olaraq hesab etdiyi
hallarda her hans miiqavilonin baglanmasi barada
qerar vera bilor vo Omoliyyat  sirkati 6z
miilahizosino asasan bu ciir miiqaviloni qoza halinin
(va ya gézlonilon qoza halinin) aradan
qaldirilmasinda vo ya onun nazarat altina alimmasinda
on yaxsi ixtisaslagmis oldugunu hesab etdiyi
Subpodratg: ilo baglayir (bu halda Omoliyyat

(e)

141

reputable Azerbaijani Suppliers (as well as
other potential suppliers from outside of the
Republic of Azerbaijan).

(vi) The Operating Company shall undertake to
meet with the SOCAR Representatives no less
than on a quarterly basis, to review
procurement matters and any identified gaps
and recommendations in respect thereto,
including local content metrics, targets, and
fulfilment thereof. The SOCAR
Representatives may bring any
implementation and application issues for
further discussion between the Parties, as
SOCAR deems appropriate. The Operating
Company will in good faith give due
consideration to and take into account in
future procurement activities any such
comments and recommendations of the
SOCAR Representatives

Emergencies

Notwithstanding any of the other provisions of this
Agreement, including any provision of this Article
18.1, the Operating Company may award any contract
where, in its reasonable judgement, such award must be
made on an urgent basis to deal with an emergency (or
an anticipated emergency) and the Operating Company
awards the contract to such Sub-contractor as is, in its
sole judgment, best qualified to resolve the emergency
(or anticipated emergency) or bring it under control (in
which case Operating Company shall promptly notify
SOCAR of the same, and with details regarding the
18.2

18.3

sirkoti SOCAR-a bu barado dorhal molumat verir vo
Sazisin 5.4 bandino uygun olaraq iddia edilan qaza
halt (yaxud gézlonilon gqaza hali) ila bagli
toforriiatlari taqdim edir.

(f) Etik normalar va taloblara uygunlug

Omoliyyat sirkati 6z tachizat foaliyyotlorini Sziiniin
davranig kodeksina, _riigvatxorluqla —_miibariza
haqqinda qaydalarina_ va Korrupsiyaya qars1
miibariza haqqinda qanunlara uygun gokilda yerino
yetirir vo hor bir Podratgi teraf va SOCAR
Korrupsiyaya qarsi miibarizo haqqinda qanunlara
riayot edir va Omoliyyat sirkotinin tachizat
foaliyyatlorinda istirak edan 6z miivafiq direktorlari,
masul soxslori vo isgilerinin da bu qanunlara riayat
etmasini tomin edir.

Karbohidrogenlarin ixraca

Har Podratg1 tarof, onun miistarilari, onun vo onlarin naqletma
agentlori bu Sazisin miiddoalarma uygun olaraq hamin
Podratgi terafa gatasi Karbohidrogenlori heg¢ bir Vergi
6domadan (Monfoeat vergisindan basqa) istonilon vaxt sarbast
sokilda ixrac etmak hiiququna malikdirlor.

Gomriik gaydalari

12-ci Maddonin, 18.1 va 18.2 bandlorinin miiddoalarina amoal
edilmasi sartila bu Sazis ilo bagli biitiin idxal va ixrac
omoliyyatlan miivafiq gémriik gqaydalarmin vo tolimatlarimin
talablorina amal olunmaqla va lazimi sonadlar tartib edilmaklo
hoayata kegirilir va Podratg1, Omoliyyat sirkoti, onlarin Ortaq
sirkotlori, agentlori vo Subpodratgilart gomriik
rasmilasdirilmasi / sonodlasdirma xidmotlorinin miiqabilinda
yigimlari Sdoyir, bu gsortla ki, bela yigimlar nominal olsun,
gémriik rasmilasdirilmasi / sonadlasdirma xidmatinin taqdim
edilmasina gakilon faktiki masraflera uygun olsun va ayri-

18.2

18.3

claimed emergency (or anticipated emergency) in
accordance with Article 5.4 of the Agreement).

(f) Ethics and Compliance

The Operating Company shall conduct its procurement
activities in compliance with its code of conduct, its
anti-bribery policies and Anti-Bribery Laws and each
Contractor Party and SOCAR shall, and shall procure
that their respective directors, officers and employees
who participate in the Operating Company’s
procurement activities shall, comply with Anti-Bribery
Laws.

Petroleum Export

Each Contractor Party, its customers and its and their carriers
shall have the right to freely export, free of all Taxes (except
for Profit Tax) and at any time, Petroleum to which such
Contractor Party is entitled in accordance with the provisions
of this Agreement.

Customs Laws

Subject to Articles 12, 18.1 and 18.2, all imports and exports
carried out in connection with this Agreement shall be subject
to the procedures and documentation required by applicable
customs laws and regulations, and Contractor, the Operating
Company, their Affiliates, agents and Sub-contractors shall
pay any customs service / documentation fees to the extent
they are nominal and consistent with the actual costs of
providing such customs service / documentation and are of a
non-discriminatory nature. In respect of imports and re-exports
of — goods, — works and services the customs

142
seckilik olmadan tatbiq edilsin. Mallarin, islorin va xidmotlorin
idxali va yenidon ixraci ila bagl gomriik rasmilasdirilmasi /
sonadlasdirma yigimlarimin mablegi he¢ bir halda asagida
géstorilon maksimum mablaglerdan artiq olmamalidir:

Yiikiin beyan edilmis
dayari, Dollarla

Gémriik yigimi

0— 100.000 dayarin 0,15%-i

100.001 — 1.000.000
don

150 iistagal $100.001-
artiq dayorin 0,10%-i

1.000.001 — 5.000.000
don

1050 iistagal $1.000.001-
artiq dayorin 0,07%-i

5.000.001 — 10.000.000
don

3850 iistagal $5.000.001-

artiq dayorin 0,05%-i

10.000.000-dan yuxar1
$10.000.000-dan

6350 iistagal
artiq dayorin 0,01%-i

Xarici ticarat qaydalari

Hor bir Podratgi taraf, Omoaliyyat sirkoti, onlarm Ortaq
sirkotlori, agentleri va Subpodratgilar1 Azorbaycan
Respublikasinda qiivvads olan xarici ticarat qaydalarimin 18.1
bandinda géstarilon mallarin idxalina va ixracina, habela
onlarin mongsa Olkalarina va bu Sazisin soartlerina gore
Podratgiya gatan Karbohidrogenlorin ixracina aid qadagalar
vo miixtolif mahdudiyyatlor ilo bagli taloblara amal etmokdan
do azad olunurlar.

18.4

service/documentation fees shall in no event exceed the
following maximum amounts::

Declared Value Fee
of Shipment in Dollars

0— 100,000 0.15% of value

100,001 — 1,000,000 150 plus 0.10% of value

over $100,001

1,000,001 — 5,000,000 1,050 plus 0.07% of value
over $1,000,001

5,000,001 — 10,000,000 3,850 plus 0.05% of value
over $5,000,001

more than 10,000,000 6,350 plus 0.01% of value
over $10,000,000

Foreign Trade Regulations

Each Contractor Party, Operating Company, their Affiliates,
agents and Sub-contractors shall also be exempt from the
provisions of the Republic of Azerbaijan foreign trade
regulations concerning the prohibition, limitation and
restriction of import and export and country of origin of those
items indicated in Article 18.1 and with respect to the
Petroleum allocated to Contractor pursuant to this Agreement.

143
18.5

SOCAR-1n kémayi

Podratginin miivafiq xahisi oldugda SOCAR yuxarida adi
cakilon azad olmalari va giizastlori tamin etmak va har hansi
Podratgi tarafin, Omeoliyyat girkotinin, onlarin Ortaq
sirkotlorinin, agentlorinin va Subpodratgilarm, onlarin biitiin
omokdaslarmim va onlarin ailo iizviorinin hor hansi
avadanliginn va ya  diger mallarmm — gémriik
rasmilasdirilmasini sadolosdirmak vo siiratlondirmok iigiin
solahiyyotlorinin tam hacmi daxilinda biitiin lazimi qanuni
tadbirlari géracakdir.

18.5

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all best
lawful endeavours, when requested to do so by Contractor, to
ensure that the above mentioned exemptions are applied and
expedite the movement through customs of any equipment or
supplies of any Contractor Party, Operating Company, their
Affiliates, agents and Sub-contractors and all of their
employees and family members.

144
19.1

19.2

19.3

MADDo 19

HASILATIN SORONCAMA KECMosSi

Karbohidrogenlar iizerinda miilkiyyat hiiququ

13.1(c) bandinds ayrica gésterilmis, Karbohidrogenlor
hasilatim itirmok riski ila bagh olan hallar istisna edilmoklo,
Karbohidrogenlor hasilatinin har Podratg: tarafa va SOCAR-
a catan pay iizorinda miilkiyyat hiiququ ve eyni zamanda
itirmok riski homin Podratgi torafa va SOCAR-a Catdirilma
mantaqasinda (montaqelorinda) kecir.

Karbohidrogenlarin géndarilma normalari

Hom SOCAR-1n, hom do Podratgi teraflorin bu Sazisa asason
6zlorina diison Karbohidrogen paylarim gondermak va onun
barasinds sarancam vermak hiiququ va dhdaliyi vardir. Bela
paylar miimkiin qader miintezom suratds géndarilir, bu isa o
demokdir ki, ham SOCAR-a, hom do Podratg: taraflera icaza
verilir ki, aglabatan hiidudlar daxilinda onlar ¢ixarilmis, lakin
géndarilma giiniina qodor géndarilmamis
Karbohidrogenlardan gatan paylarindan daha ¢ox va ya daha
az (miivafiq suratds normativdan artiq va ya askik) hacmlorda
Karbohidrogenlar géndorsinlor, lakin bunu ela etsinlar ki,
normativdan artiq va ya askik olan homin géndarmoloer digar
Torofin hiiquqlarina xalal gatirmasin, hasilatin siiratina vo
saxlama conlorinin tutumuna uygun olsun. SOCAR vo
Podratgi gézlonilon Sanaya hasilatinm baslama tarixindon
avvel on iki (12) aydan gec olmayaraq yuxarida géstorilmis
prinsipler osasinda génderma proqramim nizamlayan
qaydalar va iisullar miiayyon edirlor.

SOCAR-a Xam nefti satin almag imkaninin verilmasi

(a) Azarbaycan Respublikasinda xam neftin istifadasi
iigiin istonilon daxili Xam neft ¢atismamazliginin
tomin etmok maqsadi ila, SOCAR Xam neft almaq

19.1

19.2

19.3

ARTICLE 19

DISPOSAL OF PRODUCTION

Title to Petroleum

Except as expressly provided in Article 13.1(c) concerning the
risk of loss of Petroleum production, the transfer of title as
well as risk of loss to each Contractor Party and SOCAR of the
share of the Petroleum production to which such Contractor
Party and SOCAR is entitled shall be made at the Delivery
Point(s).

Overlift and Underlift

Each of SOCAR and Contractor Parties shall have the right and
obligation to lift and dispose of the share of Petroleum to which
it is entitled under this Agreement. Such share shall be lifted
on as regular a basis as possible, it being understood that each
of SOCAR and Contractor Parties, within reasonable limits,
shall be authorised to lift more (overlift) or less (underlift) than
its share of Petroleum produced and unlifted by the lifting day,
to the extent that such overlift or underlift does not infringe on
the rights of the other and is compatible with the production
rate and the storage capacity. SOCAR and Contractor shall no
later that twelve (12) months before the anticipated
Commencement Date of Commercial Production establish the
rules and procedures to govern the lifting programme on the
basis of the principles described above.

SOCAR Option to Purchase Crude Oil
(a) For the purpose of satisfying any domestic shortfall in

Crude Oil supply for use within the Republic of
Azerbaijan, during each Calendar Quarter SOCAR

145
(b)

istadiyi Taqvim riibii baslanmazdan doxsan (90) giin
avval Podratgrya bu barada yazili sakilda bildiris
toqdim etmoklo hor Taqvim
riibiinda bu Sazisin miiddoalar: asasinda Podratgrya
diison Xam neftin bir hissasini Catdirilma
montaqasinds (montegolerinds) satin almaq
hiiququna malikdir. Podratg1 avvalco SOCAR-a
qiymot miisyyonlesdirilon va génderme tarixindon
avval galon son Taqvim riibii ticgiin 13.1 bandina
miivafiq surotda miisyyan edilmis Ton qiymoti ilo
satin alinmis homin Xam neftin hesab-fakturasini
yazib verir. Hamin Xam neftin 13.1 bandinda
géstorilon qaydada géndarildiyi Taqvim riibii iigiin
Ton qiymoti molum olduqda Podratgi vaziyyatden
asili olaraq Podratgiya va ya SOCAR-a gatasi hor
hans pul vasaiti haqqinda doyisdirilmis hesab-
faktura yazir. Xam neftin Podratgidan bu qayda ila
satin alinan hissasi Uciincii taroflordon bu ciir goraitda
aldo edilmis miitonasib paydan asla ¢ox olmamali va
bu hisso homin Taqvim riibii orzinda Catdirilma
montaqasinds (mantogealerinda) Podratgiya diisan
neft hacminin on (10) faizini asla étiib kegmamolidir.
Hoamin Xam nefta hor hans1 Vergilar qoyuldugu halda
SOCAR bu vergilorin miivafiq Hékumot organlarina
6donilmasi iigiin miistasna masuliyyot dasiyir, hom
da Podratgint homin vergilorla bagli her hansi
Ohdaliklor iizra masuliyyatdan azad edir.

Hoar hansi bir Taqvim riibiinda SOCAR Satis
montaqasinda va ya hor hansi basqa alternativ ixrac
variantlari iizro Xam nefti realizo ederkon hor hansi
basqa son ixrac montaqasinda olan Xam _ neftin
Podratgiya gatasi payimin alave olaraq daha on (10)
faiza gadorini satin almaq hiiququna malikdir. Homin
Xam neftin qiymoti miivafiq Taqvim riibii baslanana
qador garsiliqh suratda razilagdirilir (beynalxalg neft-
qaz sanayesinda = adalatli += bazar —qiymati
miigyyonlasdirilorkon adoten _—tatbiq _—_—edilan
iinsiirlordon istifada olunmaqla) va homin Xam nefta

(b)

146

shall be entitled to purchase from Contractor a portion
of the Crude Oil allocated to Contractor under the
provisions hereof, at the Delivery Point(s), by giving
ninety (90) days written notice to Contractor of such
purchase preceding the Calendar Quarter in which
SOCAR elects to purchase the Crude Oil. Contractor
shall initially invoice SOCAR for such Crude Oil
purchased hereunder at the per Tonne price
determined in accordance with Article 13.1 for the last
Calendar Quarter preceding the date of lifting in which
the price has been established. At such time that the
per Tonne price for the Calendar Quarter in which such
Crude Oil is lifted as determined in accordance with
Article 13.1 is known, Contractor shall issue an
amended invoice indicating any monies owed to
Contractor or SOCAR, as the case may be. In no event
shall the proportion of Crude Oil so purchased from
Contractor exceed the proportion purchased from
Third Parties under similar circumstances and in no
event shall such quantities exceed more than ten (10)
percent of Contractor’s entitlement at the Delivery
Point(s) during that Calendar Quarter. In the event any
Taxes are levied on such Crude Oil, SOCAR shall be
solely responsible for the payment thereof to the
relevant Governmental Authorities and shall
indemnify and hold harmless Contractor from any
liability with respect thereto.

SOCAR shall have the additional right to purchase up
to an additional ten (10) percent of Contractor’s share
of Crude Oil available in any Calendar Quarter at the
Point of Sale or at any other export point located at the
terminus when marketing Crude Oil through any other
export alternative. The price for such Crude Oil shall
be mutually agreed (using those factors normally
utilised by the international Petroleum industry in
determining a fair market price) prior to the relevant
Calendar Quarter, and in the event any Taxes are
levied on such Crude Oil, SOCAR shall be solely
(©)

hor hansi Vergi qoyuldugu halda SOCAR onlarin
miivafiq Hékumet organlarina ddonilmasi  iigiin
miistasna masuliyyot dasiyir vo bu zaman Podratgint
homin Vergilorla bagli har hans: Ghdoliklor tizra
masuliyyatden azad edir. Bazar qiymoti haqqinda
yuxarida nozerda tutulan razilasma olmayanda,
SOCAR-in miivafiq Taqvim riibiinda Podratgidan
alava hacmlerda Xam neft satin almaq hiiququ 6z
qiivvasini itirir.

SOCAR-in 19.3 (a) vo (b) bondlarinin miiddoalarina
uygun olaraq éziiniin satinalma hiiququndan istifado
etmoklo hansi hocmds Xam neft ala bilmasi hor
Taqvim riibiiniin baslanmasindan azi doxsan (90) giin
avval Podratgiya gonderilon yazili__bildirisdo
gostarilir. SOCAR bu 19.3 bandina asason satin aldigi
istonilon Xam neft iigiin Gdanis edir va Gdanisi yiik
qaimasinin tarixinden sonra (yiik qaimasinin tarixi
sifirinci (0-c1) giin hesab edilir) otuz (30) taqvim giinii
arzinds homin giin mévcud Dollarla saticilarin tayin
edilmis banklarina teleqraf kégiirmasi vasitasilo
hayata kegirir. Oger Gdanis sanba giiniina va ya Nyu-
Yorkda banklarin qeyri-is giiniina (bazar ertasi istisna
olmaqla) tasadiif edarso, o zaman édonis bilavasita
avvalki Nyu-York bank giiniinda hoyata kegirilacak.
Oger ddanis bazar giiniina yaxud bazar ertasino vo ya
Nyu-Yorkda banklarin qeyri-is giiniina  tasadiif
edarsa, o zaman édanis névboti bank giiniinda hayata
kegirilocak. Ogar SOCAR Podratgrya gatasi mablogi
vaxtinda 6domirse, onun bu 19.3 bandina uygun
olaraq Xam neft almaq hiiququ bore tamamilo
6donilonadak dayandirilir. Ogar bu yolla gatasi haqq
gostarilan otuz (30) giin miiddotinda ddonilmirsa,
Podratginin ixtiyari var ki, SOCAR-in pay sayilan
Xam neftin Podratgiya gatasi1 mablogleri 6domak
ticiin zoruri olan hacmini ayirib g6ndarsin. Podratgiya
gatas) Xam neftin hocmi dayerin miisyyan
edilmasinin 13.1 bandinda gésterilan va SOCAR-in

(c)

147

responsible for the payment thereof to the relevant
Governmental Authorities and shall indemnify and
hold harmless Contractor from any liability with
respect thereto. In the event of any failure to agree on
the sales price as provided above, SOCAR’s right to
purchase such additional Crude Oil from Contractor
shall lapse with respect to the relevant Calendar
Quarter.

The quantity of Crude Oil for which SOCAR may
exercise its option to purchase pursuant to Articles 19.3
(a) and (b) shall be specified in a written notice to
Contractor at least ninety (90) days preceding each
Calendar Quarter. SOCAR shall pay for any Crude Oil
purchased under this Article 19. thirty (30) calendar
days after the bill of lading date (bill of lading date to
count as day zero (0)) in same day available Dollars by
telegraphic transfer to sellers’ designated banks. If
payment falls due on a Saturday or New York bank
holiday other than a Monday, then the payment will be
effected on the preceding New York banking day. If
payment falls due on a Sunday or Monday or New
York bank holiday, then payment will be effected the
following banking day. In the event that SOCAR fails
to make timely payment of sums due to Contractor then
its right to purchase Crude Oil under this Article 19.3
shall be suspended until all outstanding sums have
been paid. If payment so due is not paid within said
thirty (30) day period, Contractor shall be entitled to
lift and export from Crude Oil to which SOCAR is
entitled a quantity of Crude Oil, as is necessary to
satisfy sums due to Contractor. The volume of Crude
Oil to which Contractor shall be entitled shall be
determined in accordance with the valuation procedure
set forth in Article 13.1 applicable on the date
Contractor lifts such Crude Oil from SOCAR’s
entitlement.
19.4

payindan Podratgimin homin Xam nefti géndordiyi
tarixda tatbiq olunan qayda ilo miiayyon olunur.

(d) SOCAR-in 19.3(a) bandinda géstorilmis
hiiquqlarindan istifado etmasi noticasinds Podratgi
toraflor (vo ya onlarin Ortaq sirkotlori) Usiincii
toraflarla miiqavilalear (boru  kamorlerina va
terminallara dair miiqavilolor daxil olmaqla) iizra hor
hans1 riisumlar, tariflor vo ya corimalar 6damolidirsa,
SOCAR bu riisumlar, tariflor vo ya corimolor iigiin
masuliyyat dastyir va onlari Sarbast dénorli valyuta
ilo Podratgi toraflara édayir. SOCAR-in 19.3(b)
bandinda nozerda tutulmus hiiquqlarm hayata
kecirmasi noticasinds Uciincii taraflorle miiqavilolor
iizro Podratgi tareflera (va ya onlarin Ortaq
sirkotlarina) qoyula bilacok carimolar tigiin SOCAR
Podratg1 tarafler qarsisinda cavabdeh deyildir. Omali
suratda no doarecada miimkiindiirss, Podratg1
g6zlonilon hor hansi riisumlar, tariflar va ya carimolor
haqqinda SOCAR-a vaxtasir1 malumat veracokdir.

Maksimum samoarali hasilat siirati

Karbohidrogenlarin iqtisadi baximdan on somorali sakilda
gixarilmasim tamin etmok iigiin Taraflar Kontrakt sahasinda
Karbohidrogen ehtiyatlarimin hasilatim Neft-qaz sonayesinda
qabul edilmis beynalxalq miisbat tacriibonin — taloblarina
asason cari iqtisadi konyunkturaya va laylarin islanmeasinin
diizgiin texnologiyas: prinsiplorina tamamile uygun galmoli
olan optimal siiratla aparmaq niyyatindadirlor (““Maksimum
samerali siirat”). Yuxarida géstarilonlora uygun olaraq va bu
ciir laylarm islonmosinin yerli tacriibasini nozore alaraq, illik
ig proqraminin vo Biidcanin tasdiq iigiin Rohbar komitaya
taqdim edilmasi ila bir vaxtda Podratg: miivafiq Taqvim ili
iigiin hasilatin hacmino dair 6ziiniin ilkin qiymotlondirma

19.4

(d) To the extent that Contractor Parties (or their
Affiliates) incur any fees, charges or penalties under
contracts with Third Parties (including but not limited
to pipeline and terminaling agreements) as a result of
SOCAR’s exercise of its rights pursuant to Article
19.3(a), SOCAR shall be liable for and shall reimburse
Contractor Parties in Foreign Exchange for such fees,
charges and penalties. SOCAR shall have no liability
to Contractor Parties for penalties Contractor Parties
(or their Affiliates) may incur under contracts with
Third Parties as a result of SOCAR’s exercise of its
rights under Article 19.3(b). Contractor to the extent
practicable will from time-to-time notify SOCAR of
any anticipated fees, charges and penalties.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum resources of
the Contract Area should be produced at the optimum rate
which is to be fully consistent with the then current economic
conditions, and the principles of sound reservoir management
according to Good International Petroleum Industry Practice,
in order to provide for the most economically efficient
recovery of Petroleum (“Maximum Efficient Rate”).
Consistent with the foregoing, and taking into account local
experience in managing similar reservoirs, Contractor shall
submit for agreement of the Steering Committee, at the same
time as it submits the Annual Work Programme and Budget to
the Steering Committee, Contractor’s estimate of the relevant

148
regemini do taqdim edir, amma tesdiq edilmig hamin
qiymotlondirma raqaminden yalniz planlasdirma moqsadlari
iigiin istifado olunur. Lakin Hékumat orqam Podratgidan
Kontrakt sahasindo hasilat! Maksimum somoroli siiratden az
olan debitlo aparmagi talab etsa, Podratg: hasilati qati ifada
olunmus bela bir sartla azaldacaqdir ki, Karbohidrogenlor
hasilatinin bu ciir azaldilmas1 SOCAR-in bu Sazis iizro biitiin
digar Ghdoliklori yerina yetirildikden sonra SOCAR-in
Karbohidrogenlar pay: hesabia tam dédanila bilacak
hacmlarden heg bir soaraitda artiq olmasin. Bu Sazisin
qiivvada oldugu biitiin miiddat orzinda hamin Sazis tizra
Podratgiya gatas1 Karbohidrogenlorin timumi hacmi ona
hasilatin azaldilmayagagi garaitda gata bilacok hacmden az
ola bilmez. Oger dlkada elan edilon févgalada vaziyyatle
alaqadar olaraq hor hans1 Hékumot organi hasilatin siiratini
hasilatn Maksimum someroli siiratinden daha yiiksok
saviyyoye gatdirmagi tolob edorsa, Podratgi har hansi Taqvim
ilinda on goxu qirx bes (45) giin miiddotinda hasilatin siiratini
miivafiq siiratdo artirir; bu gortla ki, hasilatin siirotini, Neft-
qaz sonayesinda qabul edilmis beynalxalq miisbat tacriibaya
uygun olaraq kollektorun islonmesi prinsiplorini tatbiq
etmoklo, Podratginin asaslandirilmig — fikrinca, kollektoru
(kollektorlart) zadalaya bilacak bir saviyyaya qadar artirmaq
Podratgidan he¢ bir saraitda talob edilmayacokdir.

Calendar Year’s production volume, but such agreed estimate
shall be used for planning purposes only. However, in the event
any Governmental Authority requires Contractor to produce
Petroleum from the Contract Area at less than the Maximum
Efficient Rate Contractor will reduce production, subject to the
express condition that such reduction in Petroleum production
shall in no event be greater than can be borne entirely from
SOCAR’s share of Petroleum remaining after satisfying all
other SOCAR obligations hereunder. Contractor’s total
entitlement to Petroleum under this Agreement shall, at no time
throughout the term of this Agreement, be less than it would
have been had such reduction not been made. If due to a
declared national emergency Governmental Authority requires
an increase in the production rate above the Maximum
Efficient Rate, Contractor shall so increase the production rate
for a period of time not to exceed forty-five (45) days in any
Calendar Year; provided, however, that in no event shall
Contractor ever be required to increase the production rate to a
level which in Contractor’s opinion could possibly cause
damage to the reservoir(s) applying the principles of reservoir
management in accordance with Good International Petroleum
Industry Practice.

149
20.1

MADDO 20

SIGORTA, MOSULIYYOT VO MOSULIYYOTIN

Sigorta

(a)

ODONMOSi TOMINATLARI

Podratgi (daqiqlasdirma maqsadila bu 20-ci Maddaya
miinasibotda Omoliyyat sirkotini da ohata edir)
6ziiniisigorta hayata kegirmaya sarbastdir, va/yaxud
illik sigorta proqramini hoyata kegirir. Bela illik
sigorta programina Neft-qaz omoliyyatlari iigiin vo
onlarla bagli asagida 20.1(a) (i)(v) bandlarinda
sadalanan sigorta névlarinin aldo edilmasi daxildir,
bu sartla ki, bela sigorta névlori bazarda aglabatan
kommersiya gortlori ila mévcud olsun. Hor illik
sigorta program: Podratg1 torafindon taklif edilir vo
Podratg: ilo SOCAR arasinda razilasdirilir, vo
razilasdirildiqdan sonra homin  illik —sigorta
programinn miiddoting uygun olan {lik is
proqram(lar)ina daxil edilmis hesab edilir. Podratgi
homginin belo sigortanin qiivvada olmasim va
Podratginin idarasi altinda olan SOCAR-in omlakina
miinasibatda Podratginin sigortagilarinm SOCAR-a
qarsi subrogasiya hiiququndan imtinasim nozorda
tutan polislori/sertifikatlar1 SOCAR-a taqdim edir.
Podratg1 asagidaki 20.1(a) (i){v) bandleri ile
miisyyon edilmis sigortanm temin — edilmasi
magsodlori iigiin Azarbaycan Respublikasinda geyda
alinmis (va ya Azarbaycan Respublikasinda olaqoali
broker sirkati olan) niifuzlu va beynalxalq saviyyada
taninmig sigorta vo takrar sigorta broker sirkotini
teyin etmoli va miisyyen olunmus_ sigortalarm
Azarbaycan Respublikasinm —qanunvericiliyinin
taloblarina vo beynolxalq standartlara uygun
oldugunu temin etmolidir. Bu ciir toyin etma Podratg1
va SOCAR arasinda razilasdirilmali va tasdiq
olunmalidir, Asagida 20.1(a) (i)-(v) bandlarinda

20.1

ARTICLE 20
INSURANCE, LIABILITIES AND
INDEMNITIES
Insurance
(a) Contractor (which for purposes of clarification with

150

respect to this Article 20 shall include the Operating
Company) shall have the freedom to self-insure and/or
provide an annual insurance programme. Such annual
insurance programme shall include purchase of
insurance coverage for and in relation to Petroleum
Operations of the types listed below in Articles 20.1(a)
(i)H(v) to the extent such insurance coverage is
available in the market and on reasonable commercial
terms. Each annual insurance programme shall be
proposed by Contractor and agreed by Contractor and
SOCAR, and once agreed shall be deemed to be
incorporated in the Annual Work Programme(s)
relating to the term of such annual insurance
programme. Contractor shall also furnish SOCAR
with policies/certificates of insurance confirming the
effectiveness of such coverage and waiver by
Contractor’s insurers of their rights of subrogation
against SOCAR in relation to SOCAR’s property
managed by Contractor. Contractor shall appoint a
reputable and internationally recognised insurance and
reinsurance broking company registered in the
Republic of Azerbaijan, or having an associated
broking company in the Republic of Azerbaijan, in
order to arrange insurance specified in Articles 20.1(a)
(i)-(v) below and make sure that specified insurances
comply with the legislation of the Republic of
Azerbaijan and international standards. Such
appointment shall be approved and agreed by
Contractor and SOCAR. Insurance specified in
Articles 20.1(a) (i)}-(v) below shall be obtained
géstarilon sigorta, bu sirkotin gétiirdiiyii risklorin
beynalxalq neft-qaz_sonayesinin adi sigorta
tacriibasino uygun olmasi sortile, Azarbaycan
Respublikasmda —yaradilmis_—_—niifuzlu —_sigorta
sirkatindon sigorta brokeri vasitesi ilo alinmalidir.
Yuxarida _—gdstorilonlorin _biitdvliiyiina ~—_—xalal
gotirmadon, geyd olunan sigorta asagidakilar1 ahata
edir:

(i) Podratginin Neft-qaz omoliyyatlarinda va ya
onlarla bagli istifado olunan her hansi
ohamiyyotli qurgu, avadanliq va ya digor
emlakina daymis itki va ya zorari;

(ii) Podratginin masuliyyat dasiya bilacayi Neft-
qaz omoliyyatlari gedisinda va ya naticasinda
bas vermis hor hans Uciincii tarafin amlak
itkisi va ya zarer vurulmasini va ya baden
xasarati, o ciimlodon, atraf miihitin qofil vo
ya tosadiifi girklonma noticasinda omalo
golon itki vo ya zorari;

(iii) Neft-qaz  omoliyyatlar. gedisinda va
naticasinda bas vermis her hansi gezanin
naticolorinin aradan galdirilmasi va ya hor
hansi qozadan sonra aparilan tomizloma
omoliyyatlari ila bagli masroflari;

(iv) Neft-qaz omoliyyatlarinda g¢aligan_ isgilor
qarsisinda Podratginin masuliyyatini (ager
bu ciir hallar iigiin miisyyan daracada
miivafiq sigortalar alverisli qiymotlorlo
méveuddursa va masuliyyat fardi icbari goza
sigortasi ila sigortalanmamissa); va

(v) Enerji ehtiyatlarmin kasfiyyati va islonmasi
iizra 8.86 Formullarinin (Energy Exploration
and Development Wording 8.86 — har név
quyular iigiin sigortam’ temin  etmak

151

through the appointed broker from a_ reputable
insurance company established in the Republic of
Azerbaijan, so long as risks covered by such company
are comparable with customary insurance practice of
international Petroleum industry. Without prejudice to
the generality of the foregoing, the said insurance shall
cover:

(i) Loss or damage to any substantial installation,
equipment or other assets of Contractor used
in or in connection with Petroleum
Operations;

(ii) Loss of or damage to property or bodily injury
suffered by any Third Party, including where
such loss or damage is caused by sudden and
accidental pollution of the environment, in the
course of or as a result of Petroleum
Operations for which Contractor may be
liable;

(iii) | Cost of removing wreck and cleaning up
operations caused by any accident in the
course of or as a result of Petroleum
Operations;

(iv) Contractor’s liability to its employees
engaged in Petroleum Operations, to the
extent that such insurances are available at a
reasonable cost and the liability is not
otherwise covered by compulsory personal
accident insurance; and

(v) Cost of well control and redrilling expenses in
accordance with Sections A, B and C of the
Energy Exploration and Development
Wording 8.86 (Standard London Insurance
(b)

(d)

(e)

magsodila Qazma Qurgular1 Komitasi
tarofinden islonib hazirlanmis London
Sigorta Bazarinin standart formulu) A, B va
C bélmolerina uygun olaraq va ya SOCAR
va Podratgi arasinda diger razilasdirilmis
qaydada quyular iizorinde nozaret xorclorini
vo quyularin takrar qazilma xorclorini.

illik sigorta program 20.1(a) bondinds miivafiq
qaydada SOCAR ila razilasdirildiqda, Podratginin
belo illik sigorta proqramim yerino yetirmamasi
naticasinds cakilan xerclerin va/yaxud masroflorin
Ovazi Sdonilmir.

Podratg1 Azorbaycan Respublikasinin qiivvada olan
qanunvericiliyina miivafiq olaraq talob olunan icbari
sigortalar1 alda edir, bu gortla ki, homin sigortalara
dair talab Azarbaycan Respublikasinin miivafiq
qanunvericiliyina asason timumiyyatls samil edilsin.

Bu 20.1 bondina uygun olaraq Neft-qaz
omoliyyatlarina géra Podratg: terafindon alinan biitiin
sigorta névlorina géra sigorta haqlari ila olaqodar
fransizalar vo istisna edilmomis risklor (0 ciimladon
6ziiniisigorta. haqlan, lakin Karbohidrogenlorin
satigina géra sigorta haqlari istisna olmaqla) Ovazi
6donilon masroflordir. Sigorta taminati Sarbast
dénarli valyuta ila ifada oluna biler.

Yerli sigorta sirkati Podratginin talabi ile timumiliklo
qebul edilmis | beynalxalq—takrar —_—sigorta
mexanizmlorindon _istifada = edarak ~—Podratg1
qarsisinda sigortagi kimi 6z moasuliyyoatini tokrar
sigorta etdirmolidir. Yerli sigorta sirkoti va tokrar
sigorta sirkoti arasinda imzalanan tokrar sigorta sazisi
SOCAR vo Podratg1 tarafindan tasdiqlonir. Sigorta
sirkoti SOCAR-a vo Podratgiya tokrar sigorta
haqqinda sohadatnamolori, tokrar sigorta

(b)

(d)

(e)

152

Market Wording issued by the Rig Committee
with respect to well insurance coverage for
any types of well) or as otherwise agreed by
SOCAR and Contractor.

If an annual insurance programme is agreed with
SOCAR in accordance with Article 20.1(a), costs
and/or expenses incurred as a result of Contractor’s
failure to implement such annual insurance
programme shall not be Cost Recoverable.

Contractor shall take out compulsory insurances
required in accordance with the applicable law of the
Republic of Azerbaijan, provided that the requirement
for such insurances applies generally under the
applicable law of the Republic of Azerbaijan.

The premiums for all insurance, , the associated
deductibles and excluded perils (including self-
insurance premiums, and excluding premiums for
insurance covering the marketing of Petroleum)
obtained by Contractor for Petroleum Operations
pursuant to this Article 20.1 shall be Cost Recoverable.
Insurance cover may be denominated in Foreign
Exchange.

Upon Contractor’s request, the local insurance
company, as insurer to Contractor, shall reinsure its
own liability by internationally accepted reinsurance
mechanisms. The reinsurance arrangement between
the local insurance company and the reinsurance
company shall be approved by SOCAR and
Contractor. The insurance company shall submit to
SOCAR and Contractor the evidence of reinsurance
cover in the form of certificates, cover notes or other
legal documents of reinsurance.
()

(g)

(h)

kovernotlarim va ya takrar sigortanin méveudlugunu
tasdiq edan digor hiiquqi sonodleri taqdim etmolidir.

Har bir Podratg1 tarafa yerli sigorta sirkoti tarofinden
20.1 bandina asason tamin edilan sigortalarm hor
hansisi1 vo ya hamisi iigiin (onun Istirak payi
haddinde) takrar sigortam 6ziiniin Ortaq sigorta
sirkoti vo ya_ iistiinliik verdiyi diger sigorta
sirkotindon aldo etmok imkani verilocakdir, bu sartla
ki, bu ciir Ortaq sigorta sirkotinin va ya iistiinliik
verilon sigorta sirkotinin taminat verma va édeme
qabiliyyati “Standard & Poor’s” tarafindan miiayyan
edilon “A—” beynalxalq kredit reytinginden (va ya
ekvivalent reytinqdon) asagi olmasin.

Hor bir Podratg1 torofa 20.1 bondina osason temin
edilon sigortalarda 6ziinii sigorta etmak imkani
verilocakdir, bu sortla ki, bu ciir 6ziinii sigorta
todbirlorinin taminat verma va édame qabiliyyati
Podratgini qane etsin. Bu halda teminat vermo vo
6dome qabiliyyatina olan talabler yuxarida 20.1(f)
bandinde sigorta sirkotlorind miinasibatda miiayyan
edilon toloblardon asagi olmamalidir. Bu 20.1(g)
bandina uygun olaraq Neft-qaz Omoliyyatlari iigiin
hor hansi Podratg1 Tarofin alda etdiyi dziiniisigorta
haqlari Ovazi édonilon masroflordir.

Podratg1, 6ziiniin Subpodratgilar terafinden onun
iigiin Azorbaycan Respublikasi orazisinda gériilon isi
Azarbaycan —Respublikasinm —qiivvada_~—_— olan
qanunvericiliyina va yuxaridaki 20.1(a) bandina
uygun olaraq sigorta etdirmasini toamin etmok iigiin
say gdstorir. tiin fransizalar Subpodratgilarin
hesabina édonilir.

Talab olundugu hallarda, Podratg: Subpodratginin
sigortasinin mévcudlugunu tasdiq edon sertifikatlari
va/ya kovernotlar1 SOCAR-a taqdim edir.

0)

(g)

(h)

153

Each Contractor Party will be provided the
opportunity to have any or all of the insurances to be
obtained under Article 20.1 reinsured by the local
insurance company through such Contractor Party’s
Affiliate insurance company or preferred insurance
company up to its Participating Interest, provided that
the security or credit worthiness of such Affiliate
insurance company or preferred insurance company
are no lower than an international credit rating of “A—
” as determined by Standard & Poor’s or equivalent
rating.

Each Contractor Party will be provided the
opportunity to self-insure in insurances to be obtained
under Article 20.1, provided that the security and
credit worthiness of such self-insurance arrangements
are satisfactory to Contractor. The security and credit
worthiness requirements in such event shall be no less
stringent than the requirements with respect to
insurance companies pursuant to Article 20.1(f) above.
The self-insurance premiums obtained by any
Contractor Party for Petroleum Operations pursuant to
this Article 20.1(g) shall be Cost Recoverable.

Contractor shall endeavour to have its Sub-contractors
insure the work performed for Contractor within the
Republic of Azerbaijan in accordance with the
applicable law of the Republic of Azerbaijan and
pursuant to Article 20.1(a) above. All deductibles shall
be covered by Sub-contractors.

Upon request, Contractor shall furnish SOCAR with
certificates and/or cover notes confirming the
insurance coverage of Sub-contractor.
20.2

20.3

Vurulan zarar iiciin masuliyyat

Podratgi toraflar SOCAR qarsisinda vo/yaxud her hansi
Ho6kumot organi garsisinda yalniz onlarin Bas nozaratedigi
heyoti Neft-qaz omoliyyatlar. apararkon  verilmis
solahiyyotler daxilinda foaaliyyati ila bagli Qoerazli xotasi
naticasinda vurulmus zerar va ya itkilor iigiin masuliyyat
dastyir. SOCAR hor Podratgi torafi, onun miivafiq Ortaq
sirkotlorini va Subpodratgilarin. SOCAR-1n vo onun her hansi
Ortaq sirkotlorinin moruz qaldiqlari biitiin diger zorar vo
itkilor tigiin masuliyyatdon azad edir, har Podratg1 tarafa, onun
miivafiq Ortaq — sirkotlerino va  Subpodratgilarma
kompensasiya verir, onlar1 SOCAR-in va/yaxud Hékumat
organinin moruz galdigi biitiin basqa zorer va itkilora géra
hamin Podratgi terafa va/yaxud onun her hansi Ortaq
sirkotlorina va Subpodratgilarina qarsi irali siiriilon va ya
qaldinilan hear hansi pretenziyalar, tolobler, iddialar va ya
mohkeme arasdirmalari ilo bagli masuliyyatden azad edir.
Podratg1 taraflorin U¢iincii taraflor (Hékumot orqanlari istisna
olmaqla) qarsisinda masuliyyati Podratg1 va her hansi
Subpodratg: arasinda xiisusi olaraq basqa ciir razilasma
olmadiqda, Azorbaycan Respublikasinin tatbiq edila bilon
qanunlari ila nizamlamir, bu gortla ki, SOCAR-in Xazor
donizinda Kontrakt sahasinin hiidudlarmdan kenarda yerlasan
qurgularina vo obyektlorina Uciincii tarofe moxsus quréular
vo obyektlar kimi baxilsin.

isci heyati ila bagh masuliyyatden azad etma

Bu Sazisin diger miiddaalarina baxmayaraq,

(a) Bu Sazisin miiddoalarma omol edilmasi va ya
edilmamasi sobabindon, yaxud bunlarla bagli bas
veran vo ya bunlara aid olan hadisaler — soxsi ziyan,
peso xastaliklori, dliim vo ya sexsi omlaka dayan zaror
ilo olaqadar olaraq istanilan Podratg1 tarafin hor hans1
bir isgisi (vo ya onun her hansi Ortaq sirketinin hor
hans1 isgisi; bu gartlo ki, homin Ortaq sirkot zararin va
ya xesaratin yetirildiyi vaxt Subpodratg1 olmasin),

20.2

20.3

Liability for Damages

The Contractor Parties shall be liable to SOCAR and/or any
Governmental Authority only for any loss or damage arising
from their Senior Supervisory Personnel’s Wilful Misconduct
acting in the scope of their employment in the performance of
Petroleum Operations. SOCAR shall release each Contractor
Party and its respective Affiliates and Sub-contractors from all
other losses and damages suffered by SOCAR and any of its
Affiliates and shall indemnify and hold harmless each
Contractor Party and its respective Affiliates and Sub-
contractors against all claims, demands, actions and
proceedings brought against such Contractor Party and/or any
of its Affiliates and Sub-contractors pertaining to all other
losses and damages suffered by SOCAR and/or any
Governmental Authority. The liabilities of Contractor Parties
to Third Parties (other than Governmental Authorities) shall be
governed by applicable laws of the Republic of Azerbaijan
unless otherwise agreed between Contractor and any Sub-
contractor, provided that structures and facilities of SOCAR
located in the Caspian Sea outside of the Contract Area shall
be treated as if such structures and facilities were owned by a
Third Party.

Indemnity for Personnel

Notwithstanding the other provisions of this Agreement:

(a) Each Contractor Party shall indemnify and hold
harmless SOCAR against all losses, damages and
liability arising under any claim, demand, action or
proceeding brought or instituted against SOCAR by
any employee of the respective Contractor Party (or
any Affiliate thereof, provided that such Affiliate, at
the time of the injury or damage, is not acting in the
capacity of a Sub-contractor) or dependent thereof, for

154
20.4

yaxud homin is¢inin himayasinda olan gsaxs SOCAR-a
qarsi her hansi pretenziyalar, talobler, iddialar irali
siirdiikda va ya mohkemea isi basladiqda homin
Podratgi taraf her hansi hiiquqi va ya fiziki soxsin
tamamilo, yaxud gqismoan  togsirinden va ya
lageydliyindon asili olmayaraq homin ziyanlarin, zorar
vo masuliyyotlorin hamisi  iizra SOCAR-a
kompensasiya verir va onu masuliyyatden azad edir.

(b) Bu Sazisin miiddoalarma omol edilmasi va ya
edilmamasi sobabindon, yaxud bunlarla bagli bas
veran vo ya bunlara aid olan hadisaler — soxsi ziyan,
peso xastaliklori, dliim vo ya sexsi omlaka dayan zaror
ila alaqadar olaraq SOCAR-1n hor hans bir isgisi (va
ya her hans: Hékumat organi da daxil olmaqla onun
hor hansi Ortaq sirkotinin har hans is¢isi; bu sortlo ki,
homin Ortaq sirket zorarin va ya xasarotin yetirildiyi
vaxt Subpodratg: olmasin), yaxud hemin isginin
himayasinda olan sexs istanilan Podratg: tarafa qarsi
hor hanst pretenziyalar, taloblor, iddialar irali siirdiikda
va ya mohkema isi basladiqda SOCAR hor hansi
hiiquqi vo ya fiziki soxsin tamamile, yaxud qismon
toqsirinden va ya lageydliyindon asili olmayaraq
homin ziyanlarin, itki va masuliyyatlorin hamisi iizra
homin Podratgi tarafa kompensasiya verir va onu
masuliyyatden azad edir. SOCAR miivafiq xahis
etdikdo, har Podratgi taraof SOCAR-1n bu 20-ci Madda
iizra Ghdoliklori ila alaqadar sigorta almaqda SOCAR-
a kémok etmok iigiin biitiin lazimi qanuni saylor
gostorir.

Qiivvayaminma tarixinadak masuliyyatden azad etma

Kontrakt sahasinda Qiivveyeminme tarixinadak SOCAR-in
va ya onun Ortaq sirkotlorinin va ya onlarin her hansi
soloflorinin hoyata kegirdiyi her hansi omoliyyatlan, o
ciimlodon, lakin bunlarla mahdudlasmadan, otraf miihita
ziyan vurulmasi naticasinds bags veran her hansi ziyan, dliim
vo ya itki ila olaqedar olaraq hor hansi fiziki va ya hiiquqi

20.4

personal injuries, industrial illness, death or damage to
personal property sustained in connection with, related
to or arising out of the performance or non
performance of this Agreement regardless of the fault
or negligence in whole or in part of any entity or
individual.

(b) SOCAR shall indemnify and hold harmless each
Contractor Party against all losses, damages, and
liability arising under any claim, demand, action or
proceeding brought or instituted against such
Contractor Party by any employee of SOCAR (or any
Affiliate thereof, which shall include any
Governmental Authority, provided that such Affiliate,
at the time of the injury or damage, is not acting in the
capacity of a Sub-contractor) or dependent thereof, for
personal injuries, industrial illness, death or damage to
personal property sustained in connection with, related
to or arising out of the performance or non-
performance of this Agreement regardless of the fault
or negligence in whole or in part of any entity or
individual. Each Contractor Party shall, if requested by
SOCAR, use its best lawful endeavours to assist
SOCAR in its obtaining insurance with respect to its
liability under this Article 20.

Indemnity Prior to Effective Date

SOCAR shall indemnify each Contractor Party and their
respective Affiliates from and against all losses, damages and
liabilities, arising under any claim, demand, action or
proceeding instituted against any Contractor Party, the
Operating Company and/or any of their Affiliates by any
person or entity, including but not limited to Governmental

155
20.5

gaxs, 0 ciimlodon, lakin bununla mahdudlagmadan, Hékumot
organlart istonilon Podratg: tarefa, Omoliyyat sirkotino
vo/yaxud onlarin miivafiq Ortaq sirkatlorina qargi hor hansi
pretenziyalar, talablor, iddialar irali siirdiikda va ya mahkama
isi basladiqda SOCAR homin ziyanlarin, itki vo
masuliyyotlorin hamisi iigiin homin Podratg1 tarafi ve onlarin
miivafiq Ortaq sirkotlorini masuliyyatden azad edir.

imtina edilmis sahalar va SOCAR-in amaliyyatlan ila
bagh masuliyyatdan azad etma

(a) Asagidaki hallarda hor hansi ziyan, lim va ya itki
naticasinds, yaxud onunla alagadar olaraq hor hansi
fiziki va ya hiiquqi soxs, o ciimledon, lakin bunlarla
mohdudlasmadan, Hékumet orqanlari — istanilon
Podratg1 tarafa va/yaxud onun Ortag sirkotlorina garsi
hor hansi pretenziyalar, talabler, iddialar iroli
siirdiikda va ya mohkema isi basladiqda SOCAR
homin ziyanlarin, itki va masuliyyotlorin hamisi tigiin
hor Podratgi tarafi, Omoliyyat girkotini va onlarm
Ortaq sirkatlorini masuliyyatdon azad edir:

(i) 214 bondino asason SOCAR-in
amoliyyatlar ila bagli, yaxud 7.2 bandina
asason SOCAR-in apardigi yoxlama
noticasinds; habelo

(ii) 4.3(d), 4.6(d), 29.3 va 29.5 bandlarins uygun
surotdo Kontrakt sahasinin —Podratgi
torofindon imtina edilon hor hans hissasi ila
vo/yaxud 14-cii Maddaya uygun suratda
Podratgidan SOCAR-in  nozarati vo
masuliyyati altina  verilmis omlakdan
istifadonin davam_ etdirilmasi va/yaxud
amlakin lagv edilmasi ila va bela imtina
tarixinden va/yaxud SOCAR-in har hansi
belo omlakdan istifada etmok vo hor hansi
amlaki lagv etmak hiiququnu qabul etdiyi
tarixdon ovval olan hallarla, o ciimladon,

20.5

Authorities, arising out of or in any way connected with any
injury, death or damage of any kind sustained in connection
with or arising from any operations of SOCAR or any of its
Affiliates or any of its or their predecessors in the Contract
Area, prior to the Effective Date, including but not limited to
damage to the environment.

Indemnity for Relinquished Areas and SOCAR
Operations

(a) SOCAR shall indemnify each Contractor Party, the
Operating Company and their Affiliates from and
against all losses, damages and liabilities arising under
any claim, demand, action or proceeding instituted
against any Contractor Party and/or any of its
Affiliates by any person or entity, including but not
limited to Governmental Authorities, arising out of or
in any way connected with any injury, death or damage
of any kind sustained in connection with or arising
from:

(i) SOCAR’s operations pursuant to Article 21.4,
or as the result of SOCAR access pursuant to
Article 7.2; and

(ii) Any portion of the Contract Area relinquished
by Contractor pursuant to Articles 4.3(d),
4.6(d), 29.3 and 29.5, and/or any continued
use of any assets, and/or the abandonment of
any assets, for which SOCAR has assumed
control and responsibility from Contractor
pursuant to Article 14 and accruing after the
date of such relinquishment and/or SOCAR’s
assumption of the use of any such assets and
abandonment of any assets, including but not
limited to damage to the environment (but
excluding any claim, action or proceeding

156
20.6

20.7

lakin bununla mohdudlasdinilmadan, otraf
miihita ziyan vurulmasi ila alaqadar olaraq
(imtina tarixindan ovvel va ya sonra
Podratginin Qorazli xotasi noticasinds iroli
siirtilmiis hor hansi pretenziyam, iddian vo
ya moehkema isi baslanmasini _ istisna
etmokla).

(b) Kontrakt sahasinin Podratg1 tarafindan imtina edilon
hor hansi hissasinds va imtina giinii, yaxud ondan
avval bas veran hadisaler — dliim va ya hor hansi
ziyan, Ce) ciimlodon, lakin bunlarla
mohdudlasdirilmadan, otraf miihita vurulan ziyan
naticasinds va ya bunlarla alaqadar olaraq hor hansi
fiziki vo ya hiiquqi gsoaxs SOCAR-a garsi her hansi
pretenziya, talab, iddia irali siirdiikda va ya mahkama
isi basladiqda homin itkilor, zorar va ya masuliyyat
barasinds bu Sazisin miiddoalar1 va Podratginin
Saziso uygun olaraq Ghdoliklori qiivvede qalmaqda
davam edacokdir.

Birga va ayrica masuliyyat

12-ci Maddada va 27.1 bendinda nozorda tutulanlar istisna
olmaqla, Podratgimin bu Sazis iizra biitiin 6hdoliklori
barasinds Podratg: terefler birga vo ayrica masuliyyat
dastyirlar.

Dolay1 itkilor

Bu Sazisin basqa hissalorinda zidd golon hor hansi
miiddoalara baxmayaraq, bu Sazisdon dogan va ya bu Sazislo,
yaxud ona aid hor hansi faaliyyatla bagli olan dolayi itkilor
baximindan Toroflar hor hansi laqeydliya ragmon heg bir
halda, o ciimladan miigavilo, miilki hiiquq pozuntusu ilo
alaqodar va ya hor hansi basqa terzda masuliyyet dasimurlar.
Bu 20.7 bandinin magsadlori baximindan “Dolayi itkilor”
ifadasi hor hans: dolayi itkilear va ya ziyan, o ciimladon
bunlarla mahdudlasdirilmadan, Karbohidrogenlar ¢ixarmaq

20.6

20.7

which results from Contractor’s Wilful
Misconduct whether occurring before or after
the date of relinquishment).

(b) In respect of any loss, damage or liability, as well as
any claim, demand, action or proceeding instituted
against SOCAR by any person or entity for death or
damage of any kind sustained in connection with or
arising from any portion of the Contract Area
relinquished by Contractor and accruing on or before
the date of relinquishment, including but not limited to
damage to the environment, the provisions of this
Agreement, and Contractor’s obligations hereunder,
shall continue to apply.

Joint and Several Liability

Except as provided under Articles 12 and 27.1, the liability of
the Contractor Parties shall be joint and several with respect to
all of the obligations of Contractor under this Agreement.

Consequential Losses

With respect to indirect or consequential loss arising out of or
in connection with this Agreement or any activities thereunder,
notwithstanding anything to the contrary elsewhere in this
Agreement the Parties shall not be liable whether in contract,
tort or otherwise and regardless of any negligence under any
circumstances whatsoever for any indirect or consequential
loss. For the purposes of this Article 20.7 the expression
“indirect or consequential loss” shall mean any indirect or
consequential loss or damage including but not limited to

157
qabiliyyatinin olmamasi, Karbohidrogenlor _ hasilatinin inability to produce Petroleum, loss of or delay in production
itirilmasi va ya longidilmasi, yaxud monfoeetin itirilmasi of Petroleum or loss of profits.
demokdir.

158
21.1

MADDO 21

FORS-MAJOR HALLARI

Fors-major hallari

(a)

(b)

21.1(b) bandinin miiddoalarim nozera almaq sortilo,
Fors-major halt naticasinda har hansi Taraf bu Sazisda
nozerda tutulan Ghdoliklorini yerina yetira bilmazsa
(har hansi mablogleri Gdemek dhdaliyi va ya
vosaitlorin olmamasi hallari istisna olunmaqla),
Ohdoliklora Fors-major hali tasir etdiyi taqdirda va
daracada, bela tasira maruz qalan Tarefin Shdoliklorini
yerina yetirmak qabiliyyati olmadigi miiddate va Fors-
major hali bas veranden qabaq méveud olan vaziyyoti
barpa etmok ii¢giin lazim ola bilon aglabatan alava
miiddata, amma ondan uzun olmamagq sarti ile, 6z
Ohdoliklorini yerina yetirilmasini dayandirmaq iigiin
bildiris vermak hiiququ var. Fors-major halimin
yarandigimi iddia edon Toarof istinad etdiyi faktlarin bas
verdiyi andan aglabatan miiddat orzindo digor
Toroflara yazili bildiris verir va bununla bagli
ahamiyyatli gedisatlar haqqinda Toroflori daim
molumatli saxlayir. Belo bildiris aglabatan doracada
Fors-major halinin tam tofsilatin: verir va hom¢inin
Fors-major halinin aradan qaldirilmasi iigiin Toarofi
lazim olmasi ehtimal olunan miiddati géstorir. Fors-
major halinin tasirina moruz qalan Toraf Fors-major
halim miimkiin olan tez bir zamanda va qanaatli
sokilds aradan galdirmaq va ya Ghdasinden galmok
iigiin biitiin lazimi sayler géstorir, lakin omok
miibahisolarini barigiq yolu ila hall etmaya borclu
deyil, vo biitiin belo amok miibahisolori Fors-major
halinin tasirina moruz qalmis Torafin miilahizasina
uygun holl olunur.

Hor hans Podratgi tarefin, yaxud onun Osas ana
sirkotinin tosis edildiyi va ya subyekti oldugu

21.1

ARTICLE 21

FORCE MAJEURE

Force Majeure

(a)

(b)

159

Subject to Article 21.1(b), if as a result of Force
Majeure any Party is rendered unable, wholly or in
part, to carry out its obligations under this Agreement,
other than the obligation to pay any amounts due and
other than by reason of any lack of funds, then, so far
as and to the extent that the obligations are affected by
such Force Majeure, the Party so affected shall be
entitled to give notice to suspend its obligations during
the continuance of any inability so caused and for such
reasonable period thereafter as may be necessary for
the Party to put itself in the same position that it
occupied prior to the Force Majeure, but for no longer
period. The Party claiming Force Majeure shall notify
the other Parties of the Force Majeure within a
reasonable time after the occurrence of the facts relied
on and shall keep all Parties informed of all significant
developments. Such notice shall give reasonably full
particulars of the Force Majeure and also estimate the
period of time which the Party will probably require to
remedy the Force Majeure. The affected Party shall
use all reasonable diligence to remove or overcome the
Force Majeure situation as quickly as possible in an
economic manner but shall not be obligated to settle
any labour dispute except on terms acceptable to it,
and all such labour disputes shall be handled within the
sole discretion of the affected Party.

If the government within whose jurisdiction a
Contractor Party or its Ultimate Parent Company is
21.2

dévlotin hékumoti homin Podratg1 torafin bu Sazis
iizra 6z Ghdoliklorini yerino yetirmasina manegilik
téradon tadbirler gérdiikda, qalan Podratgi taroflorin
hamin vaziyyati Fors-major hali hesab etmamek kimi
segim eda bilarlar va onlar bela halda bu Sazis tizra
6z Ohdoliklorini 6z risklori va mosrofleri hesabina
yerino yetirmakdsa davam edirlor.

“Fors-major hal” o demakdir ki, har hans bir hadiso Neft-
qaz omoliyyatlarinm qarsisim alir, onlart ohamiyyotli
daracada langidir va ya onlara manegilik téradir, yaxud
Podratginin bu Sazisda tasbit olunmus hiiquqlarina ciddi xalal
gotirir va ya onlara tahliike yaradir, vo istanilon halda biitiin
aglabatan tadbirlor gériilsa da bu hadisa va ya onun
naticolarina nezarat etmok tasira meruz qalan Torofin
imkanlart xaricindodir, o ciimladen, lakin bunlarla
mohdudlasmadan, fovqgalada hadisoler, tabii folakotlor
(masolon, ildirim vurmasi va ya zalzole), miiharibaler (elan
edilmis, yaxud elan edilmamis) va ya digoar horbi
emoliyyatlar, Kontrakt sahasi iizarinda —_-yurisdiksiya
dayisikliklori, yanginlar, amok miibahisolori, qiyamlar,
iisyanlar, terrorguluq aktlan, kiitlovi igtisaslar, votendas
itaotsizliyi, habelo qanunlar, miiqaviloler, qaydalar,
sorancamlar, farmanilar, amrlar, har hansi hékumat organinin
foaliyyati, yaxud foaliyyotsizliyi; lakin bu sortlo ki, qanunlar,
miiqaviloler, qaydalar, Azarbaycan — Respublikasinin
erazisinda hor hansi Hékumot organinin adindan, yaxud
himayosi altinda va ya onun géstorisi ila ¢1x1g edan hor hansi
organin va ya agentliyin serencamlani, fermanlari, omrlori,
yaxud diger qorarlari SOCAR torafinden 6z éhdoliklorinin
icrasinm yubadilmasina, ya da yerina yetirilmamosino
miinasibatda Fors-major hallari sayilmayacaqdir.

Miiddatlarin uzadilmasi

Oger Fors-major hallari Neft-qaz amaliyyatlarini longidirsa,
onlari azaldirsa va ya aparilmasina manegilik téradirso, hamin
hallarin samil edildiyi Shdoliklorin yerina yetirildiyi miiddot,
Neft-qaz omoliyyatlarinin miivafiq morholasinin miiddati, bu

21.2

incorporated or is subject takes actions which preclude
such Contractor Party from fulfilling its obligations
under this Agreement, the remaining Contractor
Parties may choose not to claim such an event as Force
Majeure and shall, in such case continue to fulfill their
obligations under this Agreement at their own risk and
cost.

“Force Majeure” means any event which prevents,
substantially hinders or impedes Petroleum Operations or
which substantially impairs or threatens Contractor’s rights
under this Agreement, and, in any such case, is beyond the
ability of the affected Party to control such event or its
consequences using reasonable efforts, including without
limitation, extraordinary events, natural disasters (for example
lightning and earthquake), wars (declared or undeclared) or
other military activity, jurisdictional change with respect to the
Contract Area, fire, labour disputes, insurrections, rebellions,
acts of terrorism, riot, civil commotion, and laws, treaties,
tules, regulations, decrees, orders, actions or inactions of any
governmental authority; provided, however, that laws, treaties,
rules, regulations, decrees, orders or other acts of any entity or
agency acting on behalf of, under the auspices of, or at the
direction of any Governmental Authority within the territory
of the Republic of Azerbaijan shall not constitute Force
Majeure with respect to delay or non-performance on the part
of SOCAR.

Extension of Time

If Petroleum Operations are delayed, curtailed or prevented by
Force Majeure, then the time for carrying out the obligations
affected thereby, the duration of the relevant phase of
Petroleum Operations, the term of this Agreement (including

160
21.3

214

Sazisin qiivvede olmasi miiddeati (onun her dofa uzadilmasi
daxil edilmoklo), habelo bu Sazis iizra biitiin hiiquqlarin va
Ohdaliklorin miiddoti Fors-major hallarinin amela galmasinin
dogurdugu langimo miiddotina barabar miiddat gader, iistagal
Fors-major hallar1 aradan = qaldinildiqdan’ vaya
dayandirildiqdan sonra omoliyyatlarm yenidon baslanmasi
iigiin zoruri olan miiddat qador uzadilir.

ilkin kasfiyyat dévrii va Osas kasfiyyat dévrii arzinda
Fors-major hallari

ilkin kosfiyyat dévrii va ya hor hans Osas kosfiyyat dévrii vo
ya Olava kosfiyyat dévrii orzinda (hansun daha uygun
olmasindan asi olaraq ) hor hans vaxtda Podratgi Fors-major
halinin méveudlugunu elan etmisdirsa va ager bu ciir Fors-
major hali an az doxsan (90) ardicil giin arzinds mévcud
olmaqla davam edirsa va hamin Fors-major hali Azarbaycan
Respublikasmdan konarda her hansi hadisalardan amela
galmisso va naticada Podratg1 Azarbaycan Respublikasinda
foaliyyat apara bilmirsa, SOCAR va Podratgi qeyd edilan
doxsan (90) giinliik miiddat basa ¢atdiqdan sonra on bes (15)
giin orzindo gériisiib Minimum kasfiyyat is programinin va/va
ya alava kasfiyyat islorinin miivafig hissasini davam etdirmak
iigiin on yaxsi yolu miizakira edirlor. Qeyd edilon doxsan (90)
giinliik miiddot basa gatdiqdan sonraki iyirmi dérd (24) ay
arzinda qonaatbaxs tadbirlar barada razilagsma aldo edilmazsa
vo Fors-major hali davam edersa, SOCAR 29.2(c) bandina
asason bu Sazisa xitam vermok hiiququna malikdir. Sazisa bu
qaydada xitam verilmasi raziligin olda edilmomasi ilo
alaqedar yarana bilon va ya belo xitam vermadon ovval
meydana ¢ixa bilan SOCAR-in va ya Podratginin hor hansi
digar hiiquq vo ya iddialarma xolal gotirmir.

islanma va hasilat dévrii arzinda Fors-major hallari

istonilon islonme sahasino dair islonma va hasilat dévrii
baslandiqdan sonra her hansi vaxtda Podratgi Fors-major
halinin méveudlugunu elan etmisdirsa va ager bu ciir Fors-

21.3

214

any extension period hereof) and all rights and obligations
hereunder shall be extended for a period equal to the delay
caused by the Force Majeure occurrence plus such period of
time as is necessary to re-establish operations upon removal or
termination of Force Majeure.

Force Majeure during Initial Exploration Period and
Main Exploration Period

If at any time during the Initial Exploration Period or any Main
Exploration Period or the Additional Exploration Period,
whichever is appropriate, Contractor declares Force Majeure
and such Force Majeure situation has continued for a period of
not less than ninety (90) consecutive days and such Force
Majeure results from events outside of the Republic of
Azerbaijan, which prevent Contractor operating within the
Republic of Azerbaijan then SOCAR and Contractor shall
meet within fifteen (15) days following the expiry of the said
period of ninety (90) days to discuss how best to continue the
relevant part of the Minimum Exploration Work Programme
and/or additional exploration work. Failing agreement on
satisfactory arrangements by, and if the Force Majeure is still
subsisting, twenty four (24) months after the end of such ninety
(90) day period, SOCAR shall have the right to terminate this
Agreement pursuant to Article 29.2(c). Such termination shall
be without prejudice to any other rights or claims either
SOCAR or Contractor may have in connection with such
failure or arising prior to such termination.

Force Majeure during Development and Production
Period

If at any time after the commencement of the Development and
Production Period in respect of a Development Area
Contractor declares Force Majeure and such Force Majeure

161
major hali on azi doxsan (90) ardicil giin arzinda davam edirsa
va homin Fors-major hali Azarbaycan Respublikasindan
konarda her hansi hadisalerden ameala galmissa, yaxud
H6kumot organlarimin hor hansi faaliyyati noticasinds ameala
gealmamissa, vo bu Fors-major hali naticasinda Podratg: bu
Saziso asason Karbohidrogenlari hasil eda bilmirsa, SOCAR
va Podratgi qeyd edilon doxsan (90) giinliik miiddot basa
gatdiqdan sonra on bes (15) giin orzinda goriisiib hasilati
davam etdirmayin on yaxsi yolunu miizakiro edirlor. Oger
sonraki doxsan (90) giin orzinda qanaatbaxs raziliq aldo
edilmasa, Fors-major halinin méveud oldugu dévrda SOCAR
va ya onun Ortaq sirkati 6z vasaiti hesabina vo lazim galorsa
Subpodratgilar1 calb etmakla bu Sazis tizra omoliyyatlari
aparmag tigiin masuliyyati 6z iizarina gétiirmok va islanmoni
davam etdirmok hiiququna malikdir. Podratg1 Fors-major
halinin basa ¢gatmasim elan etdikda bu Sazis iizra islanma
iigiin tam masuliyyati yenidon 6z tizorina gotiiriir.

SOCAR-in vo ya onun Ortaq sirkotinin ixtiyar’ var ki,
Mesroflarin avazinin ddanilmasi mexanizmina uygun olaraq
6ziiniin miisteqim mesroflerinin avezini alsin va Fors-major
hali dévriinds ¢gatdirilmis biitiin Karbohidrogenler hacmina
géra Neft-qaz omoliyyatlar’ hesabim Fors-major  hali
baslananadak Satis mantaqolorinda istifada olunmus diinya
qiymotlori ilo kreditlagdirsin.

situation has continued for a period of not less than ninety (90)
consecutive days and such Force Majeure results from events
outside of the Republic of Azerbaijan or not as a result of any
action on the part of Governmental Authority and as a result of
such Force Majeure Contractor has been unable to produce
Petroleum under this Agreement then SOCAR and Contractor
shall meet within fifteen (15) days following the expiry of the
said period of ninety (90) days to discuss how best to continue
production. Failing agreement on satisfactory arrangements
within ninety (90) days thereafter SOCAR shall have the
option of itself or its Affiliate assuming operations hereunder
and continuing development during the period of Force
Majeure at its risk and cost with the possible participation of
sub-contractors until Contractor declares the cessation of the
Force Majeure circumstance when Contractor shall resume its
full responsibilities for development under this Agreement.

SOCAR or its Affiliate shall be entitled to recover SOCAR’s
or its Affiliate’s direct costs in accordance with the Cost
Recovery mechanism and shall credit the Petroleum
Operations Account for the volumes of Petroleum delivered
whilst the Force Majeure circumstance continued at
international prices at the Points of Sale used prior to
commencement of the Force Majeure.

162
22.1

MADDOd 22

ETIBARLILIQ, HUQUQ V9 OHDOLIKLORIN

VERiLMOSi Vd TOMINATLAR

Etibarhhq

(a)

(b)

22.1(b) bandinda basqa ciir nozerda tutulan hallar
istisna olmaqla, bu Sazis Qiivveyominme tarixindon
etibaran Toroflor va onlarin miivafiq hiiquq varislori va
miivokkillori iigiin bu Sazisin sortlorina uygun icra
edilan, icbari hiiquqi qiivvasi olan etibarli Ghdolikdir.
SOCAR bu Sazisin imzalandigi tarixda Kontrakt
sahasinin hiidudlar daxilinda Karbohidrogenlora
malik olmaq hiiquqlarma dair he¢ bir 6zga sazis
olmadigina taminat verir. SOCAR homginin tominat
verir ki, imzalanma tarixi ila Qiivvayaminme tarixi
arasinda 0, Kontrakt sahasinda (va ya onun hor hansi
hissasinda) Karbohidrogenlorin kosfiyyatina,
qiymotlondirilmasino va ya _ islonmasino ixtiyar
verilmosi haqqinda hor hans Usiincii taraflo he¢ bir
danisiq aparmayacaq vo miigavilo baglamayacaqdir.
Qiivvoyominme tarixinden bu Sazis onun sartlorina
miivafiq olan va ya Toroeflerin qarsiliqh yazili
razilasmasina asaslanan hallardan basqa, heg bir halda
logy edilmir, diizoldilmir va ya dayisdirilmir. Taraflor
bu Sazisdo toxunulmamis hor ciir mosololorin xog
moramla holli iigiin isin davam  etdirilmasinin
zaruriliyini tasdiq edirlar.

Toroflor bazi Ghdoaliklorin bu Sazisin Qiivvayaminma
tarixinda vo ya ondan oavvol yerino yetirilmoli
oldugunu tasdiq etdiklorina gére raziliq verirlor ki,
Sazisin 1.1, 3.1, 3.2, 3.3, 22, 23, 24, 25 va 30-cu
Maddolorinin miiddgalart (1-ci Olavade verilon vo bu
band va maddalardaki miiddaalarin her birinin tatbiqi
iigiin zoruri olan bilacak anlayislarla birga) bu Sazisin
imzalanma tarixinds qiivvays minir.

22.1

ARTICLE 22

VALIDITY, ASSIGNMENT AND GUARANTEES

Validity

(a)

(b)

163

Except as otherwise provided under Article 22.1(b),
this Agreement shall constitute a valid and binding
legal obligation enforceable in accordance with its
terms among the Parties and their respective
successors and assigns as of the Effective Date.
SOCAR guarantees that as of the Execution Date no
other agreement exists with respect to the Petroleum
rights within the Contract Area. SOCAR further
guarantees that between the Execution Date and the
Effective Date it shall not enter into any negotiations
or arrangements with any Third Party for the granting
of rights to explore for, appraise or develop, Petroleum
from within the Contract Area (or any part thereof).
From and after the Effective Date this Agreement shall
not be cancelled, amended or modified except in
accordance with its terms or by written agreement
between the Parties. The Parties acknowledge the
necessity of continuing to work in good faith to resolve
any matters not presently covered by this Agreement.

In recognition by the Parties that certain obligations
have to be performed on or before the Effective Date,
it is agreed that the provisions of Articles 1.1, 3.1, 3.2,
3.3, 22, 23, 24, 25 and 30, (together with such
definitions set out in Appendix 1 as may be necessary
for the enforcement of each of these provisions) shall
come into force on the Execution Date.
Oger bu Sazis Azoarbaycan Respublikasinin Milli
Moclisi tarafindan gati radd edilirsa va Podratgi
Sazisin ratifikasiyadan 6trii zoruri olan har hansi
sonraki doyisikliklorinin, belo doyisikliklor varsa,
Podratg: iigiin moqbul olmadigin1 SOCAR-a
bildirirsa, bu Sazis qiivvaya minmir, bu Sazis tizra va
Kontrakt sahosina aid olan hor hans ovvalki
razilasmalar iizra Taroflorin hiiquqlart va Ghdoliklori
logy edilir.

Hiiqug va Ghdaliklarin verilmasi

Mohdudiyyotlor. Podratg: toraflarin bu Sazisdon irali
gelon hiiquq va 6hdoliklorinin hor hansi gakilda
basqasina verilmasina, ipotekaya, girova, hiiquq vo
Ohdoliklorin basqa ciir yiiklonmasina yalniz bu 22.2
bandindea nezerda tutulmus sortlorlo yol verilir. 22.2
bandinin miiddoalarm pozmaqla hayata kegirilon hor
hans verilma lagv edilir va hiiquqi qiivvaya malik
deyildir. Bu 22-ci Maddonin maqsedlori baximindan,
Podratgi tarafin nozaratinin (9.2(c) bandinda
miisyyon edildiyi kimi) 6tiiriilmasi (bunun daxili
yenidontaskil va ya birlasmo iigiin edildiyi hallar
istisna olmaqla) bu Sazisin sortlorina géra hiiquq va
Ohdoliklorin verilmasi sayilir. Bir Podratg1 tarofin
biitiin istirak pay faizini verdiyi hallardan savay1,
Podratgi taraflerden heg biri SOCAR-in raziligi
olmadan 6z istirak payinm bes (5%) faizdon az
hissasini bagqasina vermir.

Podratei tarafin 6z hiiquq vo Ghdoliklorini vermasi

(i) Hiiquq vo Ohdoliklarin Uciincii_taraflara
verilmoasi. Bu 22.2(b) bandinin miiddoalarina
omal edilmasi gartilo Podratg1 taraf bu Sazis
iizra 6z hiiquq vo Ghdoliklorini tamamilo vo
ya qismon hor hansi bir Usiincii torafo

(©)

In the event this Agreement is finally rejected by Milli
Mejlis of the Republic of Azerbaijan and Contractor
has notified SOCAR that any further revisions to this
Agreement, if any, necessary for ratification are
unacceptable to Contractor this Agreement shall not
become effective, the rights and obligations of the
Parties under this Agreement and any previous
agreements pertaining to the Contract Area shall be
extinguished.

22.2 Assignment

(a)

(b)

164

Restriction. No assignment, mortgage, pledge or other
encumbrance shall be made by a Contractor Party of
its rights and obligations arising under this Agreement
other than in accordance with the provisions of this
Article 22.2. Any purported assignment made in
breach of the provisions of this Article 22.2 shall be
null and void. For purposes of this Article 22 transfer
of control (as defined in Article 9.2(c)) of a Contractor
Party (other than for the purposes of internal
reconstruction or amalgamation) shall be deemed an
assignment under this Agreement. Except in the case
of a Contractor Party assigning all of its Participating
Interest, no Contractor Party shall assign less than a
five 5%) percent of the Participating Interest without
SOCAR’s approval.

By a Contractor Party

(i) Assignments to Third Parties. Subject to the
provisions of this Article 22.2(b) a Contractor
Party shall be entitled to assign all or part of
its rights and obligations arising under this
Agreement to any Third Party which:
(ii)

(iii)

vermok hiiququna malikdir, bu gartla ki,
Uciincii taraf:

(A) bu Sazigs tizra onun iizarina qoyulan
vozifalara uygun texniki imkanlara
vo maliyyo imkanlarina malik olsun;

(B) ona verilan payla alaqadar bu Sazisin
biitiin sortlorini qabul etsin;

(C) elo bir taskilat olsun ki, SOCAR
onunla qanuni olaraq _ isgiizar
miinasiboatlor qura bilsin.

Podrate1 tarafin yiiklomasi. Bu Sazis iizra 6z
Ohdaliklarina xelel gatirmaden har Podratg1
toraf Sazisdo gésterilan payimin, yaxud
Azarbaycan Respublikasinin arazisinds va
ya onun hiidudlarindan konarda Neft-qaz
emoliyyatlari iigiin istifado olunan hor hansi
emlakda 6z payinin ipotekasini, girovunu vo
ya basqa gakilda yiiklonmasini maneasiz
hayata kegirmok hiiququna malikdir, bu
sortlo ki, homin ipoteka, girovgoyma va ya
amlaki basqa gsokilda yiikloma yalniz bu
Sazisin gsortlorina miivafiq suratda hoyata
kegirilir.

SOCAR ~in icazosi. Uciincii torafin xeyrina
Podratg1 toraf her hansi hiiquq va
Ohdaliklorin verilmasini, ipoteka, girov vo ya
basqa_ sakilda yiiklomoni planlasdirdiqda
bunun iigiin SOCAR-in gabaqcadan icazasi
tolob olunur, va buna icaza vermokdon
asassiz olaraq imtina edila bilmaz. Oger
SOCAR hiiquq va 6hdoliklorin verilmasi,
ipoteka, girov va ya basqa yiiklama haqqinda

165

(ii)

(iii)

(A) has the technical and financial ability
commensurate with the
responsibilities and obligations which
would be imposed on it hereunder;

(B) as to the interest assigned, accepts and
assumes all of the terms and
conditions of this Agreement; and

(C) is an entity with which SOCAR can
legally do business.

Encumbrance by Contractor Party. Without
prejudice to its obligations hereunder, each
Contractor Party shall have the right to freely
mortgage, pledge or otherwise encumber its
interests in this Agreement or any property in
or outside the Republic of Azerbaijan which is
used for Petroleum Operations, provided that
any such mortgage, pledge or other
encumbrance shall be made expressly subject
to the terms of this Agreement.

Approval of _SOCAR. Any proposed
assignment, mortgage, pledge or other
encumbrance by a Contractor Party to a Third
Party shall require the prior approval of
SOCAR which approval shall not be
unreasonably withheld. If within ninety (90)
days following notification to SOCAR of a
proposed assignment accompanied by the
relevant information and the draft deed of
(iv)

(vy)

biitiin miivafiq informasiya va sanad layihasi
alava olunmaqla, planlasdirilan bu ciir
verilma barasinda bildiris aldiqdan doxsan
(90) giin sonra 6z goerarim elan etmirsoa,
hamin verilma, ipoteka, girov va ya basqa
yiiklama SOCAR terafinden bayanilmis
hesab edilir.

Hiiquq varisinin Ghdolikleri. Podratgi tarof
bu Sazis tizra hiiquqlarm vo Ghdoliklorini
tamamila vo ya qismon verdiyi halda vo
homin verilmonin SOCAR _ torofindon
bayonilmasi, yaxud bayanilmis sayilmasi
sartila hiiquq va Ghdoliklori veron teraf hamin
verilmanin qiivvaya mindiyi tarixden sonra
bu Sazis iizra biitiin galocok Ghdoliklorindan
6ziiniin verdiyi istirak pay: hocminda azad
olunur. Bundan sonra hiiquq varisi, bu
Sazisdo ayrica gostorilmis hallar istisna
olmaqla, bu Sazisdon irali galon dhdoliklor
ucun digar Podratg1 taraflarla birga va ayrica
masuliyyot dastyir.

Hiiquq va dhdoliklarin Ortaq_ sirkatlora_va
Podratgi toroflora_verilmasi. Podratgi tarof
SOCAR ilo qabaqcadan razilasdirmadan bu
Sazisdon irali galon hiiquqlari va Ghdoliklari
6ziiniin bir va ya bir nega Ortaq sirkotino,
yaxud Podratgi taraflardan her hansi birina
biitiinliiklo, yaxud qismon vo istenilen vaxt
vermok hiiququna malikdir, bu gortla ki,
SOCAR-a bu barada on qisa vaxtda malumat
verilsin. Olava olarag, Podratgi taraf hiiquq
vo Ohdaliklarini Ortaq sirketina verdikda, hor
hansi1 bu ciir Ortaq_ sirkot yuxaridaki
22.2(b)(i) bandinin taloblorini 6damalidir vo
hamginin bu sortlo ki,verilmo 22.2 (b)(iii)
bandinda gésterilmis qaydada SOCAR
torafinden icazo verilana qadar va ya icaza

166

(iv)

vy)

assignment, mortgage, pledge or other
encumbrance, SOCAR has not given its
decision, such assignment, mortgage, pledge
or other encumbrance shall be deemed to be
approved by SOCAR.

Obligations of Assignee. In the event a
Contractor Party assigns all or a portion of its
rights and obligations arising under this
Agreement, and the assignment has been
approved or deemed approved by SOCAR, the
assignor shall, to the extent of the interest
assigned, be released from all further
obligations and liabilities arising under this
Agreement after the effective date of such
assignment. The assignee with the remaining
Contractor Parties shall thereafter be jointly
and severally liable for the obligations arising
from this Agreement, except to the extent
otherwise provided under this Agreement.

Assignments to Affiliates and Contractor
Parties. A Contractor Party shall be entitled at
any time to assign all or part of its rights and
obligations arising from this Agreement to one
or more of its Affiliates or to any of the
Contractor Parties without the prior consent of
SOCAR, provided that SOCAR shall be
promptly advised of any such assignment.
Additionally, with respect to an assignment by
a Contractor Party to an Affiliate, any such
Affiliate must satisfy the requirements of
Article 22.2(b)(i) above, and further provided
that the assigning party shall remain liable for
obligations under this Agreement in the same
manner as though no assignment had been
made unless and until said assignment is

22.3

verilmis hesab edilona qader, hiiquq vo
Ohdoliklori veron torof bu Sazis  iizra
Ohdoalikler iigiin 6z masuliyyotini, eynilo
hiiquq va Ghdoliklorin onlar verilmomis kimi,
saxlasin.

Hiiquq va dhdaliklarin verilmasinin Vergilardan_azad

edilmasi

224

22.5

22.2 bandinin miiddoalarina asason hiiquq vo dhdoliklorin
verilmasi Podratgi toraflar iigiin biitiin Vergilardan (12.9
bandinda nazarda tutulmus Monfoeat vergisi istisna olmaqla)
vo har hansi masraf va ya Gdomolardan azad edilir.

Hiiquq va Ghdaliklarin verilmasinin gartlari

Podratg: toraflorin har hansi hiiquq va Shdoliklari basqasina
ancaq bu sartla verila bilor ki, hiiquq varisi SOCAR-a 22.5
bandinda géstarilon Osas ana sirkotin tominatina oxsar
tominat toqdim etsin.

Osas ana sirkatlarin taminatlari

(a) Statoyl imzalanma tarixindon sonra miimkiin qador qisa
miiddot orzinda, lakin Qiivvayeminme tarixindan gec
olmayaraq 6z Osas ana sirkatinin taminatint SOCAR-
a toqdim edir. Podratgi tarefin Osas ana sirkoti
doyisdiyi halda, Podratgi toraf darhal SOCAR-a
bildiris verir va tomin edir ki, avvalki mévcud Osas
ana sirkotin toaminati doyisdirmok iigiin praktiki
cahatden miimkiin qader tez bir zamanda yeni Osas
ana sirkotin teminati taqdim olunsun.

(b) Bununla SOCAR, ONS istisna olmaqla, hor
Podratgi torafa asas borclu kimi ¢1x1s edorak va zamin
qisminds ¢1x1g etmoden zomanot verir ki:

22.3

224

22.5

approved or deemed approved by SOCAR, in
the manner provided under Article
22.2(b)(iii)..

No Tax on Assignments

Any assignment or transfer pursuant to Article 22.2 shall be
free of Taxes, except the Profit Tax as per Article 12.9, and
shall be free of any cost or charge to Contractor Parties.

Conditions on Assignment

Any assignment by a Contractor Party shall be expressly
conditioned upon the assignee providing to SOCAR an Ultimate
Parent Company Guarantee similar to that referred to in Article
225.

Ultimate Parent Company Guarantees

(a) Statoil shall as soon as practicable after the Execution
Date but not later than the Effective Date, provide to
SOCAR an Ultimate Parent Company Guarantee. In
the event of a change of a Contractor Party’s Ultimate
Parent Company, that Contractor Party shall promptly
notify SOCAR and, shall procure that a Ultimate
Parent Company Guarantee of the new Ultimate
Parent Company shall be issued as soon as reasonably
practicable to replace the pre-existing Ultimate Parent
Company Guarantee.

(b) SOCAR hereby guarantees as primary obligor and not
as a surety to each Contractor Party other than SOA:

167
22.6

(i) ONS-nin (vo ya istirak Payim yaxud onun hor
hanst hissasini aldo edon SOCAR-1n har hansi
digar Ortaq Sirkotinin) bu Sazis iizra biitiin
Ohdaliklorini yerina yetirmasindon Gtrii zoruri
olan biitiin maliyya vasaiti va digar vasait
iiciin tominat verilir; vo

(ii) ONS-ya verilon —hiiquqlara’ va ___biitiin
Ohdoliklorino tominat verilir.

Bu tominat Qiivvayeminme tarixindan etibaran qiivvaya
minir va ONS-nin bu Sazis garcgivasinds yerina yetirmoli
oldugu hor hansi éhdoliklorinin tam bitonadek 6z qiivvasini
saxlayir. Bu 22.5(b) bandina  uygun olaraq taminat
asasinda ddonisler SOCAR torafinden yalniz o vaxt édonilir
ki, ONS-ya qarsi arbitraj qorarina asason BOS garcivasinda
ONS-nin Ohdoliklorini yerino yetirmodiyi
miisyyonlosdirilsin vo iddiam tasdiqleyan qararin  suroti
Podratg1 torafinden SOCAR-a taqdim edilmis olsun.
Hokumoat Taminati

imzalanma tarixindon sonra, lakin Qiivvayaminme tarixinden
gec olmayaraq SOCAR Hoékumat Tominatinin imzalanmasini
tamin edir. Hékumot Tominatinin imzalanmis asli hor
Podratgi torafa verilir va Sazisin Azorbaycan Respublikasi
Milli Moclisini miizakirasino teqdim olunan imzalanmis
niisxasino onun torkib hissosi kimi daxil edilir. Sazis
Azarbaycan Respublikasinin Milli Moclisi tarofinden
ratifikasiya vo tasdiq edildikden va adi qaydada dorc
olundugdan sonra  Ho6kumet Taminati Azarbaycan
Respublikasinin qanunu qiivvasini kasb edir.

22.6

(i) all funds necessary for SOA (or any other
Affiliate of SOCAR that acquires a Participating
Interest or any part thereof) to fulfil all of its
obligations, financial or otherwise, under this
Agreement; and

(ii) the rights granted and the obligations
undertaken by SOA.

This guarantee shall enter into force as from the
Effective Date and remain in force until SOA has no
further obligations to be performed by it under this
Agreement. Payment under the guarantee under this
Article 22.5(b) shall be made by SOCAR only after a
default by SOA under the JOA has been established
pursuant to an arbitration award against SOA and a
copy of the award to support the claim has been
submitted to SOCAR by Contractor.
Government Guarantee

Upon the Execution Date but not later than the Effective Date,
SOCAR shall procure the execution of the Government
Guarantee. An executed original of the Government Guarantee
shall be provided to each Contractor Party and shall be
included in the executed copy of this Agreement to be
submitted to Milli Mejlis of the Republic of Azerbaijan. Upon
ratification and approval of this Agreement by Milli Mejlis of
the Republic of Azerbaijan and publication in the customary
manner the Government Guarantee shall have the force of law
of the Republic of Azerbaijan.

168
23.1

23.2

MADDod 23

TOTBIQ EDILON HUQUQ,
iQTISADi SABITLOSMOD VO ARBITRAJ

Tatbiq edilan hiiquq

Bu Sazig Azorbaycan Respublikasimin vo ingiltoronin
qanunlari iigiin timumi olan hiiquq prinsiplorina miivafiq
suratda, har hans masalaya dair timumi prinsipler olmadigi
halda iso Kanadanin Alberta oyalotinin timumi hiiquq
prinsiplorina miivafiq suratda tenzimlonir va tofsir edilir
(hiiquq normalarmin kolliziyalarina aid qanunlar istisna
olmaqla). Bu Sazig hoemginin “pacta sunt servanda”
(“miigavilolora riayat olunmalidir”) beynalxalq hiiquq
prinsipino tabe edilir. Bu Sazig Azorbaycan Respublikasinin
Milli Maclisi tarofindan tasdiq edildikdon sonra Azarbaycan
Respublikasinin Qanunu olur va bu Sazisda konkret suratda
basqa ciir géstorilmis hallar istisna edilmokla Azorbaycan
Respublikasinda miiddoalari bu Sazisa uygun galmayan va ya
zidd olan her hansi basqa méveud, yaxud galacak qanundan,
formandan va ya inzibati sorancamdan (yaxud onun bir
hissasindon) iistiin tutulur.

igtisadi sabitlesma

Bu Sazis iizra Podratgrya (yaxud qanuni sokilds onun
hiiquqlarini aldo etmis soxslora) va onun Subpodratgilarma
verilosi hiiquqlar va monafelor Podratginin qabaqcadan
raziligi olmadan doyisdirilmir, modifikasiya edilmir va ya
mohdudlasdiriimur. Oger hor hanst Hékumoet organ bu
Sazisin miiddoalarina zidd olan, yaxud bu Sazis iizra
Podratginin hiiquqlarma va ya monafelorina monfi, yaxud
miisbot tasir géstaron har hansi mévcud va ya galacak
qanunun, miigavilonin, hékumotlorarasi sazisin, formanin,
yaxud inzibati sarencamin, o ciimleden, lakin bununla
mohdudlasdirilmadan vergi qanunvericiliyinds, qaydalarda,
inzibati praktikada hor hansi dayisikliklorin, yaxud Kontrakt

23.1

23.2

ARTICLE 23

APPLICABLE LAW, ECONOMIC
STABILISATION AND ARBITRATION

Applicable Law

This Agreement shall be governed and interpreted in
accordance with principles of law common to the law of the
Republic of Azerbaijan and English law, and to the extent that
no common principles exist in relation to any matter then in
accordance with the principles of the common law of Alberta,
Canada (except for laws regarding conflicts of laws). This
Agreement shall also be subject to the international legal
principle of pacta sunt servanda (agreements must be
observed). Upon approval by Milli Mejlis of the Republic of
Azerbaijan of this Agreement, this Agreement shall constitute
a law of the Republic of Azerbaijan and shall take precedence
over any other current or future law, decree or administrative
order (or part thereof) of the Republic of Azerbaijan which is
inconsistent with or conflicts with this Agreement except as
specifically otherwise provided in this Agreement.

Economic Stabilisation

The rights and interests accruing to Contractor (or its permitted
assignees) under this Agreement and its Sub-contractors under
this Agreement shall not be amended, modified or reduced
without the prior consent of Contractor. In the event that any
Governmental Authority invokes any present or future law,
treaty, intergovernmental agreement, decree or administrative
order which contravenes the provisions of this Agreement or
adversely or positively affects the rights or interests of
Contractor hereunder, including, but not limited to, any
changes in tax legislation, regulations, or administrative
practice, or jurisdictional changes pertaining to the Contract
Area, the terms of this Agreement shall be adjusted to re-

169
23.3

sahasi barasinda yurisdiksiya doyisikliklorinin _ tatbiq
olunmasini taleb edirsa, Taroflerin igtisadi monafelorinin
tarazligini barpa etmak magqsadila bu Sazisin miiddoalarinda
tashihlor aparilir, Podratginin hiiquqlarina va ya monafelarina
monfi tasir olduqda iso, SOCAR Podratgiya (yaxud ganuni
sokilda onun hiiquqlarim aldo etmis saxslera) bununla bagli
hor ciir itkilor, iqtisadi vaziyyotin pislogmasi, zarar va ya
ziyan miiqabilinda avez édayir. SOCAR her hansi bela
miiqavilo, hékumotlorarasi sazis, qanun, forman, yaxud
inzibati sorancam ila bu Sazis arasinda hor hans miinaqisonin
vo ya uygunsuzlugun yuxarida géstorilmis prinsiplora
miivafiq suratda tez bir zamanda hell olunmasi magqsadila
miivafiq Hékumot organlarmin miivafiq tedbirler gérmasini
tomin etmok iigiin 6z salahiyyotlorinin tam hocmi
carcivasinds her ciir aglabatan qanuni lazimi_ soylor géstarir.

Arbitraj

(a) 13.1(b) bandina, Ekspert qerarmin — verilmasi
qaydasina va Pay hesablamasina miivafiq suratda
nozerden  kegirilmak iigiin eksperta géndorilon
masololar istisna olmaqla, SOCAR ila har hansi
Podratg1 taraf, yaxud biitiin Podratg1 terafler arasinda
miibahisalor (Rohbor komitanin iclaslarinda holl
edilmomis qalan moasoalalar daxil olmaqla) bas
verdikdo, miibahiso edon Toroflor ingilis qanunlart
gercivasinds miiqavilo tofsiri prinsiplorini tatbiq
etmokla bu  Sazisin — sartlorina —_ asaslanaraq
miibahisonin qarsiliql suratda qanaatbaxs bir sakilda
hall olunmasina cohd géstarmak iigiin gériisiirlor.
Toref homin miibahiso haqqinda bildiris aldiqdan
sonra miibahiso otuz (30) giin orzinda Toroflori
qarsiliqli suratda qonaatlondiren bir sakilda aradan
qaldirilmirsa, homin miibahiso Arbitraj qaydasinin
miiddoalarina vo tatbiq edilan hiiquq barasinda 23.1
bandinde géstarilmis miiddoalara miivafiq suratda
holl edilir.

23.3

establish the economic equilibrium of the Parties, and if the
rights or interests of Contractor have been adversely affected,
then SOCAR shall indemnify Contractor (and its permitted
assignees) for any disbenefit, deterioration in economic
circumstances, loss or damages that ensue therefrom. SOCAR
shall within the full limits of its authority use its best lawful
endeavours to ensure that the appropriate Governmental
Authorities will take appropriate measures to resolve promptly
in accordance with the foregoing principles any conflict or
anomaly between any such treaty, intergovernmental
agreement, law, decree or administrative order and_ this
Agreement.

Arbitration

(a) Except for any matter to be referred to an expert
pursuant to Article 13.1(b), the Expert Determination
Procedure and the Entitlement Calculation, in the
event of a dispute arising between SOCAR and any or
all of the Contractor Parties (including matters which
are not resolved at the Steering Committee), the
disputing Parties shall meet in an attempt to resolve
dispute to their mutual satisfaction by reference to the
terms of this Agreement applying the principles of
contractual interpretation under English law. If
satisfactory mutual agreement is not achieved within
thirty (30) days after receipt by a Party of notice of
such dispute, such dispute shall be settled in
accordance with the Arbitration Procedure and the
applicable law provisions of Article 23.1.

170
(b)

Bu Sazisdo heg no Podratgi taraflerin Azarbaycan
Respublikasi Ali Sovetinin Milli Surasinin 15 yanvar
1992-ci il tarixli Qarari ila qabul edilmis «Xarici
investisiyanm qorunmasi haqqinda» Azorbaycan
Respublikasmin 15  yanvar 1992-ci il tarixli
Qanununun 11-15 sayli maddoalarinda va/ve ya xarici
investisiyalarm gorunmasi haqqinda Azarbaycan
Respublikasinin qiivvado olan digor
qanunvericiliyinds nazardo tutulan hiiquqlarim asla
mohdudlasdirmir va Azarbaycan Respublikasinin hor
hansi basqa méveud va ya goalaceak qanununun
miiddoalarina = baxmayaraq, homin _ hiiquqlar
Podratgiya bu Sazis iizra maxsus olan har hansi basqa
hiiquqlara olava olaraq tatbiq edilir. Har hansi
Hokumoet organinin her hansi foaliyyati vo ya
foaliyyatsizliyi noticasinda Podratginin her hansi
hiiquqlarinm, = monafelorinin, yaxud  omlakinin
ekspropriasiyasi, millilosdirilmasi va ya basqa ciir
6zgoninkilasdirilmasi hallarinda arbitrlar nagd pulun
diskontlasdirilmis axini metodunu tatbiq edarak vo
alverisli konyunktura saraitinds aqddo maraqli olan
alicinin va saticinin mévcudlugunu ehtimal edarak,
habelo Podratginin 6z hiiquqlarindan,
monafelorinden, paylarmdan = (0 _ ciimladan
monimsonilmamis ehtiyatlarda istirak payindan) vo
ya omlakindan moahrum olmasi ila noticalanon
alverissiz voziyyati nozera almayarag, islayan
miiassiso timsalinda miiayyen edilmis zarorin
evazinin tam bazar dayari ile édanilmasi (0 ciimladan
Dollarla darhal, tam vo tasirli kompensasiyas1)
prinsiplarini tetbiq edirler. Podratgimin sadalanan
hiiquqlarinin, monafelorinin, paylarmin (0 ciimladan
monimsonilmamis ehtiyatlarda istirak payinin) va ya
emlakinin tam bazar dayarini miisyyonlesdirmok
iigiin arbitrlor yiiksak beynalxalq niifuza malik
investisiya bank segirlar.

(b)

171

Nothing in this Agreement shall limit the rights of the
Contractor Parties pursuant to the Articles 11 through
15 of the Law on Protection of Foreign Investment
signed on 15 January 1992 as implemented by Decree
of the National Council of the Supreme Soviet of the
Republic of Azerbaijan dated 15 January 1992 and/or
any other the existing laws of the Republic of
Azerbaijan on protection of foreign investments,
and/or any other existing laws of the Republic of
Azerbaijan on protection of foreign investments,
which rights shall apply in addition to any other rights
Contractor may have under this Agreement
notwithstanding any other law, both current and
future, in the Republic of Azerbaijan. If any of
Contractor’s rights, interests or property are
expropriated, nationalised or otherwise taken by
reason of any act or failure to act of any Governmental
Authority, then the arbitrators shall apply the principle
of indemnification (including prompt, full and
effective compensation in Dollars) at the full market
value, on the basis of an on-going concern utilising the
discounted cash flow method, assuming a willing
buyer and seller in a non-hostile environment, and
disregarding the unfavourable circumstances under
which or following which Contractor shall be deprived
of its rights, interest (including its interest in
undeveloped reserves) or property. The arbitrators
shall select an investment bank of good international
reputation for purpose of appraising the full market
value of said rights, interest (including its interest in
undeveloped reserves) or property of Contractor.
(c) Bu 23.3 bondinda nazerdo tutulmus hiiquqlar vo (c) The rights and obligations under this Article 23.3 shall
Ohdalikler bu Saziso xitam verildikdan sonra da survive the termination of this Agreement.
qiivvada qalir.

172
MADDod 24

BiLDIRISLOR

Bu Sazisin miiddoalarina miivafiq suretda teqdim olunan biitiin
bildirislor ingilis va/va ya Azorbaycan dillarinda yazili suratda tartib
edilir va faksla yaxud moktubla hor bir Tarafa asagida géstorilon
iinvana (yaxud bir Tarafin digar Taraflera vaxtasini bildira bilacayi hor
hansi basqa iinvana) géndorilir, bu gortla ki, Qiivvayaminma
tarixinden sonra SOCAR terafinden Podratg: teraflara géndarilan vo
bu Sazigin gartlarina gére zoruri olan biitiin bildirislar (29-cu Maddada
nazerda tutuldugu kimi, pozuntu haqqinda her hans bildirislor,
22.2(b)(iii) bendina uygun olaraq géndorilon her hans1 bildirislor,
yaxud Sazisin qiivvasina xitam verilmasi haqqinda bildirislor, habela
23.3 bandinda nezerde tutulan, arbitraja aid olan har hans bildirislor
istisna edilmokla) bu 24-cii Maddonin miiddaalarina miivafiq suratda
Omoliyyat sirketina verilmisdirsa, biitiin Podratg: taraflora gatdirilmis
hesab olunur. Podratg) SOCAR-a Omoliyyat sirkotinin adim vo
iinvanint (habela onlara miivafiq dayisikliklori) onun yaradilmasindan
sonra omoali cohatden miimkiin olan on qisa miiddatds teqdim
edacakdir. Faks ilo verilmis bildiris gondorildiyi tarixdon sonra birinci
ig giinii ¢atdirilmis hesab olunur. Moktubla géndarilon bildiris yalniz
alindiqdan sonra gatdirilmis sayilir. Bu Sazisin qiivvasina xitam
verilmasi haqqinda, K6klii pozuntu ve arbitraj haqqinda bildirislor
yalniz moktubla verilir.

SOCAR: Azarbaycan Respublikasi Dévlat Neft Sirkati
Azarbaycan Respublikas1
AZ1029, Baki sohari
Heydor Oliyev prospekti 121
Faks: — (+994 12) 521 32 39
Telefon: (+994 12) 521 21 63
Kimo: — Prezidenta

ARTICLE 24

NOTICES

All notices required to be given pursuant to this Agreement shall be in
writing in English and/or Azerbaijani and may be given by facsimile or
letter to the address set out below for each Party (or such other address
as a Party may notify to the other Parties from time to time) provided,
however, that following the Effective Date any notices required to be
given to Contractor Parties hereunder by SOCAR (except any notice of
breach pursuant to Article 29, any notice pursuant to Article 22.2(b)(iii)
and any notice of termination of this Agreement and any notice of
arbitration pursuant to Article 23.3) shall be considered effective as to
all Contractor Parties if given to the Operating Company in accordance
with this Article 24. Contractor shall advise SOCAR of details of the
name and address of the Operating Company (and of any changes
thereto) as soon as practicable after its formation. A notice given by
facsimile shall be deemed to be served on the first working day
following the date of dispatch. A notice sent by letter shall not be
deemed to be delivered until received. Notices of termination of this
Agreement, notices of Material Breach and notices of arbitration shall
be given only by letter.

SOCAR: State Oil Company of the Republic of Azerbaijan
Heydar Aliyev Prospekti 121
Baku AZ1029
Republic of Azerbaijan
Fax: (+994 12) 521 32 39
Tel: (+994 12) 521 21 63
Attention: President

173
Statoyl: STATOIL AZORBAYCAN OSROFI DAN ULDUZU
AYPARA BV

ONS:

62 Uzeyir Haciboyli kiigasi

Marine Plaza Business Centre, 16-c1 martabo
Baku, AZ1095

Azarbaycan Respublikas1

Fax:+99 412 497 7944

Tel:+99 412 497 7340

Attention: Osas Niimayondaliyin ofisi

Suroti:

Statoil Holding Netherlands B.V.
Conradstraat 38 Unit D.128, Groot
Handelsgebouw, Giris D. 6-c1 martaba
Netherlands

Fax ;+31 10 414 64 39

Tel : +31 10 222 97 60

Attention : Statoil Azorbaycan Osrafi Dan Ulduzu
Aypara B.V. sirkatinin Direktorlar Surasinin
Katibliyi

Azarbaycan Respublikasi Dévlat Neft Sirkati
Azarbaycan Respublikas1

AZ1029, Baki sohari

Heydor Oliyev prospekti 121

Faks: — (+994 12) 521 32 39

Telefon: (+994 12) 521 21 63

Kimo: — Prezidenta

Statoil: STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU

AYPARA

BV

62 Uzeyir Hajibeyli Street

Marine Plaza Business Centre, 16th Floor
Baku, AZ1095

Republic of Azerbaijan

Fax:+99 412 497 7944

Tel:+99 412 497 7340

Attention: Head of Representative Office

With a copy to:

Statoil Holding Netherlands B.V.

Conradstraat 38 Unit D.128, Groot Handelsgebouw,
Entrance D. Floor 6, Netherlands

Fax :+31 10 414 64 39

Tel : +31 10 222 97 60

Attention : The secretary of the Board of Directors of
Statoil Azerbaijan Ashrafi Dan Ulduzu Aypara B.V.

SOA: Care of: State Oil Company of the Republic of Azerbaijan

174

Heydar Aliyev Prospekti 121
Baku AZ1029

Republic of Azerbaijan

Fax: (+994 12) 521 32 39
Tel: (+994 12) 521 21 63
Attention: President
25.1

MADDod 25

QUVV9YOMINMO TARIXi

Qiivvayaminmg tarixi

(a)

(b)

Azarbaycan Respublikasinin qanunvericilik
organimin Azarbaycan Respublikasinin
Konstitusiyasina, talab olunan  biitiin _hiiquqi
resmiyyetlara va qaydalara tam omal edorak, bu
Saziso (Hékumot Tominati daxil olmaqla)
Azarbaycan Respublikasinda tam qanun qiivvasi
veran qanunvericilik akt: qabul etdiyi va onun
méveud praktikaya asason dere olundugu haqqinda
sohadatnama SOCAR terafinden Podratg1ya on (10)
giin miiddotindon hans tarixda taqdim edilirsa, o
tarix Sazisin Qiivvayominme tarixi sayilir, bu sartla
ki, asagidaki ilkin gortlara omol edilmasi tamin
olunsun:

(i) bu Sazisin baglanmasina dair hor bir Tarofin
Direktorlar gsurasi_tarofinden  salahiyyat
verilmosi (Torafin tasis sonodlorinds talob
olundugu halda);

(ii) Statoylun Osas ana sirkotinin teminatinin
SOCAR-a taqdim edilmasi;

(iii) Digoer Podratg: taroflorin har birina Hékumat
Tominatimmn verilmasi.

Toaroflor biitiin soylorini sorf edirlor ki, miimkiin qodor
qisa miiddotde: (1) 25.1(a) (i)+{iii) bandlarinda
géstarilmis sartlora amal edilmasina, vo onlara amal
edilmasindon sonra (2) yuxarida géstorilonlara asasan
Azarbaycan Respublikasinin qanunvericilik organi
torefindan bu Sazisa vo Hékumet Tominatina
Azarbaycan Respublikasinda tam qanun qiivvasi

25.1

ARTICLE 25

EFFECTIVE DATE

Effective Date

(a)

(b)

175

The Effective Date shall be the ten (10) days following
the date upon which SOCAR delivers to Contractor
written evidence of the enactment by the legislature of
the Republic of Azerbaijan in full compliance with the
Constitution of the Republic of Azerbaijan and all
requisite legal formalities and procedures and
publication in the customary manner of legislation
giving this Agreement (including the Government
Guarantee), the full force of law in the Republic of
Azerbaijan, provided, however, that the following
conditions precedent have been satisfied:

(i) authorisation to enter into this Agreement by
the Boards of Directors of each of the Parties
(if applicable under the constituent documents
of such Party);

(ii) delivery to SOCAR of Statoil’s Ultimate
Parent Company Guarantee;

(iii) delivery to each of the Other Contractor
Parties of the Government Guarantee.

The Parties shall use their best endeavours to obtain as
soon as possible: (1) satisfaction of the conditions
referred to in Article 25.1(a) (i) to (iii), and upon
satisfaction thereof (2) the enactment as aforesaid by
the legislature of the Republic of Azerbaijan giving
this Agreement and the said Government Guarantee
the full force of law in the Republic of Azerbaijan.
25.2

veran qanunvericilik aktinin qabul edilmasina nail
olsunlar.

(c) 25.1(a)(i)-(iii) bandinda méveud olan ilkin sort yerina
yetirildikdon on azi on (10) giinden gec olmayaraq,
SOCAR  Podratgiya (a) 25.(a)(i) — bondinda
miisyyonlasdirilmis gortin yerina yetirildiyini va (b)
25.1(a) bandina uygun olaraq miisyyon olunan
Qiivvayaminme tarixini tasdiq edon bildiris verir.

Qiivvayaminme tarixinadak Neft-qaz amoliyyatlari

25.1 bondinin miiddaalarina baxmayarag, SOCAR-in
qabaqcadan verilmis yazih raziligi ilo Podratc: imzalanma
tarixinden Qiivvayeminme tarixinadek olan miiddatda Neft-
qaz omoliyyatlari aparirsa, homin Neft-qaz amoliyyatlar: ila
alaqedar olaraq Podratginin ¢akdiyi masroaflarin Ovazi
6donilir.

25.2

(c) By not later than ten (10) days following the satisfaction
of the condition precedent in Article 25.1(a)(i)-(iii),
SOCAR shall give Contractor notice that confirms (a)
the satisfaction of the condition precedent in Article
25.1(a)(i) and (b) the Effective Date as determined
pursuant to Article 25.1(a).

Pre-Effective Date Petroleum Operations

Notwithstanding the provisions of Article 25.1, in the event
that, from the Execution Date and prior to the Effective Date,
Contractor, with prior written consent of SOCAR, does
conduct Petroleum Operations, the costs incurred by
Contractor in relation to such Petroleum Operations shall be
Cost Recoverable.

176
MADDO 26

OTRAF MUHITIN MUHAFIZASI VO TOHLUKOSIZLIK

26.1

26.2

traf miihitin miihafizasi standartlari

Podratgi Xezer donizinin saciyyevi ekoloji xiisusiyyatlorini
nozora alan tohliikasizlik texnikas1 vo otraf miihitin
miihafizasi standartlarin1 vo metodlarim tatbiq edir vo
miivafiq qaydada (i) diinyanin digar bélgalorinda kasfiyyat va
hasilat islorinds tatbiq edilon Neft-qaz sonayesinda qabul
edilmis beynalxalq miisbat tacriibaya va (ii) Azarbaycan
Respublikasinin tohliikasizlik texnikasi va otraf miihitin
miihafizasi haqqinda méveud qanunvericiliyina istinad edir.
Belo standartlar va metodlar miiayyonlasdirilarkon atraf
miihitin keyfiyyat moqsadlori, texniki imkanlar, iqtisadi vo
kommersiya cohotdon rentabellik kimi masololer nazara
alinir. No qgador ki, 9-cu Olavanin II hissasinda géstarilmis
standartlar vo metodlar Podratcinin, SOCAR-1n va ETSN-in
hazirlayib razilasdirdiqlari yeni tohliikesizlik texnikasi vo
otraf miihitin miihafizosi standartlarn ilo avez edilmomisdir,
26.4 bondinin birinci ciimlasina amol edilmesi sartilo, onlar
Qiivvayominme tarixindon etibaran Neft-qaz omoliyyatlarma
tatbiq edilon standartlar sayilirlar. Bu ciir avezetma Podratgi,
SOCAR vo ETSN arasinda miivafiq sazig imzalandiqdan
sonra, Taraflorin ETSN-lo razilasdirdiqlar tarixdon etibaran
qiivvaye minir va homin tarixdon sonra bu ciir razilasdirilmis
standartlar, bu Sazisda tam sakilda sarh olundugu kimi, qanun
qiivvasi kasb edir. Podratgi ila razilasdirilmamis tahliikasizlik
texnikas1 vo otraf miihitin miihafizosi standartlari va
metodlari tatbiq edildikda, 23.2 bandinin miiddealari tatbiq
olunur.

Omoliyyatlarin aparilmasi

Podratg Neft-qaz omoliyyatlarim Otraf miihitin miihafizasi
standartlarina uygun olaraq lazimi hassasliqla, somorali va

26.1

26.2

ARTICLE 26

ENVIRONMENTAL PROTECTION AND SAFETY

Environmental Standards

Contractor shall apply safety and environmental protection
standards and practices that take account of the specific
environmental characteristics of the Caspian Sea and draw, as
appropriate, on (i) Good International Petroleum Industry
Practice with their implementation in exploration and
production operations in other parts of the world and (ii)
existing Azerbaijan safety and environmental legislation. In
compilation of such standards and practices account shall be
taken of such matters as environmental quality objectives,
technical feasibility and economic and commercial viability.
Subject to the first sentence of Article 26.4, the standards
which shall apply to Petroleum Operations from Effective Date
shall be the standards and practices set out in Part II of
Appendix 9 until substituted by new safety and environmental
protection standards devised and agreed between Contractor,
SOCAR and MENR. Such substitution shall take effect
following the appropriate written agreement between
Contractor, SOCAR and MENR on a date agreed between the
Parties and MENR and from such date such agreed standards
and practices shall have the force of law as if set out in full in
this Agreement. In the event that safety and environmental
protection standards and practices are imposed otherwise than
with the agreement of Contractor it is agreed that the
provisions of Article 23.2 shall apply.

Conduct of Operations

Contractor shall conduct the Petroleum Operations in a
diligent, safe and efficient manner in accordance with the

177
26.3

tahliikesiz sokilda aparir va mohdudiyyat qoymadan, yerin
iistii, yerin taki, doniz, hava, géllor, gaylar, flora vo fauna,
kond tasorriifati bitkilori, digar tabii ehtiyatlar va amlak daxil
olmaqla biitévliikds otraf miihitin miivazinotinin hor hansi
potensial pozuntularimt minimuma endirmoak iigiin Otraf
miihitin miihafizasi standartlarina miivafiq suratdo biitiin
zaruri tadbirlori gériir. Todbirlorin prioritet iizra ardicilligi
bela miisyyan edilir: insan saglamliginin gorunmasi, otraf
miihitin miihafizosi, omlakin miihafizosi. Podratgi, 9-cu
Slavonin I hissasinda gerh olundugu kimi, Neft-qaz
amoliyyatlar ila oalaqadar islorin sahiyys, tohliikesizlik vo
otraf miihitin miihafizasi aspektlorini biitiinliiklo shata edon
kompleks idaraetmo sistemi yaradir.

Qaza vaziyyatlari

Podratg1 miimkiin qoza vaziyyotleri va fovqgelads hallar iizra
tam tasnifatlasdirma hoyata kecirmali, potensial qoza hallari
iizra tedbirlor plan tartib etmoali, onu miivafiq Hékumat
organlari ila razilasdirmali va qazalarin tez bir zamanda
aradan qaldirilmasi iigiin texniki imkan va vasitolora malik
olmalidir.

Otraf miihita zarar vuran vo ya zorer vura bilacak gaza hallari
va ya badboxt hadisalar bas verarkon, o ciimladan partlayislar,
piiskiirmolor, sizmalar, icaza verilon hedlarden artiq otraf
miihita (atmosfer havasina, su miihitine, torpaq Grtiiyiina vo
yerin taking) her hansi zorarli maddolar atildiqda vo ya fiziki
tasir géstorildikdo (lakin bununla mahdudlasmadan), habela
basqa qoza hadisaleri zamani Podratg1 homin hallar barasinda
dorhal ETSN-i va SOCAR-~1 xabardar edir va vaziyyeti aradan
qaldirmaq iigiin dorhal gérdiiyii tadbirler va bu tadbirlorin
naticalari haqqinda moalumat verir. Podratgi tacili tadbirlor
gérmok, goza voziyyatini nozarat altina almaq, insan talofatinin
vo itkilorin, omlaka zarar daymasinin qarsisim almaq, habela
tobii ehtiyatlara va biitévliikdo otraf miihita zorer daymasina
yol vermomok iigiin har ciir lazimi sayler géstarir. Podratg1
home¢inin gériilmiis tadbirlor haqqinda SOCAR, ETSN va
miivafiq H6kumot organlarina hesabat verir.

26.3

Environmental Standards and shall take all reasonable actions
in accordance with the Environmental Standards to minimise
any potential disturbance to the general environment, including
without limitation the surface, subsurface, sea, air, lakes,
rivers, animal life, plant life, crops and other natural resources
and property. The order of priority for actions shall be the
protection of health, environment and property. Contractor
shall implement an integrated management system covering all
health, safety and environmental aspects of the activities
carried out in relation to the Petroleum Operations as outlined
in Part I of Appendix 9.

Emergencies

Contractor shall maintain a full classification of possible
accidents and emergencies, prepare a response plan for
potential emergencies and agree it with appropriate
Governmental Authorities, and have technical capabilities and
means to address emergencies in a prompt manner.

In the event of emergency and accidents, including but not
limited to explosions, blow-outs, leaks, physical impacts on, or
discharges of any harmful substances to, the environment
(ambient air, water, soil and subsurface) above permitted
levels, and other accidents which damage or might damage the
environment, Contractor shall promptly notify MENR and
SOCAR of such circumstances and of its first steps to remedy
this situation and the results of said efforts. Contractor shall
use all reasonable endeavours to take immediate steps to bring
the emergency situation under control and protect against loss
of life and loss of or damage to property and prevent harm to
natural resources and to the general environment. Contractor
shall also report to SOCAR, MENR and appropriate
Governmental Authorities on the measures taken.

178
26.4

26.5

Podratginin tagsiri tiziinden bas vermis qoza hallari ilo olaqadar
otraf miihita tam aradan qaldirilmasi miimkiin olmayan tasirlor
géstorildiyi her bir halda otraf miihita doymis zororin
6donilmesi masololarinin halli ETSN ilo Podratcimm arasinda
razilasdirilmis metodika va prinsiplor asasinda hayata kegirilir.

Qanunvericiliya uygunluq

Podratg1 Azarbaycan Respublikasinin sahiyyoyo,
tohliikesizlik texnikasina, otraf miihitin miihafizasina vo
barpasina iimumon tetbiq edilo bileon mévcud va galacak
qanunlarina, yaxud qararlarina tabe olur, bu sartlo ki, hamin
qanunlarin vo gerarlarin talablari 9-cu Olavonin II hissosinda
géstorilmis Otraf miihitin§ miihafizosi — standartlarinin
taloblarinden sart olmasin. Oger miivafiq yurisdiksiyasi olan
hor hans bélga organi va ya h6kumatlorarasi orqan Kontrakt
sahasina aid olan atraf miihitin miihafizosi normalarim qabul
edirso va ya miizakirayo verirso, Torafler bu normalarin
layihaya géstera bilaceyi tasiri miizakira edirler. Bu Sazis
iizra Podratginin hiiquqlarina va ya monafelorina monfi tasir
géstoran her hansi bu ciir normalara Podratgimin tabe olmasi,
yaxud tabe olmaga cahd géstarmasi barasinda 23.2 bendinin
miiddoalari tatbiq edilir.

traf miihitin miihafizasi strategiyasi

Asagidakilar1 ehtiva etmokla otraf miihitin§ miihafizasi
strategiyasina omol olunacaqdir:

(a) otraf miihitin miihafizosinin idaraetma sistemi;
(b) otraf miihita dair risklorin qiymotlondirilmasi;
(c) otraf miihitin ilkin vaziyyotinin vo omoliyyatlar

zamani ona tasirlorin qiymotlondirilmasi;
(d) otraf miihit vo omoliyyatlarla bagli ekoloji

monitoring;
(e) potensial qoza hallari iizra tadbirlor plan;
(f) Otraf miihitin miihafizosi standartlarmda  gorh

edildiyi kimi, Neft-qaz omoliyyatlarmin morhololori

264

26.5

In each case when as a result of an accident caused by the fault
of Contractor the impact on the environment cannot be fully
remedied, issues relating to compensation for the damage to
the environment shall be settled based on the methodology and
principles agreed between MENR and Contractor.

Compliance

Contractor shall comply with present and future Azerbaijani
laws or regulations of general applicability with respect to
public health, safety and protection and restoration of the
environment, to the extent that such laws and regulations are
no more stringent than those set out in Environmental
Standards of Appendix 9. In the event any regional or multi-
governmental authority having jurisdiction enacts or
promulgates environmental standards relating to the Contract
Area, the Parties will discuss the possible impact thereof on the
project. The provisions of Article 23.2 shall apply to any
compliance or attempted compliance by Contractor with any
such standards which adversely affect the rights or interests of
Contractor hereunder.

Environmental Protection Strategy

An environmental protection strategy shall be followed which
shall include:

(a) an environmental management system;

(b) environmental risk assessment;

(c) baseline study and environmental impact assessment
during operations;

(d) ambient and operational environmental monitoring;

(e) emergency response plan;

(f) an environmental work programme carried out in

sequences appropriate to the phases of Petroleum

179
iizra (seysmik kasfiyyat, kasfiyyat qazmasi, yatagin
islonmasi va hasilat, lagvetma) otraf miihitin
miihafizasino dair is programinin yerino yetirilmasi.

26.6 traf miihita ziyan vurulmasi

(a)

(b)

(©)

Podratgi onun Azorbaycan Respublikasinin miivafiq
salahiyyotli organi va ya moahkemesi terofinden
miisyyen edilmis taqsiri iiziindon otraf miihitin hor
hanst sokildo cirklonmosi noticasinds Uciincii torafin
(har hansi H6kumot organlart istisna olmaqla) moruz
qaldigi birbasa itkilor va ya ziyan iigiin masuliyyat
dastyir. Podratginin taqsiri tiziinden otraf miihit
cirklondiyi va ya ona ziyan vuruldugu halda otraf
miihitin bu ciir girklenmasinin va ya oatraf miihite
vurulmus ziyanin tasirini azaltmaq va aradan
qaldirmag iicgiin Podratgi Neft-qaz sonayesinda qabul
edilmis beynalxalq miisbat tacriibaya _miivafiq
suratda zaruri tadbirlar gériir.

Qiivvayominme tarixinodak mévecud olmus  sorait
daxil olmaqla (lakin bununla moahdudlasmadan),
Podratgi sababkar1 olmadigi hallar — hor hans1 ekoloji
cirklonmoler vo ya otraf miihita vurulan digar ziyan,
traf miihitin voziyyati yaxud problemlori iigiin
cavabdeh deyil va bunlardan irali galon yaxud onlarla
alaqadar olan iddialara, ziyan va itkilora géra heg bir
xare cakmir va maddi masuliyyet dagimir va SOCAR
Podratgini, onun Subpodratgilarim1, onun vo onlarin
maslahatgilarini, agentlorini, isgilorini, qulluqgularint
va direktorlarim yuxarida deyilonlorla olaqodar
olaraq hor ciir va biitiin masroflordon, xerclardan va
masuliyyatden azad edir va onlara deymis zarorin
evazini Gdoyir.

Otraf miihitin girklonmesina vo ya
vurulmasina gore Podratgiya qgarsi irali si
hansi iddialar, taloblear, mahkema tagibleri vo ya
arasdirmalari noticasinds, yaxud bunlarla olaqedar

Operations as described in the Environmental
Standards (seismic survey, exploration drilling, field
development and production, and abandonment).

26.6 Environmental Damage

(a)

(b)

(©)

180

Contractor shall be liable for those direct losses or
damages incurred by a Third Party (other than
Governmental Authority) arising out of any
environmental pollution determined by the appropriate
authority or court of the Republic of Azerbaijan to
have been caused by the fault of Contractor. In the
event of any environmental pollution or environmental
damage caused by the fault of Contractor, Contractor
shall take necessary measures, in accordance with
Good International Petroleum Industry Practice, to
mitigate and remedy the effect of any such pollution
or damage on the environment.

Contractor shall not be responsible and shall bear no
cost, expense or liability for claims, damages or losses
arising out of or related to any environmental pollution
or other environmental damage, condition or problems
which it did not cause, including but not limited to
those in existence prior to the Effective Date and
SOCAR shall indemnify and hold harmless
Contractor, its Sub-contractor and its and their
consultants, agents, employees, officers and directors
from any and all costs, expenses and liabilities relating
thereto.

Any damages, liability, losses, costs and expenses
incurred by Contractor arising out of or related to any
claim, demand, action or proceeding brought against
Contractor, as well as the costs of any remediation and
olaraq Podratgimin meruz qaldigi her hansi zorar,
masuliyyot, itkiler, masraflar va xerclar, habela
Podratginin apardigi her hansi remediasiya vo
tomizloma islorina gakilon mesrafler (Podratginin
Qerazli xatasi naticasinda goza hallari zamani otraf
miihitin girklonmasina sabeb olan hallar istisna
olmaqla) Neft-qaz omoliyyatlarina ¢akilon masroflera
daxil edilir.

181

clean-up work undertaken by Contractor, on account
of any environmental pollution or environmental
damage (except for environmental pollution resulting
from accidents caused by Contractor’s Wilful
Misconduct) caused by Contractor shall be included in
Petroleum Costs.
27.1

MADD0d 27

KONFIDENSIALLIQ

Umumi miiddaalar

(a)

Toroflorin har biri razilasir ki, Neft-qaz omoliyyatlar
ilo olaqadar aldo edilmis vo ya alinmis, va
Qiivvayominma tarixinedak genis _ictimaiyyote
molum olmayan, yaxud agiqlanmasina mahdudiyyat
olmadan Torofin ganuni serancaminda olmayan
biitiin texniki, geoloji va ya kommersiya xarakterli
informasiyaya va molumata konfidensial informasiya
vo molumat kimi baxilir va onlar gizli saxlanilir
(Podratginin 14.1(e) bandina miivafiq suratda bela
molumatdan vo informasiyadan istifada etmok vo
27.2 bondina miivafiq suratda bu ciir molumati va
informasiyan’ miibadilo etmok hiiququna omal
edilmasi gortilo), bu Sazisin Tarofi olmayan heg bir
fiziki yaxud hiiquqi soxsa agiqlanmur, —lakin
asagidakilar istisna taskil edir:

(i) Ortaq sirkot; bu sartla ki, hamin Ortaq sirkot
bu Sazisin miiddoalaria miivafiq suratda
konfidensialligi saxlasin;

(ii) Ogor bu Sazisa miivafiq olaraq talab edilirsa,
Hoékumot organ;

(iii) | Oger tatbiq edila bilon har hansi qanunlara va
ya qaydalara miivafiq surotds, yaxud hor
hansi mahkema baxis1 naticasinda, ya da hor
hansi mohkoemonin bu va ya diger Torof iigiin
macburi olan omri ila bu ciir malumat va
informasiya verilmolidirsa;

(iv) Asagidaki (c) bendinin miiddoalarina omal
olunmaqla, hor hansi Podratg1 tarafin isa calb

27.1

ARTICLE 27

CONFIDENTIALITY

General Provisions

(a)

182

Each Party agrees that all information and data of a
technically, geologically or commercially sensitive
nature acquired or obtained relating to Petroleum
Operations and which on the Effective Date is not in
the public domain or otherwise legally in the
possession of such Party without restriction on
disclosure shall be considered confidential and shall be
kept confidential (subject to Contractor’s right to use
such data and information in accordance with Article
14.1(e) and to trade in such data and information in
accordance with Article 27.2) and not be disclosed to
any person or entity not a Party to this Agreement,
except:

(i) To an Affiliate, provided such Affiliate
maintains confidentiality as provided in this
Agreement;

(ii) To a Governmental Authority when required
by this Agreement;

(iii) To the extent such data and information is
required to be furnished in compliance with
any applicable laws or regulations, or pursuant
to any legal proceedings or because of any
order of any court binding upon a Party;

(iv) Subject to (c) below, to potential Sub-
contractors, consultants and attorneys
(vy)

(vi)

(vii)

(viii)

(ix)

etdiyi potensial Subpodratgilar,
maslahatgilar va hiiquqsiinaslar; bu sartlo ki,
homin molumatin va — informasiyanin
agiqlanmasi homin Subpodratginin,
maslahatginin va ya hiiqugsiinasin isi tigiin
zoruri olsun;

Asagidaki (c) bendinin miiddoalarina omal
olunmaqla, bu vo ya diger Torofin Istirak
payinin nozordo tutulan asl varisi (0
ciimladan birlasma, konsolidasiya, yaxud 6z
sohmlorinin va ya 6z Ortaq  sirkotinin
sahmlorinin gox hissasinin satis: barasinda
Torofin agiq danisiqlar apardigi hiiquqi soxs);

Asagidaki (c) bendinin miiddoalarina omal
olunmaqla, bank va ya basqa maliyya tasisati
— bu Sazig iizra 6z éhdoaliklorinin
maliyyalosdirilmasi haqqinda  danisiqlar
aparan Torof iigiin lazim olan hacmda;

Yurisdiksiyas1 hamin Podratg1 tarafa va ya
onun Ortaq sirkatlarina samil edilon har hansi
hékumotin, yaxud fond birjasimin her hansi
qaydalarina va ya talablorina miivafiq olaraq
homin molumatin va ya informasiyanin
miisyyoen daraceda agiqlanmali oldugu
hallar;

Her hansi molumat va ya informasiyanin
Podratgi tarafin asla teqsiri olmadan
ictimaiyyote balli oldugu hallar; vo

Bu Sazisin 23-cii Maddasina miivafiq suratda
arbitrlar vo ya 13.1(b) bandi, Ekspert
qerarmmin = verilmasi_ qaydast va Pay
hesablamasi: ilo bagli olaraq her hansi
ekspert.

183

vy)

(vi)

(vii)

(viii)

(ix)

employed by any Contractor Party where
disclosure of such data or information is
essential to such Sub-contractor’s,
consultant’s or attorney’s work;

Subject to (c) below, to a bona fide
prospective transferee of a _ Party’s
Participating Interest (including an entity with
whom a Party is conducting bona fide
negotiations directed toward a_ merger,
consolidation or the sale of a majority of its or
an Affiliate’s shares);

Subject to (c) below, to a bank or other
financial institution to the extent appropriate
to a Party arranging for funding for its
obligations under this Agreement;

To the extent such data and information must
be disclosed pursuant to any rules or
requirements of any government or stock
exchange having jurisdiction over such
Contractor Party, or its Affiliates;

Where any data or information which, through
no fault of a Contractor Party, becomes a part
of the public domain; and

To the arbitrators in accordance with Article
23 or to any expert in connection with Article
13.1(b) of this Agreement, the Expert
Determination Procedure and the Entitlement
Calculation.
27.2

(b) Hoar Torof Neft-qaz omoliyyatlarina dair homin
moalumat va informasiya barasinds konfidensialliga
6z omoakdaslarmin, habelo Ortaq sirkotlorinin omal
etmolorini tamin etmak iiciin adi ehtiyat tadbirlori
goriir.

(c) 27.1(a) bandinin (iv), (v) va (vi) yarimbondlarina
miivafiq suratds informasiya ancaq o halda agiqlanir
ki, har belo agiqlamayadok informasiyani agiqlayan
Torof informasiyanin verildiyi tarofden yazili iltizam
als ki, 0, hamin molumati va informasiyani
(ictimaiyyota belli olan va ya ona gatdirilan
molumatdan basqa) Ugiincii taraflerden ciddi suratda
gizli saxlayacaq, molumat vo informasiya digor
Toroflorin qabaqcadan verilmis yazili_ icazasi
olmadan hans: mogqsadler iigiin agiqlanirsa, o
magsoedlardan savayi heg bir maqsadla hamin
molumatdan va informasiyadan istifada etmayacok
vo onu agiqlamayacaqdir.

(d) Har hans1 Podratg1 taraf bu Sazisin qiivvads oldugu
miiddet  orzindo —istirak = payma _sahibliyi
dayandirdiqda konfidensialliq barasinda yuxarida
géstorilon Ghdoliklorden azad olunmur, hor hansi fikir
ayriliqlari iso Arbitraj qaydasina miivafiq suratds hall
edilir va  Podratgi taraflarin _konfidensialliq
Ohdaliklori bu Sazisda hans sakilda géstarilmisdirsa,
bu Sazisin qiivvasina xitam verildikdon sonra bes (5)
il arzinda o sakilda da giivvade qalmaqda davam edir.

Malumat miibadilasi

Yuxarida deyilonlora baxmayaraq, 14.1(e) bandina miivafiq
suratda Podratginin ixtiyart vardir ki, SOCAR-in icazasi ila
Kontrakt sahosino aid biitiin moalumati Usiincii taraflorle
Azarbaycan Respublikasina dair basqa molumatla sarbast
miibadila etsin va buna icaza vermakdon asassiz olaraq imtina
edilmomolidir.

27.2

(b) Each Party shall take customary precautions to ensure
such data and information on Petroleum Operations is
kept confidential by its respective employees, as well
as by those of its Affiliates.

(c) Disclosure pursuant to Articles 27.1(a) (iv), (v) and
(vi) shall not be made unless prior to each such
disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the data
and information strictly confidential from Third
Parties (except for data which is or becomes in the
public domain) and not to use or disclose the data and
information except for the express purpose for which
disclosure is to be made without the prior written
permission of the other Parties.

(d) Any Contractor Party ceasing to own a Participating
Interest during the term of this Agreement shall
nonetheless remain bound by the obligations of
confidentiality set forth above and any disputes shall
be resolved in accordance with the Arbitration
Procedure, and the confidentiality obligations of the
Contractor Parties as set forth herein shall survive a
period of five (5) years from the termination of this
Agreement.

Trading of Data

Notwithstanding the foregoing, in accordance with Article
14.1(e), Contractor shall have the free right to trade with Third
Parties all data relating to the Contract Area for other data
relating to the Republic of Azerbaijan with the approval of
SOCAR, such approval not to be unreasonably withheld.

184
27.3

irkatin faaliyyati haqqinda informasiya verilmasi

Bu 27-ci Maddonin hor hansi diger miiddoalarina
baxmayaraq, hor Podratgi tarof illik hesabatlarda, amakdaslar
va sahmdarlar iigiin informasiya biilletenlorinda, jurnallarda
va oxsar nasrlerda Neft-qaz omoliyyatlar’ haqqinda iimumi
xarakterli malumati adoten bu ciir nasrlerda dare edildiyi va
ya isiqlandirildigi tarzdo vera bilar.

27.3

Corporate Disclosure

Each Contractor Party, notwithstanding any other provisions in
this Article 27 may make disclosures in annual reports,
employee and stockholder newsletters, magazines and the like
of summarisation of a general nature relating to Petroleum
Operations, which are customarily or routinely described or
reported in such publications.

185
28.1

28.2

MADDO 28

AKRHESABI HAQQ

Akrhesabi haqq

Diger Podratgi tarofler 29.3(a) bandina uygun olaraq Osas
kasfiyyat dévrii(dévrlar) va Olave kasfiyyat dévrii(dévrlor)
arzinda (Podratg1 Olava kasfiyyat dévriina(dévrleri) kegarsa)
yalniz Podratgi tarofinden saxlanilmis Kontrakt sahasinin
hissosi iizro Kontrakt sahasinin har kvadrat kilometri iigiin iki
min (2.000) Dollar mablaginda illik akrhesabi haqq édayirlor.
Akrhesabi haqq har il Qiivvayaminme tarixinin ild6niimiinda
6donilir. Siibholera yol vermamok iiciin, Osas kasfiyyat
dévrii(d6vrlor) —arzinda akrhesabi haqq yalniz homin vaxt
Kontrakt sahasini toskil eden Perspektiv saha(lor) iigiin
6donilir. Podratg: istonilan Perspektiv sahadon Osas kasfiyyat
dévriiniin(dévrlorin) yaxud Olava kasfiyyat
d6vriiniin(dévrlorin) (hansinin daha uygun olmasindan_asili
olaraq) sonuna qader imtina edarsa, akrhesabi haqqin mabloagi
miivafiq olaraq tashih edilir.

Digar masalalar

28.1 bondina uygun olaraq Digar Podratg: taraflorin etdiyi
6donislorin Ovezi Gdonilmir.

28.1

28.2

ARTICLE 28

ACREAGE FEE

Acreage Fee

The Other Contractor Parties shall pay an annual acreage fee
of two thousand (2,000) Dollars per square kilometre of the
Contract Area in respect of the part of the Contract Area
retained by Contractor (in accordance with Article 29.3(a))
during the Main Exploration Period(s) and the Additional
Exploration Period(s) (if Contractor proceeds to the Additional
Exploration Period(s)) only. Acreage fees shall be paid
annually in arrears on each anniversary of the Effective Date.
For the avoidance of doubt, during the Main Exploration
Period(s) the acreage fee shall be payable only in respect of the
Prospective Area(s) constituting the then Contract Area. In the
event Contractor relinquishes any Prospective Area prior to the
end of the Main Exploration Period(s) or the Additional
Exploration Period(s), whichever is appropriate, the amount of
the acreage fee shall be adjusted accordingly.

Miscellaneous

The payments made by the Other Contractor Parties pursuant
to Article 28.1 shall not be Cost Recoverable.

186
29.1

MADDod 29

SAZISiN QUVVOSIND XITAM VERILMOSi

Har hans Tarafin Saziga xitam vermasi

Hor hansi Torof (“Ohdaliklari pozan Taraf”) bu Sazis iizra
Ohdoaliklorinin K6klii pozuntusuna yol vermisse, yaxud
vaziyyetden asili olaraq H6ékumoet Tominatinin KOklii
pozuntusuna yol verilmissa, vo digar Tarefin homin KG6klii
pozuntunun xarakteri va mahiyyati, habela homin KGklii
pozuntuya gére bu Sazisin qiivvasina xitam vermok niyyati
haqqinda yazili_ bildirisindan sonra doxsan (90) giin
miiddotinds (“Aradan qaldirma miiddoti”) bu KOklii
pozuntu aradan galdirilmur va ya diizaldilmirsa, bunlara

(a) Podratgi yol verirsa, SOCAR, yaxud

(b) SOCAR vo ya hor hansi Hékumat organi yol verirsa,
Podratgi

bu Sazisin qiivvasina istanilon vaxt xitam vera bilar, bu sartla
ki,

(i) homin K6klii pozuntu aradan qaldirila va ya
diizoldilo bilorso, lakin lazimi  saylor
géstorilmasina baxmayaraq, onlarm aradan
qaldirilmasina va ya diizaldilmasina Aradan
qaldirma ~— miiddoti_—kifayat ~—etmirsa,
Ohdoliklori pozan Toraf homin K6klii
pozuntunu§ aradan  qaldirmaq vo ya
diizaltmok iigiin Aradan qaldirma miiddoti
arzinda aglabatan zoruri tadbirler gérmayo
baslayibsa va K@6klii pozuntu  aradan
qaldirilanadok va ya diizoldilonadak bela
tadbirlori gérmokda israrla davam edirso,
Saziso xitam vermok hiiququ totbiq oluna
bilmoz; hamginin razilagdinrlir ki, bu halda

29.1

ARTICLE 29

TERMINATION

Termination by either Party

This Agreement may be terminated at any time:
(a) by SOCAR if Contractor commits, or

(b) by Contractor if SOCAR or any Governmental
Authority commits

a Material Breach of its obligations under this Agreement or
the Government Guarantee, as the case may be (the
“Breaching Party”), and where the Breaching Party fails to
cure or remedy such Material Breach within ninety (90) days
following written notice to it from the other describing the
particulars of such Material Breach (the “Remedy Period”) as
well as its intention to terminate this Agreement on account of
such Material Breach; provided however, that:

(i) if such Material Breach can be cured or
remedied but not within the Remedy Period
despite the exercise of reasonable diligence,
then there shall be no right to terminate so long
as the Breaching Party commences within the
Remedy Period actions reasonably necessary
to cure or remedy such Material Breach and
diligently pursues such actions until the
Material Breach is cured or remedied; it being
understood that in such instance the Parties
shall endeavour to reach mutual agreement on
the actions necessary to cure or remedy the
Material Breach; and

187
29.2

(ii)

Toroflar K6klii  pozuntunun — aradan
qaldirilmasi vo ya diizaldilmasi iigiin zoruri
olan horakatler barasinda garsiliqh raziliga
galmaya ¢alisacaqlar; va

Podratgi, yaxud voziyyatden asili olaraq
SOCAR Aradan qaldirma miiddoati orzinda
KO6klii pozuntu masoalasini Arbitraj qaydasina
asason arbitraj baxigina gixardiqda bu Saziso
yalniz o halda va yalniz ondan sonra xitam
verila bilor ki, (1) arbitraj baxisi belo naticaya
galsin ki, haqiqaten bela K6klii pozuntuya
yol verilmisdir, va (2) Ohdoliklori pozan
Torof arbitraj kollegiyasinin miiayyan etdiyi
bu K6klii pozuntunu aradan galdirmag va ya
diizaltmok iigiin aglabatan miiddotde (lakin
biitiin hallarda doxsan (90) giindon az
olmamaqla) imkan olduguna baxmayaraq
onu  aradan = qaldirmamig_—sva_—sya
diizaltmomisdir (Ohdoliklori pozan Torofin
K6klii pozuntunu aradan galdirmaq va ya
diizoltmok iiciin aglabatan zoruri todbirlor
gérmasi va gérmoakdo israrla davam etmasi
istisna olmaqla). Arbitraj qarari qati vo
Toroflor iicgiin mocburidir, va dorhal icra
edilmolidir.

SOCAR-1n Sazisa xitam_ vermasi

Asagidaki hallarda SOCAR istanilan vaxt, doxsan (90) giin
qabaqcadan Podratg¢rya yazili bildiris gondormakla bu Sazisin
qiivvasino xitam vera bilor:

(a)

biitiin Podratgi tarafler birlikda Gdeme qabiliyyatini
itirarsa vo ya lagv edilorsa (birlagma va ya yenidon
taskil etma maqsadila logvetma hallarindan basqa);

va ya

29.2

(ii) if either Contractor or SOCAR, as the case
may be, within the Remedy Period refers the
question of Material Breach to arbitration in
accordance with the Arbitration Procedure,
then termination of this Agreement will not
occur unless and until (1) the arbitration
proceeding results in a finding that such
Material Breach does in fact exist, and (2) the
Breaching Party has had a_ reasonable
opportunity thereafter (but in no event less
than ninety (90) days), but failed, to cure or
remedy the Material Breach identified by the
arbitration panel, unless such Breaching Party
has been diligently pursuing such actions and
continues to do so until such Material Breach
is cured or remedied. The arbitration award
shall be final and binding on the Parties and
shall be immediately enforceable.

Termination by SOCAR

SOCAR may terminate this Agreement at any time by giving
Contractor ninety (90) days prior written notice:

(a) if all Contractor Parties collectively become insolvent
or go into liquidation (other than for the purposes of
amalgamation or reconstruction); or

188
29.3

(b) hor hansi Podratgi tarafin (ONS istisna olmaqla)
adindan Osas ana sirkat tominati veron hor hansi Osas
ana sirkot deme gabiliyyotini itirarss va ya loegv
edilorsa (birlagma va ya yeniden taskil etma
magsodila lagv edildiyi hallardan basqa); bu sartla ki,
Saziso xitam vermo bildirisi qalan Podratg: taraflor
6doemea qabiliyyatini itirarsa va ya logy edilorsa,
yaxud bu Sazis iizra homin Podratgi tarofin
hiiquqlarim: va Ghdoliklorini har hansi basqa sababa
gore 6z tizorlorina gétiira bilmirlorsa va bunu hamin
doxsan (90) giin orzinda SOCAR-a bildirirlorsa,
qiivvaya minir; va ya

(c) bu Sazisin 21.3 bandina miivafiq olaraq, vaziyyatdon
asili olaraq, ilkin kasfiyyat dévrii va ya Osas
kasfiyyat dévrii(d6vrler) va ya Olava kasfiyyat
dévrii(d6vrlor) — arzinda Fors-major hali davam
edarsa; va ya

(d) Fors-major hallarindan basqa har hansi sabablera
géra Xam neftin sanaye miqyasinda _hasilati
hamisolik dayandirilmisdirsa,

va bu halda, belo xitamdam ovval alda edilmis hor hans
hiiquqlara va ya irali siiriilmiis iddialara xolal gotirmodon,
Podratgi Neft-qaz omoliyyatlarin’ davam etdirmok vo ya bu
Saziso xitam verildiyi tarixedak Ovezi 6donilmamis Neft-qaz
amoliyyatlar masraflarinin avazini almaq hiiququnu itirir.

Podratgimin Sazisa xitam vermasi / Kontrakt sahasindan
imtina etmasi

(a) Podratg: ilkin kasfiyyat dévrii basa catdigzi anda,
yaxud basa ¢atdiqdan sonra hor hansi bir vaxtda,
yaxud Podratgi hor hansi Osas kasfiyyat dévriina
basladigi taqdirdo, homin Osas kasfiyyat dévrii basa
gatdigi anda vo yaxud basa ¢atdiqdan sonra, yaxud
Podratgi sonraki Olave kasfiyyat dévriina basladigi
taqdirdo, hamin Olava kasfiyyat dévrii basa gatdigi

29.3

(b) if any Ultimate Parent Company issuing an Ultimate
Parent Company Guarantee on behalf of any
Contractor Party (other then SOA), becomes insolvent
or goes into liquidation (other than for the purpose of
amalgamation or reorganisation), provided that such
notice of termination shall take effect if the other
Contractor Parties are insolvent or liquidated, or are
not otherwise able to assume such Contractor Party’s
rights and obligations under this Agreement and so
notify SOCAR within such ninety (90) day period; or

(c) in the event of continuation of Force Majeure during
the Initial Exploration Period or the Main Exploration
Period(s) or Additional Exploration Period(s), as the
case may be, in accordance with Article 21.3 of this
Agreement; or

(d) if, for reasons other than Force Majeure, production of
Crude Oil in commercial quantities shall have
permanently ceased,

in which event, without prejudice to any rights which may have
accrued, or claims which have been made, prior to such
termination, Contractor shall have no further rights to conduct
Petroleum Operations or to recover any Petroleum Costs not
Cost Recovered by the date of termination of this Agreement.

Termination/Relinquishment by Contractor

(a) Contractor may terminate this Agreement with effect
on or at any time after the expiry of the Initial
Exploration Period, or if Contractor enters any Main
Exploration Period then with effect on or at any time
after the expiry of such Main Exploration Period, or if
Contractor enters the subsequent Additional
Exploration Period then with effect on or at any time

189
(b)

(©)

anda, yaxud basa ¢atdiqdan sonra va miivafiq olaraq
4.2(a) (i)ii) va 4.4(a) (i)-{iii) bandlarinds, habelo
vaziyyatdon asili olaraq 4.5 bondinds, miisyyan
olunmus islorin SOCAR-1 qane edacak sakilda tam
yerino yetirmasi sorti ilo, har hansi bir vaxtda
SOCAR-a altmis (60) giin qabaqcadan yazili bildiris
vermokla bu Sazisa xitam vera bilor. Sazisin
qiivvasino bu yolla xitam verildikdon sonra Podratg1
6z Ghdoliklorinin vo o vaxt iigiin qiivvade olan illik is
proqraminda nozerda tutulmus dhdoliklerin yerina
yetirilmasi istisna olmaqla SOCAR qarsisinda heg bir
Ohdolik dasimur.

Bu 29.3 bandinin qalan miiddoalarina amol etmak
sartila Podratg1 az1 doxsan (90) giin avvel SOCAR-a
yazili sakilda bildiris géndermokloa biitiin Kontrakt
sahosindon hor vaxt k6niillii imtina edo biler. Homin
bildirisda bu imtinanin qiivvaya minacayi tarix,
habela Podratginin 29.3(c) bandinin miiddoalarina
miivafiq surotda éziiniin hor hansi qalan Ghdoliklorini
neca yerina yetiracayi géstarilmolidir. Bela imtina
olduqda, Sazisin qiivvasina xitam verilmis olur va
Toroflor 29.3(c) bandinda noezerdo — tutulan
Ohdaliklardan basqa biitiin digar Ghdoliklarindan azad
olurlar. Kontrakt sahasindon imtina ilo olaqodar
olaraq qarsiya g¢ixa bilacak bu va ya _ basqa
masololarin miizakirasi iigiin SOCAR-in va ya
Podratginin talabi ila Rahber komitanin iclasi gagirila
bilor.

29.3(a) vo ya 29.3(b) bandlarina asasan bu Sazisin
qiivvasina Podratginin xitam vermasi vo ya biitiin
Kontrakt sahasindon Podratginin imtina etmosi onu:

(i) © vaxt tigiin qiivvads olan fllik ig Program iizra
hor hans1 digor qalan Ghdoliklorindon azad etmir;
SOCAR ila ilkin razilagmasi tizra bu Shdaliklori
Podrat¢i 6z miilahizasina gra yerina yetira bilar:

(©)

(b)

after the expiry of such Additional Exploration Period,
and after fulfilment in full to the satisfaction of
SOCAR of the work provided in Articles 4.2(a) (i)-(ii)
and, as the case may be, 4.4(a) (i)—(iii) and, as the case
may be, 4.5, by giving SOCAR sixty (60) days prior
written notice. Upon such termination, Contractor
shall have no further obligations of any kind
whatsoever to SOCAR except for the performance of
its obligations under the then current Annual Work
Programme.

Subject to the remaining provisions of this Article
29.3, Contractor may at any time voluntarily
relinquish all of the Contract Area by giving SOCAR
not less than ninety (90) days prior written notice.
Such notice shall specify the date upon which the
relinquishment is to take effect and the manner in
which Contractor will perform any remaining
obligations pursuant to Article 29.3(c). Upon such
relinquishment, this Agreement shall terminate and the
Parties shall be relieved of any obligations assumed
other than those set forth in Article 29.3(c). If SOCAR.
or Contractor requests, a meeting of the Steering
Committee shall be convened to address any questions
which may arise in connection with the
relinquishment.

Termination of this Agreement or
relinquishment of the entire Contract Area
by Contractor pursuant to Articles 29.3(a) or
29.3(b) shall not relieve Contractor of:

@

190

any remaining obligations under the
then current} Annual Work
Programme which Contractor upon
(d)

(e)

(A) homin fllik is programim onun sortlorina
miivafiq suratda tam yerina yetirmakla; va ya

(B) miivafiq Biidcada nazarde tutulmus vasaitin
qaligint SOCAR-a Dollarla 6damoklo.

(ii) miivafiq olduqda, 14.2(j) va 14.2(k) bandlarinda
nozorda tutulmus 6hdoliklorindon azad etmir.

29.3(a) va ya 29.3(b) bondlorina asasan bu Sazisa
xitam verildikda vo ya biitiin Kontrakt sahasindon
imtina edildikds, belo xitamdan ovvel aldo edilmis
hor hansi hiiquqlara vo ya irali siiriilmiis iddialara
xalal gatirmaden Podratgi Neft-qaz omoliyyatlarini
davam etdirmak va ya Sazisin qiivvesina xitam
verildiyi tarixedak Ovazi ddonilmamis Neft-qaz
emoliyyatlari masroflorinin avezini almaq hiiququnu
itirir.

3.4 bondinin miiddoalarina xolal gatirmaden, SOCAR
bu Saziso 4.4(c) bandloarina asason xitam verarsa vo
ya Podratg1 29.3(b) bandina asasan biitiin Kontrakt
sahosindon imtina edorso, ONS 3.6(a) bandinin
miiddsalarina uygun olaraq Maliyyolosdirma ilo
alaqedar cakilmis va bu ciir xitamim va yaxud
Kontrakt sahosindon imtinanin tarixina vezi
6donilmamis moasroflorin avazini Digar Podratgi
toraflora 6domoak Shdoliyindan azad olunur.

Digar hiiquqi miidafia vasitalari

20.7, 29.1(b) va 29.3(b) bondlarind smal etmok sortilo,
yuxarida géstorilmis miiddoalara miivafiq suratda bu Sazisin

29.4

the prior agreement with SOCAR
may fulfil, at Contractor’s option:

(A) | by performing in full in accordance
with such Annual Work Programme;
or

(B) _ by payment in Dollars to SOCAR of
the outstanding balance of money
stipulated in the respective Budget.

(ii) if applicable, its obligations under Articles
14.2(j) and 14.2(k).

(d) In the event of termination of this Agreement or
relinquishment of the entire Contract Area pursuant to
Articles 29.3(a) or 29.3(b), without prejudice to any
rights which may have accrued, or claims which have
been made, prior to such termination, Contractor shall
have no further rights to conduct Petroleum
Operations or to recover any Petroleum Costs not Cost
Recovered by the date of termination of this
Agreement.

(e) Without prejudice to provisions of Article 3.4, if
SOCAR terminates this Agreement pursuant to Article
4 A(c), or if Contractor relinquishes the entire Contract
Area pursuant to Article 29.3(b), SOA shall not be
bound by the obligation to reimburse to the Other
Contractor Parties the costs of the Carry incurred in
accordance with Article 3.6(a) and which have not
been recovered as at the date of such termination or
relinquishment.

Other Remedies
Subject to Articles 20.7, 29.1(b) and 29.3(b), in the event that

Contractor or SOCAR terminates this Agreement pursuant to

191
29.5

qiivvasina ya Podratgi, ya da SOCAR xitam verdikda, bu
xitamvermo Podratginin va ya SOCAR-1n, har bir halda tatbiq
edilon qanuna uygun olaraq, zoror iistiinds bir-birina qarsi
arbitraja miiraciat etmak, yaxud Podratginin va ya SOCAR-in
(saraitdon asili olaraq) malik oldugu her hansi basqa hiiquqi
miidafia —-vasitasinden _—istifada = etmak _hiiququnu
mohdudlasdirmir.

Kontrakt sahasinin bir hissasindan imtina

Bu Sazisin 4.3(d) va 4.6(d) bandlorinda nozerdo tutulan
hallardan basqa, Podratg1 Kontrakt sahasinin bir hissasindan
birtorofli qaydada imtina etmak hiiququna malik deyildir. Hor
hans1 islonma vo hasilat dévriinds Podratg1 har hans: iglonma
sahasinin her hansi hissasinin iskanmomesini qerara alsa,
Torofler garsiliqh suratde razilasdirilmis sortler asasinda
qismon imtina imkanim miizakira edocoklor. Podratg1 iglonmo
va hasilat dévriinds hamin islonmat sahasinin bir hissasindon
bu ciir imtina etdikds, o islonma sahasinin imtina edilmis
hissosino hor hansi islonmo vo hasilat dévriinds gokilmis va
belo imtina tarixinedak ovazi ddanilmomis Neft-qaz
omoliyyatlari moasraflarinin her hansi hacminin avezini hamin
islonma sahasinin imtina edilmamis hissolorindaki hasilat
hacminden almagq hiiququ yoxdur.

29.5

the above provisions, such termination shall be without
prejudice to Contractor’s or SOCAR’s entitlement to arbitrate
with the other for damages, or to any other remedy Contractor
or SOCAR (as the case may be) may have, in each case in
accordance with applicable law.

Partial Relinquishment

Other than in accordance with Articles 4.3(d) and 4.6(d) of this
Agreement, Contractor shall have no unilateral right to
relinquish a part of the Contract Area. In the event Contractor
decides not to develop any portions of the any Development
Area during any Development and Production Period, the
Parties will discuss the possibility of partial relinquishment on
mutually agreed terms. In the event of such partial
relinquishment during such Development and Production
Period, Contractor shall have no right to recover out of the
production from the remainder of that Development Area not
relinquished, any amount of Petroleum Costs incurred during
any Development and Production Period in connection with
the portion of such Development Area relinquished which has
not been recovered at the date of such relinquishment.

192
30.1

30.2

30.3

30.4

30.5

ciimlodan
iimumi mahiyyotini

MADDO 30

DIGOR MBSBLOLOR

Bu Sazis Azorbaycan vo ingilis dillorinda baglanmisdir, va
Arbitraj qaydasina, Ekspert gorarinin verilmasi qaydasina vo
Pay hesablamasina omal edilmasi gsortila hor iki dildo olan
matnler baraber qiivvaya malikdir.

Bu Sazisdo basliqlar yalniz rahatliq tigiin qoyulmusdur va bu
Sazisin tofsiri zamani nozoro alinmir.

Kontekst basqa tafsir talob etmodikda, tak halda islonmis
s6zloro istinadlar com halinda islonmis hamin sézlara da samil
edilir va oksino; har hansi qrammatik cinsa istinad basqa
cinslori do ehtiva edir.

Bu Sazisin Olavalari va SOCAR-in Ortaq Neft Sirkatinin
yaradilmasina dair Qosma (“Qosma”) onun ayrilmaz
hissoloridir. Sazigin osas hissosinin miiddoalar ilo onun
Slavolori (Sazisin asas hissasinin torkib hissasi sayilan 1-ci
Slave istisna edilmokla) arasinda her hansi uygunsuzluq
olduqda asas hissonin miiddaalarina iistiinliik verilir.

“Daxildir” va “o ciimladon” terminlori - daxildir va o
monalarim dasiyir va bu termindon éncoki tasvirin
mohdudlasdirmir va bu terminlor

mohdudlasdirici1 mana deyil, tasviri mona kasb edir.

30.1

30.2

30.3

30.4

30.5

ARTICLE 30

MISCELLANEOUS

This Agreement is executed in the Azerbaijani and English
languages and, subject to the Arbitration Procedure, the Expert
Determination Procedure and the Entitlement Calculation,
both languages shall have equal force.

The headings in this Agreement are inserted for convenience
only and shall be ignored in construing this Agreement.

Unless the context otherwise requires, references to the
singular shall include a reference to the plural and vice-versa;
and reference to any gender shall include a reference to all
other genders.

The Appendices to this Agreement and the attached Addendum
Relating to the Formation of the SOCAR Oil Affiliate (the
“Addendum”) form part of this Agreement. In the event of
any conflict between the provisions of the main body of this
Agreement and the Appendices (other than Appendix 1 which
shall be considered part of the main body of the Agreement) or
the Addendum, then the provisions of the main body shall
prevail.

The terms “include” and “including” shall mean include or
including without limiting the generality of the description
preceding such term and are used in an illustrative sense and
not a limiting sense.

193
BUNLARI TOSDIQ EDOROK, Toeroflerin lazimi solahiyyotlor
verilmis niimayondalori bu Sazisi ovvalda géstarilmis tarixda
bagladilar.

AZORBAYCAN RESPUBLIKASI DOVLOT NEFT SiRKOTI
adindan vo onun tapsirigi ilo

imza:

Adi:

Vozifo:

imza:

Adi:

Vozifo:

STATOIL AZORBAYCAN OSROFI DAN ULDUZU AYPARA
BV
sirkotinin adindan vo onun tapsingi ilo

imza:

Adi:

Vozifo:

imza:

IN WITNESS WHEREOF the Parties have executed this Agreement
as of the date first above written by their duly authorised
representatives.

For and on behalf of the
STATE OIL COMPANY OF THE REPUBLIC OF
AZERBAIJAN

By:

Name:

Title:

By:

Name:

Title:

For and on behalf of

STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU AYPARA
BV

By:

Name:

Title:

By:

194
Adi: Name:

Vozifa: Title:

SOCAR-IN ORTAQ NEFT SiRKOTI For and on behalf of
adindan vo onun tapsirigi ilo SOCAR OIL AFFILIATE
imza: By:

Adi: Name:

Vozifa: Title:

imza: By:

Adi: Name:

Vozifa: Title:

195
OLAVO 1

TORIFLOR
Kontekst basqa tafsir talab etmirsa, bu Sazisda isladilmis asagidaki s6zlorin
vo ifadalorin monasi beladir:
“Lagvetma fondu” — monasi 14.2(a) bandinda verilmisdir.
“Lagvetma islarinin maliyyalasdirilmasi tarixi” monasi 14.2(b) bandinda
verilmisdir.
“Miihasibat ucotunun aparilmasi qaydasi” — 3-cii Olavada géstorilon
miihasibat ugotu prinsiplori, metodlari va qaydalari demakdir.

“Faktiki paylar” — monasi Pay hesablamasinin 2(b) bandinda verilmisdir.

“lava kasfiyyat dévrii” — monasi 4.5 bandinda verilmisdir.

“Ortaq sirket” —
(a) hor hansi Torofa aid olanda:

(i) ela sirkat, korporasiya va ya har hansi basqa hiiquqi soxsdir
ki, géstarilon Tarof hamin sirkotin, korporasiyanin vo ya hor
hansi digor hiiquqi sexsin timumi yigincaginda seslorin alli
(50) faizinden goxunu tomin eden sahmlorin bilavasita va ya
dolayisi ila sahibidir, yaxud

(ii) ela sirkat, korporasiya va ya har hansi basqa hiiquqi soxsdir
ki, homin Torafin timumi yigincaginda saslorin alli (50)
faizinden goxunu temin eden sahmlorin bilavasita va ya
dolayisi ila sahibidir, yaxud

APPENDIX 1

DEFINITIONS
In this Agreement the following words and expressions shall have the
following meanings unless the context otherwise requires:
“Abandonment Fund” shall have the meaning given to it in Article 14.2(a).
“Abandonment Funding Date” shall have the meaning given to it in
Article 14.2(b).
“Accounting Procedure” means the accounting principles, practices and
procedures set forth in Appendix 3.

“Actual Entitlement Shares” shall have the meaning given to it in
paragraph 2(b) of the Entitlement Calculation.

“Additional Exploration Period” shall have the meaning given to it in
Article 4.5.
“Affiliate” means,
(a) in relation to any Party, either
(i) a company, corporation or other legal entity in which such
Party holds directly or indirectly shares carrying more than

fifty (50) percent of the votes at a general meeting of such
company, corporation or other legal entity; or

(ii) a company, corporation or other legal entity holding
directly or indirectly shares carrying more than fifty (50)
percent of the votes at a general meeting of such Party; or

ad)
(iii) ela sirkot, korporasiya va ya hor hans1 basqa hiiquqi sexsdir
ki, homin sirkotin, korporasiyanin va ya har hansi basqa
hiiquqi soxsin iimumi yigincaginda soslorin alli (50)
faizinden goxunu temin eden sahmlorin bilavasita va ya
dolayist ila sahibi olan sirkot, korporasiya va ya basqa hiiquqi
sexs hamin Torofin timumi yigincaginda sasloarin alli (50)
faizinden goxunu temin edan sahmlorin do bilavasita va ya
dolayisi ila sahibidir;

(b) habela SOCAR-a aid olanda — har hansi ela miiassisa va ya taskilatdir
ki, burada SOCAR-1n istirak pay: vardir va 0, homin miiassisa va ya
taskilatin foaliyyatina nazarat etmak (9.2(c) bandinds géstarildiyina
uygun olaraq), onu idara etmak va ya istiqamatlondirmak hiiququna
malikdir.

vo “Ortaq Sirkati olan” miivafiq qaydada tafsir edilir.

“Razilasdirilmis alava ixrac qurgusu” - Toroaflorin qarsiliqh raziligi ilo
miiayyon edilmis Kontrakt sahasindon hasil edilmis Xam nefti terminala
ixrac etmok iigiin nozordo tutulmus ixrac moantaqoalerinds yerlagen olava
qurgu demokdir.Bu ciir olava qurgu Podratgilar terafinden ehtiyat ixrac
marsrutu kimi va ya Osas ixrac qurgusunda Kontrakt sahasindon hasil edilan
biitiin Xam neftini ixrac etmok iiciin kifayat olan kegirma qabiliyyoti
olmadiqda razilasdirila bilor Xam neftin Razilasdirilmis alava ixrac qurgusu
vasitasila ixraci adalatli va obyektiv olmali va heg bir Tarafin hiiquqlarina
xolal gatirmomolidir.

“Sazis” — bu sonad, ona aid 1—12-ci Olavalar va SOCAR-in Ortaq Neft
Sirkotinin yaradilmasina dair Qosma, elaca do Taroflerin qarsiliqh suratdo
razilasdira va imzalaya bilocoklori her ciir yazili olavolor, tezolomalar,
avezetmolor vo ya dayisikliklor demakdir.

“jllik is programy” — Taqvim ili orzindo hoyata kegirilmali olan vo Rahber
komita tarafinden tasdiq edilen Neft-qaz omoliyyatlar: proqraminin band-
band sarh olundugu sanad demokdir.

“Korrupsiyaya qarsi miibariza haqqinda qanunlar” — BMT-nin
Korrupsiyaya qarsi miibariza haqqinda 2003-cii il tarixli Konvensiyasi
demokdir, istonilon Tarofin tasis edildiyi, asas omoliyyatlarmin hoyata

(iii) a company, corporation or other legal entity of which
shares carrying more than fifty (50) percent of the votes at
a general meeting of such company, corporation or other
legal entity are held directly or indirectly by a company,
corporation or other legal entity which also holds directly
or indirectly shares carrying more than fifty (50) percent
of the votes at a general meeting of such Party;

(b) and, furthermore, in relation to SOCAR, any venture or enterprise
in which SOCAR has an interest and the right to control (as defined
in Article 9.2(c)), manage or direct the action thereof.

and “Affiliated” shall be construed accordingly.

“Agreed Additional Export Facility” means the additional facility agreed
by Parties and intended for export of Crude Oil produced from the Contract
Area to the terminus of which is located at an export point. Such additional
export facility may be agreed by Parties as a contengency export options or
in case of there is no sufficient capacity in Main Export Facility to export
all Crude oil produced from Contract Area. Export of Crude oil through
Agreed Additional Export Facility must be fair and equitable with no
detrimental impact to the rights of any Parties.

“Agreement” means this instrument and its Appendices 1 to 12, the
Addendum Relating to the Formation of the SOCAR Oil Affiliate, together
with any written extensions, renewals, replacement or modifications hereto
which may be mutually agreed and signed by the Parties.

“Annual Work Programme” means the document describing, item by
item, the Petroleum Operations to be carried out during a Calendar Year
which has been approved by the Steering Committee.

“Anti-Bribery Laws” means the UN Convention Against Corruption

2003, and the laws relating to combating bribery money laundering and
trading in influence in the countries of any Party's place of incorporation,

(2)
kegirildiyi va/yaxud qiymotli kagizlarin emitenti kimi qeydiyyata alindigi
6lkalerda va/ va yaistenilen Tarafin Ortaq sirkotinin tasis edildiyi, asas
amoliyyatlarinin heyata kegirildiyi va/yaxud qiymotli kagizlarin emitenti
kimi qeydiyyata alindigi dlkalardo riigvatxorluq, ¢girkli pullarm yuyulmasi vo
ticaratda tasir giiclorina qarsi miibarizoya dair qanunlar demoakdir.

“ANI” — Amerika Neft institutu demakdir.

“Arbitraj qaydasi” — 6-c1 Olavade verilon arbitraj arasdirmalari qaydasi
demokdir.

“Tabii samt qazi” — layda olan, Xam neftda hall olunmus Tabii qaz
demokdir; belo Xam neft kasf edildiyi anda her Bareli iigiin on min (10.000)

standart kub futdan artiq olmayan qaz amili ilo ¢grxarilir va qazin neftdon
ayrildigi mantaqade Oleiiliir.

“Azar baycan tachizatgilary” — monasi 18.1 (a) bandinda verilmisdir.
“Barel” — ABS bareli, yani Normal temperatur va tazyiq saraitinda dlgiilmiis
42 ABS qallonu (158,987 litr) demakdir.

“Ohdaliklori pozan Taraf” — monasi 29.1 bandinds verilmisdir.

“Biidea” — {lik is programina daxil edilmis biitiin Neft-qaz omoliyyatlarma
gokilon xerclarin madda-madda hesablanmasi demakdir.

“Binalar” — monasi 12. bondinds verilmisdir.
“Taqvim riibii” — hor hans1 Taqvim ilinds yanvarin |-da, aprelin 1-da, iyulun

1-do va ya oktyabrin 1-da baslanan tig (3) ardicil aydan ibarat dévr demokdir.

“Taqvim ili” — Qrigori taqvimi iizra yanvarin 1-do baslanan vo ondan sonraki
dekabrin 31-da qurtaran on iki (12) ardicil aydan ibarat dévr demoakdir.

principal place of business, and/or place of registration as an issuer of
securities, and/or in the countries of any Party's Affiliate's place of
incorporation, principal place of business, and/or place of registration as an
issuer of securities.

“API” means the American Petroleum Institute.

“Arbitration Procedure” means the arbitration procedure set forth in
Appendix 6.

“Associated Natural Gas” means Natural Gas which exists in a reservoir
in solution with Crude Oil, such Crude Oil being producible, as initially
discovered, at a gas oil ratio of not greater than ten thousand (10,000)
standard cubic feet per Barrel of Crude Oil as measured at the point of
separation of gas from oil.

“Azerbaijani Supplier(s)” shall have the meaning given to it in Article
18.1(a).

“Barrel” means U.S. barrel, i.e. 42 U.S. gallons (158.987 litres) measured
at STP.

“Breaching Party” shall have the meaning given to it in Article 29.1.

“Budget” means estimates of itemised expenditures of all Petroleum
Operations included in an Annual Work Programme.

“Buildings” shall have the meaning given to it in Article 12

“Calendar Quarter” means a period of three (3) consecutive months
commencing on the Ist of January, the Ist of April, the Ist of July, or the
1st of October in any Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive months

beginning on the Ist of January and ending on the following 31st of
December according to the Gregorian Calendar.

GB)
“Osash mosroaflar” — Omoliyyat masroflari istisna olmaqla Kontrakt
sahasinda va ya onunla alagadar gakilmis masroflor (kasfiyyat quyularinin
qazilmast vo sinagi, habela gazima qurgusunun vo/va ya _ digor
obyektlorin/vasitalorin vo infrastrukturun yenilosdirilmasi, tamiri va ya
qurasdirilmasi ila bagli moasrofler daxil olmaqla, lakin  bunlarla
mohdudlasmadan) demakdir. Osas kasfiyyat dévrii basladiqdan sonra Osasli
mosroflorin hesablanmasi vo ucotu hor miivafiq Perspektiv saho vo ya islonma
sahasi iizra ayrica aparilir.

“Qsash masraflarin Gdanilmasi iigiin Karbohidrogenlar” — monasi
11.3(a)(ii) bondinds verilmisdir.

“Maliyyalasdirma” — monasi 3.6(a) bandinda verilmisdir.

“Sahadatname” — monasi Pay hesablamasinin 4.2 bandinda verilmisdir.

“Sanaye hasilatinin baslanma tarixi” — Podratgi tarafinden miivafiq
islonmo sahasindon aldo edilmis Sonaye hasilatinin altmig (60) ardicil giin
arzinds miivafiq Catdirilma montagasina (mantegolerina) ¢gatdirildigi tarix
demokdir.

“Sanaye hasilati” — Xam neftin, vaxtasir: dayisikliklor edila bilen miivafiq
islonmo proqraminda nozordo tutulmus islonmo vo hasilat planina miivafiq
olaraq hasilati va Catdirilma montaqgasina (montagealerins) ¢gatdirilmasi
demokdir.

“Kontrakt sahasi” — imzalanma tarixind 2-ci Olavede tasviri va konturlart
verilmis saho (bu Sazisin qiivveda oldugu biitiin miiddot orzinds har vaxt
islonilo bilon, sathdan tutmus qazmanin texniki cohotden miimkiin olan biitiin
dorinliklorinoadok), ondan sonra iso homin sahonin Podratgi tarafinden bu
Sazisin sartlorina asasan imtina edilmayon her hans hissasi demakdir. 4.3(a)
vo 4.8(a) bandlorinin miiddsalar1 nozora alinmaqla, Kontrakt sahasi
Perspektiv sahodon (sahalordon) va ya islonme sahasindon (saholorindon)
ibarat ola bilor.

“Podratgi” — birlikdo biitiin Podratg1 toraflor demokdir.

“Capital Costs” means those costs incurred in or in relation to the Contract
Area other than Operating Costs (including without limitation costs related
to the drilling and testing of exploration wells and the upgrade,
refurbishment or construction of a drilling rig and/or other facilities and
infrastructure). From the commencement of the Main Exploration Period,
Capital Costs shall be calculated and accounted for separately in respect of
each individual Prospective Area or Development Area, as the case may
be.

“Capital Cost Recovery Petroleum” shall have the meaning given to it in
Article 11.3(a)(ii).

“Carry” shall have the meaning given to it in Article 3.6(a).

“Certificate” shall have the meaning given to it in paragraph 4.2 of the
Entitlement Calculation.

“Commencement Date of Commercial Production” means the date upon
which Commercial Production from the relevant Development Area
conducted by Contractor has been delivered for sixty (60) consecutive days
at the relevant Delivery Point(s).

“Commercial Production” means production of Crude Oil and delivery
of the same at the Delivery Point(s) under a plan of development and
production as provided for in the relevant Development Programme, as
amended from time to time.

“Contract Area” means at the Execution Date the area (from the surface
to any and all depths accessible to drilling technology as may be developed
at any time during the term of this Agreement and as it may be extended)
as described and delineated in Appendix 2, and thereafter the whole or any
part of such area that has not been relinquished by Contractor in accordance
with the terms of this Agreement. Subject to the provisions of Articles
4.3(a) and 4.8(a), the Contract Area may be comprised of Prospective
Area(s) or Development Area(s).

“Contractor” means all of the Contractor Parties collectively.

(4)
“Podratgmm Lagvetma islari Hesabr’ — monasi 14.2(k) bendinds
verilmisdir.

“Podratcinin taxmin edilan Dollar pay1” — monasi Pay hesablamasinin 1.4
bondinda verilmisdir.

“Podratcinin obyektlari” — monasi 9.3 bondindo verilmisdir.

“Podrate taraflar” — birlikda Statoyl, ONS va/ve ya onlarin hor hans hiiquq
varislori vo miimkiin miivokkillari demokdir.

“Podrat¢i taraf” — Statoyl va ya ONS vo/va ya onlarin her hansi hiiquq
varislori vo miimkiin miivokkillari demokdir.

“Podratginin Hasilat hacminda payr” —
bondinda verilmisdir.

monasi Pay hesablamasinin 1.6

“Podratcinin Miistarak Obyektlari” — Podratginin Neft-qaz Omoliyyatlari
ilo bagli olaraq SOCAR va/va ya SOCAR-1n hor hans1 Ortaq Sirkotlari, har
hans1 Podratg1 Tarofin Ortaq Sirkotlori va ya Uciincii Toroflor ilo birlikdo
istifadosinda istirak etdiyi har hansi obyekt demokdir.

“Mosroeflarin avezinin 6denilmasi” — Podratginin Neft-qaz omoliyyatlarina
mesroflarinin avazinin ddonilmasi iigiin Kontrakt sahasinda hasil edilmis
Xam neft payinin Podratgrya ayrilmasi prosesi demokdir; “Ovazi Sdanilen
masreflar” dedikda galacakda avezi ddanilesi masrofler, “Ovezi Gdanilmis
masreflar” dedikda isa avezi Gdonilib qurtarmis masroflor basa diisiiliir.

“Masroeflarin avazinin dédanilmasi iigiin Karbohidrogenlar” — monasi
11.3(a) bondinds verilmisdir.

“Xam neft” — xam mineral neft, kondensat, neft bitumu, ozokerit va tabii sakildo
olan, yaxud kondensasiya vo ya ekstraksiya vasitasila Tabii gazdan alinmis bark
va ya maye karbohidrogenlorin, yaxud bitumun xiisusi ¢gakisinden asili
olmayaraq biitiin névlori, 0 ciimladan Normal temperatur va tazyiq saraitinda
Tabii qazdan alinan qaz kondensat mayelari vo elaca do yuxarida adlari gakilon
maddolordan emal edilmis vo ya islanmis mohsullar demakdir.

“Contractor Abandonment Account” shall have the meaning given to it
in Article 14.2(k).

“Contractor Estimated Dollar Entitlement” shall have the meaning
given to it in paragraph 1.4 of the Entitlement Calculation.

“Contractor Facilities” shall have the meaning given to it in Article 9.3.

“Contractor Parties” means collectively Statoil and SOA and/or any of
their successors or permitted assignees.

“Contractor Party” means any one of Statoil and SOA and/or any of their
successors or permitted assignees.

“Contractor Production Entitlement Share” shall have the meaning
given to it in paragraph 1.6 of the Entitlement Calculation.

“Contractor Shared Facilities” means any facility, in which Contractor
participates for use in connection with the Petroleum Operations together
with any of SOCAR and/or Affiliates of SOCAR, Affiliates of any
Contractor Party or Third Parties.

“Cost Recovery” means the process by which Contractor is allocated
Crude Oil production from the Contract Area for the recovery of its
Petroleum Costs. “Cost Recoverable” means such costs to be recovered in
the future and “Cost Recovered” means such costs recovered in the past.

“Cost Recovery Petroleum” shall have the meaning given to it in Article
11.3(a).

“Crude Oil” means crude mineral oil, condensate, asphalt, ozocerite, and
all kinds of hydrocarbons and bitumen regardless of gravity, either solid or
liquid, in their natural condition or obtained from Natural Gas by
condensation or extraction, including Natural Gas liquids at STP and
including products refined or processed from any of the forgoing.

G6)
“Catdirilma moantagasi” — Karbohidrogenlorin sahildaki emali va saxlama
terminalinda qoyulmus ¢ix1s flansindaki masrafélgan cihaz, va ya domir yolu
yiiklomo sisteminin yiik tarazilori, agar Podratg: onlardan islonma obyektlori
kimi istifada etmak qorarina galarse, yaxud Bakidan ixrac sisteminin giris
flansi (Baki-Tbilisi-Ceyhan ixrac komorinin giris flansi daxil olmaqla, lakin
bununla mahdudlasmadan), va ya Podratginin tévsiyalori ssasinda Rahber
komita torafinden vaxtasini tayin edilon her hansi digar néqte yaxud néqtoler
demokdir; bu gortlo ki, hor islonmo sahosi iigiin ayrica Catdiriima montaqolori
ola bilar (Tabii somt qazi ii¢iin iso 15.1 bandinds mayyonlasdirildiyi kimi).

“Layiha standartlari” — 8-ci Olavads verilmis layiho standartlari vo texniki
sortlor demokdir.

“{slonma va hasilat dévrii” — monasi 4.7 bondindo verilmisdir.

“islanma sahasi” — vahid islonmo proqrami ile shata olunan bir (1) vo ya bir
nego Perspektiv saha demakdir.

“islonma proqrami” — monasi 4.8(a) bandindo verilmisdir.

“Kasf” — Perspektiv sahodo Xam neft yataginin kasfi demakdir.

“Dollar” va ya “$” — Amerika Birlasmigs Statlarinin valyutas1 demakdir.

“jkiqat vergitutmanm aradan qaldirilmas: haqqinda miiqavila” —
golirlordon ikiqat vergi tutulmasina yol verilmomasi iigiin Azorbaycan
Respublikasinda tatbiq edila bilon har hansi Vergi konvensiyasi va ya
miiqavilasi demakdir.

“Qiivvayeminme tarixi” — monasi 25.1 bondindo verilmisdir.

“Pay hesablamasi” — 11-ci Olaveda géstarilen sarti va faktiki paylarin
hesablanmasi qaydas1 demokdir.

“Delivery Point” means the custody transfer meter at the outlet flange of
the onshore Petroleum processing and storage terminal, or for Associated
Natural Gas as defined in Article 15.1, or at the weighbridge of a rail
loading system if Contractor elects to have it developed as part of the
upstream facilities, or at the entry flange in an export system from Baku
(including, but not limited to the inlet of the Baku-Tbilisi-Ceyhan pipeline)
and any other place or places as may be decided upon by the Steering
Committee from time to time based on recommendations made by
Contractor; provided that there may be separate Delivery Points for each
individual Development Area.

“Design Standards” means the design standards and specifications set
forth in Appendix 8.

“Development and Production Period” shall have the meaning given to
it in Article 4.7.

“Development Area” means one (1) or more Prospective Area(s) covered
by a single Development Programme.

“Development Programme” shall have the meaning given to it in Article
4.8(a).

“Discovery” means a discovery within a Prospective Area of an
accumulation of Crude Oil.

“Dollars” or “$” means the currency of the United States of America.
“Double Tax Treaty” means any treaty or convention with respect to
Taxes which is applicable to the Republic of Azerbaijan for the avoidance
of double taxation of income.

“Effective Date” shall have the meaning given to it in Article 25.1.
“Entitlement Calculation” means the procedure and calculation in

relation to provisional entitlement and actual entitlement set forth in
Appendix 11.

(6)
“Otraf miihitin miihafizosi standartlari’” — 26.1 bondinds nazardo
tutuldugu kimi Podratgi, SOCAR va ETSN arasinda razilasdirilmis digor
standartlar va metodlarla avez olunana qader 9-cu Olavada géstarilon
standartlar vo metodlar demokdir.

“Lagvetma islarinin xare smetasi” — monasi 14.2(g) bandinds verilmisdir.

“Artiq istehsal giicii ila bagh tikinti va istismara dair sazislor” — monasi
9.3(e)(vii) bandindo verilmisdir.

“Artiq istehsal giicii” — monasi 9.3(b) bondindo verilmisdir.

“imzalanma tarixi” — Sazigin ovvalindo géstarilon va Toraflorin solahiyyotli
niimayandolori Sazisi imzaladiqlan tarix demokdir.

“Ekspert qararinin verilmasi qaydasi” — 12-ci Olavada géstarilon qayda
demokdir.

“Kasfiyyat islori proqrami” — 10-cu Olavada qeyd olunmus kasfiyyat islori
demokdir.

“Fors-major hallari” — monasi 21.1 bondindo verilmisdir.

“Sarbast dénerli valyuta” — Dollar va/yaxud beynalxalq bank birliyindo
hamuligla qabul edilmis digar sorbast dénorli xarici valyuta demokdir.

“Xarici Subpodratg1” — Azorbaycan Respublikasi hiidudlarindan konarda
qeydo alinmis, qanuni yolla yaradilmis, yaxud taskil edilmis har hans hiiquqi
goxs va ya taskilat demokdir.

“ODM deflyatorunun indeksi” — ABS Ticarat Nazirliyinin igtisadi Tahlil
Burosu (iTB) torafinden ITB-nin internet sohifasinds (www.bea.gov) dorc
edilon ABS-in timumi daxili mahsulu iigiin qiymotlar deflyasiyasinin indeksi
demokdir. Bu internet sohifasinin isi va ya orada homin molumatin darci
dayandirildiqda Toraflar Beynalxalq Valyuta Fondunun "Beynalxalq maliyya

“Environmental Standards” means the environmental standards and
practices set forth in Appendix 9 until substituted by other standards and
practices agreed between Contractor, SOCAR and MENR, as provided in
Article 26.1.

“Estimated Cost of Abandonment” shall have the meaning given to it in
Article 14.2(g).

“Excess Capacity Construction and Operation Agreements” shall have
the meaning given to it in Article 9.3(e)(vii).

“Excess Capacity” shall have the meaning given to it in Article 9.3(b).

“Execution Date” means the date first above written in the Agreement on
which duly authorised representatives of the Parties have executed the
Agreement.

“Expert Determination Procedure” means the procedure set out in
Appendix 12.

“Exploration Work Programme” shall mean the exploration work set out
in Appendix 10.

“Force Majeure” shall have the meaning given to it in Article 21.1.

“Foreign Exchange” means Dollars and/or other freely convertible
foreign currency generally accepted in the international banking
community.

“Foreign Sub-contractor” means a Sub-contractor which is an entity or
organisation which is incorporated, legally created or organised outside the
Republic of Azerbaijan.

“GDP Deflator Index” means the Implicit Price Deflator Index for United
States Gross Domestic Product issued by the Bureau of Economic Analysis
(BEA) of the United States Department of Commerce, as published on
BEA’s website www.bea.gov. If this website ceases to exist or ceases to
publish said information, the Parties shall use “International Financial

q)
statistikasi" nagrindon, yaxud Toaroflar arasinda qarsiliqh raziliga géra digar
miinasib nasrdon istifado edocaklor.

“Neft-qaz sanayesinda qabul edilmis beynalxalq miisbat praktika” —
biitiin Neft-qaz Omoliyyatlarm neft-qaz sahasindoki_ miisbet vo
moqsadauygun tacriibaya uygun olaraq sayla, tahliikasiz va samarali sakildo
vo elaca da oxsar sortlarda va soraitda oxsar foaliyyatlori hoyata keciren
tacriibali operatorlarin adoten géstardiyi daracada say va maqsedouygunluq
niimayigs etdirmoklo hoyata kecirmak demakdir.

“Hokumat organi” vo ya “Hékumet orqanlari” — Azarbaycan
Respublikasinin Hékumati va onun hor hansi siyasi vo ya diger orqam, 0
ciimladen yerli hékumet organlari, balediyyaler, habelo har ciir basqa
tamsiledici orqanlar, bas idaraler va ya idara etmak, qanunlar va qaydalar
qebul etmak, vergilar va ya riisumlar qoymaq va ya tutmaq, lisenziyalar vo
icazalor vermok, Sazislo alaqadar SOCAR-in vo/yaxud Podratginin har hanst
hiiquqlarini, Ghdoliklorini va ya foaliyyatini tasdiq etmok, yaxud bunlara
basqa tarzda birbasa va ya dolayis1 ila (maliyya sahasinda va ya digar sahada)
tasir etmak solahiyyatlori verilmis hakimiyyot orqanlari demakdir. Bu Saziso
asason raziliq aldo edilmisdir ki, yalniz 20.2 va 26.6(a) bandlorindoki
moqsedler baximindan her hansi dévilet miiassisasi, elaca da ancaq
kommersiya, yaxud digor tasarriifat foaliyyati ila masgul olan (va heg bir
hékumot funksiyasi dasimayan, habela heg bir qanunvericilik, tonzimlayici
vo ya vergi funksiyasina malik olmayan) her hansi baladiyya organ
“Hoékumat organ” mofhumuna daxil deyil.

“Hokumat Taminati” — 5-ci Olaveda gésterilan formada Azarbaycan
Respublikas1 Hékumotinin Tominati va Ohdoliklori demokdir.
“jlkin kasfiyyat dévrii” — monasi 4.1 bondindo verilmisdir.

“Birga amoaliyyat sazisi” va ya “BOS” — monasi 6.1 bandinda verilmisdir.

“LIBOR” — London banklararasi depozitlor bazarmda tig (3) ayliq Dollar
takliflori deracasinin Taqvim ii dévrii iigiin orta odedi qiymoti kimi
hesablanan faiz doracasi demakdir; bu doraca her giin Londonun "Faynonsl

Statistics” of the International Monetary Fund, or other suitable publication
as mutually agreed by the Parties.

“Good International Petroleum Industry Practice” means the conduct
of all Petroleum Operations in a diligent, safe and efficient manner in
accordance with good and prudent oil and gas field practices and
internationally recognised standarts and with that degree of diligence and
prudence reasonably and ordinarily exercised by experienced operators
engaged in similar activities under similar circumstances and conditions.

“Governmental Authority” or “Governmental Authorities” means the
government of the Republic of Azerbaijan and any political or other
subdivision thereof, including any local government, municipality, or other
representative, agency or authority, which has the authority to govern,
legislate, regulate, levy or collect taxes or duties, grant licenses and permits,
approve or otherwise impact (whether financially or otherwise), directly or
indirectly, any of SOCAR’s and/or Contractor’s rights, obligations or
activities under the Agreement. For the purpose of Articles 20.2 and 26.6(a)
only, it is agreed that any state enterprise, as well as any municipal body,
which is engaged solely in the conduct of commercial or other business
activities (and is not engaged in any act of governing and does not possess
any legislative, regulatory or taxing functions), shall be excluded from the
definition of “Governmental Authority”.

“Government Guarantee” means the Guarantee and Undertaking of the
Government of the Republic of Azerbaijan in the form set forth in Appendix
5.

“Initial Exploration Period” shall have the meaning given to it in Article
4.1.

“Joint Operating Agreement” or “JOA” shall have the meaning given to
it in Article 6.1.

“LIBOR” means a rate of interest calculated from the arithmetic average

over a Calendar Quarter period of the three (3) month Dollar London
Interbank offer rate quoted daily in the London Financial Times (or in the

(8)
Tayms" (Financial Times) qazetinda dare edilir ("Faynansl Tayms" qozetinin
nasri dayandirildiqda, deraconin elan olundugu monbe Toraflarin garsiliqli
razihigi ila miisyyon edilir).

“Osas kasfiyyat dévrii” — monasi 4.3(b) bandindo verilmisdir.

“Osas ixrac qurgusu” — Kontrakt sahasindon hasil edilmis Xam neftin son
tayinat néqtoleri ixrac monteqoalorindan ixraci tigiin nozorda tutulan osas
qurgu demokdir.. Homin Osas ixrac qurgusu Toroflorin garsiliqht raziligi ilo
miiayyon edilir.

“KO6klii pozuntu” — elo mahiyyatca pozuntu demoakdir ki, agar diizaldilmasa,
Podratginin, SOCAR-in, yaxud Hékumet orqaninin — aidiyyatindon asili
olaraq — 6z miiqavilo Ghdoliklorini yerina yetirmokdan agiq-aydin imtina
etmasi noticasinds, ya da Sazisin kommersiya maqsadinin bas tutmamasina
sabab olmus davranis noticasinds Sazisin biitévliikds 6z monasini itirmasino
borabordir.

“sas obyektlar” — manasi 14.2 bandinda verilmisdir.

“Maksimum samar ali siirat” — monasi 19.4 bandinda verilmisdir.

“Olema qaydasi” — Xam neftin qiymotlondirilmasinin va hecmlerinin
6l¢iilmasinin 7-ci Olavada gésterilmis qaydasi demoakdir.

“Minimum koasfiyyat is programy” vo ya “MKiP” — 4.2(a)(i)-(ii) bondlori
va 4.4(a)(i)-(iii) bondlorinds miivafiq olaraq géstorildiyi kimi Ilkin kasfiyyat
dévrii va Osas kesfiyyat dévrii orzindo yerino yetirilmali olan is hacmi
demokdir.

“ETSN” — Azarbaycan Respublikasinm Ekologiya va Tabii Sorvotler
Nazirliyi va ya istonilon vaxt Azorbaycan Respublikasi Ekologiya va Tabii
Sorvetlor Nazirliyinin imzalanma tarixinds icra etdiyi funksiyalarmin
icrasina cavabdeh olan hor hansi digar qurum va ya saxs demokdir.

event that the London Financial Times ceases to be published then such
other publication as the Parties shall agree).

“Main Exploration Period” shall have the meaning given to it in Article
43(c).

“Main Export Facility” means the principal facility intended for the
export of Crude Oil produced from the Contract Area to the terminus of
which is located at an export point. Such Main Export Facility shall be
agreed by Parties.

“Material Breach” means a fundamental breach, which, if not cured, is
tantamount to the frustration of the entire Agreement either as a result of
the unequivocal refusal of Contractor, SOCAR or any Governmental
Authority, as the case may be, to perform its contractual obligations or the
Government Guarantee, as the case may be, or as a result of conduct which
has destroyed the commercial purpose of this Agreement.

“Major Facilities” shall have the meaning given to it in Article 14.2.

“Maximum Efficient Rate” shall have the meaning given to it in Article
19.4.

“Measurement Procedure” means the Crude Oil Measurement and
Evaluation Procedure set forth in Appendix 7.

“Minimum Exploration Work Programme” or “MEWP” means a
scope of work to be implemented during the Initial Exploration Period and
the Main Exploration Period as set out in Articles 4.2(a)(i)-(ii) and
4 A(a)(i)-(iii) respectively.

“MENR” means the Ministry of Ecology and Natural Resources of the
Republic of Azerbaijan or any other person for the time being responsible
for carrying out the functions carried out by the Ministry of Ecology and
Natural Resources of the Republic of Azerbaijan at the Execution Date.

(9)
“Tabii qaz” — Normal temperatur va tazyiq soraitinds qazaoxsar fazada olan
biitiin karbohidrogenlar, o ciimladen yagli qazdan maye karbohidrogenlor
ekstraksiya va ya separasiya edildikdon sonra qalan somt qazi va quru qaz,
habela karbohidrogen monsali olmayan biitiin qazlar va ya qazaoxsar
karbohidrogenlorls birlikda hasil edilon digar maddoler (0 ciimladon, lakin
bunlarla mahdudlasdirilmadan, karbon qazi, kiikiird va helium) demakdir, bu
sortla ki, kondensasiya va ya ekstraksiya edilmis maye karbohidrogenlar bu
torifo daxil olmasin.

“Xalis ixrac dayeri” — monasi 13.1(a)(i) bondinds verilmisdir.

“Sarbast tabii qaz” — Tabii samt qaz1 olmayan Tabii qaz demoakdir.

“Sarbast tabii qaz Kasfi” — Perspektiv sahodo Sarbast tabii qaz yataginin
kogfi demokdir.

“Kasf va onun kommersiya dayari haqqinda bildiris” — monasi 4.6(a)
bondinda verilmisdir.

“Perspektivlik haqqinda bildiris” — monasi 4.3(a) bondindoa verilmisdir.

“Omoliyyat sirkati” — 6-c1 Maddaya uygun olaraq Podratginin adindan Neft-
qaz omoliyyatlari aparmagq iiciin miiayyon maqamda tayin edilmis sirkot, o
ciimladen bu Sazisin va BOS-nin sortlerina uygun olaraq yaradilmis vo
Omoliyyat sirkati kimi tayin edilmis birga Omoliyyat sirkati demokdir.

“Omoliyyat masraflari” — Kontrakt sahasinda vo ya onunla olaqodar
giindalik Neft-qaz omoliyyatlari gargivesinda bilavasite, yaxud dolayisi ilo
gokilmig masraflear, o ciimleden Karbohidrogenlorin ¢ixarilmasina,
tomizlonmasina, oyadilmasina, tozyiq géstorilmasina, toplanmasina, emalina,
saxlanmasina, hazirlanmasina, yola salimmasina va Catdirilma montaqasino
(montaqolarina) qader naql edilmasina, texniki xidmoto/tamira, xidmatlara va
inzibati idarsetmayo gakilon masroeflor, habela lagvetma ile bagli édanislar, o
ciimladen Lagvetma fonduna(fondlar) (va ya vaziyyatden asili olaraq
Podratginin logvetma islori hesabina) ayirmalar demokdir. Osas kasfiyyat

“Natural Gas” means all hydrocarbons that are in a gaseous phase at STP
including but not limited to casing head gas and residue gas remaining after
the extraction or separation of liquid hydrocarbons from wet gas, and all
non-hydrocarbon gas or other substances (including but not limited to
carbon dioxide, sulphur and helium) which are produced in association with
gaseous hydrocarbons; provided that this definition shall exclude
condensed or extracted liquid hydrocarbons.

“Net Back Value” shall have the meaning given to it in Article 13.1(a)(i).

“Non-associated Natural Gas” means Natural Gas other than Associated
Natural Gas.

“Non-associated Natural Gas Discovery” means a discovery within a
Prospective Area of an accumulation of Non-associated Natural Gas.

“Notice of Discovery and its Commerciality” shall have the meaning
given to it in Article 4.6(a).

“Notice of Prospectivity” shall have the meaning given to it in Article
43(a).

“Operating Company” means a company appointed for the time being to
conduct Petroleum Operations on behalf of Contractor in accordance with
Article 6, including a joint Operating Company from the time of its
incorporation and appointment as the Operating Company in accordance
with the terms and conditions of this Agreement and the JOA.

“Operating Costs” means those costs incurred in day to day Petroleum
Operations in or in relation to the Contract Area whether directly or
indirectly incurred, including but not limited to extraction, treatment,
stimulation, injection, gathering, processing, storage, handling, lifting and
transportation of Petroleum to the Delivery Point(s), maintenance, service,
administration, and payments incurred in respect of abandonment including
payments to the Abandonment Fund(s) (or the Contractor Abandonment
Account, as the case may be). From the commencement of the Main
Exploration Period, Operating Costs shall be calculated and accounted for

(10)
dévrii basladiqdan sonra Omoliyyat masraflorinin hesablanmasi vo ugotu hor
miivafiq Perspektiv saha va ya Islonma sahasi tizra ayrica aparilir.

“Digar Podratgi taraflar” — ONS va onun yiiz (100) faiz SOCAR-a moxsus
vo onun tarefindan idara olunan hiiquq varislori vo miimkiin miivokillori
istisna olmaqla, birlikda biitiin Podratg: taraflar demakdir.

“Lagvetma islori iizra Qahq Odanis” — monasi 14.2(j) bondindo
verilmisdir.

“istirak pay1” — monas1 1.1 bandindo verilmisdir.

“Taraflar” — SOCAR, Statoyl va ONS, habela va miivafiq olaraq onlarin har
hanst hiiquq varislori va miimkiin miivakkillori demokdir.

“Taraf” — Taroflardon har hans biri demokdir.
“Karbohidrogenlar” — Xam neft va Tabii qaz demoakdir.

“Neft-qaz amoliyyatlari masroaflari” — Omoeliyyat masrofleri va Osasli
masraflar demakdir, Neft-qaz omoliyyatlar1 maqsadlori iigiin Podratgmin faktik
gokdiyi biitiin mosroflori shata edir. Sazisdo (i) Neft-qaz omoliyyatlarn
masraflari kimi daqiq gésterilmis moblaglorin istisnasiz olaraq hamuisi (0
ciimladen, lakin bununla mohdudlasdirilmadan, 18.3 bandinds miisyyan
edilmis mabloglor), habela (ii) Miihasibat ugotunun aparilmasi qaydasina
miivafiq suratda Neft-qaz omoliyyatlari hesabina lazimi sakilda kéciiriilmiis
mablagler Neft-qaz omaliyyatlari masroflarina daxildir. Osas kasfiyyat dévrii
basladiqdan sonra Neft-qaz omoliyyatlar masroflarinin hesablanmasi va ugotu
hor miivafiq Perspektiv saho vo ya Islonmo sahosi tizra ayrica apartlir.

“Neft-qaz amoliyyatlarr”’ — Karbohidrogenlorin kasfiyyati, giymotlon-
dirilmasi, igslanmasi, ¢ixarilmasi, hasilati, sabitlosdirilmasi, hazirlanmasi (0
ciimladen Tabii gazin hazirlanmasi), oyadilmasi, tazyiq géstarilmasi,
toplanmasi, saxlanmasi, yiikvurma avadanliqlari iigiin demir yollarin va ya
avtomobil yollarmmin gakilmasi, demir yol sabakasi va ya mévcud boru
komorlori iigiin birlasdirici girigs moanteqalorin tikilmasi, yiiklonib
gondorilmasi, Catdirilma mantaqasina (mantaqalerina) qader neq! edilmasi
vo Kontrakt sahasinda hasil edilmis Karbohidrogenlorin marketingi vo
Kontrakt sahasinds lagvetme islori ila bagli biitiin omoliyyatlar demokdir.

separately in respect of each individual Prospective Area or Development
Area, as the case may be.

“Other Contractor Parties” means collectively all Contractor Parties at
any time except for SOA or its successors and permitted assignees that are
one hundred (100) percent owned and controlled by SOCAR.

“Outstanding Abandonment Contribution” shall have the meaning
given to it in Article 14.2().

“Participating Interest” shall have the meaning given to it in Article 1.1.

“Parties” means SOCAR, Statoil and SOA and any of their respective
successors and permitted assignees.

“Party” means any of the Parties.
“Petroleum” means Crude Oil and Natural Gas.

“Petroleum Costs” means Operating Costs and Capital Costs and shall
include all expenditures actually incurred by Contractor for the purposes of
the Petroleum Operations. Petroleum Costs shall include, without
limitation, (i) the amounts expressly identified in the Agreement as
Petroleum Costs (including but not limited to the amounts identified in
Article 18.3) and (ii) the amounts properly debited to the Petroleum
Operations Account in accordance with the Accounting Procedure. From
the commencement of the Main Exploration Period, Petroleum Costs shall
be calculated and accounted for separately in respect of each individual
Prospective Area or Development Area, as the case may be.

“Petroleum Operations” means all operations relating to the exploration,
appraisal, development, extraction, production, stabilisation, treatment
(including processing of Natural Gas), stimulation, injection, gathering,
storage, building rail or roads for loading facilities, building connecting
entry point to the rail network or to existing pipelines, handling, lifting,
transporting Petroleum to the Delivery Point(s) and marketing of Petroleum
from, and abandonment operations with respect to, the Contract Area.

aby
“Neft-qaz oamoliyyatlari hesabi” — Miihasibat ucgotunun aparilmasi
qaydasinin 1.2 bandinda verilmisdir.

“Satis mantaqasi” — monasi 13.1(d)(ii) bandinda verilmisdir.

“Hasilat hacminda paylar” — monasi Pay hesablamasinin 1.6 bandindo
verilmisdir.

“Monfoaat Karbohidrogenlari” — manasi 11.5 bandinda verilmisdir.
“Monfoat vergisi” — monasi 12.2(a) bandindo verilmisdir.
“Perspektiv saha” — monasi 4.3(a) bandinda verilmisdir.

“Tashih mablagi” — monasi Pay hesablamasinin 1.2 bandinda verilmisdir.

“Aradan qaldirma miiddoati” — manasi 29.1 bandindoa verilmisdir.

“Qaydalar” — monasi Arbitraj qaydasinin 1.1 bandinda verilmisdir.

“Bas nazaratedici heyat” — Tarafa miinasibatde, hamin Tarafin bu Sazislo
alaqedar biitiin omoliyyatlarinm va foaliyyotinin yerina yetirilmasino
rahbarlik etmaya masul olan 6lka bas meneceri; Taraf va ya onun Ortaq
sirkoti ilkin kosfiyyat dévrii va Osas kosfiyyat dévrii va ya Olava kosfiyyat
dévrii orzinda Omoliyyat sirketi kimi foaliyyot gésterdiyi halda iso, onun
Neft-qaz omoliyyatlarinin aparilmasina rahbarlik etmaya masul olan dlka bas
meneceri vo/yaxud hamin 6lka bas menecerinin bilavasita tabeliyinda olan
hor hans1 digar idaraetma heyati demokdir.

“SOCAR-1n taxmin edilan Dollar payi” — monasi Pay hesablamasinin 1.5
bondinda verilmisdir.

“SOCAR-1in Hasilat hacminda payr” — monasi Pay hesablamasinin 1.6
bondinda verilmisdir.

“Petroleum Operations Account” shall have the meaning given to it in
paragraph 1.2 of the Accounting Procedure.

“Point of Sale” shall have the meaning given to it in Article 13.1(d)(ii).

“Production Entitlement Shares” shall have the meaning given to it in
paragraph 1.6 of the Entitlement Calculation.

“Profit Petroleum” shall have the meaning given to it in Article 11.5.
“Profit Tax” shall have the meaning given to it in Article 12.2(a).
“Prospective Area” shall have the meaning given to it in Article 4.3(a).

“Reconciliation Amount” shall have the meaning given to it in paragraph
1.2 of the Entitlement Calculation.

“Remedy Period” shall have the meaning given to it in Article 29.1.

“Rules” shall have the meaning given to it in paragraph 1.1 of the
Arbitration Procedure.

“Senior Supervisory Personnel” means, with respect to a Party, such
Party’s country general manager, who is responsible for directing the
performance of all operations and activities of such Party with respect to
this Agreement, and to the extent a Party or its Affiliate is acting as
Operating Company during the Initial Exploration Period and the Main
Exploration Period or Additional Exploration Period, its country general
manager, and/or any other management personnel, who are responsible for
directing the performance of Petroleum Operations and who directly report
to such country general manager.

“SOCAR Estimated Dollar Entitlement” shall have the meaning given
to it in paragraph 1.5 of the Entitlement Calculation.
“SOCAR Production Entitlement Share” shall have the meaning given
to it in paragraph 1.6 of the Entitlement Calculation.

(12)
“SOCAR Niimayandaleri” — 18.1 bandina uygun olaraq Omoliyyat
sirkotinin miiqavila vo tachizat proseslari ilo bagli SOCAR-1 tamsil etmasi
tigiin tayin edilmis SOCAR omakdaslar1 demoakdir.

“Normal temperatur va tazyiq seraiti” — Farengeyt iizro altmis doraca/Selsi
tizra on bes tam yiizdo alli alti daraca (60°F/15,56°C) normal temperatur vo
1,01325 bar normal atmosfer tazyiqi demakdir.

“Rahbar komita” — 5.1 bandina miivafiq olaraq yaradilan komita demokdir.

“Subpodratg1” — Podratg1 va ya Omoliyyat sirkati ile birbasa vo ya vasitali
miiqavila iizra, yaxud onlarin adindan bu Sazislo olaqadar mallar géndaren,
islor géran, yaxud xidmotlor gésteren her hansi fiziki va ya hiiquqi sexs
demokdir.

“Vergi qoyulan moanfaat” — monasi 12.2(e) bandinda verilmisdir.

“Vergilar” — hor hansi Hékumot orqanina édonilon, yaxud onun tarefinden
alinan biitiin mévcud va ya golecok riisumlar, gémriiklor, tadiyalor,
qonorarlar, vergiler va ya haqlar demokdir.

“Texniki Tadqigat isi” — monas1 9.3(e)(iii) bandinde verilmisdir.

“Uciineii taraf” elo fiziki vo ya hiiquqi soxs demokdir ki, 0, Tarof va ya hor
hans1 Torafin Ortaq sirkati deyil.

“Ton” — metrik ton, yoni Fransanin Sevr sohorinds yerlagon Beynalxalq Olcii
vo Caki Biirosunun miisayyon etdiyi vo 7,4 Barela barabar olan min (1000)
kiloqramliq kiitle demokdir.

“Omumi hasilat hacmi” — 11.2 bondinin miiddoalarina uygun olaraq
miivafiq islonmo sahosino dair Neft-qaz omoliyyatlar tigiin islodilmis
hocmlor ¢ixilmaqla hor hans1 Taqvim riibiinds miivafiq iglonme sahosinden
alinmis Xam neft hasilatinin iimumi hacmi demokdir.

“SOCAR Representatives” means those employees of SOCAR who are
designated to represent SOCAR in connection with the Operating
Company’s contracting and procurement processes in accordance with
Article 18.1.

“Standard Temperature and Pressure” or “STP” means the standard
temperature and atmospheric pressure of sixty degrees Fahrenheit/fifteen
point five six degrees Centigrade (60°F/15.56°C) and 1.01325 bars.

“Steering Committee” means the committee established pursuant to
Article 5.1.

“Sub-contractor” means any natural person or juridical entity contracted
directly or indirectly by or on behalf of Contractor or by or on behalf of the
Operating Company, to supply goods, work or services related to this
Agreement.

“Taxable Profit” shall have the meaning given to it in Article 12.2(e).

“Taxes” means all existing or future levies, duties, payments, fees, taxes
or contributions payable to or imposed by any Governmental Authority.

“Technical Study Work” shall have the meaning given to it in Article
9.3(e)(iii).

“Third Party” means a natural person or juridical entity, other than a Party
hereto or an Affiliate of a Party.

“Tonne” means metric ton, i.e. one thousand (1000) kilograms as defined
by the International Bureau of Weights and Measures, Sevres, France, and
which equals 7.4 Barrels.

“Total Production” means, for any Calendar Quarter, the total production
of Crude Oil obtained from a relevant Development Area, less the
quantities used pursuant to Article 11.2 for Petroleum Operations in
relation to such Development Area.

(13)
“Naqletma itkileri” — monasi 13.1(d)(iii) bandinda verilmisdir.

“Qsas ana sirkat” — Statoyla aid olduqda Norvecda qeyda alinmis Equinor
ASA sirkati; ONS-yo aid olduqda iso Azorbaycan Respublikasinda qeydo
alinmis SOCAR; va har hansi digar Podratgi tarafa aid olduqda bu Podratg1
torefin asas ana sirkoti va her hansi bela Osas ana sirkotinin hiiquq varisi
demokdir.

“Osas ana sirkotin taminati” — 4-cii Olavada géstarilon niimuna iizra Osas
ana sirkot torofindon verilon tominat demokdir.

“Odonilmamis balans” — monasi 3.6(b) bondindo verilmisdir.
“DV” — Azorbaycan Respublikasinin alave dayer vergisi demakdir.

“Qarazli xata” — Bas nozarotedigi heyat torafindan Beynolxalq neft-qaz
sonayesinda gabul edilmis miisbat tacriiboya kobud etinasizliq géstaran,
yaxud digor fiziki va ya hiiquqi soxsin tohliikesizliyina vo ya omlakina homin
Bas nozaratedigi heyotin bildiyi va ya bilmali oldugu zorarli naticalara
goatirmok niyyati ilo qasdon, siiurlu, yaxud etinasiz suratde téredilon har hansi
foaliyyat va ya foaliyyotsizlik demokdir. Lakin, Qarazli xota anlayisina (i) bu
Sazisdon irali galon hor hansi funksiyam, salahiyyati va ya miilahizoni hoyata
kegirarak edilmis miihakima yanlisligi va ya sahv, va/yaxud (ii) qoza halinin
garsisini almaq iigiin asaslandirilmis sakilda talob olunan hor hans faaliyyat
vo ya foaliyyotsizlik daxil deyildir.

“Sifir balansi” — miivafiq islonmo sahosino dair iglonmo vo hasilat dévrii
basladiqdan sonra Miihasibat ugotunun aparilmasi qaydasina miivafiq suratda
homin miivafiq islonmo sahosino aid Osash mesraflorin ddonilmesi ilo
alaqedar Podratginin apardigi hesabda sifir balansinin alda edilmasi
demokdir. ilk dofa Sifir balansi aldo edildikdan sonra, 14.1 bandindoki
magsoadlor iigiin Osash masroflor asas biidca kateqoriyalart tizra tasnif edilir.

“Transit Losses” shall have the meaning given to it in Article 13.1(d)(iii).

“Ultimate Parent Company” means in relation to Statoil, Equinor ASA a
company incorporated in Norway; in the case of SOA, SOCAR, a company
incorporated in the Republic of Azerbaijan; and in the case of any other
Contractor Party, such Contractor Party’s ultimate parent company and the
successor of any such Ultimate Parent Company.

“Ultimate Parent Company Guarantee” means the guarantee given by
an Ultimate Parent Company in the form set forth in Appendix 4.

“Unrecovered Balance” shall have meaning given to it in Article 3.6(b).
“VAT” means the Republic of Azerbaijan value added tax.

“Wilful Misconduct” means any intentional and conscious, or reckless,
act or omission by Senior Supervisory Personnel, which, was in reckless
disregard of Good International Petroleum Industry Practice or was
intended to cause harmful consequences such Senior Supervisory
Personnel knew, or should have known, such act or omission would have
on the safety or property of another person or entity. However Wilful
Misconduct shall not include (i) any error of judgment or mistake made in
the exercise in good faith of any function, authority, or discretion conferred
under this Agreement, and (ii) any act or omission reasonably required to
meet an emergency.

“Zero Balance” means the achievement, after the commencement of the
Development and Production Period in respect of the relevant Development
Area, of zero balance in the accounts maintained by Contractor with respect
to Capital Costs relating to such Development Area in accordance with the
Accounting Procedure. After the occurrence of the first Zero Balance for
the purposes of Article 14.1, Capital Costs thereafter will be classified by
main budget category.

(4)
OLAVO 2

KONTRAKT SAHOSi VO XORITO

imzalanma tarixinds Kontrakt sahosi asagida géstorilmis vo olavo edilon
xoriteda ayrica nisanlanmis cografi koordinatlarin omala gatirdiyi perimetr
daxilinda olan saholori shata edir. Kontrakt sahasi iki ayri (serqi vo qarbi)
hissadon ibarat olan vahid bir saho taskil edir.

Kontrakt sahasi (asagida torifi verilmis) Sahil xatti ilo vo Krasovski referens-
ellipsoidina asaslanan 1942-ci il Pulkovo koordinat sistemina baglanmis,
asagidaki tayinedici parametrlori olan Qauss-Kriiger proyeksiyasinda diiz
xotlorla hiidudlanir:

Baslangic en dairasi: 0 daraca simal en dairasi

Baslangic uzunluq dairasi: 51 doraca sarq uzunluq dairasi
Baslangic miqyas amsali: 1,0

Doraca sabakasinin
ilkin koordinatlari:

500.000 m sarga dogru uzunlugq dairasi,
0 m simala dogru en dairasi

Doraca sabakasi vahidi — metr.

Kontrakt sahasinin sakkiz (8) dénmo néqtasinin cografi koordinatlari:

WGS-84 kordinat sistemi

En dairasi Uzunlug dairasi
simal) (sorq

1 40°49'02.02"N
2  40°26'41.57"N

50°32'31.98"E
51°17'54.76"E

APPENDIX 2

CONTRACT AREA AND MAP

As at the Execution Date, the Contract Area represents the areas inside the
perimeters constituted by the geographic co-ordinates set forth below and
as separately identified on the map attached hereto. The Contract Area is a
single area consisting of two separate, eastern and western, parts.

The Contract Area is bounded by the Coastline (as defined below) and by
straight lines on a Gauss-Kruger projection which is referenced to the
Pulkovo 1942 geodetic datum, Krassovski ellipsoid, and with the defining
parameters of:

Latitude of Origin: 0 degrees North
Longitude of Origin: 51 degrees East
Scale Factor at Origin: 1.0

Grid co-ordinates at Origin: 500,000 metres East, 0 metres North

Grid units are meters.

Geographic co-ordinates for the eight (8) turning points of the Contract
Area are:

WGS-84 coordinate system

Latitude Longitude
(North (East

1 40°49'02.02"N
2  40°26'41.57"N

50°32'31.98"E
51°17'54.76"E

(5)
3 40°13'39.16"N —51°06'59.40"E 3 40°13'39.16"N — 51°06'59.40"E

4  40°25'33.37"N — 50°33'12.43"E 4  40°25'33.37"N — 50°33'12.43"E

5 40°28'42.72"N —_50°31'25.93"E 5 40°28'42.72"N —_ 550°31'25.93"E

6 —40°28'38.29"N — 50°27'37.97"E 6 40°28'38.29"N —_550°27'37.97"E

7 ~~ 40°32'23.81"N — 50°23'49.25"E 7  40°32'23.81"N — 50°23'49.25"E

8 — 40°38'28.90"N — 50°22'51.92"E 8 — 40°38'28.90"N —550°22'51.92"E

Yuxarida géstorilon Kontrakt sahasinin orazisi toxminan iki min dérd yiiz The surface of the Contract Area defined above is approximately two
saksan doqquz (2489) kvadrat kilometrdir. thousand four hundred eighty nine (2.489) square kilometres.

(16)
Map of the Contract Area

Kontrakt sahasinin xeritasi

ASHRAFI - DAN ULDUZU EXPLORATION BLOCK

"4 MAP OF CONTRACT ARRA
Seale: 1:780.000

x

Latitude Longitude
40° 49' 02.02" 50° 331.98"

Area = 2489 sqm

Bland 18. vsSiceeec). ME eder/ "err, TH Rapa

ASHRAFI- DAN ULDUZU EXPLORATION BLOCK

1 MAP OF CONTRACT ARFA
Seale: 1:780.000

BH 8 ssrjus,) Oo ber]

a7
OLAVO 3

MUHASiBAT UCOTUNUN APARILMASI QAYDASI

Umumi miiddaalar

Bu 3-cu Olavada miihasibat ugotunun tamel prinsiplori Neft-qaz
sonayesinda gabul edilmis beynalxalq miisbat tacriibasi gargivasinda
miiayyon edilir.

Bu “Mithasibat ugotunun aparilmasi qaydas1’nin maqsadi bu Saziso
asason Neft-qaz omoliyyatlari aparilarkon ayirmalarin vo kreditlorin
miisyyonlasdirilmasinin odalotli va obyektiv metodunun teyin
edilmasi, habela xarclorin tasdiq olunmus biidcalera uygun olub-
olmamasi iizorinda nozarat metodu gésterilmasinden  ibarotdir.
Miihasibat ugotunun aparilmasi qaydasinin magqsodleri baximindan
Podratg1ya hor hans1 istinad konteksta géra aidiyyati tizra Omoliyyat
sirkotini, Podratgi toraflari vo onlarin Ortaq sirkatlorini nozordo tutur.
Toroflor razilasirlar ki, homin metodlarin hor hans biri hor hansi
Torof barasinds adalatsiz va ya geyri-obyektiv olarsa, Torafler hor
hans adalatsizliyin va ya qeyri-obyektivliyin aradan qaldirilmasi
iigiin lazimi dayisikliklori xog maramla tanzimlamak maqsadilo gériis
tagkil edirlor.

Toriflor

Bu Mithasibat ugotunun aparilmasi qaydasi magqsedleri baximindan
asagidaki terminlora belo monalar verilir:

(i) “Miihasibat ucotunun qabul olunmus metodlari” —
miihasibat ugotunun Neft-qaz sonayesinda qabul edilmis
beynoalxalq miisbat tacriibada hamiliqla qabul va tasdiq
edilmis prinsiplori, metodlar1 va qaydalar1 demoakdir.

(ii) “Miihasibat ucotunun aparilmasi qaydasi” — miihasibat
ucgotunun bu Olavade gésterilan prinsiplori, metodlar vo
qaydalar1 demokdir.

1

(18)

APPENDIX 3

ACCOUNTING PROCEDURE

General Provisions

This Appendix 3 establishes a framework of accounting principles
as generally accepted within the Good International Petroleum
Industry Practice.

The purpose of this Accounting Procedure is to establish a fair and
equitable method for determining charges and credits applicable to
Petroleum Operations under the Agreement and to provide a
method for controlling expenditure against approved budgets. For
purposes of this Accounting Procedure any reference to Contractor
shall be deemed to include the Operating Company, Contractor
Parties and their respective Affiliates, as the context may imply.
The Parties agree that if any of such methods prove to be unfair or
inequitable to any of the Parties then the Parties will meet and in
good faith endeavour to agree on such changes as are necessary to
correct any unfairness or inequity.

Definitions

For the purposes of this Accounting Procedure the following terms
shall have the following meanings:

(i) “Accepted Accounting Practices” shall mean accounting
principles, practices and procedures that are generally
accepted and recognised in the Good International
Petroleum Industry Practice.

(ii) “Accounting Procedure” shall mean the accounting
principles, practices and procedures set forth in this
Appendix.
(iii) “Artma” — ugot dévrii qurtarmazdan ovvel olmus hadisalor
vo omoliyyatlar noticasinds ugot dévrii qurtardiqdan sonra
6donilacayi va ya alinacagi gdzlonilon mablaglar demakdir.

(iv) “Artma prinsipi” — miihasibat ugotunun elo prinsipi
demokdir ki, homin prinsipo gérea omoeliyyatlarin maliyya
soraitina vo golira tasiri sadaco olaraq omoliyyatlar tizra nagd
haqq-hesab cokilonda deyil, hamin omoliyyatlar aparilanda
miihasibat kitablarmda qeyd olunur.

(v) “Kassa_ prinsipi” — miihasibat ugotunun ela prinsipi
demokdir ki, homin prinsipo géra nagd pul horaketi banka
tolimatlar vermok va ya nagd pul é6damak va Omoliyyat
sirkotinin xozina kitablarinda qeydoalma yolu ila tasbit
edilir.

(vi) “Materiallar va avadanliq” — Neft-qaz omoliyyatlarinda
islodilmak iigiin aldo edilon va saxlanilan materiallarla va
avadanliqla birlikdo kasfiyyat, qiymotlondirma va islanma
tizra mohdudiyyat qoyulmadan biitiin obyektlar do daxil
olmaqla amlak (torpag istisna edilmakla) demakdir.

(vii) “Noazaret altinda material” — Podratginin nazarat etdiyi va
inventarlasdirdigi Materiallar va avadanliq demokdir. Belo
Materiallarin va avadanligin névlarinin siyahist SOCAR-in
talabi ilo ona taqdim edilir.

Sazisdo tariflori verilon, lakin yuxaridaki siyahtya daxil edilmoyon
terminlor vo ifadoler bu Miihasibat ugotunun aparilmasi qaydasinda
da Sazisdo onlara verilmis eyni monani dasiyir.

Hesablar

Podratgi bu Miihasibat ugotunun aparilmasi qaydasina_ miivafiq
surotda Neft-qaz amoliyyatlari tizra ayrica hesabat sonodlari va ayrica
hesablar aparir (“Neft-qaz amaliyyatlari hesaby”). Osas kasfiyyat
dévrii basladiqdan sonra hor miivafiq Perspektiv saho vo islonmo
sahasi tizra ayrica Neft-qaz omoliyyatlar1 hesabi aparilir, va bu

12

a9)

(iii) “Accruals” means amounts which are expected to be paid
or received after the end of an accounting period as a result
of events and transactions prior to the end of the said
accounting period.

(iv) “Accruals Basis” means the basis of accounting which
records the effect of transactions on financial conditions
and income when the transactions take place, not merely
when they are settled in cash.

(v) “Cash Basis” means the basis of accounting which
records the cash flows as they are effected by the issue of
instructions for payment to a bank or payments in cash and
recorded in the cash books of the Operating Company.

(vi) “Material and Equipment” means property (with the
exception of land), including without limitation all
exploration, appraisal and development facilities together
with supplies and equipment, acquired and held for use in
Petroleum Operations.

(vii) “Controllable Material” means Material and Equipment
which Contractor subjects to record control and inventory.
A list of types of such Material and Equipment shall be
furnished to SOCAR upon request.

Words and phrases defined in the Agreement but not defined above
shall have the same meaning in this Accounting Procedure as is
given to them in the Agreement.

Accounts

Contractor shall maintain separate books and accounts for Petroleum
Operations in accordance with this Accounting Procedure
(“Petroleum Operations Account”). From the commencement of
the Main Exploration Period, a separate Petroleum Operations
Account shall be maintained in respect of each individual
Sazisdo Neft-qaz omoliyyatlar1 hesabina istinadlar belo Perspektiv
saho va ya Islenma sahasina dair aparilan miivafiq Neft-qaz
amoliyyatlari hesabina istinadlar demokdir.

Podratgi Neft-qaz omoliyyatlar’ hesabma — yalmiz
amoliyyatlarinin aparilmasi ila alaqadar xarclori aid edir.

Neft-qaz

Podratgi Neft-qaz omoliyyatlar1 hesabim Dollarla aparir. Dollarla
deyil, basqa valyuta ila gakilmis mosrafler Dollara Miihasibat
ucotunun gabul olunmus metodlara uygun olan gevirmo omsallari ilo
cevrilir. Neft-qaz omoliyyatlan iigiin lazim olan valyutanin
miibadilasi, yaxud valyutalarm ¢evrilmasi noticasinda her ciir
monfoot va ya itkilor Neft-qaz omaliyyatlar1 hesabina aid edilir va ya
kreditlagdirilir.

Neft-qaz omoliyyatlar: hesab1 Miihasibat ugotunun qabul olunmus
metodlarina miivafiq surotda aparilir.

Miihasibat ugotu Artma prinsipi osasinda aparilir, bu sortlo ki,
Mesroflarin avazinin édanilmasi maqsodlori iigiin Kassa prinsipindan
istifado edilir.

Auditor toftislori

Podratgi 6-c1 va 7-ci bandlarda miiayyen edilmis formada Neft-qaz
amoliyyatlari hesab(lar)im auditorlarm bunlara dair hesabatlari ilo
birlikda hor Toqvim ili qurtardiqdan sonra yeddi (7) aydan gec
olmayaraq SOCAR-a taqdim edir. Bu ciir auditorun hesabatinda (i)
Miihasibat ugotunun aparilmasi qaydasina uygun olaraq Podratginin
SOCAR-a taqdim etdiyi Taqvim riibii tizra masraflorin 6danilmasino
dair — hesabatlarda_—miiayyonlasdirilmis _riibliik = Neft-qaz
amoliyyatlarina gakilan masroaflarin iimumi mablagi il (ii) Neft-qaz
amoliyyatlari hesablarinda miisyyanlasdirilmis ilin sonuna olan Neft-
qaz omoliyyatlarina ¢gakilon masreflarin mablegi arasindaki har hansi
farg(lar)in sabablerini miifassel qaydada izah eden ayrica cadvol
verilir.

13

(20)

Prospective Area and Development Area, as the case may be, and
references in this Agreement to the Petroleum Operations Account
shall mean references to the relevant Petroleum Operations Account
in respect of such Prospective Area or Development Area.

Contractor shall charge to the Petroleum Operations Account only
those expenditures incurred for Petroleum Operations.

The Petroleum Operations Account shall be maintained by
Contractor in Dollars. Costs incurred in currencies other than
Dollars shall be converted into Dollars using translation rates in
accordance with Accepted Accounting Practices. Any gain or loss
resulting from the exchange of currencies required for Petroleum
Operations or from translation shall be charged or credited to the
Petroleum Operations Account.

The Petroleum Operations Account shall be kept in accordance
with the Accepted Accounting Practices.

Accounting shall be carried out on an Accruals Basis, provided
however that the Cash Basis principle shall be used for the
purposes of Cost Recovery.

Audits

The Petroleum Operations Account(s) in the format as set out in
paragraphs 6 and 7, together with the auditors’ report thereon, shall
be submitted to SOCAR by Contractor no later than seven (7)
months following the end of each Calendar Year. Such auditor’s
report shall include a separate schedule providing detailed
assessment of the reasons of any difference(s) between (i) the sum
of the quarterly Petroleum Costs which are set out in the Calendar
Quarter cost recovery reports supplied by Contractor to SOCAR in
accordance with Accounting Procedure, and (ii) the amounts of the
year-end Petroleum costs which are set out in the Petroleum
Operations Account.
SOCAR-in hiiququ var ki, istonilon vaxt Podratgidan auditorun
taftigina Neft-qaz omoliyyatlari hesabina aid edilmis xarclorla bagli
xiisusi sorgular daxil edilmasini istasin. Bu ciir sorgulara va sonraki
alaqadar suallara verilon cavablar auditorun hesabatina daxil edilir.

SOCAR miivafiq Taqvim ili qurtardiqdan sonra on iki (12) aydan gec
olmayaraq géstarilmis Taqvim ili iigiin hesablarin taftis olunmasim
Podratgiya bu barada bildiris géndarmokla xahis eda biler. Belo
taftislori SOCAR tarafindan secilan, beynalxalq miqyasda taniman
miistaqil miihasiblor sirkati aparir. Taftisa gakilon masraflar Neft-qaz
amoliyyatlari hesabina daxil edilir va Podratgi tarofindan édonilir.
Toftis elo aparilir ki, cari omoliyyatlarm asassiz pozulmasina sabab
olmasin. Oger SOCAR yuxarida géstorilmis hesablarla olaqodar
etiraz etdiyini, yaxud Podratginin Qorazli xotasi haqqinda siibutlar
oldugunu nazerdon kegirilon Taqvim ilindon sonraki iyirmi dérd (24)
ay orzinda Podratgrya yazili bildirislo (siibutlar géstorilmokla)
molumat vermasa, miivafiq Taqvim ilinin hesablar1 homin tarix iigiin
tasdiq edilmis sayilir. Hesablar barasinda SOCAR-in Taroflor
arasinda razilasma ilo tanzimlonmomis hor ciir etirazlar1 Arbitraj
qaydasina miivafiq suratde arbitraj baxisina verilir. Arbitrajin
qerarinda SOCAR-in hor hans etirazi tasdiq edilorso, Neft-qaz
amoliyyatlari hesabi miivafiq suratda tashih olunur.

Yuxaridakilara baxmayaraq, Toroflor asagidakilara razilagir:

(a) SOCAR miivafiq islonma sahosina (saholorins) — dair
miivafiq Islanmo va hasilat dévrii baslayanadok homin
islonmo sahosino aid olan hesabatlarm toftisini aparmir; vo

(b) SOCAR, ilk islonmo programm: tasdiq etdikdon sonra on iki
(12) aydan gec olmayaraq bildiris vermokla, Olava kasfiyyat
dévrii (vaziyyatdon asili olaraq) Osas kasfiyyat dévrii iigiin
méveud olan hesabatlari yoxlamaq hiiququna malikdir.

(1)

SOCAR shall have the right at any time to request Contractor to
include specific enquiries to the auditor’s scope regarding costs
charged to the Petroleum Operations Account. Responses to such
enquiries and follow-up questions shall be incorporated in the
auditor’s report.

SOCAR may, by giving notice to that effect to Contractor not later
than twelve (12) months following the end of the subject Calendar
Year, request an audit of the accounts for such Calendar Year. Such
audits shall be carried out by a firm of internationally recognised
independent accountants selected by SOCAR. The cost of such
audit shall be included into Petroleum Operations Account and
shall be borne by Contractor and shall be conducted in such a
manner as not to interfere unduly with ongoing operations. Unless
SOCAR notifies Contractor in writing before twenty-four (24)
months following the subject Calendar Year either that it has an
objection to the said accounts or that there is evidence of
Contractor’s Wilful Misconduct (details of which shall be included
in said notice), the accounts for such Calendar Year shall be
deemed to have been approved as on that date. Any objection to
the accounts raised by SOCAR shall, unless settled by agreement
among the Parties, be submitted to arbitration in accordance with
the Arbitration Procedure. In the event the arbitration award
sustains any of SOCAR’s objections to the account, the Petroleum
Operations Account shall be adjusted accordingly.

Notwithstanding the aforesaid, the Parties have agreed as follows:

(a) SOCAR shall not carry out audit of accounts in relation to
a Development Area(s) until the commencement of the
correspondent Development and Production Period in
relation to such Development Area; and

(b) By giving notice not later than twelve (12) months from
the date of SOCAR’s approval of the first Development
Programme, SOCAR shall have the right to carry out audit
of accounts for the Main Exploration Period and
Additional Exploration Period, as the case may be.
Neft-qaz omoliyyatlari iizro xidmatler géstaron Podratgilarm Ortaq
sirkotlorinin hesabatlari va qeydlari SOCAR-1n auditorlari tarafinden
yoxlaniimir.

Miivafiq sorgu daxil olsa, Podratg1 va ya Omoliyyat sirketi Ortaq
sirkotinin tayin edilmis auditoru (bela tayin edilmis auditor lisenziya
almis miihasiblordon ibarat olan beynalxalq niifuzlu firmasi olmaq
sortila) tarafindon verilon va Neft-qaz omoliyyatlari iizra géstorilon
xidmotlora miinasibotds sarf edilmis is saatlarin vo saathesabi
haqlarin hesablanmasinda 3.4(b) bandino miivafiq suratda miiayyan
edilon heg bir monfaatin totbiq edilmamasini, miivafiq édonislorin
hesablanmasinin bela Ortaq sirkatleri davamli sakilda tatbiq edan
miihasibat _prinsiplarina asaslanmasini vo 6donislorin
hesablanmasinda standart hesablasma sisteminin ayri-seg¢kiliya yol
verilmadon tatbiqini tasdiq edon arayisi toqdim edirlor.

Podratgi Neft-qaz amoliyyatlarina dair biitiin miihasibat sanadlorini,
boyannamolorini, kitablarim vo hesablarin: biitiin ilkin kasfiyyat
dévrii orzinda, va agar Podratgi Osas kasfiyyat dévriine kecarsa onda
hor hans Osas kasfiyyat dévrii vo har hansi Olava kasfiyyat dévrii
(vaziyyatdon asili olaraq) orzinda, ondan sonra isa onlarin aid oldugu
Taqvim ili qurtardiqdan sonra azi yeddi (7) il, yaxud SOCAR Qoarozli
xota haqqinda iddia irali siirdiikdo (i) onlarin aid oldugu Taqvim ili
qurtardiqdan sonra azi yeddi (7) il, va ya (ii) Qarazli xata ile alaqadar
olaraq hesablara dair etirazlar tonzimlondikdon sonra azi bir (1) il
saxlayir — hansi miiddatin daha gec basa gatmasindan asili olaraq.

Ayirmalar va xarclar

Podratgi bu Sazisin baglandigi tarixden sonra bu Sazisin sartlorino
uygun suratde cakilmis masroflorin hamisim Neft-qaz omoliyyatlari
hesabina aid edir. Heg bir masraf hesaba bir dafadan artiq aid edilo
bilmoz. Bir nego Perspektiv sahayo vo (va ya) islonmo sahosino aid
olan masroaflar, Podratginin miiayyen etdiyi metodlara uygun olaraq
miivafiq Perspektiv saholora va (va ya) islonmo saholorino dair Neft-
qaz omoliyyatlari hesablarina aid edilir. Hesaba aid edilo bilan
masroflor asagida 3-cii bandda géstorilmisdir.

(22)

The accounts and records of Contractor’s Affiliates providing
services to the Petroleum Operations shall not be audited by
SOCAR’s auditors.

If requested, Contractor or the Operating Company will provide an
annual certificate issued by the Affiliate’s statutory auditor (such
statutory auditor being an internationally recognised firm of public
accountants) certifying that the calculation of the man-hour, man-
day rates used in determining the charges for services provided to
the Petroleum Operations do not include any element of profit as
part of paragraph 3.4(b) below and that such charges are calculated
pursuant to consistently applied accounting practices of such
Affiliates and are charged out in a non-discriminatory manner, in
accordance with its standard charge-out system.

All accounting records, returns, books and accounts relating to
Petroleum Operations shall be maintained by Contractor during the
entire Initial Exploration Period and any Main Exploration Period
(if Contractor proceeds thereto) and any Additional Exploration
Period as the case may be, and thereafter for a minimum of seven
(7) years following the end of the Calendar Year to which they
relate or, in the case where SOCAR alleges Wilful Misconduct, the
later of (i) a minimum of seven (7) years following the end of the
Calendar Year to which they relate and (ii) a minimum of one (1)
year after resolution of the objections to the accounts made in
respect of such Wilful Misconduct.

Charges and Expenditures

Contractor shall charge the Petroleum Operations Account for all
costs incurred after the date of execution of this Agreement in
compliance with the terms of this Agreement. No cost shall be
charged more than once. Costs attributable to more than one (1)
Prospective Area and/or Development Area shall be charged to the
Petroleum Operations Accounts relating to the appropriate
Prospective Areas and/or Development Areas based on allocation
methods determined by Contractor. Chargeable costs shall be those
described in the following provisions of paragraph 3.
3.1

zi Gdanilan masraflar

Neft-qaz omoliyyatlari hesabina belolikla aid edila bilon vo 11.3
bandina uygun olaraq avazi ddanilon masrafler bu 3-cii bandin
asagidaki miiddoalarinda géstarilmisdir:

isgi qiivvasina masraflor vo bunlarla alagadar digar masroflor

(a)

(b)

(c)

(d)

(e)

Podratginin va onun Ortaq sirkatlorinin (Subpodratg1 kimi
foaliyyat géstaren  sirketleardan basqa) Azarbaycan
Respublikasi srazisinda va ya Podratginin ofislari olan har
hansi basqa yerlerda Neft-qaz omoliyyatlarinda ister
miivoqgati, istersa da daimi ¢alisan is¢ilorinin amok haqqina
vo maaslarina ¢okilon iimumi moasroflor (0 ciimladon
Ho6kumot organlari terafinden tutulan mablagler), hoam¢inin
gostorilmis omoliyyatlarla olaqadar goxsi xorclor (biitiin
bunlar Podratginin timumi praktikasina uygun olaraq).

Bayram va mozuniyyot giinlorinin, xastolik varegolerinin,
alilliyin va omak haqqina tatbiq edilo bilon digar bu ciir
giizostlorin Gdonilmasina masrofler; bunlar yuxaridaki 3.1 (a)
bandina asason va Podratginin timumi praktikasina uygun
olaraq hesaba kegirilir.

Podratginin yuxaridaki 3.1(a) bandina asason hesablanan
amak haqqi masroflarina tatbiq edila bilacak xarcler va ya
Azarbaycan Respublikasi qanunlarinda nozorda tutulan
6domolar, yaxud bu 3.1 bondino uygun suratda hesablanan
digor masroflar.

Hayatin sigortalanmasinin tartib edilmis planlar, xastoxana
xorclari, pensiyalar va bu xarakterli digar giizastler iizra
masroflor.

Podratginin iimumi praktikasina miivafiq suratda onun
Azarbaycan Respublikasinda Neft-qaz omoliyyatlarinda
galisan omokdaslarina monzil vo dolanacaq miiavinotlari vo
bunlarla alaqodar xorclor.

3.1

(23)

Recoverable Costs

The costs which are so chargeable and which are recoverable in
accordance with Article 11.3 are outlined in the following
provisions of this paragraph 3:

Labour and Related Costs

(a)

(b)

(c)

(d)

(e)

Gross salaries, wages (including amounts imposed by
Governmental Authorities) in respect of employees of
Contractor and its Affiliates (except when acting as Sub-
contractor) who are engaged in the conduct of Petroleum
Operations whether temporarily or permanently assigned
within the Republic of Azerbaijan or located in
Contractor’s offices elsewhere, as well as personal
expenses incurred in connection therewith, all in
accordance with the Contractor’s usual practice.

Costs of all holiday, vacation, sickness, disability and other
like benefits applicable to the salaries chargeable under
paragraph 3.1(a) above all of which shall be in accordance
with the Contractor’s usual practice.

Expenses or contributions imposed under the laws of the
Republic of Azerbaijan which are applicable to
Contractor’s cost of salaries and wages chargeable under
paragraph 3.1(a) above or other costs chargeable under this
paragraph 3.1.

Cost of established plans for life insurance, hospitalisation,
pensions, and other benefits of a like nature.

Housing and living allowances and related expenses of the
employees of Contractor assigned to Petroleum Operations
in the Republic of Azerbaijan, all of which shall be in
accordance with the Contractor's usual practice.
3.2

3.3

(f) Omokdaslarin Neft-qaz omoliyyatlar: aparmaq iigiin ezam
olunduqlari miiddot qurtardiqdan sonra Podratgi onlarm
galacok daimi masgullugunu tamin eda bilmirsa, Neft-qaz
amoliyyatlari aparmaq iiciin ezam edilmis omokdaslarin
isdongixma miiavinotinin ezamiyyot miiddoatlorina miitanasib
hissasi hesaba aid edilir.

Materiallar vo avadanliq

Podratgi Materiallar1 vo avadanligi bu Miihasibat ugotu qaydasinin
4-cii bélmasina miivafiq suratda Neft-qaz omoliyyatlarinda istifado
etmok iigiin alir va ya géndorir. Aglabatan hiidudlar daxilinda amoli
cohatden miimkiin olduqda va islerin samorali va rentabelli
goriilmasina uygun galdikda Neft-qaz omoliyyatlarmda istifado
olunmag iigiin yalniz elo Materiallar va avadanliq alda edilir va ya
gondarilir ki, derhal tatbiq edilmak, yaxud lazimi ehtiyat saxlamaq
tigiin bunlara tolobat ola bilsin. Belo Materiallarin va avadanligin
artiq ehtiyatlarmin toplanmasina yol verilmir.

Nagliyyat xarclari. isci heyatinin kigmo xarclori

(a) Materiallarin va avadanligin dasinmasi xerclori va bununla
alaqedar digar xarcler, masalon, ekspeditor xidmotlorina,
qablasdirmaya, dokda dayanmalara, quru dasimalari, hava vo
doniz dasimalari iigiin kiralomaya, somorasiz dayanmalara,
tranzit tariflorina, teyinat montaqasinda — yiikvurma-
yiikbosaltma islorina gakilon xorclor, riisumlar, lisenziya
haqlari, vergilar vo yuxarida géstarilonlora aid olan bu kimi

tutmalar.

(b) Neft-qaz omoliyyatlari aparilmasi iicgiin isgi heyotin
daginmasi xarclori.

(c) Neft-qaz omoliyyatlari aparilmasina daimi va ya miivaqgoati

tayinat almig is¢i heyotinin yasadigi yerdon vo geriyo
kégmasi xorclori. Bela xoarclara isgilorin va onlarin ailo
tizvlorinin yol xarclari va soxsi omlakinin dasinmasi xarclori
daxil edilir.

3.2

33

(24)

(f) In the event that Contractor is unable to provide continued
employment for staff at the end of their assignment to
Petroleum Operations, the proportionate share of
termination payments relating to the employees’ period of
assignment to Petroleum Operations shall be chargeable.

Material and Equipment

Material and Equipment purchased or furnished by Contractor for
use in Petroleum Operations as provided under Section 4 of this
Accounting Procedure. So far as it is reasonably practical and
consistent with efficient and economical operation, only such
Material and Equipment shall be purchased or transferred for use
in Petroleum Operations as may be required for immediate use or
prudent contingent stock. The accumulation of surplus stocks shall
be avoided.

Transportation and Employee Relocation Costs

(a) Transportation of Material and Equipment and other
related costs such as expediting, crating, dock charges,
inland, air and ocean freight, demurrage, transit fees and
unloading at destination and any duties, licence fees, taxes
and any other charges with respect thereto.

(b) Costs incurred for transportation of personnel as required
in the conduct of Petroleum Operations.

(c) Relocation costs of employees permanently or temporarily
assigned to Petroleum Operations to and from their point
of origin. Such costs shall include travelling costs of
employees and their families and transportation cost of
their personal and household effects.
3.4

Xidmotlor

(a)

(b)

(c)

(d)

(f)

3.14 bondinda géstorilen xidmotlerden savayi podrat
xidmotlori, pesokar maslohotgilarin xidmotleri va xarici
monbolarin basqa xidmatlari.

Texniki xidmotler, o ciimledan, lakin asagidakilarla
mohdudlasdirilmadan, bilavasita Neft-qaz omoliyyatlari ilo
bagli Podratginm va onun Ortaq sirkotlorinin (bunlar
Subpodratg: kimi foaliyyat géstarmirlorsa) gésterdiklori
xidmotlor: laboratoriya analizi, gertyoj gakma, geoloji vo
geofiziki molumatlarm  tofsiri, kollektorlarin _ tatbiqi,
satinalma, qazma islorina nozarat, hasilatin texnologiyasi,
kommersiya analizi, habela miivafiq kompiiter xidmatlori vo
molumatin tahlili. Homin édonislor Podratginin miihasibat
ucotunun adi prinsiplerino ~miivafiq suratda ela
hesablanmalidir ki, heg bir monfaot va itki Podratgimin
hesabina aid edilmasin.

Xidmotlorin konkret suratda Neft-qaz omoliyyatlari ile bagh
oldugu hallarda inzibati-taskilati taminat, o ciimladan hiiquq
masololori iizra, satinalma, podrat miiqavilalori baglanmasi
tizra_xidmotler, maliyyo vo kassa xarakterli xidmotlor,
miihasibat xidmotlori, informasiya va telekommunikasiya
xidmotlori vo inzibati xidmotlor.

Podratginin va onun Ortaq sirkatinin (bu sirket Subpodratg1
kimi foaliyyat géstarmirsa), miihondis-texnik  s6basi
heyatinin xidmotlori — homin miihandis-texnik sébasinin
hazirlayib taqdim etdiyi haqq-hesab tizra.

Marketing xidmotlori: Kontrakt sahasindon hasil edilon Xam
neftin satisi ila alaqadar biitiin qonorarlar, komissiya haqqi
vo digor tutmalar.

Sahiblik vo istismar dayarina uygun qiymotlorla Podratginin
verdiyi avadanliqdan va obyektlorden monfatsiz va zarorsiz
olmaq sortila istifado edilir. Qiymotler saxlanma, tomir

34

(25)

Services

(a)

(b)

(c)

(d)

(e)

(f)

Contract services, professional consultants, and other
services procured from outside sources other than services
covered by paragraph 3.14.

Technical services, such as, but not limited to, laboratory
analysis, drafting, geophysical and — geological
interpretation, reservoir studies, purchasing, drilling
supervision, petroleum engineering, commercial analysis
and related computer services and data processing,
performed by Contractor and its Affiliates (except when
acting as Sub-contractor) for the direct benefit of
Petroleum Operations. Such charges shall be computed in
line with Contractor’s usual accounting policy such that no
gain or loss accrues to Contractor.

Business support where the services provided are
specifically attributable to Petroleum Operations,
including, but not restricted to legal, purchasing,
contracting, treasury, accounting, information and
telecommunication, and administrative services.

Services performed by Contractor and its Affiliates (except
when acting as Sub-contractor) engineering division
personnel, as computed and charged by such engineering
division.

Marketing services — all fees, commissions and other
charges related to the marketing of Crude Oil produced
from the Contract Area.

Use of equipment and facilities furnished by Contractor at
rates commensurate with the cost of ownership and
operation on a no gain no loss basis . Rates shall include
3.5

3.6

dayarini va digor istismar xarclorini, sigorta, vergi vo faizlori
hata edir, lakin bunlarla mohdudlasdiniimir.

Podratgi va ya onun Ortaq sirkotlori (bunlarm Subpodratg1 kimi
foaliyyat géstordiklori hallar istisna edilmokla) tarafinden géstarilon
xidmotlor Omoliyyat sirkoti ilo baglanan is sifarisi va ya xidmot
miigavilasino asason teqdim edilir va onlarin avazi bela Podratgi
tarofin no monfaat aldo edilmasi, na da zarar gakmasi prinsipino
asason Podratgi tarafin va onun Ortaq sirkotlorinin adi is qaydasi vo
miihasibat metoduna uygun suratda édonilir.

Omlakin zadalanmasi vo itkisi

Yangin, dasqin, firtina, ogurluq, qaza va ya her hans1 basqa sabablar
tiziindan omlakin zadalanmasi vo ya itkisi ilo olaqadar olaraq onun
tomir va ya avez edilmasi iigiin lazim olan, sigorta hesabina
6donilmayan biitiin xerclar va masraflar; Podratginin Qorazli xatasi
ilo bagh xerclar va masroflor istisna edilmoklo.

Podratg1 iki yiiz alli min (250.000) Dollardan artiq mablegda hor
hans1 bu ctir zadalonme vo ya itki haqqinda SOCAR-a amali cahatdan
miimkiin olan on qisa miiddatda yazili malumat verir.

Sigorta

(a) Neft-qaz omoliyyatlar aparilmasi ila alaqadar biitiin sigorta
haqlari, habelo Podratgmin 6ziiniisigortasi ila shata edilan
risklar tigiin miistaqil sigorta sirkotinin miisyyanlasdirdiyi
ekvivalent mablaglarda haqlar.

(b) Hor ciir itkilorin, pretenziyalarm, zorerin va mohkemo
qgorarlarinin kompensasiyasi verilarken gakilon va Gdonilan
biitiin xorclor, habela Podratginin Qarazli xetasi ilo bagli
xerclar va ya 20.1(b) bandinds nozarda tutulmus xerclor
istisna edilmaklo, sigorta hesabina 6donilmeayon biitiin basqa
xorclor.

35

3.6

(26)

but not be limited to costs of maintenance, repairs, other
operating expenses, insurance, taxes and interest.

Services performed by Contractor or its Affiliates (except when
acting as Sub-contractor) shall be performed under a work order or
service agreement issued by the Operating Company and shall be
charged in accordance with such Contractor Party’s and its
Affiliates’ usual practice and accounting policies such that no gain,
no loss accrues to such Contractor Party.

Damages and Losses to Propert

All costs or expenses necessary for the repair or replacement of
property resulting from damages or losses incurred by fire, flood,
storm, theft, accident, or any other cause, not recovered from
insurance except where caused by the Wilful Misconduct of
Contractor.

Contractor shall furnish SOCAR with written notice of such
damages or losses in excess of two hundred and fifty thousand
(250,000) Dollars as soon as reasonably practicable.

Insurance

(a) All premiums for insurance carried for the benefit of
Petroleum Operations, as well as the equivalent amount of
premiums quoted by an independent underwriter for the
risks that are self-insured by Contractor.

(b) All expenditures incurred and paid in the settlement of any
and all losses, claims, damages, judgements and any other
expenses, not recovered from insurance except where
caused by the Wilful Misconduct of Contractor or to the
extent provided in Article 20.1(b) of the Agreement.
3.7

3.8

3.9

3.10

3.11

Hiiqug xarclori

Neft-qaz omoliyyatlar’ ila bagli mohkemo iddialarmma va ya
pretenziyalara baxilmasi, bunlarin éyranilmasi va tenzimlanmasi
tizra, yaxud omlakin gorunmasi va ya onun iigiin kompensasiya
alinmasi iizra biitiin xerclar va ya masrofler vakillarin qonorarlari,
mohkema xoarclori, siibutlar alda etmak magqsodila aparilan
tahqiqatlarin xorclori, habela har hansi bu ciir mahkeme iddialarinin
vo ya pretenziyalarin nizamlanmasi, yaxud ddonilmasi ii¢iin verilon
mablogler; Podratginin Qorazli xetasi ila bagli hallar istisna
edilmoklo.

Riisumlar vo vergilor

Ho6kumot organlari terafindon tutulmus va Podratgrya qaytarilmamis
biitiin Vergilor (Monfoat vergisi istisna olmaqla).

Ofislorin, fahla qasabalarinin va diger obyektlorin saxlanmasi

Xiisusi layiho gruplari fiziki cahatdan Azarbaycan Respublikasinin
arazisinda yerlagsmodiyi hallarda Azarbaycan Respublikasinin
erazisind) va ya onun_ hiidudlarindan konarda  Neft-qaz
amoliyyatlarinin aparilmasina bilavasita xidmot eden her ciir
ofislarin, bélmalerin, fahla qasabalarinin, anbarlarin, yagayis
binalarmin va digar obyektlarin saxlanmasina va islemasino gakilan
xorclor.

Peso hazirligi va texnologiyanin verilmasi

6.8 bandina miivafiq suratda is¢i heyatinin hazirligi tizra Taqvim ili
arzinds iki yiiz min (200.000) Dollardan artiq olan xorcler vo
Podratginin texnologiyalarmin razilasdirilmis qaydada SOCAR-a
verilmasi ila bagli xorclar.

Enerji tachizatina masroflor

Neft-qaz omoaliyyatlarinin aparilmasi iiciin istifada edilon yanacaga,
elektrik enerjisina, qizdirici sistema, su tachizatina vo ya basqa enerji
n6vlarina gakilan biitiin xorclor.

37

38

3.9

3.10

3.11

(27)

Legal Expenses

All costs or expenses of handling, investigating and settling
litigation or claims arising from Petroleum Operations or necessary
to protect or recover property including, lawyers’ fees, court costs,
cost of investigation of procuring evidence and amounts paid in
settlement or satisfaction of any such litigation or claims except
where caused by the Wilful Misconduct of Contractor.

Duties and Taxes

All Taxes imposed by Governmental Authorities (except for Profit
Tax) which are not refunded to the Contractor.

Offices, Camps and Miscellaneous Facilities

The cost of maintaining and operating any offices, sub-offices,
camps, warehouses, housing and other facilities directly serving
Petroleum Operations either within the Republic of Azerbaijan or
elsewhere with respect to dedicated project groups which are not
physically located within the Republic of Azerbaijan.

Training and Technology Transfer

The costs in excess of two hundred thousand (200,000) Dollars per
Calendar Year for the provision of training in accordance with
Article 6.8, and the costs of agreed technology transfer from
Contractor to SOCAR.

Energy Expenses

All costs of fuel, electricity, heat, water or other energy used for
Petroleum Operations.
Rabita vasitalorino masroflor

Rabita sistemlorinin aldo edilmasinsa, icaraya gotiiriilmasina,
qurulmasina, istismarina, temirina va saxlanmasina  ¢okilan
masroflor.

Ekoloji programlara masroflar

Ekoloji programlarin hayata kegirilmasina gakilen mesraflar, o
ciimladon, lakin bunlarla mohdudlasdirilmadan, otraf miihitin ilkin
voziyyatinin dyronilmasi islorine, cari monitoring proqramlarina,
atraf miihitin vo saglamligin gorunmasi iizra peso talimina, otraf
miihitin vo saglamligin qgorunmas1 magsadlari iigiin avadanliqlara va
vasitalara, bu Sazislo va tatbiq edilon qanunvericiliklo otraf miihitin
vo saglamligin gorunmasi iigiin nozerda tutulan tadbirlera va Neft-
qaz omoliyyatlari ilo olaqedar otraf miihitin barpasi tadbirlorino
gekilon masroafler (o ciimladan, basqa masroflerle yanasi, flora vo
faunanin qorunmasina ¢gakilon masroflar).

Digor xidmotlor
(a) Podratg1

(i) Statoylun Azarbaycan Respublikasinin
hiidudlarindan konarda yerlason Ortaq sirkotlori
tarofindan; va/ya

(ii) ONS va onun Ortaq sirkotlori tarafindan

taqdim edilon vo Neft-qaz amoliyyatlarina dolayisi ilo fayda
veran timumi inzibati dastak ilo bagli alave inzibati xorclari
Neft-qaz omoliyyatlari hesabina aid edir. Bela dastak
foaliyyatina inzibati, hiiquqi, maliyya, vergi va kadrlarla is,
ekspert biliklorinin taqdim edilmasi tizra xidmotlori, habelo
daqiq miioyyanlesdirilmasi va ya konkret layiholara aid
edilmasi miimkiin olmayan, is sifarisi yaxud xidmot
miigavilasi asasinda yerina yetirilon diger qeyri-texniki

3.12

3.13

3.14

(28)

Communication Charges

The costs of acquiring, leasing, installing, operating, repairing and
maintaining communication systems.

Environmental Charges

The costs of environmental programmes, including, but not limited
to environmental baseline studies, ongoing monitoring
programmes, environmental and safety training, equipment and
facilities for protection of safety or the environment, activities
related to environment and safety required by this Agreement or by
applicable law and remedial work undertaken with respect to
Petroleum Operations (including but not limited to costs incurred
to sustain flora and fauna).

Other Services

(a) Contractor shall charge an administrative overhead to the
Petroleum Operations Account, covering general
administrative support provided by

(i) Statoil Affiliates located outside of the Republic
of Azerbaijan; and/or

(ii) SOA and its Affiliates

for the indirect benefit of Petroleum Operations. Such
support will include the services and related office costs of
personnel performing administrative, legal, treasury, tax
and employee relations services, provision of expertise and
other non-technical functions which cannot be specifically
identified or attributed to particular projects performed
under a work order or service agreement.

3.15

funksiyalar1 yerina yetiran is¢i heyotinin xidmotlari va
alaqadar ofis xorclori daxildir.

(b) Yuxaridaki (a) bondinda géstarilmis xarclor har Perspektiv
vo isglonmo sahosino dair Neft-qaz omoliyyatlar ils olaqodar
illik macmu xorclera asaslanan qiymotler tizra hesaba
asagidaki qaydada aid edilacakdir.

(i) Podratginin Osasli masroflori ile alaqadar:

Taqvim ili arzinda ilk on bes milyon (15.000.000)
Dollar iigiin — bes (3) faiz;

Taqvim ili orzinda on bes milyon (15.000.000)
Dollar va otuz milyon (30.000.000) Dollar hiidudlar
daxilinds mabloag iigiin — iki (2) faiz;

Taqvim ili orzinda otuz milyon (30.000.000)
Dollardan artiq moblog iigiin — bir (1) faiz.

(ii) Podratginin Omoliyyat masraflari ile alaqadar

Taqvim ili arzinde bir tam onda bes (1,5) faizdon
ibarot sabit doraca

Digor xorclor

Neft-qaz omoliyyatlarimin laziminca vo diizgiin aparilmasi iigiin
Podratginin va onun Ortaq sirkatlerinin (onlar Subpodratg: kimi
foaliyyat géstermirlarsa) gokdiklari vo avvalki miiddaalarda nazerden
kegirilmayon, yaxud xatirlanmayan biitiin digar xarclar. Bu xarclara
Kontrakt sahasi barasinda hiiquqlarin alda edilmasi va saxlanmasi
tigiin, yaxud Neft-qaz omoliyyatlarinin aparilmasi tigiin lazim olan,
lakin bunlarla mahdudlasdirilmayan xarclor daxildir.

Kreditlar

3.15

(29)

(b) The charge under (a) above shall be charged at rates on
total annual expenditures attributable to Petroleum
Operations with respect to each Prospective Area and
Development Area .as the case may be as follow:

(i) With respect to Contractor’s Capital Costs:

For the first fifteen million (15,000,000) Dollars
per Calendar Year — three (3) percent

For the amount between fifteen million
(15,000,000) Dollars and thirty — million
(30,000,000) Dollars per Calendar Year — two (2)
percent;

For the amount in excess of thirty million
(30,000,000) Dollars per Calendar Year — one (1)
percent.

(ii) With respect of Contractor’s Operating Costs:

A flat rate of one and a half (1.5) percent per
Calendar Year.

Other Expenditures

Any other expenditures not covered or dealt with in the foregoing
provisions which are incurred by Contractor and its Affiliates
(except when acting as Sub-contractor) for the necessary and
proper conduct of Petroleum Operations. These shall include but
not to be limited any expenditures necessary to acquire and
maintain rights to the Contract Area or to implement Petroleum
Operations.

Credits
5.1

Podratgi omoliyyatlardan galon asagidaki xalis varidati Neft-qaz
amoliyyatlari hesabina kecirir:

(a)

(b)

(c)

(d)

Sigortalanmis omoliyyatlar vo ya omlak barasinda iddialarin
verildiyi vo homin omoliyyatlar va omlak iizra sigorta
haqlarinm Neft-qaz omoliyyatlar1 hesabina aid edildiyi
hallarda Neft-qaz omoliyyatlari ile olaqodar hor hansi ugurlu
sigorta iddiasi iizra alinmis xalis varidati.

Podratginin satin aldigi va gakilon moasroafleri qabaqcadan
Neft-qaz omoliyyatlar1 hesabina aid etdiyi Materiallar vo
avadanliq qiisurlu olduqda, Podratginin malgéndorenlerdon/
istehsalgilardan (yaxud onlarm agentlorindon) geri gotiirdiiyii
hor ciir tonzimloama mablegini. Podratg1 va ya onun agentlori
tanzimlamoni alana qadoer bu kredit nozare alinmur.

Omlakin dayari avveller Neft-qaz omoliyyatlari hesabina
daxil edilmisdirsa Neft-qaz omoliyyatlarinda istifado edilon
belo omlakin satisindan alda edilmis xalis galiri.

9-cu Maddonin miiddoalarina uygun suratda obyektlardon
istifada ilo olaqedar olaraq Ugiincii taroflerden alinmis
vo/yaxud SOCAR torafinden édanilmis masroflar.

Materiallar va avadanhq

Satmalmalar

(a)

(b)

Satin alinmis Materiallar va avadanliq Podratginin qgoydugu
maya doayori tizra hesablanir (“Maya deyeri”). Maya
doyorina asagidakilar maddi-texniki tachizat  xorclori,
noqliyyat mesroflori, riisumlar, lisenziya yigimlar vo
6donilon vergilor daxil edilir.

Hor hans Podratgi terafa va ya onlarin Ortaq sirkotlorino
maxsus olan va Neft-qaz omoliyyatlari ila alaqadar istifado
olunmaq_ iigiin Podratgiya verilon yeni Materiallar vo
avadanliq yeni avadanligin satin alinmasinin yuxaridaki (a)
bandina miivafiq suratda miiayyanlasdirilan Maya dayari ilo

5.

5.1

(G30)

Contractor will credit to the Petroleum Operations Account the net
proceeds of the following transactions:

(a)

(b)

(c)

(d)

The net proceeds of any successful insurance claim in
connection with Petroleum Operations where the claim is
with respect to operations or assets which were insured and
where the insurance premium with respect thereto has been
charged to the Petroleum Operations Account.

Any adjustments received by Contractor from the
suppliers/manufacturers (or their agents) in connection
with defective Material and Equipment, the cost of which
was previously charged by Contractor to the Petroleum
Operations Account. Such credit shall not be recorded until
adjustment has been received by Contractor or its agents.

The net proceeds of sale on disposal of assets used in
Petroleum Operations, provided the cost of such assets was
previously charged to the Petroleum Operations Account.

Charges paid by Third Parties and/or SOCAR in respect of
the use of facilities pursuant to Article 9.

Material and Equipment

Acquisitions

(a)

(b)

Material and Equipment purchased shall be charged at net
cost (“Net Cost”) incurred by Contractor. Net Cost shall
include such items as procurement cost, transportation,
duties, licence fees and applicable taxes.

New Material and Equipment owned by any of the
Contractor Parties or their Affiliates and transferred to
Contractor for use in connection with Petroleum
Operations shall be priced at new purchase Net Cost
determined in accordance with (a) above. Used Material
5.2

53

6.1

qiymotlondirilir. islonmis Materiallara vo avadanhiga onun
islonma daracasina géra qiymat qoyulur, bu sartla ki, qgiymot
satin alinan yeni avadanligin Maya dayerinin yetmis bes (75)
faizindon ¢ox olmasin.

(c) Qabul edilmis miihasibat ugotu metodlarina miivafiq suratdo
Nozarat altmda olan material kimi tasniflosdirilmayon
Materiallar vo avadanliq tam yiiz (100) faiz Omoliyyat
mesroflorino aid edilir.

Satis

Sazisin 9.3 bandinin miiddoalarin: nozera almaq sortile, Podratgi
liizumsuz saydigi, Neft-qaz omoliyyatlari hesabinda doyori iki yiiz
alli min (250.000) Dollar va ya daha yiiksok olan Materiallarin vo
avadanligin satilmasini taklif etmasi haqqinda Rohbar komiteya
molumat vermoklo onlari satmaq hiiququna malikdir.

Inventarlasdirma

(a) Podratgi1 Nozarot altinda olan biitiin materiali vaxtasin
inventarlasdirir. Podratgi inventarlasdirma _ kegirmok
niyyatinds oldugu barada altmis (60) giin avval yazili bildiris
verir ki, onun kegirilmasinda SOCAR-1n istirak etmok
imkant olsun. inventarlasdirmada SOCAR
niimayondolarinin olmamasi o demokdir ki, SOCAR
Podratginin kegirdiyi inventarlasdirmani qabul edir.

(b) inventarlagdirmanin noticolori Neft-qaz omoliyyatlari hesabi
tizra_yoxlamlir. Taroflarin taloblarina miivafiq suratdo
Podratgi inventarlasdirmaya dair hesabat osasinda Neft-qaz
amoliyyatlari hesabinda inventar ehtiyatlarina diizolis edir.

Miihasibat hesabatlari

Riibliik hesabatlar

Hor Taqvim riibii qurtardiqdan sonra ¢goxu qirx beg (45) giin arzinda
Podratgt SOCAR-a  avvalki Taqvim  riibiinda Neft-qaz

5.2

53

6.

6.1

GB)

and Equipment shall be priced at a value commensurate
with its use, provided however that this price shall not
exceed seventy five (75) percent of the new purchase Net
Cost of such equipment.

(c) Material and Equipment not classified as Controllable
Material under Accepted Accounting Practices shall be
charged one hundred (100) percent to Operating Costs.

Disposal

Subject to Article 9.3 of the Agreement, Contractor shall have the
right to dispose of Material and Equipment it deems to be surplus
and shall advise the Steering Committee of proposed disposals
having a value in the Petroleum Operations Account of two
hundred and fifty thousand (250,000) Dollars or more.

Inventories

(a) Periodic inventories shall be taken by Contractor of all
Controllable Material. Contractor shall give sixty (60)
days written notice of intention to take such inventories to
allow SOCAR to be represented. Failure of SOCAR to be
represented shall bind SOCAR to accept the inventory
taken by Contractor.

(b) Reconciliation of inventory with the Petroleum Operations
Account shall be made. Inventory adjustments shall be
made by Contractor to the Petroleum Operations Account,
based on the inventory report as required by the Parties.

Accounting Reports

Quarterly Reports

Not later than forty five (45) days after the end of each Calendar
Quarter, Contractor shall supply to SOCAR a Calendar Quarter
6.2

amoliyyatlarma ¢akilmis masraflorin tahlili ile birlikda homin
measrafleri_ miivafiq biidcalorla miiqayiso etmaya imkan veron
formada hesabat toqdim edir. Faaliyyotin iki va ya daha ¢ox névii
tigiin timumi olan mosroflor onlarin arasinda adalatli miitanasibliklo
béliisdiirilliir.

illik hesabatlar
Hoar Taqvim ilinin birinci Taqvim riibii arzinda Podratgi avvalki
Taqvim ili arzinda gakilmis Neft-qaz omoliyyatlari masraflori barada

SOCAR-a illik hesabat taqdim edir.

Masroflarin avazinin 6danilmasi va Manfaat
Karbohidrogenlarinin béliisdiiriilmasi barada hesabatlar

Sanaye hasilatinin baslanmasi tarixinin daxil oldugu Taqvim riibii
qurtardiqdan sonra ¢oxu qirx begs (45) giin arzindsa va har névboti
Taqvim riibii qurtardiqdan sonra ¢oxu qirx bes (45) giin orzinda
Podratgi Masroflerin avezinin édonilmasi barada Taqvim riibii
hesabatim1 va Monfaat Karbohidrogenlarinin bdliisdiiriilmasi barado
Taqvim riibii hesabatim asagidak1 molumatla birlikda SOCAR-a
taqdim edir:

(a) Ovvolki Taqvim riibii baslananadek avezi ddonilmamis
Omoliyyat masroflari va Osasli masroflar;

(b) Yuxaridaki 1.2 bandina uygun olaraq va Kassa prinsipino
asaslanaraq homin ovvalki Taqvim riibii orzinda gakilmis
Omoliyyat masroflari va Osasli masroflar;

(c) Ovvolki Taqvim riibii orzinda Podratginin yola saldigi
Mesroflarin avazinin édanilmasi iigiin Karbohidrogenlarin
dayari va hacmi;

(d) Ovoazi Sdanilmomis, lakin ovezi Gdonilmokdon Strii sonraki
Toaqvim riiblorino kegirilmis Omaliyyat masraflari va Osasli
mosroflor;

6.2

(32)

report reviewing Petroleum Costs, incurred during the preceding
Calendar Quarter, in a form which permits their comparison with
the corresponding budgets. Costs which are common to two or
more activities shall be allocated in an equitable manner.

Annual Reports
During the first Calendar Quarter of each Calendar Year Contractor
shall supply to SOCAR an annual report reviewing Petroleum

Costs incurred during the preceding Calendar Year.

Cost Recovery and Profit Petroleum Reports

Not later than forty-five (45) days after the end of the Calendar
Quarter in which the Commencement Date of Commercial
Production first occurs, and not later than forty-five (45) days after
the end of each succeeding Calendar Quarter, Contractor shall
supply to SOCAR a Calendar Quarter Cost Recovery report and
Calendar Quarter Profit Petroleum division report showing:

(a) Unrecovered Operating Costs and Capital Costs as at the
beginning of the preceding Calendar Quarter;

(b) Operating Costs and Capital Costs incurred during such
preceding Calendar Quarter based on the Cash Basis
principle in accordance with paragraph 1.2 above;

(c) The value and volume of Cost Recovery Petroleum lifted

by Contractor during the preceding Calendar Quarter;

(d) Unrecovered Operating Costs and Capital Costs carried
forward for recovery in succeeding Calendar Quarters;
(e)

(f)

(i) Hasil edilmigs Karbohidrogenlorin, (ii) Neft-qaz
amoliyyatlarinda istifade olunmus Karbohidrogenlarin, (iii)
yola salinmagq tigiin hazirlanmis Karbohidrogenlorin va (iv)
avvalki Taqvim riibiiniin axirinadok Toroflorin faktiki yola
saldiqlari Karbohidrogenlorin dayari va hacmi;

Podratginin torkibinds olan hor Podratgi taraf va SOCAR
tigiin ovvolki Toaqvim  riibiinda ayrilmis Monfaot
Karbohidrogenlari.

(33)

(e)

(f)

The value and volume of (i) Petroleum produced, (ii)
Petroleum used in Petroleum Operations, (iii) Petroleum
available for lifting and (iv) Petroleum actually lifted by
the Parties, as at the end of the preceding Calendar Quarter;

Profit Petroleum allocated to each of the Contractor Parties
constituting Contractor, and SOCAR, during the preceding
Calendar Quarter.
OLAVO 4

PODRATCI TOROFIN OSAS ANA SIRKOTININ
TOMINATININ NUMUNOSIi

OSAS ANA SIRKOTIN TOMINATI

Kime: Azorbaycan Respublikas1 Dévlat Neft Sirkotina
Azarbaycan Respublikasi
AZ1029, Baki sahori
Heydar Oliyev prospekti, 121

[Tarix]

AZORBAYCAN — OSROFi — DAN ULDUZU - AYPARA SAHOSi
H6rmotli conablar,

Biz Xozer donizinin Azorbaycan sektorunda Osrafi - Dan Ulduzu — Aypara
sahonin kasfiyyati, igsLanmasi va hasilatin pay bélgiisii haqqinda Azarbaycan
Respublikas: Dévlot Neft Sirkoti, STATOIL AZORBAYCAN OSROFI
DAN ULDUZU AYPARA B.V. sirkati va SOCAR-in Ortaq Neft Sirkoti
arasinda 2018-c1 il tarixinds imzalanmis Saziso
(“Sazis”) osaslaniriq.

[ ] sirkotinin asas benefisiar sahibi olan [ ] sirkoti bununla taminat
verir ki, 0, [ ] sirkotini Sazisa miivafiq suratdo biitiin dhdoliklorini,
maliyya va digor vozifalarini yerina yetirmasi iigiin zoruri olan pul vasaiti ilo
onun Istirak pay: hoddinds tamin edacokdir. Bu Osas ana sirkotinin tominati
Sazislo eyni giinda qiivveys minir va [téreme sirkoti] Sazisda nozerda tutulan
Ohdoliklorini tamamilo yerina yetirmasina qadar qiivvede olacaqdir.

Bu Osas ana sirkotinin tominati ssasinda édonislor [ ] tarafinden yalniz
[ ] sirkotinin pozuntu fakti Saziso miivafiq suratde arbitraj qararina géro

APPENDIX 4

FORM OF CONTRACTOR PARTY’S
ULTIMATE PARENT COMPANY GUARANTEE

ULTIMATE PARENT COMPANY GUARANTEE

To: The State Oil Company of the Republic of Azerbaijan
Haydar Aliyev ave, 121
Az1029, Baku, Azerbaijan

[Date]
AZERBAIJ AN — ASHRAFI — DAN ULDUZU — AYPARA AREA

Gentlemen,

We refer to the Agreement on the Exploration, Development and
Production Sharing for the Ashrafi - Dan Ulduzu - Aypara Area in the
Azerbaijan Sector of the Caspian Sea (the “Agreement”) signed on

2018 between the State Oil Company of the Republic of
Azerbaijan, STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU
AYPARA B.V. and SOCAR Oil Affiliate.

[ ] being the beneficial owner of [ ] hereby guarantees that [ ]
will provide [ ] with all funds necessary for [ ] to fulfil all of its
obligations, financial or otherwise, under the Agreement up to its
Participating Interest share of such obligations. This Ultimate Parent
Company Guarantee shall enter into force as from the Effective Date of the
Agreement and remain in force until [subsidiary] has no further obligations
to be performed by it under the Agreement.

Payment under this Ultimate Parent Company Guarantee shall be made by
[ ] only after a default by [ ] under the Agreement has been
[ ] sirkotinin xeyrina olmadigi miiayyen edildikden va qararim suroti
[ ] sirkotina taqdim olunduqdan sonra aparilir.

Bu Osas ana sirkotinin taminati tatbiq edilon hiiquq barasinda Sazisin 23.1
bandindaki miiddaada nazardo tutulan hiiquqla tonzimlonir vo tofsir edilir. Bu
Osas ana sirkotinin taminati ilo olaqedar hor ciir miibahisolor arbitraj
qaydasinda, Sazisdo nazarda tutuldugu kimi, homin yerda va hamin qayda ilo
holl edilir.

Hérmoatlo,

adindan va tapsinigi ilo

[ ]

established pursuant to an arbitration award against [ _] and a copy of
the award to support the claim has been submitted to [ }.

This Ultimate Parent Company Guarantee shall be governed and
interpreted by the same law as provided under the applicable law provision
in the Article 23.1 of the Agreement. Any dispute under this Ultimate
Parent Company Guarantee shall be resolved by arbitration in the same
place and manner as provided in the Agreement.

Yours faithfully

for and on behalf of

[ ]

(5)
OLAVO 5

AZORBAYCAN RESPUBLIKASI HOKUMOTI
TOMINATI VO OHDALIKLORI

Kime: STATOIL AZORBAYCAN OSROFi DAN ULDUZU AYPARA
BV

H6rmotli conablar,
AZORBAYCAN — OSROFi — DAN ULDUZU - AYPARA SAHOSi

Biz, Azorbaycan Respublikasinm Hoékumoti (“Hékumoat”), bir tarofdon
H6kumote moxsus va onun yurisdiksiyasinda olan Azarbaycan Respublikasi
Dovlet Neft Sirketi (“SOCAR”) va digor torafden STATOIL
AZORBAYCAN OSROFI DAN ULDUZU AYPARA B.V. (“Statoyl”) vo
SOCAR-in Ortaq Neft Sirkoti (“ONS”) arasinda (Statoyl va ONS birlikdo
“Podratgi” kimi ¢1xis edirlar) Xozer doanizinin Azarbaycan sektorunda
Osrafi-Dan Ulduzu-Aypara sahasinin kasfiyyati, islonmasi va hasilatin pay
bélgiisii haqqinda_ 2018-cii il tarixinds baglanmis sazislo
(“Sazis”) tanis olduq.

Ho6kumot bununla taminat verir, Shdasina gétiiriir va ayriliqda har Podratgi
torofle asagidakilar barasinda raziliga golir:
1. Ho6kumot bununla asagidakilara taminat verir:

(a) Sazisa gora SOCAR-in Podratgiya verdiyi va ya veracayi
hiiquqlara; va

(b) Saziso géra SOCAR-in gotiirdiiyii va ya  gétiiracayi
Ohdoliklora; va

(c) Hékumot Kontrakt sahasi iizorinds takbasina va miistasna
yurisdiksiyaya malikdir va onu Sazisin qiivvada oldugu
biitiin miiddat orzinda éziinda saxlayir va SOCAR

APPENDIX 5

GUARANTEE AND UNDERTAKING
OF THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN

To: STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU AYPARA
BV

Gentlemen,
AZERBAIJ AN — ASHRAFI — DAN ULDUZU — AYPARA AREA

We the Government of the Republic of Azerbaijan (the “Government”)
have full knowledge of the Agreement on the Exploration, Development and
Production Sharing for the Ashrafi - Dan Ulduzu - Aypara Area in the
Azerbaijan Sector of the Caspian Sea (“Agreement”) signed on___ day of

2018 between the State Oil Company of the Republic of
Azerbaijan (““SOCAR”), being a company under the jurisdiction of and
owned by the Government, of the First Part, and STATOIL AZERBAIJAN
ASHRAFI DAN ULDUZU AYPARA BV (“Statoil”) and SOCAR Oil
Affiliate (“SOA”) (Statoil and SOA together constituting “Contractor”), of
the Second Part.

The Government hereby guarantees, undertakes and agrees as to each
Contractor Party severally as follows:

1. The Government hereby guarantees:

(a) those rights granted or to be granted by SOCAR to the
Contractor under the Agreement; and

(b) those obligations undertaken or to be undertaken by
SOCAR under the Agreement; and

(c) that the Government has and shall maintain throughout the
entire duration of the Agreement sole and exclusive
jurisdiction over the Contract Area and that SOCAR has
(d)

(e)

Podratgiya Sazisdo nazordo tutulan hiiquqlart va monafelori
vermoys biitiinliikla vakil edilmisdir; vo

Hokumot Sazisin qiivvede oldugu biitiin miiddat orzinda
Sazis tizro Podratginin hiiquqlarim vo monafelorini har hans1
sokilda azaldan, pozan, logv eden va ya mohdudlasdiran har
hansi miiqavilolora, hékumotlorarasi sazislora va ya hor hansi
basqa_ razilasmalara getmoyacakdir; habela Hékumotin
baglaya bilacayi va Kontrakt sahasina va/yaxud Sazis iizra
Podratginin hiiquqlarina va monafelorina har hansi gakildo
aid olan hor hansi miigaviloler, hékumotlorarasi sazislar va
ya hor hansi basqa razilasmalar Sazis iizra Podratginin
hiiquqlarin1 vo monafelorini nozera alan vo saxlayan, agiq
ifado olunan miiddoalari shate edir; va

Podratg tarafin heg bir hiiququ, monafeyi va ya omlaki
Azarbaycan Respublikasinm her hansi —hakimiyyat
organlarinin her hans1 herakatleri noticasinda ekspropriasiya
edilo bilmaz, millilasdirila bilmaz va ya basqa sakildo
6zgoninkilosdirila bilmoz. Lakin bu Tominatin vo
Ohdoliklorin (“Hékumoat Taminati”) — miiddoalarina
baxmayaraq, Podratgi tarofin har hansi hiiquqlar1, monafelori
va ya omlaki (0 ciimladan monimsonilmamis ehtiyatlari)
ekspropriasiya edilorsa, millilosdirilorsa va ya basqa sakilda
6zgoninkilasdirilorsa, H6kumot nagd pulun diskontlasdirilmis
axinl metodunu tatbiq ederak va alverisli konyunktura
soraitinda oqdda maraqh olan alicmm va saticinin
méveudlugunu ehtimal edorak, habela Podratgi torafin 6z
hiiquqlarmdan, monafelorinden vo ya emlakindan mahrum
olmasi ila naticalonon alverissiz vaziyyati nezera almayaraq,
isloyon miiassisa timsalinda miisyyen edilmis tam bazar
doyori iizra Dollarla tam hacmdo dorhal kompensasiya
verilmasini tamin edacokdir. Hékumat asagidaki 4-cii banddo
nozorda tutuldugu kimi arbitrajin yurisdiksiyasma tabe
olacaqdir, va arbitraj bu sonadin prinsiplorina uygun olaraq
hor bu ciir Podratgi tarafin géstarilen hiiquqlarinin,
monafelarinn vo omlakinn tam bazar  dayorini

G7)

(d)

(e)

full authority to grant the rights and interests to the
Contractor as provided in the Agreement; and

that the Government shall at no time during the entire
duration of the Agreement enter into any treaties,
intergovernmental agreements or any other arrangements
which would, in any manner, diminish, infringe upon,
nullify or derogate from the rights and interests of the
Contractor under the Agreement; and that any treaties,
intergovernmental agreements and any other arrangements
which the Government might enter into which would in
any way concern the Contract Area and/or the Contractor’s
rights and interests under the Agreement will include an
express recognition and preservation of the rights and
interests of the Contractor under the Agreement; and

that none of the Contractor Party’s rights, interests or
property shall be expropriated, nationalised or otherwise
taken by reason of any act of any authority of the Republic
of Azerbaijan. In the event, however, that, notwithstanding
the provisions of this Guarantee and Undertaking
(“Government Guarantee”), any such expropriation,
nationalisation or other taking of any of the Contractor
Party’s rights, interests or property (including undeveloped
reserves) occurs, the Government shall provide full and
prompt compensation in Dollars at the full market value
determined on the basis of a going concern utilising the
discounted cash flow method, assuming a willing buyer
and a willing seller in a non-hostile environment and
disregarding the unfavourable circumstances under which
or following which such Contractor Party has been
deprived of its rights, interests or property. The
Government shall submit itself to the jurisdiction of the
arbitration panel as provided in Paragraph 4 below and the
arbitration panel shall select an investment bank of good
international reputation for the purpose of appraising the
full market value of said rights, interests and property of
each such Contractor Party on the principles stated herein;
and
qiymotlondirmak iigiin yiiksok beynalxalq niifuza malik
investisiya bankin tayin edacakdir; va

(f) Sazisin qiivvada oldugu va uzadildigi har hansi miiddatdo
Podratgidan savayi heg bir basqa tarafe, Sazisda nazorda
tutulan konkret hallar istisna olmaqla, Kontrakt sahasinda
nainki Karbohidrogenler ehtiyatlarmin  kasfiyyati vo
islonmeasi hiiquqlari verilmayacak, elaca doa bela hiiquqlarin
verilmasina imkan yaradilmayacaqdir; va

(g) Sazisin Azorbaycan dilinda olan matninin biitiin miiddoalari
Sazisin ingilis dilinds olan motninin biitiin miiddoalarimin
monasini daqigq ifada edir.

Bundan alava, Hékumot razilasir va Ghdasino gotiiriir ki, Sazigo vo
bu Hékumet Taminatina géra Podratgiya, Podratgimin Ortaq
sirkotlorina vo onlarin Subpodratgilarina, habela Omoliyyat sirkotino
vo Podratginin Sazisa asason yaratdigi har hansi basqa hiiquqi soxso
verilon biitiin hiiquqlarm, imtiyazlarin va giizastlerin tam hiiquqi
qiivvasini tamin etmak magqsadila Sazisin va bu Hékumat
Tominatinn qanun saklinda gabul edilmasi iigiin doarhal 6z
salahiyyotlori gargivesinda biitiin tadbirlori géracakdir, o ciimladen:

(a) Sazisin miiddoalarina uygun olaraq Podratgiya Neft-qaz
amoliyyatlari aparmaq, 6z hiiquqlarindan istifado etmak va
Ohdoliklorini yerina yetirmak iigiin lazim olan _ biitiin
lisenziyalar1, icazalori, tasdiqnamolari, raziliq sonadlarini vo
salahiyyotlori istar Azorbaycan Respublikasinin Hékumoati
adindan, istorso da onun nazirliklori va ya basqa rasmi
organlar1 adindan Podratg1ya veracakdir; va

(b) Podratgiya biitiin lazimi lisenziyalari, icazalori vo raziliq
sonodlarini, gomriik icazolorini, vizalar1, yasayis icazolorini,
torpaq va ya su saholorina daxil olmagq iigiin icazolori, idxal
vo ixrac lisenziyalarim, homg¢inin bank hesablar1 agmaq,
amakdaslar iigiin ofis saholori va manzillar icaraya gétiirmok
vo ya almaq, rabita vasitalorindon istifade etmak hiiquqlarim

G8)

(f) that no grant of rights to explore for and develop Petroleum
reserves in the Contract Area shall be given or permitted
to be given to any parties other than the Contractor during
the term of the Agreement and any extensions thereof,
except as otherwise expressly provided in the Agreement;
and

(g) that all of the provisions in the Azerbaijani language
version of the Agreement accurately convey the same
meaning as all of the provisions set forth in the English
language version of the Agreement.

In addition the Government agrees and undertakes that within the
framework of its authority all measures will be taken forthwith to
enact the Agreement and this Government Guarantee into law so
as to ensure that all rights, privileges and exemptions granted under
the Agreement and this Government Guarantee to the Contractor,
Contractor’s Affiliates and their Sub-contractors, as well as the
Operating Company and any other entity established by Contractor
pursuant to the Agreement, have full legal force and effect, and in
particular:

(a) to provide the Contractor with the necessary licenses,
permits and approvals, permissions and authorisations
whether from the Government, its ministries or other
official bodies in the Republic of Azerbaijan, required by
Contractor to enable it to carry out Petroleum Operations,
exercise its rights and fulfil its obligations in accordance
with the provisions of the Agreement; and

(b) to provide the Contractor with the necessary licenses,
permits and approvals, customs clearances, visas,
residence permits, licenses to enter land or water and
import and export licenses, as well as the right to open
bank accounts, lease or acquire office space and employee
accommodation, operate communication facilities and to
(c)

(d)

(e)

vo Neft-qaz omoliyyatlarim somorali sokilda hoayata
kegirmok iigiin vacib sayila bilan buna banzar basqa
hiiquqlari veracakdir; va

Saziso uygun olaraq Podratginmn Azorbaycan Respublikasinda
6z Karbohidrogenlor payim almaq magsadila naqletma, emal
va ixrac tizro biitiin zoruri obyektlordan va infrastrukturdan,
homginin Neft-qaz omoliyyatlari iigiin Podratgiya gorak olan
torpaq saholorindon istifado etmasina teminat veracakdir; ham
do Hékumata moxsus olan va ya onun nozaroti altmda olan
(bela bir nazaratin SOCAR vasitasila hayata kecirildiyi hallar
istisna edilmaklo) bu ciir her hansi obyektlerdan,
infrastrukturdan, yaxud torpaq saholorindon istifada etmok
imkam Podratgiya bela obyektlorin va infrastrukturun
kommersiya cahotden miistegil olan har hansi diger
istifadagisina verilen va ya onunla razilasdirilan on sarfoli
sortlardon heg da az sarfali olmayan sortlorla verilmolidir; va

Podratginin Azarbaycan Respublikasinda basqa obyektlarlo
yanasi, tikinti vo istehsal tigiin sahil avadanligindan vo
qurgularmdan, tochizat bazalarindan, gamilordon,
anbarlardan, noqletma  vasitalerinden, mallardan va
xidmotlordon istifado etmok imkanim tomin etmakdon 6trii
miistaqil suratda va ya Azarbaycan Respublikasinin digar
hakimiyyst organlar’ va ya Uciincii torofler ilo birlikdo
miimkiin olan biitiin saylori gésteracokdir; hem do
Podratgiya bu imkan bela obyektlerin va xidmotlorin
kommersiya cahotden miistaqil olan her hansi digor
istifadagisina verilon vo ya onunla razilasdirilan on sorfoali
sortlardan heg da az sorfali olmayan sgortlarla va belo
obyektlerin va xidmotlorin keyfiyyatina va somarasino
uygun galon qiymotlorla verilmoalidir; hoamin giymatlor heg
bir soraitdo bu ciir obyektlor va xidmotlor iigiin Azorbaycan
Respublikasinin hiidudlarindan konarda iistiinliik tagkil eden
beynalxalq bazar qiymotlarini 6tiib kegmomolidir;

Podratginm Neft-qaz_ omoliyyatlar1 aparmaq _ iiciin
Azarbaycan Respublikas1 orazisinin hiidudlarmdan konarda
asaslandirilmis sakilda zaruri saydigi hiiquqlari, imtiyazlar,
sanksiyalari, tasdiqnamolori, orqanlarla va yurisdiksiyalarla

G9)

(c)

(d)

(e)

do all other such matters as may be necessary for efficient
implementation of the Petroleum Operations; and

to ensure that the Contractor has, in accordance with the
Agreement, access for its share of Petroleum to all
necessary transportation, treatment and export facilities
and infrastructure in the Republic of Azerbaijan, as well as
access to land required by the Contractor for Petroleum
Operations, and that such access to any such facilities,
infrastructure or land owned or controlled by the
Government (other than through SOCAR) is on terms no
less favourable to the Contractor than the best terms
granted or agreed with any other bona fide arm’s length
user of such facilities and infrastructure; and

to use its best endeavours, whether itself, or with other
Azerbaijan authorities or Third Parties, to ensure that the
Contractor has access to, inter alia, onshore construction
and fabrication facilities, supply bases and_ vessels,
warehousing, means of transportation, goods and services
in the Republic of Azerbaijan, and that such access is on
terms no less favourable to the Contractor than the best
terms granted to or agreed with any other bona fide arm’s
length user of such facilities and services, and at rates
commensurate with the quality and efficiency of such
facilities and services, which shall in no circumstances
exceed prevailing international market rates for such
facilities and services outside the Republic of Azerbaijan;
and

to use its best endeavours, whether itself, with other
Azerbaijan authorities or Third Parties, to assist the
Contractor in obtaining such rights, privileges,
authorisations, approvals and other agreements from
(f)

(g)

basqa razilasmalari aldo etmasina kémok etmakdon étrii
miistaqil suratda va ya Azarbaycan Respublikasinin digar
hakimiyyst organlan’ va ya Uciincii torafler ile birlikdo
miimkiin olan biitiin saylari géstaracakdir. Belo razilasmalar
ixrac boru kemerini gakmokden Gtrii miiayyan orazidon
kegmok hiiququ, koemerin istismart hiiququ, Kontrakt
sahasinda ¢ixarilmis va toplanmig Karbohidrogenlorin,
homeinin Azorbaycan Respublikasinin orazisina gotirilon vo
ya Azorbaycan Respublikasinin orazisindon géndorilan
materiallarm, avadanligin va basqa mallarin dasinmasi,
miihafizasi vo bosaldilib-yiiklonmasi, homginin digar bu ciir
yurisdiksiyalarda aparilan Neft-qaz omoliyyatlari ilo bagli
dévlat vergilorinden, yerli va basqa__ vergilerdon,
gomriiklordon, riisumlardan, 6donislordon, tranzit
haqlarindan va diger haqlardan vo riisumlardan azadedilma
barada icazoler va Ghdolikler kimi mosololeri ahata edo
bilocok va yalniz bunlarla mahdudlasmaq_ = macburi
olmayacaqdir; vo

obyektlorin lagv edilmasi barada Podratginin Ghdoliklorini
Sazisdo nozorda tutulmus dhdoliklorla mahdudlasdiracaqdir;
xtisuson Podratg1 Osas obyektlar lagv etmak niyyati barado
bildiris gsndaranden sonra SOCAR-1n yiyalandiyi har hansi
Osas_ obyektlorin logvi ila olaqadar masuliyyat
dasimayacaqdir; vo

Sazisdo géstorilon, Podratg: toraflorin her birinden (hemeinin
miivafiq hallarda Ortaq sirkotlordon, Uciincii toroflardon,
Omoliyyat sirketinden, eleco da onlardan her hansi birinin
amokdaslarindan va Subpodratgilarindan) tutulan Vergilorla,
elaca da Sazisda géstarildiyi tarzda Vergilordan azadetmo
hallari ilo kifayatlonacakdir; bu zaman SOCAR Hékumotdon
bilavasita va ya dolayisi ile, ya Podratg1 toraflorin hor birinin
masuliyyat dasidigi Vergilorin mablagi iizra, ya da Podratg1
toraflarin har birinin Vergi qoyulan monfaati (manfostlori)
tizra miiayyanlesdirilon har hansi vasait vo ya digor imtiyazlar
(0 ciimleden, lakin bunlarla mahdudlasdiriimadan, artiq
verilmis mabloglordan qaytarmalar, kompensasiyalar, vergi

(40)

(f)

(g)

authorities and jurisdictions outside the territory of the
Republic of Azerbaijan as the Contractor shall reasonably
deem necessary for the Petroleum Operations. Such
agreements may include, but need not be limited to, such
matters as export pipeline rights, rights of way and
operation rights, permits and undertakings with respect to
the transhipment, storage or staging of Petroleum
produced and saved from the Contract Area, material
equipment and other supplies destined to or from the
territory of the Republic of Azerbaijan, and exemptions
from national, local and other taxes, duties, levies, imposts,
transit fees, and other fees and charges on Petroleum
Operations being conducted in such other jurisdictions;
and

that the only abandonment obligations of the Contractor
shall be as set forth in the Agreement and in particular
Contractor shall have no liability for abandonment of any
Major Facilities which have been taken over by SOCAR
upon Contractor’s notice of its intention to abandon them;
and

that liabilities and exemptions of each Contractor Party
(and, where relevant, Affiliates, Third Parties and
Operating Company, including employees and Sub-
contractors of any of them) with respect to Taxes shall be
as set out in the Agreement, and SOCAR shall not receive
from the Government any funds or other benefit (including
without limitation any rebate, refund, tax credit or
deduction, payment or discharge of any obligation) which
is determined, directly or indirectly, by reference either to
the amount of Taxes for which any of the Contractor
Parties is liable or by the Taxable Profit(s) of any of the
Contractor Parties; and
(h)

i)

giizostlori vo gixilmalar, 6demoler yaxud her hans1 Shdoliklor
tizra G6domolordan azadedilmoler) almayacaqdir; vo

Podratginin Sazisda nozerdo tutulan bank omoliyyatlari
aparmaq va valyuta dayisdirmok  hiiququna__riayot
olunmasim, o ciimleden Podratgiya Karbohidrogenlor
ixracindan vo/yaxud satigindan aldo etdiyi biitiin varidati
Azarbaycan Respublikasinda va ya onun hiidudlarindan
konarda sarbast suratds saxlamaq, elaca da bunlarin sarbast
serancame¢is1 olmaq  hiiququ, Podratginin Neft-qaz
amoliyyatlari ilo baghi foaliyyatdon aldo etdiyi biitiin varidati
sorbast va qeyri-mohdud suratda aparmaq hiiququ
verilmasini tomin edacakdir; va

Sazis vo Hékumot Tominati iizra Podratginin (va ya qanuni
sokilda onun hiiquqlarim aldo etmis soxslora) aldo etdiyi
hiiquqlar va monafelor Podratginin qabaqeadan raziligi
olmadan  dayisdirilmayacak, diizaldilmayacak va ya
azaldilmayacaqdir. Azarbaycan Respublikasinin har hansi
miigavilasi, hékumotlorarasi sazisi, qanunu, fermani vo ya
inzibati sorancami Sazisin vo/yaxud Hékumet Tominatinin
miiddoalarina uygun galmadikdo va ya zidd olduqda, yaxud
Kontrakt sahasi _iizorinda ~_—ryurisdiksiyada, _vergi
qanunvericiliyinda, qaydalarda va ya inzibati praktikada hor
hanst dayisikliklor daxil olmaqla, Sazis va/yaxud Hékumat
Tominati iizra Podratginin hiiquqlarina va ya monafelarina
monfi tasir géstardikda, Hékumoet bunun noticasinds her
hans1 monfoeatin itirilmasi, iqtisadi saraitin pislagsmasi, zoror
vo ya itki daymasi miiqabilinds Podratgrya (va qanuni sakildo
onun hiiquqlarim olda etmis soxslera)  kompensasiya
Gdayacakdir. Sazig va/yaxud Hékumot Tominati ila belo
miiqavilo, hékumotlorarasi sazis, qanun, farman va ya
inzibati sorancam arasinda her hansi ziddiyyati va ya
uygunsuzlugu tez aradan qaldirmagq tigiin H6kumoat yuxarida
sadalanan prinsiplera uygun olaraq miivafiq § tadbirlor
goracakdir; vo

(ca0)

(h)

(i)

to ensure the banking and currency exchange rights
provided for in the Agreement, including the granting to
Contractor of the right to freely retain, whether in the
Republic of Azerbaijan or elsewhere, and dispose of all of
the Contractor’s proceeds from the export and/or sale of
Petroleum, and the free and unfettered right of repatriation
of all proceeds from the Contractor’s activities in relation
to Petroleum Operations; and

that the rights and interest accruing to the Contractor (or
its permitted assignees) under the Agreement and the
Government Guarantee shall not be amended, modified or
reduced without the prior consent of the Contractor. In the
event any Azerbaijan treaty, intergovernmental agreement,
law, decree or administrative order which contravenes or
conflicts with the provisions of the Agreement and/or this
Government Guarantee or adversely affects the rights or
interests of the Contractor thereunder, including any
changes in jurisdiction over the Contract Area, tax
legislation, regulations or administrative practice, then the
Government shall indemnify Contractor (and its permitted
assignees) for any disbenefit, deterioration in economic
circumstances, loss or damages that ensue therefrom. The
Government will take appropriate measures to resolve
promptly in accordance with the foregoing principles any
conflict or anomaly between the Agreement and/or the
Government Guarantee and such treaty, intergovernmental
agreement, law, decree or administrative order; and
Gg) Hokumotea va ya Hékumot organlarina verilon hor hansi
konfidensial informasiya va ya molumat barado
konfidensialliginin saxlanmasim tamin edacokdir.

SOCAR-in ézallasdirilmasi, 6dame qabiliyyotsizliyi, lagv olunmasi,
yenidon taskil edilmasi va ya strukturunda, yaxud _hiiquqi
voziyyatinds hor hans1 basqga dayisikliklarin bas vermasi Hékumotin
bu sonaddan irali goalon dhdoliklorina tasir géstarmoyacakdir.
Hokumot Sazisin qiivvada oldugu bi miiddat arzinda SOCAR-in
Sazisdon irali qalon hiiquqlarmin va Ghdoliklorinin bu ciir Ghdalikler
gotiirmeya va yerina yetirmaya qadir olan orqana_ verilmasini
hékmoen temin edacakdir, aks taqdirda SOCAR-in Sazisdon iroli
qgolon biitiin Ghdaliklorini H6kumat 6zii yerino yetiracokdir.

Bu Hoékumot Taminati ilo alaqgadar H6kumot va Podratg1 arasinda hor
hans ixtilaf Sazisda géstorildiyi kimi, eyni yerda, eyni tarzdo va eyni
prinsiplera uygun olaraq arbitraj qaydasi ilo hall edilocakdir. Belo
arbitrajin bas tutmasim, habela arbitrajin hor hansi qorarmin,
qoetnamasinin, har hansi taminedici tadbirin, ilkin hiiquqi miidafio
vasitasinin va ya arbitraj qorart gixarilanadok digar araliq mahkema
miidafiasi vasitasinin mocburi icrasim tomin etmak magsadi ilo
Ho6kumot suveren immunitet hiiququna dair biitiin iddialardan imtina
edir.

Bu Hoékumoet Taminati ila Podratgi terafa verilon hiiquqlar vo
monafelor onun hor hansi hiiquq varisi va ya miivakkili iigiin hiiquqi
qiivvaya malikdir.

Bu Hékumat Tominati imzalandigi giindon qiivveye minir, va ager
Hokumot va Podratgi basqa raziliga galmasaler, Sazisin qiivvede
oldugu biitiin miiddot arzinds va bu Hékumat Taminati va ya Sazis
tizra Podratg: toraflardan her hanst birinin aldigi hor hans1 hiiquqlari
hayata kegirmok iigiin lazim olan daha uzun miiddot arzinds giivveda
qalir va Sazisa (vaxtasiri dayisdirildiyi sokilda) tatbiq edilir.

Bu Hékumot Tominatinda istifado olunan va Sazisda torifi verilon
sézlor va ifadolor onlara Sazisdo verilon monani dastyir.

(42)

(0) to ensure observance of confidentiality with regard to any
confidential information or data disclosed to the
Government and Governmental Authorities.

The privatisation, insolvency, liquidation, reorganisation or any
other change in the structure or legal existence of SOCAR shall not
affect the obligations of the Government hereunder. The
Government shall, throughout the entire duration of the
Agreement, ensure that the rights and obligations of SOCAR under
the Agreement are always vested in and undertaken by an entity
authorised to and capable of performing such obligations, failing
which the Government itself shall perform directly all such
obligations of SOCAR under the Agreement.

Any dispute between the Government and the Contractor
concerning this Guarantee shall be resolved by arbitration in the
same place and manner and in accordance with the same principles
as provided in the Agreement. For the purposes of allowing such
arbitration and enforcement and execution of any arbitration
decision, award, issuance of any attachment, provisional remedy or
other pre-award remedy, the Government hereby waives all rights
to claim sovereign immunity.

The rights and interests accorded to a Contractor Party under this
Government Guarantee shall enure for the benefit of any successor
or assignee of such Contractor Party.

This Government Guarantee shall enter into force upon its
execution and shall, unless the Government and the Contractor
agree otherwise, remain in force and apply to the Agreement (as
amended from time to time) for its entire duration and for such
longer time as may be necessary for enforcement of any rights
accruing to any of the Contractor Parties hereunder or under the
Agreement.

Words and phrases used in this Government Guarantee and which
are defined in the Agreement shall have the same meaning as in the
Agreement.
8. Bu Hoékumot Taminati tatbiq edilo bilon hiiququn Sazisdo géstorilmis
prinsiplorina uygun suratde tanzimlonir vo tofsir olunur.

YUXARIDA DEYILONLORIN TOSDIQi OLARAQ  Hékumotin
salahiyyotli niimayandasi bu H6kumot Tominatin
2018-ci il tarixinda Baki ssharinds imzalamisdir.

AZORBAYCAN RESPUBLIKASI HOKUMOTININ
adindan vo tapsirigi ilo

8. This Government Guarantee shall be governed by and interpreted
in accordance with the principles of the applicable law provisions
set out in the Agreement.

IN WITNESS WHEREOF the authorised representative of the Government
has executed this Government Guarantee in Baku on
2018.

For and on behalf of
THE GOVERNMENT OF THE REPUBLIC OF AZERBAIJAN

(43)
OLAVO 6

ARBITRAJ QAYDASI

Bu Sazisda ayrica olaraq basqa sokilda géstarilon hallardan savayi,
SOCAR ilo hor hansi Podratg taraf va ya biitiin Podratgi torafler
arasinda meydana gixan, 23.3(a) bendinin miiddoalarina asason
Toroflorin xosluqla hall eda bilmadiklori biitiin miibahisolor, o
ciimladon bu Sazisin etibarliligi, tafsiri, iddia qiivvosina malik olmasi
vo ya pozulmasi ile bagli har hansi miibahisolorin mohdudiyyot
qoyulmadan hamisi 15 dekabr 1976-c1 il tarixinda qabul olunmus va
vaxtasir1 UNCITRAL tarefinden ona deyisikliklar edilan Birlasmis
Millotlar Taskilatinm Beynolxalq Ticarat Hiiququ — iizra
Komissiyasinm (UNCITRAL) Arbitraj gaydalarina (“Qaydalar”)
uygun surotds, Toroflerin yekdil qararina asason tayin edilon tok
arbitr tarafinden, yaxud miibahisonin arbitraj qaydasinda baxilmasi
tigiin miiraciotin taqdim edilmasinden sonra otuz (30) giin arzindo
Toroflor bela yekdil qorara gala bilmadikda iig (3) arbitrdan ibarat
kollegiya torafinden goti sokilda hell edilir. Qaydalarda baxilan
measolalorin va ya voziyyatlerin hor hansi birina tatbiq edilmoli
miiddaalar yoxdursa, arbitraj bela masalonin tanzimlanmasi iigiin 6z
qaydalarim miisyyan edir va bu yolla qabul edilmis har hansi
qaydalar bundan sonra Qaydalarin bir hissasi sayilir. Belo bir
arbitrajin bas tutmasim1, homginin arbitrajin har hans1 bir qorarmin,
getnamasinin, taminedici tadbirin, hear hansi ilkin mohkemo
miidafiasi vasitasinin va ya arbitraj qorari ¢ixarilanadok digor araliq
hiiquqi miidafio vasitasinin macburi icrasin: tamin etmak maqsadila
Toroflorden her biri toxunulmazliq hiiququna, o ciimledan, lakin
bununla mohdudlasmadan, suveren immunitet hiiququna dair biitiin
vo har ciir iddialardan imtina edir.

Arbitraj Isvecin Stokholm sahorinds kegirilir. Arbitraj baxiginin dili
ingilis dilidir vo arbitrlor bu Sazisin ingilisco motnindan istifado
edacoaklor.

Arbitraja miiraciat etmak niyyoti barada otuz (30) giin qabaqcadan
digor Tarofa yazili bildiris gondardikdon sonra istar SOCAR, istarso

1

12

13

(44)

APPENDIX 6

ARBITRATION PROCEDURE

Except as otherwise provided in this Agreement, all disputes
arising between SOCAR and any or all of the Contractor Parties,
including without limitation, any dispute as to the validity,
construction, enforceability or breach of this Agreement, which are
not amicably resolved by the Parties in accordance with the
provisions of Article 23.3(a) shall be finally settled by a sole
arbitrator appointed by the unanimous decision of the Parties or, in
the absence of such unanimous decision within thirty (30) days of
a submission of the request for arbitration, by a panel of three (3)
arbitrators under the Arbitration Rules of The United Nations
Commission on International Trade Law known as UNCITRAL
(the “Rules”) adopted on 15 December 1976 as amended by
UNCITRAL from time to time. In the event the Rules fail to make
provision for any matter or situation the arbitration tribunal shall
establish its own rules to govern such matter and procedure and any
such rules so adopted shall be considered as a part of the Rules. For
purposes of allowing such arbitration, and enforcement and
execution of any arbitration decision, award, issuance of any
attachment, provisional remedy or other pre-award remedy, each
Party waives any and all claims to immunity, including, but not
limited to, any claims to sovereign immunity.

The arbitration shall be held in Stockholm, Sweden. The language
used during the procedure shall be the English language and the
English language text of this Agreement will be utilised by the
arbitrators.

After providing thirty (30) days prior written notice to the other
Party of intent to arbitrate, either SOCAR or Contractor may
doa Podratg Qaydalarda nozorda tutuldugu kimi, Haaqa soharindaki
Daimi Arbitraj Mahkomasinin Bas katibina arbitraj baxisi haqqinda
ariza vermokla va arbitr tayin edarak arbitraj baxisina baslaya bilar
(arbitraj baxigina baslayan Toraf bundan sonra “Birinci taraf”
adlanir); yuxarida deyilon orizedo arbitrin adi géstorilmolidir.
Miibahisonin istirakgisi olan digar Toraf (“ikinei taraf”) orizonin
surotini aldiqdan sonra otuz (30) giin miiddatinds arizaya cavab verir
vo Birinci torafin tayin etdiyi arbitrin tok arbitr olmasina raziligim
bildirir va ya aks halda segdiyi digor arbitrin adini géstarir.

Ogor ikinci tarof Birinci tarafin tayin etdiyi tak arbitri qabul etmirsa,
lakin eyni zamanda 6z arbitrini tayin etmirse, Haaqa sohorindoki
Daimi Arbitraj Mohkomasinin Bas katibi Qaydalara uygun olaraq
ikinci arbitri tayin edir. Homin iki arbitr otuz (30) giin arzinda iigiincii
arbitri segirler; ager sega bilmasolor, iigiincii arbitri Haaga
sohorindaki Daimi Arbitraj Mahkomasinin Bas katibi Qaydalara
uygun surotda teyin edir. Toraflar arasinda basqa yazili razilasma
olmadiqda, teyin edilon iigiincii arbitr hor hans: bir Tarafin (0
ciimladon, bela Tarofin Osas ana girkatinin) tasis edildiyi Glkenin
votandasi olmamalidir.

Oz solahiyyotlorinin iimumi xarakterini ~mohdudlasdirmadan
arbitr(lor) zoruri hallarda 23.2 bondindoki miiddoalara istinadon
Hokumoet Tominatina uygun olaraq arbitraj xerclarinin va zorarin
6donilmasina dair qarar qabul etmak salahiyyetina malikdir(lor).

Arbitrajin qorari gotidir, Tarofler iigiin mocburidir va darhal icra
edilir. Alinmis arbitraj qorari icraata gotiiriilmokla onun barasinda
mohkeme garari ¢1xarila biler va ya miivafiq yurisdiksiyaya malik hor
hanst mahkemada icra barada mahkeme amri alina biler vo ya
soraitdon asili olaraq bu ciir mahkameysa oriza verib mahkemonin
arbitraj qararm tanimasim va macburi icra haqqinda amr vermasini
xahigs etmok olar.

Har bir Toraf 6z arbitraj xorclarini 6zii Gdayir, vo arbitra(lera) cakilan
xorclar, elaca Qaydalarla miisyyan edilmis har hansi masroflor

14

15

1.6

(45)

initiate arbitration (the Party initiating the arbitration shall
hereinafter be called the “First Party”) submitting a request for
arbitration to the Secretary General of the Permanent Court of
Arbitration in the Hague, as provided in the Rules, and appointing
an arbitrator who shall be identified in said request. Within thirty
(30) days of receipt of a copy of the request the other Party to the
dispute (“Second Party”) shall respond, indicating whether it
accepts the arbitrator appointed by the First Party as the sole
arbitrator, or identifying a different arbitrator that it has selected.

If the Second Party does not accept the sole arbitrator appointed by
the First Party and also does not appoint its arbitrator, the Secretary
General of the Permanent Court of Arbitration in The Hague shall
appoint a second arbitrator in accordance with the Rules. The two
arbitrators shall, within thirty (30) days, select a third arbitrator
failing which the third arbitrator shall be appointed by the Secretary
General of the Permanent Court of Arbitration in The Hague, in
accordance with the Rules. Unless otherwise agreed in writing by
the Parties, the third arbitrator to be appointed shall not be a citizen
of a country in which any Party (including the Ultimate Parent
Company of such Party) is incorporated.

Without limiting the generality of their powers, the arbitrator(s)
shall have the power to award costs and damages as necessary with
respect to the Government Guarantee with respect to Article 23.2.

The arbitration award shall be final and binding on the Parties and
shall be immediately enforceable. Judgement on the award
rendered may be entered and execution held in any court having
jurisdiction or application may be made to such court for a judicial
acceptance of the award and an order of enforcement and
execution, as applicable.

Each Party shall cover its own arbitration costs. The costs of the
arbitrator(s) and any costs imposed by the Rules, shall be shared
Toroflor arasinda barabar hissolara béliiniir. Yuxarida deyilonlora
baxmayaraq arbitrler udan Torafa uduzan Torafin hesabina arbitraj
xorclarinin (hiiquq xidmotlorinin miiqabilinda ddonilon aglabatan
qonorarlar daxil olmaqla) avazini verdira bilorler. Zararin avezi pul
ilo kompensasiya edildiyi halda buraya pozuntu vaxtindan baslayaraq
verdirilan mablagin tam 6donilmosi vaxtinadok alinan faizlor daxil
edilir. Belo hallarda bu ciir va ya hor hansi digar pozuntu vaxtindan
tutmus verdirilon mablogin tam Gdonilmasi vaxtinadok olan dévr
iictin LIBOR faiz doracosi iistagal dérd (4) faiz tatbiq olunur. Hor bir
Torof alinmamis faizlorin va ya pul vasaitindan istifada imkanim
itirmok noticasinda deymis zarerin ovazinin 6donilmasina dair
bildirislor taqdim etmok barade her hansi milli qanunvericiliyin hor
hans vo biitiin toloblarinin tatbiqindon imtina edir.

(46)

equally by the Parties. Notwithstanding the above, the arbitrators
may, however, award costs (including reasonable legal fees) to the
prevailing Party from the losing Party. In the event that monetary
damages are awarded, the award shall include interest from the date
of the breach or other violation to the date when the award is paid
in full. The rate of interest shall be LIBOR plus four (4) percent
over the period from the date of the breach or other violation to the
date the award is paid in full. Each Party waives any and all
requirements of any national law relating to notice of a demand for
interest or damage for the loss of the use of funds.
OLAVO7

XAM NEFT HOCMLORININ OLCULMaSi VO
KEYFIYYOTININ MUOYYON EDILMOSi QAYDASI

Umumi miiddsa

Bu 7-ci Olavada Kontrakt sahasinda ¢gixarilan Karbohidrogenlarin
hacmlorinin 6lgiilmasi va qiymatlondirilmasi tisulu sarh edilir.

Xam neftin dlgiilmasi

(a) Hacm_masrofélganlari. Podratg: Catdirilma mantaqasinda
daimi hacm masrofélgonleri qurur. Kontrakt sahasindan
gixarilan Xam neftin daqiq dl¢iilmesini, tipinin, miqdarinin
miiayyonlasdirilmasini tomin edacok hacm
mesrofélganloarina biitiin zoruri Slgii qurgulan, Sl¢ii qurgulari
tigiin nozarat cihazlari, Kontrakt sahasinds gixarilan Xam
neftin hocmini 6lgmok,  keyfiyyotini vo — fiziki
xiisusiyyotlorini miiayyon etmak vo geyda almaq iiciin
cihazlar va basqa zaruri avadanliq daxil olacaqdir. Podratg1
Kontrakt sahasindon gixarilan Xam neftin hocmini élgmok
vo qiymatlondirmak iigiin hacm masrafélgonlarindon istifado
edir. Omoliyyat zorurati oldugda Xam neftin hacmini 6lgan
biitiin sistem ikinci dast avadanligla tachiz edilacak va sorf
olunan biitiin Xam neft haqqinda malumati fasilasiz qeydo
ala bilocokdir.

(b) Podratg1 homginin Amerika Neft institutunun (“ANI”)
doracolori ila asas cékiintiilori, suyu vo sixligi Glgmok iigiin
lazimi cihazlar vo alotler alimmasim tomin edacak va homin
cihazlari miivafiq laboratoriyada saxlayacaqdir. Podratgi
Neft-qaz sonayesinda qabul edilmis beynalxalq miisbat
tacriiboya uygun olaraq, istifada edilon saygaclarimn
doqiqliyini zaruri hallarda, lakin ayda bir dofaden az
olmayaraq sinaqdan kegiracak va kalibrlayacakdir. Biitiin
smaqlarda va kalibrlamada hem SOCAR-in, hom da
Podratginin niimayandolari istirak edacak va noticalar barado

1

12

(47)

APPENDIX 7

CRUDE OIL MEASUREMENT
AND EVALUATION PROCEDURE

General

This Appendix 7 describes the method of measuring and evaluating
the Petroleum produced from the Contract Area.

Crude Oil Measurement

(a) Custody Transfer Meters. Contractor will have custody
transfer meters permanently installed at the Delivery Point.
The custody transfer meters will be capable of accurately
measuring and evaluating the specific type and quantity of
Crude Oil produced in the Contract Area and will be
comprised of all necessary meters, meter testing devices,
instruments, and other associated equipment necessary to
measure, evaluate and record the quantity, quality and
physical characteristics of the Crude Oil from the Contract
Area. Contractor will use the custody transfer meters for
measurement and evaluation of the Crude Oil from the
Contract Area. The entire Crude Oil metering system will
have a back-up in case of operational necessity and be
capable of continuously recording throughput data at all
times.

(b) Contractor will also provide necessary tools and instruments
to measure BS&W and American Petroleum Institute
(“API”) gravity and shall store such tools and instruments
in an appropriate laboratory. Contractor shall test and
calibrate the accuracy of the meters being used in
accordance with Good International Petroleum Industry
Practice whenever necessary and in any event at least once
per month. All testing and calibration will be witnessed both
by SOCAR and by Contractor with detailed reports and
atrafli hesabatlari SOCAR-in iki (2) va Podratgimin iki (2)
niimayandasi imzalayacaqdir.

Xam neftin 6lciilmasi miiddotlori

Hacm mesrofélgenlarinin rasmi géstericilari miihasibat ugotu
mogsodlori iigiin, Xam neftin hasilati va naql edilmasi iigiin hoftado
bir dofadan az olmayaraq geyde alinacaqdir. Homin gostaricilor
asasinda alda edilon informasiya SOCAR-a va Podratgiya
verilocokdir. Géstaricilorin qeydo alinmasimin konkret vaxtini
Podratgi tayin edacak va bu barada SOCAR-a vaxtinda bildiris
verocokdir. Hom SOCAR-in, hom doa Podratginin horasi iki (2)
niimayanda ayirmag hiiququna malik olacaqdir; onlar masrefélgenin
gostaricilorinin qeydo alinmasinda istirak edacak vo géstoricilorin
qeydiyyat voraqasini imzalayacaqlar.

Karbohidrogenlorin hacmlorinin lciilmasi gaydasi

(a) Podratci1. va SOCAR basqa ciir raziliga galmasolor,
avadanliqdan kegan Karbohidrogenlorin hacmini 6lg¢mak va
onlart qiymotlondirmek icin ANi-nin qobul  etdiyi
standartlardan va qaydalardan istifade olunur. Homin qayda
vo standartlar ANi-nin “Niimunolor gétiirmoyin standart
metodu’ndan (Standard Method of Sampling) va
“Karbohidrogenlorin 6l¢iilmasi —standartlarma —dair”
vosaitindon (Manual of Petroleum Measurement Standards)
gotiiriiliir. Podratg1 standartlarin va qaydalarin bir niisxasini
(habelo har hansi dayisikliklori va bunlara diizolislori)
SOCAR-a verir, hom SOCAR, hom da Podratgi bundan
istonilon vaxt istifado edirlor.

(b) Podratginin vo SOCAR-in miitoxassislori
Karbohidrogenlorin hacminin 6lgiilmasinin va onlarin
qiymotlondirilmasinin konkret va daqiq qaydasim vo
metodlarini razilasdirmag ii¢iin gériisiirler. Homin qayda vo
metodlar ilk islonmo program: tasdiq olunduqdan sonra
amali cahatden imkan yaranan kimi totbiq edilir.

13

14

(48)

results signed by two (2) representatives from each of
SOCAR and Contractor.

Timing of Crude Oil Measurement

Official meter readings for accounting purposes will be monitored
not less than weekly for purposes of providing production and
Crude Oil shipment data. Information obtained from these readings
will be reported to SOCAR and Contractor. The actual times of
meter readings will be determined by Contractor with timely
notification to SOCAR. SOCAR and Contractor will each have the
right to have two (2) representatives present to witness meter
readings and sign meter tickets.

Petroleum Measurement Procedures

(a) Unless Contractor and SOCAR agree otherwise, API
standards and procedures will be used to measure and
evaluate Petroleum flowing through the equipment. The
API standards and procedures will be taken from or
provided by the API’s Standard Method of Sampling and
Manual of Petroleum Measurement Standards. A copy of
the standards and procedures (and updates and reviews
thereof) will be provided by Contractor and will be
available both to SOCAR and to Contractor at all times.

(b) Specialists from Contractor and SOCAR shall meet to
agree appropriate detailed Petroleum measurement and
evaluation procedures to be implemented as soon as
practicable after approval of the first Development
Programme.
OLAVO 8

LAYiH9 STANDARTLARI VO TEXNiKi SORTLOR

Biitiin madon obyektlorinin va méveud qurgularin modifikasiyasi program
gergivesinds qurasdirilan avadanliq miiasir beynalxalq standartlara miivafiq
surotda layihalasdirilir va lazim goalarsa, Xozer denizinin konkret gsoraiti iigiin
modifikasiya edilir.

Méveud qurgular onlarim insasi zaman qiivvada olan standartlar iizro
layihalosdirilmisdir. Podratgi yeni avadanligin tahliikesiz istismari iigiin
lazim bildiyi hallardan basqa, homin qurgular beynalxalq standartlara
miivafiq suratda modernlasdirilmir.

Layihodo istifada olunan texniki sortler, totbiq olunan beynolxalq
standartlara va tanimuis beynalxalq konstruktor taskilatlar1 va assosiasiyalari
tarofindan tévsiya edilon normalara asaslamir. Bunlardan bazilari asagida
sadalanir. Texniki layiha sartlorino Podratginin hamin beynolxalq standartlar
asasinda isloyib hazirladigi alava talabler da daxil edila bilor.

API - Amerika Neft institutu

ANSI - Amerika Milli Standartlar institutu

ASME - Amerika Miihondis-Mexaniklor Camiyyoti

ASTM - Amerika Sinaq vo Materiallar Camiyyoti

BSI -  Britaniya Standartlar institutu

CEN - Avropa Normalasdirma Komissiyasi

CENELEC -_ Avropa Elektrotexniki Standartlar Komissiyasi

DIN -  Almaniya Standartlar Institutu

IEC - Beynolxalq Elektrotexnika Komissiyasi

IEEE -  Miihondis Elektriklor vo Elektrongular institutu (ABS)

IP - Neff institutu (Béyiik Britaniya)

ISA - Amerika Cihazlar Camiyyati

ISO - Beynoalxalq Standartlasdirma Taskilati

NACE - Korroziya Miihondislori Milli Assosiasiyasi (ABS)

NEMA - Elektrik Avadanlgi istehsalgilarmin Milli Assosiasiyasi
(ABS)

APPENDIX 8

DESIGN STANDARDS AND SPECIFICATIONS

All new production facilities and all new equipment added as part of a
modification programme to existing facilities, will be designed in
accordance with current international standards, modified where
appropriate for the specific requirements of the Caspian Sea conditions.

Existing facilities were designed to the standards appropriate at the time of
their construction. They will not be modified to comply with international
standards except where determined necessary by Contractor for the safe
operation of new equipment.

The design specifications used will be based on the at any time applicable
international standards and recommended practice as published by
recognised international engineering organisations and associations, some
of which are listed below. The design specifications may also include
additional requirements developed from these international standards by
Contractor.

API - American Petroleum Institute

ANSI - American National Standards Institute

ASME - American Society of Mechanical Engineers

ASTM - American Society for Testing and Materials

BSI - British Standards Institution

CEN - European Committee for Normalisation

CENELEC - European Committee for Electrotechnical Standards

DIN - The German Institute for Standards

IEC - International Electrotechnical Commiss

IEEE - Institute of Electrical and Electronics Engineers
(USA)

IP - Institute of Petroleum (UK)

ISA - Instrument Society of America

Iso - International Organisation for Standardisation

NACE - National Association of Corrosion Engineers (USA)

NEMA - National Electrical Manufacturers Association (USA)

(49)
NFPA - Yangindan Miihafizo Tohliikasizliyi Milli Assosiasiyasi NFPA - National Fire Prevention Association (USA)
(ABS)

(50)
OLAVO 9

OTRAF MUHITIN MUHAFIZaSi
STANDARTLARI VO METODLARI

Kompleks idaraetma sistemi

A. Ekologiya iizra yardimgi komita

1.

Rohber komita tarofindan lazim hesab_ edildiyi
taqdirdo, Rohbor komitenin ekologiya iizra yardimg¢1
komitasinin tasis edilmosi va taskilat strukturu
Podratginin taklifinda serh olunur; taklif tosdiq
olunmaq tigiin SOCAR-a taqdim edilir. SOCAR
tarefindan tasdiq edildikdon sonra ekologiya iizra
yardimg¢i komita tasdiq olunmus tévsiyalera uygun
yaradilir va Podratg: taraflerin, SOCAR-in, ETSN-
in, Azarbaycan Milli Elmler Akademiyasinin va
digor miivafiq tadqiqat institutlarinin
niimayandoloarindon ibarot olur.

Ekologiya iizra yardimg¢1 komitanin vazifolari:

— miisyyeon edilmis ekoloji_ —_ parametrlorin
monitoringi iigiin monitoring programim
nazardon kecirmak va tasdiq etmok;

— monitoring proqraminin  noticalorini  tahlil
etmok;

— omoliyyatlarm her bir morholasi iizra otraf
miihitin qgorunmas! iigiin takliflor irali siirmok;

— illik hesabat dare etdirmok va aidiyyoti
qurumlara taqdim etmok.

I.

GI)

APPENDIX 9

ENVIRONMENTAL STANDARDS

AND PRACTICES

Integrated Management System

A. Environmental Sub-Committee

1.

If deemed necessary by the Steering Committee,
the formation and organisation of an
environmental sub-committee of the Steering
Committee shall be set forth in a proposal of
Contractor which will be submitted to SOCAR for
approval. Once approved by SOCAR, the
environmental sub-committee shall be formed in
accordance with the approved recommendation
and shall be composed of environmental
representatives of Contractor Parties and SOCAR,
MENR, Azerbaijan National Academy of
Sciences and other relevant research institutes.

Responsibilities of the environmental sub-
committee shall be to:

— review and approve a monitoring programme
for monitoring of selected environmental
parameters;

— analyse results of the monitoring programme;

— propose recommendations on environmental
protection for each phase of operations;

— publish an annual report and submit it to
relevant organisations.
Otraf miihitin miihafizasi iizra ig proqram1

Neft-qaz omoliyyatlarinin yerina yetirilmesi zamani 26.2
bandina uygun suratds omel edilmoli olan Otraf miihitin
miihafizasi program asagidaki qaydada morholoalara
béliiniir:

1. Seysmik tadqiqatlar

—  Seysmik tadqiqatlar zamani otraf miihito tasirin
qiymotlondirilmasi.

2. Kosfiyyat qgazmasi

— Otraf miihitin ilkin vaziyyotinin giymatlondi-
rilmosi;

— Kosfiyyat qazmasi zaman otraf  miihito
tasirlorin giymotlondirilmasi;

—  Ekoloji monitoring program;

— Kosfiyyat qazmasi zaman saglamligin
qorunmasi, tohliikasizlik texnikasinin vo otraf
miihitin miihafizosinin tomin edilmasi, o
ciimladen qoza veziyyatlori iigiin prosedurlar,
neft dagilmalarina qarsi cavab tadbirlori plan,
tullantilarin (qazma slam daxil olmaqla)
idarsolunmas1 plan va yuxaridakilarin icra
edilmasinoa dair audit programi.

3. islonme va hasilat

—  Islonmo vo hasilat islori ilo olaqadar otraf miihita
tasirin giymotlondirilmasi;

— fslonmoa vo hasilat zamam — saglamligin
qorunmasi, tohliikasizlik texnikasinin vo otraf
miihitin miihafizosinin tomin edilmasi, o
ciimladen qoza veziyyatlori iigiin prosedurlar,
neft dagilmalarina qarsi cavab tadbirlori plan,
tullantilarin idaraolunmasi plant va yuxari-
dakilarin icra edilmasina dair audit program.

(52)

Environmental Work Programme

The environmental work programme to be pursued during
Petroleum Operations pursuant to Article 26.2 shall be
phased as follows:

1. For seismic surveys

— Environmental impact assessment for seismic
surveys.

2. For exploration drilling

— Baseline environmental study;

— Drilling environment impact assessment for
exploration drilling;

— Environmental monitoring programme;

— Health, safety and environment management
plan for exploration drilling, including
emergency procedures, oil spill response plan,
waste management plan (including drill
cuttings disposal), and an audit programme
with regard to implementation of the above.

3. For development and production

— Environmental impact assessment for
development and production operations;

— Health, safety and environmental
management plan for development and
production, including emergency procedures,
oil spill response plan, waste management
plan, and an audit programme with regard to
implementation of the above.
I.

Otraf miihitin miihafizasi standartlari

Asagida Karbohidrogen kasfiyyati va hasilati sahasinda foaliyyatlo
bagli atqilar iizra timumi vo konkret normalar verilmisdir.

A. Umumi normalar

Asagidaki normalarda _ géstarilonlor _istisna
edilmaklo, kasfiyyat va hasilat obyektlarinden emal
olunmus neft, quyulardan gixan qum, lay suyu,
qazma mohlulu, qazma slam, qazma vo digor
proseslordo istifada olunan kimyavi maddoalor,
yaxud basqa tullantilar otraf miihita atilmuir
(axidilmur).

icazo olmadan istehsalat tullantilarmin (bark vo ya
maye) va tullanti sularmin otraf miihita atilmasi
(axidilmas1) qadagandir.

Normaya asason icazo verilon biitiin tullantilara
kessonlara buraxilma yolu ila nozarot edilir va
biitiin hallarda kessonlarin vasitosi ila agiq
uclari doniz sothindon minimum iyirmi (20)
metr dorinlikdo __yerlosdirilir —_(stasionar
platformalardan).

B. Tullantilara dair normalar vo tullantilarin monitoringi

1.

Lay suyu

Oger Xozer donizinin suyu ilo lay suyunun
uyusmasini aydinlasdirmaq iigiin standart sinagin
yekunlari géstarsa ki, bu iki su aximmuin qarismasi
naticasinda Karbohidrogen  hasilatmm = timumi
seviyyasinin asagi diismasina sabab olan lay
zadalanmasi bag vermayacok, onda Podratgi lay

Il.

(53)

Environmental Standards

The following are general and specific guidelines relating to
discharges associated with Petroleum exploration and production
activities.

A. General Guidelines

1. There shall be no discharge to the environment of
waste oil, produced water and sand, drilling fluids,
drill cuttings, chemical substances used in drilling
and other processes or other wastes from
exploration and production sites except in
accordance with the following guidelines.

2. There shall be no unauthorised discharges of
production waste (solid or liquid) and drainage
water to the environment.

3. All discharges authorized by these guidelines shall
be controlled by discharging into caissons whose
open end is submerged, at all times, a minimum of
twenty (20) meters below the surface of the sea
(from fixed platforms).

B. Discharge Guidelines and Monitoring

1. Produced Water

Contractor will utilise produced water for
reservoir pressure maintenance if, through
standard compatibility testing with Caspian Sea
water, no damage to the reservoir resulting in a
reduction in overall Hydrocarbon recovery would
occur by mixing the two water streams. In the
tazyiqini saxlamaq iigiin lay suyundan istifado
edacokdir. Oger bu iki su axini bir-birind uyussa,
Podratg1 qabaqcadan tamizlonmis suyu yalniz lay
tazyiqini saxlamaq iigiin laya vura biler. Qoza
vaziyyati yarandiqda, avadanliq sindiqda, yaxud
mexaniki cahatden nasazliq oldugu hallarda lay
sularinn deniz miihitind axidilmasi qadagandir.
Qabaqlayic1. maqsadlerla Podratgi lay suyunun
yigilmasi tigiin xtisusi avadanliq vo qurgulara malik
olmalidir. Oger bu iki su axim1 uyusmasa, Podratg1
Neft-qaz sonayesinda qabul edilmis beynolxalq
miisbat tocriiboya uygun olaraq lay sularinin ekoloji
cahotdon tahliikesiz qaydada (daniza axidilma istisna
olmaqla) idara olunmasini tamin etmolidir.

Qazma slami vo gazma mohlullari

(a) Qazma zamani yeni qazma mobhlullarmdan
istifada olunarsa, gazma_ mobhlullarimin
toksikliyi Xezer Donizina xas Ekotoksikoloji
Prosedurlara (XDEP) uygun olaraq sinaqdan
kegirilmaklo ETSN ilo razilasdiriimadir.

(b) Neft va sintetik osasli gazma slaminin va
gqazma mobhlullarinin istifadosi ile olaqadar
yaranan tohliikeli kimyavi maddolerin vo ya
qazma slamlariin/mayelarin Xozer danizino
atilmasi (axidilmasi1) qadagandir.

(c) Qazma mohlulunun dévretma  sisteminin
torkibi qazma omoliyyatlarimin
dayismasinden irali galen toloblera uygun
olaraq tashih edilo bilar.

Digor tullantilar

(a) Kanalizasiya tullantilar: (fekal sular va
moigot-cirkab sular1) _ sertifikatlasdirilmis
bioloji tomizloma qurgusunda Avropa ittifaqy

(4)

event that the two water streams are compatible,
Contractor may only inject produced water after
treatment into reservoir for reservoir pressure
maintenance. There shall be no discharge of
produced water into the sea in the event of an
emergency, accident or mechanical failure. As a
preventive measure, Contractor shall provide
special equipment and facilities for the collection
of produced water. In the event that the two water
streams are not compatible, Contractor shall
manage produced water in an environmentally
safe manner (other than discharging to the sea) in
accordance with Good International Petroleum
Industry Practice.

Drill Cuttings and Drilling Fluids

(a) In the event that new drilling fluids are used
during drilling operations, drilling fluid
toxicity will be tested under the Caspian
Specific Ecotoxicity Procedures (CSEP)
and agreed with MENR.

(b) There shall be no discharge of hazardous
chemical substances or drill cuttings/fluids
generated in association with the use of oil
and synthetic based drilling fluid into the
Caspian Sea.

(c) The composition of the mud system may be
altered as necessary to meet changes in the
drilling operations.

Other Wastes

(a) Sanitary waste (black and grey water) may
be discharged into the sea from a certified
biotreatment unit following treatment in
(b)

(c)

(d)

Surasimin = 91/271/EEC sayli_ direktivinin
talablorino uygun qaydada tomizlondikdon
sonra doniz miihitino atila bilor (sahilo
dasimalar istisna olunmur). Suyun iizorindo
gozlo — gériinan ss iizaon’ bark ~=— maddolor
olmamalidir.

Duzsuzlasdinci qurgunun tullantilar1 onlar
ticiin nozordo tutulan miivafiq sahil qurgusuna
dasinir.

Neft lokalori vizual miisahida edilmodikda
goyorte sular1 va yuyuntu sulari atila bilor.
Torkibindo neft olan sular ile tomiz tullanti
sular va ya yuyuntu sulari ayri-ayriliqda
yigilir; tamiz su donizo buraxilir, tarkibindo
neft olan su iso tullantilar iigiin nozordo
tutulan miivafiq sahil qurgusuna dasimir.

Moisoat tullantilar’ vo digar bark tullantilar
donizo atilmir. Bork tullantilar ekoloji
cohatden tohliikesiz qaydada — yigilaraq
miivafiq sahil qurgusuna dasimir.

Monitoring

(a)

Lay suyu

(1) Lay suyunun hacmina va bu suyun
torkibindoki neftin va yagin qatiligina
nozarat edilir.

(2) Crxarilmig va yuxarida géstarilmis
talablera _miivafiq idara olunmus lay
suyunun ayliq kemiyyat va keyfiyyot
(neftin va yagin qatiligi) géstaricilori
barada ETSN-o hesabat verilir.

(55)

(b)

(c)

(d)

accordance with the requirements of the EU
Council Directive 91/271/EEC
(transportation onshore not _ being
excluded). No floating solids shall be
observed on water surface.

Desalinisation unit wastes shall be
transported to an appropriate onshore
disposal facility.

Deck drainage and wash water may be
discharged as long as no visible sheen is
observable. Oily and clean drainage or wash
water shall be segregated; clean water shall
be discharged to the sea and oily water
transported to an appropriate onshore
disposal facility.

Domestic waste and other solid waste shall
not be discharged offshore. Solid waste
shall be collected in an environmentally
safe manner and transported to an
appropriate land-based disposal facility.

Monitoring

(a)

Produced Water

(1) The volume of produced water and
concentration of oil and grease
contained in it will be monitored.

(2) The monthly quantity and quality (oil
and = grease concentration) ~— of
produced water extracted and
managed in accordance with the
above requirements will be reported
to MENR.
(b) Qazma slami va qazma mohlullari

Qazma mohlullari asqarlarmin vo onlarin
yuyucu. maye sistemina olavo  edilon
hocmlorinin, yaxud kiitlolorinin ugotu hor
quyu tigiin aparilir.

(c) Diger tullantilar
II hissonin B.3 bandina uygun olaraq atilan
digor tullantilarin hesablanmis kemiyyat va
keyfiyyat géstoricilorina nozarat edilir, bu
bareda her ay asagidakilar géstorilmaklo
molumat verilir:

(i) normalara uygun toemizlonmis moisat-
tosarriifat girkab sulari;

(ii) moisot tullantilan;
(iii) géyerte sulart va yuyuntu suyu.

Atmosfera emissiyalar iizra normalar va monitoring

Podratgiya atmosfera emissiyalar buraxmaga icazo verilir.
Belo emissiyalar mahdud olmali va onlarin monitorinqi Neft-
qaz sonayesinds qabul edilmis beynalxalq miisbat tacriibaya
uygun suratda kegirilmolidir. Emissiya monbolorinin
inventarizasiyasi va texniki géstaricilori, yol verilon tullant:
hoddi normativleri olmalidir. Bu monbalardon ayrilan
emissiyalarin kamiyyot vo keyfiyyat géstoricilari haqqinda
ETSN-9 molumat vo hesabatlar verilmolidir.

Sas-kiiy va vibrasiya

Podratgi beynalxalq Neft-qaz sanayesinda qabul edilmis
beynalxalq miisbat tacriiboya uygun suratda sas-kiiy vo
vibrasiya soviyyolorini mohdudlasdinir.

(56)

(b) Drill Cuttings and Drilling Fluids

An inventory of drilling fluids additives and
their volumes or mass added to the drilling
fluid system will be maintained for each
well.

(c) Other Wastes
The estimated quantity and quality of other
wastes discharged according to Part II, B.3

above shall be monitored and reported
monthly to include:

(i) sanitary waste treated to appropriate
standards;

(ii) | domestic waste;

(iii) deck drainage and wash water.

Air Emission Guidelines and Monitoring

Contractor is authorised to discharge air emissions. Such
discharges will be limited and monitored in accordance
with Good International Petroleum Industry Practice.
There shall be an inventory of emission sources and their
technical parameters, and allowed emission level
standards. Quantity and quality of emissions from such
sources shall be reported to MENR.

Noise and Vibration
Contractor shall take actions to limit noise and vibration in

accordance with Good International Petroleum Industry
Practice.
Saglamligin mithafizasi

Podratgi Neft-qaz sanayesinda qabul edilmis beynalxalq
miisbat tacriiboya uygun suratda Neft-qaz omoliyyatlarina
calb edilmis is¢i heyatinin saglamliginin miihafizasi ile bagli
biitiin tadbirlori gériir.

Tohliikasizlik texnikasina dair normalar

26.1 bandinin miiddoalarma omol edilmasi sortilo, Podratg1
Saziso uygun olaraq Neft-qaz omoliyyatlari apararkon
Azarbaycanin miivafiq normativlerini vo asagidaki
beynolxalq tahliikasizlik texnikasi va istehsalat gigiyenasi
normalarini nozaro alir:

1. Beynolxalqg. Neft vo  Qaz _ istehsalgilan
Assosiasiyasinin (OGP) hesabat va normalari —
SOTOM iizro idarsetmo;

2. Beynalxalq Qazma_ Podratgilar1 Assosiasiyasi
(IADC) — Qazma zamani tohliikasizlik texnikasina
dair vosait;

3. Beynalxalq Geofiziki Podratgilar Assosiasiyasi
(IAGC) — istismar zamami tohliikosizlik texnikasina
dair vosait;

4. Sanaye gigiyenasi iizra déviot hokimlorinin Amerika
Konfransi — Is yerinda kimyavi maddolarin hadd
gostaricilori.

Public Health

Contractor shall take all actions with respect to public
health of personnel involved in Petroleum Operations in
accordance with Good International Petroleum Industry
Practice.

Safety Guidelines

Contractor shall take into account subject to the provisions
of Article 26.1 relevant Azerbaijani regulations and the
following international safety and industrial hygiene
standards in conducting its Petroleum Operations under the
Agreement:

1. International Association of Oil and Gas
Producers (OGP) reports and guidelines - HSE
Management;

2. International Association of Drilling Contractors

(IADC) — Drilling Safety Manual;

3. International Association of Geophysical
Contractors (IAGC) — Operations Safety Manual;

4. Threshold Limited Values for Chemical
Substances in the Work Environment — American
Conference of Governmental Industrial
Hygienists.
OLAVO 10

KOSFIYYAT iSLORi PROQRAMI

Kontrakt sahasinin hiidudlari daxilinds neftin va qazin potensial ehtiyatlarim
kasf etmak mogsadile, Podratg: 4-cii Maddado tasvir edildiyi kimi, islor
programini asagidaki istiqamotlorda hayata kegirir:

ilkin kasfiyyat dévrii arzinda:

(i) SOCAR-in raziligi ila Kontrakt sahasinin hiidudlarindan konarda
amoliyyat baximindan qismen miimkiin olan on azi bes yiiz (500)
kvadrat kilometr sahasindo iigél¢iilii seysmik va sokkiz yiiz (800)
kvadrat kilometr sahasinda alava ikidlgiilii seysmik tadqiqat aparir,
onun noticolarini tahlil va tafsir edir.

Osas kasfiyyat dévrii arzinda:

(ii) Qazma islori tigiin tohliikesiz va ekoloji cohatdan yararli yer(lor)
secmak magqsadila miihandis-geoloji tadqiqat aparir.

(iii) Perspektiv horizontlarda neftin va qazin mévcudlugunu miiayyen
etmok iiciin har Perspektiv sahada on azi bir (1) kasfiyyat quyusu
qazir. Hor quyunun darinliyi va digar parametrlari SOCAR ilo
Podratg1 arasinda razilasdirilacaqdir.

(iv) Kosfiyyat quyulari1 gqazmaqdan moqsed Kontrakt sahasinin
hiidudlari daxilinds askar edilmis Karbohidrogenlorin asagrya dogru
yayilma sorhadlorini va laylarin parametrlorini dagiqlesdirmokdir.
Bu quyular gazilarkon Torofler arasinda basqa ciir razilasma
olmadigi toqdirda, Neft-qaz sonayesinda gabul edilmis beynolxalq
miisbat tacriibaya uygun olaraq siixur niimunolori gétiiriilocakdir.

(v) Quyularm qiymotlondirilmasi iigiin miivafiq karotaj va simaq
proqramina digor islarla yanagi asagidakilar da daxil edila bilor:

APPENDIX 10

EXPLORATION WORK PROGRAMME

For the purposes of exploring the oil and gas potential within the Contract
Area Contractor shall carry out a programme of work as described in
Article 4 in accordance with the following guidelines:

During the Initial Exploration Period:

(i) Shoot, process and interpret minimum of five hundred (500) square
kilometres of three-dimensional seismic and eight hundred (800)
kilometres additional two-dimensional seismic which may for
operational reasons upon SOCAR’s approval be shot partially
outside the Contract Area.

During the Main Exploration Period:

(ii) Carry out an upper section site survey to select a safe and
environmentally sound site(s) for drilling.

(iii) Drill in each Prospective Area at least one (1) exploration well to
ascertain the presence of oil and gas in the prospective horizons.
The depth and other parameters of each well shall be agreed
between SOCAR and Contractor.

(iv) The exploration wells shall have the objective of further defining
the areal extent, downdip limits and reservoir properties of any
Petroleum found within the Contract Area. Drilling of such wells
shall be unless otherwise agreed between the Parties, accomplished
with conventional core acquisition techniques according to Good
International Petroleum Industry Practice.

(v) To evaluate the wells an appropriate logging and testing
programme may include but not be limited to the following:

(8)
(a)

(b)

(c)

(d)

(e)

(f)

konduktor komerinin basmaginin goyuldugu dorinlikda —
qamma-karotaj va neytron karotaji (texminon konduktorun
endirilma darinliyinden danizin dibina qadar);

qoruyucu borularin birinci texniki komorinin endirildiyi
dorinlikda — vaziyyata gére, qamma-karotaj, induksiya
karotaji, akustik karotaj (uygun olaraq Suraxam, Agcagil vo
Abseron lay dastalorinden kegarak taqriben birinci texniki
komorinin endirilma dorinliyindon konduktor kemerinin
basmagina qadar);

ikinci texniki qoruyucu kamorinin endirilma darinliyinda —
voziyyata géra, qamma-karotaj, induksiya karotaji, akustik
karotaj (uygun olaraq Balaxani va Sabuncu lay dastasinin
yuxar1 hissasindon kegarak taqribon ikinci texniki kemorinin
endirilmo dorinliyindon birinci texniki kemerinin basmagina
qodor);

quyruq komerinin endirilmo darinliyinda — voziyyata géra,
qamma-karotaj, induksiya karotaji, akustik karotaj (uygun
olduqda Balaxani lay dastasinden kegarak texminen quyruq
komorinin endirilma dorinliyindon ikinci texniki qoruyucu
komorinin basmagina qadar);

quyunun son darinliyinda — vaziyyate géra, qamma-karotaj,
induksiya karotaji, akustik karotaj, sixliq va neytron karotaj1,
yan mikrokarotaji, —inklinometriya, — kavernometriya
(profilometriya), quyudivar1 kernalma va lay sinaqlari
(uygun olaraq Fasila lay dastasindan kegarak va Balaxani lay
dastasinden asagida toqriban istismar kemorinin endirilmo
dorinliyinden quyruq kemerinin basmagina qador), habelo
son dorinlikdon donizin dibinodok olan intervallar arasinda
saquli seysmik profillasdirma (SSP);

qazma_ komorindaki laysiayici cihaz vasitasila asas
mohsuldar horizontlarin yoxlanmasi — voziyyatden asili
olaraq.

69)

(a)

(b)

(c)

(d)

(e)

(f)

at the conductor casing point, gamma ray and neutron log
(from approximately conductor setting point to seafloor);

at the surface casing point, gamma ray log, induction logs,
sonic log as appropriate (from approximately surface
casing point to conductor casing shoe through the
Surakhany, Akchagyl and Apsheron Suites as
appropriate);

at the intermediate casing point, gamma ray log, induction
logs, sonic log as appropriate (from approximately
intermediate casing setting point to surface casing shoe
through the upper Balakhany and Sabunchi Suites as
appropriate);

at the final casing point, gamma ray log, induction logs,
sonic log as appropriate (from approximately liner casing
point to the intermediate casing shoe through the
Balakhany Suite if appropriate);

at total drilled depth, gamma ray log, induction logs, sonic
log, density and neutron logs, microlaterolog, dipmeter,
caliper (profiler), sidewall cores and formation tests as
appropriate (from approximately production casing point
to the linear casing shoe through the Fasila and lower
Balakhany Suites as appropriate) as well as a vertical
seismic profile log (VSP) taken at intervals between total
depth to seafloor;

drill stem tests (DST’s) of major productive horizons as
appropriate.
(vi)

(vii)

Podratgi alava geoloji informasiya aldo etmak maqsadila Perspektiv
sahasinin(saholorin) hiidudlar daxilinda kasfiyyat quyularinim yan
gévdolarini qgazmaq vo ya olava kasfiyyat quyulari qazmaq hiiququna
malikdir, lakin buna borclu deyildir.

Kasfiyyat qazmasina va qiymotlandirmaye dair biitiin hesabat va
sonodlar bu Sazisin 7-ci Maddasina uygun suretda taqdim edilir.

(vi)

(vii)

(60)

Contractor shall have the right, but not the obligation, to sidetrack
any exploration wells, drill to greater depths or drill additional
exploration wells within the Prospective Area(s) for the purposes
of obtaining additional geological information.

All reporting and records pertaining to exploration drilling and
evaluation shall be submitted according to Article 7 of this
Agreement.
OLAVO 11

PAY HESABLAMASI

Umumi hasilat hacminda pay

(n) Taqvim riibiiniin baslanmasina an azi otuz (30) giin qalmis
Podratg: SOCAR-a (surati har bir Podratgi tarafa taqdim edilmakla)
homin (n) Taqvim riibii iigiin tatbiq olunan Hasilat hacminds paylara
dair (asagida torif edildiyi kimi) hesabat taqdim edir; hamin hesabat
Podratginin vicdanla taxmin edilon Umumi hasilat hacming; satis
qiymoti Hasilat hacminda paylarin SOCAR-a taqdim olundugu
tarixdon ovvalki otuz (30) giin arzinda “Platts Oylqram” nasrindo (va
ya “Platts Oylqram”in nasrina son qoyulmusdursa, onu avez eden har
hans nasrda va ya Toaroaflorin razilasdirdigi digar nagrda) gésterilen
Osas ixrac qurgusu tigiin orta FOB qiymati sorti ile gatdimlan Xam
neftin orta qiymoatina asason (avvalki Taqvim riibii iigiin Osas ixrac
qurgusu faktiki tarifi ¢rxilmaqla) hesablanan Xalis ixrac dayarino (
Osas ixrac qurgusuna dair qiymotin méveiid olmadigi halda Baki-
Tbilisi-Ceyhan boru kemorinin tarifi grxilmaqla “Platts Oylqram”
nasrinda va ya Toroflorin razilasdirdigi digar nasrdo géstorilmis
Baki-Tbilisi-Ceyhan boru komarin FOB qiymati tatbiq edilir); vo
homin (n) Taqvim riibii iigiin Osasli mosrafler va Omoliyyat
mesroflorino asaslamir.

(n) Taqvim riibiiniin baslanmasina an azi otuz (30) giin qalmis
Podratg: SOCAR-a (surati har bir Podratgi tarafa taqdim edilmakla)
asagidaki 2-ci bonda miivafiq olaraq (n—2) Taqvim riibii orzindo
Hasilat hacminda paylar ile (n—2) Taqvim riibii tigiin miivafiq Faktiki
paylar arasinda tashih mablaginin hesablamasim (“Tashih mablagi’”)
taqdim edir.

Hoamin (n) Taqvim riibii arzinda tetbiq olunan Hasilat hacmindo
paylar (asagida torif edildiyi kimi) asagidaki 1.4—1.6 bondlorinin
(biitiin bu bondlar daxil olmaqla) miiddoalarina miivafiq olaraq
hesablamir. (n) Taqvim riibiinds Umumi hasilat hocmi, Podratg1 ilo
SOCAR arasinda hamin (n) Taqvim rii iin miivafiq olaraq

1

12

13

(61)

APPENDIX 11

ENTITLEMENT CALCULATION

Entitlement Share to Total Production

Not later than thirty (30) days prior to the beginning of Calendar
Quarter, Contractor shall provide to SOCAR (with a copy to each
Contractor Party) a statement of the Production Entitlement Shares
(as defined below) applicable during such Calendar Quarter, based
on Contractor’s good faith estimates for Total Production volumes;
the Net Back Value, where sales price is based on past thirty (30)
days average for Main Export Facility FOB price , as quoted in
Platts Oilgram (or, where Platts Oilgram ceases to be published,
any successor publication or other publication that the Parties may
agree), from the submission date of Production Entitlement Shares
to SOCAR minus actual Main Export Facility tariff for the
previous Calendar Quarter (if no quotation is available for Main
Export Facility, then Baku-Tbilisi-Ceyhan FOB price, as quoted in
Platts Oilgram or any other publications that Parties may agree,
minus Baku-Tbilisi-Ceyhan pipeline tariff to be applied); and
Capital Costs and Operating Costs for such Calendar Quartern.

Not later than thirty (30) days prior to the beginning of Calendar
Quarter, Contractor shall provide to SOCAR (with a copy to each
Contractor Party) a reconciliation between the Production
Entitlement Shares during Calendar Quarterp.2 and the respective
Actual Entitlement Shares for Calendar Quarter,2 (the
“Reconciliation Amount”) in accordance with paragraph 2 below.

Production Entitlement Shares (as defined below) applicable
during such Calendar Quartern, shall be calculated in accordance
with the provisions of paragraphs 1.4 to 1.6 (inclusive) below.
Total Production in Calendar Quarter, shall be split between
Contractor and SOCAR in accordance with the Contractor
Podratginin Hasilat hacminda payma va SOCAR-in Hasilat
hacminda payina b6liiniir.

(n) Taqvim riibii iigiin “Podratgimm taxmin edilan Dollar payi”
(CEDE,) (Dollarla ifada olunmus) 11-ci maddonin prinsiplorino
uygun olaraq hesablanir vo asagidaki elementlardon ibaratdir: (a)
Omoliyyat masroflarinin avezinin 6danilmasi; (b) Osasl masroflarin
avezinin Gdonilmasi; va (c) Podratgimin Monfaat karbohidrogen-
lorinda pay.

CEDE,) asagidak: diistur osasinda hesablamr:

CEDEn = On + Cn+ Pn— RAn2

burada:

On = Omoliyyat sirkotinin vicdanla toxmin etdiyi (n) Taqvim riibii
arzinda ovezi Gdonilen timumi Omoliyyat masroflori
(Dollarla ifads olunmus);

Cn = bunlardan daha az olan: (i) Omoliyyat sirkotinin vicdanla

toxmin etdiyi (n) Taqvim riibii orzinds ovazi ddonilan
timumi Osasli masraflar (Dollarla ifada olunmus); vo (ii)
(TRa— On) * CCRa (0 sartlo ki, Cn heg vaxt sifirdan (0) az
olmasin);

CCR, = 11.3(a)(ii) bandina asason Osasli measroflerin oavezinin
6donilmasi iigiin miiayyan edilon faiz;

Py = (TRa—On— Cn) * Ra (0 gartla ki, Pn heg vaxt sifirdan (0) az
olmasin);

RAn2= 1.7 bandin  gortlorina omol etmakla bu Pay
hesablamasinin 2-ci bendina miivafiq olaraq (n) Taqvim
riibiiniin baslanmasina on azi otuz (30) giin qalmis
hesablanan Tashih mablagi;

14

(62)

Production Entitlement Share and the SOCAR Production
Entitlement Share, respectively, for such Calendar Quartern.

The “Contractor Estimated Dollar Entitlement” (CEDE,)
(expressed in Dollars) for Calendar Quarter, shall be calculated in
accordance with the principles of Article 11 and shall comprise the
following elements: (a) recovery of Operating Costs; (b) recovery
of Capital Costs; and (c) Contractor’s share of Profit Petroleum.

CEDE, shall be calculated in accordance with the following
formula:

CEDEn = On + Cu + Pn— RAn2

where:

O, = Operating Company's good faith estimate of total
Operating Costs recoverable during Calendar Quarter,
(expressed in Dollars);

C, = lower of (i) Operating Company's good faith estimate of

total Capital Costs recoverable during Calendar Quarter,
(expressed in Dollars); and (ii) (TRn—On) * CCRa
(provided that in no event shall C, be less than zero (0));

CCR,= the percentage for the recovery of Capital Costs in
accordance with Article 11.3(a)(ii);

P, = (TRa—On—Cny) * Ra (provided that in no event shall P, be
less than zero (0));

RA,2= subject to paragraph 1.7, the Reconciliation Amount
calculated in accordance with paragraph 2 of this
Entitlement Calculation not later than thirty (30) days
prior to the beginning of Calendar Quartern;
TR,» = Omoliyyat sirkotin vicdanla toxmin etdiyi (n) Toqvim riibii
ticiin timumi golir (Dollarla ifado olunmus); bu golir (n)
Taqvim riibiinds Umumi hasilat hocminin toxmin edilon
doyorinin ((n) Taqvim riibii iiciin toxmin edilon Umumi
hasilat hocmina asason miisyyan edilir), satig qiymoti
Hasilat hacminda paylarm SOCAR-a taqdim olundugu
tarixden ovvalki otuz (30) giin arzinda “Platts Oylqram”
nosrinda (va ya “Platts Oylqram’in nasrina son
qoyulmusdursa, onu avez eden her hansi nagrda va ya
Toroflorin razilasdirdigi digar nasrdo) gésterilan Osas ixrac
qurgusu vasitesila FOB qiymoti sarti ila gatdirilan Xam
neftin orta qiymotina asason Taqvim riibii 2 iigiin ixrac
ticiin Osas ixrac qurgusunun faktiki tarifi ¢grxilmaqla
hesablanan Xalis ixrac dayarina vurulmasi yolu ilo
hesablanir (Osas ixrac qurgusu iiciin qiymotin méveiid
olmadigi halda Baki-Tbilisi-Ceyhan boru kemorinin tarifi
gixilmaqla “Platts Oylqram” nasrinda va ya Taroflorin
razilasdirdigi digar nasrdo gésterilmis Baki-Tbilisi-Ceyhan
boru kamarin FOB qiymoti tatbiq edilir);

Ra = Sazisin 11.5 bondina asasan miisyyen edilen (n) Toqvim
riibiina dair Podratginin Monfast Karbohidrogenlorinds
miivafiq payi.

(n) Taqvim riibii tigiin “SOCAR-in taxmin edilan Dollar payi”
(SEDE,) (Dollarla ifada olunmus) 11-ci Maddonin prinsiplorino
uygun olaraq hesablanir va yalniz Monfaat Karbohidrogenlori
elementindan ibarotdir.

SEDE, asagidak: diistur osasinda hesablanir:

SEDE, = TR; — CEDEh.

(a) CEDE, qiymotinin (b) SEDE, ila CEDE, camino béliinan zaman
alinan (vo faizla ifada olunan) notica burada “Podrat¢imin Hasilat
hacminda payr” (CPES, vo (n) Taqvim riibii tigiin — CPES,) adlanir.
(a) SEDE, qiymotinin (b) SEDE, ilo CEDE, comine béliinan zaman
alinan (vo faizla ifado olunan) notica burada “SOCAR-in Hasilat

15

1.6

(63)

TR,» = Operating Company's good faith estimate of total revenue
for Calendar Quarter, (expressed in Dollars) calculated as
the estimated value of such Total Production during
Calendar Quarter, (determined based on the estimated
volume of Total Production for Calendar Quarter,)
multiplied by the Net Back Value, where sales price is
based on past thirty (30) days average for Main Export
Facility FOB price, as quoted in Platts Oilgram (or, where
Platts Oilgram ceases to be published, any successor
publication or other publication that the Parties may
agree), from the submission date of Production
Entitlement Shares to SOCAR minus actual Main Export
Facility tariff for the Calendar Quarter, (if no quotation
is available for Main Export Facility, then Baku-Tbilisi-
Ceyhan FOB price, as quoted in Platts Oilgram or any
other publications that Parties may agree, minus Baku-
Tbilisi-Ceyhan pipeline tariff to be applied);

R, = the applicable Contractor’s share of Profit Petroleum in
respect of Calendar Quarter, determined in accordance
with Article 11.5.

The “SOCAR Estimated Dollar Entitlement” (SEDE,)
(expressed in Dollars) for Calendar Quarter, shall be calculated in
accordance with the principles of Article 11 and shall comprise a
Profit Petroleum element only.

SEDE, shall be calculated in accordance with the following
formula:

SEDE, = TR; — CEDEn.

The product (expressed in the form of a percentage) of (a) CEDEn
divided by (b) the sum of SEDE, plus CEDE, is hereinafter referred
to as the “Contractor Production Entitlement Share” (CPES,
and for Calendar Quarter, CPES,). The product (expressed in the
form of a percentage) of (a) SEDE, divided by (b) the sum of
hacminda pay” (SPES, va (n) Taqvim riibii tigiin - SPES,) adlanir.
“Hasilat hacminda paylar” her hans: konkret (n) Taqvim riibiino
miinasibotda CPES, vo SPES, demokdir.

1.4 bondindoki diistura uygun olaraq RA,» tizra CEDE, qiymotinin
tashih edilmis moblogi heg bir halda bu ciir tashihden ovval
hesablanmis SEDE, (SOCAR-a artiq ddonildikda) va ya CEDEn
(Podratgiya artiq Gdonildikda) mablaglorinin iyirmi faizinden (20%)
artiq olmamalidir. Hor hansi galan RA,» moablagi sonraki dévra
kegirilir va eyni tashih etma gaydalarma uygun olaraq névboti
Toaqvim riiblari tizra Hasilat hacminds Payin hesablanmasinda nazara
alimr.

Tashih metodu

Yuxaridaki 1.2 bandina miivafiq olaraq Podratgi tarafinden taqdim
edilon Tashih mablagi asagidakilari ehtiva edir:

(a) CPES,.2 vo SPES».2;

(b) (n-2) Toqvim riibiino aid Umumi hasilat hocmlorinin (Olgma
qaydasina asason), Xalis ixrac dayarlorinin (13.1 bandino
asason), Osasli masroflerin va Omoliyyat mosroflorinin
(Miihasibat ugotunun aparilmasi qaydasina asason) faktiki
regemleri asasinda hesablanmis (n—2) Taqvim riibii iigiin
Umumi hasilat hacminds miivafiq olaraq SOCAR-in va

Podratginm = faktiki = paylarmin = (“Faktiki —_ paylar”)
hesablamas1;
(c) yuxaridaki (b) bondina asason hesablanan Faktiki paylar ilo

(n—2) Taqvim riibiina qadar va (n—2) Taqvim riibii do daxil
olmaqia biitiin Taqvim riiblerina tatbiq olunan CPES vo
SPES arasindaki farga gére (n—2) Taqvim riibiiniin sonuna
SOCAR vo Podratg: tarafinden alinmis macmu dayarlerda
hor hans1 farga dair hesabat. Bu farg Dollarla ifada edilir; vo

17

(64)

SEDE, plus CEDE, is hereinafter referred to as the “SOCAR
Production Entitlement Share” (SPES, and for Calendar
Quarter, SPES,). “Production Entitlement Shares” means, in
relation to a given Calendar Quartern, CPES, and SPES,.

The adjustment of CEDE, for RAn-2 in accordance with the formula
in paragraph 14 shall in no event exceed twenty (20%) percent of
the amounts of CEDE, (in the event of Contractor over-recovery)
or SEDE, (in the event of SOCAR over-recovery) calculated prior
to such adjustment. Any outstanding amount of RA»-2 shall be
carried forward and included in the calculation of the Production
Entitlement Shares for subsequent Calendar Quarters subject to the
same adjustment rule.

Reconciliation Method

The Reconciliation Amount provided by Contractor pursuant to
paragraph 1.2 above shall include:

(a) the CPES,.2 and SPES,.2;

(b) a calculation of actual entitlement shares (“Actual
Entitlement Shares”) of SOCAR and Contractor,
respectively, to Total Production for Calendar Quarter,.2
based on the actual numbers for Total Production volumes
(based on the Measurement Procedure), Net Back Values
(based on Article 13.1), Capital Costs and Operating Costs
(based on the Accounting Procedure) relating to Calendar
Quartery.2;

(c) a statement of the difference in cumulative values received
by SOCAR and Contractor to the end of Calendar Quartern.
2 due to any difference between Actual Entitlement Shares
(as calculated in (b) above) and the CPES and SPES as
applied to all Calendar Quarters up to and including
Calendar Quarter,2. This difference in value shall be
expressed in Dollars; and
3.1

3.2

4.1

(d) ager yuxaridaki (c) bandinin cami mablegi tashihin lazim
oldugunu gésterarsa, Omoliyyat sirketi hoamginin Podratgiya
avezi artiq va ya askik 6donilmis (Dollarla ifada olunmus)
mablogi aks etdiran hesabat taqdim edir. Podratginin xalis
mévgeyine miinasibatda, bu raqgam miisbat (Podratg1ya artiq
6donildiyi taqdirda) va ya miivafiq olaraq monfi (Podratgiya
askik 6donildiyi taqdirda) olur.

Paylarin béliisdiiriilmasi prinsipi

Bu Pay hesablamasinda tasvir edilon qayda hor Islonmo sahasino dair
ayrica tatbiq edilir.

Toroflor qobul edir ki, bu Pay hesablamasi tam miifassal deyil vo
Saziso miivafiq olaraq paylarin va golirlorin béliisdiiriilmasina dair
biitiin miimkiin hallari ehtiva etmir. Oger Sazisda, va o ciimladan bu
Pay hesablamasinda nozarda tutulmayan voziyyat yaranarsa, Toraflor
masoaloni bu Sazisin (i) Podratgmin ¢gakdiyi masroaflarin avezinin
6donilmasina va (ii) Podratg ila SOCAR arasinda monfoat bilgiisiina
dair miiddoalarina miivafiq olaraq hall etmaya ¢galigacaqlar.

Miibahisoalar

43 bondinin miiddoalari nozara alinmaqla, SOCAR (n—2) Taqvim
riibii tigiin Tashih mablaginda (1.2 bandinda nazarda tutuldugu kimi)
gostarilmis (n—2) Taqvim riibiina dair Faktiki paylarin hesablamasi
ilo razilagsmirsa, SOCAR belo fikir ayriliginin osasim aglabatan
toforriiatla géstarmaklo vo bela fikir ayriliginin sabablorini tasdiq
edon siibutlar1 taqdim etmoklo Podratgiya yazili bildiris vermok
hiiququna malikdir. Hor hansi bela bildirig (n) Taqvim riibii
baslanmazdan oavval verilir. SOCAR va Podratg1, (n) Taqvim
riibiiniin baslanmasindan sonra alli (50) giin miiddatinda gériisiib
SOCAR-in bildirisinda qaldirilan masololeri miizakira etmok va
onlari hall etmak iigiin aglabatan soyler géstorirlor. Podratg: vo
SOCAR (n-2) Taqvim riibii iigiin Faktiki paylara har hans diizalis
etmok barada raziliga golorlorso, (n—2) Taqvim riibii iigiin homin

3.1

3.2

41

(65)

(d) if, and to the extent that, the aggregate of item (c) above
shows that a reconciliation is required, the Operating
Company shall also provide a statement showing the
amount (expressed in Dollars) that Contractor has over- or
under-recovered. This number shall be positive (in the
event of Contractor over-recovery) or negative (in the
event of Contractor under-recovery) as appropriate to the
net position of Contractor.

Principles of Entitlement Allocation

This Entitlement Calculation as described herein shall be applied
to each Development Area separately.

The Parties acknowledge that this Entitlement Calculation is not
exhaustive and does not cover every possible eventuality relating
to the treatment of entitlements and revenues under the Agreement.
In the event that there arises a situation that is not anticipated in the
Agreement including in this Entitlement Calculation, then the
Parties shall endeavour to resolve the issue in a manner that is
consistent with the provisions of this Agreement relating to (i)
recovery of costs incurred by Contractor and (ii) profit sharing
between Contractor and SOCAR.

Disputes

Subject to paragraph 4.3, if, in relation to Calendar Quarters.2,
SOCAR does not agree with the calculation of Actual Entitlement
Shares as set out in the Reconciliation Amount for Calendar
Quarter;.2 (as provided under paragraph 1.2), SOCAR shall be
entitled to give Contractor written notice specifying the basis of its
disagreement in reasonable detail and providing evidence
supporting the grounds for such disagreement. Any such notice
shall be given prior to the beginning of Calendar Quartern.
Contractor and SOCAR shall use their reasonable efforts to meet
to discuss and resolve the matters raised in SOCAR’s notice within
the period ending fifty (50) days after the beginning of Calendar
Quarter,. If Contractor and SOCAR agree on any adjustments to be
made to the Actual Entitlement Shares for Calendar Quarters.2,
42

diizaldilmis Faktiki paylar névboti Tashih moabloginin miiayyon
edilmasinda istifada edilir. Podratg1 va SOCAR (n-2) Taqvim riibii
tigiin Faktiki paylara her hansi diizolis etmok baredo raziliga
galmozlorsa, hoamin Faktiki paylara heg bir diizalis edilmir, 0 sartlo
ki, Podratg: Sazisin 13.1(b) bondina miivafiq olaraq miibahisonin
holli tigiin eksperta miiraciot etmasin va ekspertin Xam neftin
doyorina dair qorari Faktiki paylara diizalis edilmasini talab etmasin.

43 bondinin miiddsalari nozara alinmaqla, Miihasibat ugotunun
aparilmasi qaydasinin 1.3 bandina asason SOCAR-1n adindan Neft-
qaz omoliyyatlar’ hesabin yoxlayan miisteqil auditor va ya
Podratginin adindan Neft-qaz omoliyyatlari hesabim yoxlayan
miistaqil auditor Podratgiya yazili bildiris (“Sahadatnama”) verib
bildirsa ki, onun rayina asasan her hans1 Taqvim riibii iigiin masroflor
Neft-qaz omoliyyatlar: hesabina diizgiin daxil edilmomisdir, vo
bunun noaticasinds homin Taqvim riibii iigiin, yaxud auditin ohato
etdiyi Toqvim ili vo ya Taqvim illori iigiin Faktiki paylarin
hesablanmasinda sahva yol verilmisdir, va hamin bildirisda bu rayin
asasim aglabatan toforriiatla géstararsa va bela rayi dastaklayon
aglabatan siibutlar toqdim olunarsa, o zaman _ Podratgi
Sahadatnamada qeyd olunan sahvi diizaltmak iigiin hor miivafiq
Toaqvim riibiina dair Faktiki paylarin hesablamasina lazim1 diizolislor
edir, va bela diizaldilmis Faktiki paylar névbati Tashih mablaginin
miisyyon olunmasinda istifada edilir. Hor hansi bela diizalis
Podratginin har hansi Sahadatnameni miibahisolondirmok hiiququna
xolal gatirmir, va agar Podratgi miistoqil auditorun Sahadotnamasi ilo
razi olmazsa, Podratgi masolonin holli iigiin Ekspert gorarimm
verilmasi qaydasinin 4—6 bondlorina miivafiq olaraq eksperto
miiraciat edo bilor.

Bu Pay hesablamasinin va ya Ekspert qorarimin verilmasi qaydasinin
heg bir miiddaas1 hor hansi Tarafa miibahisaya bu 4.2 bandina asasan
ekspert torafindon baxilmasindan sonra alti (6) aydan gec olmayaraq
homin miibahisoni Sazisin 23.3(a) bandina miivafiq olaraq arbitraja
taqdim etmayi qadagan etmir. Miibahisa 23.3(a) bandina miivafiq
olaraq son va qati olaraq arbitraj vasitasils hall edilona qadar bu 4.2

42

(66)

such adjusted Actual Entitlement Shares for Calendar Quarter,.2
shall be used in the next determination of the Reconciliation
Amount. If Contractor and SOCAR do not agree on any
adjustments to be made to the Actual Entitlement Shares for the
Calendar Quarter,.2 then no adjustments shall be made to such
Actual Entitlement Shares unless Contractor refers the dispute for
determination by an expert pursuant to Article 13.1(b) and the
expert’s determination of the valuation of Crude Oil requires an
adjustment to the Actual Entitlement Shares.

Subject to paragraph 4.3, if an independent auditor conducting an
audit of the Petroleum Operations Account on SOCAR’s behalf in
accordance with paragraph 1.3 of the Accounting Procedure or the
independent auditor conducting an audit of the Petroleum
Operations Account on behalf of Contractor gives Contractor
written notice (a “Certificate”) certifying that in its opinion costs
have been incorrectly included in the Petroleum Operations
Account for any Calendar Quarter and, as a result, there is an error
in the calculation of the Actual Entitlement Shares in relation to
such Calendar Quarter in the Calendar Year or Calendar Years to
which the audit relates, specifying in reasonable detail the basis of
such opinion and providing reasonable evidence supporting such
opinion, Contractor shall make such adjustment to the
determination of the Actual Entitlement Shares for each relevant
Calendar Quarter as is necessary to rectify the error set out in the
Certificate and such adjusted Actual Entitlement Shares shall be
used in the next determination of a Reconciliation Amount. Any
such adjustment shall be without prejudice to Contractor’s right to
challenge any Certificate and, if Contractor does not agree with the
independent auditor’s Certificate, Contractor may refer the matter
for determination to an expert in accordance with paragraphs 4 to
6 of the Expert Determination Procedure.

Nothing in this Entitlement Calculation or in the Expert
Determination Procedure shall prevent any Party from referring a
dispute under this paragraph 4.2 to arbitration pursuant to Article
23.3(a) no later than six (6) months following the expert
determination. Any determination by the expert pursuant to this
paragraph 4.2 shall be binding on the Contractor and SOCAR
43

bandina asason ekspertin har hansi qarari Podratgi va SOCAR iigiin
mocburidir o sartla ki, hor hansi Toraf bu ciir arbitraj prosesino
baslayarsa, Ekspert qorarmin verilmasi qaydasinin 2-ci hissasino
uygun olaraq ekspert tarafinden miiayyonlasdirilmis miivafiq Faktiki
paylara edilon diizalis homin arbitraj prosesinin  naticasi
miiayyonlasane qador tatbiq edilir.

Noa 4.1 bandina asasan SOCAR-1n, no da 4.2 bandina asasan miistaqil
auditorun, Podratg: ilo SOCAR arasinda Sazisin 13.1 bandino
miivafiq olaraq hesablanan her hansi Xalis ixrac dayeri haqqinda
raziligin aldo edilmamasi sababinden Faktiki paylarm hesablamasim
miibahisolondirmays, yaxud onunla razilagmadigin1 va ya onda
sahvin olmasini bildirmaya ixtiyar1 yoxdur. Podratg1 ila SOCAR
arasinda bela Xalis ixrac dayerinin miiayyan edilmasino dair hor
hansi fikir ayriligi oldugu biitiin hallarda Sazisin 13.1(b) bandi vo
Ekspert gorarinin verilmasi qaydasinin 1-3 bandlari tatbiq olunur.

Ekspert qararinin verilmasi qaydasinin 2-ci hissasina asasan dayarin
ekspert torofinden miiayyen edilmasinden va ya (bu 4.2 bandinda
arbitrajin baslanmasi iigiin géstorilon vaxt mahdudiyyotina amok
etmokla) Arbitraj qaydasina miivafiq olaraq arbitr torafinden qararm
qabul edilmasindon sonra, Podratgi ekspertin va ya miivafiq olaraq
arbitrin qorari verildikden sonra otuz (30) giin orzinda miivafiq
Tagqvim riibii tigiin Faktiki paylara lazim olan hor hans1 diizalislori
edir.

43

(67)

unless and until the dispute is finally determined by arbitration
pursuant to Article 23.3(a), provided that, in the event any Party
commences such an arbitration, the adjustment to the applicable
Actual Entitlement Shares as determined by the expert pursuant to
Part 2 of the Expert Determination Procedure shall be applied
pending the outcome of such arbitration.

Neither SOCAR under paragraph 4.1 nor an independent auditor
under paragraph 4.2, shall be entitled to challenge or assert any
disagreement with or mistake in any calculation of Actual
Entitlement Shares on the basis of Contractor and SOCAR having
not agreed on any Net Back Value as calculated in accordance with
Article 13.1. Article 13.1(b) and paragraphs 1 to 3 of the Expert
Determination Procedure shall apply in all circumstances in
relation to any disagreement between Contractor and SOCAR in
relation to the determination of such Net Back Value.

Following the determination of such value by an expert pursuant to
Part 2 of the Expert Determination Procedure or (subject to the time
restriction in this paragraph 4.2 on institution of such arbitration)
pursuant to an award of an arbitrator pursuant to the Arbitration
Procedure, Contractor shall make any necessary adjustment to the
applicable Actual Entitlement Shares for the relevant Calendar
Quarter within thirty (30) days after the date of the determination
by the expert or the issuance of the award of an arbitrator (as
applicable).
OLAVO 12

EKSPERT QORARININ VERILMOSi QAYDASI

1-ci hissa — Xalis ixrac dayarinin miiayyen edilmasina aid miibahisalar

1.

Sazisin 13.1(b) bandina asason ekspertin tayin edilmasi hiiququna
malik olundugu halda, SOCAR va Podratgi Ekspert qorarmin
verilmasi gaydasinin 3-cii paraqrafindaki siyahiya daxil edilmis
miistaqil soxslardan ekspert tayin edirlor.

Ekspert miibahisonin predmeti olan Xam neftin dayerini bu Sazisin
miiddaalarina uygun qaydada miisyyen edir. Podratg1 miibahisa ilo
bagli 6z reyini eksperta taqdim etmak hiiququna malikdir. Ekspert bu
Sazisin ingilis dilinda olan motnindan istifado edir. Ekspert, tayin
olunduqdan sonra otuz (30) giin arzinda (va ya ekspert homin otuz
(30) giinliik miiddotin onun torafinden qerar verilmasi iigiin
moqsedouygun olmadigin1 miisyyen edarsa, séziigedon tarixdon
sonra praktiki cohotden miimkiin qador tez bir zamanda) verdiyi qarar
haqqinda yazili suratda malumat verir, vo onun gerar gati va SOCAR
ilo Podratg: iigiin macburi olur. Ekspertin biitiin masroflori Neft-qaz
amoliyyatlari masroflerina aid edilir va onlarin avazi Podratgiya
Sazisin 11.3 bondino miivafiq olaraq Omoliyyat masroflori kimi
6donilir.

Bu Ekspert qararimin verilmasi qaydasinin 1-ci va 2-ci bendlarina
miivafiq olaraq dayeri miiayyen etmak iigiin Taraflerin tayin edo
bilocayi ekspertlor asagidakilardir:

(a) Petroleum Argus; vo
(b) Platts,

o ciimladon yuxarida sadalanan hor hansi ekspertin hiiquq varisi olan
firmalar, habelo toklif olunan va sonradan Toroflor arasinda
razilasdirilan (bu sartla ki, bela raziligin verilmasindon asassiz olaraq
Podratgi va SOCAR toarofinden imtina edilmasin) her hansi digar
ekspert, lakin bu gortla ki, homin ekspertlarin hamusi tayin edildiklori
zaman SOCAR-dan vo Podratgidan asili olmasin. Ogar siyahrya daxil

APPENDIX 12

EXPERT DETERMINATION PROCEDURE

Part 1 — Disputes relating to determination of Net Back Value

1.

(68)

Where Article 13.1(b) entitles an expert to be appointed, SOCAR
and Contractor shall agree an independent person who is included
on the list set out in paragraph 3 of this Expert Determination
Procedure.

The expert shall determine the valuation of Crude Oil that is the
subject of the dispute in accordance with the provisions of this
Agreement. Contractor shall be entitled to submit its own opinion
on the dispute to the expert. The English language text of this
Agreement will be utilised by the expert. The expert shall report
his determination in writing within thirty (30) days of his
appointment (or as soon as reasonably practicable thereafter if the
expert determines that it is not reasonably practicable to give his
determination within such thirty (30) day period) and his
determination shall be final and binding upon SOCAR and
Contractor. All costs of the expert shall be Petroleum Costs and
recoverable by Contractor pursuant to Article 11.3 as Operating
Costs.

The experts which the Parties may appoint to determine a valuation
pursuant to paragraphs 1 and 2 of this Expert Determination
Procedure are:

(a) Petroleum Argus; and
(b) Platts,

including the successor firms of any expert listed above and any
other expert proposed and further agreed by the Parties, provided
that such agreement shall not be unreasonably withheld by any of
SOCAR and Contractor, but provided that all such experts are
independent of both SOCAR and Contractor at the time of the
appointment. If at the relevant time none of the experts listed or
edilmis va ya daxil edilmasi barada daha énca raziliq aldo edilmis
ekspertlardon heg biri miivafiq zamanda méveud olmazsa va Podratg1
masolonin ekspert hallina verilmasina dair miiraciat etdiyi tarixdon
sonra otuz (30) giin orzinda SOCAR ila Podratg: karbohidrogenlarin
marketingi sahasinds tacriibaya malik olan va beynalxalg miqyasda
taninmig miistaqil saxsin ekspert qisminda tayin edilmasi barada
raziliga gala bilmasalar, hamin ekspert SOCAR va ya Podratginin
arizosina asason Isvecdo yerloson Stokholm Ticarot Palatasimin
prezidenti torofindon tayin olunur.

2-ci hissa — Neft-qaz amoaliyyatlari masr aflarina aid miibahisalar

4.

Pay hesablamasinin 4.2 banindo asasan Podratgi ekspert tayin etmok
hiiququna malik oldugu halda, Podratg1 Pay hesablamasinin 4.2
bandinda asason Sahadotname aldiqdan sonra iyirmi dérd (24) ay (va
ya SOCAR ila Podratginin garsiliqli suratda razilasdira bildiyi daha
uzun miiddat) orzinda istonilen zaman SOCAR-a bu Ekspert
qgerarimuin verilmasi qaydasinin 6-c1 bandindaki siyahrya daxil edilmis
miistaqil saxslordon birinin tayin edilmasi haqqinda bildiris vermakla
ekspert tayin eda bilar.

Ekspert miivafiq miibahisoni bu Sazisin miiddoalarma uygun
qaydada holl edir. Ekspert bu Sazisin ingilis dilinda olan matnindan
istifado edir. SOCAR miibahisa ilo bagli 6z rayini eksperta taqdim
etmok hiiququna malikdir. Ekspert, tayin olunduqdan sonra altmis
(60) giin orzinda (va ya ekspert hamin altmis (60) giinliik miiddotin
onun tarefinden qarar verilmasi iigiin moqsedouygun olmadigini
miiayyon edarsa, séziigeden tarixden sonra praktiki cahotden
miimkiin qador tez bir zamanda) verdiyi qorar haqqinda yazili suratdo
molumat verir. Ekspertin biitiin masroflori Neft-qaz omoliyyatlari
measroflorina aid edilir va onlarin ovazi Podratgiya Sazisin 11.3
bandina miivafiq olaraq Omoliyyat masroflori kimi ddanilir.

Bu Ekspert qararinin verilmasi qaydasinin 4-cii vo 5-ci bondlarina
miivafiq olaraq har hansi miibahisoni hall etmak iigiin Podratginin
tayin edo bilacayi ekspertlor asagidakilardir:

(a) PricewaterhouseCoopers;
(b) Ernst & Young;

previously agreed to be listed exists and SOCAR and Contractor
cannot agree on an independent person internationally recognised
as having expertise in the marketing of petroleum to be appointed
as expert within thirty (30) days from the date on which Contractor
requests such referral, then an appointment of such an expert shall
be made by the President of the Stockholm Chamber of Commerce,
Sweden on the application of SOCAR or Contractor.

Part 2 — Disputes relating to Petroleum Costs

4.

(69)

Where paragraph 4.2 of the Entitlement Calculation entitles
Contractor to appoint an expert, Contractor may do so at any time
within the period of twenty-four (24) months (or such longer period
as SOCAR and Contractor may mutually agree from time to time)
after receipt by Contractor of the Certificate under paragraph 4.2
of the Entitlement Calculation, by notice to SOCAR specifying an
independent person who is included on the list set out in paragraph
6 of this Expert Determination Procedure.

The expert shall determine the dispute in accordance with the
provisions of this Agreement. The English language text of this
Agreement will be utilised by the expert. SOCAR shall be entitled
to submit its own opinion on the dispute to the expert. The expert
shall report his determination in writing within sixty (60) days of
his appointment (or as soon as reasonably practicable thereafter if
the expert determines that it is not reasonably practicable to give
his determination within such sixty (60) day period). All costs of
the expert shall be Petroleum Costs and recoverable by Contractor
pursuant to Article 11.3 as Operating Costs.

The experts which Contractor may appoint to determine a dispute
pursuant to paragraphs 4 and 5 of this Expert Determination
Procedure are:

(a) PricewaterhouseCoopers;
(b) Ernst & Young;
(c) KPMG; va
(d) Deloitte,

o ciimladon yuxarida sadalanan hor hansi ekspertin hiiquq varisi olan
firmalar, homginin SOCAR ve Podratgi arasindaki razilasmaya
asason hemin siyahrya vaxtasiri olaraq alava edilon her hansi digar
ekspert, lakin bu sortlo ki, homin firmalarin hamisi tayin edildiklori
zaman SOCAR-dan vo Podratgidan asili olmasin. Ogar siyahrya daxil
edilmis va ya daxil edilmasi barada daha énca raziliq aldo edilmis
ekspertlardon heg biri miivafiq zamanda méveud olmazsa va Podratg1
masolonin ekspert hallina verilmasina dair miiraciat etdiyi tarixdon
sonra otuz (30) giin arzinda SOCAR ila Podratgi neft-qaz
amoliyyatlarinin miihasibat ugotu sahasinda tacriibaya malik olan va
beynolxalq miqyasda taninmis miistoqil soxsin ekspert qismindo
tayin edilmasi barada raziliga gala bilmasalar, hoamin ekspert SOCAR
va ya Podrateinin orizasino asason isvegdo yerlagon Stokholm Ticarat
Palatasinin prezidenti torofindan tayin olunur.

3-cii hissa - Lagvetma islarina aid miibahisaler

7.

Oger SOCAR va ya Podratg1 14.2(g) bandina uygun qaydada bildiris
taqdim etmokla (i) Podratginin logvetma islori plant va/ va ya
Lagvetma islarinin Xarc smetasi vo/ vo ya onlarin illik va ya hor hans1
digor diizalis edilmis versiyasi va (ii) SOCAR-in homin plan va ya
smetalar1 miistaqil sakilda qiymotlondirmasinin noticalori arasinda
olan hor hansi uygunsuzluglarm ekspert qarari1 osasinda_holl
edilmosini istoyorso, Ce) zaman Toroflor miibahisoli
masalani(masalolari) hall etmak tigiin miivafiq qaydada ixtisaslasmis
ekspertin tayin olunmasina dair raziliq aldo etmak va onun iigiin
tapsiriq sartlorini razilasdirmaq mogsedilo aglabatan  soylor
gostarirlar. Oger 14.2(g) bendina uygun olarag SOCAR va ya
Podratg: tarafinden bildiris toqdim edildikdon sonra otuz (30) giin
arzinds Toroflor ekspertin tayin olunmasina ve onun iigiin tapsiriq
sortlorinin qabul edilmasina dair raziliga golo bilmasalar, o zaman
SOCAR vo ya Podratg¢: Enerji institutunun (0 ciimladen onun hiiquq
varisi olan taskilatinm) prezidentina (hamin vaxti vazifeda olan)
miiraciot ederak, adigakilen prezidentin fikrinca sdéziigedon
measolonin halli iigiin lazimi doraceda ixtisaslasmis va miivafiq

(c) KPMG; and
(d) Deloitte,

including the successor firms of any expert listed above and any
other expert from time to time added to the list by agreement
between SOCAR and Contractor, but provided that such firms are
independent of both SOCAR and Contractor at the time of the
appointment. If at the relevant time none of the experts listed or
previously agreed to be listed exists and SOCAR and Contractor
cannot agree on an independent person internationally recognised
as having expertise in petroleum operations accounting to be
appointed as expert within thirty (30) days from the date on which
Contractor requests such referral, then an appointment of such an
expert shall be made by the President of the Stockholm Chamber
of Commerce, Sweden on the application of SOCAR or Contractor.

Part 3 — Disputes relating to Abandonment

7.

(70)

If SOCAR or Contractor serves notice in accordance with Article
14.2(g) requesting the resolution by expert determination of any
discrepancies between (i) Contractor’s abandonment plan and/or
the Estimated Cost of Abandonment and/or any annual or other
revision thereof, and (ii) SOCAR’s independent evaluation of the
same, then the Parties shall use their reasonable endeavours to
agree upon the appointment of, and terms of reference for, a
suitably qualified expert with appropriate expertise to resolve the
matter(s) in dispute. If, within thirty (30) days of the service of a
notice by either SOCAR or Contractor in accordance with Article
14.2(g) the Parties have not agreed the appointment of and terms
of reference for an expert in relation thereto, then either SOCAR
or Contractor may apply to the President (for the time being) of the
Energy Institute (including its successor organisation) to determine
the appointment of and terms of reference for an expert who in his
judgement is suitably qualified with appropriate expertise to
determine the matter in question. No person shall be appointed as
an expert who at the time of the appointment is not independent of
tacriibaya malik olan ekspertin tayin olunmasi va hamin ekspert iigiin
tapsiriq sortlarinin miisyyan edilmasi barada gorar gixarmasini istayo
bilor. Tayin edilon zaman SOCAR-dan, Podratgidan va ya hor bir
Podratg: tarafden asili olan va yaxud son alti (6) taqvim ili arzindo
SOCAR-in, Podratginin va ya her hansi Podratgi torafin (va ya
onlarin har hansi miivafiq Ortaq Sirkotlorinin) direktoru, masul saxsi,
isgisi va ya sahmdari olmus va ya birbasa, yaxud dolayi sakildo
maslohatcisi iskamis he¢ bir soxs ekspert qisminda tayin edila bilmaz.

Ekspert miibahisoni bu Sazisin miiddoalarina uygun sokilda holl edir
vo Ekspert gorarimin verilmasi qaydasinin 3-cii hissasindoki
miiddaalara omol edir. Hor bir Taraf hor bir masalaya dair 6z reyini
eksperta taqdim etmak hiiququna malikdir va ekspert miibahisoli
masolonin adalatli, siiratli vo iqtisadi cohotdan mogsadouygun hallini
tomin etmok iigiin miivafiq hesab etdiyi olava qaydalar
miiayyonlasdirmok solahiyyotina malik olur. Ekspert miibahisonin
hall edilmasi iigiin zoruri, yaxud arzuolunan hesab etdiyi pesokar va/
vo ya texniki maslohat almaq hiiququna malik olur. Ekspert bu
Sazisin ingilis dilinda olan motnindon istifado edir. Ekspert, tayin
olunduqdan sonra doxsan (90) giin arzinda (va ya ekspert hamin
doxsan (90) giinliik miiddotin onun tarafinden gorar verilmasi iigiin
moqsedauygun olmadigini miisyyen edarsa, séziigedon tarixden
sonra aglabatan doracada praktik olan on tez bir zamanda) verdiyi
qerar haqqinda yazili suratds molumat verir. Ekspertin biitiin
masroflori Neft-qaz amoliyyatlarina gakilon Masroflara aid edilir va
onlar Podratg1ya Omoliyyat masraflori kimi 6donilir.

Ekspert qorarinin verilmasi qaydasinin 3-cii hissasina uygun olaraq
miibahisonin hall edilmasi iigiin toyin edilmis ekspert 6z qorarim
Toroflora taqdim etmakla vo sabablarini géstermokle verir. Bu ciir
verilmis har bir garar Taroflor iigiin yekun va goti qorar olur va
macburi hiiquqi qiivveya malik olur, lakin bu ciir qararin hor hansi
ahomiyyoatli yanlis fakta, daleduzluga, aydin nozera garpan sohva
asaslandigi va ya ekspertin hor hans1 miivafiq maragini agiqlamadigi
hallar istisna taskil edir.

qa)

SOCAR, Contractor and each Contractor Party, or during the
preceding six (6) calendar years was a director, officeholder,
employee, or shareholder of, or directly or indirectly retained as
consultant to, SOCAR, Contractor or any Contractor Party (or any
of their respective Affiliates).

The expert shall determine the dispute in accordance with the
provisions of this Agreement, and shall observe the provisions of
Part 3 of this Expert Determination Procedure. Each Party shall be
entitled to submit its own opinion on each matter in dispute to the
expert and the expert shall have the authority to establish such
further procedures as the expert considers appropriate to determine
the dispute so as to ensure the fair, expeditious and economical
determination of the matter referred. The expert shall be entitled to
obtain such professional and/or technical advice as the expert
considers necessary or desirable to determine the dispute. The
English language text of this Agreement will be utilised by the
expert. The expert shall report his determination in writing within
ninety (90) days of his appointment (or as soon as reasonably
practicable thereafter if the expert determines it is not possible to
give his determination within such ninety (90) day period). All
costs of the expert shall be Petroleum Costs and recoverable by
Contractor as Operating Costs.

For each dispute in respect of which he is appointed as expert
pursuant to Part 3 of this Expert Determination Procedure the
expert shall render his determination, with reasons, by delivering
the same to the Parties. Each determination so rendered shall be
final, conclusive, and binding on the Parties save to the extent such
determination is based upon any material mistake of fact, fraud,
manifest error or failure by the expert to disclose any relevant
interest.
X9ZIR DONIZININ AZORBAYCAN SEKTORUNDA
OSRAFi —- DAN ULDUZU - AYPARA
SAHOSININ KOSFIYYATI, iSLONMOSi VO
HASILATIN PAY BOLGUSU HAQQINDA SAZiSo

AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SIRKOTI

iLa

STATOIL AZORBAYCAN OSROFi DAN ULDUZU AYPARA BV

ARASINDA

SOCAR-IN ORTAQ NEFT SiRKOTININ
YARADILMASINA DAiR

QOSMA

ADDENDUM

TO

AGREEMENT ON THE EXPLORATION, DEVELOPMENT AND
PRODUCTION SHARING FOR THE ASHRAFI - DAN ULDUZU -
AYPARA AREA
IN THE
AZERBAIJAN SECTOR OF THE CASPIAN SEA

RELATING TO THE FORMATION OF
SOCAR OIL AFFILIATE

BETWEEN

THE STATE OIL COMPANY
OF THE REPUBLIC OF AZERBAIJAN

AND

STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU AYPARA BV

72
Bu Qosma Xoezer donizinin Azorbaycan sektorunda Osrefi — Dan Ulduzu -
Aypara sahasinin kasfiyyati, islonmesi vo hasilatin pay bélgiisii haqqinda
Sazisin (bundan sonra “Sazis” adlandirilacaq) imzalandigi tarixda

bir torafdon Hokumot toskilati olan AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SiRKOTI (bundan sonra “SOCAR” adlandirilacaq) va

digar torefden Niderland Kralliginda = qeydo_ almmis STATOIL
AZORBAYCAN OSROFi DAN ULDUZU AYPARA BY sirkati (bundan

sonra “Statoyl” adlandirilacaq) arasinda baglanmisdir.

Yuxarida sadalanan hiiquqi soxslar bazon ayriligda “Toaraf”, birlikda iso
“Taraflar” adlandirila bilor.

NOZORO A

1. SOCAR Statoyla SOCAR-in Ortaq Neft Sirkotinin (bundan sonra
“ONS” adlandirilacaq) holo yaradilmadigi barada molumat
vermisdir; vo

2. SOCAR Sazis iizrao ONS-nin biitiin 6hdolik va vozifalorini 6z iizorino
gotiirmaya hazirdir, onlar tigiin masuliyyet dasimaq soalahiyyatino
malikdir; vo

3. SOCAR va Statoyl raziliga galmislor ki, ONS yaradilanadak va Sazis
asagida géstarilan qaydada ONS terafinden yazili sakilda tasdiq
edilonodak SOCAR ONS-nin adindan foaliyyat géstaracak.

BUNUNLA TdSDIQ EDILIR Ki, Tarofler asagidakilar barado raziliga
galmislor:

1. SOCAR Sazis va galacakda Diger Podratg1 tarofler va ONS arasinda
imzalanacaq her hansi sonraki sazisler, miiqavilolor va ya digar
hiiquqi sonadler iizra ONS-nin bi Ohdoliklarini qabul edir vo
mosuliyyat dasiyir va asagidaki maqamlaradoak ONS-nin adindan
foaliyyat géstarir: (i) ONS-nin lazimi qaydada geyda alindigi vo onu
qeyda almis élkonin qanunvericiliyinin miiddoalarma va 6z
nizamnamesinin miiddoalaria miivafiq suratda méveud oldugu
giinodak; (ii) ONS-nin Direktorlar suras1 onun Sazisdo Digor

This Addendum is made and entered into on the same date as the Agreement
on the Exploration, Development and Production Sharing for the Ashrafi —
Dan Ulduzu - Aypara Area in the Azerbaijan Sector of the Caspian Sea
(hereinafter called the “EDPSA”) between:

THE STATE OIL COMPANY OF THE REPUBLIC OF AZERBAIJ AN
(hereinafter called “SOCAR”), a Government body, on the one hand and

STATOIL AZERBAIJAN ASHRAFi DAN ULDUZU AYPARA BV, a
company incorporated under the laws of Netherlands (hereinafter called
“Statoil”), on the other hand.

The entities named above may sometimes be referred to individually as
“Party” and collectively as “the Parties”.

WHEREAS:

1. SOCAR has informed Statoil that SOCAR Oil Affiliate (hereinafter
called “SOA”) has not yet been formed; and

2. SOCAR is willing and fully empowered to assume and be bound by
all obligations and liabilities of SOA under the EDPSA; and

3. SOCAR and Statoil have agreed that SOCAR will act on behalf of
SOA pending the formation of the SOA and SOA’s written
ratification of the EDPSA as hereinafter appears.

NOW THEREFORE, the Parties hereby agree as follows:

1. SOCAR shall assume and shall be responsible for all obligations of
SOA under the EDPSA and any further agreements, contracts or legal
instruments between the Other Contractor Parties and SOA and shall
act on behalf of SOA, until such time as: (i) SOA has been duly
organised and is validly existing in accordance with the law of its
country of incorporation and with its charter; (ii) SOA has ratified its
participation in the EDPSA and this Addendum and any
further agreements, contracts or legal instruments between the

73
Podratgi taraflar va ONS arasinda imzalanacaq her hansi sonraki
sazislor, miiqavilolor va ya digar hiiquqi sonodlarda istirakim1 va bu
Qogmani tasdiq eden gatnama qabul edanadak; (iii) ONS SOCAR-in
onun adindan gordiiyii biitiin horakotleri tasdiq edonadak; va (iv)
ONS yuxaridaki (i), (ii) va (iii) bendlerinda géstarilanlorin tasdiq
olundugu biitiin sonedlori Digar Podratg: taroflora taqdim edanadok.
Toraflear ONS-nin adindan SOCAR-in gordiiyii biitiin horakotlara
yuxaridaki (i), (ii), (iii) va (iv) bondlorinda nozerda tutulan hadisalara
va tadbirlora qader ONS-nin éziiniin gérmiis oldugu horakatlor kimi
baxa bilorlor.

SOCAR bununla Ghdasino gétiiriir ki, (i) ONS-nin lazimi qaydada
qeydo alinmasin1 vo qanuni suratda mévcud olmasini tamin
edacakdir; (ii) SOCAR tominat verir ki, ONS lazimi qaydada qeydo
alindiqdan va qanuni suratda mévcud olduqdan dorhal sonra onun
Sazisdo istiraki va bu Qosma tasdiq edilacakdir; (iii) SOCAR taminat
verir ki, ONS lazimi qaydada qgeyde alindiqdan va qanuni suratdo
méveud olduqdan dorhal sonra bundan avvel onun adindan SOCAR-
in gérdiiyii biitiin horakatlori va Digar Podratg: taroflorin gérdiiklori
biitiin horakotlori tasdiq edacakdir; (iv) SOCAR taminat verir ki,
ONS lazimi qaydada geyda alindiqdan vo qanuni suratda méveud
olduqdan dorhal sonra bu 2-ci maddanin yuxaridaki (i), (ii) va (iii)
bandlorina aid biitiin sonadlori Taraflara taqdim edacakdir.

Bu Qosma Sazisin miivafiq sortlorino yuxarida sorh edilon sokildo
doyisikliklar vo/yaxud diizalislor edir va biitiin moqsodlar iigiin
Sazisin tarkib hissasi sayilir; miivafiq suratda Sazisin 25.1 bandina
uygun olaraq ona Azorbaycan Respublikasinda tam qanun qiivvasi
verilir.

Bu Qosmadan irali galon va ya onunla bagli biitiin fikir ayriliqlari
Sazisin 23.3 bondina miivafiq sakilda hall edilir; bu Qosma Sazisin
23.1 bandinda géstarilan hiiquqla tonzimlonir.

Other Contractor Parties and SOA through a resolution of its
Board of Directors; (iii) SOA has ratified all actions taken by
SOCAR on behalf of SOA; and (iv) SOA delivers to the Other
Contractor Parties all documents evidencing (i), (ii) and (iii) above.
The Parties may place reliance on the actions of SOCAR taken on
behalf of SOA as if taken by SOA itself until such time as the events
and actions required in (i), (ii), (iii) and (iv) above have occurred.

SOCAR hereby undertakes that: (i) SOA shall be duly organised and
validly existing; (ii) SOCAR shall ensure that SOA authorises its
participation in the EDPSA and this Addendum promptly after it is
duly organised and is validly existing; (iii) SOCAR shall ensure that
SOA ratifies all actions taken by SOCAR on behalf of SOA and all
actions taken by the Other Contractor Parties promptly after it is duly
organised and validly existing; and (iv) SOCAR shall ensure that
SOA delivers to the Parties all documents evidencing (i), (ii) and (iii)
of this Paragraph 2 promptly after it is duly organised and validly
existing.

This Addendum modifies and/or amends the relevant terms and
conditions of the EDPSA as set forth herein and shall be considered
for all purposes a part of the EDPSA and shall accordingly be given
the full force of law in the Republic of Azerbaijan as provided in
Article 25.1 of the EDPSA.

Any disputes arising out of or in connection with this Addendum
shall be resolved as set forth in Article 23.3 of the EDPSA and the
law governing this Addendum shall be as set forth in Article 23.1 of
the EDPSA.

IN WITNESS WHEREOF the Parties have executed this Addendum as of
the 30" May day of 2018 by their duly authorised representatives.

BUNLARI T@SDIQ EDOROK, Toroflarin lazimi salahiyyot verilmis
niimayandoalari bu Qosmani 30 may 2018-ci il tarixinds imzaladilar.

74
AZORBAYCAN RESPUBLIKASI DOVLOT NEFT SiRKOTI For and on behalf of the

adindan vo onun tapsingi ilo STATE OIL COMPANY OF THE REPUBLIC OF AZERBAIJ AN
imza: By:

Adi: Name:

Vozifa: Title:

imza: By:

Adi: Name:

Vozifa: Title:

STATOIL AZORBAYCAN OSROFI DAN ULDUZU AYPARA BV For and on behalf of

sirkotinin adindan va onun tapsirigi ila STATOIL AZERBAIJAN ASHRAFI DAN ULDUZU AYPARA BV
imza: By:

Adi: Name:

Vozifa: Title:

imza: By:

Adi: Name:

Vozifa: Title:

75
16
